 

Exhibit 10.2

 



Execution Version







 

 



 

LC CREDIT AGREEMENT

 

Dated as of December 13, 2019

 

among

 

Weatherford International Ltd.,
a Bermuda exempted company

 

and

 

Weatherford International, LLC,
a Delaware limited liability company,
as Borrowers,

 

Weatherford International plc,

 

as Parent,

 

The Lenders Party Hereto,

 

The Issuing Banks Named Herein,

 

and

 

Deutsche Bank Trust Company Americas,

 

as Administrative Agent

 



 

 

Deutsche Bank Securities Inc.,

Wells Fargo Securities, LLC
and
Barclays Bank PLC,
as Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I

DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION

SECTION 1.01   Definitions 1 SECTION 1.02   Accounting Terms; Changes in GAAP 45
SECTION 1.03   Interpretation 46 SECTION 1.04   LLC Divisions 47
SECTION 1.05   Luxembourg Terms 47 SECTION 1.06   Dutch Terms 48
SECTION 1.07   Centre of Main Interest 49 SECTION 1.08   Quebec Terms 49

Article II

Commitments

SECTION 2.01   Termination and Reduction of Commitments 50
SECTION 2.02   Repayment of Obligations; Evidence of Debt 51
SECTION 2.03   Prepayment of Obligations 51 SECTION 2.04   Fees 51
SECTION 2.05   Interest 53 SECTION 2.06   Alternate Rate of Fees 54
SECTION 2.07   Increased Costs 55 SECTION 2.08   Several Liability; Agreement to
Defer Exercise of Right of Contribution, Etc. 57 SECTION 2.09   Determination of
Exchange Rates; Cash Collateralization as a Result of Currency Fluctuations 57
SECTION 2.10   Defaulting Lenders 58 SECTION 2.11   Increase in Commitments 60
SECTION 2.12   Activity Reports 61

Article III

LETTERS OF CREDIT

SECTION 3.01   Letters of Credit 61

Article IV

PAYMENTS; PRO RATA TREATMENT; TAXES

SECTION 4.01   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 69
SECTION 4.02   Taxes/Additional Payments 71 SECTION 4.03   Mitigation
Obligations; Replacement of Lenders 75 SECTION 4.04   Financial Assistance 76
SECTION 4.05   UK Limitation 78

 



-i-

 

 



Article V

CONDITIONS PRECEDENT

SECTION 5.01   Conditions Precedent to the Effective Date 78
SECTION 5.02   Conditions Precedent to All Credit Events 85

Article VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01   Organization and Qualification 87 SECTION 6.02   Authorization,
Validity, Etc. 87 SECTION 6.03   Governmental Consents, Etc. 87
SECTION 6.04   No Breach or Violation of Law or Agreements 88
SECTION 6.05   Litigation 88 SECTION 6.06   Information; No Material Adverse
Change 88 SECTION 6.07   Investment Company Act; Margin Regulations 89
SECTION 6.08   ERISA; Canadian Defined Benefit Plans 89 SECTION 6.09   Tax
Returns and Payments 89 SECTION 6.10   Requirements of Law 90 SECTION 6.11   No
Default 90 SECTION 6.12   Anti-Corruption Laws and Sanctions 90
SECTION 6.13   Properties 91 SECTION 6.14   No Restrictive Agreements 91
SECTION 6.15   Solvency 91 SECTION 6.16   Insurance 91 SECTION 6.17   Rank of
Obligations 91 SECTION 6.18   Liens 91 SECTION 6.19   Security Interest in
Collateral 92 SECTION 6.20   Capital Stock 92 SECTION 6.21   EEA Financial
Institutions 92 SECTION 6.22   Compliance with the Swiss Non-Bank Rules 92
SECTION 6.23   Dutch Fiscal Unity 93 SECTION 6.24   Tax Residency 93
SECTION 6.25   Status as a Holding Company 93

Article VII

AFFIRMATIVE COVENANTS

SECTION 7.01   Information Covenants 93 SECTION 7.02   Books, Records and
Inspections 96 SECTION 7.03   Insurance 96 SECTION 7.04   Payment of Taxes and
other Claims 97 SECTION 7.05   Existence 97 SECTION 7.06   ERISA Compliance 97
SECTION 7.07   Compliance with Laws and Material Contractual Obligations 97
SECTION 7.08   Additional Guarantors; Additional Specified Jurisdictions 98
SECTION 7.09   Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries 102
SECTION 7.10   Compliance with the Swiss Non-Bank Rules 103
SECTION 7.11   Post-Closing Grant and Perfection Requirements Matters 103
SECTION 7.12   Status as a Holding Company 103 SECTION 7.13   Lender Meeting 103
SECTION 7.14   Maintenance of Properties 103

 



-ii-

 

 



Article VIII
NEGATIVE COVENANTS SECTION 8.01   Indebtedness 104 SECTION 8.02   Fundamental
Changes 107 SECTION 8.03   Material Change in Business 108 SECTION 8.04   Liens
108 SECTION 8.05   Asset Dispositions 109 SECTION 8.06   Investments 110
SECTION 8.07   Swap Agreements 112 SECTION 8.08   Restricted Payments 112
SECTION 8.09   Minimum Liquidity 114 SECTION 8.10   Limitation on Transactions
with Affiliates 114 SECTION 8.11   Restrictive Agreements 114 SECTION 8.12   Use
of Proceeds 115 SECTION 8.13   Changes to Fiscal Year 116
SECTION 8.14   Amendments to Documents Governing Certain Indebtedness 116
SECTION 8.15   Limitation on Equity Issuances 116 SECTION 8.16   Book Value of
Assets 116 Article IX
EVENTS OF DEFAULT AND REMEDIES SECTION 9.01   Events of Default and Remedies 117
SECTION 9.02   Right of Setoff 121 SECTION 9.03   Other Remedies 122
SECTION 9.04   Application of Moneys During Continuation of Event of Default 122
Article X
ADMINISTRATIVE AGENT SECTION 10.01   Authorization and Action 123
SECTION 10.02   Liability of Agents 124 SECTION 10.03   Reliance by Agents 125
SECTION 10.04   Delegation of Duties 125 SECTION 10.05   Successor Agents 125
SECTION 10.06   Credit Decision 126 SECTION 10.07   Other Agents; Joint Lead
Arrangers 126 SECTION 10.08   No Joint Venture 126 SECTION 10.09   Secured Party
127 SECTION 10.10   Administrative Agent May File Proofs of Claim 128
SECTION 10.11   Foreign Collateral Matters 128 SECTION 10.12   Credit Bid 130
SECTION 10.13   Certain ERISA Matters; Lender Representations 131
SECTION 10.14   Intercreditor Agreement 133 SECTION 10.15   Filings 133
SECTION 10.16   Force Majeure 133 SECTION 10.17   No Risk of Funds 134
SECTION 10.18   No Discretion 134 SECTION 10.19   Special, Consequential and
Indirect Damages 134 SECTION 10.20   No Environmental Liability 134

 



-iii-

 

 



Article XI
MISCELLANEOUS SECTION 11.01   Waiver; Amendments; Joinder; Release of
Guarantors; Release of Collateral 135 SECTION 11.02   Notices 137
SECTION 11.03   Expenses, Etc. 141 SECTION 11.04   Indemnity 142
SECTION 11.05   Successors and Assigns 143 SECTION 11.06   Confidentiality 148
SECTION 11.07   Survival 150 SECTION 11.08   Governing Law 150
SECTION 11.09   Independence of Covenants 150 SECTION 11.10   Counterparts;
Integration; Effectiveness; Electronic Execution 150
SECTION 11.11   Severability 151 SECTION 11.12   Conflicts Between This
Agreement and the Other Loan Documents 151 SECTION 11.13   Headings 151
SECTION 11.14   Limitation of Interest 151 SECTION 11.15   Submission to
Jurisdiction; Consent to Service of Process 152 SECTION 11.16   Waiver of Jury
Trial 153 SECTION 11.17   Judgment Currency 153 SECTION 11.18   No Fiduciary
Duty, etc. 154 SECTION 11.19   USA Patriot Act 155 SECTION 11.20   Appointment
for Perfection 155 SECTION 11.21   Payments Set Aside 155 SECTION 11.22   No
Fiduciary Duty 155 SECTION 11.23   Release of Guarantors 156
SECTION 11.24   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 156 SECTION 11.25   Confirmation of Lender’s Status as a Swiss
Qualifying Lender 157 SECTION 11.26   Joint Lead Arrangers and Joint Book
Runners 157 SECTION 11.27   Acknowledgement Regarding Any Supported QFCs 158
SECTION 11.28   Credit Reporting Act Notice 159

 



-iv-

 

  

EXHIBITS

 

EXHIBIT A Form of Assignment and Assumption EXHIBIT B Form of Letter of Credit
Request EXHIBIT C Form of Compliance Certificate EXHIBIT D Form of Assignee
Certificate EXHIBIT E Form of Increasing Lender Supplement EXHIBIT F Form of
Additional Lender Supplement EXHIBIT G Form of Intercreditor Agreement EXHIBIT H
Form of U.S. Security Agreement EXHIBIT I Form of Canadian Security Agreement
EXHIBIT J Forms of IP Short Forms EXHIBIT K Form of English Security Agreements
EXHIBIT L Form of British Virgin Islands Security Agreements EXHIBIT M Form of
Intercompany Subordination Agreement EXHIBIT N Form of Participant Certificate
EXHIBIT O Form of Activity Report

 

SCHEDULES

 

SCHEDULE 1.01A Excluded Jurisdictions SCHEDULE 1.01B Guarantors on the Effective
Date SCHEDULE 1.01C Effective Date Security Agreements SCHEDULE 1.01D Effective
Date Real Property SCHEDULE 1.01E Effective Date Letters of Credit SCHEDULE 2.01
Commitments SCHEDULE 3.01 Existing Letters of Credit SCHEDULE 6.05 Disclosed
Litigation SCHEDULE 6.12 Sanctions SCHEDULE 6.20(a) Capitalization of Parent
SCHEDULE 6.20(b) Capitalization of Subsidiaries SCHEDULE 7.11 Post-Closing Grant
and Perfection Requirements SCHEDULE 8.01 Existing Indebtedness SCHEDULE 8.04
Existing Liens SCHEDULE 8.05(d) Specified Dispositions SCHEDULE 8.06 Existing
Investments SCHEDULE 8.11 Existing Restrictive Agreements

 



-i-

 

  

LC Credit Agreement

 

THIS LC CREDIT AGREEMENT, dated as of December 13, 2019, is among WEATHERFORD
INTERNATIONAL LTD., a Bermuda exempted company (“WIL-Bermuda”), WEATHERFORD
INTERNATIONAL, LLC, a Delaware limited liability company (“WIL-Delaware” and
together with WIL-Bermuda, the “Borrowers”), WEATHERFORD INTERNATIONAL PLC, as
Parent, the Lenders from time to time party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent for the Lenders (“DBTCA”), and the Issuing
Banks from time to time party hereto.

 

WHEREAS, on July 1, 2019, Parent (as defined below) and the Borrowers (together,
the “Debtors”) filed voluntary petitions with the United States Bankruptcy Court
for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
for relief under Chapter 11 of Title 11 of the United States Code and commenced
their Chapter 11 proceedings (the “Chapter 11 Cases”);

 

WHEREAS, in connection with the Chapter 11 Cases, WIL-Bermuda has sought
approval of, and to implement, a scheme of arrangement in Bermuda under Section
99 of the Companies Act 1981 (the “Bermuda Scheme”) and the examiner of Parent
has sought orders confirming and approving his proposals for a scheme of
arrangement by the Irish High Court under section 541 of the Companies Act 2014
of Ireland (the “Irish Scheme”);

 

WHEREAS, on the Plan Effective Date (as defined below), the Debtors shall emerge
from the Chapter 11 Cases upon the effectiveness of the Debtors’ Second Amended
Joint Prepackaged Plan of Reorganization For Weatherford International PLC and
its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Plan of Reorganization”), which Plan of
Reorganization was confirmed by the Bankruptcy Court on September 11, 2019; and

 

WHEREAS, in connection with the Debtors’ emergence from the Chapter 11 Cases and
concurrently with entry into this Agreement, Parent and/or certain of its
Subsidiaries shall issue the Exit Senior Notes, enter into the ABL Credit
Agreement (each as defined below), and the Bermuda Scheme and the Irish Scheme
(both of which shall become effective in accordance with their terms).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION

 

Section 1.01            Definitions. As used in this Agreement, the following
terms shall have the following meanings:

 

“ABL Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent under the ABL Credit Agreement or any successor or
substitute administrative agent thereunder.

 



-1-

 

 

“ABL Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as
collateral agent under the ABL Credit Agreement or any successor or substitute
collateral agent thereunder.

 

“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of the
date hereof, by and among Parent, WIL-Bermuda, WIL-Delaware, Weatherford Oil
Tool Gmbh, Weatherford Products GmbH, the other borrowers from time to time
party thereto, the lenders from time to time party thereto, the ABL
Administrative Agent and the ABL Collateral Agent.

 

“ABL Credit Documents” means the Loan Documents (as defined in the ABL Credit
Agreement).

 

“ABL Credit Facility” means the senior secured revolving asset-based credit
facility provided pursuant to the ABL Credit Agreement and the other ABL Credit
Documents.

 

“ABL Domestic Security Agreement” means the Domestic Security Agreement (as
defined in the ABL Credit Agreement).

 

“ABL Maturity Date” means the Maturity Date (as defined in the ABL Credit
Agreement).

 

“ABL Obligations” means the Obligations (as defined in the ABL Credit
Agreement).

 

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“ABL Secured Parties” means the Secured Parties (as defined in the ABL Domestic
Security Agreement).

 

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (a) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (b) all or
substantially all of the Capital Stock of a Person.

 

“Added Guarantor” shall have the meaning assigned to such term in
Section 7.08(h).

 

“Additional Lender” has the meaning specified in Section 2.11(a).

 

“Additional Lender Supplement” means an additional lender supplement entered
into by the Borrowers and any Additional Lender in the form of Exhibit F or any
other form reasonably acceptable to the Administrative Agent.

 

“Adjusted LIBO Rate” means, with respect to any fee for any LC Fee Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such LC Fee Period multiplied by (b) the
Statutory Reserve Rate.

 

“Administrative Agent” means DBTCA in its capacity as administrative agent for
the Lenders and any successor in such capacity pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



-2-

 

 

“Affiliate” means, with respect to any Person, any other Person who controls, is
controlled by or is under common control with, such Person. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling” and “controlled”), means the possession, directly or indirectly
through one or more intermediaries, of the power to direct the management and
policies of such Person, whether through the ownership of Capital Stock, by
contract or otherwise; provided, that for purposes of Section 8.10 of this
Agreement: (a) if any Person owns directly or indirectly 15% or more of the
Capital Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 15% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person), then both such Persons shall be Affiliates of each
other, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Affiliate Guaranty” means that certain Affiliate Guaranty, dated as of the
Effective Date, by and among the Guarantors party thereto in favor of the
Administrative Agent, for the benefit of itself and the other holders of the
Secured Obligations.

 

“Agent Parties” has the meaning specified in Section 11.02(e)(ii).

 

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $195,000,000.

 

“Aggregate Excess Availability” has the meaning specified in the ABL Credit
Agreement or, if applicable, the documentation for any Permitted Refinancing
Indebtedness in respect thereof.

 

“Agreed Currency” means any currency of a Specified State.

 

“Agreement” means this LC Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the purpose of this definition, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month LC Fee Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For the
avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Alternative Currency” means Australian dollar, British pound sterling, Euro
dollars, Swiss francs, Japanese yen, or one or more alternate currencies as
requested by any Borrower and agreed to by the applicable Issuing Bank, with
prior written consent of the Administrative Agent (such approvals and consents
not to be unreasonably withheld).

 



-3-

 

 

“Angolan Bond Investment” means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds or similar instruments
having a similar purpose by Parent or a Restricted Subsidiary.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Parent or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption, including the FCPA, the U.K. Bribery Act of
2010, as amended, and the Canadian Anti-Money Laundering & Anti-Terrorism
Legislation and the Corruption of Foreign Public Officials Act (Canada).

 

“Applicable Margin” means, for any day, for purposes of calculating the LC
Participation Fee Rate, 3.50% per annum, provided that if the LC Participation
Fee Rate is being calculated with reference to the Alternate Base Rate, 2.50%
per annum.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the twelfth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment; provided that at any time that a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitments (disregarding any Defaulting Lender’s Commitment at
such time) represented by such Lender’s Commitment. If all of the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
permitted hereunder and to any Lender’s status as a Defaulting Lender at the
time of determination. The Applicable Percentage of each Lender as of the date
hereof is set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Approved Fund” has the meaning specified in Section 11.05.

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Assignee Certificate” means a certificate executed by an assignee under an
Assignment and Assumption, substantially in the form of Exhibit D.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05) and accepted by the Administrative Agent, in the form
of Exhibit A.

 

“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.

 

“Availability Period” means the period from the Effective Date to the earlier of
(a) Maturity Date and (b) the date of termination of all of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

 



-4-

 

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country which
has implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time, and (b) in relation to any state other than such an
EEA Member Country or (to the extent that the United Kingdom is not such an EEA
Member Country) the United Kingdom, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

 

“Banking Services” means each and any of the following bank services provided to
Parent or any Restricted Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services, and
(d) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of Parent or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Court” has the meaning specified in the recitals.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (whether on a provisional,
interim, permanent or other basis), or has had a receiver, receiver or manager,
conservator, trustee, administrator, custodian, examiner, liquidator, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it (including in the case of any
Defaulting Lender, the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Barclays” means Barclays Bank PLC and its successors.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 



-5-

 

 

“Bermuda Scheme” has the meaning specified in the recitals.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person, or any committee thereof duly
authorized to act on behalf of such board of directors (or comparable managers).

 

“Book Value of Assets” means, as of any date of determination, (I) with respect
to Sections 8.16 and 7.01(h)(ii), the aggregate net book value of all
Collateral, and (II) with respect to any Collateral Transfer, the aggregate net
book value of all Collateral subject to such transfer, in each case
(a) excluding the value of any such Collateral consisting of (i) cash, (ii) Cash
Equivalents (and similar short-term marketable securities), (iii) intangible
assets and (iv) Capital Stock of any Person, (b) calculated on a consolidated
basis for all Obligors (so as to exclude the value of any such Collateral
consisting of obligations owing by one Obligor to another Obligor) and (c) with
such net book values as stated in the most recent consolidated financial
statements of the Parent delivered pursuant to Section 7.01(a) or
Section 7.01(b).

 

“Borrowers” means, collectively, WIL-Bermuda and WIL-Delaware.

 

“British Virgin Islands Security Agreements” means the British Virgin Island law
governed security agreements listed on Schedule 1.01C and in substantially the
form attached hereto as Exhibit L.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to the determination of
the LIBO Rate, the term “Business Day” also shall exclude any day on which banks
are closed for dealings in Dollar deposits in the London interbank market.

 

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations
Act, R.S.C. 1985, c.U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations Al-Qaida and Taliban
Regulations promulgated under the United Nations Act.

 

“Canadian Defined Benefit Plan” means any pension plan registered under the
Income Tax Act (Canada), the Pension Benefits Act (Ontario) or any other
applicable pension standards legislation which contains a “defined benefit
provision” as defined in subsection 147.1(1) of the Income Tax Act (Canada).

 



-6-

 

 

“Canadian Security Agreement” means that certain Canadian security agreement
governed by the laws of the Province of Alberta, dated as of the Effective Date,
by and among the Obligors that are Canadian Subsidiaries from time to time party
thereto and the Administrative Agent, listed on Schedule 1.01C hereto and in
substantially the form attached hereto as Exhibit I.

 

“Canadian Subsidiaries” means a Subsidiary of Parent organized under the laws of
a jurisdiction located in Canada.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means (a) Domestic Cash Equivalents, and (b) Foreign Cash
Equivalents.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means:

 

(a)                any Person or two or more Persons acting in concert (other
than Permitted Holders) shall have acquired beneficial ownership, directly or
indirectly, of equity interests of Weatherford Parent Company (or other
securities convertible into such equity interests) representing 30% or more of
the combined voting power of all equity interests of Weatherford Parent Company
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Weatherford Parent Company,

 



-7-

 

 

(b)                during any period of 12 consecutive months commencing on or
after the Effective Date, the occurrence of a change in the composition of the
Board of Directors of Weatherford Parent Company such that a majority of the
members of such Board of Directors are not Continuing Directors, or

 

(c)                 the occurrence of any “Change of Control” or similar event
under the ABL Credit Agreement or the Exit Senior Notes.

 

“Chapter 11 Cases” has the meaning specified in the recitals.

 

“Charges” has the meaning specified in Section 11.14.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

“Collateral” means any and all property owned, leased or operated by an Obligor
covered by the Collateral Documents and any and all other property of any
Obligor, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or other Lien in favor of the Administrative
Agent, on behalf of itself and the other Secured Parties, to secure the Secured
Obligations. For the avoidance of doubt, Collateral shall not include Excluded
Assets.

 

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
(or any analogous concept to the extent perfection does not apply in the
relevant jurisdiction) or evidence Liens to secure the Secured Obligations,
including all other security agreements, pledge agreements, deeds, charges,
mortgages, deeds of trust, deposit account control agreements, securities
account control agreements, uncertificated securities control agreements,
pledges, financing statements and all other written matter heretofore, now, or
hereafter executed by any of the Obligors and delivered to the Administrative
Agent that are intended to create, perfect or evidence Liens to secure the
Secured Obligations.

 

“Collateral Transfer” means any Disposition, Investment or Restricted Payment
involving any Collateral.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to acquire participations in Letters of Credit hereunder in an aggregate
principal amount set forth opposite such Lender’s name on Schedule 2.01 under
the heading “Commitment”, as such amount may be (a) reduced from time to time
pursuant to Section 2.01, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 4.03 or
Section 11.05.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 



-8-

 

 

“Communications” has the meaning specified in Section 11.02(e)(ii).

 

“Compliance Certificate” means, with respect to any fiscal period, a certificate
of a Principal Financial Officer of Parent substantially in the form of
Exhibit C certifying as to (a) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations demonstrating compliance with the covenant set forth in
Section 8.09 for such period, (c) identifying all Material Specified
Subsidiaries, (d) specifying whether any Material Specified Subsidiaries are
organized in jurisdictions other than Specified Jurisdictions or Excluded
Jurisdictions, (e) stating whether any change in GAAP or in the application
thereof has occurred since the date of Parent’s consolidated financial
statements most recently delivered pursuant to Section 7.01(b) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (f) any changes to exhibits or
schedules to any Collateral Document as required by such Collateral Document.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, consolidated net income of
Parent and its Restricted Subsidiaries for such period plus, (a) the following
expenses or charges (without duplication) and to the extent deducted from
revenues in determining consolidated net income for such period:
(i) consolidated interest expense, (ii) expense for income taxes,
(iii) depreciation, (iv) amortization, (v) professional fees incurred and exit
bankruptcy fees incurred within 12 months after the Effective Date in an
aggregate amount not to exceed $50,000,000, (vi) cash restructuring costs
incurred and paid during the fourth quarter prior to the Effective Date
associated with the transformation, severance and restructuring costs program in
an aggregate amount not to exceed $30,000,000, (vii) cash restructuring costs
incurred during the fourth Fiscal Quarter of 2019 (but not paid prior to the
Effective Date) associated with the transformation, severance and restructuring
costs program in an aggregate amount not to exceed $50,000,000, (viii) from and
after the Testing Period ending on March 31, 2020, extraordinary or
non-recurring cash costs, expenses and charges, including those related to (A)
severance, cost savings, operating expense reductions, facilities closings,
percentage of completion contracts, consolidations, and integration costs and
other restructuring charges or reserves and (B) bankruptcy, reorganization,
litigation, settlement and judgment costs and expenses; provided that the
aggregate amount of all addbacks made pursuant to this clause (viii) shall not
exceed (x) $100,000,000 during any Testing Period ending on or prior to December
31, 2020 and (y) the greater of (1) $25,000,000 and (2) 10% of Consolidated
Adjusted EBITDA for any Testing Period thereafter (calculated prior to giving
effect to this clause (viii)), it being understood that any such addback used in
determining the EBITDA Plug Numbers (as defined below) shall be permitted and
shall not count against such limitations, (ix) any non-cash losses or charges
under Hedge Agreements resulting from the application of FASB ASC 815,
(x) non-cash compensation expenses or costs related to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, (xi) fees, expenses, premiums and similar charges incurred in
connection with the ABL Credit Agreement, this Agreement and the Transactions,
and (xii) all other non-cash charges, expenses or losses minus, (b) the
following items of income or gains (without duplication) to the extent included
in consolidated net income for such period, (i) interest income, (ii) income tax
benefits (to the extent not netted from tax expense), (iii) any cash payments
made during such period in respect of non-cash items described in clause (ix)
above subsequent to the Fiscal Quarter in which such non-cash expenses or losses
were incurred, (iv) any non-cash gains under Swap Agreements resulting from the
application of FASB ASC 815 and (v) all other non-cash income or gains, all
calculated in accordance with GAAP on a consolidated basis. For the purposes of
calculating Consolidated Adjusted EBITDA for any Testing Period, if at any time
during such Testing Period Parent or any of its Restricted Subsidiaries shall
have made any acquisition or Disposition involving the payment or receipt, as
applicable, of consideration by Parent or a Restricted Subsidiary in excess of
$20,000,000, Consolidated Adjusted EBITDA for such Testing Period shall be
calculated after giving effect thereto on a pro forma basis as if such
acquisition or Disposition had occurred on the first day of such Testing Period.

 



-9-

 

 

In addition, notwithstanding the above, (a) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2018, shall be deemed to be $210,000,000,
(b) Consolidated Adjusted EBITDA for the Fiscal Quarter ended March 31, 2019,
shall be deemed to be $120,000,000, (c) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended June 30, 2019, shall be deemed to be $124,000,000, (d)
Consolidated Adjusted EBITDA for the Fiscal Quarter ended September 30, 2019,
shall be deemed to be $172,000,000, and (e) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended December 31, 2019, shall be calculated in a manner
consistent with the calculation methodology used in determining the amounts set
forth in the preceding clauses (a) through (d) (collectively, the “EBITDA Plug
Numbers”).

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Effective Date, and (b) any
individual who becomes a member of the Board of Directors after the Effective
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender.

 

“DBTCA” means Deutsche Bank Trust Company Americas and its successors.

 

“Debtors” has the meaning specified in the recitals.

 

“Default” means the occurrence of any event that with the giving of notice or
the passage of time or both would become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its participations in Letters of Credit or (ii) pay over to any Credit Party
any other amount required to be paid by it hereunder, (b) has notified any
Obligor Party or any Credit Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by any Obligor Party or any Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund participations in
then-outstanding Letters of Credit under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Obligor Party’s or Credit Party’s receipt of such certification in form and
substance satisfactory to such Obligor Party or such Credit Party, as
applicable, and the Administrative Agent, or (d) has become, or whose Lender
Parent has become, the subject of a Bankruptcy Event or a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrowers, Issuing Bank and each Lender.

 



-10-

 

 

“Deutsche Bank” means Deutsche Bank AG New York Branch and its successors.

 

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property or license any Intellectual
Property to another Person. “Disposition” has a meaning correlative thereto.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, in each case (determined as of the date of issuance), on or prior to the
date that is 91 days after the latest to occur of (i) the Maturity Date and (ii)
the ABL Maturity Date; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into which such Capital Stock is convertible or for
which such Capital Stock is exchangeable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any Change of
Control or any Disposition occurring prior to the date that is 91 days after the
latest to occur of (i) the Maturity Date and (ii) the ABL Maturity Date at the
time such Capital Stock is issued shall not constitute Disqualified Capital
Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to Payment in Full.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent (or, in the case of reimbursement
obligations required to be paid pursuant to Section 3.01 or the calculation of
fronting fees, by the applicable Issuing Bank being reimbursed) in accordance
with normal banking industry practice using the Exchange Rate on such date of
determination. In making any determination of the Dollar Equivalent for any
purpose, the Administrative Agent (or Issuing Bank, as the case may be) shall
use the relevant Exchange Rate in effect on the date on which a Dollar
Equivalent is required to be determined pursuant to the provisions of this
Agreement. As appropriate, amounts specified in this Agreement as amounts in
Dollars shall be or include any relevant Dollar Equivalent amount.

 

“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.

 



-11-

 

 

“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) commercial paper maturing no more
than 270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d)
certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus and undivided
profits of not less than $500,000,000, (e) Deposit Accounts maintained with (i)
any bank that satisfies the criteria described in clause (d) above, or (ii) any
other bank organized under the laws of the United States or any state thereof so
long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus and undivided
profits of not less than $500,000,000, having a term of not more than 30 days,
with respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

 

“Domestic Subsidiary” means any Subsidiary of any Obligor that is organized
under the laws of a jurisdiction located in the United States of America.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“Effective Date” means the date on which each party hereto has executed and
delivered this Agreement and the other conditions set forth in Section 5.01 are
first satisfied (or waived in accordance with Section 11.01).

 

“Effective Date Letters of Credit” means the Letters of Credit described on
Schedule 1.01E and to be issued on the Effective Date by the applicable Issuing
Banks referenced on such schedule.

 

“Effective Date Real Property” means the real property listed on Schedule 1.01D.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 



-12-

 

 

“Eligible Jurisdiction” means (a) each Excluded Jurisdiction other than (i) any
Excluded Jurisdiction that is an Ineligible Jurisdiction, and (ii) Iran, or any
other country that is a Sanctioned Country or otherwise subject to Sanctions,
and (b) the countries of Argentina, Brazil, Colombia and South Africa; provided,
that the ABL Administrative Agent and the Borrowers, by mutual written
agreement, may re-categorize any country between the definitions of “Eligible
Jurisdiction” and “Ineligible Jurisdiction”.

 

“English Security Documents” means the English-law-governed security agreements
listed on Schedule 1.01C and in substantially the form as attached to Exhibit K.

 

“Environmental Laws” means all Requirements of Law, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any harmful or deleterious
substance or to health and safety with respect to exposure to any harmful or
deleterious substance.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
resulting from (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.

 

“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with Parent or any Borrower, would be treated as a single
employer at any time within the preceding six years under Section 414 of the
Code or Section 4001 of ERISA and (b) any Subsidiary of any of the Obligors.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to a Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); (e) the
incurrence by Parent, any Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by Parent, any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan; (g) any event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of, a trustee to administer, any Plan or
Multiemployer Plan; (h) the incurrence by Parent, any Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or a substantial cessation of operations
that is treated as a withdrawal under Section 4062(e) of ERISA; (i) the receipt
by any Multiemployer Plan from Parent, any Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon Parent, any Borrower or any ERISA
Affiliate of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or is subject to the requirements for plans
in endangered, critical or critical and declining status under Section 432 of
the Code or Section 305 of ERISA; or (j) any Foreign Plan Event.

 



-13-

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any fee, refers to whether such fee is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency on a particular date, the rate of exchange for the purchase of Dollars
with such Alternative Currency in the London foreign exchange market at the end
of the applicable Business Day as quoted by Bloomberg as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of Bloomberg (or if such service ceases to
be available, the equivalent of such amount in Dollars as determined by the
Administrative Agent, in consultation with the Borrowers, using any method of
determination it deems reasonably appropriate) and (b) if such amount is
denominated in any other currency (other than Dollars), the equivalent of such
amount in Dollars as determined by the Administrative Agent, in consultation
with the Borrowers, using any method of determination it deems reasonably
appropriate; provided that in connection with any determination by the
Administrative Agent of the equivalent of such amount in Dollars, as applicable,
pursuant to the foregoing clauses (a) or (b), upon the written request of any
Borrower, the Administrative Agent shall notify such Borrower of the sources
used to determine such amount.

 

“Excluded Account” means (a) any deposit account of an Obligor, including the
funds on deposit therein, that is used solely for payroll funding and other
employee wage and benefit payments (including flexible spending accounts), tax
payments, escrow or trust purposes, or any other fiduciary purpose, (b) any
deposit account of an Obligor, including the funds on deposit therein, that has
been pledged to secure Indebtedness (other than Indebtedness in respect of the
ABL Credit Agreement and this Agreement) or other obligations, in each case, to
the extent such cash collateral is expressly permitted by Section 8.04 and is
exclusively used for such purpose, (c) any Specified Eligible Deposit Account,
(d) any Specified Ineligible Deposit Account, and (e) other deposit accounts of
the Obligors to the extent the aggregate cash or Cash Equivalent balance of all
such other deposit accounts described in this clause (e) does not at any time
exceed $10,000,000.

 



-14-

 

 

“Excluded Assets” means, collectively, (a) any Capital Stock in any Foreign
Subsidiary, joint venture or non-Wholly-Owned Subsidiary that is a Foreign
Subsidiary of an Obligor that, in each case, is not organized in a Specified
Jurisdiction; (b) any contract, instrument, lease, license, agreement or other
document to the extent that the grant of a security interest therein would (in
each case until any required consent or waiver shall have been obtained) result
in a violation, breach, termination (or a right of termination) or default under
such contract, instrument, lease, license, agreement or other document
(including pursuant to any “change of control” or similar provision); provided,
however, that any such asset will only constitute an Excluded Asset under this
clause (b) to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law; and
provided further that any such asset shall cease to constitute an Excluded Asset
at such time as the condition causing such violation, breach, termination (or
right of termination) or default no longer exists (whether by ineffectiveness,
lapse, termination or consent) and, to the extent severable, the security
interest granted under the applicable Collateral Document shall attach
immediately to any portion of such right that does not result in any of the
consequences specified in this clause (b); (c) any property, to the extent the
granting of a Lien therein is prohibited by any applicable law (including laws
and other governmental regulations governing insurance companies) or would
require governmental or third party (other than the Obligors or their
Subsidiaries) consent, approval, license or authorization not obtained (other
than to the extent that such prohibition would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC
of any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of such prohibition
or the granting of such governmental or third party consent, approval, license
or authorization, as applicable, such assets shall automatically constitute
Collateral (but only to the extent such assets do not otherwise constitute
Excluded Assets hereunder); (d) motor vehicles and other assets subject to
certificates of title, except to the extent a Lien therein can be perfected by
the filing of a UCC financing statement; (e) commercial tort claims to the
extent that the reasonably predicted value thereof is less than $10,000,000
individually or in the aggregate; (f) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent (if any) that, and solely during the period (if
any) in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under any
applicable law; (g) other customary exclusions under applicable local law or in
applicable local jurisdictions consented to by the Administrative Agent and set
forth in the Collateral Documents; (h) shares of Parent that have been
repurchased and are being held as treasury shares but not cancelled; (i) for the
avoidance of doubt, any assets owned by, or the ownership interests in, any
Unrestricted Subsidiary (which shall in no event constitute Collateral, nor
shall any Unrestricted Subsidiary be an Obligor); (j) any leasehold interest in
real property; (k) any asset or property, the granting of a security interest in
which would result in material adverse tax consequences to any Obligor as
reasonably determined by the Borrowers and consented to by the Administrative
Agent, such consent not to be unreasonably withheld or delayed; (l) any
interests in partnerships, joint ventures and non-Wholly-Owned Subsidiaries
which cannot be pledged without the consent of one or more third parties other
than any Obligor or any Subsidiary thereof (after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (until any
required consent or waiver shall have been obtained); provided that, immediately
upon the ineffectiveness, lapse or termination of such prohibition or the
granting of such third party consent or waiver, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (m) Excluded Accounts; (n)
those assets as to which the Administrative Agent agrees in writing (in
consultation with the Borrowers) that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby; and (o) any real
property other than the Effective Date Real Property that has a net book value
of less than $10,000,000 as reflected in the most recent consolidated financial
statements of Parent delivered pursuant to Section 7.01(a) or Section 7.01(b);
provided that, the foregoing exclusions shall not apply to any asset or property
of any Borrower and its Subsidiaries on which a Lien has been granted in favor
of the ABL Collateral Agent to secure the ABL Obligations.

 



-15-

 

 

“Excluded Jurisdictions” means the countries or other jurisdictions identified
on Schedule 1.01A hereto.

 

“Excluded Swap Obligation” means, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Obligor of or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Obligor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or Guarantor under any Loan Document,
(a) any taxes imposed on (or measured by reference to, in whole or in part) its
income, profits, capital or net worth (but excluding withholding Taxes for
purposes of this subsection (a) only) (i) by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or resident
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Administrative
Agent, any Lender, any Issuing Bank or any other such recipient is located or
otherwise conducting business activity or a Borrower is resident for income tax
purposes as of the date of this Agreement, (c) in the case of a Lender (other
than an assignee pursuant to an assignment requested by a Borrower under
Section 4.03(b), or otherwise at the request of a Borrower or Guarantor), any
United States, Irish, Swiss, German or Bermuda withholding tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement (or designates a new lending office) or would have been so
imposed if a Borrower were a United States corporation, except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 4.02(a), (d) in the case of a Lender, any withholding tax that would not
be imposed on amounts payable to such Lender but for a change of its
jurisdiction of organization and/or tax residency, except to the extent payments
to, or for the benefit of, such Lender were subject to a withholding tax for
which an Obligor was responsible immediately prior to the Lender’s change in
jurisdiction and/or tax residency, (e) any United States, Irish, Swiss, German
or Bermuda withholding tax attributable to such Lender’s failure to comply with
Section 4.02(c) or Section 4.02(e), (f) any United States federal withholding
Taxes imposed by FATCA, (g) any Taxes assessed on a Lender under the laws of
Germany solely due to the fact that the Obligations are secured (directly or
indirectly) by real estate located in Germany (inländischer Grundbesitz) or by
German rights subject to the civil code provisions relating to real estate
(inländische Rechte, die den Vorschriften des bürgerlichen Rechts über
Grundstücke unterliegen) or ships which are registered in a German ship register
and (h) any German withholding tax for which the relevant obligor is required by
the relevant German tax office to make a Tax deduction on account of German Tax
pursuant to Section 50a paragraph 7 of the German Income Tax Act
(Einkommensteuergesetz) or a comparable replacement regulation; except that
Excluded Taxes shall not include any United States federal withholding taxes
that may be imposed after the time a Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, treaty, order or other decision or other Change in Law with
respect to any of the foregoing by any Governmental Authority.

 



-16-

 

 

“Existing Letters of Credit” means the outstanding letters of credit issued by
the Issuing Banks and set forth on Schedule 3.01 hereto.

 

“Exit Senior Notes” means the unsecured senior notes of WIL-Bermuda to be issued
on the Effective Date pursuant to the Plan of Reorganization.

 

“Exit Senior Notes Indenture” means the indenture, dated on or about the date
hereof, governing the Exit Senior Notes, which is in substantially the form
attached as an exhibit to the Parent’s Form T-3, as amended, filed with the
Securities and Exchange Commission, and in form and substance reasonably
satisfactory to the Joint Lead Arrangers to permit the Secured Obligations and
the Transactions.

 

“Extended Expiration Letter of Credit” has the meaning specified in
Section 3.01(d).

 

“Facility Fee Rate” means 0.500% per annum.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation or rules adopted pursuant to any Intergovernmental Agreement, as
defined in Treasury Regulation Section 1.1471-1(b)(67), treaty or convention
among Governmental Authorities and implementing such sections of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 



-17-

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Financial Standby Letter of Credit” means, as determined by an Issuing Bank, a
standby Letter of Credit under which the beneficiary is entitled to draw thereon
in the event that the account party (or the Person or Persons on whose behalf
such Letter of Credit was issued) fails to perform a financial obligation.

 

“Fiscal Quarter” means a Fiscal Quarter of Parent, ending on the last day of
each March, June, September and December.

 

“Fiscal Year” means a Fiscal Year of Parent, ending on December 31 of each year.

 

“Flood Laws” means collectively, (a) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (c) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Cash Equivalents” means (a) certificates of deposit, banker’s
acceptances, or time deposits maturing within one year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus and undivided profits of not
less than $500,000,000 (calculated at the then-applicable Exchange Rate), (b)
Deposit Accounts maintained with any bank that satisfies the criteria described
in clause (a) above, and (c) Investments in money market funds substantially all
of whose assets are invested in the types of assets described in clauses (a)
through (b) above.

 

“Foreign Lender” means any Lender or Participant that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof.

 

“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States law, that is maintained or contributed to by Parent, any Borrower
or any ERISA Affiliate or with respect to which Parent, any Borrower or any
ERISA Affiliate may have any liability.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan, or (d) a final determination that Parent, any Borrower or any
ERISA Affiliate are responsible for a deficit or funding shortfall in a Foreign
Plan.

 



-18-

 

 

“Foreign Subsidiary” means any direct or indirect subsidiary of any Obligor that
is not a Domestic Subsidiary.

 

“Funded Indebtedness” means, with respect to Parent and its Restricted
Subsidiaries as of any date, the sum, without duplication, of (a) all
Indebtedness of the type described in clauses (a), (b), (d) and (g) of the
definition thereof of Parent or any Restricted Subsidiary, other than any such
Indebtedness that is Subordinated, and (b) all Guarantees by Parent or any
Restricted Subsidiary with respect to any of the foregoing types of Indebtedness
(whether or not the primary obligor is Parent or any Restricted Subsidiary),
other than any such Guarantee that is Subordinated.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.

 

“Governmental Authority” means the government of any Specified Jurisdiction or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including
(a) any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation or services, with
the primary purpose of enabling such other Person to pay any such Indebtedness
or (iii) to make any loan, advance or capital contribution to or other
investment in, or to otherwise provide funds to or for, such other Person in
respect of enabling such Person to satisfy any such Indebtedness (including any
liability for a dividend, stock liquidation payment or expense) or to assure a
minimum equity, working capital or other balance sheet condition in respect of
any such Indebtedness, and (c) any obligations of such Person as an account
party in respect of any letter of credit or bank guaranty issued to support any
such Indebtedness; provided, however, that notwithstanding the foregoing,
support letters delivered for audit purposes (to the extent consistent with past
practices of Parent and its Restricted Subsidiaries) and performance guarantees
shall not be considered Guarantees pursuant to this definition. The amount of
any Guarantee shall be an amount equal to the lesser of the stated or
determinable amount of the primary Indebtedness in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 



-19-

 

 

“Guarantors” means Parent and each Restricted Subsidiary that enters into a
Guaranty Agreement with respect to the Secured Obligations. The Guarantors as of
the Effective Date are set forth on Schedule 1.01B hereto.

 

“Guaranty Agreements” means, collectively, (a) the Affiliate Guaranty and (b)
any other guaranty agreement in form and substance reasonably satisfactory to
the Administrative Agent in favor of the Administrative Agent, for the benefit
of itself and the other holders of the Secured Obligations, in any such case,
pursuant to which any Person guarantees the Secured Obligations.

 

“Hazardous Materials” means all substances, materials or wastes defined as
explosive, radioactive, hazardous or toxic or as pollutants or contaminants, or
terms of similar meaning, under any Environmental Law (including, for the
avoidance of doubt, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls and radon gas) and all
other substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.

 

“Hypothecary Representative” has the meaning specified in Article X.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning specified in Section 2.11(a).

 

“Increasing Lender Supplement” means an increasing lender supplement entered
into by the Borrowers and any Increasing Lender in the form of Exhibit E or any
other form reasonably acceptable to the Administrative Agent.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument; (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety bonds,
performance bonds, customs bonds, advance payment bonds and similar instruments;
(c) all obligations of such Person for the balance deferred and unpaid of the
purchase price for any property or services (except for trade payables or other
obligations arising in the ordinary course of business that are not more than 90
days past due or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP);
(d) all Capitalized Lease Obligations of such Person; (e) all Indebtedness (as
described in the other clauses of this definition) of others secured by a
consensual Lien on property owned or acquired by such Person (whether or not the
Indebtedness secured thereby has been assumed); (f) all Guarantees by such
Person of the Indebtedness (as described in the other clauses of this
definition) of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person); and (g) all Disqualified Capital Stock of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 



-20-

 

 

“Indemnified Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Borrower or Guarantor under any
Loan Document, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(a).

 

“Ineligible Jurisdiction” means the countries of Albania, Angola, Congo, Egypt,
Gabon, and Nigeria; provided that the ABL Administrative Agent and the
Borrowers, by mutual written agreement, may re-categorize any country between
the definitions of “Ineligible Jurisdiction” and “Eligible Jurisdiction”.

 

“Insolvency Laws” means (a) the Bankruptcy Code, (b) the Bankruptcy and
Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement Act (Canada),
(d) the Winding-Up and Restructuring Act (Canada), (e) the Canada Business
Corporations Act (Canada) where such statute is used by a Person to propose an
arrangement, (f) the German Insolvency Act (Insolvenzordnung), (g) the German
Insolvency Code (Insolvenzordnung) (Anordnung von Sicherungsmaßnahmen)), and/or
(h) any similar legislation in a relevant jurisdiction, in each case as
applicable and as in effect from time to time.

 

“Insolvency Proceeding” means (a) any proceeding commenced by or against any
Person under any provision of any Insolvency Law or under any other provincial,
state or federal bankruptcy or insolvency law, each as now and hereafter in
effect, any successors to such statutes, and any similar laws in any
jurisdiction including, without limitation, any laws relating to assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief and any law permitting a debtor to obtain a stay or a
compromise of the claims of its creditors and/or (b) a Person having filed a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990).

 

“Intellectual Property” has the meaning set forth in the U.S. Security
Agreement, and includes all Industrial Designs (as defined in the Canadian
Security Agreement).

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the date hereof, executed and delivered by each Obligor
and the Parent’s Subsidiaries party thereto, and Agent, in substantially the
form attached hereto as Exhibit M, or as otherwise reasonably agreed by the
Required Lenders.

 

“Intercreditor Agreement” means, collectively, (a) that certain Intercreditor
Agreement dated as of the Effective Date, substantially in the form of Exhibit G
hereto, by and among the Administrative Agent, the ABL Collateral Agent, the
Borrowers and the other Obligors from time to time party thereto and (b) any
additional instrument, document, agreement (including any supplemental
intercreditor agreement), filing or certification, each in form and substance
reasonably satisfactory to the Administrative Agent and that the Administrative
Agent reasonably requires to be executed, delivered or obtained (whether by an
Obligor, the ABL Secured Parties or any other Person) under the laws of any
Specified Jurisdiction in order for the Liens on the LC Priority Collateral
securing the ABL Credit Obligations to be subordinated to the Liens on the LC
Priority Collateral securing the Secured Obligations to the reasonable
satisfaction of the Administrative Agent.

 



-21-

 

 

“Initial LC Fee Period” means the period from December 12, 2019 until January 1,
2020.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded down to the same number of decimal places as the LIBO
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Capital Stock, evidences of Indebtedness
or other securities of any other Person, (b) loan or advance made by such Person
to any other Person, (c) Guarantee, assumption or other incurrence of liability
by such Person of or for any Indebtedness of any other Person, (d) capital
contribution or other investment by such Person in any other Person or (e)
purchase or other acquisition (in one transaction or a series of transactions)
of any assets of any other Person constituting a business unit.

 

“IP Short Forms” means the Trademark Security Agreement and Patent Security
Agreement in substantially the form of Exhibit J, and to the extent applicable,
a copyright security agreement in a form substantially similar thereto.

 

“Irish Scheme” has the meaning specified in the recitals.

 

“Issuing Bank” means (a) each of Deutsche Bank, Wells Fargo, Barclays, Citibank,
N.A., Morgan Stanley Senior Funding, Inc., Nordea Bank Abp, New York Branch and
any other Lender that agrees to issue Letters of Credit hereunder as
contemplated by Section 3.01(l), in its capacity as an issuer of Letters of
Credit hereunder and (b) solely with respect to the Existing Letters of Credit,
each issuer thereof. Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Agreement” has the meaning specified in Section 3.01(l).

 



-22-

 

 

“Joint Lead Arrangers” means Deutsche Bank, Wells Fargo Securities, LLC and
Barclays, each in its capacity as Joint Lead Arranger and Joint Bookrunner
hereunder.

 

“LC Australian Collateral Agent” has the meaning specified in the Intercreditor
Agreement.

 

“LC Collateral Account” has the meaning specified in Section 3.01(k).

 

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 3.01. The amount of each
Issuing Bank’s LC Commitment, at any time, shall be (a) with respect to each
Issuing Bank as of the Effective Date, its “LC Commitment” as set forth on
Schedule 2.01, and (b) with respect to any other Issuing Bank after the
Effective Date, an amount agreed to by such Issuing Bank, in the case of any
Issuing Bank described in the preceding clause (a) or clause (b), as such LC
Commitment may be adjusted from time to time in accordance with Section 3.01(j).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Expiration Date” has the meaning specified in Section 3.01(d).

 

“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination (a) a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, (b) if compliant documents in respect of such Letter of Credit have been
presented but not yet honored or refused, or (c) such Letter of Credit has not
yet expired or been cancelled, then in each case such Letter of Credit shall be
deemed to be “outstanding” and “undrawn” in the amount so remaining available to
be paid, and the obligations of the Borrowers and each Lender shall remain in
full force and effect until the Issuing Bank and the Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit. Further, if a Letter of
Credit by its terms provides for any automatic increase in the amount available
to be drawn thereunder, then for purposes of calculating LC Exposure and Total
LC Exposure, the outstanding amount of such Letter of Credit shall be deemed to
include the amount of such increase even if it has not yet taken effect.

 

“LC Fee Period” means, initially, the Initial LC Fee Period, and subsequently,
the applicable one calendar month period commencing on the first Business Day of
the calendar month and ending on the last Business Day of such calendar month.

 

“LC Participation Fee” has the meaning specified in Section 2.04(b)(i).

 



-23-

 

 

“LC Participation Fee Rate” means the LIBO Rate plus the Applicable Margin,
provided that if the LC Participation Fee Rate is being calculated by reference
to the Alternate Base Rate, LC Participation Fee Rate shall mean the Alternate
Base Rate plus the Applicable Margin.

 

“LC Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed in Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit pursuant to Section 3.01(n)).

 

“Letter of Credit Request” means a request by a Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit in
accordance with Section 3.01(b), which shall be substantially in the form of
Exhibit B.

 

“Leverage Ratio” means, as of any date of determination and on a consolidated
basis, the result of (a) the amount equal to (i) Funded Indebtedness as of such
date minus (ii) Unrestricted Cash, to (b) Consolidated Adjusted EBITDA for the
four Fiscal Quarter period ended as of such date.

 

“LIBO Rate” means, with respect to any Letter of Credit for any applicable LC
Fee Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such LC Fee Period; provided that if
a LIBO Screen Rate shall not be available at such time for such LC Fee Period
(the “Impacted Interest Period”), then the LIBO Rate for such LC Fee Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.06.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Letter of
Credit for any LC Fee Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for the 30 calendar day period
beginning on the first day of such LC Fee Period as displayed on such day and
time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(or, in the event such rate does not appear on a Reuters page or screen, or any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement. When determining the
rate for a period which is less than the shortest period for which the LIBO
Screen Rate is available, the LIBO Screen Rate for purposes of this definition
shall be deemed to be the overnight screen rate where “overnight screen rate”
means the overnight rate determined by the Administrative Agent from such
service as the Administrative Agent may select.

 

“LIBO Successor Rate” has the meaning specified in Section 2.06.

 



-24-

 

 

“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of “Alternate Base
Rate”, the definition of “LC Fee Period”, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, that the Administrative Agent and the Borrowers mutually decide, to
reflect the adoption of such LIBO Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent and the
Borrowers determine that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Administrative Agent and Borrowers decide).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

“Liquidity” means, as of any date of determination, the sum of (a) the Aggregate
Excess Availability on such date plus (b) the aggregate amount of unrestricted
cash and Cash Equivalents of the Obligors at such date.

 

“Loan Documents” means, collectively, this Agreement, the Guaranty Agreements,
the Letters of Credit (and applications therefor), the Collateral Documents, the
Intercompany Subordination Agreement, the Security Trust Deed, all instruments,
certificates and agreements now or hereafter executed or delivered by any
Obligor to the Administrative Agent, any Issuing Bank or any Lender pursuant to
or in connection with any of the foregoing, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.

 

“Luxembourg Obligors” means any Obligor organized under the laws of the Grand
Duchy of Luxembourg.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of Parent and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Obligors to
collectively perform their payment or other material obligations hereunder or
under the other Loan Documents or (ii) the ability of the Administrative Agent
or the Lenders to realize the material benefits intended to be provided by the
Obligors under the Loan Documents.

 



-25-

 

 

“Material Indebtedness” means any Indebtedness of any one or more of Parent and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$65,000,000.

 

“Material Real Property” means real property located in the United States of
America, Canada or the United Kingdom owned by any Obligor with a net book value
in excess of $10,000,000 and that is not an Excluded Asset and each Effective
Date Real Property.

 

“Material Specified Subsidiary” means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) of this Agreement (i) had assets
representing more than 2.5% of the Total Specified Asset Value as of such date
or (ii) generated more than 2.5% of Consolidated Adjusted EBITDA of the Parent
and its Restricted Subsidiaries for the four consecutive Fiscal Quarter period
ending on such date and (b) any Restricted Subsidiary organized in a Specified
Jurisdiction that is a primary obligor or provides a Guarantee of any overdraft
facility, working capital facility, letter of credit facility or other cash
management facility that, if fully utilized, would provide for extensions of
credit in an aggregate amount of $20,000,000 or more.

 

“Material Subsidiary” means (a) each Material Specified Subsidiary, and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
Parent and its consolidated Restricted Subsidiaries or (ii) has gross revenues
in excess of 5% of the consolidated gross revenues of Parent and its
consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of Parent. Notwithstanding the
foregoing, WIL-Delaware and WIL-Bermuda shall be deemed to be Material
Subsidiaries.

 

“Maturity Date” means June 13, 2024.

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Mortgages” means, collectively, (a) the instruments described on Schedule 7.11
hereto and (b) each other mortgage, deed of trust, debenture or other agreement
which conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, on real
property of any Obligor, including any amendment, restatement, modification or
supplement thereto.

 

“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).

 

“New Weatherford Parent” has the meaning specified in clause (c) of the
definition of “Redomestication”.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 



-26-

 

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means, collectively, all obligations with respect to Letters of
Credit (including unreimbursed LC Disbursements), all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, administration, examinership, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of Parent and its Subsidiaries
to any of the Lenders, the Administrative Agent, the Issuing Banks, the LC
Australian Collateral Agent or any Indemnitee, individually or collectively
(whether existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise), arising or incurred under this Agreement or any of the
other Loan Documents or otherwise in respect of any of any of the Letters of
Credit.

 

“Obligor Parties” means the Borrowers and Parent, and “Obligor Party” means any
of them.

 

“Obligors” means the Obligor Parties and any other Guarantors, and “Obligor”
means any of them.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes,
recording intangible, or any other excise taxes, charges or similar levies,
other than Excluded Taxes, arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but only to the extent that any of the foregoing is imposed by
(a) Bermuda, Germany, Switzerland, the United States or any other jurisdiction
in which any Obligor is organized or is resident for tax purposes or has
Collateral that supports the Obligations hereunder or any other jurisdiction in
which WIL-Bermuda is Redomesticated or is resident for tax purposes with respect
to a Foreign Lender, or (b) Bermuda, Switzerland or any other jurisdiction in
which any Borrower is organized or is resident for tax purposes or any other
jurisdiction (other than the United States) in which WIL-Bermuda is
Redomesticated or is resident for tax purposes with respect to a Lender which is
not a Foreign Lender.

 



-27-

 

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings (i.e., borrowings
determined at the Adjusted LIBO Rate) by U.S.-managed banking offices of
depository institutions (as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

 

“Parallel Debt” means “Parallel Debt” (as defined in Section 13 in the Affiliate
Guaranty).

 

“Parent” means Weatherford International plc, an Irish public limited company;
provided that, if a Redomestication occurs subsequent to the Effective Date and
Parent is not the Surviving Person resulting from such Redomestication, the term
“Parent” shall refer to the Surviving Person resulting from such
Redomestication.

 

“Participant” has the meaning specified in Section 11.05(c).

 

“Participant Certificate” means a certificate executed by a Participant,
substantially in the form of Exhibit N.

 

“Participant Register” has the meaning specified in Section 11.05(c).

 

“PATRIOT Act” has the meaning specified in Section 11.19.

 

“Paying Borrower” has the meaning specified in Section 2.08.

 

“Payment in Full” means the Commitments have expired or been terminated and the
Obligations and all fees payable hereunder and all other amounts payable under
the Loan Documents (other than contingent indemnification obligations as to
which no claim has been received by any Obligor) shall have been paid in full in
cash and all Letters of Credit (other than Letters of Credit with respect to
which other arrangements satisfactory to each applicable Issuing Bank have been
made) shall have expired or terminated, in each case, without any pending draw,
and all LC Disbursements shall have been reimbursed in full in cash.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
by Parent or a Restricted Subsidiary if (a) at the time of and immediately after
giving effect thereto, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) Parent and its Restricted
Subsidiaries are in compliance with Section 8.03, (b) all actions required to be
taken with respect to such acquired or newly formed Subsidiary under
Section 7.08 shall have been taken or will be taken within the time periods set
forth therein, (c) such Acquisition involves a merger, consolidation or
amalgamation of Parent or a Restricted Subsidiary with any other Person, such
Acquisition is permitted under Section 8.02, (d) in the case of any Acquisition
made by the Restricted Subsidiaries that are not Wholly-Owned Subsidiaries and
Restricted Subsidiaries that are not Obligors (including Wholly-Owned
Subsidiaries), the aggregate consideration paid in respect of such Acquisition,
when taken together with the aggregate consideration paid in respect of all
other Acquisitions consummated by such Persons since the Effective Date, does
not exceed at any date of determination, an amount equal to the sum of (i)
$200,000,000 plus (ii) the amount of net cash proceeds from issuances of Capital
Stock (other than Disqualified Capital Stock) by Parent to the extent such
issuance is substantially contemporaneous with the closing of such Acquisition
and such net cash proceeds are used to pay consideration in respect of such
Acquisition less any such amounts used to consummate Permitted Acquisitions
pursuant to clause (e)(iv) below and (e) in the case of any Acquisition made by
Obligors, the aggregate consideration paid in respect of such Acquisition, when
taken together with the aggregate consideration paid in respect of all other
Acquisitions consummated by such Persons since the Effective Date, does not
exceed, at any date of determination, an amount equal to the sum of (i)
$200,000,000 plus (ii) if such date is on or after the first anniversary of the
Effective Date, $200,000,000 plus (iii) if such date is on or after the second
anniversary of the Effective Date, $200,000,000 plus (iv) the amount of net cash
proceeds from issuances of Capital Stock (other than Disqualified Capital Stock)
by Parent to the extent such issuance is substantially contemporaneous with the
closing of such Acquisition and such net cash proceeds are used to pay
consideration in respect of such Acquisition less any such amounts used to
consummate Permitted Acquisitions pursuant to clause (d)(ii) above.

 



-28-

 

 

“Permitted Customer Notes Disposition” means the Disposition (including the sale
of a participation) by any Restricted Subsidiary that is organized in a
jurisdiction other than a Specified Jurisdiction to a third party of (or in) any
Receivables that were originated by such Restricted Subsidiary in the ordinary
course of business and have been converted, exchanged or novated into one or
more promissory notes or similar instruments.

 

“Permitted Existing Indebtedness” means the Indebtedness of Parent and its
Restricted Subsidiaries existing as of the Effective Date and identified on
Schedule 8.01.

 

“Permitted Factoring Customers” means the Persons identified to the
Administrative Agent in writing on or prior to the Effective Date, as such
Persons may be updated from time to time by Parent with the approval of the
Administrative Agent.

 

“Permitted Factoring Transaction Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.

 

“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by Parent or any Restricted Subsidiary with
respect to Receivables originated by Parent or such Restricted Subsidiary in the
ordinary course of business and owing by one or more Permitted Factoring
Customers, which receivables purchase facilities and factoring transactions give
rise to Attributable Receivables Amounts that are non-recourse to Parent and its
Restricted Subsidiaries other than limited recourse customary for receivables
purchase facilities and factoring transactions of the same kind, provided that
(a) the aggregate face amount of all receivables sold or transferred pursuant to
Permitted Factoring Transactions shall not exceed $100,000,000 during any Fiscal
Quarter, and (b) such Receivables are segregated into deposit accounts that are
separate and distinct from the deposit accounts constituting or holding
Collateral (and Parent and its Restricted Subsidiaries shall not otherwise
commingle proceeds received in connection with a Permitted Factoring Transaction
with any Collateral or proceeds thereof).

 



-29-

 

 

“Permitted Holders” means Capital Research Management Company and its
affiliates, on behalf of certain managed funds and accounts, and Franklin
Advisers, Inc., as investment manager on behalf of certain funds and accounts.

 

“Permitted Intercompany Specified Transactions” means capital contributions,
other Investments, asset Dispositions or Restricted Payments made by Parent or a
Restricted Subsidiary to or in a Restricted Subsidiary that is not an Obligor or
an Obligor that is not a Wholly-Owned Subsidiary (a) made in the ordinary course
of business in order to comply with foreign requirements of law and accounting
standards and practices with respect to minimum levels of retained earnings or
other similar legal requirements, (b) made in the ordinary course of business
and in accordance with historical practices thereof prior to the commencement of
the Chapter 11 Cases in connection with submitting RFPs, RFQs or other similar
customer bids, (c) made in the ordinary course of business and in accordance
with historical practices thereof prior to the commencement of the Chapter 11
Cases in connection with tax optimization strategies, and (d) made in the
ordinary course of business and in accordance with historical practices thereof
prior to the commencement of the Chapter 11 Cases in connection with funding
operating losses of the recipient thereof.

 

“Permitted Intercompany Treasury Management Transactions” means customary
intercompany trade transactions, customary intercompany operational asset
transfers and customary intercompany cash management transfers, in each case
made in the ordinary course of business of Parent and its Restricted
Subsidiaries and in accordance with historical practices thereof prior to the
commencement of the Chapter 11 Cases.

 

“Permitted Liens” means, without duplication:

 

(a)               Liens for Taxes or unpaid utilities (i) not yet delinquent or
which can thereafter be paid without penalty, (ii) which are being contested in
good faith by appropriate proceedings (provided that, with respect to Taxes
referenced in this clause (ii), adequate reserves with respect thereto are
maintained on the books of Parent or its Subsidiaries, to the extent required by
GAAP), or (iii) imposed by any foreign Governmental Authority and attaching
solely to assets with a fair market value not in excess of $50,000,000 in the
aggregate at any one time;

 

(b)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
not overdue for a period of more than 60 days or which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
made to the extent required by GAAP;

 

(c)               pledges or deposits made in compliance with, or deemed trusts
arising in connection with, workers’ compensation, unemployment insurance, old
age benefits, pension, employment or other social security laws or regulations;

 

(d)               easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not, in any case, materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of Parent or any of its Restricted Subsidiaries;

 



-30-

 

 

(e)               rights under retention of title arrangements in favor of
suppliers incurred in the ordinary course of business;

 

(f)                judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings,
promptly instituted and diligently conducted, and for which adequate reserves
have been made to the extent required by GAAP;

 

(g)               Liens on the assets (and related insurance proceeds) of any
entity or asset (and related insurance proceeds) existing at the time such asset
or entity is acquired by Parent or any of its Restricted Subsidiaries, whether
by merger, amalgamation, consolidation, purchase of assets or otherwise;
provided that (i) such Liens are not created, incurred or assumed by such entity
in contemplation of such entity being acquired by Parent or any of its
Restricted Subsidiaries, (ii) such Liens do not extend to any other assets of
Parent or any of its Restricted Subsidiaries and (iii) the Indebtedness secured
by such Liens is permitted pursuant to this Agreement;

 

(h)               Liens on fixed or capital assets acquired, constructed or
improved by Parent or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by Section 8.01(k), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not at any
time encumber any property (other than proceeds from associated insurances and
proceeds of, improvements, accessions and upgrades to, and related contracts,
intangibles and other assets incidental to or arising from, the property so
acquired, constructed or improved) other than the property financed by such
Indebtedness;

 

(i)                 (i) Liens incurred to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds and other obligations of a like
nature incurred in the ordinary course of business; provided that no Liens
incurred under this sub-clause (i) shall secure obligations for the payment of
borrowed money, and (ii) Liens solely on cash and Cash Equivalents not to exceed
$50,000,000 at any one time securing letters of credit, letter of credit
facilities, bank guaranties, bank guarantee facilities or similar instruments or
facilities supporting the obligations described in the preceding sub-clause (i);

 

(j)                 leases or subleases granted to others not interfering in any
material respect with the business of Parent or any of its Restricted
Subsidiaries;

 

(k)               Liens to secure obligations arising from statutory or
regulatory requirements;

 

(l)                 any interest or title of a lessor in property (and proceeds
(including proceeds from insurance) of, and improvements, accessions and
upgrades to, such property) subject to any Capitalized Lease Obligation or
operating lease which obligation or lease, in each case, is permitted under this
Agreement;

 



-31-

 

 

(m)             Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
Parent or any of its Restricted Subsidiaries on deposit with or in possession of
such bank subject to, in the case of bank accounts purported to be pledged under
a Security Agreement governed by Dutch law, a Bank Consent Letter (as defined
therein), and any netting or set-off arrangement entered into by any Obligor in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances and any Lien arising under the general terms and conditions
of banks or Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder
Sparkassen) with whom any Obligor maintains a banking relationship in the
ordinary course of business;

 

(n)               [Reserved.]

 

(o)               Liens solely on any cash earnest money deposits or escrow
arrangements made by Parent or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement relating to any acquisition of
property permitted hereunder;

 

(p)               extensions, renewals and replacements of any Lien permitted by
any of the preceding clauses, so long as (i) the principal amount of any debt
secured thereby is not increased (other than to the extent of any amounts
incurred to pay costs of any such extension, renewal or replacement) and
(ii) such Lien does not extend to any additional assets (other than improvements
and accessions to, and replacements of, the assets originally subject to such
Lien); and

 

(q)               any Lien created or subsisting to secure any obligations
incurred in order to comply with the requirements of section 8a of the German
Part-Time Retirement Act (Altersteilzeitgesetz) and/or section 7e of the Fourth
Book of the German Social Security Code (Sozialgesetzbuch IV).

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn or
available committed amounts) plus (ii) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Refinanced Indebtedness and any fees, premiums and expenses related to such
exchange or refinancing, (b) the New Indebtedness has a stated maturity that is
no earlier than the stated maturity date of the Refinanced Indebtedness, (c) the
New Indebtedness has a Weighted Average Life to Maturity that is no shorter than
the Weighted Average Life to Maturity of the Refinanced Indebtedness, (d) the
New Indebtedness is not incurred or Guaranteed by any Person that was not an
obligor on the Refinanced Indebtedness unless such Person would have been
permitted under Section 8.01 to be the issuer or guarantor, as applicable, under
a new issuance of such Indebtedness hereunder, in which case such incurrence of
Indebtedness shall be deemed a reduction of the amount permitted under the
applicable Section (if applicable); provided that in the event that the
Refinanced Indebtedness is of the type described in Section 8.01(b), the New
Indebtedness may be Guaranteed by any Obligor, and (e) if the Refinanced
Indebtedness is subordinated in right of payment or lien priority to the
Obligations, the New Indebtedness is subordinated in right of payment or lien
priority, as applicable, to the Obligations to at least the same extent as the
Refinanced Indebtedness.

 



-32-

 

 

“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and at any time
within the preceding six (6) years has been (a) sponsored, maintained or
contributed to by Parent, any Borrower or any ERISA Affiliate for employees of
Parent, any Borrower or any ERISA Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which Parent, any Borrower or any ERISA
Affiliate is or was then making or accruing an obligation to make contributions.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Plan Effective Date” means “Effective Date” as defined in the Plan of
Reorganization.

 

“Plan of Reorganization” has the meaning specified in the recitals.

 

“Pledge Agreements” means, collectively, any pledge agreement, charge,
debenture, equitable mortgage over shares or other similar agreement or
instrument in form and substance satisfactory to the Administrative Agent in
favor of the Administrative Agent for the benefit of itself and the other
Secured Parties, in any such case, pursuant to which any Person grants Liens on
any Capital Stock owned by such Person to secure the Secured Obligations.

 

“Pledged Subsidiary” means a direct Subsidiary of an Obligor that is organized
in a Specified Jurisdiction and is not itself an Obligor.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBTCA or an affiliate thereof (for so long as it is the
Administrative Agent) or any successor administrative agent pursuant to
Article X hereto as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided that all
interest and fees in respect of the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 



-33-

 

 

“Principal Financial Officer” means, with respect to any Obligor, any director,
any manager, the chief financial officer, the treasurer, the assistant treasurer
or the principal accounting officer of such Obligor.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” means and refers to any Capital Stock issued by Parent
(and not by one or more of its Subsidiaries) that is not a Disqualified Capital
Stock.

 

“Real Estate Deliverables” means such Mortgages, title reports, title insurance
policies (with endorsements), evidence of zoning compliance, property insurance,
flood certifications and flood insurance (and, if applicable, FEMA form
acknowledgements of insurance), opinions of counsel, surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

 

“Receivables” means any right to payment of Parent or any Restricted Subsidiary
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced, whether or not earned by performance
(whether constituting accounts, general intangibles, chattel paper or
otherwise).

 

“Receivables Related Security” means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.

 

“Redomestication” means:

 

(a)       any amalgamation, merger, plan or scheme of arrangement, exchange
offer, business combination, reincorporation, reorganization, consolidation or
similar action of the Weatherford Parent Company with or into any other person
(as such term is used in Section 13(d) of the Exchange Act), or of any other
person (as such term is used in Section 13(d) of the Exchange Act) with or into
the Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act);

 



-34-

 

 

(b)       any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization, consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction; or

 

(c)       the formation of a Person that becomes, as part of the transaction or
series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the “New Weatherford Parent”);

 

if, as a result thereof:

 

(x)       in the case of any action specified in clause (a), the entity that is
the surviving, resulting or continuing Person in such amalgamation, merger, plan
or scheme of arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action, or the transferee in such sale,
distribution or other disposition;

 

(y)       in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization);
or

 

(z)       in the case of any action specified in clause (c), the New Weatherford
Parent,

 

(in any such case, the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, England and Wales, Scotland,
Northern Ireland, Ireland, Canada or The Kingdom of the Netherlands, or (2) with
the consent of all of the Lenders (such consent not to be unreasonably withheld
(but, in each case, only to the extent that (x) each Lender can legally do
business with, and commit to extend credit to, and receive Guarantees (and
payments in respect thereof) from, an entity organized in such member country
and (y) doing business with and receiving Guarantees (and payments in respect
thereof) from such entity would not result in any material adverse tax,
regulatory or legal consequences to any Lender), under the laws of any other
jurisdiction; provided that (I) each class of Capital Stock of the Surviving
Person issued and outstanding immediately following such action, and giving
effect thereto, shall be beneficially owned by substantially the same Persons,
in substantially the same percentages, as was the Capital Stock of the entity
constituting the Weatherford Parent Company immediately prior thereto (provided
that in no event shall a Change of Control result from any of the actions
specified in clauses (a) through (c) above), and (II) the Surviving Person shall
have delivered to the Administrative Agent:

 

(i)       a certificate to the effect that, both before and after giving effect
to such transaction, no Default or Event of Default exists;

 

(ii)       an opinion, reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with the
Redomestication as the Administrative Agent or any Lender may reasonably
request;

 



-35-

 

 

(iii)       if applicable, the documents required by Section 8.02(b); and

 

(iv)       if the Surviving Person is the New Weatherford Parent, (A) an
instrument whereby such Person unconditionally guarantees the Obligations for
the benefit of the Credit Parties and (B) an instrument whereby such Person
becomes a party to this Agreement and assumes all rights and obligations
hereunder of the entity constituting the Weatherford Parent Company immediately
prior to the transactions described above, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Register” has the meaning specified in Section 11.05(b)(iv).

 

“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having LC Exposures and unused
Commitments representing more than fifty percent (50%) of the sum of the Total
LC Exposure and unused Commitments at such time; provided that the LC Exposure
of, and unused Commitment of, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 



-36-

 

 

“Responsible Officer” means, with respect to any Obligor, any authorized board
member, any director, any manager, the president, the chief financial officer,
the treasurer, the assistant treasurer, the principal accounting officer or any
vice president with responsibility for financial or accounting matters of such
Obligor, or an individual specifically authorized by the Board of Directors of
such Obligor to sign on behalf of such Obligor.

 

“Restricted Obligations” has the meaning specified in Section 4.04(a).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Capital Stock of Parent or
any Restricted Subsidiary, (b) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of Parent or any Restricted Subsidiary, (c) any voluntary
Redemption of any Indebtedness prior to the stated maturity thereof or (d) any
payment in violation of any subordination terms of any Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary. For the avoidance of doubt, each Borrower and each
Guarantor (other than Parent) shall be a Restricted Subsidiary.

 

“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon the ability of any Obligor to
create, incur or permit to exist any Lien upon any of its property or assets (a)
in favor of the Administrative Agent and the Lenders to secure any of the
Secured Obligations, or (b) in favor of the ABL Collateral Agent and the ABL
Secured Parties to secure any of the ABL Obligations.

 

“Revaluation Date” means each of the following: (a) on the fifteenth day of each
calendar month (or the following Business Day if such day is not a Business
Day), and (c) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require as a result of
fluctuations in the relevant currency exchange rates or the occurrence and
continuation of an Event of Default.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the Hong Kong Monetary Authority, Her Majesty’s Treasury of
the United Kingdom, the Canadian government (or any agency thereof), the
Australian Department of Foreign Affairs and Trade or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 



-37-

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, any European Union member state, the Hong Kong Monetary
Authority, the Australian Commonwealth Government, any governmental authority of
Canada under the Special Economics Measures Act (Canada) or other applicable
Canadian legislation or any other relevant sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.

 

“Secured Obligations” means (a) all Obligations, and (b) all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the term “Swap Obligations” shall not
include, with respect to any Obligor, any Excluded Swap Obligations of such
Obligor.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender in respect of its participations in Letters of
Credit, (b) each Issuing Bank in respect of its Letters of Credit, (c) each
Lender and Affiliate of such Lender in respect of Swap Agreements and Banking
Services Agreements entered into with such Person by the Parent and any of its
Restricted Subsidiaries, (d) the Administrative Agent, and the Lenders in
respect of all other present and future obligations and liabilities constituting
Secured Obligations of Parent and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (e) each Indemnitee in respect of the obligations and liabilities of
the Borrowers to such Person hereunder and under the other Loan Documents
constituting Secured Obligations, and (f) their respective successors and (in
the case of a Lender, permitted) transferees and assigns.

 

“Security Agreements” means, collectively, (a) the agreements and other
instruments described on Schedule 1.01C hereto, (b) the U.S. Security Agreement
and the Canadian Security Agreement and (c) any other security agreement,
debenture, mortgage, charge or other similar agreement in form and substance
satisfactory to the Administrative Agent in favor of the Administrative Agent
for the benefit of itself and the other Secured Parties, in any such case,
pursuant to which any Obligor grants Liens on the property of such Obligor to
secure the Secured Obligations.

 

“Security Trust Deed” means the Security Trust Deed to be entered into among the
Borrowers, the Administrative Agent, the Lenders and the LC Australian
Collateral Agent.

 

“Solvent” means, in reference to any Person as of any date, (a) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise), (b) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured,
(c) such Person will, as of such date, be able to pay its debts and liabilities
(subordinated, contingent or otherwise), as such debts and liabilities become
absolute and matured, and (d) such Person will not, as of such date, have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 



-38-

 

 

“Specified Disposition” means any Disposition of property described in Schedule
8.05(d) to this Agreement.

 

“Specified Eligible Deposit Account” means, with respect to any Obligor, such
Obligor’s deposit accounts located in an Eligible Jurisdiction; provided that,
if any such deposit account of an Obligor located in an Eligible Jurisdiction
becomes subject to a deposit account control agreement, such deposit account
shall cease to be a Specified Eligible Deposit Account.

 

“Specified Event of Default” means any Event of Default described in any of
Sections 9.01(a), 9.01(c) (but only with respect to Section 7.01(a) and
Section 7.01(b)), 9.01(h) and 9.01(i).

 

“Specified Ineligible Deposit Account” means, with respect to any Obligor, any
such Obligor’s deposit accounts located in an Ineligible Jurisdiction.

 

“Specified Jurisdiction” means (a) the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United Kingdom,
Ireland, Switzerland, Luxembourg, Bermuda, the British Virgin Islands, the
Netherlands, Argentina, Australia, Norway, Germany, Panama and certain other
jurisdictions to be identified from time to time by the Required Lenders in
accordance with Section 7.08(b) and (b) any “Specified Jurisdiction” under the
ABL Credit Agreement. In no event shall any Excluded Jurisdiction be or become a
Specified Jurisdiction.

 

“Specified Senior Indebtedness” means all Funded Indebtedness (which for
purposes of Section 8.01(j) only, shall also include Indebtedness of any type
described in clause (c) of the definition of “Indebtedness”) of the Obligors.

 

“Specified State” means each jurisdiction of organization of the Obligors, other
than any Excluded Jurisdiction.

 

“Stated Cash Collateralization Date” means the date that is 180 days before the
Maturity Date.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Letter of Credit fees set forth in
Section 3.01 shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D of the Board or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 



-39-

 

 

“Subordinated” means, with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms acceptable to the Administrative Agent after taking
into consideration such factors as the Administrative Agent may deem relevant to
such determination.

 

“Subordinated Indebtedness” means any Indebtedness that is Subordinated.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Capital Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity. Unless the context otherwise clearly requires,
references in this Agreement to a “Subsidiary” or the “Subsidiaries” refer to a
Subsidiary or the Subsidiaries of Parent.

 

“Surviving Person” has the meaning specified in the definition of
“Redomestication”.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or its
Subsidiaries shall be a Swap Agreement. Notwithstanding anything to the contrary
set forth herein, Angolan Bond Investments shall be deemed to be Swap
Agreements.

 

“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swiss Borrower” means any Borrower organized under the laws of Switzerland or,
if different, deemed resident in Switzerland for Swiss Withholding Tax purposes.

 

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Federal Act on Withholding Tax (Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965, SR 642.21).

 

“Swiss Guarantor” means any Guarantor incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to art 9 of the Swiss Withholding Tax Act.

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011), the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend “Verrechnungssteuer: Guthaben im Konzern”), each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 



-40-

 

 

“Swiss Non-Bank Rules” means, together, the Swiss Twenty Non-Bank Rule and the
Swiss Ten Non-Bank Rule.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

“Swiss Obligor” means a Swiss Borrower or a Swiss Guarantor.

 

“Swiss Qualifying Lender” means (a) a bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time or (b) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all and in each case in
accordance with the Swiss Guidelines or the applicable legislation or
explanatory notes addressing the same issues that are in force at such time.

 

“Swiss Security Documents” means the Security Agreements governed by the laws of
Switzerland.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
other than Swiss Qualifying Lenders of a Swiss Obligor under this Agreement must
not at any time exceed ten (10); in each case in accordance with the meaning of
the Swiss Guidelines or the applicable legislation or explanatory notes
addressing the same issues that are in force at such time.

 

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Swiss Qualifying Lenders of a Swiss Obligor under all its
outstanding debts relevant for the classification as debentures
(Kassenobligation) (within the meaning of the Swiss Guidelines), including any
Letters of Credit issued under this Agreement to a Swiss Borrower, must not at
any time exceed twenty (20), in each case in accordance with the meaning of the
Swiss Guidelines or the applicable legislation or explanatory notes addressing
the same issues that are in force at such time.

 



-41-

 

 

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

 

“Taxes” means taxes, levies, imposts, duties, fees, assessments or other charges
of whatever nature now or hereafter imposed by any taxing authority, and all
interest, penalties or similar liabilities with respect thereto.

 

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

 

“Total LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the Dollar Equivalent of the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrowers
at such time.

 

“Total Specified Asset Value” means, as of any date of determination, the book
value of all assets of Parent and its Restricted Subsidiaries on a consolidated
basis as of such date.

 

“Transactions” means the transactions contemplated by the Agreement, the Loan
Documents, the ABL Credit Agreement, the ABL Credit Documents, the Exit Senior
Notes, the Exit Senior Notes Indenture, and the occurrence of the Plan Effective
Date in connection with the Plan of Reorganization and all related transactions.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UK Bail-In Legislation” means, to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD, Part 1
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“UK Obligor” means the Obligors incorporated in any legal jurisdiction of the
United Kingdom.

 

“Unrestricted Cash” means, as of the date of determination, an amount not to
exceed $100,000,000, equal to all cash and Cash Equivalents of the Obligors that
are not “restricted” for purposes of GAAP and are held in a deposit account
subject to a deposit account control agreement or a securities account subject
to a control agreement, in each case in favor of the Administrative Agent
pursuant to the terms hereof.

 



-42-

 

 

“Unrestricted Subsidiary” means (a) any Subsidiary which Parent has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 7.09 and (b) any direct or indirect Subsidiary of any Subsidiary
described in clause (a), in each case that meets the following requirements:

 

(i)         such Subsidiary shall have no Indebtedness with recourse to Parent
or any Restricted Subsidiary;

 

(ii)        such Subsidiary is not party to any agreement, contract, arrangement
or understanding with Parent or any Restricted Subsidiary that violates
Section 8.09;

 

(iii)       such Subsidiary is a Person with respect to which neither Parent nor
any of its Restricted Subsidiaries has any direct or indirect obligation (A) to
subscribe for additional Capital Stock of such Person or (B) to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results (it being understood that any
contractual arrangements between Parent or any of its Restricted Subsidiaries
and such Subsidiary pursuant to which such Subsidiary sells products or provides
services to Parent or such Restricted Subsidiary in the ordinary course of
business are not included in this clause (B));

 

(iv)       such Subsidiary does not, either individually or together with other
Subsidiaries that are designated as Unrestricted Subsidiaries, own or operate,
directly or indirectly, all or substantially all of the assets of Parent and its
Subsidiaries; and

 

(v)       such Subsidiary does not hold any Capital Stock in, or any
Indebtedness of, Parent or any Restricted Subsidiary.

 

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder, an Event
of Default shall exist.

 

“U.S. Qualifying Lender” means a Person that is entitled to receive, as of the
Effective Date or upon becoming a party to the Loan Documents, payments of
interest without the imposition of U.S. federal withholding tax (by statute or
treaty) on payments of interest treated as being from sources within the United
States for U.S. federal income tax purposes.

 

“U.S. Security Agreement” means that certain U.S. Security Agreement, dated as
of the Effective Date, by and among the Obligors listed on the signature pages
thereto, and the Administrative Agent, listed on Schedule 1.01C hereto in
substantially the form attached hereto as Exhibit H.

 

“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere, including, but not
limited to, any tax imposed in compliance with the Swiss Federal Act on Value
Added Tax of 12 June 2009 as amended from time to time.

 



-43-

 

 

“Weatherford Parent Company” means Parent or, if a Redomestication has occurred
subsequent to the Effective Date and prior to the event in question on the date
of determination, the Surviving Person resulting from such Redomestication.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of which
all issued and outstanding Capital Stock (excluding directors’ qualifying shares
or similar jurisdictional requirements) is directly or indirectly owned by such
Person. Unless the context otherwise clearly requires, references in this
Agreement to a “Wholly-Owned Subsidiary” or the “Wholly-Owned Subsidiaries”
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of Parent.

 

“WIL-Bermuda” has the meaning specified in the introductory paragraph of this
Agreement.

 

“WIL-Delaware” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“WOFS” means WOFS Assurance Limited, a Bermuda exempted company.

 

“Write-down and Conversion Powers” means: (a) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule; (b) in relation to any other applicable Bail-In
Legislation: (i) any powers under that Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and (ii)
any similar or analogous powers under that Bail-In Legislation; and (c) in
relation to any UK Bail-In Legislation: (i) any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation.

 



-44-

 

 

Section 1.02             Accounting Terms; Changes in GAAP.

 

(a)               Except as otherwise expressly provided herein, all accounting
and financial terms used herein and not otherwise defined herein and the
compliance with each covenant contained herein which relates to financial
matters shall be determined in accordance with GAAP as in effect from time to
time; provided that, if Parent notifies the Administrative Agent that Parent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

(b)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, for purposes of calculations made pursuant to the terms
of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
generally accepted accounting principles in the United States as in effect on
December 31, 2018 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2018, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.

 

(c)               Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value”,
as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

-45-

 



 

(d)               All pro forma computations required to be made hereunder
giving effect to any acquisition or Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or Disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred, unless otherwise expressly provided hereunder, on the
first day of the period of four consecutive Fiscal Quarters ending with the most
recent Fiscal Quarter for which financial statements shall have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

 

Section 1.03                      Interpretation.

 

(a)               In this Agreement unless the context indicates otherwise:

 

(i)                 the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined;

 

(ii)              any pronoun shall include the corresponding masculine,
feminine and neuter forms;

 

(iii)            the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement in its entirety and not to any particular
Article, Section or other subdivision hereof;

 

(iv)             any reference to any Person includes such Person’s successors
and assigns, including any Person that becomes a successor to Parent as a result
of a Redomestication, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually, provided that
nothing in this clause (iv) is intended to authorize any assignment not
otherwise permitted by this Agreement;

 

(v)               any reference to any agreement, document or instrument
(including this Agreement) means such agreement, document or instrument as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements or other modifications
set forth herein or in any other Loan Document);

 

(vi)             any reference to any Article, Section, page, Schedule or
Exhibit means such Article, Section or page hereof or such Schedule or Exhibit
hereto;

 

(vii)          the words “including”, “include” and “includes” shall be deemed
to be followed by the phrase “without limitation” and the term “or” is not
exclusive;

 



-46-



 

 

(viii)        with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;

 

(ix)             the word “will” shall be construed to have the same meaning and
effect as the word “shall”;

 

(x)               any reference to any law, rule or regulation means such as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time; and

 

(xi)             the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)               The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.

 

(c)               No provision of this Agreement shall be interpreted or
construed against any Person solely because that Person or its legal
representative drafted such provision.

 

(d)               Unless otherwise specified herein, (i) all dollar amounts
expressed herein shall refer to Dollars and (ii) for purposes of calculating
compliance with the terms of this Agreement and the other Loan Documents
(including for purposes of calculating compliance with the covenants), each
obligation or calculation shall be converted to its Dollar Equivalent.

 

Section 1.04                      LLC Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 

Section 1.05                      Luxembourg Terms. In this Agreement, in
respect of any Luxembourg Obligor or any other entity which is organized under
the laws of the Grand-Duchy of Luxembourg or has its “centre of main interests”
(as that term is used in Article 3(1) of the Regulation (EU) 2015/848 of the
European Parliament and of the Council of 20 May 2015 on insolvency proceedings
(recast)) in Luxembourg, a reference to:

 

(a)               a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:

 

(i)                 juge-commissaire or insolvency receiver (curateur) appointed
under the Luxembourg Commercial Code;

 

(ii)              liquidateur appointed under Articles 1100-1 to 1100-15
(inclusive) of the Luxembourg act dated 10 August 1915 on commercial companies,
as amended;

 



-47-



 

 

(iii)            juge-commissaire or liquidateur appointed under Article 1200-1
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;

 

(iv)             commissaire appointed under the Grand-Ducal decree of 24 May
1935 on the controlled management regime or under Articles 593 to 614
(inclusive) of the Luxembourg Commercial Code; and

 

(v)               juge délégué appointed under the Luxembourg act of 14 April
1886 on the composition to avoid bankruptcy, as amended; and

 

(b)               a “winding-up”, “administration”, “liquidation” or
“dissolution” includes, without limitation, bankruptcy (faillite), liquidation,
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement) and controlled management (gestion
contrôlée).

 

Section 1.06                      Dutch Terms. In this Agreement, in respect of
any entity which is organized under the laws of the Netherlands or has its
“centre of main interests” (as that term is used in Article 3(1) of the
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast)) in the Netherlands, a reference to:

 

(a)               “the Netherlands” means the European part of the Kingdom of
the Netherlands and “Dutch” means in or of the Netherlands;

 

(b)               a “security interest”, “security” or “lien” includes any
mortgage (hypotheekrecht), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), right of retention (recht van rententie), right to
reclaim goods (recht van reclame) and any right in rem (beperkt recht) created
for the purpose of granting security (goederenrechtelijke zekerheid);

 

(c)               a “winding-up”, “administration” or “dissolution” includes
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

(d)               a “moratorium” includes surseance van betaling or voorlopige
surseance van betaling and a “moratorium is declared” includes surseance
verleend or voorlopige surseance verleend;

 

(e)               a “liquidator”, “receiver”, “administrative receiver”,
“conservator”, “trustee”, “administrator”, “compulsory manager”, “custodian”,
“assignee for the benefit of creditors” or similar Person includes a curator, a
beoogd curator or a bewindvoerder;

 

(f)                an “attachment” includes an executoriaal beslag or
conservatoir beslag;

 

(g)               “any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law” or “any proceedings for the
bankruptcy, dissolution, liquidation or winding up” includes a Person having
filed a notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);
and

 



-48-



 

 

(h)               a “decree or order for relief in respect of any Obligor or any
Material Subsidiary in an involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law” includes any insolvency proceedings within the meaning of the
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast) listed or to be listed in Annex A
thereto.

 

Section 1.07                      Centre of Main Interest.

 

(a)               In the case of Parent, on the Effective Date, for the purposes
of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20
May 2015 on insolvency proceedings (recast), its “centre of main interest” (as
that term is used in Article 3(1) of the European Insolvency Regulation) is
situated in the State of Texas in the United States of America.

 

(b)               In the case of any Person incorporated in the Netherlands, on
the Effective Date, for the purposes of Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast),
its “centre of main interest” (as that term is used in Article 3(1) of the
European Insolvency Regulation) is situated in the Netherlands.

 

Section 1.08                      Quebec Terms. For purposes of any assets,
liabilities or entities located in the Province of Québec and for all other
purposes pursuant to which the interpretation or construction of this Agreement
may be subject to the laws of the Province of Québec or a court or tribunal
exercising jurisdiction in the Province of Québec, (a) “personal property” shall
include “movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim”, “reservation of ownership” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code or a Personal
Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” hypothec as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” or “mechanics, materialmen, repairmen, construction
contractors or other like Liens” shall include “legal hypothecs” and “legal
hypothecs in favour of persons having taken part in the construction or
renovation of an immovable”, (l) “joint and several” shall include “solidary”,
(m) “gross negligence or wilful misconduct” shall be deemed to be “intentional
or gross fault”, (n) “beneficial ownership” shall include “ownership on behalf
of another as mandatary”, (o) “easement” shall include “servitude”,
(p) “priority” shall include “rank” or “prior claim”, as applicable,
(q) “survey” shall include “certificate of location and plan”, (r) “state” shall
include “province”, (s) “fee simple title” shall include “absolute ownership”
and “ownership” (including ownership under a right of superficies),
(t) “accounts” shall include “claims”, (u) “legal title” shall include “holding
title on behalf of an owner as mandatory or prete-nom”, (v) “ground lease” shall
include “emphyteusis” or a “lease with a right of superficies”, as applicable,
(w) “leasehold interest” shall include a “valid lease”, (x) “lease” shall
include a “leasing contract” and (y) “guarantee” and “guarantor” shall include
“suretyship” and “surety”, respectively. The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

 



-49-



 

 

Article II
Commitments

 

Section 2.01                      Termination and Reduction of Commitments.

 

(a)               Termination of Commitments on the Maturity Date.

 

(i)                 On the Maturity Date (if the Commitments have not been
terminated in full earlier in accordance with the terms hereof), (x) the
Borrowers shall pay to each Lender all amounts then payable to such Lender under
this Agreement and (y) such Lender’s Commitment (and, in the case of a Lender
that is an Issuing Bank, such Issuing Bank’s LC Commitment) shall automatically
terminate.

 

(ii)              The Borrowers shall, on the Maturity Date, cash collateralize,
for the benefit of the applicable Issuing Banks, the Borrowers’ obligations
corresponding to the LC Exposure associated with each Letter of Credit,
including any Extended Expiration Letter of Credit, in accordance with the
procedures set forth in Section 3.01(k)(i) (and the cash so deposited shall be
held, invested and applied by such Issuing Bank in a manner consistent with the
investment and other procedures described in Section 3.01(k)) until the
expiration and termination of such Letter of Credit.

 

(b)               Voluntary Reduction of Commitments.

 

(i)                 At their option, the Borrowers may at any time terminate, or
from time to time reduce, the Commitments, provided that (A) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (B) the Borrowers shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment in
accordance with Section 2.03, the Total LC Exposure would exceed the Aggregate
Commitments.

 

(ii)              The Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under Section 2.01(b)(i) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a securities offering, in which case such notice may be revoked by the Borrowers
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Except as expressly set forth in the Loan
Documents, each reduction of Commitments shall be made ratably among the Lenders
in accordance with their respective applicable Commitments.

 



-50-



 

 

Section 2.02                      Repayment of Obligations; Evidence of Debt.

 

(a)               The Borrowers hereby unconditionally promise to pay in
immediately available funds to the Administrative Agent for the account of each
Lender all outstanding Obligations on the Maturity Date in accordance with
Section 2.08(a).

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Letter of Credit made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with the terms of this Agreement.

 

Section 2.03                      Prepayment of Obligations.

 

(a)               On the date that a Change of Control occurs, the Commitments
shall terminate and the Borrowers shall, subject to Section 2.08(a), (i) repay
all outstanding Obligations in immediately available funds, and (ii) deposit in
the LC Collateral Account an amount in cash required by Section 3.01(k)(i).

 

(b)               If at any time (including concurrently with or immediately
after giving effect to any reduction of the Lenders’ Commitments pursuant to
Section 2.01) the Total LC Exposure exceeds the Aggregate Commitments, the
Borrowers shall, within two Business Days, cash collateralize LC Exposures in
accordance with Section 2.08(a) and the procedures set forth in
Section 3.01(k)(i) in an amount equal to such excess.

 

Section 2.04                      Fees.

 

(a)               The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue during the period from and including the Effective Date to but excluding
the date on which such Lender’s Commitment terminates, at the Facility Fee Rate
on the average daily amount of the unused Commitment of such Lender. Facility
fees accrued through and including the last day of March, June, September and
December of each year, shall be payable in arrears in Dollars on the fifth
Business Day after such last date and on the date on which the aggregate
Commitments terminate and on the Maturity Date, with payment commencing on April
7, 2020; provided that any facility fees accruing after the date on which the
aggregate Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days, as applicable, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 



-51-

 

 

(b)               The Borrowers agree to pay (subject to Section 2.08(a)):

 

(i)                 to the Administrative Agent, for the account of each Lender
in accordance with its Applicable Percentage, a participation fee with respect
to the Lenders’ participations in Letters of Credit, which shall accrue at the
LC Participation Fee Rate on the average daily Dollar Equivalent of the maximum
amount available to be drawn under each such Letter of Credit (whether or not
any increase in respect thereof has taken effect) during the period from and
including the date of issuance of each such Letter of Credit to but excluding
the earlier of (1) the date on which such Letter of Credit expires or terminates
and (2) the Maturity Date (the “LC Participation Fee”); and

 

(ii)              to each Issuing Bank, for its own account, a fronting fee with
respect to each Letter of Credit issued by such Issuing Bank, which shall accrue
at the rate of 0.125% per annum on the average daily Dollar Equivalent amount
available to be drawn under such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or terminates, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of such Letter of Credit or processing of drawings thereunder.

 

Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
in Dollars on the fifth Business Day after such last day, with payment
commencing on April 7, 2020; provided that all such fees shall be payable to the
Lenders on the Maturity Date, to all Lenders on any other date on which the
aggregate Commitments terminate, and any such fees accruing after the date on
which the aggregate Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable in
Dollars within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, as applicable, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day) other than as set forth in the definition of “Prime
Rate”. The amount of participation and fronting fees payable hereunder shall be
set forth in a written invoice or other notice delivered to the Borrowers by the
Administrative Agent or, in the case of fronting fees, by the applicable Issuing
Bank.

 

(c)               The Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between themselves and the Administrative Agent.

 

(d)               All fees payable hereunder shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent (or to any
Issuing Bank, in the case of fees payable to it) for ratable distribution, in
the case of facility fees, utilization fees and participation fees to the extent
described in this Section 2.04, to the applicable Lenders. Fees paid shall not
be refundable under any circumstances (unless otherwise agreed by the
Administrative Agent with respect to fees payable to the Administrative Agent
for its own account).

 



-52-

 

 

Section 2.05                      Interest.

 

(a)               Notwithstanding the foregoing, if any reimbursement
obligation, any fee, (including the fronting fee, the facility fee and the LC
Participation Fee), or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2.000% plus the rate otherwise applicable to such amount.

 

(b)               Accrued interest shall be payable in arrears in immediately
available funds on the fifth Business Day after the last day of March, June,
September and December of each year and upon termination of the Commitments with
payment commencing on April 7, 2020; provided that (i) interest accrued pursuant
to Section 2.05(a) shall be payable on demand, and (ii) in the event of any
repayment or prepayment of any Obligations, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

 

(c)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed as set forth in the definition of “Prime Rate”. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be presumed correct absent manifest error.

 

(d)               The interest rates provided for in this Agreement with respect
to any Swiss Obligor, including this Section 2.05, are minimum interest rates.
When entering into this Agreement, the parties have assumed that the interest
payable at the rates set out in this Section 2.05 or in other Sections of this
Agreement is not and will not become subject to Swiss Withholding Tax.
Notwithstanding that the parties do not anticipate that any payment of interest
will be subject to Swiss Withholding Tax, they agree that, in the event that
Swiss Withholding Tax is imposed on interest payments, the payment of interest
due by a Swiss Obligor shall, in line with and subject to Section 4.02,
including any limitations therein and any obligations thereunder, be increased
to an amount which (after making any deduction of the Non-Refundable Portion (as
defined below) of the Swiss Withholding Tax) results in a payment to each Lender
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of the Swiss Withholding Tax been required. For this
purpose, the Swiss Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean the Swiss Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
confirms that, in relation to a specific Lender based on an applicable double
tax treaty, the Non-Refundable Portion is a specified lower rate, in which case
such lower rate shall be applied in relation to such Lender. The Lenders shall
provide to the Swiss Obligors all reasonably requested information, and
otherwise reasonably cooperate, to obtain such Swiss tax ruling. Each Swiss
Obligor shall provide to the Administrative Agent the documents required by law
or applicable double taxation treaties for the Lenders to claim a refund of any
Swiss Withholding Tax so deducted.

 



-53-

 

 

(e)               For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid under any Loan Document
is to be calculated on the basis of a 360-day, 365-day or 366-day year, the
yearly rate of interest to which the rate used in such calculation is equivalent
is the rate so used multiplied by the actual number of days in the calendar year
in which the same is to be ascertained and divided by 360, 365 or 366, as
applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

 

Section 2.06                      Alternate Rate of Fees.

 

(a)               If prior to the commencement of any LC Fee Period for a Letter
of Credit:

 

(i)                 the Administrative Agent reasonably determines (which
determination shall be presumed correct absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such LC Fee Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such LC Fee
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining participations in Letters of Credit for such LC Fee Period;

 

then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, then in the case of
any fee charged in respect of a Letter of Credit at the LIBO Rate, such fee
shall on the last day of the then current LC Fee Period applicable thereto begin
to accrue at the Alternate Base Rate.

 

(b)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Required Lenders
notify the Administrative Agent (with a copy to the Borrowers) that they have
determined that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for any LC Fee Period,
including, without limitation, because the Adjusted LIBO Rate or LIBO Rate, as
applicable, is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 



-54-

 

 

(ii)              the supervisor for the administrator of the Adjusted LIBO Rate
or LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which Adjusted LIBO Rate or the LIBO Rate, as applicable, shall no longer
be made available, or used for determining the interest rate of loans, then,
after (A) such determination by the Administrative Agent in good faith or (B)
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
Adjusted LIBO Rate or the LIBO Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the Adjusted LIBO Rate or LIBO Rate, as applicable (any
such proposed rate, a “LIBO Successor Rate”), together with any proposed LIBO
Successor Rate Conforming Changes (but, for the avoidance of doubt, such related
changes shall not include a reduction in the Applicable Margin); provided, that
if such alternate rate of interest would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement, and, notwithstanding anything
to the contrary in Section 11.01, any such amendment shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment. If no LIBO Successor Rate has been determined and the
circumstances under clause (i) above exist, the obligation of the Issuing Banks
to issue additional Letters of Credit shall be suspended.

 

Section 2.07                      Increased Costs.

 

(a)               If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)              impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or any Letter of Credit or participation therein; or

 

(iii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (h) of the definition of
“Excluded Taxes”, (C) Connection Income Taxes, and (D) Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Commitment or to increase the cost to any Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Recipient hereunder (whether of
principal, interest or otherwise), then upon written request of such Recipient
(with a copy to the Administrative Agent), the Borrowers shall pay to such
Person such additional amount or amounts as shall compensate such Recipient for
such additional costs incurred or reduction suffered.

 



-55-

 

 

(b)               If any Lender or any Issuing Bank determines in good faith
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, or on the participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon written request of such Lender or Issuing Bank (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as shall compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

 

(c)               A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 2.07(a) or
Section 2.07(b), along with (i) a calculation of such amount or amounts, (ii) a
description of the specific Change in Law that justifies such amounts due and
(iii) such other pertinent information related to the foregoing as any Borrower
may reasonably request, shall be delivered to the Borrowers and shall be
presumed correct absent manifest error. Any Lender’s or Issuing Bank’s
determination of any such amount or amounts shall be made in good faith (and not
on an arbitrary or capricious basis) and substantially consistent with similarly
situated customers of such Person under agreements having provisions similar to
Section 2.07(a) or 2.07(b), as applicable, after consideration of such factors
as such Person then reasonably determines to be relevant. The Borrowers shall
pay such Lender or such Issuing Bank, as the case may be, the correct amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)               Failure or delay on the part of any Lender or any Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or such Issuing Bank, as the
case may be, delivers written notice to the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)               Each Lender requesting compensation under this Section shall
comply with Section 4.03(a).

 



-56-

 

 

Section 2.08                      Several Liability; Agreement to Defer Exercise
of Right of Contribution, Etc.

 

(a)               Notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, with respect to each Letter of Credit, (a) the
Borrower that requests such Letter of Credit or otherwise is the applicant
therefor and shall be the “Requesting Borrower” and all Borrowers other than the
Requesting Borrower shall be the “Other Borrowers”, (b) the Requesting Borrower
shall be severally (and not jointly) liable under this Agreement for the
reimbursement, cash collateral and other obligations (including fees and
interest) associated with such Letter of Credit, and (c) no Other Borrower shall
be a co-debtor with the Requesting Borrower with respect to such Letter of
Credit or be in any way primarily liable under this Agreement for such Letter of
Credit or the reimbursement, cash collateral or other obligations (including
fees and interest) associated with such Letter of Credit; provided that the
forgoing limitations shall not affect (i) any obligations of any such Other
Borrower with respect to any other Letters of Credit (and the related
reimbursement and other obligations with respect thereto) for which it is a
“Requesting Borrower” or (ii) any obligations of any such Other Borrower under
the Affiliate Guaranty.

 

(b)               Notwithstanding any payment or payments made by a Borrower (a
“Paying Borrower”) hereunder, or any setoff or application by the Administrative
Agent or any Lender of any security furnished by, or of any credits or claims
against, such Paying Borrower, if an Event of Default has occurred and is
continuing, such Paying Borrower will not assert or exercise any rights of the
Administrative Agent or any Lender or of its own, against any other Borrower to
recover the amount of any such payment, setoff or application by the
Administrative Agent or any Lender, whether by way of assertion of any claim, or
exercise of any remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, participation or otherwise, and whether arising
by contract, by statute, under common law or otherwise, and, if an Event of
Default has occurred and is continuing, such Paying Borrower shall not have any
right to exercise any right of recourse to or any claim against assets or
property of the other Borrowers for such amounts, in each case unless and until
all of the Obligations of the Borrowers have been fully and finally satisfied.
If any amount shall be paid to a Paying Borrower by any other Borrower after
payment in full of the Obligations, and the Obligations shall thereafter be
reinstated in whole or in part and the Administrative Agent or any Lender is
forced to repay to any Borrower any sums received in payment of the Obligations,
the obligations of each Borrower hereunder shall be automatically pro tanto
reinstated and such amount shall be held in trust by the payee thereof for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied to the Obligations,
whether matured or unmatured.

 

Section 2.09                      Determination of Exchange Rates; Cash
Collateralization as a Result of Currency Fluctuations.

 

(a)               The Administrative Agent shall determine the Exchange Rates
(in accordance with the definition thereof) as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts in respect of the amounts
available for drawing under outstanding Letters of Credit denominated in
Alternative Currencies. Such Exchange Rates shall become effective as of such
Revaluation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable Alternative Currencies until the next Revaluation
Date to occur.

 

(b)               If as a result of fluctuations in Exchange Rates (which shall
be calculated in accordance with the definition thereof by the Administrative
Agent on each Revaluation Date) the Administrative Agent notifies the Borrowers
in writing that the Total LC Exposure exceeds 105% of the aggregate Commitments,
the Borrowers shall, within two Business Days following receipt of such notice,
deliver to the Administrative Agent cash collateral in an amount equal to the
remaining excess after giving effect to such prepayment.

 



-57-

 

 

Section 2.10                      Defaulting Lenders.

 

(a)               Notwithstanding any provision of any Loan Document to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)                 facility fees shall cease to accrue on the unfunded portion
of the Commitment of such Defaulting Lender pursuant to Section 2.04(a);

 

(ii)              the Commitment and LC Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.01); provided that the provisions of
this clause (ii) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification described in Section 11.01 for
which such Defaulting Lender’s consent is expressly required;

 

(iii)            if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender, then:

 

(A)             all or any part of LC Exposure of such Defaulting Lender shall
be automatically reallocated (effective as of the date such Lender becomes a
Defaulting Lender) among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages, but only to the extent that (x) each
non-Defaulting Lender’s LC Exposure does not exceed the Commitment of such
non-Defaulting Lender, (y) the sum of all non-Defaulting Lenders’ LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (z) no
Event of Default has occurred and is continuing;

 

(B)              if the reallocation described in clause (A) above cannot, or
can only partially, be effected, the Borrowers shall, within three Business Days
following the Borrowers’ receipt of written notice from the Administrative
Agent, cash collateralize, for the benefit of the applicable Issuing Banks, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with the procedures set forth in Section 3.01(k)(i) (and the cash
so deposited shall be held, invested and applied by such Issuing Bank in a
manner consistent with the investment and other procedures described in
Section 3.01(k)) for so long as such LC Exposure is outstanding;

 

(C)              if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (B) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

 



-58-

 

 

(D)             if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (A) above, then the Letter of Credit participation fees
payable to the Lenders pursuant to Section 2.04(b)(i) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages after giving
effect to such reallocation; and

 

(E)              if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (A) or
(B) above, then, without prejudice to any rights or remedies of any Issuing Bank
or any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender under Section 2.04(a) (solely with respect to
the portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and all Letter of Credit participation fees that otherwise would have
been payable to such Defaulting Lender under Section 2.04(b)(i) with respect to
such LC Exposure shall be payable to the Issuing Banks, ratably based on the
portion of such LC Exposure attributable to Letters of Credit issued by each
Issuing Bank, until such LC Exposure is reallocated and/or cash collateralized
pursuant to clause (A) or (B) above; and

 

(iv)             so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.10(a)(iii)(B), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.10(a)(iii)(A) (and such Defaulting Lender shall
not participate therein);

 

(b)               The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.10 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent and each Lender, Issuing Bank, Borrower or any other Obligor may at any
time have against, or with respect to, such Defaulting Lender.

 

(c)               In the event that the Administrative Agent, the Borrowers, and
the Issuing Banks agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
LC Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment.

 



-59-

 

 

Section 2.11                        Increase in Commitments.

 

(a)               Borrowers’ Request. Subject to the terms and conditions set
forth herein, the Borrowers may by written notice to the Administrative Agent,
and with the consent of each Issuing Bank, elect to request at any time and from
time to time (but not more than twice in any calendar year) prior to the
Maturity Date an increase to the aggregate Commitments (each such increase, a
“Commitment Increase”, and each additional commitment provided pursuant to a
Commitment Increase, an “Incremental Commitment”); provided that the aggregate
amount of (x) all Incremental Commitments provided after the Effective Date
under this Agreement shall not exceed $25,000,000 (such amount, the “Incremental
Commitment Cap”). Each such notice shall specify (i) the date on which the
Borrowers propose that the applicable Incremental Commitments shall be
effective, which shall be a date not less than ten (10) Business Days (or such
shorter period as may be agreed by the Administrative Agent) after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Person to whom the Borrowers propose any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that (A)
any existing Lender approached to provide an Incremental Commitment may elect or
decline, in its sole discretion, to provide such Incremental Commitment (any
existing Lender electing to provide an Incremental Commitment, an “Increasing
Lender”), (B) any Person approached to provide an Incremental Commitment that is
not already a Lender shall meet the requirements to be an assignee under
Section 11.05(b) (subject to such consents, if any, as may be required under
Section 11.05(b)) and shall deliver all applicable forms and documents required
by clauses (D), (E), (F) and (H) of Section 11.05(b)(ii) (any such Person
agreeing to provide all or any portion of an Incremental Commitment that is not
already a Lender, an “Additional Lender”), (C) if any Increasing Lender is
providing an Incremental Commitment, then the Borrowers and such Increasing
Lender shall execute an Increasing Lender Supplement, and (D) if any Additional
Lender is providing an Incremental Commitment, then the Borrowers and such
Additional Lender shall execute an Additional Lender Supplement. Each Commitment
Increase shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof (provided that the amount of a Commitment Increase
may be less than $5,000,000 if such amount represents all remaining availability
under the Incremental Commitment Cap).

 

(b)               Conditions. Each Commitment Increase shall become effective on
the proposed effective date set forth in the Borrowers’ request for a Commitment
Increase or such later date as the Administrative Agent and the Borrowers agree
(the “Increase Effective Date”), which in any event shall be on or after the
date on which the Administrative Agent shall have received:

 

(i)                 an Additional Lender Supplement for each Additional Lender
participating in such Commitment Increase and an Increasing Lender Supplement
for each Increasing Lender participating in such Commitment Increase, in each
case duly executed by all parties thereto;

 

(ii)              such documents and opinions consistent with those delivered on
the Effective Date as to the organizational power and authority of the Borrowers
to request Letters of Credit hereunder after giving effect to such Commitment
Increase as the Administrative Agent may reasonably request;

 

(iii)            such evidence of appropriate corporate or other organizational
authorization on the part of the Borrowers, Parent and the other Obligors with
respect to such Commitment Increase as the Administrative Agent may reasonably
request;

 

(iv)             if requested by the Administrative Agent, an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrowers and the Obligors reasonably satisfactory to
the Administrative Agent, covering such matters relating to such Commitment
Increase as the Administrative Agent may reasonably request;

 



-60-

 

 

(v)               a certificate of a Responsible Officer of Parent, dated such
Increase Effective Date, certifying that (A) the representations and warranties
set forth in Article VI and in the other Loan Documents are true and correct in
all material respects (except to the extent qualified by materiality or
reference to Material Adverse Effect, in which case such applicable
representation and warranty shall be true and correct in all respects) as of,
and as if such representations and warranties were made on, such Increase
Effective Date (unless such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall continue to
be true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of such earlier date) and (B) no Default or Event of Default has
occurred and is continuing on such Increase Effective Date; and

 

(vi)             other customary closing certificates and documentation (similar
to the documentation required to be delivered on the Effective Date under
Section 5.01, to the extent applicable) relating to such Commitment Increase as
the Administrative Agent may reasonably request.

 

(c)               Equal and Ratable Benefit. The Commitments established
pursuant to this paragraph shall constitute Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreements.

 

Section 2.12                      Activity Reports. Each Issuing Bank shall
deliver a weekly report in the form of Exhibit O or any other form reasonably
acceptable to the Administrative Agent, to the Administrative Agent on the first
Business Day of each week indicating the number of Letters of Credit issued or
amended (including the face amount thereof) on each day during the prior week by
such Issuing Bank.

 

Article III
LETTERS OF CREDIT

 

Section 3.01                      Letters of Credit.

 

(a)               General. Subject to the terms and conditions set forth herein,
any Borrower may request that any Issuing Bank issue bid, performance or other
Letters of Credit (in each case other than Financial Standby Letters of Credit),
denominated in Dollars or any Alternative Currency, for the account of such
Borrower or, subject to Section 3.01(m), a Restricted Subsidiary of such
Borrower, in a form reasonably acceptable to such Issuing Bank, at any time and
from time to time during the Availability Period applicable to Lenders. At the
applicable Issuing Bank’s discretion, Letters of Credit may be issued subject
to: (i) the Uniform Customs and Practice for Documentary Credits, Publication
No. 600, (ii) International Standby Practices 1998, (iii) the Uniform Rules for
Demand Guarantees, or (iv) any successor provisions of (i) to (iii). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Nothing contained in this
Article III is intended to limit or restrict the rights of any Borrower or any
Restricted Subsidiary to obtain letters of credit otherwise permitted by this
Agreement from any Person, regardless of whether such Person is a party hereto.
Notwithstanding the foregoing, (a) neither Barclays nor Morgan Stanley Senior
Funding, Inc., as Issuing Bank, shall be required to issue any Commercial
Letters of Credit and (b) neither Standard Chartered Bank nor its Affiliates
shall be required to issue any Letters of Credit hereunder other than the
Existing Letters of Credit with respect to which it is the issuer.
Notwithstanding anything to the contrary herein, (A) from the Effective Date
through the 60th day after the Effective Date, no more than 300 (or such greater
number as may be agreed by the Administrative Agent) Letters of Credit issued
pursuant to this Agreement (including Existing Letters of Credit issued pursuant
to Section 3.01(n)) may be outstanding at any time, and (B) from and after the
61st day after the Effective Date, no more than 500 (or such greater number as
may be agreed by the Administrative Agent) Letters of Credit issued pursuant to
this Agreement (including Existing Letters of Credit issued pursuant to
Section 3.01(n)) may be outstanding at any time.

 



-61-

 

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit by any Issuing Bank
(or the amendment, renewal or extension of an outstanding Letter of Credit
issued by any Issuing Bank), a Borrower shall hand deliver or transmit by
facsimile or email (or transmit by other electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to such
Issuing Bank with a copy to the Administrative Agent not later than (i) 1:00
p.m., New York City time, one Business Day before the Effective Date in the case
of the Effective Date Letters of Credit, (ii) 11:00 a.m., New York City time,
three Business Days before the proposed date such Letter of Credit (other than
an Effective Date Letter of Credit) is to be issued and (iii) 11:00 a.m., New
York City time, three Business Days before the proposed date of any amendment,
renewal or extension of a Letter of Credit, a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 3.01(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended by an Issuing Bank only if (and, upon issuance, amendment,
renewal or extension of each Letter of Credit, the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Total LC Exposure shall not exceed the
Aggregate Commitments, and (ii) the portion of the Total LC Exposure
attributable to Letters of Credit issued by such Issuing Bank will not, unless
such Issuing Bank shall so agree in accordance with Section 3.01(j), exceed the
LC Commitment of such Issuing Bank, provided that the Borrowers shall not reduce
the Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) and (ii) above shall not be satisfied.
Unless the applicable Issuing Bank has received written notice from any Lender,
the Administrative Agent or any Obligor, before 4:30 p.m., New York City time,
on the Business Day immediately prior to the requested date of issuance,
amendment, renewal or extension of the applicable Letter of Credit that one or
more applicable conditions contained in Section 5.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue, amend, renew or extend, as applicable, such
Letter of Credit.

 



-62-

 

 

(c)               Legal and Policy Prohibitions. An Issuing Bank shall not be
under any obligation to issue any Letter of Credit if:

 

(i)                 any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it; or

 

(ii)              the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank applicable to letters of credit generally.

 

(d)               Expiration Date. Each Letter of Credit shall expire on or
prior to the date (the “LC Expiration Date”) that is five Business Days prior to
the Maturity Date; provided that, subject to the terms and conditions of
Section 3.01(k), any Borrower may request that an Issuing Bank issue on or prior
to the Stated Cash Collateralization Date a Letter of Credit with an expiration
date that is beyond the LC Expiration Date (including as a result of an
automatic renewal of a Letter of Credit for an additional period that would end
after the LC Expiration Date) but in no event later than the one-year
anniversary of the Maturity Date (each such Letter of Credit, an “Extended
Expiration Letter of Credit”), and such Issuing Bank may in its sole discretion,
without the consent of the Administrative Agent or any of the Lenders, agree to
issue such Extended Expiration Letter of Credit (it being understood that no
Issuing Bank shall be obligated to issue any Extended Expiration Letter of
Credit). No Extended Expiration Letter of Credit may be issued after the Stated
Cash Collateralization Date.

 

(e)               Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, in Dollars, such Lender’s Applicable Percentage of the Dollar
Equivalent amount of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 3.01(f), or
of any reimbursement payment required to be refunded to a Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 



-63-

 

 

(f)                Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower that
requested such Letter of Credit or that is otherwise an applicant for such
Letter of Credit shall reimburse such LC Disbursement by paying to the
applicable Issuing Bank an amount equal to such LC Disbursement in Dollars, in
an amount equal to the Dollar Equivalent of such LC Disbursement, not later than
12:00 noon, New York City time, on the Business Day immediately following the
date that such LC Disbursement is made, if the Borrowers shall have received
notice of such LC Disbursement on the date that such LC Disbursement is made,
or, if such notice has not been received by the Borrowers on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the date that the Borrowers receive such notice. If the applicable
Borrower fails to make such payment when due and no other Borrower makes such
payment, the Issuing Bank shall notify the Administrative Agent who shall notify
each Lender of the applicable LC Disbursement, the payment then due from such
Borrower in respect thereof and such Lender’s Applicable Percentage of the
Dollar Equivalent thereof. Promptly following receipt of such notice, each
Lender shall pay to the applicable Issuing Bank, in Dollars, its Applicable
Percentage of the Dollar Equivalent of the payment then due from such Borrower,
in the manner set forth in the immediately following sentence. Each Lender shall
make each such payment to be made by it on the proposed date thereof by wire
transfer of immediately available funds (by 12:00 noon, New York City time, on
the Business Day immediately following the date such notice was given). Promptly
following receipt by the applicable Issuing Bank of any payment from a Borrower
pursuant to this paragraph, the applicable Issuing Bank shall distribute such
payment to the extent that Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Bank, to such Lenders as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.

 

(g)               Obligations Absolute. The Borrowers’ obligations to reimburse
LC Disbursements as provided in Section 3.01(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, excluding payments by such Issuing Bank with respect to
drafts or other documents that do not comply on their face with the express
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by a
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct or unlawful acts on the
part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. Notwithstanding anything herein and without limiting the
generality of the foregoing thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



-64-

 

 

(h)               Disbursement Procedures. Each Issuing Bank shall, within the
period stipulated by terms and conditions of Letter of Credit, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. After such
examination such Issuing Bank shall promptly notify the Administrative Agent and
the Borrowers for whose account the Letter of Credit was issued by telephone
(confirmed by facsimile or electronically) of such demand for payment and
whether such Issuing Bank has made or shall make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

(i)                 Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless such LC Disbursement is reimbursed by a Borrower in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such LC Disbursement is reimbursed, at the
then applicable Alternate Base Rate plus the Applicable Margin; provided that,
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 3.01(f), then Section 2.05(a) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 3.01(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(j)                 Modification and Termination of LC Commitments of Issuing
Banks.

 

(i)                 The LC Commitment of any Issuing Bank may be terminated at
any time by written notice by the Borrowers to the Administrative Agent and such
Issuing Bank. The Administrative Agent shall notify the Lenders of such
decision. From and after the effective date of any such termination, the Issuing
Bank whose LC Commitment was terminated shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination (and shall continue to be an “Issuing Bank” for purposes of this
Agreement), but it shall not be required to issue any additional Letters of
Credit hereunder. Following receipt by the Administrative Agent of the
Borrowers’ written notice of termination, the Administrative Agent shall amend
Schedule 2.01 to remove such Issuing Bank as an Issuing Bank from Schedule 2.01.

 



-65-

 

 

(ii)              By written notice to the Borrowers, each Issuing Bank may from
time to time request that such Issuing Bank’s LC Commitment be increased,
decreased or terminated. Within ten (10) Business Days following receipt of such
notice, the Borrowers shall provide such Issuing Bank with notice of their
acceptance or rejection of such modification or termination, and if the
Borrowers accept such modification or termination, the Borrowers shall also
provide a copy of such notice to the Administrative Agent. With respect to a
termination of such Issuing Bank’s LC Commitment, from and after the effective
date of such termination, such Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
modification or termination (and shall continue to be an “Issuing Bank” for
purposes of this Agreement), but shall not be required to issue any additional
Letters of Credit hereunder.

 

(k)               Cash Collateralization.

 

(i)                 If:

 

(A)             any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders (or, if the maturity has been accelerated, Lenders with LC
Exposures representing greater than 50% of the Total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph;

 

(B)              on the Maturity Date or, if earlier, the termination of the
Aggregate Commitments;

 

(C)              the Borrowers are required to cash collateralize LC Exposure
pursuant to (I) Section 2.03 or (II) Section 2.10; or

 

(D)             any Extended Expiration Letters of Credit are issued and
outstanding on the Stated Cash Collateralization Date;

 



-66-

 

 

then the Borrowers shall deposit in an account maintained with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders (the “LC Collateral Account”), an
amount in cash equal to (x) in the case of clause (A) immediately above, (1)
105% of the Total LC Exposure with respect to Letters of Credit that are
denominated in an Alternative Currency and (2) 103% of the Total LC Exposure
with respect to Letters of Credit that are denominated in U.S. Dollars as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation of the Borrower that requested, or is otherwise an applicant with
respect to, such Letter of Credit to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (i) or (j) of
Section 9.01, (y) in the case of clause (C) immediately above, an amount
necessary to satisfy the requirements of Section 2.03 or 2.10, as the case may
be, and (z) in the case of clause (C) immediately above, 103% of the Total LC
Exposure with respect to any Extended Expiration Letters of Credit on the Stated
Cash Collateralization Date that are denominated in Dollars and 105% of the
Dollar Equivalent of the Total LC Exposure with respect to any Extended
Expiration Letters of Credit on the Stated Cash Collateralization Date that are
denominated in Alternative Currencies. Any such deposits pursuant to this
Section 3.01(k)(i) or such other provisions under this Agreement where cash
collateralization is required shall be held by the Administrative Agent as
collateral for the payment and performance of the Borrowers’ reimbursement and
other obligations in respect of Letters of Credit under this Agreement. The
Administrative Agent shall have exclusive dominion and control, as defined in
the Uniform Commercial Code of the State of New York, including the exclusive
right of withdrawal, over the LC Collateral Account, and each Borrower hereby
grants the Administrative Agent a security interest in the LC Collateral
Account. The Administrative Agent shall have no obligation to pay interest on
the investment of such deposits, but the Administrative Agent shall invest such
deposits at the written direction of the Borrowers, which investments shall be
made at the Borrowers’ risk and expense. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements made by the Issuing Banks for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower
pursuant to Section 3.01(f) or, if the scheduled maturity date of the
Obligations has been accelerated, be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of cash collateral (1) as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as provided in this
Section 3.01(k)(i)) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived, (2) pursuant to
Section 2.03 and the Total LC Exposure is subsequently reduced to an amount less
than the Aggregate Commitments, such cash collateral (to the extent not applied
as provided in this Section 3.01(k)(i)) or a portion thereof shall be promptly
returned to the Borrowers to the extent, and within three Business Days after
determining, that the amount of the Total LC Exposure is less than the amount of
the Aggregate Commitments or (3) as a result of any Extended Expiration Letters
of Credit, such amount (to the extent not applied as provided in this
Section 3.01(k)(i)) shall be returned to the Borrowers within three Business
Days after each such Extended Expiration Letter of Credit has expired or
terminated without any pending draw under such Extended Expiration Letter of
Credit.

 

(ii)              The obligations of each of the Borrowers and the Lenders under
this Agreement and the other Loan Documents regarding Letters of Credit,
including obligations under this Section 3.01, shall survive after the Maturity
Date and termination of this Agreement for so long as any LC Exposure exists
(whether or not all or any portion of such LC Exposure has been cash
collateralized as described in Section 3.01(k)); provided that with respect to
Extended Expiration Letters of Credit, only the Borrowers and the applicable
Issuing Banks’ obligations (and not those of any other Lender) shall so survive.

 



-67-

 

 

(iii)            For the avoidance of doubt, each Lender confirms that its
respective obligations (x) under Section 3.01(e) and (y) in respect of Letters
of Credit shall be reinstated in full and apply if the delivery of any cash
collateral pursuant to this Section 3.01(k) in respect of such Letters of Credit
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, in the
case of any event with respect to any Borrower described in or Section 9.01(i)
or Section 9.01(j) or otherwise.

 

(l)                 Designation of Additional Issuing Banks. From time to time,
the Borrowers may by notice to the Administrative Agent and the Lenders, and
with the prior written approval of the Administrative Agent, designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form reasonably satisfactory to the Borrowers
and the Administrative Agent, shall set forth the LC Commitment of such Lender
and shall be executed by such Lender, the Borrowers and the Administrative Agent
and, from and after the effective date of such Issuing Bank Agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.

 

(m)             Letters of Credit Issued for Account of Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Restricted Subsidiary, or states
that a Restricted Subsidiary is the “account party”, “applicant”, “customer”,
“instructing party”, or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Restricted Subsidiary in
respect of such Letter of Credit, (i) the applicable Borrower requesting, or
otherwise an applicant with respect to, a Letter of Credit, shall reimburse,
indemnify and compensate the applicable Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of a Borrower and (ii)
each Borrower irrevocably waives any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Restricted Subsidiary in respect of such Letter of Credit. Each of the
Borrowers hereby acknowledges that the issuance of such Letters of Credit for
Restricted Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of the
Restricted Subsidiaries.

 

(n)               Existing Letters of Credit. Simultaneously with the occurrence
of the Effective Date, each of the Existing Letters of Credit shall be deemed
issued under this Agreement (and shall comprise Letters of Credit under this
Agreement and the other Loan Documents), and with respect to each such Existing
Letter of Credit, the applicable Borrower specified on Schedule 3.01 with
respect to such Existing Letter of Credit shall be deemed to be the applicant,
and shall have the reimbursement obligations provided in Section 3.01(f), with
respect thereto. Existing Letters of Credit shall be subject to all provisions
contained herein (including, without limitation, Sections 3.01(e), 3.01(f) and
3.01(g)) and be secured by the Collateral pursuant to the Loan Documents. No
Existing Letters of Credit issued by Standard Chartered Bank (or any of its
Affiliates) (x) may be amended or modified without the approval of such Person,
which approval may be given in its sole discretion and (y) shall be renewed or
extended upon the expiration thereof in effect on the Effective Date.

 



-68-

 

 

(o)               Minimum Denominations. Letters of Credit (other than Existing
Letters of Credit) hereunder shall be issued in minimum face amounts of $25,000
(or if denominated in an Alternative Currency, the Dollar equivalent of
$25,000).

 

Article IV
PAYMENTS; PRO RATA TREATMENT; TAXES

 

Section 4.01                      Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)               Each Borrower shall make each payment required to be made by
it hereunder (including fees or reimbursement of LC Disbursements, or of amounts
payable under Sections 2.07, 2.08 or 4.02, or otherwise) prior to 12:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 60 Wall Street, New York, New York; provided that (i) payments to
be made directly to an Issuing Bank as expressly provided herein shall be made
directly to such Issuing Bank, as applicable, and (ii) payments pursuant to
Sections 2.07, 2.08, 4.02 and 11.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder in respect of any Obligation (or of any breakage indemnity in respect
of thereof) shall be made in Dollars; all other payments hereunder and under
each other Loan Document shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment. Notwithstanding the foregoing
provisions of this Section, if, after the issuance of any Letter of Credit in
any Alternative Currency, currency control or exchange regulations are imposed
in the country which issues such currency with the result that the type of
currency in which the Letter of Credit was issued (herein, the “original
currency”) no longer exists or for any reason the relevant Borrower is not able
to make payment to the Issuing Bank in such original currency, or the terms of
this Agreement require the conversion of such Letter of Credit or the related
Letter of Credit Exposure into Dollars (including as required by Sections
3.01(c) and 3.01(e)), then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that each Borrower takes all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless the Issuing
Banks, the Administrative Agent and the Lenders from and against any loss
resulting from any Letter of Credit denominated in an Alternative Currency that
is not repaid to the Issuing Banks, the Administrative Agent or the Lenders, as
the case may be, in the original currency.

 



-69-

 

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any Obligation or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued fees thereon (excluding any fees payable to such
Lender in its role as an Issuing Bank) than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its LC Disbursements to any assignee or participant, other than to a Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower shall not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if a Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 



-70-

 

 

(e)               If any Lender shall fail to make any payment required to be
made by it pursuant to Section 3.01(e), Section 3.01(f), Section 4.01(d) or
Section 11.04(a), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or any Issuing Bank to satisfy such Lender’s
obligations to the Administrative Agent or such Issuing Bank, as applicable,
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

Section 4.02                      Taxes/Additional Payments.

 

(a)               Any and all payments by or on account of any obligation of the
Borrowers under any Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if any Borrower shall be required by applicable law to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)               The Borrowers shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 20 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of a Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrowers shall not be
liable for any penalties, interest and expenses that result from the failure of
the Administrative Agent, a Lender or an Issuing Bank to notify the Borrowers of
the Indemnified Taxes or Other Taxes within a reasonable period of time after
becoming aware of such Indemnified Taxes or Other Taxes. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or such Issuing Bank, shall be presumed correct absent manifest error.

 

(c)               Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement, on the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable written request of the Borrowers or
Administrative Agent), shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law (or
otherwise reasonably requested by such Borrower) as shall permit such payments
to be made without withholding or at a reduced rate; provided, that with respect
to any documentation required under the laws of any foreign jurisdiction other
than Bermuda, Germany, Ireland or Switzerland, the execution and submission of
such documentation shall not be required if in the Lender’s reasonable judgement
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 



-71-

 

 

(d)               If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes paid by a Borrower
or with respect to which a Borrower has paid additional amounts pursuant to this
Section 4.02, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 4.02 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay promptly the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority with respect to such amount) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (d), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (d), the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

(e)               Without limiting the generality of the foregoing, each Lender
shall deliver to each Borrower and the Administrative Agent on the Effective
Date or upon the effectiveness of any Assignment and Assumption by which it
becomes a party to this Agreement (unless an Event of Default under
Section 9.01(a), 9.01(h) or Section 9.01(i) has occurred and is continuing on
the effective date of such Assignment and Assumption) (i) two duly completed
copies of United States Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E,
W-8EXP, W-8IMY or W-9, or other applicable governmental form, as the case may
be, certifying in each case that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income Taxes, as if each Borrower were incorporated under the laws of
the United States or a State thereof and (ii)  any other governmental forms
(including tax residency certificates) which are necessary or required under an
applicable Tax treaty or otherwise by law to eliminate any withholding Tax or
which have been reasonably requested by the Borrowers. Each Lender which
delivers to the Borrowers and the Administrative Agent a Form W-8ECI, W-8BEN,
W-8BEN-E, W-8EXP, W-8IMY or W-9, or other applicable governmental form pursuant
to the preceding sentence further undertakes to deliver to the Borrowers and the
Administrative Agent two further copies of such form on or before the date that
any such form expires or becomes obsolete or after the occurrence of a change in
circumstance or of any event requiring a change in the most recent form so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may reasonably be requested by a Borrower and the Administrative Agent, in
each case certifying that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
Taxes, unless a Change in Law has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Borrowers and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income Taxes. If a payment
made to a Lender under any Loan Document would be subject to United States
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers and the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers and the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 



-72-

 

 

(f)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.05(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)               The Borrowers will remit to the appropriate Governmental
Authority, prior to delinquency, all Indemnified Taxes and Other Taxes required
to be remitted by a Borrower in respect of any payment. Within 30 days after the
date of any payment of Indemnified Taxes or Other Taxes, the applicable Borrower
will furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment of such Indemnified Taxes or Other Taxes or such
other evidence thereof as may be reasonably satisfactory to the Administrative
Agent.

 

(h)               Notwithstanding any provision of this Agreement to the
contrary (including Section 2.05(d) and this Section 4.02), a Swiss Obligor
shall not be required to make a tax gross up, a tax indemnity payment or an
increased interest payment under any Loan Document to a specific Lender or
Participant (but, for the avoidance of doubt, shall remain required to make a
tax gross up, a tax indemnity payment, or an increased interest payment to all
other Lenders) in respect of Swiss Withholding Tax due on interest payments by a
Swiss Obligor under this Agreement as a direct result of such Lender or
Participant (i) making an incorrect declaration of its status as to whether or
not it is a Swiss Qualifying Lender or a single Swiss Non-Qualifying Lender,
(ii) breaching the restrictions regarding transfers, assignments,
participations, sub-participation and exposure transfers set forth in
Section 11.05 (provided, however, that if a Specified Event of Default occurs
within 90 days following any such transfer, assignment, participation or
sub-participation, the Swiss Obligors shall be required to make such tax gross
up, tax indemnity payment or increased interest payment) or (iii) ceasing to be
a Swiss Qualifying Lender other than as a result of any change after the date it
became a Lender or Participant under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority.

 



-73-

 

 

(i)                 VAT.

 

(i)                 All amounts set out or expressed to be payable under a Loan
Document by any party to any Lender or Administrative Agent which (in whole or
in part) constitute the consideration for a supply or supplies for VAT purposes
are deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender or Administrative Agent to any party
under a Loan Document and such Lender or Administrative Agent is required to
account to the relevant Governmental Authority for the VAT, that party shall pay
to the Lender or Administrative Agent, as the case may be (in addition to and at
the same time as paying any other consideration for such supply subject to
receipt of a valid VAT invoice), an amount equal to the amount of such VAT.

 

(ii)              If VAT is or becomes chargeable on any supply made by any
Lender or Administrative Agent (the “Supplier”) to any other Lender or
Administrative Agent (the “Supply Recipient”) under a Loan Document, and any
party other than the Supply Recipient (the “Relevant Party”) is required by the
terms of a Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Supply
Recipient in respect of that consideration), then:

 

(A)             where the Supplier is the person required to account to the
relevant Governmental Authority for the VAT, the Relevant Party must also pay to
the Supplier (at the same time as paying that amount) an additional amount equal
to the amount of VAT; the Supply Recipient must (where this subsection (ii)(A)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Supply Recipient receives from the relevant Governmental Authority
which the Supply Recipient reasonably determines relates to the VAT chargeable
on that supply; and

 

(B)              where the Supply Recipient is the person required to account to
the relevant Governmental Authority for the VAT, the Relevant Party must
promptly, following demand from the Supply Recipient, pay to the Supply
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the Supply Recipient reasonably determines that it is not entitled
to credit or repayment from the relevant Governmental Authority in respect of
all or part of that VAT.

 



-74-

 

 

(iii)            Where a Loan Document requires any party to reimburse or
indemnify a Lender or Administrative Agent for any cost or expense, the party
shall reimburse or indemnify (as the case may be) such Lender or Administrative
Agent for the full amount of such cost or expense, including such part thereof
as represents VAT, save to the extent that such Lender or Administrative Agent
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant Governmental Authority.

 

(iv)             Any reference in this Section 4.02(i) to any party shall, at
any time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated as making the
supply or (as appropriate) receiving the supply under the grouping rules (as
defined and provided for in Article 11 of the EC Council Directive 2006/112 (or
as implemented by the relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union)) so that a reference to a party shall be construed as a
reference to that party or the relevant group or unity (or fiscal unity) of
which that party is a member for VAT purposes at the relevant time or the
relevant member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be) or any national legislation implementing that
Directive.

 

(v)               In relation to any supply made by a Lender or Administrative
Agent to any party under a Loan Document, if reasonably requested by such Lender
or Administrative Agent, that party must promptly provide such Lender or
Administrative Agent with details of that party’s VAT registration and such
other information as is reasonably requested in connection with such Lender’s or
Administrative Agent’s, as the case may be, VAT reporting requirements in
relation to such supply.

 

(vi)             Each party’s obligations under this Section 4.02(i) shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

 

Section 4.03                      Mitigation Obligations; Replacement of
Lenders.

 

(a)               If any Lender requests compensation under Section 2.07 or if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.07 or 4.02, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



-75-

 

 

(b)               If (i) any Lender requests compensation under Section 2.07
(including for Taxes under Section 2.07(a)(iii)), or (ii) a Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
or (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender becomes a
Swiss Non-Qualifying Lender (but only if such event causes a breach of the Swiss
Non-Bank Rules), or (v) any Lender fails to provide its consent to a
Redomestication under the laws of a jurisdiction (other than England and Wales,
Scotland and Northern Ireland, The Kingdom of the Netherlands, Luxembourg, or
Switzerland) outside of the United States, or (vi) any Lender is a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrowers shall have received the prior
written consent of each Issuing Bank and, if such assignee is not already a
Lender hereunder, the Administrative Agent, which consent of the Issuing Banks
and the Administrative Agent (if applicable) shall not be unreasonably withheld,
conditioned or delayed, (2) such Lender shall have received payment of an amount
equal to its participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 2.07 or
payments required to be made pursuant to Section 4.02, such assignment shall
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply and such
Lender neither received nor continued to claim any such compensation or payment.
Notwithstanding anything to the contrary herein, any Non-Consenting Lender shall
be deemed to have consented to the assignment and delegation of its interests,
rights and obligations to any proposed assignee pursuant to this Section 4.03(b)
if it does not execute and deliver an Assignment and Assumption to the
Administrative Agent within one Business Day after having received a written
request therefor.

 

Section 4.04                      Financial Assistance.

 

(a)               If and to the extent a Swiss Obligor becomes liable under this
Agreement or any other Loan Document for obligations of any other Obligor (other
than the wholly owned direct or indirect subsidiaries of such Swiss Obligor)
(the “Restricted Obligations”) and if complying with such obligations would
constitute a repayment of capital (Einlagerückgewähr), a violation of the
legally protected reserves (gesetzlich geschützte Reserven) or the payment of a
(constructive) dividend (Gewinnausschüttung) by such Swiss Obligor or would
otherwise be restricted under Swiss law and practice then applicable, such Swiss
Obligor’s aggregate liability for Restricted Obligations shall not exceed the
amount of the Swiss Obligor’s freely disposable equity (frei verfügbares
Eigenkapital) at the time it becomes liable including, without limitation, any
statutory reserves which can be transferred into unrestricted, distributable
reserves, in accordance with Swiss law (the “Freely Disposable Amount”).

 



-76-

 

 

(b)               This limitation shall only apply to the extent it is a
requirement under applicable law at the time the Swiss Obligor is required to
perform Restricted Obligations under the Loan Documents. Such limitation shall
not free the Swiss Obligor from its obligations in excess of the Freely
Disposable Amount, but merely postpone the performance date thereof until such
times when the Swiss Obligor has again freely disposable equity. The limitation
set out in this Section shall not apply to the extent the Swiss Obligor
guarantees or otherwise secures any amounts borrowed under any Loan Document
which are on-lent to the Swiss Obligor or to wholly owned direct or indirect
subsidiaries of the Swiss Obligor.

 

(c)               If the enforcement of the obligations of the Swiss Obligor
under the Loan Documents would be limited due to the effects referred to in this
Agreement, the Swiss Obligor shall further, to the extent permitted by
applicable law and Swiss accounting standards and upon request by the
Administrative Agent, (i) write up or sell any of its assets that are shown in
its balance sheet with a book value that is significantly lower than the market
value of the assets, in case of sale, however, only if such assets are not
necessary for the Swiss Obligor’s business (nicht betriebsnotwendig) and (ii)
reduce its share capital to the minimum allowed under then applicable law,
provided that such steps are permitted under the Loan Documents.

 

(d)               The Swiss Obligor and any direct holding company of the Swiss
Obligor which is a party to a Loan Document shall procure that the Swiss Obligor
will take and will cause to be taken all and any action as soon as reasonably
practicable but in any event within 30 Business Days from the request of the
Administrative Agent, including, without limitation, (i) the passing of any
shareholders’ resolutions to approve any payment or other performance under this
Agreement or any other Loan Documents, (ii) the provision of an audited interim
balance sheet, (iii) the provision of a determination by the Swiss Obligor of
the Freely Disposable Amount based on such audited interim balance sheet, (iv)
the provision of a confirmation from the auditors of the Swiss Obligor that a
payment of the Swiss Obligor under the Loan Documents in an amount corresponding
to the Freely Disposable Amount is in compliance with the provisions of Swiss
corporate law which are aimed at protecting the share capital and legal
reserves, and (v) the obtaining of any other confirmations which may be required
as a matter of Swiss mandatory law in force at the time the Swiss Obligor is
required to make a payment or perform other obligations under this Agreement or
any other Loan Document, in order to allow a prompt payment in relation to
Restricted Obligations with a minimum of limitations.

 

(e)               If so required under applicable law (including tax treaties)
at the time it is required to make a payment under this Agreement, the Swiss
Obligor:

 

(i)                 shall use its best efforts to ensure that such payments can
be made without deduction of Swiss withholding tax, or with deduction of Swiss
withholding tax at a reduced rate, by discharging the liability to such tax by
notification pursuant to applicable law (including tax treaties) rather than
payment of the tax;

 

(ii)              shall deduct the Swiss withholding tax at such rate (being 35%
on the date hereof) as in force from time to time if the notification procedure
pursuant to clause (a) above does not apply; or shall deduct the Swiss
withholding tax at the reduced rate resulting after discharge of part of such
tax by notification if the notification procedure pursuant to clause (a) applies
for a part of the Swiss withholding tax only; and shall pay within the time
allowed any such taxes deducted to the Swiss Federal Tax Administration; and

 



-77-

 

 

(iii)            shall promptly notify the Administrative Agent that such
notification or, as the case may be, deduction has been made, and provide the
Administrative Agent with evidence that such a notification of the Swiss Federal
Tax Administration has been made or, as the case may be, such taxes deducted
have been paid to the Swiss Federal Tax Administration.

 

(f)                In the case of a deduction of Swiss withholding tax, the
Swiss Obligor shall use its best efforts to ensure that any person that is
entitled to a full or partial refund of the Swiss withholding tax deducted from
such payment under this Agreement or any other Loan Document, will, as soon as
possible after such deduction:

 

(i)                 request a refund of the Swiss withholding tax under
applicable law (including tax treaties), and

 

(ii)              pay to the Administrative Agent upon receipt any amount so
refunded.

 

(g)               The Administrative Agent shall co-operate with the Swiss
Obligor to secure such refund.

 

(h)               To the extent the Swiss Obligor is required to deduct Swiss
withholding tax pursuant to this Agreement, and if the Freely Disposable Amount
is not fully utilized, the Swiss Obligor will be required to pay an additional
amount so that after making any required deduction of Swiss withholding tax the
aggregate net amount paid to the Administrative Agent is equal to the amount
which would have been paid if no deduction of Swiss withholding tax had been
required, provided that (i) the aggregate amount paid (including the additional
amount) shall in any event be limited to the Freely Disposable Amount, (ii) such
gross up is permitted under the applicable law, and (iii) such steps are
permitted under the Loan Documents. If a refund is made to a Credit Party, such
Credit Party shall transfer the refund so received to the Swiss Obligor, subject
to any right of set-off of such Credit Party pursuant to the Loan Documents.

 

Section 4.05                      UK Limitation. Notwithstanding anything to the
contrary in this Agreement, this guarantee, indemnity or other obligation
provided under this Agreement by a Guarantor incorporated under the laws of
England and Wales does not apply to any liability to the extent that it would
result in such guarantee, indemnity or other obligation hereunder constituting
unlawful financial assistance within the meaning of section 678 or 679 of the
Companies Act 2006 or any equivalent and applicable provisions under the laws of
England and Wales.

 

Article V
CONDITIONS PRECEDENT

 

Section 5.01                      Conditions Precedent to the Effective Date.
The obligation of each Issuing Bank to issue any Letter of Credit (including any
deemed issuance of Existing Letters of Credit), on or after the Effective Date
for the account of any Borrower is subject to satisfaction of the following
conditions:

 



-78-

 

 

(a)               The Administrative Agent shall have received the following,
all in form and substance reasonably satisfactory to the Administrative Agent:

 

(i)                 this Agreement executed by each Person listed on the
signature pages hereof;

 

(ii)              the Affiliate Guaranty executed by each Guarantor existing as
of the Effective Date;

 

(iii)            the Intercreditor Agreement executed by each Person listed on
the signature pages thereof;

 

(iv)             a certificate of a Responsible Officer of Parent, dated the
Effective Date and certifying (A) that the representations and warranties made
by each Obligor in any Loan Document delivered at or prior to the Effective Date
are true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of the Effective Date, except for those that by their express terms
apply to an earlier date which shall be true and correct in all material
respects as of such earlier date, (B) as to the absence of the occurrence and
continuance of any Default or Event of Default on the Effective Date immediately
after giving effect to the issuance (or deemed issuance) of any Letter of
Credit, (C) that it and each other Obligor constitute a group of companies for
the purposes of section 243 of the Companies Act 2014 of Ireland, (D) confirming
that its entry into the Loan Documents does not constitute unlawful financial
assistance for the purposes of Section 82 of the Companies Act 2014 of Ireland,
and (E) that no notice pursuant to Section 1002 of the Taxes Consolidation Act
1997 (as from time to time amended, replaced or re-enacted) has been served on
Parent by the Irish Revenue Commissioners;

 

(v)               a certificate of the secretary or an assistant secretary or
other Responsible Officer of each Obligor (other than any Obligor incorporated
in England and Wales) (and in the case of a Luxembourg Obligor, a manager
(gérant)), dated the Effective Date and certifying (A) true and complete copies
of the constitution or memorandum, articles of association or memorandum of
association, by-laws, the deed or certificate of incorporation, certified or
original excerpt from the commercial register and any other organizational
documents, as applicable, each as amended and in effect on the Effective Date,
of such Obligor (other than any Obligor incorporated in England and Wales), (B)
the resolutions adopted by the Board of Directors (or, in the case of an Obligor
organized under the laws of Switzerland formed as a limited liability company,
the Managing Directors) and/or (if required by applicable law or customary
market practice in the jurisdiction) of all the holders of the issued shares, in
each case of such Obligor (other than any Obligor incorporated in England and
Wales) (1) authorizing the execution, delivery and performance by such Obligor
of the Loan Documents to which it is or shall be a party and, in the case of a
Borrower, the issuance (or deemed issuance) of Letters of Credit for the account
of such Borrower hereunder, and (2) authorizing directors, officers or other
representatives of such Obligor to execute and deliver the Loan Documents to
which it is or shall be a party and any related documents, including any
agreement contemplated by this Agreement, (C) the absence of any proceedings for
the bankruptcy, dissolution, liquidation or winding up of such Obligor (and in
the case of a Luxembourg Obligor, that it is not subject to insolvency
proceedings such as bankruptcy (faillite), compulsory liquidation (liquidation
judiciaire), voluntary liquidation (liquidation volontaire), winding-up,
moratorium, composition with creditors (gestion contrôlé), suspension of
payments (sursis de paiement), voluntary arrangement with creditors (concordate
préventif de la faillite), fraudulent conveyance, general settlement with
creditors, reorganization or other similar order or proceedings affecting the
rights of creditors generally and any proceedings in jurisdictions other than
Luxembourg having similar effect), (D) the incumbency and specimen signatures of
the officers or other authorized representatives of such Obligor (other than any
Obligor incorporated in England and Wales) executing any documents on its
behalf, (E) if required by applicable law or customary market practice in the
jurisdiction, certifying that the guaranteeing or securing of the Commitments
would not cause a guarantee or security limit binding on such Obligor to be
exceeded, and (F) that each document provided by such Obligor pursuant to
Section 5.01(a)(i), (ii), (iii), (x), and Section 5.01(a)(xi) is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement;

 



-79-

 

 

(vi)             in relation to each Obligor incorporated in England and Wales,
(A) a copy of its constitutional documents; (B) a copy of a resolution of its
board of directors: (1) approving the terms of, and the transactions
contemplated by, the Loan Documents to which it is a party and resolving that it
execute the Loan Documents to which it is a party; (2) authorizing a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf; (3) authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices to be signed and/or dispatched by it
under or in connection with the Loan Documents to which it is a party; (C) a
copy of a resolution signed by all holders of the issued shares in each Obligor
incorporated in England and Wales, approving the terms of, and the transactions
contemplated by, the Loan Documents to which the Obligor incorporated in England
and Wales is a party; (D) a specimen of the signature of each person authorised
by the resolution referred to in (B) above; (E) a certificate of each Obligor
incorporated in England and Wales (signed by a director, a manager or an
authorized signatory, as the case may be) confirming that subject to the
guarantee limitations as set out in the Loan Documents, guaranteeing or
securing, as appropriate, the commitments as set out in Schedule 2.01 would not
cause any guarantee, security or similar limit binding on it to be exceeded;
(F) certificates of each Obligor incorporated in England and Wales (signed by a
director, a manager or an authorized signatory, as the case may be) dated as at
the Effective Date and certifying that each copy document relating to it
specified in this paragraph (vi) is correct, complete and (to the extent
executed) in full force and effect and has not been amended or superseded as at
a date no earlier than the Effective Date;

 

(vii)          favorable, signed opinions addressed to the Administrative Agent
and the Lenders dated the Effective Date, each in form and substance reasonably
satisfactory to the Administrative Agent, from (A) Latham & Watkins LLP, special
United States counsel to the Obligors, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to WIL-Bermuda, (C) Baker McKenzie, Geneva, special
Swiss counsel to certain of the Obligors, (D) Matheson, special Irish counsel to
Parent, (E) Dentons Canada LLP, special British Columbia, Alberta and Ontario
counsel to certain of the Obligors, Stewart McKelvey, special Nova Scotia and
Newfoundland counsel to certain of the Obligors, MLT Aikins LLP, special
Saskatchewan counsel to certain of the Obligors and Thompson Dorfman Sweatman
LLP, special Manitoba counsel to certain of the Obligors, (F) Baker & McKenzie
LLP, special Luxembourg counsel to certain of the Obligors, (G) Conyers Dill &
Pearman, special British Virgin Islands counsel to certain of the Obligors, (H)
Sidley Austin LLP, special English counsel to the Administrative Agent, (I)
Jones Walker LLP, special Louisiana counsel to Weatherford U.S., L.P., (J)
Norton Rose Fulbright, special Australian counsel to the Administrative Agent,
(K) BAHR, special Norwegian counsel to the Administrative Agent, (L) Baker &
McKenzie Amsterdam N.V., special Dutch counsel to certain of the Obligors, (M)
Holland & Hart LLP, special Nevada and Wyoming counsel to certain of the
Obligors, (N) Baker & McKenzie, special German counsel to certain of the
Obligors, and (O) Arias, Fábrega & Fábrega, special Panamanian counsel to
certain of the Obligors, in each case, given upon the express instruction of the
applicable Obligor(s), as applicable;

 



-80-

 

 

(viii)        a certificate of a Principal Financial Officer of Parent
certifying that, after giving effect to the Transactions (as defined in this
Agreement on the Effective Date), the Parent and its Subsidiaries on a
consolidated basis are Solvent as of the Effective Date;

 

(ix)             to the extent applicable to the relevant Obligor and available
in the applicable jurisdiction(s), (A) copies of the constitution, memorandum of
association, articles of association, by-laws or certificates of incorporation,
certificates of name change, excerpt from the commercial register or other
similar organizational documents, as applicable, of each Obligor (other than
WIL-Bermuda) certified as of a recent date prior to the Effective Date by the
appropriate Governmental Authority or by a Responsible Officer with respect to
Obligors incorporated or registered under the laws of the British Virgin Islands
and Bermuda, (B) certificates of appropriate public officials or bodies as to
the existence, good standing and qualification to do business as a foreign
entity, of each Obligor (other than any Obligor incorporated in England and
Wales) in each jurisdiction in which the ownership of its properties or the
conduct of its business requires such qualification and where the failure to so
qualify would, individually or collectively, have a Material Adverse Effect,
(C) to the extent not covered by clauses (A) and (B) immediately above, and only
with respect to any Obligor organized outside of the United States of America,
Bermuda, the British Virgin Islands, Ireland, England and Wales or Switzerland,
documents, excerpts or certificates issued by appropriate public officials or
bodies with respect to such Obligor that are customarily delivered by entities
organized in the same jurisdiction as such Obligor in connection with
transactions similar to the Transactions and (D) in the case of Luxembourg
Obligors, a copy of the applicable up-to-date consolidated articles of
association and an electronic certificate of non-inscription of insolvency
proceedings issued by the Trade and Companies Register (Registre de Commerce et
des Sociétés) in Luxembourg (the “RCS”) as at a date no earlier than the
Effective Date and an up-to-date, true and complete electronic excerpt of the
RCS as at a date no earlier than the Effective Date;

 



-81-

 

 

(x)               the U.S. Security Agreement and the Canadian Security
Agreement dated as of the Effective Date, in each case executed by each Obligor
listed on the signature pages thereof;

 

(xi)             a Pledge Agreement governed by the laws of the Province of
Alberta executed by Weatherford Holdings (Switzerland) Gmbh and pledging the
Capital Stock of Weatherford Canada Ltd.;

 

(xii)          all English Security Documents, in each case executed by each
Obligor listed on the signature pages thereof;

 

(xiii)        all British Virgin Islands Security Documents, in each case
executed by each Obligor listed on the signature pages thereof;

 

(xiv)         subject to the terms of the relevant Collateral Agreement, each
document, form or notice (including any UCC financing statement) required by the
Collateral Documents delivered on the Effective Date or reasonably requested by
the Administrative Agent to be filed, delivered, registered or recorded in order
to perfect (or any analogous concept to the extent perfection does not apply in
the relevant jurisdiction) the Liens of the Administrative Agent, on behalf of
the Secured Parties, in the Collateral provided on the Effective Date, shall
have been delivered to the Administrative Agent in proper form for filing,
registration or recordation, or, as permitted in such Specified Jurisdictions,
shall have been filed, registered or recorded;

 

(xv)           to the extent available in the applicable jurisdiction(s), all
original stock certificates or other certificates evidencing the certificated
Capital Stock pledged pursuant to the Collateral Documents delivered on the
Effective Date, together with an undated stock power duly executed in blank by
the registered owner thereof or any other documents or instruments necessary to
transfer such certificates for each such certificate;

 

(xvi)         a statement from the principal representative and insurance
manager of WOFS, addressed to the board of directors of WOFS confirming, in
connection with WOFS’ entry into the Affiliate Guaranty, compliance with the
solvency margins and ratios applicable to WOFS in accordance with the Bermuda
Insurance Act 1978 (as amended) and regulations promulgated thereunder;

 

(xvii)      a certificate of a director of Weatherford Australia Pty Limited,
dated the Effective Date and confirming that (A) the resolutions referred to in
Section 5.01(a)(v), which were duly passed by the duly appointed directors of
Weatherford Australia Pty Limited, have not been modified, rescinded or amended
and are in full force and effect, (B) entry into the Loan Documents to which it
is a party and the performance by Weatherford Australia Pty Limited of its
obligations under the Loan Documents, is for the benefit of, and in the best
interest of, Weatherford Australia Pty Limited, (C) at the time of deciding to
commit Weatherford Australia Pty Limited to the Loan Documents to which it is a
party or shall be a party, Weatherford Australia Pty Limited was solvent and
there were reasonable grounds to expect that it would continue, after entering
into the Loan Documents to which it is a party or shall be a party, to be able
to pay all its debts as and when they become due and payable and would not
become unable to do so as a result of entering into the transactions
contemplated by the Loan Documents to which it is a party or shall be a party,
(D) guaranteeing the Commitments in full would not cause any guaranteeing or
similar limit binding on it to be exceeded and (E) neither part 2J.3 nor Chapter
2E of the Corporations Act 2001(Cth) applies to the transactions contemplated by
the Loan Documents;

 



-82-

 

 

(xviii)    in respect of an Obligor that is incorporated in the Netherlands,
evidence of an unconditional neutral or positive advice of any works council
which has advisory rights in respect of the entry into and performance of the
transactions contemplated in the Loan Documents to which that Obligor is a
party; and

 

(xix)         to the extent available in the applicable jurisdiction(s), (I)
appropriate Lien search results or certificates (including UCC and PPSA lien
search certificates and tax and judgment lien searches in the United States and
other material jurisdictions) as of a recent date reflecting no prior Liens
encumbering the assets of the Obligors other than those being released on or
prior to the Effective Date or Liens permitted hereunder and (II) clear searches
against Parent in the Companies Registration Office, Dublin, the High Court
Central Office and all other relevant registries;

 

(b)               The Aggregate Commitments on the Effective Date shall be at
least $150,000,000 (or such other amount as may be agreed by the Required
Consenting Noteholders (as such term is defined in the Plan of Reorganization)).

 

(c)               The Administrative Agent shall have received evidence
reasonably satisfactory to it that all material consents of (i) each
Governmental Authority and (ii) each other Person, if any, including any lenders
under any bilateral credit facility of Parent and its Subsidiaries, in each case
required to be received by the Obligors in connection with the Letters of Credit
issued or to be issued hereunder, and the execution, delivery and performance of
this Agreement and the other Loan Documents to which any Obligor is a party,
have been satisfactorily obtained.

 

(d)               The Administrative Agent shall have received evidence
reasonably satisfactory to it that the conditions precedent to the effectiveness
of the ABL Credit Agreement as set forth in Section 3.1 thereof have been
satisfied or waived.

 

(e)               The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) the conditions precedent to the
effectiveness of the Plan of Reorganization as set forth therein shall have been
satisfied or waived in accordance with the terms of the Plan of Reorganization,
and (ii) the Plan Effective Date shall have occurred, or shall have occurred
concurrently with the effectiveness of this Agreement.

 

(f)                The Joint Lead Arrangers shall have received evidence
reasonably satisfactory to them that the Irish Scheme shall have been approved
by the Irish High Court, or such other structure as is reasonably acceptable to
the Joint Lead Arrangers, and has become effective in accordance with its terms,
or will become effective concurrently with the effectiveness of this Agreement.

 



-83-

 

 

(g)               The Joint Lead Arrangers shall have received evidence
reasonably satisfactory to them that a provisional liquidator of WIL-Bermuda has
been appointed and the Bermuda Scheme has been sanctioned by the Bermuda court,
or such other structure as is reasonably acceptable to the Joint Lead Arrangers,
and has become effective in accordance with its terms, or will become effective
concurrently with the effectiveness of this Agreement.

 

(h)               (i) All commitments and other obligations (other than
contingent indemnification obligations as to which no claim has been received)
with respect to the Prepetition Revolving Credit Claims, the Prepetition Term
Loan Claims, the Prepetition A&R Claims and the DIP Facility Claims (as each
term is defined in the Plan of Reorganization) have been cancelled, and
Indebtedness in respect of such Prepetition Revolving Credit Claims, Prepetition
Term Loan Claims, Prepetition A&R Claims and DIP Facility Claims has been
satisfied in full, and (ii) all existing Liens in favor of the Prepetition
Agents, the Prepetition Lenders, the DIP Agent and the DIP Lenders (as each term
is defined in the Plan of Reorganization) and any other creditor with a Lien on
the Collateral (except for Liens permitted by Section 6.18) (subject to
arrangements reasonably satisfactory to the Administrative Agent having been
made for the applicable filings of terminations) have terminated, in each case
effective prior to or concurrently with the effectiveness of this Agreement.

 

(i)                 After giving effect to the initial use of proceeds of the
ABL Credit Facility and the Exit Senior Notes (including the payment of all
amounts associated with the Chapter 11 Cases), (a) minimum availability under
the ABL Credit Facility on the Effective Date is not less than $150,000,000, and
(b) minimum availability under the ABL Credit Facility plus unrestricted cash of
the Obligors on the Effective Date (located in the United States, England,
Canada, Norway, United Arab Emirates and Germany), is not less than
$350,000,000.

 

(j)                 The order confirming the Plan of Reorganization shall have
become a Final Order (as defined in the Plan of Reorganization) (provided that
solely for purposes of this clause (j), that certain appeal filed by GAMCO Asset
Management Inc. in the United States District Court, docketed as 4:19-cv-4324
(the “GAMCO Appeal”), shall not prevent such order from becoming a Final Order
to the extent such order would otherwise be a Final Order but for the GAMCO
Appeal), and such order shall not have been amended, modified, vacated, stayed
or reversed.

 

(k)               There shall be no adversary proceeding pending in the
Bankruptcy Court, or litigation commenced outside of the Chapter 11 Cases that
is not stayed pursuant to Section 362 of the Bankruptcy Code, seeking to enjoin
or prevent the financing or the transactions contemplated under this Agreement.

 

(l)                 The Joint Lead Arrangers shall have received evidence
reasonably satisfactory to them that Parent and its Subsidiaries shall have no
Indebtedness for borrowed money outstanding or otherwise incurred, or any
letters of credit outstanding, other than in respect of (i) the ABL Credit
Agreement and this Agreement and the facilities thereunder and hereunder, (ii)
the Exit Senior Notes in an aggregate principal amount not to exceed
$2,100,000,000, (iii) up to $415,000,000 of outstanding letters of credit or
reimbursement obligations under letters of credit, pursuant to bilateral
facilities or otherwise, and (iv) certain Indebtedness in respect of Weatherford
Industria e Comercio Ltd. in respect of an equipment loan, in an amount not
exceeding $500,000.

 



-84-

 



 

(m)             The Lenders shall have received (i) audited consolidated
financial statements of Parent for the Fiscal Years ended December 31, 2018 and
December 31, 2017, including condensed consolidating financial information with
respect to the Guarantors to the extent required to be presented in the periodic
reports of Parent filed with the SEC pursuant to the Exchange Act and (ii)
unaudited interim consolidated financial statements of Parent for each quarterly
period ended subsequent to December 31, 2018, including condensed consolidating
financial information with respect to the Guarantors to the extent required to
be presented in the periodic reports of Parent filed with the SEC pursuant to
the Exchange Act, and in each case under this clause (ii) as are reasonably
acceptable to the Joint Lead Arrangers.

 

(n)               The Borrowers shall have paid (i) to the Administrative Agent,
the Joint Lead Arrangers and the Lenders, as applicable, all fees and other
amounts agreed upon by such parties to be paid on or prior to the Effective
Date, and (ii) to the extent invoiced at or before 1:00 p.m., New York City
time, on the Business Day immediately prior to the Effective Date, all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
pursuant to Section 11.03 or any other Loan Document.

 

(o)               Each Obligor shall have provided to the Administrative Agent
and the Lenders, if requested at least seven Business Days prior to the
Effective Date, the documentation and other information requested by the
Administrative Agent or any Lender in order to comply with requirements of the
PATRIOT Act and applicable “know your customer” and anti-money laundering rules
and regulations.

 

(p)               Certificates of insurance (other than for any Obligor
incorporated in England and Wales) listing the Administrative Agent as (x) loss
payee for the property casualty insurance policies of the Obligors (other than
the UK Obligors), together with loss payable endorsements and (y) additional
insured with respect to the liability insurance of the Obligors (other than the
UK Obligors), together with additional insured endorsements, shall have been
provided.

 

Each Lender, by delivering its signature page hereto, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each Loan Document
and each other document required thereunder to be consented to, approved by or
acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

Section 5.02                      Conditions Precedent to All Credit Events. The
obligation of any Issuing Bank to issue, amend, renew or extend (including
deemed issuance) any Letter of Credit on or after the Effective Date is subject
to the further conditions precedent that, on the date such Letter of Credit is
issued, amended, renewed or extended:

 

(a)               The representations and warranties of each Obligor set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects (except to the extent qualified by materiality or
reference to Material Adverse Effect, in which case such applicable
representation and warranty shall be true and correct in all respects) on and as
of the date such issuance, amendment, renewal or extension of such Letter of
Credit, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such issuance, amendment, renewal or extension of such Letter of Credit, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) as of such specified earlier
date.

 



-85-

 

 

(b)               The Administrative Agent and the applicable Issuing Bank shall
have received (i) in the case of an issuance, amendment, renewal or extension of
a Letter of Credit, a Letter of Credit Request as required by Section 3.01(b) by
the time and on the Business Day specified in Section 3.01(b) and (ii) such
other certificates, documents and other papers and information as the applicable
Issuing Bank may reasonably request, including know-your-customer and beneficial
ownership information with respect to Persons for the account of whom Letters of
Credit are being issued.

 

(c)               After giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit, the Dollar Equivalent of the Total LC
Exposure shall not exceed the Aggregate Commitments.

 

(d)               To the extent a Defaulting Lender exists at the time of such
issuance, amendment, renewal or extension, such Defaulting Lender’s LC Exposure
in respect of such Letter of Credit shall be cash collateralized to the extent
required by Section 2.06 of this Agreement, or otherwise secured to the
reasonable satisfaction of the applicable Issuing Bank.

 

(e)               No Default or Event of Default shall have occurred and be
continuing or would result from the issuance, amendment, renewal or extension of
such Letter of Credit.

 

(f)                If such Letter of Credit is denominated in an Alternative
Currency, the applicable Issuing Bank shall have received evidence reasonably
satisfactory to them that there shall not have occurred any adverse change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which, in the opinion of such
applicable Issuing Bank, would make it impractical for such Letter of Credit to
be denominated in the relevant Alternative Currency.

 

(g)               The issuance, amendment, renewal or extension of such Letter
of Credit shall not violate any Requirement of Law nor any policy of the
applicable Issuing Bank in effect at such time and generally applicable to
letters of credit.

 

The acceptance of the benefits of each Letter of Credit and any amendment,
renewal, or extension thereof shall constitute a representation and warranty by
each of the Obligors to each of the Lenders that all of the conditions specified
in Section 5.02(a) and Section 5.02(c) have been satisfied as of that time.

 



-86-

 

 

Article VI
REPRESENTATIONS AND WARRANTIES

 

Each Obligor Party represents and warrants to the Lenders, the Issuing Banks and
the Administrative Agent as follows:

 

Section 6.01                      Organization and Qualification. Each Obligor
and each Restricted Subsidiary (a) is a company, corporation, partnership or
entity having limited liability that is duly incorporated, registered, organized
(or in the case of any English, Irish, Australian, Bermuda, Luxembourg or
British Virgin Islands Obligor, duly incorporated) or formed, validly existing
and, to the extent applicable in the relevant jurisdiction of such Obligor or
Restricted Subsidiary, in good standing under the laws of the jurisdiction of
its incorporation or formation (and in the case of a Luxembourg Obligor, for the
purposes of the European Insolvency Regulation, its “centre of main interests”
(as that term is used in article 3(1) of the European Insolvency Regulation) is
located at its registered office (siège statutaire) in Luxembourg and it does
not have an “establishment” (as that term is used in article 2(10) of the
European Insolvency Regulation) in any other jurisdiction), (b) has the
corporate, partnership or other power and authority to own its property and to
carry on its business as now conducted and (c) is duly qualified as a foreign
corporation or other foreign entity to do business and, to the extent applicable
in the relevant jurisdiction of such Obligor or Restricted Subsidiary, is in
good standing in every jurisdiction in which the failure to be so qualified
would, together with all such other failures of the Obligors and the Restricted
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.

 

Section 6.02                      Authorization, Validity, Etc. Each Obligor has
the corporate and, as applicable, any other power and authority to execute,
deliver and perform its obligations hereunder and under the other Loan Documents
to which it is a party and to request Letters of Credit, and to consummate the
Transactions, and all such action has been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf. Each
Loan Document has been duly and validly executed and delivered by or on behalf
of each Obligor and constitutes valid and legally binding agreements of such
Obligor enforceable against such Obligor in accordance with the terms hereof,
and the Loan Documents to which such Obligor is a party, when duly executed and
delivered by or on behalf of such Obligor, shall constitute valid and legally
binding obligations of such Obligor enforceable in accordance with the
respective terms thereof and of this Agreement, except, in each case (a) as may
be limited by bankruptcy, insolvency, examinership, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

 

Section 6.03                      Governmental Consents, Etc. No authorization,
consent, approval, license or exemption of, or filing or registration with, any
Governmental Authority is necessary to have been made or obtained by any Obligor
for the valid execution, delivery and performance by any Obligor of any Loan
Document to which it is a party or the consummation of the Transactions, except
those that have been obtained and are in full force and effect, including
filings, notifications and registrations necessary to perfect Liens created
under the Loan Documents (or any analogous concept to the extent perfection does
not apply in the relevant jurisdiction) and such matters relating to performance
as would ordinarily be done in the ordinary course of business after the
Effective Date.

 



-87-

 

 

Section 6.04                      No Breach or Violation of Law or Agreements.
Neither the execution, delivery and performance by any Obligor of the Loan
Documents to which it is a party, nor compliance with the terms and provisions
thereof, nor the extensions of credit contemplated by the Loan Documents, nor
the consummation of the Transactions (a) will breach or violate any applicable
Requirement of Law, (b) will result in any breach or violation of, or constitute
a default under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien prohibited hereunder upon any of its property or
assets pursuant to the terms of, (i) the ABL Credit Agreement, the Exit Senior
Notes or the Exit Senior Notes Indenture or (ii) any other indenture, agreement
or other instrument to which it or any of its Restricted Subsidiaries is party
or by which any property or asset of it or any of its Restricted Subsidiaries is
bound or to which it is subject, except for breaches, violations and defaults
under clauses (a) and (b)(ii) that collectively for the Obligors would not have
a Material Adverse Effect, or (c) will violate any provision of the
organizational documents or by-laws of any Obligor.

 

Section 6.05                      Litigation. Except as set forth on Schedule
6.05, (a) there are no actions, suits or proceedings pending or, to the best
knowledge of Parent, threatened in writing against any Obligor or against any of
their respective properties or assets that are reasonably likely to have
(individually or collectively) a Material Adverse Effect and (b) to the best
knowledge of Parent, there are no actions, suits or proceedings pending or
threatened that purport to affect or pertain to the Loan Documents or any
transactions contemplated thereby.

 

Section 6.06                      Information; No Material Adverse Change.

 

(a)               All written information heretofore furnished by the Obligors
to the Administrative Agent or any Lender in connection with this Agreement or
any of the other Loan Documents, when considered together with the disclosures
made herein, in the other Loan Documents and in the filings made by any Obligor
with the SEC pursuant to the Exchange Act, did not as of the date thereof (or if
such information related to a specific date, as of such specific date), when
read together and taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made, except for such information, if any, that has been
updated, corrected, supplemented, superseded or modified pursuant to a written
instrument delivered to the Administrative Agent and the Lenders prior to the
Effective Date.

 

(b)               Parent has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the Fiscal Years ended December 31, 2018 and December
31, 2017, in each case as reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Parent and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

 



-88-

 

 

(c)               There has been no material adverse change since July 3, 2019
in the financial condition, business, assets or operations of Parent and its
Restricted Subsidiaries, taken as a whole.

 

Section 6.07                      Investment Company Act; Margin Regulations.

 

(a)               Neither any Obligor nor any of its Restricted Subsidiaries is,
or is regulated as, an “investment company”, as such term is defined in the
Investment Company Act of 1940 (as adopted in the United States), as amended.

 

(b)               Neither any Obligor nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock” as
defined in Regulation U. No part of the proceeds of any Letters of Credit issued
hereunder will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U or X.

 

Section 6.08                      ERISA; Canadian Defined Benefit Plans.

 

(a)               Each Obligor and each ERISA Affiliate has maintained and
administered each Plan and Foreign Plan in compliance with all applicable laws
and the terms of each such Plan or Foreign Plan, except for such instances of
noncompliance that, when taken together with all other such instances of
noncompliance, have not resulted in and would not reasonably be expected to have
a Material Adverse Effect.

 

(b)               No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events that are reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.

 

(c)               There has been no nonexempt “prohibited transaction” (as
defined in Section 406 of ERISA) or violation of the fiduciary responsibility
rules with respect to any Plan, in either case that would, when taken together
with all other such “prohibited transactions” or violations, reasonably be
expected to have a Material Adverse Effect.

 

(d)               None of the assets of the Obligors constitute “plan assets”
(within the meaning of the Plan Asset Regulations).

 

(e)               No Obligor sponsors, administers, participates in or
contributes to, or has any liabilities or obligations in respect of, any
Canadian Defined Benefit Plan.

 

Section 6.09                      Tax Returns and Payments. Each Obligor and
each Restricted Subsidiary has caused to be filed all United States federal
income Tax returns and other material Tax returns, statements and reports (or
obtained extensions with respect thereto) which are required to be filed and has
paid or deposited or made adequate provision in accordance with GAAP for the
payment of all Taxes (including estimated Taxes shown on such returns,
statements and reports) which are shown to be due pursuant to such returns,
except (a) for Taxes whose amount, applicability or validity is being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established in accordance with GAAP and (b) where the failure to pay such
Taxes (collectively for the Obligors and the Restricted Subsidiaries, taken as a
whole) would not have a Material Adverse Effect.

 



-89-

 

 

Section 6.10                      Requirements of Law.

 

(a)               The Obligors and each of their Restricted Subsidiaries are in
compliance with all Requirements of Law, applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of their businesses and the ownership of
their property, except for instances in which the failure to comply therewith,
either individually or in the aggregate, would not have a Material Adverse
Effect.

 

(b)               Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Parent nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required for the conduct of Parent’s or any of its
Subsidiaries’ business under any Environmental Law, (ii) is liable for any
Environmental Liability, (iii) has received notice of any claim against or
affecting it with respect to any Environmental Liability or (iv) has knowledge
of any facts or circumstances that would give rise to any Environmental
Liability against or affecting it.

 

(c)               As of the Effective Date, the information included in the
Beneficial Ownership Certification (if any such certificate was required to be
delivered by any Borrower under the Beneficial Ownership Regulation) is true and
correct in all respects.

 

Section 6.11                      No Default. No Default or Event of Default has
occurred and is continuing.

 

Section 6.12                      Anti-Corruption Laws and Sanctions.

 

(a)               Each Obligor has implemented and maintains in effect policies
and procedures designed to ensure compliance by such Obligor, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Obligor, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Obligor, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. Except
as disclosed on Schedule 6.12, none of (a) each Obligor, any Subsidiary of such
Obligor or any of their respective directors, officers or employees, or (b) to
the knowledge of each Obligor, any agent of such Obligor or any Subsidiary of
such Obligor that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No issuance of
the Letters of Credit or any other transaction contemplated by this Agreement
will violate any Anti-Corruption Laws or any Sanctions applicable to any party
hereto.

 

(b)               To the extent that any representation contained in this
Section 6.12 made by any Obligor incorporated or organized under the laws of
Germany or a resident (Inländer) (within the meaning of section 2 paragraph 15
of the German Foreign Trade Act (Auβenwirtschaftgesetz)) would result in a
violation of or conflict with or liability under either EU Regulation (EC)
2271/96 or section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with the German Foreign Trade Act
(Außenwirtschaftsgesetz (AWG)) or any similar anti-boycott statute, the Required
Lenders will, upon the request of the respective Obligor, enter into bona fide
discussions with such Obligor regarding the implementation of procedures to
mitigate any such conflict or violation.

 



-90-

 

 

Section 6.13                      Properties.

 

(a)               Each of Parent and its Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) Liens permitted by
Section 8.04 and (ii) minor defects in title that do not, and could not
reasonably be expected to, interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)               Each of Parent and its Restricted Subsidiaries owns, or is
licensed to use, all Intellectual Property material to its business, and the use
thereof and the operation of their businesses by Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
failure to own or license, or infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.14                      No Restrictive Agreements. Parent and its
Restricted Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 8.11.

 

Section 6.15                      Solvency. Immediately after the consummation
of the Transactions to occur on the Effective Date, Parent and its Subsidiaries,
taken as a whole, are and will be Solvent.

 

Section 6.16                      Insurance. Parent and its Subsidiaries
maintain, including through self-insurance, insurance with respect to their
property and business against such liabilities and risks, in such types and
amounts and with such deductibles or self-insurance risk retentions, in each
case as are in accordance with customary industry practice for companies engaged
in similar businesses as Parent and its Subsidiaries (taken as a whole), as such
customary industry practice may change from time to time.

 

Section 6.17                      Rank of Obligations. The Indebtedness of each
Obligor under the Loan Documents to which it is a party rank at least equally
with all of the senior and unsecured unsubordinated Indebtedness of such
Obligor, except Indebtedness mandatorily (and not consensually) preferred by
applicable law, and ahead of all Subordinated Indebtedness, if any, of such
Obligor.

 

Section 6.18                      Liens. There are no Liens on any of the assets
of Parent or any Restricted Subsidiary other than Liens permitted by
Section 8.04 and Liens that are being released on the Effective Date.

 



-91-

 

 

Section 6.19                      Security Interest in Collateral. The
provisions of this Agreement and the other Loan Documents, including but not
limited to the English Security Documents, create legal and valid perfected (or
any analogous concept to the extent perfection does not apply in the relevant
jurisdiction) Liens on all the Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, and such Liens constitute perfected (or
any analogous concept to the extent perfection does not apply in the relevant
jurisdiction) and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Obligor and all third parties
(other than (i) in respect of motor vehicles that are subject to a certificate
of title, (ii) money, (iii) letter-of-credit rights (other than supporting
obligations), (iv) commercial tort claims (other than those that by the terms of
the Collateral Documents are required to be perfected), (v) any Deposit Accounts
and Securities Accounts (each, as defined in the U.S. Security Agreement) not
subject to a control agreement as permitted by the Loan Documents, (vi) as
otherwise contemplated by the Collateral Documents, and subject only to the
filing of financing statements, the recordation of any IP Short Forms, the
recordation of any Mortgages and other filings and recordation contemplated by
the Collateral Documents, in each case, in the appropriate filing offices), and
having priority over all other Liens on the Collateral except in the case of (a)
Liens permitted by Section 8.04 and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

 

Section 6.20                      Capital Stock. Schedule 6.20(a) sets forth a
complete and accurate description of the authorized Capital Stock of Parent as
of the Effective Date immediately after giving effect to the Transactions, by
class, and, as of the Effective Date immediately after giving effect to the
Transactions, a description of the number of shares of each such class that are
issued and outstanding. Schedule 6.20(b) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate list of Parent’s direct and indirect
Subsidiaries, showing, solely in the case of Obligors: (i) the number of shares
of each class of common and preferred Capital Stock authorized for each of such
Obligor, (ii) the number and the percentage of the outstanding shares of each
class of Capital Stock owned directly by the parent (or parents) of each such
Obligor and (iii) the number and the percentage of the outstanding shares of
each class of Capital Stock held by any Obligor in any other Subsidiary. All of
the outstanding Capital Stock of each Obligor has been validly issued and is
fully paid and non-assessable.

 

Section 6.21                      EEA Financial Institutions. No Obligor is an
EEA Financial Institution.

 

Section 6.22                      Compliance with the Swiss Non-Bank Rules.

 

(a)               Each Swiss Obligor is in compliance with the Swiss Non-Bank
Rules; provided, however, that a Swiss Obligor shall not be in breach of this
representation if the permitted number of Swiss Non-Qualifying Lenders is
exceeded solely by reason of:

 

(i)                 a failure by one or more Lenders or Participants to comply
with their obligations under Section 11.05;

 

(ii)              a confirmation made by one or more Lenders or Participants to
be one single Swiss Non-Qualifying Lender is incorrect;

 

(iii)            one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any reason attributable to such Lender
or Participant; or

 



-92-

 

 

(iv)       an assignment or participation of any Commitments or LC Exposure
under this Agreement to a Swiss Non-Qualifying Lender after the occurrence of an
Event of Default.

 

(b)               For the purposes of this Section 6.22, each Swiss Obligor
shall assume that the aggregate number of Lenders or Participants under this
Agreement which are Swiss Non-Qualifying Lenders is ten (10).

 

Section 6.23                      Dutch Fiscal Unity. Any fiscal unity (fiscale
eenheid) for Dutch tax purposes of which an Obligor forms part consists of
Obligors and/or Restricted Subsidiaries only.

 

Section 6.24                      Tax Residency. Each Obligor organized under
the laws of the Netherlands is resident for tax purposes in the Netherlands only
and does not have a permanent establishment or other taxable presence outside
the Netherlands, unless with the prior written consent of the Administrative
Agent.

 

Section 6.25                      Status as a Holding Company. Parent does not
have any operating assets or engage in any business other than any customary
business of a holding company and ordinary course business operations of Parent
in existence prior to the Effective Date.

 

Article VII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, the Obligor Parties covenant and agree that:

 

Section 7.01                      Information Covenants. Each Obligor Party
shall furnish or cause to be furnished to the Administrative Agent:

 

(a)               Upon the earlier to occur of (i) five Business Days after
being filed with the SEC and (ii) the date that is the deadline to file with
SEC, the quarterly report on Form 10-Q, or its equivalent, of Parent for such
Fiscal Quarter; provided that the Obligor Parties shall be deemed to have
furnished said quarterly report on Form 10-Q for purposes of this
Section 7.01(a) on the date the same shall have been made available on “EDGAR”
(or any successor thereto) or on its home page on the worldwide web (which page
is, as of the date of this Agreement, located at www.weatherford.com). Such
quarterly report shall include, and to the extent it does not include shall be
supplemented by, a consolidated balance sheet, income statement and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then-elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, together with a corresponding discussion and analysis
of results from management, all certified by one of its Principal Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 



-93-

 

 

(b)               Upon the earlier to occur of (i) five Business Days after
being filed with the SEC and (ii) the date that is the deadline to file with the
SEC, the annual report on Form 10-K, or its equivalent, of Parent for such
Fiscal Year, certified by KPMG LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and the Required Lenders, whose certification shall be
without qualification or scope limitation; provided that (i) the Obligor Parties
shall be deemed to have furnished said annual report on Form 10-K for purposes
of this Section 7.01(b) on the date the same shall have been made available on
“EDGAR” (or any successor thereto) or on its home page on the worldwide web
(which page is, as of the date of this Agreement, located at
www.weatherford.com) and (ii) if said annual report on Form 10-K contains the
report of such independent public accountants (without qualification or
exception, and to the effect, as specified above), no Obligor Party shall be
required to deliver such report. Such annual report shall include, and to the
extent it does not include shall be supplemented by, Parent’s audited
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (which opinion shall be without
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

(c)               Promptly after the same become publicly available (whether on
“EDGAR” (or any successor thereto) or Parent’s homepage on the worldwide web or
otherwise), notice to the Administrative Agent of the filing of all periodic
reports on Form 10-K or Form 10-Q, and all amendments to such reports and all
definitive proxy statements filed by any Obligor or any of its Subsidiaries with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of the SEC, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be (and in furtherance of the
foregoing, Parent will give to the Administrative Agent prompt written notice of
any change at any time or from time to time of the location of Parent’s home
page on the worldwide web).

 

(d)               Promptly, and in any event within five (5) Business Days
after:

 

(i)                 the occurrence of any of the following with respect to any
Obligor or any of its Restricted Subsidiaries: (A) the service of process on
Parent or any of its Restricted Subsidiaries with respect to the pendency or
commencement of any litigation, arbitration or governmental proceeding against
such Obligor or Restricted Subsidiary which would reasonably be expected to have
a Material Adverse Effect and (B) the institution of any proceeding against any
Obligor or any of its Restricted Subsidiaries with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any law, rule or regulation (including any Environmental
Law) which would reasonably be expected to have a Material Adverse Effect and
(C) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral interest therein under power of eminent
domain or by condemnation or similar proceeding; or

 

(ii)              any Obligor Party obtains knowledge of the occurrence of any
event or condition which constitutes a Default or an Event of Default; or

 



-94-

 

 

(iii)            any Obligor Party obtains knowledge of the occurrence of a
Change of Control;

 

a notice of such event, condition, occurrence or development, specifying the
nature thereof.

 

(e)               Within five Business Days after the delivery of the financial
statements provided for in Section 7.01(a) and 7.01(b), a Compliance Certificate
with respect to the fiscal period covered by such financial statements.

 

(f)                Promptly, and in any event within 30 days after any
Responsible Officer of such Obligor Party obtains knowledge thereof, notice of:

 

(i)                 the occurrence or expected occurrence of (A) any ERISA Event
with respect to any Plan or any Multiemployer Plan, (B) a failure to make any
required contribution to a Plan before the due date (including extensions)
thereof or (C) any Lien in favor of the PBGC or a Plan, in each case that would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and

 

(ii)              the institution of proceedings or the taking of any other
action by the PBGC or Parent or any ERISA Affiliate or any administrator or
trustee of a Multiemployer Plan with respect to the withdrawal from, or the
termination, insolvency, endangered, critical or critical and declining status
(within the meaning of such terms as used in ERISA) of, any Plan or
Multiemployer Plan, which withdrawal, termination, insolvency, endangered,
critical or critical and declining status would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(g)               As soon as available, and in any event within 60 days after
the start of each Fiscal Year, copies of Parent’s Projections, for the
forthcoming fiscal year, quarter by quarter, certified by a Principal Financial
Officer of Parent as being such officer’s good faith estimate of the financial
performance of Parent and its Subsidiaries during the period covered thereby.

 

(h)               (i) Within 30 days after the consummation of any Collateral
Transfer resulting in Book Value of Assets of greater than $50,000,000 ceasing
to be Collateral, (A) written notice of such Collateral Transfer (including the
book value of the Collateral so transferred), (B) a certificate of a Principal
Financial Officer of an Obligor Party, certifying that after giving effect to
such Collateral Transfer, the Book Value of Assets with respect to all remaining
Collateral is no less than $1,500,000,000 and (C) a reasonably detailed
calculation demonstrating Parent’s calculation of such Book Value of Assets and
(ii) within five Business Days after the delivery of the financial statements
provided for in Section 7.01(a) and 7.01(b), a calculation of the Book Value of
Assets as of the end of the fiscal period covered by such financial statements.

 

(i)                 Promptly, and in any event within five (5) Business Days
after, notices of default sent to or from the Obligors in connection with the
ABL Credit Agreement or any amendment, supplement or other modification to the
ABL Credit Agreement or the loan documents related thereto.

 



-95-

 

 

(j)                 From time to time and with reasonable promptness, (x) such
other information or documents (financial or otherwise) with respect to any
Obligor or any of its Restricted Subsidiaries as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request including with
respect to any Collateral and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and the Beneficial Ownership Regulation
(to the extent applicable); provided that any non-public information obtained by
any Person pursuant to such request shall be treated as confidential information
in accordance with Section 11.06. Notwithstanding the foregoing, no Obligor or
any of its Restricted Subsidiaries shall be required to deliver any information
or documents if the disclosure thereof to the Administrative Agent or any Lender
would violate a binding confidentiality agreement with a Person that is not an
Affiliate of Parent or any Subsidiary.

 

Section 7.02                      Books, Records and Inspections. Each Obligor
Party shall permit, or cause to be permitted, the Administrative Agent or any
Lender, upon written notice, to visit and inspect any of the properties of such
Obligor Party and its Restricted Subsidiaries, to examine the books and
financial records of such Obligor Party and its Restricted Subsidiaries and to
discuss the affairs, finances and accounts of such Obligor Party and its
Restricted Subsidiaries with any Responsible Officer of such Obligor Party, or
Restricted Subsidiary, including inspections of Collateral and records relating
to Collateral and discussions with respect to Collateral and records relating to
Collateral all at such reasonable times and as often as any Lender, through the
Administrative Agent, may reasonably request; provided that any non-public
information obtained by any Person during any such visitation, inspection,
examination or discussion shall be treated as confidential information in
accordance with Section 11.06.

 

Section 7.03                      Insurance. Parent and its Restricted
Subsidiaries shall maintain or cause to be maintained (including through
self-insurance) insurance with respect to their property and business against
such liabilities and risks, in such types and amounts and with such deductibles
or self-insurance risk retentions, in each case as are in accordance with
customary industry practice for companies engaged in similar businesses as
Parent and its Restricted Subsidiaries (taken as a whole), as such customary
industry practice may change from time to time; provided, however, that in the
event that any improved real property owned by an Obligor is subject to a
Mortgage and is located in any area that has been designated by the Federal
Emergency Management Agency as a “Special Flood Hazard Area”, such Obligor shall
purchase and maintain, or cause to be purchased and maintained, flood insurance
on such Collateral, which shall be in an amount equal to the lesser of (a) the
Commitments and (b) the total replacement cost value of such improvements.
Parent will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. Parent shall
deliver to the Administrative Agent endorsements (x) to all “All Risk” physical
damage insurance policies on all of the Obligors’ tangible personal property and
assets insurance policies naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other liability policies of the Obligors
naming the Administrative Agent an additional insured. In the event Parent or
any other Obligor at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.
Without limiting the foregoing, to the extent that any Obligor is entitled to
receive proceeds under any insurance policy, it shall direct the applicable
insurer to deposit such proceeds (and such proceeds shall be so deposited) into
a deposit account that is subject to a deposit account control agreement in form
and substance reasonably acceptable to the Administrative Agent, which, subject
to the Intercreditor Agreement, establishes “control” (within the meaning of
Section 9-104 of the UCC) with respect to such deposit account by the
Administrative Agent on behalf of the Secured Parties.

 



-96-

 

 

Section 7.04                      Payment of Taxes and other Claims. Each
Obligor Party shall, and Parent shall cause each Restricted Subsidiary to, pay
or discharge or cause to be paid or discharged, before the same shall become
delinquent, all Taxes levied or imposed upon such Obligor Party or such
Restricted Subsidiary, as applicable, or upon the income, profits or property of
such Obligor Party or such Restricted Subsidiary, as applicable, except for
(i) such Taxes the non-payment or non-discharge of which would not, individually
or in the aggregate, have a Material Adverse Effect and (ii) any such Tax whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP.

 

Section 7.05                      Existence. Except as expressly permitted
pursuant to Section 8.02 or Section 8.05, Parent shall, and will cause each
Restricted Subsidiary to, do all things necessary to (a) preserve and keep in
full force and effect the corporate or other existence of Parent or such
Restricted Subsidiary as applicable (which, for the avoidance of doubt, shall
not prohibit a change in corporate form or domiciliation), and (b) preserve and
keep in full force and effect the rights and franchises of Parent or such
Restricted Subsidiary as applicable; provided that this clause (b) shall not
require Parent or such Restricted Subsidiary to preserve or maintain any rights
or franchises if Parent or such Restricted Subsidiary shall determine that
(i) the preservation and maintenance thereof is no longer desirable in the
conduct of the business of Parent or such Restricted Subsidiary, taken as a
whole, and that the loss thereof is not disadvantageous in any material respect
to the Lenders, or (ii) the failure to maintain and preserve the same could not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect.

 

Section 7.06                      ERISA Compliance. Parent and each Borrower
shall, and shall cause each ERISA Affiliate to, comply with respect to each
Plan, Multiemployer Plan and Foreign Plan, with all applicable provisions of
applicable laws and the terms of each such Plan, Multiemployer Plan or Foreign
Plan, except to the extent that any failure to comply would not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.07                      Compliance with Laws and Material Contractual
Obligations.

 

(a)               Parent will, and will cause each of its Restricted
Subsidiaries to, (i) comply with the laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and (ii) perform its obligations under agreements to which it is a party,
except in the case of each of clauses (i) and (ii) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Parent will maintain in effect and enforce policies
and procedures designed to ensure compliance by Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 



-97-

 

 

(b)               To the extent that any obligation contained in this
Section 7.07 made by any Obligor incorporated or organized under the laws of
Germany or a resident (Inländer) (within the meaning of section 2 paragraph 15
of the German Foreign Trade Act (Auβenwirtschaftgesetz)) would result in a
violation of or conflict with or liability under either EU Regulation (EC)
2271/96 or section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with the German Foreign Trade Act
(Außenwirtschaftsgesetz (AWG)) or any similar anti-boycott statute, such Obligor
shall implement procedures to mitigate any such conflict or violation to the
reasonable satisfaction of the Required Lenders.

 

Section 7.08                      Additional Guarantors; Additional Specified
Jurisdictions.

 

(a)               If (i) as of the time of delivery of a Compliance Certificate
pursuant to Section 7.01(a), it is determined that any Restricted Subsidiary is
a Material Specified Subsidiary that is organized in a Specified Jurisdiction,
or (ii) any Restricted Subsidiary Guarantees or otherwise becomes an obligor in
respect of Indebtedness or other obligations under the ABL Credit Facility or
any other third party Indebtedness for borrowed money of an Obligor in an
aggregate principal amount in excess of $20,000,000, Parent shall (A) with
respect to a determination made pursuant to Section 7.08(a)(i) above, within 45
days (or such later date as may be agreed upon by the Administrative Agent)
after such determination (or, in the case of a Material Specified Subsidiary
organized in a new Specified Jurisdiction, 45 days after the Administrative
Agent designates such new Specified Jurisdiction pursuant to Section 7.08(b), as
such time period may be extended by the Administrative Agent in its sole
discretion), or (B) with respect to any Guarantee provided pursuant to
Section 7.08(a)(ii) immediately above, contemporaneously with the provision of
such Guarantee, cause such Restricted Subsidiary to (1) become a Guarantor by
delivering to the Administrative Agent a duly executed Guaranty Agreement or
supplement to a Guaranty Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose, (2) deliver to the Administrative
Agent such opinions (including an opinion as to such Guarantor’s ability to
guarantee the Secured Obligations pursuant to such Guaranty Agreement,
supplement or other document and to grant Liens to secure the Secured
Obligations), organizational and authorization documents and certificates of the
type referred to in Section 5.01 as may be reasonably requested by the
Administrative Agent, and (3) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

(b)               If, in the most recent Compliance Certificate delivered
pursuant to Section 7.01(e), Parent identifies any Material Specified Subsidiary
that is organized in a jurisdiction that is not a then-existing Specified
Jurisdiction or an Excluded Jurisdiction, then the Administrative Agent, at the
direction of the Required Lenders, shall have the right to designate such
jurisdiction as a Specified Jurisdiction by providing written notice of such
designation to Parent, which designation shall be deemed to take effect on the
Business Day such designation is made.

 



-98-

 

 

(c)               As promptly as possible but in any event within 45 days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes an Obligor pursuant to Section 7.08(a) or otherwise, Parent shall
cause (i) such Person to deliver to the Administrative Agent, Collateral
Documents (or one or more joinders thereto) reasonably satisfactory to the
Administrative Agent pursuant to which such Person grants to Administrative
Agent a Lien on substantially all of its assets (other than Excluded Assets) and
agrees to be bound by the terms and provisions thereof and (ii) subject to the
Intercreditor Agreement, all of the issued and outstanding Capital Stock of such
Obligor to be subject to a perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien, with the priority
as set forth in the Intercreditor Agreement, in favor of the Administrative
Agent to secure the Secured Obligations in accordance with the terms and
conditions of, and subject to the exceptions set forth in, the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request, subject in any case to Liens created under the
Loan Documents, and restrictions on transfer imposed by applicable securities
laws and other Liens permitted hereunder that arise by operation of law, such
Collateral Documents to be accompanied, upon the reasonable request of the
Administrative Agent, by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(d)               As promptly as possible but in any event within 45 days (or
such later date as may be agreed upon by the Administrative Agent) after (i) an
Obligor acquires personal property that is not an Excluded Asset and is not
already subject to a perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien, with the priority
as set forth in the Intercreditor Agreement, in accordance with the Collateral
Documents and/or the Intercreditor Agreement, such Obligor shall cause such
personal property to be subject to a perfected (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction), with the
priority as set forth in the Intercreditor Agreement, Lien in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of, and subject
to the exceptions set forth in, the Collateral Documents and/or the
Intercreditor Agreement, subject in any case to Liens permitted by Section 8.04
and (ii) to the extent not covered by clause (i) immediately above, an Obligor
acquires or holds Capital Stock of a Pledged Subsidiary that is not an Excluded
Asset and is not already subject to a perfected (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction) Lien, with the
priority as set forth in the Intercreditor Agreement, in accordance with the
Collateral Documents and/or the Intercreditor Agreement, such Obligor shall
cause all of the issued and outstanding Capital Stock of each Pledged Subsidiary
to be subject to a perfected (or any analogous concept to the extent perfection
does not apply in the relevant jurisdiction) Lien, with the priority as set
forth in the Intercreditor Agreement, in favor of the Administrative Agent to
secure the Secured Obligations in accordance with the terms and conditions of,
and subject to the exceptions set forth in, the Collateral Documents, the
Intercreditor Agreement or such other pledge and security documents as the
Administrative Agent shall reasonably request, subject in any case to Liens
created under the Loan Documents, and restrictions on transfer imposed by
applicable securities laws and other Liens permitted hereunder that arise by
operation of law.

 



-99-

 

 

(e)               Within 120 days after the Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), Parent shall, and
shall cause each Obligor that owns Material Real Property as of the Effective
Date to, deliver Mortgages and Real Estate Deliverables with respect to such
Material Real Property (and, to the extent not constituting Material Real
Property, the Effective Date Real Property) to the Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent (in consultation with
the Lenders) may waive the requirement contained in this Section 7.08(e) with
respect to any parcel of Material Real Property if, as a result of flood,
environmental or other due diligence conducted with respect to such Material
Real Property, the Administrative Agent determines (in consultation with the
Lenders) that the cost of, or risk associated with, obtaining a Mortgage with
respect to such Material Real Property is excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby, provided that no
Material Real Property shall be taken as Collateral unless Lenders receive 45
days advance notice and each Lender confirms to Agent that it has completed all
flood due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise reasonably satisfactory to such Lender.

 

(f)                If any Material Real Property is acquired by an Obligor after
the Effective Date, Parent will notify the Administrative Agent thereof, and,
within 120 days after such acquisition (or such later date as the Administrative
Agent may agree in its sole discretion), Parent shall deliver the related
Mortgages and Real Estate Deliverables to the Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent may waive the Mortgage
and Real Estate Deliverables requirement contained in this Section 7.08(f) with
respect to any parcel of Material Real Property if, as a result of flood,
environmental or other due diligence conducted with respect to such Material
Real Property, the Administrative Agent determines (in consultation with the
Lenders) that the cost of, or risk associated with, obtaining a Mortgage with
respect to such Material Real Property is excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby, provided that no
Material Real Property shall be taken as Collateral unless Lenders receive 45
days advance notice and each Lender confirms to Agent that it has completed all
flood due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise reasonably satisfactory to such Lender.

 

(g)               Without limiting the foregoing, Parent shall, and shall cause
each Obligor to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent, as applicable, such documents, agreements,
instruments, forms and notices and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents serving notices of assignment and such
other actions or deliveries of the type required by Section 5.02, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection (or any
analogous concept to the extent perfection does not apply in the relevant
jurisdiction) and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Obligors, provided that no
Material Real Property shall be taken as Collateral unless Lenders receive 45
days advance notice and each Lender confirms to Agent that it has completed all
flood due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise reasonably satisfactory to such Lender.

 

(h)               If any Intellectual Property registration or application is
acquired or filed by an Obligor after the Effective Date, Parent will notify the
Administrative Agent thereof, and, within 60 days after such acquisition or
filing (or such later date as the Administrative Agent may agree in its sole
discretion), to the extent reasonably requested by the Administrative Agent,
such Obligor shall execute and deliver the related IP Short Forms to the
Administrative Agent.

 



-100-

 

 

(i)                 At any time, at its option, and with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
Parent may cause any Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed Guaranty Agreement or supplement to a
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
opinions (including an opinion as to such Guarantor’s ability to guarantee the
Obligations pursuant to such Guaranty Agreement, supplement or other document
and, if applicable, to grant Liens to secure the Secured Obligations),
organizational and authorization documents and certificates of the type referred
to in Section 5.01 as may be reasonably requested by the Administrative Agent,
including a certificate of a Principal Financial Officer of Parent with
supporting information certifying as to such Guarantor’s ability to guarantee
the Obligations pursuant to such Guaranty Agreement, supplement or other
document, which certificate shall be in substantially the same form as the
certificate delivered pursuant to Section 5.02(a), and (iii) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent (any such Subsidiary, an “Added Guarantor”).
Notwithstanding anything to the contrary herein, no Added Guarantor shall become
a party to any Collateral Document except as elected by Parent and consented to
by the Administrative Agent.

 

(j)                 Notwithstanding anything to the contrary contained herein
(including this Section 7.08) or in any other Loan Document, (x) the
Administrative Agent shall not accept delivery of any Mortgage from any Obligor
unless each of the Lenders has received 45 days prior written notice thereof and
the Administrative Agent has received confirmation from each Lender that such
Lender has completed its flood insurance diligence, has received copies of all
flood insurance documentation and has confirmed that flood insurance compliance
has been completed as required by the Flood Laws or as otherwise reasonably
satisfactory to such Lender and (y) the Administrative Agent shall not accept
delivery of any joinder to any Loan Document with respect to any Surviving
Person that is the New Weatherford Parent, or Subsidiary of any Obligor, if such
Surviving Person or Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation unless such Surviving Person or Subsidiary has
delivered a Beneficial Ownership Certification in relation to such Surviving
Person or Subsidiary and Administrative Agent has completed its Patriot Act
searches, OFAC/PEP searches and customary individual background checks for such
Surviving Person or Subsidiary, the results of which shall be satisfactory to
Administrative Agent; provided that any delays with respect to the delivery,
execution or effectiveness of any Loan Document or other deliverable caused by
clauses (x) and (y) shall not constitute a Default or an Event of Default.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, WOFS’s liability shall be limited or extinguished, as applicable, to
the extent necessary to ensure that WOFS, at all times, meets its minimum
solvency margin and liquidity ratio pursuant to the Insurance Act 1978 of
Bermuda (the “Insurance Act”) and remains in compliance with sections 31A
through 31C of the Insurance Act.

 



-101-

 

 

Section 7.09                      Designation of Unrestricted Subsidiaries;
Redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries.

 

(a)               Unless designated as an Unrestricted Subsidiary pursuant to
this Section 7.09, each Subsidiary shall be classified as a Restricted
Subsidiary.

 

(b)               If Parent designates any Subsidiary as an Unrestricted
Subsidiary pursuant to paragraph (c) below, Parent shall be deemed to have made
an Investment in such Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the consolidated assets of
such Subsidiary.

 

(c)               Parent may designate, by written notice to the Administrative
Agent, any Subsidiary to be an Unrestricted Subsidiary if (i) before and after
giving effect to such designation, no Default or Event of Default shall exist,
(ii) Parent shall be in pro forma compliance with the covenant set forth in
Section 8.09 both before and after giving effect to such designation, (iii) the
deemed Investment by Parent in such Unrestricted Subsidiary resulting from such
designation would be permitted to be made at the time of such designation under
Section 8.06 and (iv) such Subsidiary otherwise meets the requirements set forth
in the definition of “Unrestricted Subsidiary”. Such written notice shall be
accompanied by a certificate of a Principal Financial Officer, certifying as to
the matters set forth in the preceding sentence.

 

(d)               Parent may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if, after giving effect to such designation: (i) the
representations and warranties of the Obligors contained in each of the Loan
Documents are true and correct in all material respects (or, in the case of any
such representations and warranties that are qualified as to materiality in the
text thereof, such representations and warranties must be true and correct in
all respects) on and as of the date of such designation as if made on and as of
the date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 8.01, (iv) any Liens on assets of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.04 and (v) Investments in or of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.06.

 

(e)               Any merger, consolidation or amalgamation of an Unrestricted
Subsidiary into a Restricted Subsidiary shall be deemed to constitute a
designation of such Unrestricted Subsidiary as a Restricted Subsidiary for
purposes of this Agreement and, as such, must be permitted by Section 7.09(d)
(in addition to Section 8.02 and any other relevant provisions herein).

 

(f)                Notwithstanding the foregoing or anything to the contrary
contained herein, no Obligor may be an Unrestricted Subsidiary.

 



-102-

 

 

Section 7.10                      Compliance with the Swiss Non-Bank Rules

 

(a)               Each Swiss Obligor shall comply with the Swiss Non-Bank Rules;
provided, however, that a Swiss Obligor shall not be in breach of this covenant
if the permitted number of Swiss Non-Qualifying Lenders is exceeded solely by
reason of:

 

(i)                 a failure by one or more Lenders or Participants to comply
with their obligations under Section 11.05 or Section 11.25;

 

(ii)              a confirmation made by one or more Lenders or Participants to
be one single Swiss Non-Qualifying Lender is incorrect;

 

(iii)            one or more Lenders or Participants ceasing to be a Swiss
Qualifying Lender (to the extent such Lender or Participant is confirmed to be a
Swiss Qualifying Lender) as a result of any change after the date it became a
Lender or Participant under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty or any published practice
or published concession of any relevant taxing authority; or

 

(iv)             an assignment or participation of any Commitments or LC
Exposure under this Agreement to a Swiss Non-Qualifying Lender after the
occurrence of an Event of Default.

 

(b)               For the purposes of this Section 7.10, each Swiss Obligor
shall assume that the aggregate number of Lenders and Participants under this
Agreement which are Swiss Non-Qualifying Lenders is ten.

 

Section 7.11                      Post-Closing Grant and Perfection Requirements
Matters. Parent shall, and shall cause each Restricted Subsidiary to, satisfy
each requirement set forth on Schedule 7.11 on or before the date set forth on
such Schedule (or such later date as the Administrative Agent may agree in its
sole discretion).

 

Section 7.12                      Status as a Holding Company. Parent shall not
have any operating assets or engage in any business other than any customary
business of a holding company and ordinary course business operations of Parent
in existence prior to the Effective Date.

 

Section 7.13                      Lender Meeting. Parent will, within 90 days
after the close of each Fiscal Year of Parent, at the request of Administrative
Agent or of the Required Lenders and upon reasonable prior notice, hold a
conference call (at a mutually agreeable time) with all Lenders who choose to
attend such conference call during which the financial results of the previous
Fiscal Year and the financial condition of the Obligors and their Subsidiaries
and the projections presented for the current Fiscal Year shall be reviewed;
provided that the foregoing requirement may be satisfied by public earnings
calls for all shareholders that are open to the Administrative Agent and the
Lenders.

 

Section 7.14                      Maintenance of Properties. Each Obligor will,
and will cause each of its Restricted Subsidiaries to, maintain and preserve all
of its assets that are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear, tear, casualty, and
condemnation and Dispositions permitted under Section 8.05 excepted (except
where the failure to so maintain and preserve assets could not reasonably be
expected to result in a Material Adverse Effect).

 



-103-

 

 

Article VIII
NEGATIVE COVENANTS

 

Until Payment in Full, the Obligor Parties covenant and agree that:

 

Section 8.01                      Indebtedness. Parent shall not, and shall not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)               the Obligations;

 

(b)               Indebtedness of the Obligors incurred under the ABL Credit
Facility and any Permitted Refinancing Indebtedness in respect thereof, provided
that the aggregate principal amount of such Indebtedness (including undrawn or
available committed amounts thereunder), taken together, shall not exceed
$495,000,000 at any time outstanding;

 

(c)               Permitted Existing Indebtedness and Permitted Refinancing
Indebtedness in respect thereof;

 

(d)               Indebtedness arising from intercompany loans and advances
owing by (i) any Obligor to any other Obligor, (ii) a Restricted Subsidiary that
is not an Obligor to another Restricted Subsidiary that is not an Obligor, (iii)
an Obligor (other than Parent) to a Restricted Subsidiary that is not an Obligor
or an Unrestricted Subsidiary, so long as the parties thereto are party to the
Intercompany Subordination Agreement, (iv) a Restricted Subsidiary that is not
an Obligor to an Obligor, so long as in the case of any such loan made pursuant
to this clause (iv) (A) the aggregate amount of all such loans (by type, not by
the borrower) made from and after the Effective Date, together with all such
loans made from and after the Effective Date pursuant to clause (v) below, does
not exceed $55,000,000 outstanding at any one time, and (B) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom, and (v) a Restricted Subsidiary that is not an Obligor to an
Unrestricted Subsidiary, so long as in the case of any such loan made pursuant
to this clause (v) (A) the aggregate amount of all such loans (by type, not by
the borrower) made from and after the Effective Date, together with all such
loans made from and after the Effective Date pursuant to clause (iv) above, does
not exceed $55,000,000 outstanding at any one time, and (B) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom;

 

(e)               Indebtedness of the Obligors incurred under the Exit Senior
Notes in an aggregate principal amount not to exceed at any time outstanding
$2,100,000,000 and Permitted Refinancing Indebtedness in respect thereof;

 

(f)                unsecured guarantees with respect to the Indebtedness of any
Obligor or one of their Restricted Subsidiaries, to the extent that the Person
that is obligated under such guaranty could have incurred such underlying
Indebtedness;

 



-104-

 

 

(g)               Indebtedness of Restricted Subsidiaries in respect of
overdrafts, working capital borrowings and facilities, short-term loans and cash
management requirements (and Guarantees thereof) that, in each case, are
required to be repaid or are repaid within 30 days following the incurrence
thereof (which Indebtedness may be continuously rolled-over for successive
30-day periods), provided that the aggregate outstanding amount of such
Indebtedness does not at any time exceed $200,000,000, and such Indebtedness is
not secured by LC Priority Collateral;

 

(h)               Unsecured Specified Senior Indebtedness, provided that (i) as
a condition to incurring any such Specified Senior Indebtedness, (A) no Default
or Event of Default shall have occurred and be continuing at the time of and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (B) the aggregate principal amount of all Indebtedness incurred
pursuant to this Section 8.01(h) would not exceed $200,000,000 at any time, and
(C) after giving pro forma effect to the incurrence of such Indebtedness, the
Leverage Ratio (calculated as of the last day of the most recently ended period
for which financial statements are available as if such Indebtedness had been
incurred on the last day of such period) would not exceed 4.25 to 1.00, if such
Indebtedness is incurred on or prior to the second anniversary of the Effective
Date, and 3.75 to 1.00 if such Indebtedness is incurred at any time thereafter,
and (ii) as of the date of incurrence, such Indebtedness shall have a stated
maturity date no sooner than 91 days after the latest to occur of (A) the
Maturity Date and (B) the ABL Maturity Date;

 

(i)                 unsecured Indebtedness incurred by an Obligor or Restricted
Subsidiary; provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of and immediately after giving effect to the
incurrence of such Indebtedness, (ii) after giving pro forma effect to the
incurrence of such Indebtedness, the Leverage Ratio (calculated as of the last
day of the most recently ended period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
period) would not exceed 4.25 to 1.00, if such Indebtedness is incurred on or
prior to the second anniversary of the Effective Date, and 3.75 to 1.00 if such
Indebtedness is incurred at any time thereafter (calculated as of the last day
of the most recently ended testing period for which financial statements are
available as if such Indebtedness had been incurred on the last day of such
testing period) and (iii) except with respect to Indebtedness in an aggregate
amount not to exceed $45,000,000, as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
latest to occur of (A) the Maturity Date and (B) the ABL Maturity Date;

 

(j)                 unsecured Subordinated Indebtedness of any Obligor (other
than Subordinated Indebtedness consisting of Guarantees by any Obligor of
Indebtedness incurred pursuant to Section 8.01(c), Section 8.01(h) or
Section 8.01(i)), provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of and immediately after giving effect to
the incurrence of such Indebtedness, and (ii) as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
latest to occur of (A) the Maturity Date and (B) the ABL Maturity Date;

 

(k)               Indebtedness of Parent or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness incurred pursuant to this Section 8.01(k) shall not at any time
exceed $175,000,000;

 



-105-

 

 

(l)                 Indebtedness incurred to finance insurance premiums of any
Restricted Subsidiary in the ordinary course of business in an aggregate
principal amount not to exceed the amount of such insurance premiums;

 

(m)             indemnification, adjustment of purchase price, earnout or
similar obligations (including any earnout obligations), in each case, incurred
or assumed in connection with any acquisition or Disposition otherwise permitted
hereunder of any business or assets of Parent and any Restricted Subsidiary or
Capital Stock of a Subsidiary, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or Capital
Stock for the purpose of financing or in contemplation of any such acquisition;

 

(n)               other Indebtedness in an aggregate principal amount at any
time outstanding pursuant to this Section 8.01(n) not in excess of $10,000,000;

 

(o)               non-contingent reimbursement obligations of Parent and its
Restricted Subsidiaries in respect of letters of credit, bank guaranties,
bankers’ acceptances, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments;

 

(p)               Indebtedness of any Obligor; provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of and
immediately after giving effect to the incurrence of such Indebtedness, (ii) as
of the date of incurrence, such Indebtedness shall have a stated maturity date
no sooner than 91 days after the latest to occur of (A) the Maturity Date and
(B) the ABL Maturity Date, (iii) such Indebtedness shall not provide for any of
principal or any scheduled or mandatory prepayments or redemptions on any date
sooner than 91 days after the latest to occur of (A) the Maturity Date and (B)
the ABL Maturity Date (other than any change of control or customary
acceleration rights after an event of default), (iv) any secured Indebtedness
incurred pursuant to this Section 8.01(p) may only be secured by a junior lien
on the Collateral and the holder of such Indebtedness (or an agent or
representative in respect thereof) shall have entered into a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, and (v) the aggregate principal amount of all Indebtedness
incurred pursuant to this Section 8.01(p) would not exceed $500,000,000 at any
time;

 

(q)               support, reimbursement, hold harmless, indemnity and similar
letters or agreements provided by, or entered into solely between, Parent and/or
any of its Restricted Subsidiaries (whether before, simultaneous with, or after
the Effective Date), but only to the extent any such letters or agreements both
(i) relate to the guarantee of Obligations and/or pledge of assets by Parent
and/or any Restricted Subsidiary under a Loan Document and (ii) do not modify,
limit or otherwise adversely affect any obligation of any Guarantor or pledgor
of assets to a Lender, the Administrative Agent, or an Issuing Bank (or any
rights a Lender, the Administrative Agent, or Issuing Bank has under the Loan
Documents);

 

(r)                Indebtedness in the form of Permitted Intercompany Treasury
Management Transactions; and

 



-106-

 

 

(s)                Indebtedness in the form of Permitted Intercompany Specified
Transactions, so long as at the time of incurrence, no Default or Event of
Default then exists or would arise as a result of the applicable transaction.

 

For purposes of this Section 8.01, any payment by Parent or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.

 

Section 8.02                      Fundamental Changes.

 

(a)               Parent shall not, and shall not permit any Restricted
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing, any Person
may merge, consolidate or amalgamate with (i) any Obligor or Restricted
Subsidiary or (ii) any non-Affiliate to facilitate any acquisition or
Disposition otherwise permitted by the Loan Documents; provided that, in the
case of each of clauses (i) and (ii), other than in the case of facilitating a
Disposition otherwise permitted by the Loan Documents, if such merger,
consolidation or amalgamation involves the Parent, a Borrower or an Obligor,
then the Parent, a Borrower or an Obligor, as applicable, shall be the surviving
or continuing Person; provided further that, in each case, any such merger,
consolidation or amalgamation involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger, consolidation or amalgamation shall
not be permitted unless it is also permitted by Section 8.06 and, in the case of
a Person that is an Unrestricted Subsidiary immediately prior to such merger,
consolidation or amalgamation, Section 7.09.

 

(b)               Notwithstanding the foregoing provisions, this Section 8.02
shall not prohibit any Redomestication; provided that (i) in the case of a
Redomestication of Parent of the type described in clause (a) of the definition
thereof, the Surviving Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Surviving Person shall
become a party to this Agreement and the Affiliate Guaranty and assume all
rights and obligations of Parent hereunder and thereunder, and (B) deliver to
the Administrative Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to the Administrative Agent, and (ii) in the
case of a Redomestication of Parent of the type described in clause (b) of the
definition thereof in which the Person formed pursuant to such Redomestication
is a different legal entity than Parent, the Person formed pursuant to such
Redomestication shall (A) execute and deliver to the Administrative Agent an
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Person shall become a party to this Agreement and the
Affiliate Guaranty and assume all rights and obligations of such Obligor
hereunder and thereunder, and (B) deliver to the Administrative Agent one or
more opinions of counsel in form, scope and substance reasonably satisfactory to
the Administrative Agent and (iii) the Administrative Agent shall have completed
(A) Patriot Act searches, OFAC/PEP searches and customary individual background
checks for each applicable Person and (B) customary certificates regarding
beneficial ownership or control in connection with applicable “beneficial
ownership” rules and regulations in respect of the Obligors, in each case, the
results of which shall be satisfactory to the Administrative Agent.

 



-107-

 

 

(c)               Parent shall not, and shall not permit any Restricted
Subsidiary to, wind up, liquidate or dissolve; provided that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (i) any Restricted Subsidiary
that is not an Obligor may wind up, liquidate or dissolve if Parent determines
in good faith that such winding up, liquidation or dissolution is in the best
interests of Parent and its other Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) any Obligor (other than Parent or
Borrowers) may wind up, liquidate or dissolve if (A) the owner of all of the
Capital Stock of such Person immediately prior to such event shall be a
Wholly-Owned Subsidiary of Parent, that is organized in a Specified Jurisdiction
and (B) if such owner is not then an Obligor, such owner shall execute and
deliver to the Administrative Agent (1) a guaranty of the Obligations in form
and substance reasonably satisfactory to the Administrative Agent, (2) an
opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with such event as the
Administrative Agent or any Lender may reasonably request, (3) the Collateral
Documents (or such similar Collateral Documents as are necessary in the
reasonable discretion of the Administrative Agent for such Person to comply with
Section 7.08(d)) and (4) such other documentation as the Administrative Agent
may reasonably request.

 

Section 8.03                      Material Change in Business. Parent and its
Restricted Subsidiaries (taken as a whole) shall not engage in any material
business substantially different from those businesses of Parent and its
Subsidiaries described in the Form 10-K of Parent for the Fiscal Year ended
December 31, 2018, and any business reasonably related, ancillary or
complementary thereto.

 

Section 8.04                      Liens. Parent shall not, and shall not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:

 

(a)               Liens created pursuant to any Loan Document;

 

(b)               Liens arising under the ABL Credit Documents that secure the
ABL Credit Obligations; provided that such Liens will at all times be subject to
the terms of the Intercreditor Agreement;

 

(c)               Permitted Liens;

 

(d)               any Lien on any property or asset of Parent or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 8.04, provided
that (i) such Lien shall not apply to any other property or asset of Parent or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
that it secures on the date hereof and Permitted Refinancing Indebtedness in
respect thereof;

 

(e)               precautionary Liens on Receivables and Receivables Related
Security arising in connection with Permitted Factoring Transactions;

 



-108-

 

 

(f)                Liens on cash and Cash Equivalents (and deposit accounts in
which such cash and Cash Equivalents are held), granted in the ordinary course
of business and consistent with past practices prior to the commencement of the
Chapter 11 Cases, to secure obligations (contingent or otherwise) in respect of
letters of credit or letter of credit facilities, bank guarantees or bank
guarantee facilities, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments and facilities, provided that
after giving pro forma effect to the application of such Lien, Parent would be
in compliance with the covenant set forth in Section 8.09;

 

(g)               Liens in accordance with, and securing Indebtedness permitted
by, Section 8.01(p); and

 

(h)               Liens on assets so long as the aggregate principal amount of
the Indebtedness and other obligations secured by such Liens does not at any
time exceed $15,000,000.

 

Section 8.05                      Asset Dispositions. Parent shall not, and
shall not permit any Restricted Subsidiary to, Dispose of any assets to any
Person, except that:

 

(a)               any Obligor may Dispose of assets to any Obligor that is a
Wholly-Owned Subsidiary;

 

(b)               any Restricted Subsidiary that is not an Obligor may Dispose
of assets to an Obligor;

 

(c)               any Obligor may Dispose of assets to any other Obligor that is
not a Wholly-Owned Subsidiary and any Restricted Subsidiary; provided that the
aggregate value of all assets Disposed of in reliance on this Section 8.05(c)
(net of the value of any such assets subsequently transferred to any Obligor by
an Obligor that is not a Wholly-Owned Subsidiary) since the Effective Date shall
not exceed (i) $25,000,000 plus (ii) up to an additional $25,000,000 so long as,
at the time of such Disposition, no Default or Event of Default shall have
occurred and be continuing;

 

(d)               any Specified Disposition shall be permitted;

 

(e)               Parent and its Restricted Subsidiaries may Dispose of
inventory or obsolete or worn-out property in the ordinary course of business;

 

(f)                Parent and its Restricted Subsidiaries may make Investments
permitted by Section 8.06 and Restricted Payments permitted by Section 8.08, in
each case to the extent constituting Dispositions;

 

(g)               any Disposition of Receivables and Receivables Related
Security in connection with any Permitted Factoring Transaction shall be
permitted and any Permitted Customer Notes Disposition shall be permitted, so
long as at the time of such Disposition in connection with any Permitted
Factoring Transaction, no Default or Event of Default then exists or would arise
as a result of the applicable transaction;

 

(h)               any Disposition of assets resulting from a casualty event or
condemnation proceeding, expropriation or other involuntary taking by a
Governmental Authority shall be permitted;

 



-109-

 

 

(i)                 Parent and its Restricted Subsidiaries may grant in the
ordinary course of business any license of Intellectual Property that does not
interfere in any material respect with the business of Parent or any of its
Restricted Subsidiaries;

 

(j)                 Parent and its Restricted Subsidiaries may Dispose of assets
so long as at the time thereof and immediately after giving effect thereto, (i)
no Default or Event of Default shall have occurred and be continuing, (ii) at
least 75% of the consideration received in respect of such Disposition shall be
cash or Cash Equivalents, (iii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the
assets subject to such Disposition (as reasonably determined by a Principal
Financial Officer of Parent, and if requested by the Administrative Agent,
Parent shall deliver a certificate of a Principal Financial Officer of Parent
certifying as to the foregoing), and (iv) after giving pro forma effect to such
Disposition, Parent and its Restricted Subsidiaries would be in compliance with
the covenant set forth in Section 8.09;

 

(k)               Dispositions of surplus property in the ordinary course of
business shall be permitted so long as the aggregate fair market value of all
such surplus property Disposed of pursuant to this Section 8.05(k) does not
exceed (i) $35,000,000 from the Effective Date through December 31, 2020, (ii)
$30,000,000 during the Fiscal Year ending December 31, 2021, and (iii)
$25,000,000 during any Fiscal Year thereafter;

 

(l)                 Dispositions of equipment in the ordinary course of
business, the proceeds of which are reinvested in the acquisition of other
equipment of comparable value and useful in the business of Parent and its
Restricted Subsidiaries within 180 days of such Disposition, shall be permitted;

 

(m)             leases of real or personal property in the ordinary course of
business shall be permitted;

 

(n)               Permitted Intercompany Treasury Management Transactions;

 

(o)               Dispositions constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Disposition, no Default or Event of
Default then exists or would arise as a result of the applicable transaction;
and

 

(p)               Parent and its Restricted Subsidiaries may Dispose of any
personal or real property with a fair market value not in excess of $2,500,000
in any Fiscal Year.

 

Section 8.06                      Investments. Parent shall not, and shall not
permit any Restricted Subsidiary to, make any Investments in any Person, except:

 

(a)               Cash Equivalents;

 

(b)               Permitted Acquisitions;

 

(c)               (i) Investments in Subsidiaries in existence on the Effective
Date and (ii) other Investments in existence on the Effective Date and described
on Schedule 8.06 and any renewal or extension of any such Investments that does
not increase the amount of the Investment being renewed or extended as
determined as of such date of renewal or extension;

 



-110-

 

 

(d)               Investments by any Obligor in any other Obligor that is a
Wholly-Owned Subsidiary;

 

(e)               Investments by any Restricted Subsidiary that is not an
Obligor in any Obligor or any Restricted Subsidiary;

 

(f)                (i) Investments in Unrestricted Subsidiaries, and (ii)
Investments by any Obligor in any Obligor that is not a Wholly-Owned Subsidiary
and any Restricted Subsidiary; provided that the aggregate amount of all
Investments made pursuant to this Section 8.06(f) and then outstanding since the
Effective Date, shall not exceed $25,000,000;

 

(g)               accounts receivable arising in the ordinary course of
business, and Investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, customers and suppliers to the extent
reasonably necessary in order to prevent or limit loss;

 

(h)               Investments by any Obligor or Restricted Subsidiary in
overnight time deposits in Argentina; provided that the aggregate outstanding
amount of such Investments shall not exceed $10,000,000 at any time outstanding;

 

(i)                 subject to the limitations set forth in clauses (d), (e) and
(f) of this Section, Guarantees permitted by Section 8.01;

 

(j)                 Investments received in consideration for a Disposition
permitted by Section 8.05;

 

(k)               loans or advances to directors, officers and employees of any
Restricted Subsidiary for expenses or other payments incident to such Person’s
employment or association with any Restricted Subsidiary; provided that the
aggregate outstanding amount of such advances and loans shall not exceed
$2,500,000 at any time outstanding;

 

(l)                 Investments evidencing the right to receive a deferred
purchase price or other consideration for the Disposition of Receivables and
Receivables Related Security in connection with any Permitted Factoring
Transaction, so long as at the time of such Investment, no Default or Event of
Default then exists or would arise as a result of the applicable transaction;

 

(m)             Investments consisting of Swap Agreements permitted under
Section 8.07;

 

(n)               additional Investments, provided that at the time thereof and
immediately after giving effect thereto, (i) the amount of all such Investments
made pursuant to this Section 8.06(n) in the aggregate does not exceed
$200,000,000 and (ii) no Default or Event of Default shall have occurred and be
continuing;

 

(o)               Investments constituting Permitted Intercompany Treasury
Management Transactions; and

 



-111-

 

 

(p)               Investments constituting Permitted Intercompany Specified
Transactions, so long as at the time of such Investment, no Default or Event of
Default then exists or would arise as a result of the applicable transaction.

 

For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).

 

Section 8.07                      Swap Agreements. Parent shall not, and shall
not permit any Restricted Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which Parent or
any Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of Parent or any of its Restricted Subsidiaries), including to
hedge or mitigate foreign currency and commodity price risks to which Parent or
any Restricted Subsidiary has actual exposure, and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Parent or any
Restricted Subsidiary.

 

Section 8.08                      Restricted Payments. Parent shall not, and
shall not permit any Restricted Subsidiary to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:

 

(a)               Parent may declare and pay dividends on its Capital Stock
payable solely in additional Capital Stock (other than Disqualified Capital
Stock);

 

(b)               Parent and its Restricted Subsidiaries may make Restricted
Payments in exchange for, or out of the proceeds received from, any
substantially concurrent issuance (other than to a Subsidiary) of additional
Capital Stock of Parent (other than Disqualified Capital Stock);

 

(c)               (i) Restricted Subsidiaries that are Wholly-Owned Subsidiaries
and Obligors may declare and pay dividends or make other distributions on
account of their Capital Stock so long as, if an Obligor is making such payment
or distribution, the ultimate recipient of such payment or distribution
(directly or indirectly, with receipt occurring substantially contemporaneously
with the making of such payment or distribution) is an Obligor, and
(ii) Restricted Subsidiaries that are not Obligors or Wholly-Owned Subsidiaries
satisfying the requirements of clause (i) immediately above may pay dividends or
make other distributions on account of, and make payments on account of the
purchase, redemption, acquisition, cancellation or termination of, their Capital
Stock ratably (or more favorably to a Restricted Subsidiary), so long as no
Default or Event of Default then exists or would arise as a result of the
applicable transaction;

 

(d)               Parent and its Restricted Subsidiaries may make any
prepayments under this Agreement and the ABL Credit Agreement in accordance with
the terms thereof;

 

(e)               so long as no Default or Event of Default has occurred and is
continuing at the time thereof or immediately after giving effect thereto,
Parent and its Restricted Subsidiaries may (i) Redeem any Exit Senior Notes or
other senior notes, in each case, that have a stated maturity date prior to the
Maturity Date and (ii) Redeem any Exit Senior Notes or other senior notes, in
each case, with the proceeds of (A) Permitted Refinancing Indebtedness or
(B) Indebtedness incurred under Section 8.01(h), (i), (j), or (p);

 



-112-

 

 

(f)                Parent and its Restricted Subsidiaries may redeem, repurchase
or otherwise acquire or retire for value Capital Stock of Parent or any
Restricted Subsidiary held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), either (i) upon any such individual’s death, disability,
retirement, severance or termination of employment or service or (ii) pursuant
to any equity subscription agreement, stock option agreement, restricted stock
agreement, restricted stock unit agreement, stockholders’ agreement or similar
agreement; provided, in any case, that the aggregate cash consideration paid for
all such redemptions, repurchases or other acquisitions or retirements shall not
exceed $10,000,000 during any calendar year;

 

(g)               Parent and each Restricted Subsidiary may consummate
(i) repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock deemed to occur upon the exercise of stock options, warrants,
rights to acquire Capital Stock or other convertible securities to the extent
such Capital Stock represents a portion of the exercise or exchange price
thereof; provided that any such repurchases, redemptions, acquisitions or
retirements that are from any Person other than Parent and its Subsidiaries
shall be cashless, and (ii) any repurchases, redemptions or other acquisitions
or retirements for value of Capital Stock made or deemed to be made in lieu of
withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;

 

(h)               Parent and each Restricted Subsidiary may make payments of
cash in lieu of issuing fractional Capital Stock;

 

(i)                 Each Restricted Subsidiary that is not a Wholly-Owned
Subsidiary may make payments or distributions to dissenting stockholders
pursuant to applicable law in connection with a merger, consolidation or
transfer of assets that complies with the provisions of Sections 8.02 or 8.05;

 

(j)                 Restricted Payments constituting Permitted Intercompany
Specified Transactions, so long as at the time of such Restricted Payment no
Default or Event of Default then exists or would arise as a result of the
applicable transaction;

 

(k)               Restricted Payments constituting Permitted Intercompany
Treasury Management Transactions;

 

(l)                 Parent and its Restricted Subsidiaries may make other
Restricted Payments, provided that at the time thereof and immediately after
giving effect thereto, (i) the amount of all such Restricted Payments made
pursuant to this Section 8.05(l) in the aggregate shall not exceed $200,000,000
and (ii) no Default or Event of Default shall have occurred and be continuing;
and

 

(m)             Parent and its Restricted Subsidiaries may repay or prepay
intercompany loans or advances (i) owing to any Obligor, (ii) owing by any
Restricted Subsidiary that is not an Obligor to any Restricted Subsidiary (and
Restricted Subsidiaries that are not Obligors may otherwise make Restricted
Payments to other Restricted Subsidiaries that are not Obligors), and (iii) in
any other circumstances, provided that, in the case of this clause (iii), (x) no
Default or Event of Default then exists or would arise as a result of the
applicable transaction, and (y) to the extent such intercompany loans or
advances are subject to the Intercompany Subordination Agreement, such repayment
or prepayment shall not violate the terms thereof.

 



-113-

 

 

Section 8.09                      Minimum Liquidity. Parent shall not, at any
time, permit Liquidity to be less than $200,000,000.

 

Section 8.10                      Limitation on Transactions with Affiliates.
Parent shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, conduct any business or enter into, renew, extend or permit to exist
any transaction or series of related transactions (including any purchase, sale,
lease or other exchange of property or the rendering of any service) with any
Affiliate that is not either (a) Parent or one of Parent’s Restricted
Subsidiaries or (b) Weatherford\Al-Rushaid Limited or Weatherford Saudi Arabia
Limited, other than on fair and reasonable terms (taking all related
transactions into account and considering the terms of such related transactions
in their entirety) substantially as favorable to Parent or such Restricted
Subsidiary, as the case may be, as would be available in a comparable
arm’s-length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, the restrictions set forth in this covenant shall not apply to
(i) Investments in Unrestricted Subsidiaries permitted by Section 8.06; (ii) the
payment of reasonable and customary regular fees to directors of an Obligor or a
Restricted Subsidiary of such Obligor who are not employees of such Obligor;
(iii) loans and advances permitted hereby to officers and employees of an
Obligor and its respective Restricted Subsidiaries for travel, entertainment and
moving and other relocation expenses made in direct furtherance and in the
ordinary course of business of an Obligor and its Restricted Subsidiaries;
(iv) any other transaction with any employee, officer or director of an Obligor
or any of its Restricted Subsidiaries pursuant to employee benefit, compensation
or indemnification arrangements entered into in the ordinary course of business
and approved by, as applicable, the Board of Directors of such Obligor or the
Board of Directors of such Restricted Subsidiary permitted by this Agreement;
and (v) non-exclusive licenses of Intellectual Property.

 

Section 8.11                      Restrictive Agreements. Parent shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur, create or permit to exist any Restrictive Agreement, except for:

 

(a)               limitations or restrictions contained in any Loan Document and
any of the ABL Credit Documents and the Exit Senior Notes Indenture;

 

(b)               limitations or restrictions existing under or by reason of any
Requirement of Law;

 

(c)               customary restrictions with respect to any Restricted
Subsidiary or any of its assets contained in any agreement for the Disposition
of a material portion of the Capital Stock of, or any of the assets of, such
Restricted Subsidiary pending such Disposition; provided that such restrictions
apply only to the Restricted Subsidiary that is, or assets that are, the subject
of such Disposition and such Disposition is permitted hereunder;

 



-114-

 

 

(d)               limitations or restrictions contained in contracts and
agreements outstanding on the Effective Date and renewals, extensions,
refinancings or replacements thereof identified on Schedule 8.11; provided that
the foregoing restrictions set forth in this Section 8.11 shall apply to any
amendment or modification to, or any renewal, extension, refinancing or
replacement of, any such contract or agreement that would have the effect of
expanding the scope of any such limitation or restriction;

 

(e)               limitations or restrictions contained in any agreement or
instrument to which any Person is a party at the time such Person is merged or
consolidated with or into, or the Capital Stock of such Person is otherwise
acquired by, Parent or any Restricted Subsidiary; provided that such restriction
or limitation (i) is not applicable to any Person, or the properties or assets
of any Person, other than the Person, or the property or assets of such Person,
so acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition;

 

(f)                (i) the definition of “Restrictive Agreements” shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted under Section 8.04
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (ii) customary restrictions or limitations in leases or
other contracts restricting the assignment thereof or the assignment of the
property that is the subject of such lease;

 

(g)               limitations or restrictions contained in joint venture
agreements, partnership agreements and other similar agreements with respect to
a joint ownership arrangement restricting the disposition or distribution of
assets or property of such joint venture, partnership or other joint ownership
entity, so long as such encumbrances or restrictions are not applicable to the
property or assets of any other Person;

 

(h)               customary restrictions and conditions contained in Permitted
Factoring Transaction Documents; and

 

(i)                 limitations or restrictions contained in the definitive
documentation for any Indebtedness permitted under Section 8.01; provided that
such limitations and restrictions, taken as a whole, are not materially more
restrictive than those set forth in the ABL Credit Documents.

 

Section 8.12                      Use of Proceeds.

 

(a)               Parent and the Borrowers shall not, and Parent shall not
permit any of its other Subsidiaries to, arrange for the issuance of any Letters
of Credit for any purpose other than general corporate purposes of Parent and
its Restricted Subsidiaries (to the extent otherwise permitted hereunder).

 

(b)               Parent shall not, nor shall it permit any of its Subsidiaries
to, use any Letter of Credit or the proceeds of any Letter of Credit under this
Agreement directly or indirectly for the purpose of buying or carrying any
“margin stock” within the meaning of Regulation U (herein called “margin stock”)
or for the purpose of reducing or retiring any indebtedness which was originally
incurred to buy or carry a margin stock (except that Parent and any of its
Restricted Subsidiaries may purchase the common stock of Parent, subject to
compliance with applicable law and provided that Parent will not at any time
permit the value of the assets of the Parent and its Subsidiaries on a
consolidated basis that comprise “margin stock” as defined in Regulation U to
exceed an amount equal to 25% of all of the assets of Parent and its
Subsidiaries on a consolidated basis), or for any other purpose which would
constitute this transaction a “purpose” credit within the meaning of Regulation
U. Parent shall not, nor shall it permit any of its Subsidiaries to, take any
action which would cause this Agreement or any other Loan Document to violate
Regulation T, U or X.

 



-115-

 

 

(c)               No Borrower will request any Letters of Credit, and Parent
shall not use or otherwise make available, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use or otherwise make available, any Letters of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 8.13                      Changes to Fiscal Year. Parent will not change
its Fiscal Year from the basis in effect on the Effective Date.

 

Section 8.14                      Amendments to Documents Governing Certain
Indebtedness. Parent shall not, and shall not permit any Restricted Subsidiary
to, amend or otherwise modify any of the documentation governing (a) (i) the ABL
Credit Facility or Permitted Refinancing Indebtedness in respect thereof or (ii)
any Exit Senior Notes or senior notes in existence on the date hereof or
Permitted Refinancing Indebtedness in respect thereof, in each case to the
extent that any such amendment or other modification, taken as a whole, would be
materially adverse to the Lenders (provided that, for the avoidance of doubt,
any amendment or other modification in order to incorporate the replacement of
the Adjusted LIBO Rate or the LIBO Rate (each as defined in the ABL Credit
Agreement) shall be deemed to not be materially adverse to the Lenders), (b)
except as permitted by Section 8.01(i)(iii), any unsecured Indebtedness incurred
pursuant to Section 8.01(i) to reduce the stated maturity of any such
Indebtedness to be sooner than 91 days after the latest to occur of the Maturity
Date and the ABL Maturity Date or (c) any Subordinated Indebtedness incurred
pursuant to Section 8.01(j) to amend or otherwise modify the subordination terms
of such Indebtedness in a manner adverse to the Lenders.

 

Section 8.15                      Limitation on Equity Issuances. Parent will
not issue or sell any of its Capital Stock, except for the issuance or sale of
Qualified Capital Stock.

 

Section 8.16                      Book Value of Assets. Notwithstanding the
foregoing provisions of this Article VIII, Parent shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, consummate any
Permitted Acquisition, Permitted Intercompany Treasury Management Transactions,
Permitted Intercompany Specified Transactions, Permitted Factoring Transactions,
designation of an Unrestricted Subsidiary pursuant to Section 7.09, or any of
the transactions contemplated by Section 8.01(d)(iv), 8.01(d)(v), 8.02(c)(ii)
(other than in the case of any winding up, liquidation or dissolution of a
Restricted Subsidiary all of the Capital Stock of which is directly owned by one
or more Obligors), 8.05(c)(ii), 8.05(j), 8.06(n), 8.08(c)(ii), 8.08(e), 8.08(l)
or 8.08(m) if, after giving effect thereto, the Book Value of Assets would be
less than $1,500,000,000.

 



-116-

 

 

Article IX
EVENTS OF DEFAULT AND REMEDIES

 

Section 9.01                      Events of Default and Remedies. If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)               (i) the reimbursement obligation in respect of any LC
Disbursement shall not be paid when such payment is due (whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise) or Letters of
Credit shall not have been cash collateralized in accordance with
Section 3.01(k), or (ii) any interest on any Obligation, any fee or any other
amount (other than an amount referred to in clause (i) of this Section 9.01(a))
payable hereunder or any other Loan Document shall not be paid within five (5)
Business Days following the date on which the payment of interest, fee or such
other amount is due; or

 

(b)               any representation or warranty made or, for purposes of
Article V, deemed made by or on behalf of Parent or any Subsidiary herein or in
any other Loan Document or in any document, certificate or financial statement
delivered in connection with this Agreement or any other Loan Document shall
prove to have been untrue in any material respect (or, to the extent qualified
by materiality or reference to Material Adverse Effect, in all respects) as of
the date of issuance or making or deemed making thereof; or

 

(c)               any Obligor shall fail to (i) perform or observe any covenant,
condition or agreement contained in Section 7.02, Section 7.05 (with respect to
the existence of any Obligor) or Article VIII, or (ii) fail to give any notice
required by Section 7.01(d)(ii); or

 

(d)               (i) any Obligor shall fail to give any notice required by
Section 7.01 (other than Section 7.01(d)(ii)) and, in any event, such failure
shall remain unremedied for five (5) days after the earlier to occur of
(A) receipt by a Principal Financial Officer of any Obligor Party of notice of
such failure (given by the Administrative Agent or any Lender) and (B) a
Principal Financial Officer of any Obligor Party otherwise becoming aware of
such failure, or (ii) any Obligor shall fail to perform or observe any covenant
or any other agreement contained in Section 7.03, Section 7.04, Section 7.05
(other than with respect to the existence of any Obligor), Section 7.07,
Section 7.08 and Section 7.14, and, in any event, such failure shall remain
unremedied for fifteen (15) days after the earlier to occur of (I) receipt by a
Principal Financial Officer of any Obligor Party of notice of such failure
(given by the Administrative Agent or any Lender) and (II) a Principal Financial
Officer of any Obligor Party otherwise becoming aware of such failure; or

 

(e)               Parent or any Obligor shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement (other than those
specified in Section 9.01(a), 9.01(c) or 9.01(d)) or any other Loan Document to
which it is a party and, in any event, such failure shall remain unremedied for
30 calendar days after the earlier to occur of (i) receipt by a Principal
Financial Officer of any Obligor of notice of such failure (given by the
Administrative Agent or any Lender) and (ii) a Principal Financial Officer of
any Obligor otherwise becoming aware of such failure; or

 



-117-

 

 

(f)                there is (i) an event of default with respect to any Material
Indebtedness, and such default (A) occurs at the final maturity of the
obligations thereunder, or (B) results in a right by the holder of such Material
Indebtedness, irrespective of whether exercised, to accelerate the maturity of
such Obligor’s or its Restricted Subsidiary’s obligations thereunder, or (ii) an
event of default under (A) the ABL Credit Agreement or (B) the Exit Senior Notes
Indenture; provided that an event of default under any financial maintenance
covenant included in the ABL Credit Agreement shall not constitute an Event of
Default under this Section 9.01(f) unless (x) the ABL Credit Agreement has
become due prior to its scheduled maturity or (y) the ABL Collateral Agent or
the ABL Secured Parties have commenced enforcement actions with respect to the
ABL Priority Collateral; or

 

(g)               [reserved]

 

(h)               [reserved]

 

(i)                 an Insolvency Proceeding is commenced by an Obligor or any
of its Material Subsidiaries; or

 

(j)                 an Insolvency Proceeding is commenced against an Obligor or
any of its Material Subsidiaries and any of the following events occur: (a) such
Obligor or such Material Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Obligor or
its Material Subsidiary, or (e) an order for relief shall have been issued or
entered therein; or

 

(k)               a judgment or order for monetary damages shall be entered
against any Obligor or any Restricted Subsidiary, which with other outstanding
judgments and orders for monetary damages entered against such Obligors and such
Restricted Subsidiaries equals or exceeds $65,000,000 in the aggregate (to the
extent not covered (other than to the extent of customary deductibles) by
insurance as to which the respective insurer has not denied coverage), and
(i) within 60 days after entry thereof, such judgment shall not have been
discharged or execution thereof stayed pending appeal or, within 60 days after
the expiration of any such stay, such judgment shall not have been discharged,
satisfied, vacated, or bonded pending appeal, or a stay of enforcement thereof
is not in effect, or (ii) any enforcement proceeding shall have been commenced
(and not stayed) upon any such judgment; provided that if such judgment or order
provides for any Obligor or any Restricted Subsidiary to make periodic payments
over time, no Event of Default shall arise under this clause (k) if such Obligor
or such Restricted Subsidiary makes each such periodic payment when due in
accordance with the terms of such judgment or order (or within 30 days after the
due date of each such periodic payment, but only so long as no Lien attaches to
any assets of an Obligor or Restricted Subsidiary during the period over which
such payments are made and no enforcement proceeding is commenced by any
creditor for payment of such judgment or order); or

 



-118-

 

 

(l)                 at any time prior to Payment in Full, any Loan Document
(other than one or more Collateral Documents intended to grant or perfect a Lien
in Collateral with a net book value that does not exceed $5,000,000 in the
aggregate under all such Collateral Documents) shall (other than to the extent
permitted by the terms hereof or thereof or with the consent of the
Administrative Agent and the Lenders), at any time after its execution and
delivery and for any reason, cease to be in full force and/or shall be declared
to be null and void, or the validity or enforceability thereof shall be
contested by any Obligor or any Obligor shall deny that it has any or further
liability or obligation thereunder; or

 

(m)             any Collateral Document shall (other than to the extent
permitted by the terms hereof or thereof or with the consent of the
Administrative Agent and each of the Lenders), at any time after its execution
and delivery and for any reason, fail to create a valid and perfected (or
analogous concept to the extent perfection does not apply in the relevant
jurisdiction) security interest with the priority set forth in the Intercreditor
Agreement, or other Lien in any material portion of the Collateral purported to
be covered thereby, except to the extent permitted under this Agreement or with
the consent of the Administrative Agent and each Lender, provided that it shall
not be an Event of Default if the aggregate net book value of the Collateral
with respect to which the Collateral Documents fail to create a valid and
perfected security interest or other Lien does not exceed $5,000,000;

 

(n)               an ERISA Event has occurred that would reasonably be expected
(individually or collectively) to result in payment by the Obligors during the
term of this Agreement in excess of $30,000,000; any proceeding shall have
occurred or is reasonably likely to occur by the PBGC under Section 4069(a) of
ERISA to impose liability on Parent, any of its Subsidiaries, any Borrower or
any ERISA Affiliate which (individually or collectively) would reasonably be
expected to result in payment by the Obligors during the term of this Agreement
in excess of $30,000,000; or Parent, any of its Subsidiaries, any Borrower or
any ERISA Affiliate has incurred or is reasonably likely to incur a liability to
or on account of a Plan or Multiemployer Plan under Section 515, 4062, 4063,
4064, 4201 or 4204 of ERISA, or a notice of intent to terminate any Plan in a
distress termination shall have been or is reasonably expected to be filed with
the PBGC, or the PBGC shall have instituted proceedings under Section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan, or the PBGC
shall have notified Parent or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, and there would result (individually or
collectively) from any such event or events a material risk of either (i) the
imposition of a Lien(s) upon, or the granting of a security interest(s) in, the
assets of Parent, any of its Subsidiaries and/or any Borrower or any ERISA
Affiliate which would reasonably be expected to have a Material Adverse Effect,
or (ii) Parent, any of its Subsidiaries and/or any Borrower or any ERISA
Affiliate incurring a liability(ies) or obligation(s) with respect thereto which
would reasonably be expected to result in payment by the Obligors during the
term of this Agreement in excess of $30,000,000;

 

(o)               the provisions of the Intercreditor Agreement shall for any
reason (other than termination in accordance with its terms) be revoked or
invalidated, or otherwise cease to be in full force and effect and binding under
the laws of any applicable Specified Jurisdiction, or Parent or any Subsidiary
of Parent shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder;

 



-119-

 

 

(p)               the obligation of any Guarantor under any Guaranty Agreement
is limited in any material respect or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement or the
respective Guaranty Agreement) or if any Guarantor repudiates or revokes or
purposes to repudiate or revoke such guaranty;

 

(q)               a Change of Control shall occur, whether directly or
indirectly;

 

then, and in every such event (other than an event with respect to any Obligor
described in Section 9.01(i) or Section 9.01(j)), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:

 

(i)                 terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and

 

(ii)              declare the Obligations then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;

 

(iii)            require the Borrowers deposit in the LC Collateral Account an
additional amount in cash equal to (a) 103% of the Total LC Exposure in respect
of Letters of Credit denominated in Dollars plus (b) 105% of the Dollar
Equivalent Total LC Exposure in respect of Letters of Credit denominated in
Alternative Currencies in accordance with Section 3.01(k).

 

And in case of any event with respect to any Obligor described in
Section 9.01(i) or Section 9.01(j), the Commitments shall automatically
terminate and all Obligations then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Obligors.

 



-120-

 

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may, subject to the Intercreditor Agreement, exercise all rights and
remedies of a secured party under the New York Uniform Commercial Code or any
other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Obligor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived by the Borrowers and Parent on behalf of themselves and their respective
Subsidiaries), may in such circumstances forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, or consent to the use by
any Obligor of any cash collateral arising in respect of the Collateral on such
terms as the Administrative Agent deems reasonable, and/or may forthwith sell,
lease, assign give an option or options to purchase or otherwise dispose of and
deliver, or acquire by credit bid on behalf of the Lenders, the Collateral or
any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Administrative Agent or any Lender or elsewhere, upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery, all without assumption of any
credit risk. The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Obligor, which right
or equity is hereby waived and released by the Borrowers and Parent on behalf of
themselves and their Subsidiaries. The Borrowers and Parent further agree on
behalf of themselves and their Subsidiaries, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at the premises of the Borrowers, another Obligor or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the obligations of the Obligors under the Loan Documents, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to any Obligor. To the extent permitted by applicable law, the Borrowers and
Parent, on behalf of themselves and their Subsidiaries, waive all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

Section 9.02                      Right of Setoff. Upon the occurrence and
during the continuance of any Event of Default, each Lender and each Issuing
Bank are hereby authorized at any time and from time to time, without notice to
any Obligor (any such notice being expressly waived by each Obligor), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final but excluding the funds held in accounts clearly designated as escrow
or trust accounts held by any Obligor for the benefit of Persons which are not
Affiliates of any Obligor), whether or not such setoff results in any loss of
interest or other penalty, and including all certificates of deposit, at any
time held and other obligations at any time owing by such Lender or such Issuing
Bank or any of their respective branches or Affiliates, as applicable, to or for
the credit or the account of any Obligor against any and all of the Obligations
irrespective of whether or not such Lender or such Issuing Bank or the
Administrative Agent shall have made any demand under this Agreement or any
other Loan Document. Should the right of any Lender or Issuing Bank to realize
funds in any manner set forth above be challenged and any application of such
funds be reversed, whether by court order or otherwise, the Lenders shall make
restitution or refund to the applicable Obligor, as the case may be, pro rata in
accordance with their Commitments; provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.01(e) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of each Credit Party and each Obligor as herein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender and
each Issuing Bank agree to promptly notify the applicable Obligor and the
Administrative Agent after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Lenders and the Issuing
Banks under this Section are in addition to other rights and remedies (including
other rights of setoff) which the Administrative Agent, the Lenders or the
Issuing Banks may have. This Section is subject to the terms and provisions of
Section 4.01(c).

 



-121-

 

 

Section 9.03                      Other Remedies. No remedy conferred herein or
in any of the other Loan Documents is to be exclusive of any other remedy, and
each and every remedy contained herein or in any other Loan Document shall be
cumulative and shall be in addition to every other remedy given hereunder and
under the other Loan Documents now or hereafter existing at law or in equity or
by statute or otherwise.

 

Section 9.04                      Application of Moneys During Continuation of
Event of Default.

 

(a)               So long as an Event of Default of which the Administrative
Agent shall have given notice to the Lenders shall continue, all moneys received
by the Administrative Agent and the LC Australian Collateral Agent (as
applicable) from any Obligor under the Loan Documents shall, except as otherwise
required by law, be distributed by the Administrative Agent and the LC
Australian Collateral Agent (as applicable) on the dates selected by the
Administrative Agent and the LC Australian Collateral Agent (as applicable) as
follows:

 

first, to payment of the unreimbursed expenses of the Administrative Agent and
the LC Australian Collateral Agent (as applicable) to be reimbursed under the
Loan Documents, or pursuant to Section 11.03 and to any unpaid fees owing under
the Loan Documents by the Obligors to the Administrative Agent and the LC
Australian Collateral Agent (as applicable);

 

second, to the payment of the unreimbursed expenses for which any Lender is to
be reimbursed pursuant to Section 11.03;

 

third, to the ratable payment of all accrued and unpaid interest and fees on the
LC Exposure;

 

fourth, ratably, to secure the repayment and discharge of the outstanding amount
of all LC Exposure in accordance with Section 3.01(k) and to the extent
constituting Secured Obligations, any Banking Services Obligations and Swap
Obligations, until all such LC Exposure, Banking Services Obligations and Swap
Obligations shall have been paid in full;

 

fifth, to the ratable payment of all other Secured Obligations, until all
Secured Obligations shall have been paid in full; and

 



-122-

 

 

finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.

 

(b)               The term “unpaid” as used in this Section 9.04 shall mean all
relevant Secured Obligations outstanding as of any such distribution date as to
which prior distributions have not been made, after giving effect to any
adjustments which are made pursuant to Section 9.02 of which the Administrative
Agent shall have been notified.

 

Article X
ADMINISTRATIVE AGENT

 

Section 10.01                  Authorization and Action.

 

(a)               Each of the Lenders, on behalf of itself and any of its
Affiliates that are holders of Secured Obligations, and each Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
furtherance of the foregoing, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties, hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s or Affiliate’s behalf. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Obligor shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)               The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Obligor or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)               In relation to Collateral which is subject to a Swiss Security
Document, the Administrative Agent shall cause the ABL Administrative Agent to,
subject to and in accordance with the provisions of the Intercreditor Agreement:

 

(i)                 hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and

 



-123-

 

 

(ii)              hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.

 

(d)               Each Secured Party hereby appoints the ABL Administrative
Agent as its direct representative (direkter Stellvertreter) and authorizes the
ABL Administrative Agent (whether or not by or through employees or agents) to:

 

(i)                 exercise such rights, remedies, powers and discretions as
are specifically delegated to or conferred upon the ABL Administrative Agent
under the relevant Swiss Security Documents together with such powers and
discretions as are reasonably incidental thereto;

 

(ii)              take such action on its behalf as may from time to time be
authorized under or in accordance with the relevant Swiss Security Documents;
and

 

(iii)            accept, enter into and execute as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of such Secured Party in connection with the Loan
Documents under Swiss law and to agree to and execute in its name and on its
behalf as its direct representative (direkter Stellvertreter) any amendments,
confirmations and/or alterations to any Swiss Security Document which creates a
pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such Collateral, all subject
to the provisions of the Intercreditor Agreement.

 

Section 10.02                  Liability of Agents. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, and (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby and by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.01), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Obligors or any of
their Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.01) or in the absence of its own gross negligence,
willful misconduct or unlawful acts, as determined by a final nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (v) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (w) the
contents of any certificate, report or other document delivered under this
Agreement or any other Loan Document or in connection with this Agreement or any
other Loan Document, (x) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (y) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (z) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than those conditions requiring delivery of items expressly required to be
delivered to the Administrative Agent.

 



-124-

 

 

Section 10.03                  Reliance by Agents. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed in good faith by it to be genuine and to have been
signed or sent by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed in good faith by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it, in each
case in good faith in accordance with the advice of any such counsel,
accountants or experts.

 

Section 10.04                  Delegation of Duties. The Administrative Agent
may perform any and all its duties and exercise its rights and powers by or, as
the Administrative Agent deems appropriate in its sole discretion, through any
one or more sub-agents identified by the Lenders and appointed by the
Administrative Agent pursuant to documentation in form and substance acceptable
to the Administrative Agent. The Lenders will exercise reasonable care in
identifying any such sub-agent, and the Lenders and the Administrative Agent
shall not be responsible or liable for any act or omission of any such
sub-agent. The Administrative Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall
provide a copy of any notice of Default or Event of Default provided to the
Borrowers under Section 9.02 to each sub-agent.

 

Section 10.05                  Successor Agents.

 

(a)               Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph and the second succeeding
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, each Issuing Bank and the Borrowers. Upon any resignation of the
Administrative Agent, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.

 



-125-

 

 

(b)               In addition, in the event that (i) the Person serving as the
Administrative Agent is a Defaulting Lender, (ii) such Person has been replaced
in its capacity as a Lender pursuant to Section 4.03(b), and (iii) if such
Person is an Issuing Bank, (A) the LC Commitment of such Person, as an Issuing
Bank, has been terminated pursuant to Section 3.01(j) and (B) no Letters of
Credit issued by such Person, as an Issuing Bank, are outstanding at such time
(unless arrangements satisfactory to such Person for the cash collateralization
thereof have been made), then the Required Lenders or the Borrowers may, by
written notice to the Administrative Agent, remove such Person from its capacity
as Administrative Agent under the Loan Documents; provided that a successor
Administrative Agent selected by the Required Lenders, in consultation with the
Borrowers, shall be appointed concurrently with such removal.

 

(c)               Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Sections 11.03 and 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Section 10.06                  Credit Decision. Each Lender acknowledges and
agrees that the extension of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and issue Commitments hereunder. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

Section 10.07                  Other Agents; Joint Lead Arrangers.
Notwithstanding anything to the contrary contained herein, none of the Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

 

Section 10.08                  No Joint Venture. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of any
Obligations after the date such Obligation has become due and payable pursuant
to the terms of this Agreement.

 



-126-

 

 

Section 10.09                  Secured Party. In its capacity, the
Administrative Agent, and, as applicable, any sub-agent thereof is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the UCC. Each Lender authorizes the Administrative Agent
and, as applicable, any sub-agent thereof to enter into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent and, as applicable, any sub-agent thereof) shall have the
right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent and, as applicable,
any such sub-agent for the benefit of the Secured Parties upon the terms of the
Collateral Documents. In the event that any Collateral is hereafter pledged by
any Person as collateral security for the Secured Obligations, the
Administrative Agent and, as applicable, any such sub-agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any documents necessary or appropriate to grant
and perfect a Lien on such Collateral in favor of the Administrative Agent and,
as applicable, any such sub-agent on behalf of the Secured Parties; provided
that, with respect to any Collateral Documents governed by the laws of the
Netherlands, the Administrative Agent shall act in its own name and for the
benefit of the Secured Parties, but not as representative of the Secured
Parties; provided further that, with respect to any Collateral Documents
governed by the laws of Australia, Deutsche Bank Trust Company Americas shall
not act in its own name or for the benefit of the Secured Parties nor as
representative of the Secured Parties but rather through a sub-agent appointed
by the Administrative Agent in accordance with Section 10.04; provided further
that, with respect to any jurisdiction in which Deutsche Bank Trust Company
Americas is not able under applicable law or regulations to perform any of its
duties as Administrative Agent or exercise its rights or powers as
Administrative Agent under any Loan Document, Deutsche Bank Trust Company
Americas shall not be required to act in its own name or for the benefit of the
Secured Parties nor as Administrative Agent or representative of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion and, if so authorized by the Administrative Agent in its
sole discretion, as applicable, any sub-agent appointed by the Administrative
Agent in accordance with Section 10.04, to release any Lien granted to or held
by the Administrative Agent or, as applicable, any such sub-agent upon any
Collateral (i) as described in Section 11.01(c) and Section 11.23; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority or, as
applicable, the authority of any sub-agent appointed by the Administrative Agent
in accordance with Section 10.04 to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and promptly upon receipt of a written request by any Obligor Party
to the Administrative Agent, the Administrative Agent and, if so authorized by
the Administrative Agent in its sole discretion, as applicable, any sub-agent
appointed by the Administrative Agent in accordance with Section 10.04 shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the
Administrative Agent or, as applicable, any such sub-agent for the benefit of
the Secured Parties herein or pursuant hereto upon the Collateral that was sold
or transferred; provided, however, that (i) the Administrative Agent and, as
applicable, any such sub-agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent or, as applicable, any such sub-agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens (other
than those expressly being released) upon (or obligations of Parent or any
Subsidiary in respect of) all interests retained by Parent or any Subsidiary,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
or, as applicable, any sub-agent thereof of documents in connection with any
such release shall be without recourse to or warranty by the Administrative
Agent and, as applicable, any such sub-agent.

 



-127-

 

 

Section 10.10                  Administrative Agent May File Proofs of Claim. In
case of the pendency of any proceeding with respect to any Obligor under any
federal, state or foreign bankruptcy, insolvency, receivership, administration,
examinership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether any Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)               to file and prove a claim for the whole amount of the Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.08, 2.09, 2.07, 4.02,
11.03 and 11.04) allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, administrator, examiner,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
the other Secured Parties, to pay to the Administrative Agent any amount due to
it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Sections ‎11.03 and 11.04).

 

Section 10.11                  Foreign Collateral Matters. (a) For the purposes
of any grant of security under the laws of the Province of Quebec which may in
the future be required to be provided by any Obligor, the Administrative Agent
is hereby irrevocably authorized and appointed by each of the Lenders to act as
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Quebec) for all present and future Lenders (in such capacity, the
“Hypothecary Representative”) in order to hold any hypothec granted under the
laws of the Province of Quebec and to exercise such rights and duties as are
conferred upon the Hypothecary Representative under the relevant deed of
hypothec and applicable laws (with the power to delegate any such rights or
duties). Any Person who becomes a Lender or successor Administrative Agent shall
be deemed to have consented to and ratified the foregoing appointment of the
Administrative Agent as the Hypothecary Representative on behalf of all Lenders,
including such Person and any Affiliate of such Person designated above as a
Lender. For greater certainty, the Administrative Agent, acting as the
Hypothecary Representative, shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Administrative Agent in this Agreement, which shall apply mutatis mutandis. In
the event of the resignation of the Administrative Agent (which shall include
its resignation as the Hypothecary Representative) and appointment of a
successor Administrative Agent, such successor Administrative Agent shall also
act as the Hypothecary Representative, as contemplated above.

 



-128-

 

 

(b)       The Administrative Agent is hereby authorized to execute and deliver
any Collateral Document expressed to be governed by the laws of the Netherlands
or by the laws of the Federal Republic of Germany and agree with the creation of
Parallel Debt obligations as provided for in Section 13 of the Affiliate
Guaranty. The Administrative Agent may resign at any time by notifying the
Lenders and the Obligors, provided that the parties hereto acknowledge and agree
that, for purposes of any Collateral Document expressed to be governed by the
laws of the Netherlands or by the laws of the Federal Republic of Germany, any
resignation by the Administrative Agent is not effective with respect to its
rights and obligations under the Parallel Debts until such rights and
obligations are assigned to the successor agent. The resigning Administrative
Agent will reasonably cooperate in assigning its rights under the Parallel Debts
to any such successor agent and will reasonably cooperate in transferring all
rights under any Collateral Document expressed to be governed by the laws of the
Netherlands to such successor agent.

 

(c)       Scottish Appointment Matters.

 

(i)       The Administrative Agent declares that it holds in trust for the
Secured Parties, on the terms contained in this Article X: (A) the Collateral
expressed to be subject to the Liens created in favor of the Administrative
Agent as trustee for the Secured Parties by or pursuant to each Collateral
Document which is governed by or subject to the laws of Scotland, and all
proceeds of that Collateral; (B) all obligations expressed to be undertaken by
any Obligor to pay amounts in respect of the Obligations to the Administrative
Agent as trustee for the Secured Parties and secured by any Collateral Document
which is governed by or subject to the laws of Scotland together with all
representations and warranties expressed to be given by any Obligor or any other
Person in favor of the Administrative Agent as trustee for the Secured Parties;
and (C) any other amounts or property, whether rights, entitlements, choses in
action or otherwise, actual or contingent, which the Administrative Agent is
required by the terms of the Loan Documents to hold as trustee in trust for the
Secured Parties.

 

(ii)       Without prejudice to the other provisions of this Article X, each of
the Lenders, and by their acceptance of the benefits of the Loan Documents, the
other holders of Secured Obligations, and each Issuing Bank hereby irrevocably
authorizes the Administrative Agent to perform the duties, obligations and
responsibilities and to exercise the rights, powers, authorities and discretion
specifically given to the Administrative Agent as trustee for the Secured
Parties under or in connection with the Loan Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Administrative Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Administrative Agent
in this Agreement, which shall apply mutatis mutandis.

 



-129-

 

 

Section 10.12                  Credit Bid.

 

(a)               The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other applicable jurisdictions
(including the Corporations Act 2001 (Cth) of Australia), or (b) at any other
sale, foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 11.02 of this Agreement), (iv) the Administrative Agent on behalf of
such acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 



-130-

 

 

(b)               Without limiting the authority granted to the Administrative
Agent in this Article X, each Lender (including each Person that becomes a
Lender hereunder pursuant to Section 11.05) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of such Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement or the other Loan Documents, the terms of the Intercreditor Agreement
shall govern and control.

 

Section 10.13                  Certain ERISA Matters; Lender Representations. In
addition to the foregoing, (a) each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Obligor
that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans in connection with
the Letters of Credit or the Commitments,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement, and
the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Letters of Credit,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement, or

 



-131-

 

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Obligor, that:

 

(i)                 none of the Administrative Agent or any Joint Lead Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

 

(ii)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21, as amended from time to
time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the obligations),

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Letters of Credit, the Commitments and this Agreement is
a fiduciary under ERISA or the Code, or both, with respect to the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent, or any Joint Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Letters of Credit, the Commitments or this Agreement.

 



-132-

 

 

(c)               The Administrative Agent and each Joint Lead Arranger hereby
inform the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Letters of Credit or the Commitments for an amount less than
the amount being paid for an interest in the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 10.14                  Intercreditor Agreement. The Administrative Agent
is authorized to enter into the Intercreditor Agreement and the parties hereto
acknowledge that the Intercreditor Agreement is binding upon them. Each Lender
(a) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement and (b) hereby authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
to subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement.

 

Section 10.15                  Filings. The Administrative Agent shall not be
responsible for and makes no representation as to the existence, genuineness,
value or protection of any Collateral, for the legality, effectiveness or
sufficiency of any Security Agreement, or for the creation, perfection,
priority, sufficiency or protection of any liens securing the Obligations. For
the avoidance of doubt, nothing herein shall require the Administrative Agent to
file financing statements or continuation statements, or be responsible for
maintaining the security interests purported to be created as described herein
(except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any other Loan
Document) and such responsibility shall be solely that of the Borrowers.

 

Section 10.16                  Force Majeure. The Administrative Agent shall not
incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Administrative Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, civil unrest, local or national disturbance or disaster,
any act of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).

 



-133-

 

 

Section 10.17                  No Risk of Funds. The Administrative Agent shall
not be required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any other Loan Document, or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.

 

Section 10.18                  No Discretion. Notwithstanding anything else to
the contrary herein, whenever reference is made in this Agreement to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Administrative Agent or to any election, decision, opinion, acceptance, use
of judgment, expression of satisfaction or other exercise of discretion, rights
or remedies to be made (or not to be made) by the Administrative Agent, it is
understood that in all cases the Administrative Agent shall be fully justified
in failing or refusing to take any such action under this Agreement if it shall
not have received such written instruction, advice or concurrence of the
Required Lenders or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents or any agreement to
which the Lenders and the Administrative Agent is a party and acting in
accordance with such documents (such Lenders being referred to herein as the
“Relevant Lenders”), as the Administrative Agent deems appropriate. Upon receipt
of such written instruction, advice or concurrence from the Relevant Lenders,
the Administrative Agent shall take such discretionary actions in accordance
with such written instruction, advice or concurrence. This provision is intended
solely for the benefit of the Administrative Agent and its successors and
permitted assigns and is not intended to and will not entitle the other parties
hereto to any defense, claim or counterclaim, or confer any rights or benefits
on any party hereto.

 

Section 10.19                  Special, Consequential and Indirect Damages. In
no event shall the Administrative Agent be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Administrative Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

Section 10.20                  No Environmental Liability. The Administrative
Agent will not be liable to any Person for any Environmental Law or any actions,
suits, proceedings or claims, including any contribution actions, under any
federal, state or local law, rule or regulation by reason of the Administrative
Agent’s actions and conduct as authorized, empowered and directed hereunder or
relating to any presence, discharge or release or threatened discharge or
release of any Hazardous Materials. In the event that the Administrative Agent
is required to acquire title to an asset for any reason, or take any managerial
action of any kind in regard thereto, in order to carry out any obligation for
the benefit of another, which in the Administrative Agent’s sole discretion may
cause the Administrative Agent to be considered an “owner or operator” under any
Environmental Law or otherwise cause the Administrative Agent to incur, or be
exposed to, any liability in connection with any Environmental Law or any
liability under any other federal, state or local law, the Administrative Agent
reserves the right, instead of taking such action, either to resign as
Administrative Agent or to arrange for the transfer of the title or control of
the asset to a court appointed receiver.

 



-134-

 

 

Article XI
MISCELLANEOUS

 

Section 11.01                  Waiver; Amendments; Joinder; Release of
Guarantors; Release of Collateral.

 

(a)               No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)               Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Obligor Parties and the Required Lenders or by the Obligor
Parties and the Administrative Agent, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (irrespective of whether such Lender
is a Defaulting Lender), (ii) reduce or forgive the principal amount of any LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
affected thereby (including Defaulting Lenders) (it being understood that only
the Required Lenders shall be required to waive or amend the default rate of
interest or to change any financial covenant or defined term therein),
(iii) postpone any scheduled date of payment of the principal amount of any LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby (including Defaulting
Lenders) (it being understood that only the Required Lenders shall be required
to waive or amend the default rate of interest and this subsection shall not
apply to prepayments), (iv) change Section 4.01(b) or 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender (other than Defaulting Lenders), (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or thereunder or
make any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender (other than Defaulting Lenders), (vi) release any
Borrower from its joint and several liability for the Obligations, without the
written consent of each Lender (other than Defaulting Lenders), (vii) except in
accordance with Section 11.01(c) or in any Collateral Document or the
Intercreditor Agreement, release all or substantially all of the Collateral
without the written consent of each Lender, (viii) change or waive any
provisions of this Agreement or the Loan Documents so as to permit any Borrower
to grant any Lien that is senior to, or pari passu with, the Liens granted to
the Administrative Agent for the benefit of the Secured Parties (other than any
such grant expressly required by the Intercreditor Agreement in respect of the
ABL Collateral (as defined therein)), without the written consent of each Lender
(other than Defaulting Lenders), (ix) change or waive any provisions of this
Agreement or the Loan Documents so as to permit or cause the Administrative
Agent to enter into any Intercreditor Agreement, subordination agreement or
other similar agreement pursuant to which the Liens on the Collateral granted to
the Administrative Agent for the benefit of the Secured Parties are subordinated
to, or shared on a pari passu basis with, other Liens, (other than any such
action expressly required by the Intercreditor Agreement in respect of the ABL
Collateral (as defined therein)) without the written consent of each Lender
(other than Defaulting Lenders), (x) release Guarantors that are borrowers or
borrowing base loan parties under the ABL Credit Agreement from their applicable
Guaranty Agreement without the written consent of each Lender (other than
Defaulting Lenders) or (xi) release all or substantially all of the value of the
Guaranty Agreements, collectively, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be; provided further that no such agreement shall amend or
modify any provision of Section 2.10 without the consent of the Administrative
Agent, each Issuing Bank and the Required Lenders. Subject to the foregoing, the
waiver, amendment or modification of any provision of Article VI, VII or VIII or
Section 9.01 may be effected with the consent of the Required Lenders.
Notwithstanding anything to the contrary herein, this Section 11.01(b) shall, in
respect of a Defaulting Lender, be subject to Section 2.10(b).

 



-135-

 

 

(c)               The Lenders hereby irrevocably authorize the Administrative
Agent to, and the Administrative Agent shall, release any Lien on any Collateral
(i) upon Payment in Full, (ii) constituting property being Disposed of in
compliance with the terms of this Agreement (other than property Disposed of to
a Restricted Subsidiary organized in a Specified Jurisdiction),
(iii) constituting property leased to Parent or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any Disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article IX and, in any case set forth above, promptly upon
receipt of a written request therefor from the Borrower, the Administrative
Agent will execute and deliver all documents as may reasonably be requested to
evidence such release. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Obligors in respect of) all interests
retained by the Obligors, including the proceeds of any Disposition, all of
which shall continue to constitute part of the Collateral.

 

(d)               Notwithstanding anything herein to the contrary, (i) if the
Administrative Agent and Borrowers acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement, then the Administrative Agent and the Borrowers shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement and (ii) if the Administrative Agent and Borrowers acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of any Collateral Document, then the they shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to the
applicable Collateral Document.

 



-136-

 

 

(e)               Promptly upon receipt of a written request therefor from the
Borrowers, the Administrative Agent will execute and deliver all documents as
may reasonably be requested to effect a release of a Guarantor that ceases to
exist in accordance with Section 8.02. The Borrowers hereby, jointly and
severally, agree to pay all reasonable costs and expenses incurred by the
Administrative Agent in connection with any such release of a Guarantor.

 

Section 11.02                  Notices.

 

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by electronic transmission (in .pdf
format), as follows:

 

(i)                 if to any Borrower or Guarantor, to it at:

 

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com

 

with a copy to:

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com

 

(ii)              if to the Administrative Agent at:

 

Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop: NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317

Email: Weatherford.LCAgency@db.com

 



-137-

 

 

(iii)            if to Barclays, in its capacity as an Issuing Bank, to it at:

 

Barclays Bank PLC

1 Churchill Place

London E14 5HP

United Kingdom

Telephone: +44 (0) 20 7773 2190

Email: mark.pope@barclays.com, matthew.x.jackson@barclays.com,
Daniel.scoines1@barclays.com, Edwin.lau@barclays.com,
Yokaira.peralta@barclays.com

 

(iv)             if to Wells Fargo, in its capacity as Issuing Bank, to it at:

 

Wells Fargo Bank, National Association

1700 Lincoln Street, 4th Floor

Denver, CO 80203

USA

Telephone: (303) 863-5576

Email: DENLCFX@wellsfargo.com

 

(v)               if to Deutsche Bank, in its capacity as Issuing Bank, to it
at:

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

USA

Attention: Trade Finance

Telephone: (212) 250-9633, (212) 250-8321, (212) 250-8462, (212) 250-5427

Email: jack.leong@db.com, gaurav.mathur@db.com, konstanze.geppert@db.com,
michelle.hsiao@db.com, tfcs.newyork@db.com

 

(vi)             if to Citibank, N.A., in its capacity as Issuing Bank, to it
at:

 

Citibank, N.A.

811 Main Street, Suite 4000

Houston, TX 77002

USA

Attention: Ivan Davey

Telephone: (713) 821-4709

Email: ivan.davey@citi.com

 



-138-

 

 

(vii)          if to Morgan Stanley Senior Funding, Inc., in its capacity as
Issuing Bank, to it at:

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

USA

Telephone: (443) 627-4555

Fax: (212) 507-5010

Email: MSB.LOC@morganstanley.com

 

(viii)        if to Nordea Bank Abp, New York Branch, in its capacity as Issuing
Bank, to it at:

 

Nordea Bank Abp, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

USA

Telephone: (212) 318-9305

Email: abdul.khail@nordea.com

 

(ix)             if to any other Issuing Bank, to it at such address (or
facsimile number) as shall be specified in the Issuing Bank Agreement to which
such Issuing Bank shall be a party; and

 

(x)               if to any Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)               Notices and other communications to the Lenders and the
Issuing Banks hereunder may be delivered or furnished by Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lenders. The
Administrative Agent or any Obligor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 



-139-

 

 

Unless the Administrative Agent otherwise prescribes,(i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)               Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)               The Administrative Agent shall deliver to any Borrower, upon
written request, the address and facsimile number of any Lender and the name of
the appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.

 

(e)               Electronic Systems.

 

(i)                 Each Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)              Any Electronic System used by the Administrative Agent is
provided “as is” and “as available”. The Agent Parties (as defined below) do not
warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Obligor, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Obligor’s or the Administrative
Agent’s transmission of Communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or the Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.

 



-140-

 

 

Section 11.03                  Expenses, Etc. The Borrowers, jointly and
severally, shall pay (a) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent (or any sub-agent thereof) and its
Affiliates, including the reasonable and documented or invoiced fees, charges
and disbursements of counsel for the Administrative Agent (or any such
sub-agent) (including one local counsel in each applicable jurisdiction), in
connection with the syndication and distribution (including via the Internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation, registration and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (b) all reasonable and documented
out-of-pocket expenses incurred by the Joint Lead Arrangers and their respective
Affiliates, including the reasonable and documented or invoiced fees, charges
and disbursements of Simpson Thacher & Bartlett LLP and Goldberg Kohn Lt. as
counsel the Joint Lead Arrangers (and including, to the extent necessary, (i)
one local counsel in each applicable jurisdiction, and (ii) one additional local
counsel in the event of any actual or perceived conflict of interest among the
Joint Lead Arrangers (and if necessary, one local counsel in each relevant
jurisdiction) for group of the Joint Lead Arrangers that is subject to such
conflict) in connection with the syndication, preparation, negotiation,
execution and delivery of the credit facilities provided for herein, (c) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (d) all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any other Loan
Document or any other document referred to herein or therein, and (e) all
documented out-of-pocket expenses incurred by the Administrative Agent (or any
sub-agent thereof), any Issuing Bank and/or any Lender (including the documented
or invoiced fees, disbursements and other charges of (i) any counsel for the
Administrative Agent (or any such sub-agent) (which, for the avoidance of doubt,
may include counsel in foreign jurisdictions), (ii) one counsel to the Lenders
licensed in the State of New York and licensed in each jurisdiction (including
any state) where any Obligor or any Subsidiary of an Obligor is organized, has
its chief executive office or has assets with a material value) and (iii) one
additional local counsel in any applicable jurisdiction in the event of any
actual or perceived conflict of interest among the Lenders (and if necessary,
one local counsel in each relevant jurisdiction) for each group of Lenders that
is subject to such conflict in connection with the enforcement, collection or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section, or in connection with the
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Letters of Credit; provided that a Defaulting Lender will not be reimbursed for
its costs and expenses related to the replacement of such Defaulting Lender or
other matters incidental thereto.

 



-141-

 

 

Section 11.04                  Indemnity.

 

(a)               The Borrowers shall indemnify the Administrative Agent (and
any sub-agent thereof), each Joint Lead Arranger, each Issuing Bank and each
Lender, and each Affiliate of each of the foregoing, and their respective
directors, officers, employees, advisors and agents (each such Person being
called an “Indemnitee” and collectively, the “Indemnitees”) from, and hold each
Indemnitee harmless against, any and all losses, liabilities, claims or damages,
costs or related expenses (including reasonable and documented out-of-pocket
legal expenses including, to the extent necessary, one local counsel in each
applicable jurisdiction, and in the event of any actual or perceived conflict of
interest among the Indemnitees, one additional counsel (and, if necessary, one
local counsel in each relevant jurisdiction) for each group of Indemnitees
similarly situated that is subject to such conflict or other expenses incurred
in connection with investigating or defending any of the foregoing) to which any
Indemnitee may become subject, insofar as such losses, liabilities, claims or
damages, costs or related expenses arise out of or result from (i) any claim,
investigation, litigation or proceeding (including any threatened claim,
investigation, litigation or proceeding) relating to this Agreement, any Letter
of Credit or any other Loan Document (whether or not such claim, investigation,
litigation or proceeding is brought by a Borrower or any other Obligor or its or
their respective equity holders, Affiliates, creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto), including any claim, investigation,
litigation or proceeding in any way relating to the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including latent
and other defects, whether or not discoverable by the Administrative Agent or
any Secured Party or any Obligor, and any claim for patent, trademark or
copyright infringement), (ii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by WIL-Bermuda,
WIL-Delaware, Parent or any of their Subsidiaries, or any Environmental
Liability related in any way to WIL-Bermuda, WIL-Delaware, Parent or any of
their Subsidiaries, except, in each case, insofar as the Environmental Liability
or liability relating to the presence or release of Hazardous Materials arises
out of conditions resulting from negligent actions taken by, or negligently not
taken by, such Indemnitee after the date on which WIL-Bermuda, WIL-Delaware,
Parent or any of their Subsidiaries is divested of ownership of such property
(whether by foreclosure or deed in lieu of foreclosure, as
mortgagee-in-possession or otherwise), or (iii) any actual or proposed use by
any Borrower or any of its Subsidiaries of the proceeds of any extension of
credit by any Lender or any Issuing Bank hereunder, and the Borrowers, jointly
and severally, shall reimburse each Indemnitee upon demand for any expenses
(including reasonable and documented out-of-pocket legal expenses) incurred in
connection with any such claim, investigation, litigation or proceeding; but
excluding any such losses, claims, damages, liabilities or related expenses
(A) found by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen or resulted from the (i) gross negligence or willful
misconduct of the Indemnitee or (ii) a material breach of the funding
obligations of such Indemnitee or any of such Indemnitee’s affiliates or (B)
have not resulted from an act or omission by the Secured Parties and have been
brought by an Indemnitee against any other Indemnitee (other than any claims
against the Secured Parties in their respective capacities or in fulfilling
their respective roles as an Administrative Agent, Joint Lead Arranger, Issuing
Bank or any similar role that might be undertaken in connection with this
Agreement); provided that nothing herein shall be deemed to limit the Borrower’s
payment obligations under any other provision of this Agreement or any other
Loan Document as a result of such Lender’s becoming a Defaulting Lender. 
WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL BE INDEMNIFIED AND HELD
HARMLESS AGAINST ANY AND ALL losses, liabilities, claims or damages, costs or
related expenses ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT
ORDINARY NEGLIGENCE OF SUCH INDEMNITEE.  WITHOUT PREJUDICE TO THE SURVIVAL OF
ANY OTHER OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWERS UNDER THIS
SECTION 11.04 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE PAYMENT OF THE OTHER OBLIGATIONS.

 



-142-

 



 

With respect to an Obligor incorporated in Germany as (x) a limited liability
company (Gesellschaft mit beschränkter Haftung - GmbH) or (y) a limited
partnership (Kommanditgesellschaft) with a limited liability company as general
partner, the limitations pursuant to Section 30 of the Affiliate Guaranty shall
apply mutatis mutandis to the obligations set out under this Section 11.04.

 

(b)               To the extent that any Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or any Issuing Bank under
Section 11.03 or paragraph (a) of this Section, each Lender severally agrees to
pay to the Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(c)               To the extent permitted by applicable law, neither any party
hereto nor any of their respective directors, officers, employees and agents
shall assert, and each hereby waives, any claim against any other such Person,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Letter of Credit or the use of the proceeds thereof (it
being understood that, to the extent any Indemnitee suffers any such special,
indirect, consequential or punitive damages, the indemnification obligations of
the Borrowers set forth in paragraph (a) of this Section shall apply).

 

(d)               No Indemnitee referred to in Section 11.04(a) shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for any such damages found by a final, nonappealable judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence,
willful misconduct or unlawful conduct of such Indemnitee.

 

(e)               All amounts due under this Section 11.04 and under
Section 11.03 shall be payable not later than ten (10) Business Days after
written demand therefor and presentation of any documents required to be
delivered in connection therewith.

 

Section 11.05                  Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by such
Obligor without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 



-143-

 

 

(b)               (i) Subject to the conditions set forth in this Section 11.05
(including subparagraph (b)(ii) below), any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld and,
additionally, in the case of assignments pursuant to Section 4.03, delayed or
conditioned) of:

 

(A)             The Borrowers, provided that no consent of the Borrowers shall
be required for an assignment to a Lender (provided such Lender is a U.S.
Qualifying Lender), an Affiliate of a Lender (provided such Affiliate is a U.S.
Qualifying Lender), an Approved Fund (provided such Approved Fund is a U.S.
Qualifying Lender) or, if an Event of Default has occurred and is continuing,
any other assignee; and

 

(B)              the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund immediately prior to giving effect to
such assignment; and

 

(C)              each Issuing Bank;

 

provided that any consent to an assignment required by the Borrowers under this
Section 11.05(b)(i) shall be deemed to have been given by the Borrowers unless
it shall have objected thereto by written notice to the Administrative Agent
within ten (10) Business Days after receiving a written request for its consent
to such assignment.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of
WIL-Bermuda and the Administrative Agent otherwise consent, provided that no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 



-144-

 

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligor Parties and
their respective Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;

 

(E)              except in connection with assignments made while an Event of
Default has occurred and is continuing, all prospective assignees of a Lender
shall be required, as a condition to the effectiveness of such assignment, to
execute and deliver the forms required under Section 4.02(c) and Section 4.02(e)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered;

 

(F)              except in the case when no consent of the Borrowers is required
because an Event of Default has occurred and is continuing, no assignment shall
be made to any such assignee unless such assignee is a U.S. Qualifying Lender;

 

(G)             no assignment shall be made to an Ineligible Institution; and

 

(H)             the assignee, if it shall not be a Lender, shall deliver to
Parent and the Administrative Agent an Assignee Certificate.

 

Notwithstanding anything to the contrary in this Section 11.05 or elsewhere in
any Loan Document, the consent of each Borrower and of Parent shall, so long as
no Specified Event of Default has occurred and is continuing, be required for an
assignment or participation to any assignee or Participant that is a Swiss
Non-Qualifying Lender; provided, however, that such a consent shall not be
unreasonably withheld or delayed and in any event, such consent shall be deemed
given if any Borrower or Parent, as applicable, does not give its written
decision within 10 Business Days after a request for such consent from the
Administrative Agent. For the avoidance of doubt, if any Borrower or Parent
determines in its reasonable discretion that any assignment or participation
would result in noncompliance with the Swiss Non-Bank Rules and/or that the
number of Lenders and Participants under this Agreement that are Swiss
Non-Qualifying Lenders would exceed the number of ten, then such Borrower’s or
Parent’s objection to such assignment or participation shall be deemed to be
reasonable. Notwithstanding anything to the contrary but subject to
Section 11.05(b)(ii)(E) and (F) above, Barclays Bank PLC may assign its
Commitments hereunder to Barclays Bank Ireland PLC.

 



-145-

 

 

For purposes of this Section 11.05, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) Parent any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, with
respect to clause (d), such company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided, further,
that with respect to clause (d) upon the occurrence and during the continuance
of an Event of Default, any Person (other than a Lender) shall be an Ineligible
Institution if after giving effect to any proposed assignment to such Person,
such Person would hold more than 25% of the then outstanding Commitments, as the
case may be.

 

(iii)            Subject to acceptance and recording thereof pursuant to
subparagraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.07, 4.02, 11.03 and 11.04). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.05 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)             The Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest and fee amounts owing) of the LC Disbursements owing by each
Borrower to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be presumed correct, in the
absence of manifest error, and the Obligors, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Obligors, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 



-146-

 

 

(v)               Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee permitted under paragraph (b) of
this Section, such assignee’s completed Administrative Questionnaire (unless
such assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or such assignee shall have failed to make any payment required
to be made by it pursuant to Section 3.01(e) or (f), 4.01(d) or 11.04(a), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)               (i) Except as otherwise provided in this Agreement or any
other Loan Document, any Lender may, without the consent of any Obligor, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities other than an Ineligible Institution (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) such Participant delivers a Participant Certificate to such
Lender, the Administrative Agent, and WIL Ireland and (E) such Participant is a
U.S. Qualifying Lender. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.01(b) that affects such Participant. Subject to
subparagraph (c)(ii) of this Section, each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.07 and 4.02 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.02 as though it were a
Lender; provided such Participant agrees to be subject to Section 4.01(b), and
to deliver the forms required by Section 4.02(c), 4.02(e) and 4.02(h) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers (and such agency
being solely for tax purposes), maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or Letters of Credit or its other obligations under any Loan
Document) to any Person other than the Borrowers except to the extent that such
disclosure is necessary to establish that such Commitments or Letter of Credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Provided the requirements of this Section 11.05
(including, but not limited to, Section 11.05(c)(ii)), are satisfied, the
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 



-147-

 

 

(ii)              A Participant shall not be entitled to receive any greater
payment under Sections 2.07 and 4.02 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (i) such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
or (ii) the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. The Borrowers shall be notified of each
participation sold to a Participant, and each Participant shall comply with
Sections 4.02(c), 4.02(d), 4.02(e), 4.02(h), and 4.03 as though it were a
Lender. A Participant that fails to comply with the preceding sentence shall not
be entitled to any of the benefits of Section 4.02.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)               In case of any assignment or transfer by an Lender to an
assignee of all or any part of its rights and obligations under the Loan
Documents, the Lender and the assignee shall agree that, for the purposes of
Article 1278 of the Luxembourg Civil Code, any security interest created under
the Loan Documents and securing the rights assigned or transferred will be
preserved for the benefit of the assignee.

 

Section 11.06                  Confidentiality. Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors and agents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential to the extent set forth herein), (b) to the extent
requested by any regulatory authority or self-regulatory body having or claiming
jurisdiction over such Person, (c) to the extent required by applicable laws or
regulations or by any subpoena, court order or similar legal or regulatory
process, (d) to any other party to this Agreement or any other Loan Document,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any other Loan Document or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
to which an Obligor is a direct counterparty relating to any Obligors and their
respective obligations hereunder, and to any insurer or insurance broker,
(g) with the consent of the applicable Obligors, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than an
Obligor, or (i) on a confidential basis to (i) any rating agency in connection
with rating any Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein. For the purposes of this Section, “Information”
means all information received from any Obligor relating to such Obligor or any
other Obligor or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the applicable Obligor and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry and service providers to the Administrative Agent, any Issuing Bank or
any other Lender in connection with the administration and management of this
Agreement and the other Loan Documents; provided that such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Issuing Banks and the Lenders shall
endeavor to notify WIL-Bermuda as promptly as possible of any Information that
it is required to disclose pursuant to any subpoena, court order or similar
legal or regulatory process so long as it is not legally prohibited from
providing such notice.

 



-148-

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAWS, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER OBLIGORS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 



-149-

 

 

Section 11.07                  Survival. All covenants, agreements,
representations and warranties made by the Obligors herein, in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and thereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until Payment in Full. The provisions of Sections 2.07, 3.01, 4.02, 11.03
and 11.04 and Article X shall survive and remain in full force and in effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 11.08                  Governing Law. This Agreement, the other Loan
Documents (other than any Collateral Document that expressly selects to be
governed by the laws of another jurisdiction) and all other documents executed
in connection herewith and therewith and the rights and obligations of the
parties hereto and thereto shall be construed in accordance with and governed by
the law of the State of New York.

 

Section 11.09                  Independence of Covenants. All covenants
contained in this Agreement and in the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that such action or condition would be
permitted by an exception to, or otherwise be within the limitations of, another
covenant, shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or such condition exists.

 

Section 11.10                  Counterparts; Integration; Effectiveness;
Electronic Execution. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic transmission (in .pdf format)
shall be effective for all purposes as delivery of a manually executed
counterpart of this Agreement. The words “execution”, “signed”, “signature”,
“delivery”, and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrowers hereby (i) agree that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Obligors, electronic images of this Agreement or any
other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waive any argument, defense or right to contest the
validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

 



-150-

 

 

Section 11.11                  Severability. Any provision of this Agreement or
any other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 11.12                  Conflicts Between This Agreement and the Other
Loan Documents. In the event of any conflict between, or inconsistency with, the
terms of this Agreement and the terms of any of the other Loan Documents, the
terms of this Agreement shall control.

 

Section 11.13                  Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 11.14                  Limitation of Interest. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any
amount due hereunder, together with all fees, charges and other amounts which
are treated as interest on such amount under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such obligation in accordance with applicable law, the rate of interest payable
in respect of such amount hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such amount
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other amounts or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 



-151-

 

 

Section 11.15                  Submission to Jurisdiction; Consent to Service of
Process.

 

(a)               Each Obligor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
(including this Section 11.15) shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of any judgment in respect thereof against any Obligor or its
properties in the courts of any jurisdiction.

 

(b)               Each Obligor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each Obligor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 11.02 other than by
facsimile. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law. Notwithstanding any other provision of
this Agreement, each foreign Obligor hereby irrevocably designates CT
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor to receive, for and on behalf of such
Obligor, service of process in the State of New York in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document.

 

(d)               Each Obligor agrees that any suit, action or proceeding
brought by any Obligor Party or any of their respective Subsidiaries relating to
this Agreement or any other Loan Document against the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates shall be brought
exclusively in the United States District Court for the Southern District of New
York (or the state courts sitting in the Borough of Manhattan in the event the
Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, unless no such court shall accept
jurisdiction.

 



-152-

 

 

(e)               The Administrative Agent, each Issuing Bank and each Lender
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the United States District Court for the Southern District
of New York (or the state courts sitting in the Borough of Manhattan in the
event the Southern District of New York lacks subject matter jurisdiction), and
any appellate court from any thereof, in any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(f)                The Administrative Agent, each Issuing Bank and each Lender
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (e) of this Section. Each of the Administrative Agent, each Issuing
Bank and each Lender hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(g)               To the extent that any Obligor has or hereafter may acquire
any immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.

 

Section 11.16                  Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.17                  Judgment Currency. The obligation of each Obligor
to make payments on any Obligation to the Lenders, to any Issuing Bank or to the
Administrative Agent hereunder in any currency (the “first currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (the “second currency”) except
to the extent to which such tender or recovery shall result in the effective
receipt by the applicable Lender, the applicable Issuing Bank or the
Administrative Agent of the full amount of the first currency payable, and
accordingly the primary obligation of each Obligor shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in the
second currency of the amount (if any) by which such effective receipt shall
fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.

 



-153-

 

 

Section 11.18                  No Fiduciary Duty, etc. (a) The Borrowers and
Parent acknowledge and agree, and acknowledge their Subsidiaries’ understanding,
that no Credit Party will have any obligations except those obligations
expressly set forth herein and in the other Loan Documents and each Credit Party
is acting solely in the capacity of an arm’s-length contractual counterparty to
the Borrowers with respect to the Loan Documents and the transactions
contemplated herein and therein and not as a financial advisor or a fiduciary
to, or an agent of, the Borrowers or any other person. The Borrowers and Parent
agree that they will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrowers
and Parent acknowledge and agree that no Credit Party is advising any of them as
to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrowers and Parent shall consult with their own
respective advisors concerning such matters and shall be responsible for making
their own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to the Borrowers or Parent with respect
thereto.

 

(b)               The Borrowers and Parent further acknowledge and agree, and
acknowledge their Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers, Parent and other
companies with which the Borrowers and Parent may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

(c)               In addition, the Borrowers and Parent acknowledge and agree,
and acknowledge their Subsidiaries’ understanding, that each Credit Party and
its affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrowers and/or Parent may have conflicting interests regarding the
transactions described herein and otherwise. No Credit Party will use
confidential information obtained from the Borrowers or Parent by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrowers or Parent in connection with the performance by such Credit Party
of services for other companies, and no Credit Party will furnish any such
information to other companies. The Borrowers and Parent also acknowledge that
no Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrowers or Parent,
confidential information obtained from other companies.

 



-154-

 

 

Section 11.19                  USA Patriot Act. (a) Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Obligors
that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the PATRIOT Act.

 

(b)               In order to comply with the laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering, including Section 326 of the USA PATRIOT Act of
the United States (“Applicable Law”), the Administrative Agent is required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Administrative
Agent. Accordingly, each of the parties agree to provide to the Administrative
Agent, upon its request from time to time, such identifying information and
documentation as may be available for such party in order to enable the
Administrative Agent to comply with Applicable Law.

 

Section 11.20                  Appointment for Perfection. Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law
(including the PPSA), can be perfected only by possession or control. Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor, shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

Section 11.21                  Payments Set Aside. To the extent that any
payment by or on behalf of any Borrower is made to the Administrative Agent, any
Issuing Bank or any Lender, or the Administrative Agent, any Issuing Bank or any
Lender exercises its right of set-off pursuant hereto, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such
Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver, examiner, administrator or any other party, in connection with any
Bankruptcy Event of an Obligor or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred, and (b) each Lender and each
Issuing Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent (to the extent such amount had previously been paid
by the Administrative Agent to such Lender or such Issuing Bank, as applicable),
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Effective Rate from time to
time in effect. The obligations of the Lenders and the Issuing Banks under
clause (b) of the preceding sentence shall survive the Payment in Full.

 

Section 11.22                  No Fiduciary Duty. The Credit Parties and their
respective Affiliates (collectively, solely for purposes of this Section 11.22,
the “Credit Parties”) may have economic interests that conflict with those of
the Borrowers. Each Obligor agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Credit Parties and the Borrowers,
their stockholders or their affiliates. Each Obligor acknowledges and agrees
that (i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters), (iv) each of the Credit Parties may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligors and their Affiliates, and no Credit Party has any
obligation to disclose any of such interests to the Obligors or their Affiliates
and (v) each Obligor has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each Obligor further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto. Each Obligor
agrees that it will not claim that any Credit Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, in connection with the transactions contemplated hereby or the process
leading thereto.

 



-155-

 

 

Section 11.23                  Release of Guarantors.

 

(a)               Any Guarantor (other than Parent or WIL-Delaware) shall be
automatically released from its obligations under any applicable Guaranty
Agreement and the other Loan Documents (including Collateral Documents) (i) upon
Payment in Full, (ii) upon such Person ceasing to be a Subsidiary as a result of
such Disposition otherwise permitted by the Loan Document, (iii) upon such
Person becoming an Unrestricted Subsidiary, or (iv) if both of the following are
true: (A) such Person is not a Material Specified Subsidiary that is organized
in a Specified Jurisdiction and (B) such Person does not Guarantee third-party
Indebtedness for borrowed money of an Obligor in the principal amount in excess
of $20,000,000 (other than the ABL Credit Facility), and in any case set forth
above, promptly upon receipt of a written request therefor from the Borrowers,
the Administrative Agent will execute and deliver all documents as may
reasonably be requested to evidence such release.

 

(b)               Upon written notice from the Borrowers to the Administrative
Agent, any Added Guarantor shall be automatically released from its obligations
under any applicable Guaranty Agreement and the other Loan Documents if both of
the following are true: (A) such Person is not a Material Specified Subsidiary
that is organized in a Specified Jurisdiction and (B) such Person does not
Guarantee third-party Indebtedness for borrowed money of an Obligor in the
principal amount in excess of $20,000,000, and promptly upon receipt of a
written request therefor from the Borrowers, the Administrative Agent will
execute and deliver all documents as may reasonably be requested to evidence
such release.

 

Section 11.24                  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding any other term of any Loan Document or
any other agreement, arrangement or understanding between the parties, each
party acknowledges and accepts that any liability of any party to any other
party under or in connection with the Loan Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

 



-156-

 

 

(a)               any Bail-In Action in relation to any such liability,
including (without limitation):

 

(i)                 a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)              a conversion of all, or part of, any such liability into
shares or other instruments of ownership that may be issued to, or conferred on,
it; and

 

(iii)            a cancellation of any such liability; and

 

(b)               a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

Section 11.25                  Confirmation of Lender’s Status as a Swiss
Qualifying Lender.

 

(a)               Each Lender confirms that, as of the Effective Date, unless
notified in writing to Parent and the Administrative Agent prior to the
Effective Date, such Lender is a Swiss Qualifying Lender and has not entered
into a participation arrangement with respect to this Agreement with any Person
that is a Swiss Non-Qualifying Lender.

 

(b)               Without limitation to any consent or other rights provided for
in this Agreement (including Section 11.05), any Person that shall become an
assignee, Participant or sub-participant with respect to any Lender or
Participant pursuant to this Agreement shall confirm in writing to Parent and
the Administrative Agent prior to the date such Person becomes a Lender,
Participant or sub-participant, that:

 

(i)                 it is a Swiss Qualifying Lender and has not entered into a
participation (including sub-participation) arrangement with respect to this
Agreement with any Person that is a Swiss Non-Qualifying Lender; or

 

(ii)              if it is a Swiss Non-Qualifying Lender, it counts as one
single creditor for purposes of the Swiss Non-Bank Rules (taking into account
any participations and sub-participations).

 

(c)               Each Lender or Participant (including sub-participants) shall
promptly notify Parent and the Administrative Agent if for any reason it ceases
to be a Swiss Qualifying Lender.

 

Section 11.26                  Joint Lead Arrangers and Joint Book Runners. Each
of the Joint Lead Arrangers, in such capacity, shall not have any right, power,
obligation, liability, responsibility, or duty under this Agreement other than
those applicable to it in its capacity as a Lender, as the Administrative Agent
or as an Issuing Bank. Without limiting the foregoing, each of the Joint Lead
Arrangers, in such capacity, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Obligor. Each Lender, Administrative Agent,
Issuing Bank, and each Obligor acknowledges that it has not relied, and will not
rely, on the Joint Lead Arrangers in deciding to enter into this Agreement or in
taking or not taking action hereunder. Each of the Joint Lead Arrangers, in such
capacity, shall be entitled to resign at any time by giving notice to the
Administrative Agent and Borrowers.

 



-157-

 

 

Section 11.27      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
hereto acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)               As used in this Section 11.27, the following terms have the
following meanings:

 

(i)                 “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(ii)              “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. §252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§382.2(b).

 



-158-

 

 

(iii)            “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

Section 11.28      Credit Reporting Act Notice. Under the Credit Reporting Act
2013 of Ireland, lenders are required to provide personal and credit information
for credit applications and credit agreements of €500 and above to the Central
Credit Register. This information will be held on the Central Credit Register
and may be used by other lenders when making decisions on your credit
applications and credit agreements.

 

The Central Credit Register is maintained and operated by the Central Bank of
Ireland. For information on your rights and duties under the Credit Reporting
Act 2013 please refer to the factsheet prepared by the Central Bank of Ireland.
This factsheet is available on www.centralcreditregister.ie.

 

 

[Remainder of this page intentionally left blank; signature pages intentionally
omitted.]

 



-159-

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] ([the] [each an]1 “Assignor”) and [Insert
name of Assignee]2, ([the] [each an] “Assignee”). Capitalized terms used but not
defined herein shall have the respective meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the] [each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent, as contemplated below, (i)
all of [the] [each] Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the [the] [each] Assignor under the Credit
Agreement and the other Loan Documents and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the] [each] Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the] [each] Assignor
to [the] [each] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by [the]
[each] Assignor.

 

The provisions set out in clause 10.01 (c) and (d) of the Credit Agreement shall
apply to each Assignee as if it were an initial party to the Credit Agreement.

 





 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is to multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 



A-1

 

 

1.                  Assignor[s]:         2.                  Assignee[s]:

and is [a][an] [Lender][Affiliate or Approved Fund of [identify Lender]][other
assignee]3

    3.                  Borrowers: Weatherford International Ltd., a Bermuda
exempted company (“WIL-Bermuda”) and Weatherford International, LLC, a Delaware
limited liability company (“WIL-Delaware” and  together with WIL-Bermuda, the
“Borrowers”)     4.                  Administrative Agent: Deutsche Bank Trust
Company Americas (“DBTCA”), as the Administrative Agent under the Credit
Agreement     5.                  Credit Agreement: LC Credit Agreement, dated
as of December [5], 2019, among WIL-Bermuda, WIL-Delaware, Weatherford
International plc (“Parent”), the Lenders from time to time party thereto,
DBTCA, as administrative agent for the Lenders, and the Issuing Banks from time
to time party thereto, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time     6.                  Assigned
Interest: As set forth on Annex 2 attached hereto.     7.                 
Effective Date: _____________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



3 Select as applicable

 



A-2

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 ASSIGNOR:    [NAME OF ASSIGNOR]

 

By:   Name: Title:

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 

By:   Name: Title:

 



A-3

 

 

[Consented to and]4 Accepted:

 

Deutsche Bank Trust Company Americas,
as Administrative Agent

 

By:     Name:     Title:    

 

By:     Name:     Title:    

 

[Consented to:

 

WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company,
as Borrower

 

By:          Name:     Title: ]5    

 

[Consented to:

 

WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company,
as Borrower

 

By:     Name:     Title: ]6    

 



 



4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of WIL-Bermuda is required by the terms of the
Credit Agreement.

6 To be added only if the consent of WIL-Delaware is required by the terms of
the Credit Agreement.

 



A-4

 

 

Consented to:

 

Deutsche Bank AG New York Branch,
as Issuing Bank,

 

By:     Name:     Title:       By:     Name:     Title:    

 

Consented to:

 

Wells Fargo Bank, National Association,
as Issuing Bank,

 

By:     Name:     Title:    

 

Consented to:

 

Barclays Bank PLC,
as Issuing Bank,

 

By:     Name:     Title:    

 

[[Issuing bank],
as Issuing Bank,

 

By:     Name:     Title:]7    

 



 



7 To be added for any additional Issuing Banks.

 



A-5

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Obligor, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Obligor, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements specified in the Credit Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Collateral Agent or any other Lender, (vi) it is not an Ineligible Institution,
[[and] (vii) it has delivered to the Administrative Agent an Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers and their respective Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities
laws]8[,][ and] [(viii) attached to the Assignment and Assumption are the forms
required under Sections 4.02(c) and 4.02(e) of the Credit Agreement, duly
completed and executed by the Assignee]9[,][ and] [(ix) it has delivered to
Parent and the Administrative Agent an Assignee Certificate]10 [and (x) it is
not subject under current law to any U.S. withholding tax on amounts payable to
it under the Credit Agreement]11; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



 

 

8 Required to be delivered if Assignee is not a Lender.

9 Not required when an Event of Default has occurred and is continuing.



 



A-6

 

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall (a) be binding
upon the parties hereto and their respective successors and assigns and (b)
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page to this Assignment and Assumption by
facsimile (or by electronic communication, if arrangements for doing so have
been approved by the Administrative Agent) shall be effective as a delivery of a
manually executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT
AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

 



10 Required to be delivered if Assignee is not a Lender.

11 Not required when an Event of Default has occurred and is continuing.



A-7

 

 

ANNEX 2

 

Amount of Aggregate
Commitment / Total Letter of Credit Exposure Amount of Commitment / Letter of
Credit Exposure Assigned Percentage Assigned of Commitments / Letter of Credit
Exposure

 

$

$ %

 

Applicable Percentage: _____________________%1

 



 



1 Set forth, to at least 12 decimals, as a percentage of the Aggregate
Commitments.

 



A-8

 

 

 

EXHIBIT B

 

FORM OF LETTER OF CREDIT REQUEST

 

_______________, 20__

 

To:      [________]1

 

[________]2

 

Ladies and Gentlemen:

 

This notice shall constitute a “Letter of Credit Request” for a Letter of Credit
pursuant to Section 3.01(b) of the LC Credit Agreement, dated as of December
[5], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.

 

[The undersigned (the “Borrower”) hereby requests that [________]3 (the “Issuing
Bank”) issue a Letter of Credit on [________]4 in the aggregate amount of
[_______]5. The beneficiary of the requested Letter of Credit will be
[_______]6, and such Letter of Credit will be in support of [_______]7 and will
have a stated expiration date of [_______]8.]9

 

[The undersigned (the “Borrower”) hereby requests that [______]10 (the “Issuing
Bank”) [amend] [renew] [extend] on [______]11 the following Letter of Credit,
which was previously issued by the Issuing Bank: [insert title of Letter of
Credit], Number [_________], dated as of [________], and in the aggregate amount
of [________]12. [Insert description of requested amendment or details of
proposed terms of renewal or extension, as applicable].]13

 

[Insert any other information as shall be necessary in order for the Issuing
Bank to prepare the requested Letter of Credit or amend, renew or extend the
existing Letter of Credit, as applicable.]

 

[Remainder of this page intentionally left blank.]

 



 

 

1 Insert name of Issuing Bank

2 Insert address of Issuing Bank

3 Insert name of Issuing Bank

4 Insert proposed date of issuance of the requested Letter of Credit, which must
be at least three Business Days after the date of this Letter of Credit Request.

5 Insert initial amount of the requested Letter of Credit and whether such
amount is denominated in Dollars or an Alternative Currency.

6 Insert full name and address of the beneficiary of this Letter of Credit
Request.

7 Insert brief description of obligation to be supported by the Letter of
Credit.

8 Insert expiration date of the Letter of Credit, which shall comply with
Section 3.01(c) of the Credit Agreement.

9 Insert this paragraph for any issuance of a Letter of Credit.

10 Insert name of Issuing Bank.

11 Insert proposed date of amendment, renewal or extension of the applicable
Letter of Credit, which must be at least one Business Day after the date of this
Letter of Credit Request.



12 Insert the aggregate amount of the existing Letter of Credit to be amended,
renewed or extended and whether such amount is denominated in Dollars or an
Alternative Currency.

13 Insert this paragraph for any amendment, renewal or extension of an existing
Letter of Credit.



 

B-1

 



 

IN WITNESS WHEREOF, the undersigned has executed this Letter of Credit Request
this ____ day of ______________, 20___.

      Very truly yours,       [NAME OF REQUESTING   BORROWER] a [_________]  
[______________]

 

By:   Name:   Title:  



 

CC: Deutsche Bank Trust Company Americas   60 Wall Street   New York, New York
10005   Attention: Project Finance Agency Services, Weatherford   Fax: (646)
961-3317   Electronic Mail Address: Mary.Coseo@db.com

 



B-2

 

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that such officer is the
_______________________1 of Weatherford International plc, an Irish public
limited company (“Parent”), and that such officer is authorized to execute this
certificate on behalf of Parent pursuant to the LC Credit Agreement, dated as of
December [5], 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Parent, the Lenders from time to time party thereto, Deutsche Bank Trust Company
Americas, as administrative agent for the Lenders, and the Issuing Banks from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the respective meanings specified therefor in the Credit
Agreement.

 

The undersigned also hereby certifies that a review of the Obligors has been
made under such officer’s supervision with a view to determining whether the
Obligors have fulfilled all of their respective obligations under the Credit
Agreement and the other Loan Documents; and in his/her capacity as such officer
of Parent, and on behalf of Parent further certifies, represents and warrants
that, to the knowledge of such officer:

 

1.No Default has occurred (or if any Default has occurred, attached is a
description of such event and any action taken or proposed to be taken with
respect thereto).

 

2.Liquidity is not less than $200,000,000.

 

3.Attached as Schedule 1 is a list of all Material Specified Subsidiaries, which
specifies whether any Material Specified Subsidiaries are organized in
jurisdictions other than Specified Jurisdictions or Excluded Jurisdictions.

 

4.There have been no changes in GAAP or in the application thereof since the
date of Parent’s consolidated financial statements most recently delivered
pursuant to Section 7.01(b) of the Credit Agreement (or if any such change has
occurred, attached is a description of the effect of such change on the
financial statements accompanying this Compliance Certificate).

 

5.There have been no changes to exhibits or schedules to any Collateral Document
since the date of Parent’s Compliance Certificate most recently delivered
pursuant to Section 7.01(e) of the Credit Agreement (or if any such change has
occurred, attached as Exhibit A are amended or amended and restated exhibits or
schedules to the applicable Collateral Documents).


 



 

 



1 Must be executed by a Principal Financial Officer of Parent.



 



C-1

 

 

DATED as of _____________________.

 

WEATHERFORD INTERNATIONAL PLC, an Irish public limited company

 

By:   Name:   Title:

 



C-2

 

 

Schedule 1

List of all Material Specified Subsidiaries

[See Attached.]

 



C-3

 

 

Exhibit A

[None. / See Attached.]

 



C-4

 

 

EXHIBIT D

 

FORM OF ASSIGNEE CERTIFICATE

 

Weatherford International plc

c/o Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention: General Counsel

Telephone: (713) 836-4000 

Email: LegalWeatherford@weatherford.com

 

Deutsche Bank Trust Company Americas

60 Wall Street
New York, New York 10005

Attention: Project Finance Agency Services, Weatherford

Fax: (646) 961-3317
Electronic Mail Address: Mary.Coseo@db.com
 

Reference is made to that certain LC Credit Agreement, dated as of December [5],
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.

 

Pursuant to Section 11.05(b)(ii)(H) of the Credit Agreement, the undersigned is
a prospective assignee of rights and obligations of a Lender under the Credit
Agreement but is not currently a Lender (the “Assignee”) and is required to
deliver this Assignee Certificate.

 

Assignee hereby confirms that, as of date set forth below (check one):

 

¨Assignee is a Swiss Qualifying Lender and has not entered into a participation
(including sub-participation) arrangement with respect to the Credit Agreement
with any Person that is a Swiss Non-Qualifying Lender.

 

¨Assignee is a Swiss Non-Qualifying Lender, and counts as one single creditor
for purposes of the Swiss Non-Bank Rules and has not entered into a
participation (including any sub-participation) arrangement with respect to the
Agreement with any Person that is a Swiss Non-Qualifying Lender.

 



D-1

 

 

For purposes of the foregoing:

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 

“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

[Intentionally left blank; signature page follows.]

 



D-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Assignee Certificate this
_____ day of ______________, 20___.

 

[NAME OF ASSIGNEE]

 

 By:    Name:    Title:  

 



D-3

 

 

EXHIBIT E

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated as of ____________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the LC Credit
Agreement, dated as of December [5], 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International, LLC, a Delaware limited liability
company (“WIL-Delaware”), Weatherford International plc, an Irish public limited
company (“Parent”), the Lenders from time to time party thereto, Deutsche Bank
Trust Company Americas, as administrative agent for the Lenders, and the Issuing
Banks from time to time party thereto. Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of their Commitments;

 

WHEREAS, the Borrowers have given notice to the Administrative Agent of their
intention to increase the aggregate Commitments pursuant to such Section 2.11;
and

 

WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrowers and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                  The undersigned Increasing Lender agrees, subject to the
terms and conditions of the Credit Agreement, that as of the date of this
Supplement it shall have its Commitment increased by $[______________], thereby
making the total amount of its Commitment equal to $[___________].

 

2.                  The Borrowers hereby represent and warrant that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.

 

3.                  Terms defined in the Credit Agreement shall have their
respective defined meanings when used herein.

 

4.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

[Remainder of this page intentionally left blank.]

 



E-1

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  INCREASING LENDER:     [INSERT NAME OF INCREASING LENDER]

 

  By:     Name:
                                                                                            
  Title:  

 

Accepted and agreed to as of the date first written above:

 

WIL-BERMUDA:

 

WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company

 

By:     Name:                                         
                                               Title:    

 

WIL-Delaware:

 

WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company,
as Borrower

 

By:     Name:     Title:    

 

PARENT:

 

WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company

 

By:     Name:     Title:    

 



E-2

 

 

Acknowledged as of the date first written above:

 

Deutsche Bank Trust Company Americas,
as Administrative Agent

 

By:     Name:     Title:    

 

By:     Name:     Title:    

 



E-3

 

 

EXHIBIT F

 

FORM OF ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated as of ____________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the LC Credit
Agreement, dated as of December [5], 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), Weatherford International, LLC, a Delaware limited liability
company (“WIL-Delaware”), Weatherford International plc, an Irish public limited
company (“Parent”), the Lenders from time to time party thereto, Deutsche Bank
Trust Company Americas, as administrative agent for the Lenders, and the Issuing
Banks from time to time party thereto. Capitalized terms used but not otherwise
defined herein shall have the respective meanings specified therefor in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Persons meeting the qualifications set forth in such
Section 2.11 to provide an Incremental Commitment;

 

WHEREAS, the Credit Agreement provides in Section 2.11 thereof that any Person
providing an Incremental Commitment that is not already a Lender must meet the
requirements to be an assignee under Section 11.05(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.05(b));

 

WHEREAS, immediately prior to giving effect to this Supplement, the undersigned
Additional Lender was not a Lender under the Credit Agreement, but now desires
to become a party thereto as a Lender thereunder;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.      The undersigned Additional Lender agrees to be bound by the provisions
of the Credit Agreement as a Lender thereunder and agrees that it shall, as of
the date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
equal to $[__________].

 



F-1

 

 

2.                  The undersigned Additional Lender (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Supplement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it has delivered to Parent and the Administrative Agent the
forms required under Sections 4.02(c) and 4.02(e) of the Credit Agreement and an
Assignee Certificate, in each case duly completed and executed by the
undersigned Additional Lender, and (iii) it is not subject under current law to
any withholding tax on amounts payable to it under the Credit Agreement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
7.01 thereof, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
irrevocably designates, appoints and authorizes the Administrative Agent as the
agent of such Lender under the Credit Agreement and the other Loan Documents;
(e) irrevocably authorizes the Administrative Agent to take such actions on its
behalf under the provisions of the Credit Agreement and the other Loan
Documents, including execution of the other Loan Documents, and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Credit Agreement and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto; and
(f) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3.                  The undersigned’s address for notices for the purposes of
the Credit Agreement is as follows:

 

[___________]

 

[___________]

 

[___________]

 

4.                  The Borrowers hereby represent and warrant that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.

 

5.                  Terms defined in the Credit Agreement shall have their
respective defined meanings when used herein.

 

6.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

7.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

[Remainder of this page intentionally left blank.]

 



F-2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF ADDITIONAL LENDER]       By:                            Name:
    Title:  

 

Accepted and agreed to as of the date first written above:

 

WIL-BERMUDA:

 

WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company

 

By:     Name:     Title:    

 

WIL-Delaware:

 

WEATHERFORD INTERNATIONAL, LLC,
a Delaware limited liability company

 

By:     Name:     Title:    

 

PARENT:

 

WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company

 

By:     Name:     Title:    

 



F-3

 

 

Consented to and acknowledged as of the date first written above:

 

Deutsche Bank Trust Company Americas,
as Administrative Agent

 

By:     Name:     Title:       By:     Name:     Title:    

 



F-4

 

 

EXHIBIT G

 

FORM OF INTERCREDITOR AGREEMENT

 



G-1

 

 

FORM OF INTERCREDITOR AGREEMENT

 

dated as of

 

[                     , 20    ]

 

among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as ABL Collateral Agent and Foreign Collateral Agent

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as LC Collateral Agent,

 

BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED

when joined hereto, as LC Australian Collateral Agent,

 

WEATHERFORD INTERNATIONAL PLC,

 

and

 

The other Grantors Named Herein

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I Definitions 2 SECTION 1.01 Construction; Certain
Defined Terms 2 SECTION 1.02 Luxembourg Terms 14 SECTION 1.03 Designation of
Swap and Banking Obligations 15       ARTICLE II Priorities and Agreements with
Respect to Collateral 15 SECTION 2.01 Priority of Claims 15 SECTION 2.02 Actions
With Respect to Collateral; Prohibition on Contesting Liens 16 SECTION 2.03 No
Duties of Senior Representative; Provision of Notice 18 SECTION 2.04 No
Interference; Payment Over; Reinstatement 19 SECTION 2.05 Automatic Release of
Junior Liens 21 SECTION 2.06 Certain Agreements With Respect to Insolvency or
Liquidation Proceedings 22 SECTION 2.07 Reinstatement 28 SECTION 2.08 Entry Upon
Premises by the ABL Collateral Agent 28 SECTION 2.09 Insurance 30 SECTION 2.10
Refinancings 30 SECTION 2.11 Amendments to Security Documents 31 SECTION 2.12
Possessory Collateral Agent as Gratuitous Bailee for Perfection 32 SECTION 2.13
Control Agreements 33 SECTION 2.14 Rights under Permits and Licenses 33      
ARTICLE III Existence and Amounts of Liens and Obligations 33     ARTICLE IV
Consent of Grantors 34     ARTICLE V Representations and Warranties 34 SECTION
5.01 Representations and Warranties of Each Party 34 SECTION 5.02
Representations and Warranties of Each Representative 34       ARTICLE VI
Collateral Agency for Foreign Collateral 35 SECTION 6.01 Appointment of Foreign
Collateral Agent 35 SECTION 6.02 Rights as a Secured Party 35 SECTION 6.03
Exculpatory Provisions 35 SECTION 6.04 Reliance by the Foreign Collateral Agent
36 SECTION 6.05 Delegation of Duties 37 SECTION 6.06 Resignation of Foreign
Collateral Agent 37 SECTION 6.07 Non-Reliance on Foreign Collateral Agent and
Other Secured Parties 38 SECTION 6.08 Collateral Matters 38 SECTION 6.09
Discretionary Rights 39 SECTION 6.10 Indemnification of Foreign Collateral Agent
40 SECTION 6.11 Treatment of Proceeds of Foreign Collateral 41 SECTION 6.12
Currency Conversion 42 SECTION 6.13 Swiss Collateral 42 SECTION 6.14 Scottish
Collateral 42

 



i

 

 

ARTICLE VII Miscellaneous 43 SECTION 7.01 Legends 43 SECTION 7.02 Notices 44
SECTION 7.03 Waivers; Amendment 46 SECTION 7.04 Parties in Interest 46 SECTION
7.05 Survival of Agreement 47 SECTION 7.06 Counterparts 47 SECTION 7.07
Severability 47 SECTION 7.08 Governing Law; Jurisdiction; Consent to Service of
Process 47 SECTION 7.09 WAIVER OF JURY TRIAL 48 SECTION 7.10 Headings 48 SECTION
7.11 Conflicts 48 SECTION 7.12 Provisions Solely to Define Relative Rights 48
SECTION 7.13 Agent Capacities 48 SECTION 7.14 Supplements 49 SECTION 7.15
Collateral Agent Rights, Protections and Immunities 49 SECTION 7.16 Other Junior
Intercreditor Agreements 49 SECTION 7.17 Additional Grantors 50 SECTION 7.18
Joinder of LC Australian Collateral Agent 50

 



ii

 

 

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of [
                     , 20   ], is among Wells Fargo Bank, National Association
(“WF”), as administrative agent and collateral agent for the ABL Secured Parties
referred to herein (in such capacity, together with its successors or co-agents
in substantially the same capacity as may from time to time be appointed, the
“ABL Collateral Agent”) and as the initial Foreign Collateral Agent (as defined
below), when joined to this Agreement, BTA Institutional Services Australia
Limited (ABN 48 002 916 396), in its capacity as trustee of the LC Australian
Security Trust referred to herein (when joined to this Agreement, in such
capacity, together with its successors in substantially the same capacity as may
from time to time be appointed, the “LC Australian Collateral Agent”), Deutsche
Bank Trust Company Americas (“DBTCA”), as administrative agent and collateral
agent for the LC Secured Parties referred to herein (in such capacity, together
with its successors and co-agents and, as applicable, sub-agents (including with
respect to the LC Australian Collateral, the LC Australian Collateral Agent), in
substantially the same capacity as may from time to time be appointed, the “LC
Collateral Agent”), the Parent (as defined below) and the other Subsidiaries of
the Parent from time to time party hereto.

 

Weatherford International plc, a public limited company incorporated in the
Republic of Ireland (“Parent”), Weatherford International Ltd., a Bermuda
exempted company limited by shares (“WIL-Bermuda”), Weatherford International
LLC, a Delaware limited liability company (“WIL-Delaware”), Weatherford Oil Tool
GmbH, a German private limited company, Weatherford Products GmbH, a Swiss
limited liability company (the “ABL Borrowers”), the lenders and other parties
party thereto from time to time and the ABL Collateral Agent are party to the
Credit Agreement, dated as of the date hereof (“Existing ABL Credit Agreement”).

 

WIL-Bermuda and WIL-Delaware (the “LC Borrowers”), the issuing lenders from time
to time party thereto (the “Issuing Lenders”), the lenders from time to time
party thereto (the “LC Lenders”) and the LC Collateral Agent are party to the
Credit Agreement, dated as of the date hereof, pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (the “Existing LC Credit Agreement”).

 

This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the ABL Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the ABL Secured
Parties. In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 



 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01     Construction; Certain Defined Terms.

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Exhibits
shall be construed to refer to Articles, Sections and Exhibits of this
Agreement, (v) unless otherwise expressly qualified herein, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

(b)               As used in this Agreement, the following terms have the
meanings specified below:

 

“ABL Collateral Agent” has the meaning set forth in the recitals.

 

“ABL Credit Agreement” means (a) the Existing ABL Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or indenture extending
the maturity thereof, Refinancing, replacing or otherwise restructuring all or
any portion of the indebtedness under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof (except to the extent any such Refinancing,
replacement or restructuring is designated by the Parent not to be included in
the definition of “ABL Credit Agreement”), and (b) whether or not the facility
referred to in clause (a) remains outstanding, if designated by the Parent to be
included in the definition of “ABL Credit Agreement,” one or more (i) debt
facilities or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (ii) debt securities, indentures or
other forms of debt financing (including convertible or exchangeable debt
instruments or bank guarantees or bankers’ acceptances) or (iii) instruments or
agreements evidencing any other indebtedness, in each case, with the same or
different borrowers or issuers and, in each case, as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced or
refunded in whole or in part from time to time.

 



2

 

 

“ABL Documents” means the ABL Credit Agreement, the ABL Security Documents and
the other “Loan Documents” as defined in the ABL Credit Agreement.

 

“ABL Mortgages” means all “Mortgages” as defined in the ABL Credit Agreement.

 

“ABL Obligations” means all “Obligations” (as such term is defined in the ABL
Credit Agreement) of the ABL Borrowers and all other obligors under the ABL
Credit Agreement or any of the other ABL Documents, including obligations to pay
principal, premiums, if any, interest, attorneys fees, fees, costs, charges,
expenses, Bank Product Obligations (as defined in the ABL Credit Agreement) and
Letter of Credit (as defined in the ABL Credit Agreement) commissions, fees and
charges (and, with regard to all such items, including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding) when due and payable, and
all other amounts due or to become due under or in connection with the ABL
Documents and the performance of all other Obligations of the obligors
thereunder to the lenders and agents under the ABL Documents according to the
respective terms thereof.

 

“ABL Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute ABL Priority Collateral) by
the ABL Borrowers or any other Grantor consisting of the following:

 

(a) all Accounts; (b) all Chattel Paper and rights to payment evidenced thereby;
(c) all Inventory; (d) all assets constituting ABL Priority Rental Tool Assets;
(e) all cash and cash equivalents, (other than identifiable cash proceeds of the
LC Facility Priority Collateral); (f) all deposit accounts and securities
accounts (including any funds or other property held in or on deposit therein
but specifically excluding identifiable cash proceeds of LC Facility Priority
Collateral); (g) all Payment Intangibles in respect of the items referred to in
the previous clauses (a)-(f); (h) to the extent related to, substituted or
exchanged for, evidencing, supporting or arising from any of the items referred
to in the preceding clauses (a)-(g), all Documents, Letter-of-credit rights,
Instruments and rights to payment evidenced thereby, Supporting Obligations, all
General Intangibles (other than the Capital Stock of each Grantor and its
subsidiaries and Intellectual Property) and books and records, including
customer lists; (i) to the extent attributed or pertaining to any ABL Priority
Collateral, all Commercial Tort Claims; (j) all intercompany payables and other
intercompany claims, business interruption insurance proceeds, representation
and warranty insurance proceeds, and tax refunds; and (k) all substitutions,
replacements, accessions, products, or proceeds of any of the foregoing, in any
form, including insurance proceeds and all claims against third parties for loss
or damage to, or destruction of, or other involuntary conversion (including
claims in respect of condemnation or expropriation) of any kind or nature of any
or all of the foregoing, provided that in no case shall ABL Priority Collateral
include any identifiable cash proceeds from a sale, lease, conveyance or
disposition of any LC Priority Collateral.

 



3

 

 

All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.

 

“ABL Priority Possessory Collateral” means ABL Priority Collateral that is
Possessory Collateral.

 

“ABL Priority Rental Tool Assets” means unfinanced drilling, fracking, well
maintenance and other similar rental tools, including, without limitation,
artificial lift equipment, cementation production, drilling services, drilling
tools, intervention services, line hanger, pressure drilling, open and case
hole, pressure pumping, production automation, sand control, testing, tubular
running services, well services, and wireline, in each case constituting
Inventory or Equipment of a Domestic Borrowing Base Loan Party or a Canadian
Borrowing Base Loan Party (as each such term is defined in the ABL Credit
Agreement), that is held in the ordinary course of business for rental to
another Person that is not an affiliate of any Grantor.

 

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Security
Agreement.

 

“ABL Security Agreement” means the U.S. Security Agreement, dated as of the date
hereof, among the Parent, each other pledgor party thereto and the ABL
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.

 

“ABL Security Documents” means the ABL Security Agreement, the ABL Mortgages and
any other documents now existing or entered into after the date hereof that
create or purport to create Liens on any assets or properties of any Grantor to
secure any ABL Obligations.

 

“Agreement” has the meaning set forth in the recitals.

 

“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the ABL Collateral Agent (b) with respect to the ABL Priority
Collateral, the LC Collateral Agent.

 

“Applicable Possessory Collateral Agent” means (a) with respect to ABL Priority
Possessory Collateral, the ABL Collateral Agent (b) with respect to LC Priority
Possessory Collateral, the LC Collateral Agent and (c) notwithstanding the
foregoing, with respect to Foreign Collateral, the Foreign Collateral Agent.

 

“Applicable Senior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the ABL Collateral Agent, and (b) with respect to the LC Priority
Collateral, the LC Collateral Agent.

 

“Bank Product Obligations” means all “Bank Product Obligations” as defined in
the ABL Credit Agreement (other than “Excluded Swap Obligations” as defined in
the ABL Credit Agreement) and all “Banking Services Obligations” and all “Swap
Obligations” as defined in the LC Credit Agreement (other than “Excluded Swap
Obligations” as defined in the LC Credit Agreement).

 



4

 

 

“Bankruptcy Case” has the meaning set forth in Section 2.06(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.

 

“Class” has the meaning set forth in the definition of Senior Secured
Obligations.

 

“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, ABL Security Documents or the LC Security Documents, as applicable,
to secure the ABL Obligations or the LC Obligations, as applicable.

 

“Collateral Agent” means the Foreign Collateral Agent, ABL Collateral Agent, the
LC Collateral Agent, or any of the foregoing, as the context may require.

 

“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.

 

“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is ABL Priority Collateral (or only incidentally includes LC Priority
Collateral), the ABL Collateral Agent and; (ii) for decisions relating to
Foreign Collateral that is LC Priority Collateral (or only incidentally includes
ABL Priority Collateral), the LC Collateral Agent (and in the case of the LC
Australian Collateral Agent, acting for, and with any decisions relating to LC
Australian Collateral made by, the LC Administrative Agent).

 

“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect, in each case as amended, including any corporate law of any jurisdiction
which may be used by a debtor to obtain a stay or a compromise, settlement,
adjustment or arrangement of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).

 



5

 

 

“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
ABL Credit Agreement or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).

 

“DIP Financing” has the meaning set forth in Section 2.06(b).

 

“DIP Financing Liens” has the meaning set forth in Section 2.06(b).

 

“DIP Lenders” has the meaning set forth in Section 2.06(b).

 

“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations (as defined in the ABL Credit
Agreement); and (z) asserted or threatened (in writing) claims, demands,
actions, suits, investigations, liabilities, fines, costs, or damages for which
a party may be entitled to indemnification or reimbursement by any Grantor,
delivery of cash collateral or backstop letters of credit in respect thereof in
a manner consistent with such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments (including, in any event, all such interest, fees,
costs, expenses and other charges regardless of whether such amounts are
allowed, allowable or reasonable in any Insolvency or Liquidation Proceeding,
whether under Section 506 of the Bankruptcy Code of otherwise); provided that
(i) the Discharge of ABL Obligations shall not be deemed to have occurred if
such payments are made in connection with the establishment of a replacement ABL
Credit Agreement and (ii) the Discharge of LC Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of LC Obligations that
constitute an exchange or replacement for or a refinancing of such Obligations
or LC Obligations. In the event any Obligations are modified and such
Obligations are paid over time or otherwise modified, in each case, pursuant to
Section 1129 of the Bankruptcy Code or similar Debtor Relief Law, such
Obligations shall be deemed to be discharged only when the final payment is
made, in cash, in respect of such indebtedness and any obligations pursuant to
such new or modified indebtedness shall have been satisfied. The term
“Discharged” shall have a corresponding meaning.

 



6

 

 

“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)

 

“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement or the LC Credit Agreement, as the context may require.

 

“Foreign Collateral” has the meaning set forth in Section 2.01(d).

 

“Foreign Collateral Agent” means ABL Collateral Agent and its successors (as
appointed in accordance with Article VI hereof) or assigns.

 

“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of Foreign Collateral Agent and all documents
delivered therewith.

 

“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.

 

“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, conservator or any similar
official appointed for or relating to the Parent or any other Grantor or all or
a substantial portion of their respective property and assets, in each case
whether or not voluntary; (c) any liquidation, dissolution, marshalling of
assets or liabilities or other winding up (or similar process) of or relating to
the Parent or any other Grantor, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (d) any other proceeding
of any type or nature in which substantially all claims of creditors of the
Parent or any other Grantor, or of a class of creditors of the Parent or any
other Grantor, are stayed, compromised, restructured or determined and any
payment, distribution, restructuring or arrangement is or may be made on account
of or in relation to such claims.

 

“Junior Claims” means (a) with respect to the ABL Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the ABL Obligations secured by such Collateral.

 



7

 

 

“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.

 

“Junior Representative” means (a) with respect to the LC Priority Collateral,
the ABL Collateral Agent and (b) with respect to the ABL Priority Collateral,
the LC Collateral Agent.

 

“Junior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the ABL Priority Collateral), the LC
Obligations (to the extent such Obligations are secured by the ABL Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral).

 

“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.

 

“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the ABL Security Documents and (b) with respect to the ABL
Obligations, the LC Security Documents.

 

“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the ABL Secured Parties (to the extent that the Obligations
owing to such ABL Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the LC Secured Parties (to the
extent that the Obligations owing to such LC Secured Parties are secured by the
ABL Priority Collateral).

 

“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.

 

“LC Australian Collateral Agent” has the meaning set forth in the recitals.

 

“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.

 

“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.

 

“LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.

 

“LC Collateral Agent” has the meaning set forth in the recitals.

 



8

 

 

“LC Credit Agreement” means (a) the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”) and (b) whether or not the facility referred to in clause (a)
remains outstanding, if designated by the Parent to be included in the
definition of “LC Credit Agreement,” one or more (i) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (ii) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (iii) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.

 

“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.

 

“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.

 

“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.

 

“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.

 

“LC Lenders” has the meaning set forth in the recitals.

 

“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.

 

“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys fees, fees, costs, charges,
expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.

 



9

 

 

“LC Priority Collateral” means all Collateral (other than ABL Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) of any Grantor (including, for the avoidance
of doubt, (a) all Real Estate Assets of Grantors; (b) all intellectual property;
(c) all Capital Stock in each Grantor’s subsidiaries (as defined in the LC
Credit Agreement); (d) all proceeds of insurance policies other than business
interruption insurance or representations and warranties insurance policies
(excluding any such proceeds that relate to ABL Priority Collateral); and (e)
all products and proceeds of any and all of the foregoing (other than any such
proceeds that are ABL Priority Collateral)).

 

“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.

 

“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.

 

“LC Security Agreement” means the U.S. Security Agreement, dated as of the date
hereof, by and among the Parent, LC Borrowers, each other pledgor party thereto
and the LC Collateral Agent, as amended, amended and restated, supplemented or
modified from time to time.

 

“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.

 

“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).

 

“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.

 

“Memorandum” has the meaning set forth in Section 2.02(c).

 

“Mortgages” means the ABL Mortgages and the LC Mortgages.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“No Controlling Party Situation” means any decision relating to Foreign
Collateral whereby (a) due to the mixed nature of the Collateral involved, there
is no Controlling Party or (b) the instructions from LC Collateral Agent as
Controlling Party and ABL Collateral Agent as Controlling Party are in conflict.

 

“Obligations” means the ABL Obligations and the LC Obligations.

 



10

 

 

“Parent” has the meaning set forth in the recitals.

 

“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender giving
due regard to the nature of both the ABL Priority Collateral and the LC Priority
Collateral and the relative proportion of each such collateral type over which
such discretion is being exercised).

 

“Permitted Remedies” means, with respect to any Junior Secured Obligations:

 

(a)               filing a proof of claim or statement of interest with respect
to such Obligations; provided that an Insolvency or Liquidation Proceeding has
been commenced by or against any Grantor;

 

(b)               taking any action (not adverse to the Liens securing Senior
Secured Obligations, the priority status thereof, or the rights of the
Applicable Senior Collateral Agent or any of the Senior Secured Obligations
Secured Parties to exercise rights, powers and/or remedies in respect thereof)
in order to create, perfect, preserve or protect (but not enforce) its Lien on
any of the Collateral;

 

(c)               filing any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Junior Secured Obligations Secured Parties, including any claims secured by
the Junior Secured Obligations Collateral, in each case in accordance with the
terms of this Agreement;

 

(d)               filing any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);

 

(e)               join (but not exercise any control with respect to) any
judicial foreclosure proceeding or other judicial lien enforcement proceeding
with respect to the Senior Secured Obligations Collateral of the Senior
Collateral Agent initiated by such Senior Collateral Agent to the extent that
any such action could not reasonably be expected, in any material respect, to
restrain, hinder, limit, delay for any material period or otherwise interfere
with an enforcement action by such Senior Collateral Agent (it being understood
that neither the Junior Collateral Agent nor any Junior Secured Obligations
Secured Parties shall be entitled to receive any proceeds from the Senior
Secured Obligations Collateral unless otherwise expressly permitted herein);

 

(f)                subject to Section 2.04(a)(iii), inspect, appraise or value
the Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the ABL
Documents or LC Documents, as applicable, or applicable law;

 

(g)               subject to Section 2.04(a)(iii), take any action to seek and
obtain specific performance or injunctive relief to compel a Grantor to comply
with (or not to violate or breach) an obligation under the ABL Documents or LC
Documents, as applicable; provided that such action does not include any action
by a Junior Secured Obligations Secured Party to seek specific performance or
injunctive relief against any Senior Secured Obligations Secured Party or the
sale or disposition of any such Senior Secured Obligations Secured Party’s
Senior Secured Obligations Collateral in contravention of the other provisions
of this Agreement;

 



11

 

 

(h)               make a cash or, if allowed pursuant to applicable law, credit
bid for Collateral at any public or private sale thereof, provided that (i) such
Secured Party does not challenge the bid of any Senior Secured Obligations
Secured Party for its Senior Secured Obligations Collateral other than by the
submission of a competing bid, (ii) each Senior Secured Obligations Secured
Party may, subject to the terms of its Senior Secured Obligations Collateral
Documents, offset its Senior Secured Obligations against the purchase price for
the Senior Secured Obligations Collateral and (iii) if such sale includes Junior
Secured Obligations Collateral and Senior Secured Obligations Collateral, the
Junior Secured Obligations Secured Parties may only bid cash with respect to the
Senior Secured Obligations Collateral; and

 

(i)                 in any Insolvency or Liquidation Proceeding, (i) voting on
any Plan of Reorganization, (ii) filing any proof of claim and (iii) making
other filings and motions and making any arguments in connection therewith
(including in support of or opposition to, as applicable, the confirmation or
approval of any Plan of Reorganization) that comply with the terms of this
Agreement.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.

 

“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.

 

“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the possession of any Collateral Agent under the terms of the ABL Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

 

“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.

 

“Proceeds” has the meaning set forth in Section 2.01(a).

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).

 



12

 

 

“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.

 

“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.

 

“Representative” means (a) in the case of any ABL Obligations, the ABL
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.

 

“Secured Parties” means (a) the ABL Secured Parties and (b) the LC Secured
Parties.

 

“Senior Claims” means (a) with respect to the ABL Priority Collateral, the ABL
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the LC Obligations secured by such Collateral.

 

“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.

 

“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the ABL Priority Collateral, the
ABL Collateral Agent.

 

“Senior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the ABL Priority Collateral), the ABL Obligations;
the LC Obligations shall, collectively, constitute one “Class” of Senior Secured
Obligations and the ABL Obligations shall constitute a separate “Class” of
Senior Secured Obligations.

 

“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.

 



13

 

 

“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the ABL
Obligations, the ABL Security Documents.

 

“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the ABL Priority Collateral, the ABL Secured Parties (to the
extent that the Obligations owing to such ABL Secured Parties are secured by the
ABL Priority Collateral).

 

“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.

 

SECTION 1.02 Luxembourg Terms. In this Agreement, in respect of any Luxembourg
Obligor or any other entity which is organized under the laws of the Grand-Duchy
of Luxembourg or has its “centre of main interests” (as that term is used in
Article 3(1) of the European Insolvency Regulation in Luxembourg, a reference
to:

 

(a)               a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:

 

(i)                 juge-commissaire or insolvency receiver (curateur) appointed
under the Luxembourg Commercial Code;

 

(ii)               liquidateur appointed under Articles 1100-1 to 1100-15
(inclusive) of the Luxembourg act dated 10 August 1915 on commercial companies,
as amended;

 

(iii)            juge-commissaire or liquidateur appointed under Article 1200-1
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;

 

(iv)             commissaire appointed under the Grand-Ducal decree of 24 May
1935 on the controlled management regime or under Articles 593 to 614
(inclusive) of the Luxembourg Commercial Code; and

 

(v)               juge délégué appointed under the Luxembourg act of 14 April
1886 on the composition to avoid bankruptcy, as amended; and

 

(b)               a “winding-up”, “administration”, “liquidation” or
“dissolution” includes, without limitation, bankruptcy (faillite), liquidation,
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement) and controlled management (gestion
contrôlée).

 



14

 

 

(c)               an officer, a manager or a director includes a manager
(gérant) and a director (administrateur).

 

SECTION 1.03 Designation of Swap and Banking Obligations. With respect to any
Bank Product Obligations that would otherwise constitute both ABL Obligations
and LC Obligations hereunder, such Bank Product Obligations shall solely
constitute ABL Obligations for all purposes of this Agreement unless at the time
that Parent or any Subsidiary thereof enters into any agreement giving rise to
Bank Product Obligations, or at any time thereafter, the counterparty to such
agreement and Parent or such Subsidiary (as applicable) shall designate the
related Bank Product Obligations under such agreement as LC Obligations in a
writing signed between such parties with a copy to each Representative party
hereto, in which case such Bank Product Obligations shall solely constitute LC
Obligations for all purposes of this Agreement.

 

ARTICLE II

 

Priorities and Agreements with Respect to Collateral

 

SECTION 2.01 Priority of Claims. (a) Anything contained herein or in any of the
ABL Documents or the LC Documents to the contrary notwithstanding, if an Event
of Default has occurred and is continuing, and any Collateral Agent is taking
action to enforce rights in respect of any Collateral (whether in an Insolvency
or Liquidation Proceeding or otherwise), or any distribution is made in respect
of any Collateral in any Insolvency or Liquidation Proceeding with respect to
any Grantor, the Proceeds (subject, in the case of any such distribution, to
Section 2.6       hereof) (all proceeds of any sale, collection or other
liquidation of any Collateral and all proceeds of any such distribution,
including adequate protection or similar payments under any Debtor Relief Law,
being collectively referred to as “Proceeds”) shall be applied as follows:

 

(i)In the case of LC Priority Collateral,

 

FIRST, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents, and

 

SECOND, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents.

 

If any ABL Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding ABL Obligations.

 

(ii)In the case of ABL Priority Collateral,

 

FIRST, to the payment in full of the ABL Obligations in accordance with Section
2.4(b) of the ABL Credit Agreement and the other applicable provisions of the
ABL Documents, and

 



15

 

 

SECOND, to the payment in full of the LC Obligations in accordance with Section
9.04 of the LC Credit Agreement and the other applicable provisions of the LC
Documents.

 

If any LC Obligations remain outstanding after the Discharge of the ABL
Obligations, all proceeds of the ABL Priority Collateral will be applied to the
repayment of any outstanding LC Obligations.

 

(b)               It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the ABL Credit
Agreement and the LC Credit Agreement, both as in effect on the date hereof, may
be Refinanced from time to time, all without affecting the priorities set forth
in Section 2.01(a) or the provisions of this Agreement defining the relative
rights of the ABL Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed. The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.

 

(c)               Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing the LC Obligations granted
on the Collateral or of any Liens securing the ABL Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the ABL Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on the LC Priority Collateral securing the ABL Obligations and (2)
the Liens on the ABL Priority Collateral securing the ABL Obligations will rank
senior to any Liens on the ABL Priority Collateral securing the LC Obligations.

 

(d)               For the avoidance of doubt, notwithstanding that Liens granted
to the Foreign Collateral Agent, LC Collateral Agent, or ABL Collateral Agent on
the Collateral governed by the laws of a jurisdiction located outside of the
United States of America (the “Foreign Collateral”) may (A) have legally the
same or different ranking due to mandatory legal provisions governing such
Foreign Collateral; (B) have been granted or perfected in an order contrary to
the contemplated ranking as set forth in this Agreement or (C) not have been
granted to ABL Collateral Agent or LC Collateral Agent, the contractual ranking
of the Liens on such Foreign Collateral shall be consistent with the ranking set
forth in Section 2.1, and, subject to Article VI, all other terms and provisions
of this Agreement with respect to Collateral shall be applicable to such Foreign
Collateral.

 



16

 

 

SECTION 2.02     Actions With Respect to Collateral; Prohibition on Contesting
Liens.

 

(a)               Until the Discharge of all of the Senior Secured Obligations
of a particular Class, (i) only the Applicable Senior Collateral Agent shall act
or refrain from acting with respect to the Senior Secured Obligations Collateral
of such Class, (ii) no Collateral Agent shall follow any instructions with
respect to such Senior Secured Obligations Collateral from any Junior
Representative or from any Junior Secured Obligations Secured Parties and (iii)
each Junior Representative and the Junior Secured Obligations Secured Parties
shall not, and shall not instruct any Collateral Agent to, commence any judicial
or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, receiver and manager, interim receiver, agent, liquidator,
administrator, custodian or similar official, person or agent appointed for or
over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Junior Secured Obligations Collateral, whether under any ABL Security Document
or any LC Security Document, as applicable, applicable law or otherwise, it
being agreed that (A) only the Applicable Senior Collateral Agent, acting in
accordance with the ABL Security Documents or the LC Security Documents, as
applicable, shall be entitled to take any such actions or exercise any such
remedies, or to cause any Collateral Agent to do so and (B) notwithstanding the
foregoing, each Junior Representative may take Permitted Remedies. Each Senior
Collateral Agent may deal with the Senior Secured Obligations Collateral as if
they had a senior Lien on such Collateral. No Junior Collateral Agent, Junior
Representative or Junior Secured Obligations Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by any Senior
Collateral Agent, Senior Representative or Senior Secured Obligations Secured
Party or any other exercise by such Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party of any rights and
remedies relating to the Senior Secured Obligations Collateral.

 

(b)               Each of the Junior Collateral Agent and the Junior Secured
Obligations Secured Parties agrees that it will not (and hereby waives any right
to) directly or indirectly contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
creation, extent, attachment, perfection, priority, validity or enforceability
of a Lien or Senior Secured Obligations held by or on behalf of any of the
Senior Secured Obligations Secured Parties in all or any part of the Collateral
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any of the Collateral
Agents or the Secured Parties to enforce this Agreement.

 

(c)               (i) Only the Foreign Collateral Agent shall act or refrain
from acting with respect to the Foreign Collateral, (ii) Foreign Collateral
Agent shall not follow any instructions with respect to Foreign Collateral
except from the Controlling Party (in accordance with Article VI) and (iii)
other than the Controlling Parties, no Secured Party will, or will instruct
Foreign Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, receiver and
manager, interim receiver, agent, liquidator, administrator, custodian or
similar official, person or agent appointed for or over, attempt any action to
take possession of, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce its interest in or realize upon, or take
any other action available to it in respect of, any Foreign Collateral, whether
under any ABL Security Document or any LC Security Document, applicable law or
otherwise, it being agreed that (A) only the Foreign Collateral Agent, acting in
accordance with the Foreign Collateral Documents and the terms of Article VI,
shall be entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral. No Secured Party will contest, protest or
object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.

 



17

 

 

 

(d)               (i) With respect to any payments or distributions in cash,
property or other assets that any Junior Secured Obligations Secured Party pays
over to any Senior Secured Obligations Secured Party under the terms of this
Agreement, such Junior Secured Obligations Secured Party shall be subrogated to
the rights of the Senior Secured Party Obligations Secured Party and (ii) any
Secured Party may assert its rights of subrogation under applicable law
resulting from any draw or other payment under any letter of credit issued under
or secured by the ABL Documents or LC Documents, as applicable; provided, that
(x) the LC Facility Secured Parties shall not assert or enforce any such rights
of subrogation they may acquire as described in clauses (i) or (ii) above with
respect to the ABL Documents or ABL Priority Collateral until the Discharge of
all ABL Obligations has occurred and (y) the ABL Secured Parties shall not
assert or enforce any such rights of subrogation they may acquire as described
in clauses (i) or (ii) above with respect to the LC Documents or LC Priority
Collateral until the Discharge of all LC Obligations has occurred.

 

(e)               The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.

 



18

 

 

SECTION 2.03     No Duties of Senior Representative; Provision of Notice.

 

(a) Each Junior Secured Obligations Secured Party acknowledges and agrees that
none of the Senior Collateral Agents, the Senior Representative nor any other
Senior Secured Obligations Secured Party shall have any duties or other
obligations to such Junior Secured Obligations Secured Party with respect to any
Senior Secured Obligations Collateral, other than to transfer to the Applicable
Junior Collateral Agent any proceeds of any such Senior Secured Obligations
Collateral remaining in its possession or under its control following any sale,
transfer or other disposition of such Collateral (in each case, unless the
Junior Secured Obligations have been Discharged prior to or concurrently with
such sale, transfer, disposition, payment or satisfaction) and the Discharge of
the Senior Secured Obligations secured thereby, or if a Senior Collateral Agent
shall be in possession or control of all or any part of such Collateral after
such payment and satisfaction in full and termination, such Collateral or any
part thereof remaining, in each case without representation or warranty on the
part of any Senior Collateral Agent, any Senior Representative or any Senior
Secured Obligations Secured Party. In furtherance of the foregoing, each Junior
Secured Obligations Secured Party acknowledges and agrees that, until the Senior
Secured Obligations secured by any Collateral shall have been Discharged, the
Applicable Senior Collateral Agent shall be entitled, for the benefit of the
holders of such Senior Secured Obligations, to sell, transfer or otherwise
dispose of, or cause the sale, transfer or other disposition of, such Senior
Secured Obligations Collateral as provided herein and in the ABL Documents and
the LC Documents, as applicable, without regard to any Junior Claims or any
rights to which the holders of the Junior Secured Obligations would otherwise be
entitled as a result of such Junior Claims. Without limiting the foregoing, each
Junior Secured Obligations Secured Party agrees that none of the Senior
Collateral Agents, the Senior Representatives nor any other Senior Secured
Obligations Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Senior Secured Obligations Collateral (or any other
collateral securing the Senior Secured Obligations), or to sell, dispose of,
realize on or liquidate all or any portion of such Senior Secured Obligations
Collateral (or any other collateral securing the Senior Secured Obligations), in
any manner that would maximize the return to the Junior Secured Obligations
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation. Each of the Junior Secured
Obligations Secured Parties waives any claim such Junior Secured Obligations
Secured Party may now or hereafter have against any Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) arising out of (i)
any actions which any Senior Collateral Agent, any Senior Representative or the
Senior Secured Obligations Secured Parties (or their representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) take or omit to take (including, actions with respect to
the creation, attachment, perfection or continuation of Liens on any Senior
Secured Obligations Collateral, actions with respect to the preservation,
foreclosure upon, realization, sale, release or depreciation of, or failure to
realize upon, any of the Senior Secured Obligations Collateral and actions with
respect to the collection of any claim for all or any part of the Senior Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the ABL Documents and the LC Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by any Applicable Senior Collateral Agent, any Senior
Representative or any Senior Secured Obligations Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code (or any equivalent proceeding under any other
Debtor Relief Law) or (iii) subject to Section 2.06, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Parent or any of its Subsidiaries, as
debtor-in-possession (or any equivalent action under any other Debtor Relief
Law).

 



19

 

 

SECTION 2.04     No Interference; Payment Over; Reinstatement.

 

(a)               Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, ABL Security Document, or
LC Security Document or the extent, validity, attachment, perfection, priority,
or enforceability of any Lien under the Foreign Collateral Documents, ABL
Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents, or
the Secured Parties to enforce this Agreement.

 

(b)               Each Junior Collateral Agent, each Junior Representative and
each Junior Secured Obligations Secured Party hereby agrees that, if it shall
obtain possession or control of any Senior Secured Obligations Collateral, or
shall receive any Proceeds or payment in respect of any Senior Secured
Obligations Collateral, pursuant to any ABL Security Document or LC Security
Document or by the exercise of any rights available to it under any applicable
law or in any Insolvency or Liquidation Proceeding or through any other exercise
of rights or remedies, at any time prior to the Discharge of the Senior Secured
Obligations, then it shall hold such Senior Secured Obligations Collateral
proceeds or payment in trust for the Senior Secured Obligations Secured Parties
and transfer such Senior Secured Obligations Collateral, proceeds or payment, as
the case may be, to the Applicable Senior Collateral Agent reasonably promptly
after obtaining actual knowledge, or notice from the Applicable Senior
Collateral Agent, that it is in possession or control of such Senior Secured
Obligations Collateral, proceeds or payment. Each Junior Secured Obligations
Secured Party agrees that if, at any time, it receives notice or obtains actual
knowledge that all or part of any payment with respect to any Senior Secured
Obligations previously made shall be rescinded for any reason whatsoever, such
Junior Secured Obligations Secured Party shall promptly pay over to the
Applicable Senior Collateral Agent any payment received by it and then in its
possession or under its control in respect of any Senior Secured Obligations
Collateral and shall promptly turn over any Senior Secured Obligations
Collateral then held by it over to the Applicable Senior Collateral Agent, and
the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made, until the payment and satisfaction in full of the
Senior Secured Obligations.

 



20

 

 

(c)               Prior to the Discharge of Senior Secured Obligations, if any
Junior Secured Obligations Secured Party holds any Lien on any assets of the
Parent or any other Grantor securing any Junior Claims that are intended to
secure the Senior Claims pursuant to the Senior Secured Obligations Collateral
Documents but are not already subject to a senior Lien in favor of the Senior
Secured Obligations Secured Parties, such Junior Secured Obligations Secured
Party, upon demand by any Senior Secured Obligations Secured Party, will assign
such Lien to the applicable Senior Representative, as security for such Senior
Secured Obligations (in which case the Junior Secured Obligations Secured
Parties may retain a junior Lien on such assets subject to the terms hereof).

 

SECTION 2.05     Automatic Release of Junior Liens.

 

(a)               The LC Collateral Agent and each other LC Secured Party agrees
that, in the event of a sale, transfer or other disposition of any ABL Priority
Collateral in connection with the foreclosure upon or other exercise of rights
and remedies with respect to such ABL Priority Collateral that results in the
release by the ABL Collateral Agent of the Lien held by the ABL Collateral Agent
on such ABL Priority Collateral, the Lien held by the LC Collateral Agent on
such ABL Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the LC Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of the ABL Obligations, and the Liens on
such remaining proceeds securing the LC Obligations shall not be automatically
released pursuant to this Section 2.05(a).

 

(b)               The ABL Collateral Agent and each other ABL Secured Party
agrees that, in the event of a sale, transfer or other disposition of any LC
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such LC Priority Collateral that results in
the release by the LC Collateral Agent of the Lien held by the LC Collateral
Agent on such LC Priority Collateral, the Lien held by the ABL Collateral Agent
on such LC Priority Collateral shall be automatically released; provided that,
notwithstanding the foregoing, all holders of the ABL Obligations shall be
entitled to any proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the ABL Obligations shall not be automatically
released pursuant to this Section 2.05(b).

 

(c)               In the event of a Default Disposition, the Liens of Junior
Collateral Agent shall be automatically released so long as (i) such Default
Disposition is conducted by the applicable Grantor(s) in a commercially
reasonable manner (as if such Default Disposition were a disposition of
collateral by a secured party in accordance with the UCC or similar law under
the applicable jurisdiction) and in accordance with applicable law, (ii) Senior
Collateral Agent also releases its Liens on such Senior Secured Obligations
Collateral and (iii) the net cash proceeds of any such Default Disposition are
applied in accordance with Section 2.1(a) hereof (as if they were proceeds
received in connection with an enforcement action).

 



21

 

 

(d)               Each Junior Representative and each Junior Collateral Agent
agrees to execute and deliver (at the sole cost and expense of the applicable
Grantors) all such authorizations and other instruments as shall reasonably be
requested by the applicable Senior Representative or the Applicable Senior
Collateral Agent to evidence and confirm any release of Junior Secured
Obligations Collateral provided for in this Section.

 

(e)               If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the ABL Documents, or (ii) during the
existence of any Event of Default under the ABL Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver such instruments, releases, terminations statements
or other documents confirming such release on customary terms.

 

SECTION 2.06     Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.

 

(a)               This Agreement shall continue in full force and effect
notwithstanding the

commencement of any proceeding under the Bankruptcy Code or any other Debtor
Relief Law by or against the Parent or any of its Subsidiaries. Without limiting
the generality of the foregoing, the provisions of this Agreement are intended
to be and shall be enforceable as a “Subordination Agreement” under Section
510(a) of the Bankruptcy Code. All references to the Parent or any other Grantor
shall include such Parent or Grantor as a debtor-in-possession and any receiver,
trustee, liquidator (whether provisional or permanent, as the case may be) or
court-appointed officer for such person in any Insolvency or Liquidation
Proceeding.

 



22

 

 

(b)               If the Parent or any of its Subsidiaries shall become subject
to a case (a “Bankruptcy Case”) under any Debtor Relief Law:

 

(i)                 if the ABL Collateral Agent desires to permit
debtor-in-possession financing (“DIP Financing”) secured by a Lien on the ABL
Priority Collateral, to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code (or any similar provision of any other
Debtor Relief Laws) or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws), then
the LC Collateral Agent and the LC Secured Parties hereby agree to consent to
and not to object to any such financing or to the Liens on the ABL Priority
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes ABL Priority Collateral, unless the ABL Collateral
Agent shall then oppose or object to such DIP Financing or such DIP Financing
Liens or use of cash collateral that constitutes ABL Priority Collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such ABL Priority Collateral for the benefit of the ABL Secured Parties, each LC
Secured Party will subordinate its Liens with respect to such ABL Priority
Collateral on the same terms as the Liens of the ABL Secured Parties (other than
any Liens of any ABL Secured Party constituting DIP Financing Liens) are
subordinated thereto and to any “carve out” for the payment of professional
fees, clerk fees, and United States trustee fees (or any other administration
charge, directors’ and officers’ charge or similar court-ordered priority charge
under applicable Debtor Relief Laws) and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such ABL Priority
Collateral granted to secure the ABL Obligations of the ABL Secured Parties,
each LC Secured Party will confirm the priorities with respect to such ABL
Priority Collateral as set forth herein, in each case so long as (A) the LC
Secured Parties retain the benefit of their Liens on all such ABL Priority
Collateral pledged to the DIP Lenders, including proceeds thereof arising after
the commencement of such proceeding (other than any Liens constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case
and/or Insolvency or Liquidation Proceeding, (B) the LC Secured Parties are
granted junior Liens on any additional collateral pledged to any ABL Secured
Party as adequate protection or otherwise in connection with such DIP Financing
or use of cash collateral, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the ABL Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement, and (D) if any ABL
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01(a) of this Agreement; provided that the LC Secured Parties shall
have a right to object to the grant of a Lien (i) to secure the DIP Financing
over any Collateral that shall not constitute ABL Priority Collateral and (ii)
in respect of any additional Collateral that would not constitute ABL Priority
Collateral hereunder were it pledged for the benefit of the ABL Secured Parties
pursuant to the ABL Security Documents to any ABL Secured Party as adequate
protection, for use of cash collateral, or otherwise, as set forth in clause (B)
above; and

 



23

 

 

(ii)               if the LC Collateral Agent desires to permit a DIP Financing
secured by a Lien on LC Priority Collateral, to be provided by DIP Lenders under
Section 364 of the Bankruptcy Code (or any similar provision of any other Debtor
Relief Laws) or the use of cash collateral under Section 363 of the Bankruptcy
Code (or any similar provision of any other Debtor Relief Laws), then the ABL
Collateral Agent and the ABL Secured Parties hereby agree not to object to any
such financing or to the DIP Financing Liens or to any use of cash collateral
that constitutes LC Priority Collateral, unless the LC Collateral Agent shall
then oppose or object to such DIP Financing or such DIP Financing Liens or use
of cash collateral that constitutes LC Priority Collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such LC
Priority Collateral for the benefit of the LC Secured Parties, each ABL Secured
Party will subordinate its Liens with respect to such LC Priority Collateral on
the same terms as the Liens of the LC Secured Parties (other than any Liens of
any ABL Secured Party constituting DIP Financing Liens) are subordinated thereto
and to any “carve out” for the payment of professional fees, clerk fees, and
United States trustee fees (or any other administration charge, directors’ and
officers’ charge or similar court-ordered priority charge under applicable
Debtor Relief Laws), and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such LC Priority Collateral granted to secure
the LC Obligations of the LC Secured Parties, each ABL Secured Party will
confirm the priorities with respect to such LC Priority Collateral as set forth
herein), in each case so long as (A) the ABL Secured Parties retain the benefit
of their Liens on all such LC Priority Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding
(other than any Liens constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Case and/or Insolvency or Liquidation Proceeding,
(B) the ABL Secured Parties are granted Liens on any additional collateral
pledged to any LC Secured Party as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the LC
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement and (D) if any LC Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection is
applied pursuant to Section 2.01(a) of this Agreement; provided that the ABL
Secured Parties shall have a right to object to the grant of a Lien (i) to
secure the DIP Financing over any Collateral that shall not constitute LC
Priority Collateral and (ii) in respect of any additional Collateral that would
not constitute LC Priority Collateral hereunder were it pledged for the benefit
of the LC Secured Parties pursuant to the First Lien Security Documents to any
LC Facility Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above).

 

(iii)            No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral.

 



24

 

 

(c)               The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.

 

(d)               The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.

 



25

 

 

(e)               The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any ABL Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
ABL Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii) or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws)
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the effective date of such plan. For
the avoidance of doubt, as between the ABL Secured Parties and LC Secured
Parties, all Senior 507(b) Claims shall be pari passu with the Senior 507(b)
Claims held by the other Class, and all Junior 507(b) Claims shall be pari passu
with the Junior 507(b) Claims held by the other Class.

 

(f)                The Applicable Junior Collateral Agent and each Junior
Secured Obligations Secured Party hereby agrees that (i) it will not oppose or
seek to challenge any claim by the Applicable Senior Collateral Agent or any
Senior Secured Obligations Secured Party for allowance of Senior Secured
Obligations consisting of post-petition interest, costs, fees, charges, or
expenses and (ii) until the Discharge of Senior Secured Obligations has
occurred, the Applicable Junior Collateral Agent, on behalf of itself and the
Junior Secured Obligations Secured Parties, will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code (or any similar provision of any
other Debtor Relief Laws) senior to or on a parity with the Liens on Senior
Secured Obligations Collateral securing the Senior Secured Obligations for costs
or expenses of preserving or disposing of any Collateral; provided that, for the
avoidance of doubt, any amounts received by the Applicable Senior Collateral
Agent pursuant to such a claim shall in all cases be subject to Section 2.1(a).

 



26

 

 

(g)               The LC Collateral Agent, on behalf of the LC Secured Parties,
and the ABL Collateral Agent, on behalf of the ABL Secured Parties, acknowledge
and intend that the grants of Liens pursuant to the LC Security Documents, on
the one hand, and the ABL Security Documents, on the other hand, constitute
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the LC Secured Parties in respect of any Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the LC Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of ABL Obligations and LC Obligations against the Grantors
(with the effect being that, to the extent that the aggregate value of the ABL
Priority Collateral or the LC Priority Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties for whom such
Collateral is Junior Secured Obligations Collateral), the ABL Secured Parties or
the LC Secured Parties, respectively, shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing in respect of post-petition interest, costs,
fees, charges, or expenses that are available from the Senior Secured
Obligations Collateral for each of the ABL Secured Parties and the LC Secured
Parties, respectively, before any distribution is made in respect of the Junior
Claims with respect to such Collateral, with the holder of such Junior Claims
hereby acknowledging and agreeing to turn over to the Junior Secured Obligations
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries).

 

(h)               If, in any Insolvency or Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a Plan of Reorganization (or any
form of Court-sanctioned restructuring permitted under any applicable law), both
on account of the ABL Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof. The provisions of section 1129(b)(1) of the
Bankruptcy Code notwithstanding, Junior Secured Obligations Secured Parties
shall not propose, support or vote in favor of any Plan of Reorganization that
would result in a modification of or otherwise be inconsistent with Sections
2.01, 2.02, and 2.06(h) of this Agreement.

 

(i)                 Notwithstanding the provisions of Sections 2.02(a) and
2.02(b), 2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and
during an Insolvency or Liquidation Proceeding, any of the Junior Secured
Obligations Secured Parties may take any actions and exercise any and all rights
that would be available to a holder of unsecured claims, including, without
limitation, the commencement of an Insolvency or Liquidation Proceeding against
any Grantor in accordance with applicable law (including the Debtor Relief Laws
of any applicable jurisdiction); provided that, the Junior Secured Obligations
Secured Parties may not take any of the actions that is inconsistent with the
terms of this Agreement, including without limitation, such actions prohibited
by Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e)
and (f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Junior Secured Obligations, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Senior Secured Obligations) as the other Liens securing the Junior
Secured Obligations are subject to this Agreement.

 



27

 

 

SECTION 2.07 Reinstatement. In the event that any of the Senior Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been irrevocably paid in full
in cash.

 

SECTION 2.08     Entry Upon Premises by the ABL Collateral Agent.

 

(a)               If the ABL Collateral Agent takes any enforcement action with
respect to the ABL Priority Collateral, the LC Secured Parties (i) shall
cooperate with the ABL Collateral Agent (subject to the condition that the LC
Secured Parties shall have no obligation or duty to take any action or refrain
from taking any action that could reasonably be expected to result in the
incurrence of any unreimbursed liability or damage to the LC Secured Parties) in
its efforts to enforce its security interest in the ABL Priority Collateral,
including to finish any work-in-process and assemble the ABL Priority
Collateral, (ii) shall not take or direct the LC Collateral Agent (including any
receiver, receiver and manager, interim receiver or agent appointed by it) to
take any action designed or intended to hinder or restrict in any respect the
ABL Collateral Agent (including any receiver, receiver and manager, interim
receiver or agent appointed by it) from enforcing its security interest in the
ABL Priority Collateral, including finishing any work-in- process or assembling
the ABL Priority Collateral, and (iii) shall permit and direct the LC Collateral
Agent, and each other LC Collateral Agent (including any receiver, receiver and
manager, interim receiver delegate or agent they may appoint) to permit the ABL
Collateral Agent, and their respective employees, advisers and representatives
(and including any receiver, receiver and manager, interim receiver delegate or
agent they may appoint), upon reasonable advance notice, to enter upon and use
the LC Priority Collateral (including (x) equipment, processors, computers and
other machinery related to the storage or processing of records, documents or
files and (y) intellectual property) for a period not to exceed 180 days (except
with respect to intellectual property, which use shall be permitted in
accordance by Section 2.08(c)) after the taking of such enforcement action, for
purposes (to the extent permitted under applicable law) of (A) assembling and
storing the ABL Priority Collateral and completing the processing of and turning
into finished goods of any ABL Priority Collateral consisting of
work-in-process, (B) selling any or all of the ABL Priority Collateral located
on such LC Priority Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise, (C) removing any or all of the ABL
Priority Collateral located on such LC Priority Collateral, or (D) taking
reasonable actions to protect, secure, and otherwise enforce the rights and
remedies of the ABL Secured Parties and the ABL Collateral Agent in and to and
relating to the ABL Priority Collateral; provided, however, that nothing
contained in this Agreement shall restrict the rights of a LC Collateral Agent
(acting on the instructions of the applicable LC Secured Parties) from selling,
assigning or otherwise transferring any LC Priority Collateral prior to the
expiration of such 180-day period if the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section. If any stay or
other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
180-day period shall be tolled during the pendency of any such stay or other
order. If the ABL Collateral Agent (including any receiver, receiver and
manager, interim receiver or agent appointed by it) conducts a public auction or
private sale of the ABL Priority Collateral at any of the real property included
within the LC Priority Collateral, the ABL Collateral Agent shall use reasonable
efforts to hold such auction or sale in a manner which would not unduly disrupt
any LC Collateral Agent’s use of such real property for the benefit of the LC
Secured Parties.

 



28

 

 

(b)               During the period of actual occupation, use or control by the
ABL Secured Parties or their agents or representatives (including the ABL
Collateral Agent to the extent acting on behalf of such parties and including
any receiver, receiver and manager, interim receiver, delegate or agent they may
appoint) of any LC Priority Collateral, the ABL Secured Parties shall be
obligated to (i) pay any rent, utilities or other costs and expenses necessary
for LC Collateral Agent to access such LC Priority Collateral and (ii) repair at
their expense any physical damage to such LC Priority Collateral or other assets
or property resulting from such occupancy, use or control, and to leave such LC
Priority Collateral or other assets or property in substantially the same
condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. Notwithstanding the foregoing, in no event
shall the ABL Secured Parties have any liability to the LC Secured Parties
pursuant to this Section as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the LC
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties of their rights under this Section, and the ABL Secured Parties
shall have no duty or liability to maintain the LC Priority Collateral in a
condition or manner better than that in which it was maintained prior to the use
thereof by the ABL Secured Parties, or for any diminution in the value of the LC
Priority Collateral that results solely from ordinary wear and tear resulting
from the use of the LC Priority Collateral by the ABL Secured Parties in the
manner and for the time periods specified under this Section 2.08 or the absence
of the ABL Priority Collateral therefrom. Without limiting the rights granted in
this paragraph, the ABL Secured Parties shall cooperate with the LC Collateral
Agent (subject to the condition that the ABL Secured Parties shall have no
obligation or duty to take any action or refrain from taking any action that
could reasonably be expected to result in the incurrence of any unreimbursed
liability or damage to the ABL Secured Parties) in connection with any efforts
made by it to cause the LC Priority Collateral to be sold.

 

(c)               In addition, the LC Secured Parties and their respective
Senior Representatives hereby grant to the ABL Collateral Agent and the ABL
Secured Parties a non- exclusive worldwide license or right to use, to the
maximum extent permitted by applicable law and to the extent of their interest
therein, exercisable without payment of royalty or other compensation, any of
the LC Priority Collateral consisting of intellectual property in connection
with the liquidation, collection, disposition or other realization upon the ABL
Priority Collateral pursuant to any enforcement action by the ABL Collateral
Agent and the ABL Secured Parties; provided, however, such non-exclusive license
shall immediately expire upon the sale, lease, transfer or other disposition of
all such ABL Priority Collateral or upon the Discharge of the ABL Obligations
and shall not extend or transfer to the purchaser of such ABL Priority
Collateral (other than any rights to use such intellectual property as may exist
in favor of any bona fide purchaser under applicable law). The ABL Collateral
Agent’s use of such intellectual property shall be lawful, and any such license
is granted on an “AS IS” basis, without any representation or warranty
whatsoever. Furthermore, each LC Collateral Agent agrees that, in connection
with any exercise of remedies available to any LC Collateral Agent in respect of
LC Priority Collateral, such LC Collateral Agent shall provide written notice to
any purchaser, assignee or transferee of intellectual property pursuant to such
exercise of remedies, that the applicable intellectual property is subject to
such license.

 



29

 

 

SECTION 2.09 Insurance. Unless and until the ABL Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the ABL Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy or claim covering or
constituting ABL Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the ABL Priority Collateral. Unless and until the LC Obligations have been
Discharged, as between the ABL Collateral Agent, on the one hand, and the LC
Collateral Agent, on the other hand, only the LC Collateral Agent will have the
right (subject to the rights of the Grantors under the ABL Documents and the LC
Documents) to adjust or settle any insurance policy covering or constituting LC
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding solely affecting the LC
Priority Collateral. To the extent that an insured loss covers or constitutes
ABL Priority Collateral and LC Priority Collateral, then the ABL Collateral
Agent and the LC Collateral Agent will work jointly and in good faith to
collect, adjust or settle (subject to the rights of the Grantors under the ABL
Documents and the LC Obligations Documents) under the relevant insurance policy.

 

SECTION 2.10 Refinancings. Each of the ABL Obligations and the LC Obligations
and the agreements governing them may be Refinanced, in each case without notice
to, or the consent (except to the extent a consent is otherwise required to
permit the Refinancing transaction under any ABL Document or any LC Obligations
Document, as in effect on the date hereof or as may be amended in accordance
with the terms hereof) of, any ABL Secured Party or any LC Secured Party, all
without affecting the priorities provided for herein or the other provisions
hereof; provided, however, that the holders of any such Refinancing indebtedness
(or an authorized agent or trustee on their behalf) bind themselves in writing
(to the extent they are not already so bound) to the terms of this Agreement
pursuant to a joinder in the form of Exhibit A hereto, and such other
Refinancing documents or agreements (including amendments or supplements to this
Agreement) as each Applicable Senior Collateral Agent, shall reasonably request
and in form and substance reasonably acceptable to such Applicable Senior
Collateral Agent. In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the Parent, and without the consent (except to the extent a consent is otherwise
required to permit such Refinancing transaction under any ABL Document or any LC
Obligations Document, and other than the consent of each Applicable Senior
Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any ABL Obligations shall have the
same rights and priorities in respect of any ABL Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing. Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the ABL Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement. In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.

 



30

 

 

SECTION 2.11     Amendments to Security Documents.

 

(a)               Subject to paragraph (c) below, each of the LC Collateral
Agent and other LC Secured Parties agrees that, without the prior written
consent of the ABL Collateral Agent, no LC Security Document to which such LC
Collateral Agent or LC Secured Party is party may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification or the terms of any new LC Security Document would be prohibited by
or inconsistent with any of the terms of this Agreement.

 

(b)               Subject to paragraph (c) below, each of the ABL Collateral
Agent and other ABL Secured Parties agrees that, without the prior written
consent of the LC Collateral Agent and each LC Collateral Agent, no ABL Security
Document to which the ABL Collateral Agent or ABL Secured Parties are party may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification or the terms of any new ABL Security
Document would be prohibited by or inconsistent with any of the terms of this
Agreement.

 

(c)               In the event that any Senior Collateral Agent or Senior
Secured Obligations Secured Parties enter into any amendment, waiver or consent
in respect of or replace any of the Senior Secured Obligations Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, such Senior Secured
Obligations Collateral Document or changing in any manner the rights of such
Senior Collateral Agent, such Senior Secured Obligations Secured Parties, the
Grantors thereunder (including the release of any Liens in the applicable Senior
Secured Obligations Collateral), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each Comparable Junior
Priority Collateral Document without the consent of any Junior Collateral Agent
or any Junior Secured Obligations Secured Party and without any action by any
Junior Collateral Agent, any Junior Secured Obligations Secured Party, the
Parent or any other Grantor; provided, however, that (A) such amendment, waiver
or consent does not materially adversely affect the rights of the applicable
Junior Secured Obligations Secured Parties or the interests of the applicable
Junior Secured Obligations Secured Parties in the applicable Junior Secured
Obligations Collateral and not the Senior Collateral Agent or the Senior Secured
Obligations Secured Parties, as the case may be, that have a security interest
in the affected collateral in a like or similar manner, and (B) written notice
of such amendment, waiver or consent shall have been given by the Parent to the
Applicable Junior Collateral Agent.

 



31

 

 

(d)               Notwithstanding anything to the contrary contained herein, the
LC Collateral Agent and other LC Secured Parties and the ABL Collateral Agent
and other ABL Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the ABL Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or ABL
Documents as in effect on the date hereof. The LC Collateral Agent and other LC
Secured Parties hereby agree that they will not amend or otherwise modify
Section 8.09 of the LC Credit Agreement, the definition of “Liquidity,” any of
the terms or definitions used to calculate compliance with Section 8.09 of the
LC Credit Agreement, or the effect of any breach of Section 8.9 of the LC Credit
Agreement.

 

SECTION 2.12     Possessory Collateral Agent as Gratuitous Bailee for
Perfection.

 

(a)               Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the ABL Security Documents or the LC Security Documents, subject to
the terms and conditions of this Section 2.12. To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same. Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable ABL Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.

 

(b)               The duties or responsibilities of each Possessory Collateral
Agent and each other Collateral Agent under this Section 2.12 shall be limited
solely to holding the Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each Secured Party for purposes of
perfecting the security interest held by the Secured Parties therein.

 

(c)               Upon the Discharge of all LC Obligations, the LC Collateral
Agent shall deliver to the ABL Collateral Agent, to the extent that it is
legally permitted to do so, the remaining Possessory Collateral (if any) held by
it, together with any necessary endorsements (or otherwise allow the ABL
Collateral Agent to obtain control of such Possessory Collateral) or as a court
of competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith. No LC Collateral Agent shall
be obligated to follow instructions from the ABL Collateral Agent in
contravention of this Agreement.

 



32

 

 

(d)               Upon the Discharge of all ABL Obligations, the ABL Collateral
Agent shall deliver to the LC Collateral Agent, to the extent that it is legally
permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the LC Collateral
Agent to obtain control of such Possessory Collateral) or as a court of
competent jurisdiction may otherwise direct. The Grantors shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith. The ABL Collateral Agent
shall not be obligated to follow instructions from any LC Collateral Agent in
contravention of this Agreement.

 

SECTION 2.13 Control Agreements. The ABL Collateral Agent hereby agrees to act
as collateral agent of the LC Secured Parties under each control agreement
solely for the purpose of perfecting the Lien of the LC Secured Parties in the
deposit accounts and securities accounts subject to such control agreements by
control. The LC Collateral Agent, on behalf of the LC Secured Parties, hereby
appoints the ABL Collateral Agent to act as its collateral agent under each such
control agreement, as applicable. The duties or responsibilities of the ABL
Collateral Agent under this Section 2.13 shall be limited solely to acting as
agent for the benefit of each LC Secured Party for purposes of perfecting the
security interest held by the Secured Parties in the deposit accounts and
securities accounts subject to such control agreements by control, in each case
prior to the Discharge of all ABL Obligations

 

SECTION 2.14 Rights under Permits and Licenses. The LC Collateral Agent agrees
that if the ABL Collateral Agent shall require rights available under any permit
or license controlled by the LC Collateral Agent (as certified to the LC
Collateral Agent by the ABL Collateral Agent, upon which the LC Collateral Agent
may rely) in order to realize on any ABL Priority Collateral, the LC Collateral
Agent shall (subject to the terms of the LC Documents, including the LC
Collateral Agent’s rights to indemnification thereunder) take all such actions
as shall be available to it (at the sole expense of the Grantors), consistent
with applicable law and reasonably requested by the ABL Collateral Agent in
writing, to make such rights available to the ABL Collateral Agent, subject to
the Liens held by the LC Collateral Agent for the benefit of the LC Secured
Parties. The ABL Collateral Agent agrees that if the LC Collateral Agent shall
require rights available under any permit or license controlled by the ABL
Collateral Agent (as certified to the ABL Collateral Agent by the LC Collateral
Agent, upon which the ABL Collateral Agent may rely) in order to realize on any
LC Priority Collateral, the ABL Collateral Agent shall (subject to the terms of
the ABL Documents, including such ABL Collateral Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors), consistent with applicable law and
reasonably requested by the LC Collateral Agent in writing, to make such rights
available to the LC Collateral Agent, subject to the Liens held by the ABL
Collateral Agent for the benefit of the ABL Secured Parties.

 



33

 

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

ARTICLE IV

 

Consent of Grantors

 

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the ABL Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

 

(a)               Such party is duly organized or incorporated (as the case may
be), validly existing and, if applicable, in good standing (or the equivalent
status under the laws of any foreign jurisdiction) under the laws of the
jurisdiction of its organization or incorporation (as the case may be) and has
all requisite power and authority to enter into and perform its obligations
under this Agreement.

 

(b)                This Agreement has been duly executed and delivered by such
party.

 

(c)                The execution, delivery and performance by such party of this
Agreement

(i)  do not require any consent or approval of, registration or filing with or
any other action by any governmental authority, (ii) will not violate any
applicable law or regulation or any order of any governmental authority and
(iii) will not violate the charter, by-laws or other organizational documents of
such party.

 

SECTION 5.02 Representations and Warranties of Each Representative. Each
Collateral Agent and Representative represents and warrants to the other parties
hereto that it is authorized under the ABL Credit Agreement or the LC
Obligations Credit Agreement, as applicable, to enter into this Agreement.

 



34

 

 

ARTICLE VI

 

Collateral Agency for Foreign Collateral

 

SECTION 6.01 Appointment of Foreign Collateral Agent. It is acknowledged that,
in certain jurisdictions outside of the United State of America, applicable law
prevents both the ABL Collateral Agent and the LC Collateral Agent from
obtaining liens on the Collateral. In such circumstances, solely for Foreign
Collateral, the parties hereto agree that (i) WF is hereby appointed as Foreign
Collateral Agent and sub-agent for the Collateral Agents and (ii) 
notwithstanding anything to the contrary contained herein, Foreign Collateral
Agent is permitted to hold Liens on such Foreign Collateral on trust for the
Secured Parties notwithstanding the inability of any other Collateral Agent to
hold similar Liens. In recognition of the foregoing, each other Collateral Agent
hereby irrevocably appoints WF to act as the “collateral agent” under any
Foreign Collateral Documents, and each other Collateral Agent hereby irrevocably
appoints and authorizes WF to act as the agent of such Secured Party for
purposes of acquiring, holding and enforcing any and all Liens on Foreign
Collateral granted by any of the Grantors to secure any of the ABL Obligations
or LC Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional
Foreign Collateral Documents or supplements to existing Foreign Collateral
Documents on behalf of the Secured Parties). In this connection, the Foreign
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 6.02 Rights as a Secured Party. The Person serving as the Foreign
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party as any other Secured Party and may exercise the same as
though it were not the Foreign Collateral Agent and the term “Secured Party” or
“Secured Parties” (or, as applicable, ABL Secured Party or LC Secured Party)
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Foreign Collateral Agent hereunder
in its individual capacity. Such Person and its affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Grantor or any Grantor’s Subsidiary or other affiliate thereof as if such
Person were not the Foreign Collateral Agent hereunder and without any duty to
account therefor to the Secured Parties.

 



35

 

 

SECTION 6.03     Exculpatory Provisions.

 

(a)               The Foreign Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Foreign
Collateral Documents to which Foreign Collateral Agent is a party, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Foreign Collateral Agent:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a default or Event of Default under the ABL
Documents or LC Documents has occurred and is continuing;

 

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers (though it hereby is authorized to take such
actions in its Permitted Discretion), except discretionary rights and powers
expressly contemplated hereby or by the Foreign Collateral Documents that the
Foreign Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability or that is contrary to any Foreign Collateral
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property in
violation of any Debtor Relief Law; and

 

(iii)            shall not, except as expressly set forth herein and in the
Foreign Collateral Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Grantors or any of
their Subsidiaries or affiliates that is communicated to or obtained by the
Person serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.

 

(b)               The Foreign Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Controlling Parties or (ii) in the absence of its own willful misconduct, gross
negligence or bad faith as determined by a court of competent jurisdiction by
final nonappealable judgment. The Foreign Collateral Agent shall be deemed not
to have knowledge of any default or Event of Default under the ABL Documents or
LC Documents unless and until notice describing such default or Event of Default
is given to the Foreign Collateral Agent by the Grantors, LC Collateral Agent,
or ABL Collateral Agent.

 

(c)               The Foreign Collateral Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Foreign
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default or Event of Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Foreign Collateral Document or any other agreement, instrument or document.

 



36

 

 

SECTION 6.04 Reliance by the Foreign Collateral Agent. The Foreign Collateral
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Foreign Collateral Agent also may rely upon any statement made to it
orally or by telephone and reasonably believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Foreign Collateral Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the written advice of any such counsel,
accountants or experts.

 

SECTION 6.05     Delegation of Duties.

 

(a)               The Foreign Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Foreign
Collateral Document by or through any one or more sub-agents appointed by the
Foreign Collateral Agent. The Foreign Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral. The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct, gross negligence or bad faith in the
selection of such sub agents.

 

(b)               Should any instrument in writing from any Grantor be required
by any sub- agent appointed by the Foreign Collateral Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent. If any such
sub-agent, or successor thereto, shall resign or be removed, all rights, powers,
privileges and duties of such sub-agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Foreign Collateral Agent until the
appointment of a new sub-agent. All references in this Agreement or in any other
Foreign Collateral Document to any Lien or Foreign Collateral Document granted
or delivered in favour of the Foreign Collateral Agent shall include any Lien or
Foreign Collateral Document granted to any sub-agent of the Foreign Collateral
Agent

 

SECTION 6.06     Resignation of Foreign Collateral Agent.

 

(a)               The Foreign Collateral Agent may at any time give notice of
its resignation to the Representatives and the Grantors. Upon receipt of any
such notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or ABL Document at the time of such
resignation) to appoint a successor, which shall be the ABL Collateral Agent
(unless the ABL Collateral Agent is also WF) or as jointly designated by ABL
Collateral Agent and LC Collateral Agent. If no such successor shall have been
so appointed in accordance with the preceding sentence and shall have accepted
such appointment within 30 days after the retiring Foreign Collateral Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Representatives) (the “Resignation Effective Date”), then the retiring Foreign
Collateral Agent may (but shall not be obligated to), on behalf of the Secured
Parties, appoint a successor Foreign Collateral Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 



37

 

 

(b)               With effect from the Resignation Effective Date, (1) the
retiring Foreign Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Foreign Collateral Documents (except
that in the case of any collateral security held by the Foreign Collateral Agent
on behalf of the Secured Parties under any of the Foreign Collateral Documents,
the retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above. Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents. After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.

 

SECTION 6.07 Non-Reliance on Foreign Collateral Agent and Other Secured Parties.
Each Collateral Agent acknowledges that it has, independently and without
reliance upon the Foreign Collateral Agent or any of its related parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, the LC Documents,
and the ABL Documents, as applicable. Each Collateral Agent also acknowledges
that it will, independently and without reliance upon the Foreign Collateral
Agent or its related parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Foreign
Collateral Document or any related agreement or any document furnished hereunder
or thereunder.

 

SECTION 6.08     Collateral Matters.

 

(a)               Each of the Collateral Agents irrevocably authorize the
Foreign Collateral Agent, at its option and in its Permitted Discretion:

 

(i)                 to release any Lien or any other claim on any Foreign
Collateral granted to or held by the Foreign Collateral Agent, for the benefit
of the Secured Parties, under any Foreign Collateral Document (A) upon the
Discharge of the ABL Obligations and the Discharge of the LC Obligations, as
applicable, in which case such Lien shall only be released with respect to the
Obligations so Discharged; (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under the Foreign Collateral Documents, ABL
Documents and LC Documents or (C) if approved, authorized or ratified in writing
in accordance with Section 6.08(b).

 



38

 

 

 

(b)               Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral. In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.

 

(c)               The Foreign Collateral Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Foreign Collateral, the
existence, priority or perfection of the Foreign Collateral Agent’s Lien
thereon, or any certificate prepared by any Grantor in connection therewith, nor
shall the Foreign Collateral Agent be responsible or liable to the Secured
Parties for any failure to monitor or maintain any portion of the Foreign
Collateral.

 

SECTION 6.09     Discretionary Rights. The Foreign Collateral Agent may:

 

(a)               assume (unless it has received actual notice to the contrary
from the Collateral Agents) that (i) no default or Event of Default has occurred
and no Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, ABL Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any Foreign Collateral
Documents, ABL Documents, or LC Documents in any person has not been exercised;

 

(b)               if it receives any instructions or directions to take any
action in relation to the Foreign Collateral, assume that all applicable
conditions under this Agreement, LC Documents and ABL Documents for taking that
action have been satisfied;

 

(c)               engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);

 

(d)               without prejudice for the generality of paragraph (c) above,
at any time engage and pay for the services of a single additional counsel in
each applicable jurisdiction to act as independent counsel to the Foreign
Collateral Agent (in addition to the Foreign Collateral Agent’s general outside
counsel) (and so separate from any lawyers instructed by the other Secured
Parties) if the Foreign Collateral Agent in its reasonable opinion deems this to
be desirable and the Collateral Agent shall not be liable for any damages, costs
or losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09;

 



39

 

 

(e)               [reserved];

 

(f)                refrain from acting in accordance with the instructions of
any Secured Party or Controlling Party (including bringing any legal action or
proceeding arising out of or in connection with the Foreign Collateral
Documents) until it has received any indemnification and/or security that it may
in its reasonable discretion require which may be greater in extent than that
contained for the benefit of any Representative in the ABL Documents or LC
Documents. Notwithstanding any provision of any ABL Documents or LC Documents to
the contrary, the Foreign Collateral Agent is not obliged to expend or risk its
own funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it; and

 

(g)               during a No Controlling Party Situation, make decisions in its
Permitted Discretion, and any actions taken based on such decisions shall be
deemed to have been taken at the instruction of all Controlling Parties.

 

SECTION 6.10     Indemnification of Foreign Collateral Agent.

 

(a)               The Secured Parties (other than the LC Australian Collateral
Agent) shall jointly and severally indemnify the Foreign Collateral Agent within
three Business Days of demand, and keep the Foreign Collateral Agent indemnified
against any demands, damages, expenses, costs, losses or liabilities made
against or incurred by it in acting as Foreign Collateral Agent on behalf of the
Secured Parties under this Agreement, the Foreign Collateral Documents, the LC
Documents, or the ABL Documents (provided that any indemnification obligations
arising solely due to the instructions of a Controlling Party shall be borne
solely by the Class represented by such Controlling Party), unless the Foreign
Collateral Agent (i) has been reimbursed by a Grantor pursuant to any of the
Foreign Collateral Documents or (ii) such liabilities, losses, demands, damages,
expenses or costs are incurred by or made against the Foreign Collateral Agent
as a result of willful misconduct, gross negligence or bad faith. The Grantors
hereby jointly and severally indemnify the Secured Parties against any payment
made by them under this Section 6.10(a) and agree that any payments made by or
costs attributable to any ABL Secured Party on account of the Foreign Collateral
Agent shall be added to the ABL Obligations and any payments made by or costs
attributable to any LC Secured Party on account of the Foreign Collateral Agent
shall be added to the LC Obligations.

 

(b)               The Grantors covenant and agree that they shall defend and be
jointly and severally liable to reimburse and indemnify the Foreign Collateral
Agent (and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct, gross negligence or bad faith.

 



40

 

 

(c)               The obligations under this Section 6.10 shall survive the
Discharge of the ABL Obligations, the Discharge of the LC Obligations, the
resignation of any Foreign Collateral Agent, and termination of this Agreement
and all of the Foreign Collateral Documents.

 

SECTION 6.11     Treatment of Proceeds of Foreign Collateral.

 

(a)             All amounts from time to time received or recovered by the
Foreign Collateral Agent pursuant to the terms of any Foreign Collateral
Document or in connection with the realization or enforcement of all or any part
of the Foreign Collateral (the “Foreign Recoveries”) shall be held by the
Foreign Collateral Agent in trust and applied, to the extent permitted by
applicable law, in the following order:

 

First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its duties under this
Agreement); provided that any Foreign Collateral or proceeds thereof that is LC
Priority Collateral may only be applied or retained by Foreign Collateral Agent
to secure indemnification obligations or other amounts owing (or potentially
owing) by the LC Secured Parties and Foreign Collateral or proceeds thereof that
is ABL Priority Collateral may only be applied or retained by Foreign Collateral
Agent to secure indemnification obligations or other amounts owing (or
potentially owing) by the ABL Secured Parties;

 

Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.

 

For the avoidance of doubt, following acceleration of any of the ABL Obligations
or the LC Obligations, Foreign Collateral Agent may, in its Permitted
Discretion, hold any amount of the Foreign Recoveries (subject to the proviso
set forth in subclause “first” above) in a non-interest bearing account(s) in
the name of the Foreign Collateral Agent with such financial institution as it
may select (including itself) and for so long as the Foreign Collateral Agent
shall think appropriate in its Permitted Discretion for later application as set
forth herein in respect of any sum owing to the Foreign Collateral Agent that
the Foreign Collateral Agent reasonably considers might become due or owing at
any time in the future.

 



41

 

 

SECTION 6.12 Currency Conversion. The Foreign Collateral Agent is under no
obligation to make the payments to the Secured Parties above in the same
currency as that in which the obligations and liabilities owing to the Secured
Parties are denominated. To the extent any payment from Foreign Collateral Agent
to a Representative causes a currency conversion, the provisions of the ABL
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.

 

SECTION 6.13     Swiss Collateral.

 

(a)               In relation to Foreign Collateral which is subject to a
security document governed by Swiss law, the Foreign Collateral Agent shall:

 

(i)                 hold and administer any non-accessory Collateral (nicht-
akzessorische Sicherheit) governed by Swiss law as fiduciary (treuhänderisch) in
its own name but for the benefit of the Secured Parties; and

 

(ii)               hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.

 

(b)               The Foreign Collateral Agent shall be empowered to:

 

(i)                 exercise such rights, remedies, powers and discretions as
are specifically delegated to or conferred upon the Foreign Collateral Agent
under the relevant security documents governed by Swiss law together with such
powers and discretions as are reasonably incidental thereto;

 

(ii)               take such action on its behalf as may from time to time be
authorized under or in accordance with the relevant Foreign Collateral Documents
governed by Swiss law; and

 

(iii)            accept, enter into and execute, as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of any Secured Party under Swiss law in connection with
the ABL Documents and/or the LC Documents and to agree to and execute in its
name and on its behalf as its direct representative (direkter Stellvertreter)
any amendments, confirmations and/or alterations to any security document
governed by Swiss law which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such Collateral, all subject to the provisions of this Agreement.

 



42

 

 

SECTION 6.14     Scottish Collateral.

 

(a)               The Foreign Collateral Agent declares that it holds on trust
for the Secured Parties, on the terms contained in this Article VI: (i) the
Foreign Collateral expressed to be subject to the Liens created in favor of the
Foreign Collateral Agent as trustee for the Secured Parties by or pursuant to
each Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the ABL Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.

 

(b)               Without prejudice to the other provisions of this Article VI,
each other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the ABL Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01 Legends. Each Security Document shall (and, to the extent already
in existence, shall be amended to) include a legend, substantially similar to
the form provided below, describing this Agreement (except in the case of any
foreign jurisdiction, where such legend is not customary or where otherwise
prohibited by applicable law):

 

Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of December 13, 2019, among Wells Fargo Bank, National
Association, as ABL Collateral Agent (as defined in the Intercreditor Agreement)
for the ABL Secured Parties referred to therein; Deutsche Bank Trust Company
Americas, as LC Collateral Agent (as defined in the Intercreditor Agreement) for
the LC Facility Secured Parties referred to therein; Weatherford International
plc, a public limited company incorporated in the Republic of Ireland,
Weatherford International Ltd., a Bermuda exempted company limited by shares,
Weatherford International LLC, a Delaware limited liability company and the
other Grantors of Weatherford International plc named therein (the
“Intercreditor Agreement”). Each [ABL Secured Party] [LC Secured Party], through
its Collateral Agent, by obtaining the benefits of this Agreement, (a) consents
to the subordination of Liens provided for in the Intercreditor Agreement, (b)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (c) authorizes and instructs the
[ABL Collateral Agent] [LC Collateral Agent] to enter into the Intercreditor
Agreement as [ABL Collateral Agent ] [LC Collateral Agent] on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
[ABL Secured Parties] [LC Secured Parties] to extend credit to [LC Borrowers]
[ABL Borrowers] or to acquire any notes or other evidence of any debt obligation
owing from the [LC Borrowers] [ABL Borrowers] and such [ABL Secured Parties] [LC
Secured Parties] are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

 



43

 

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable ABL Security
Documents and LC Security Documents (as defined in the ABL Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

 

SECTION 7.02 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)if to the ABL Collateral Agent, to it at:

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, TX 75254

USA

Attention: Loan Portfolio Manager

Fax: (866) 551-0750

 

with a copy to:

 

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

USA

Attention: Jessica L. DeBruin, Esq.

Fax: (312) 863-7857

 



44

 

 

(b)if to the Foreign Collateral Agent, to it at:

 

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 1300

Dallas, TX 75254

USA

Attention: Loan Portfolio Manager

Fax: (866) 551-0750

 

with a copy to:

 

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

USA

Attention: Jessica L. DeBruin, Esq.

Fax: (312) 863-7857

 

(c)if to the LC Collateral Agent, to it at:

 

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60 - 2410

New York, NY 10005

USA

Attention: Project Finance Agency Services, Weatherford, SF0580

Fax: (646) 961-3317

 

(d)if to the LC Australian Collateral Agent, to it at:

 

BTA Institutional Services Australia Limited

Level 2, 1 Bligh Street

Sydney NSW 2000

Australia

Attention: Global Client Services

Fax: +61 2 9260 6009

Email: BNYM_CT_Aus_RMG@bnymellon.com

 

(e)if to the Grantors, to them at:

 

c/o Weatherford International, LLC

2000 St. James Place

Houston, TX 77056

USA

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

with a copy to:

 



45

 

 

c/o Weatherford International, LLC

2000 St. James Place

Houston, TX 77056

USA

Attention: Treasurer

Telephone: (713) 836-7460

Email: Mark.Rothleitner@weatherford.com;

Josh.Silverman@weatherford.com

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor).
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the ABL Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

SECTION 7.03     Waivers; Amendment.

 

(a)               No failure or delay on the part of any party hereto in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereto are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.03, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)               Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15
hereof, and except as set forth in Section 7.18, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by each Representative,
each Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).

 

SECTION 7.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, all of whom are intended to be bound by this Agreement.

 



46

 

 

SECTION 7.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 7.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 7.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.08     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)               This Agreement and any claim, controversy or dispute arising
under or related to such Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to
conflict of law provisions, other than 5-1401 and 5-1402 of the New York General
Obligations Law.

 

(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

(c)               Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 7.08. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 



47

 

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 7.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 7.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 7.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the ABL Documents
and/or any of the LC Documents, the provisions of this Agreement shall control.

 

SECTION 7.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties and the LC Secured Parties in relation to one
another. None of the Grantors shall have any rights or obligations hereunder,
except as expressly provided in this Agreement (provided that nothing in this
Agreement (other than Sections 2.05, 2.06, 2.10, 2.11, Article V and Article VI)
is intended to or will amend, waive or otherwise modify the provisions of the
ABL Documents or any LC Documents), and none of the Grantors may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair or
relieve the obligations of the Grantors, which are absolute and unconditional,
to pay the Obligations as and when the same shall become due and payable in
accordance with their terms. Notwithstanding anything to the contrary herein or
in any ABL Document or any LC Obligations Document, the Grantors shall not be
required to act or refrain from acting (a) pursuant to this Agreement or any LC
Obligations Document with respect to any ABL Priority Collateral in any manner
that would cause a default under any ABL Document, or (b) pursuant to this
Agreement or any ABL Document with respect to any LC Priority Collateral in any
manner that would cause a default under any LC Obligations Document.

 

SECTION 7.13 Agent Capacities. Except as expressly set forth herein, neither the
ABL Collateral Agent, nor the LC Collateral Agent (including the LC Australian
Collateral Agent), shall have (i) any duties or obligations in respect of any of
the Collateral, all of such duties and obligations, if any, being subject to and
governed by the ABL Documents and the LC Documents, as the case may be, or (ii)
any liability or responsibility for the actions or omissions of any other
Secured Party or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement. Neither the ABL Collateral Agent, nor
the LC Collateral Agent (including the LC Australian Collateral Agent) shall
have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Grantor) any amounts in violation of the
terms of this Agreement, so long as such Person is acting in good faith and
without willful misconduct or bad faith. Furthermore, and notwithstanding
anything to the contrary contained herein, the LC Australian Collateral Agent
shall act or refrain from acting with respect to the LC Australian Collateral
only at the direction of the LC Administrative Agent.

 



48

 

 

SECTION 7.14 Supplements. Upon the execution by any Subsidiary of Parent of a
supplement hereto in form and substance satisfactory to the Collateral Agents,
such subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as each Grantor are so bound. The Parent
shall cause any Subsidiary that becomes a Grantor to execute and deliver such
supplement.

 

SECTION 7.15     Collateral Agent Rights, Protections and Immunities.

 

In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections and immunities
granted to the “Administrative Agent” and its respective sub-agents under the LC
Credit Agreement, all of which are incorporated by reference herein, mutatis
mutandis. In acting under or by virtue of this Agreement, the ABL Collateral
Agent shall have the rights, protections and immunities granted to the “Agent”
under the ABL Credit Agreement, all of which are incorporated by reference
herein, mutatis mutandis. In acting under or by virtue of this Agreement, the LC
Australian Collateral Agent shall have the rights, protections and immunities
granted to the “LC Australian Collateral Agent” under the LC Australian Security
Trust Deed.

 

SECTION 7.16     Other Junior Intercreditor Agreements.

 

In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the ABL Obligations, then the ABL Collateral Agent and the LC
Collateral Agent shall enter into an intercreditor agreement with the agent or
trustee for the secured parties with respect to such secured obligation to
reflect the relative lien priorities of such parties with respect to the
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of the Collateral, including as to application of
proceeds of the Collateral, voting rights, control of the Collateral and waivers
with respect to the Collateral, in each case so long as such secured obligations
are permitted under, and the terms of such intercreditor agreement do not
violate or conflict with, the provisions of this Agreement or the other ABL
Documents or LC Documents, as the case may be. Each party hereto agrees that the
ABL Secured Parties (as among themselves) and the LC Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable Senior Collateral Agent governing the rights,
benefits and privileges as among the ABL Secured Parties or the LC Secured
Parties, as the case may be, in respect of the Collateral, this Agreement and
the applicable Senior Secured Obligations Collateral Documents, as the case may
be, including as to the application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as the terms thereof do not violate or conflict with the
provisions of this Agreement or the other applicable Senior Secured Obligations
Collateral Documents, as the case may be. If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any other ABL Document or LC Document, and the provisions of this
Agreement and the other ABL Documents and LC Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

 



49

 

 

SECTION 7.17     Additional Grantors.

 

Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.

 

SECTION 7.18     Joinder of LC Australian Collateral Agent.

 

Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.

 

[Remainder of this page intentionally left blank; signatures follow.]

 



50

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  [Signature blocks omitted]

 

[Signature Page to Intercreditor Agreement]

 



 

 

 

EXHIBIT A

 

Exhibit A – Joinder to Intercreditor Agreement

 



 

 

 

Exhibit A-1

 

JOINDER AGREEMENT

(LC Obligations)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [   ], is among [   ], as a LC
Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).

 

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of December 13, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
the LC Collateral Agent as if it had originally been party to the Intercreditor
Agreement as an LC Collateral Agent.

 

SECTION 2.02 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows:
[                            ].

 

SECTION 2.03 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as the LC Collateral Agent
for purposes of the Intercreditor Agreement.

 

SECTION 2.04 [                ] is acting in its capacity as LC Collateral Agent
solely for the Secured Parties under [                            ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 



A-1-1

 

 

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 



A-1-2

 

 

Exhibit A-2

 

JOINDER AGREEMENT

(ABL Obligations)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [    ], is among [  ], as an
ABL Collateral Agent (the “New Collateral Agent”), WF, as ABL Collateral Agent,
DBTCA, as LC Collateral Agent, and Parent (on behalf of itself and its
Subsidiaries).

 

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of [                  ], 20[  ] (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties (other than the New Collateral Agent)
referred to above. This Agreement has been entered into to record the accession
of the New Collateral Agent as ABL Collateral Agent under the Intercreditor
Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
the ABL Collateral Agent as if it had originally been party to the Intercreditor
Agreement as an ABL Collateral Agent.

 

SECTION 2.02 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows:
[                           ].

 

SECTION 2.03 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as the ABL Collateral Agent
for purposes of the Intercreditor Agreement.

 

SECTION 2.04 [                 ] is acting in its capacity as ABL Collateral
Agent solely for the Secured Parties under [                             ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 



A-2-1

 

 

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[INSERT SIGNATURE BLOCKS]

 



A-2-2

 

 

EXHIBIT B

 

Exhibit B – Grantor Acknowledgement to Intercreditor Agreement

 

INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

 

1.                  Acknowledgement. [                                  ] (“New
Grantor”) acknowledges, as of [     ], that it has received a copy of the
Intercreditor Agreement dated as of [                    ], 20[  ], between
Wells Fargo Bank, National Association, as ABL Collateral Agent and Foreign
Collateral Agent, Deutsche Bank Trust Company Americas as LC Collateral Agent,
and Weatherford International PLC and certain of its affiliates party thereto as
Grantors (the “Intercreditor Agreement”) as in effect on the date hereof, and
consents thereto, agrees to recognize all rights granted thereby to the ABL
Collateral Agent, the other ABL Secured Parties, the LC Collateral Agent and the
other LC Secured Parties, and agrees that it shall not do any act or perform any
obligation which is not in accordance with the agreements set forth in the
Intercreditor Agreement as in effect on the date hereof (as amended or otherwise
modified in accordance with the provisions thereof, including any necessary
consents by each Grantor to the extent required thereby). New Grantor further
acknowledges and agrees that (a) New Grantor is not a beneficiary or third party
beneficiary of the Intercreditor Agreement, (b) New Grantor has no rights under
the Intercreditor Agreement, and New Grantor may not rely on the terms of the
Intercreditor Agreement, and (c) that the obligations of the New Grantor under
the ABL Security Documents, the LC Security Documents or the Foreign Collateral
Documents will in no way be diminished or otherwise affected by the provisions
or arrangements in the Intercreditor Agreement.

 

2.                  Notices. The address of the New Grantor and the other
Grantors for purposes of Section 7.02 of the Intercreditor Agreement is:

 

[                              ]

[                              ]

[                              ]

 

with a copy to:

 

[                              ]

[                              ]

[                              ]

 

3.                  Counterparts. This Acknowledgement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one document. Delivery of an executed
signature page to this Acknowledgement by facsimile transmission or by email as
a “.pdf” or “.tif” attachment shall be as effective as delivery of a manually
signed counterpart of this Acknowledgement.

 

4.                  Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections
7.08 and 7.09 of the Intercreditor Agreement are hereby incorporated by
reference herein, mutatis mutandis.

 



B-1

 

 

5.                  Credit Document. This Acknowledgement shall constitute an
ABL Document and a LC Document and as a “Loan Document” under each of the ABL
Credit Agreement and LC Credit Agreement.

 

6.                  Miscellaneous. The ABL Collateral Agent, the other ABL
Secured Parties, the LC Collateral Agent, the other LC Secured Parties, and the
Foreign Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.

 

[signature page follows]

 



B-2

 

 

EXHIBIT C

 

Exhibit C – Joinder Agreement (LC Australian Collateral Agent)

 

JOINDER AGREEMENT

(LC Australian Collateral Agent)

 

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [    ], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as

trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).

 

This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of [                     ], 20[   ] (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among WF, DBTCA, the Parent and its Subsidiaries party
thereto. This Joinder has been entered into to record the joinder of BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust as LC Australian Collateral Agent
under the Intercreditor Agreement.

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

ARTICLE II

 

Accession

 

SECTION 2.01 The LC Australian Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Australian Collateral Agent as if it had originally been
party to the Intercreditor Agreement as an LC Australian Collateral Agent.

 

SECTION 2.02 The LC Australian Collateral Agent confirms that its address
details for notices pursuant to the Intercreditor Agreement are as follows:
[                             ].

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01 This Joinder and any claim, controversy or dispute arising under or
related to such Joinder shall be governed by, and construed in accordance with,
the law of the State of New York.

 

SECTION 3.02 This Joinder may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.

 



C-1

 

 

Delivery of an executed signature page to this Joinder by facsimile transmission
or any other electronic means shall be as effective as delivery of a manually
signed counterpart of this Joinder.

 

SECTION 3.03 Clause [ ] (Limitation of liability of LC Australian Collateral
Agent) of the LC Australian Security Trust Deed is incorporated by reference in
this Joinder as if set out in full herein, mutatis mutandis.

 

[Remainder of this page intentionally left blank; signatures follow.]

 



C-2

 

 

SCHEDULE I

 

Schedule I – Foreign Collateral Documents

 



 

 

 

EXHIBIT H

 

FORM OF U.S. SECURITY AGREEMENT

 





H-1

 

 

 

FORM OF

U.S. SECURITY AGREEMENT

dated as of [              ], 20[  ]

among

WEATHERFORD INTERNATIONAL PLC,

WEATHERFORD INTERNATIONAL LTD.,

WEATHERFORD INTERNATIONAL, LLC,

and

 the other GRANTORS from time to time party hereto,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 



Reference is made to the Intercreditor Agreement, dated as of December 13, 2019,
among Wells Fargo Bank, National Association, as ABL Collateral Agent (as
defined in the Intercreditor Agreement) for the ABL Secured Parties referred to
therein; Deutsche Bank Trust Company Americas, as LC Collateral Agent (as
defined in the Intercreditor Agreement) for the LC Facility Secured Parties
referred to therein; Weatherford International plc, a public limited company
incorporated in the Republic of Ireland, Weatherford International Ltd., a
Bermuda exempted company, Weatherford International, LLC, a Delaware limited
liability company and the other Grantors of Weatherford International plc named
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”). Each Lender, of its
acceptance of the benefits hereof (a) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (b) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the LC Collateral Agent to enter into
the Intercreditor Agreement as LC Collateral Agent on behalf of such LC Lender.
The foregoing provisions are intended as an inducement to the Lenders to extend
credit to the Borrowers (as defined below) or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement. Notwithstanding any other provision contained herein,
this Security Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject in all respects to the
provisions of the Intercreditor Agreement and, to the extent provided therein,
the applicable ABL Security Documents and LC Security Documents (as defined in
the Intercreditor Agreement). In the event of any conflict or inconsistency
between the provisions of this Security Agreement and the Intercreditor
Agreement, subject to Section 4.6.4 hereof and any other limitation on rights of
the Agent or other Secured Party with respect to the ULC Shares hereunder, the
provisions of the Intercreditor Agreement shall control.

 



 

 

 

This U.S. SECURITY AGREEMENT (as the same may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of [                    ], 20[  ] by and among the entities listed on
the signature pages hereto (such listed entities, collectively, the “Initial
Grantors” and, together with any other Subsidiaries of Weatherford International
plc, an Irish public limited company (“WIL-Ireland”),whether now existing or
hereafter formed or acquired, that become parties to this Security Agreement
from time to time in accordance with the terms of the LC Credit Agreement
described below by executing a Security Agreement Supplement hereto in
substantially the form of Annex I, each, a “Grantor” and, collectively, the
“Grantors”), and Deutsche Bank Trust Company Americas in its capacity as
administrative agent (in such capacity, the “Agent”) for itself and on behalf
and for the benefit of the other Secured Parties (as defined below).

 

PRELIMINARY STATEMENTS

 

WIL-Ireland, Weatherford International Ltd., a Bermuda exempted company (“WIL-
Bermuda”), Weatherford International LLC, a Delaware limited liability company
(“WIL- Delaware” and together with WIL-Bermuda, the “Borrowers”), the Agent, and
the Lenders are entering into that certain LC Credit Agreement dated as of the
date hereof (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “LC Credit Agreement”).

 

The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the LC Credit
Agreement on the terms set forth therein.

 

ACCORDINGLY, the Grantors and the Agent, for itself and on behalf and for the
benefit of the other Secured Parties, hereby agree as follows:

 

DEFINITIONS

 

1.1.           Terms Defined in the LC Credit Agreement and the Intercreditor
Agreement. All capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned to such terms in the LC Credit Agreement
and the Intercreditor Agreement.

 

1.2.           Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.           Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 



2

 

 

“Collateral” means, with respect to any Grantor that is organized or
incorporated in the United States, all Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, letters of credit, Letter of Credit Rights, Pledged Deposits,
Supporting Obligations and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto.
Notwithstanding any of the foregoing, Collateral shall not include any Excluded
Assets.

 

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC or Section 16 of
the UETA, as applicable.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by a Grantor, the Agent, and
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (ii) all renewals of any of the
foregoing; (iii) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
and (iv) all rights corresponding to any of the foregoing throughout the world.

 

“Copyright Security Agreement” means each Confirmatory Grant in U.S. Copyrights
executed and delivered by any Grantor in favor of Agent in a form substantially
similar to the Trademark Security Agreement and the Patent Security Agreement.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Determination Date” means the most recent to occur of (i) in the case of an
Initial Grantor, the date hereof or, in the case of any other Grantor, the date
such Grantor becomes a party hereto and (ii) the most recent date on which the
Borrowers deliver to the Agent a Compliance Certificate accompanied by updated
Exhibits to this Security Agreement pursuant to Section 4.11 hereof.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Domestic Grantor” means any Grantor that is a Domestic Subsidiary.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Exclusive Copyright License” means an exclusive license to a U.S. registered
copyright.

 



3

 

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“Foreign Grantor” means any Grantor that is not a Domestic Grantor.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses in
action, Intellectual Property, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained on computer
disks or tapes, software, literature, reports, catalogs, pension plan refunds,
pension plan refund claims, insurance premium rebates, tax refunds, and tax
refund claims, interests in a partnership or limited liability company which do
not constitute a security under Article 8 of the UCC, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof; and
(v) all rights corresponding to any of the foregoing throughout the world.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Intercompany Instrument” means an Instrument between a Grantor, as the payee
thereunder, and WIL-Ireland or any of its Restricted Subsidiaries, as the payor
thereunder.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, Licenses,
Industrial Designs and any other intellectual property.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Legal Reservations” means (i) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of fairness and reasonableness, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganisation, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors, (ii) the time barring of claims under applicable limitation laws
including the Limitation Act 1980 and the Foreign Limitation Periods Act 1984 in
the United Kingdom, the possibility that an undertaking to assume liability for,
or to indemnify a person against, non-payment of stamp duty may be void and
defences of set-off and counterclaim, and (iii) similar principles, rights and
defences under the laws of any relevant jurisdiction.

 



4

 

 

“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (i) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights or Trademarks, (ii) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (iii) all rights to sue for past,
present, and future breaches thereof.

 

“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, Letter of Credit Rights, Pledged Deposits and Supporting Obligations,
including, without limitation, all cash on hand, letters of credit, Stock Rights
or any other deposits (general or special, time or demand, provisional or final)
with any bank or other financial institution, it being intended that the
Collateral include all personal property of the Grantors, subject to the
exclusions or limitations contained in Article II of this Security Agreement;
provided, however, that Other Collateral shall not include any Excluded Assets.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (i) any and all patents and patent applications; (ii)
all inventions and improvements described and claimed therein; (iii) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (iv) all licenses of the foregoing whether as
licensee or licensor; (v) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future infringements
thereof; (vii) all rights to sue for past, present, and future infringements
thereof; and (viii) all rights corresponding to any of the foregoing throughout
the world.

 

“Patent Security Agreement” means each Confirmatory Grant in U.S. Patents
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “K”.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral hereunder,
whether or not physically delivered to the Agent pursuant to this Security
Agreement.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Agent or to any Secured Party as
security for any Secured Obligations, and all rights to receive interest on said
deposits.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral;
provided, however, that Receivables shall not include any Excluded Assets.

 



5

 

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Specified Deposit Account” means any Deposit Account of a Grantor other than
the Excluded Accounts.

 

“Specified Intellectual Property” means any Intellectual Property of one or more
Grantors (i) the book value of which exceeds $5,000,000 individually or in the
aggregate, (ii) which generates annual revenue, royalties or license fees of
greater than $5,000,000 or (iii) which, in the commercially reasonable judgment
of the Grantors, is material to the conduct of all or a material portion of the
business of WIL-Ireland and its Restricted Subsidiaries.

 

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive Capital Stock and any right to receive earnings, in which
any Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (i) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (ii) all licenses of the foregoing, whether as
licensee or licensor; (iii) all renewals of the foregoing; (iv) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (v) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (vi) all rights
corresponding to any of the foregoing throughout the world.

 

“Trademark Security Agreement” means each Confirmatory Grant in U.S. Trademarks
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “L”.

 

“UETA” means the Uniform Electronic Transactions Act as in effect from time to
time in any applicable jurisdiction.

 

“ULC” means a Person that is an unlimited company, unlimited liability
corporation or unlimited liability company.

 



6

 

 

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.

 

“ULC Shares” means shares in the capital stock of, or other equity interests of,
a ULC.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

Each of the Grantors hereby pledges, assigns (except in the case of the ULC
Shares) and grants to the Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest,
whether now owned or hereafter acquired, in and to the Collateral to secure the
prompt and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of any ULC Shares or any intellectual property rights owned
by the Grantors (other than the collateral assignment pursuant hereto).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to the Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto, with respect to such subsequent
Grantor, as attached to such Security Agreement Supplement), that:

 

3.1.    Title, Authorization, Validity and Enforceability. Subject to Section
3.10.10, such Grantor has good and valid rights in or the power to transfer its
respective Collateral, free and clear of all Liens except for Liens permitted
under Section 8.04 of the LC Credit Agreement, and has the corporate, unlimited
liability company, limited liability company or partnership, as applicable,
power and authority to grant to the Agent the security interest in such
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by corporate, unlimited liability
company, limited liability company, limited partnership or partnership, as
applicable, proceedings or actions, and this Security Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, except (i) as enforceability may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law), (ii) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy, and (iii) in the case of each
Grantor incorporated in England and Wales, is subject to Legal Reservations or
the need for filings and registrations necessary to create or perfect the Liens
on the Collateral granted by each Grantor incorporated in England and Wales in
favor of the Secured Parties. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed in Exhibit “E”,
Agent shall have a perfected security interest (with the priority set forth in
the Intercreditor Agreement and subject only to Liens permitted by Section 8.04
of the LC Credit Agreement) in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement under
the Code.

 



7

 

 

3.2.    Conflicting Laws and Contracts. Neither the execution and delivery by
such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof (i) will breach or violate any applicable
Requirement of Law binding on such Grantor, (ii) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited under
the LC Credit Agreement, upon any of its property or assets pursuant to the
terms of (a) the ABL Credit Agreement, the Exit Senior Notes or the Exit Senior
Notes Indenture or (b) any other indenture, agreement or other instrument to
which such Grantor is a party or by which any property or asset of it is bound
or to which it is subject, except for breaches, violations and defaults under
clauses (i) and (ii)(b) that collectively for the Grantors would not have a
Material Adverse Effect, or (iii) will violate any provision of such Grantor’s
charter, articles or certificate of incorporation or formation, memorandum of
association, partnership agreement, by-laws, bye-laws or operating agreement (or
similar constitutive document).

 

3.3.    Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed, as of the applicable
Determination Date, in Exhibit “A”.

 

3.4.    Property Locations. Exhibit “A” lists, as of the applicable
Determination Date, all of such Grantor’s locations (limited, in the case of any
Foreign Grantor, to its United States locations) where Inventory and Equipment
constituting Collateral are located (other than any such location where the book
value of all Inventory and Equipment located thereon does not exceed
$10,000,000). Such Exhibit “A” shall indicate whether such locations are
locations (i) owned by a Grantor, (ii) leased by such Grantor as lessee or (iii)
at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor.

 

3.5.    No Other Names; Etc. Within the five-year period ending as of the date
such Person becomes a Grantor hereunder, such Grantor has not conducted business
under any other name, changed its jurisdiction of organization or incorporation,
merged with or into or consolidated or amalgamated with any other Person, except
as disclosed in Exhibit “A”. The name in which such Grantor has executed this
Security Agreement (or a Security Agreement Supplement) is, as of the date such
agreement is executed and delivered, the exact name as it appears in such
Grantor’s charter or certificate of incorporation or formation (or similar
formation document), as amended, as filed with such Grantor’s jurisdiction of
organization or incorporation as of the date such Person becomes a Grantor
hereunder.

 



8

 

 

3.6.    Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Grantor and constituting Collateral are and will be correctly
stated in all material respects in all records of such Grantor relating thereto
and in all invoices and reports with respect thereto furnished to the Agent by
such Grantor from time to time. As of the time when each Account or each item of
Chattel Paper constituting Collateral arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be, except, in each case, as could not be reasonably expected to
result in a Material Adverse Effect.

 

3.7.    No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral (other than a
financing statement or security agreement that has lapsed or been terminated)
naming such Grantor as debtor has been filed or is of record in any jurisdiction
except financing statements (i) naming the Agent on behalf of the Secured
Parties as the secured party and (ii) in respect of Liens permitted by Section
8.04 of the LC Credit Agreement; provided, that nothing herein shall be deemed
to constitute an agreement to subordinate any of the Liens of the Agent under
the Loan Documents to any Liens otherwise permitted under Section 8.04 of the LC
Credit Agreement or except as set forth in the Intercreditor Agreement.

 

3.8.    Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number (if any) is, and if such Grantor is a registered organization, such
Grantor’s state of organization, type of organization and state of organization
identification number (if any) are, as of the applicable Determination Date,
listed in Exhibit “G”.

 

3.9.    Pledged Securities and Other Investment Property. Exhibit “D” sets
forth, as of the applicable Determination Date, a complete and accurate list of
the Instruments (other than the Intercompany Instruments), Securities and other
Investment Property constituting Collateral and delivered to the Agent. Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit “D” as being owned by it,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder or as permitted by
Section 8.04 of the LC Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, are fully paid and
non-assessable and constitute, as of the applicable Determination Date, the
percentage of the issued and outstanding shares of stock (or other Capital
Stock) of the respective issuers thereof indicated in Exhibit “D” hereto and
(ii) all such Pledged Collateral held by a securities intermediary (including in
a Securities Account) is covered by a Control Agreement among such Grantor, the
securities intermediary and the Agent pursuant to which the Agent has Control to
the extent required by Section 4.5. In addition, each Grantor hereby represents
and warrants that (i) no partnership agreement or operating agreement (or
similar constitutive document) with respect to Pledged Collateral in respect of
a limited liability company or partnership provides that such Pledged Collateral
constitute securities governed by Article 8 of the UCC as in effect in any
relevant jurisdiction and (ii) no Collateral constitutes “certificated
securities” within the meaning of Article 8 of the Uniform Commercial Code as in
effect in any relevant jurisdiction (such securities, “Certificated
Securities”), except as otherwise indicated on Exhibit “D”. Each Grantor
covenants that for so long as this Security Agreement is in effect, it shall not
permit any of its Subsidiaries whose Capital Stock is Pledged Collateral (the
“Acknowledgment Parties”) (i) except as otherwise indicated on Exhibit “D”, to
cause such Capital Stock to become Certificated Securities, or (ii) except as
otherwise indicated on Exhibit “D”, for any such Subsidiaries that are limited
liability companies or partnerships, to elect that its membership interests
becomes governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction without the consent of all pledgees of such membership
interests or the delivery of any applicable limited liability company
certificate or control agreement necessary to perfect each such pledgee's
interests in the applicable membership interests. Each Grantor further agrees to
cause each Acknowledgment Party, other than any Acknowledgment Party that is a
ULC, to execute and deliver an acknowledgment substantially in the form of
Exhibit “M” hereto promptly upon such party becoming an Acknowledgment Party.

 



9

 

 

3.10.    Intellectual Property.

 

3.10.1               Exhibit “B” contains a complete and accurate listing as of
the applicable Determination Date of all of the below-described Specified
Intellectual Property of each of the Grantors (limited, in the case of each
Foreign Grantor, to U.S. Specified Intellectual Property): (i) state, U.S. and
foreign trademark registrations, and applications for trademark registration,
(ii) U.S. and foreign patents and patent applications, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (iii) U.S. and foreign copyright registrations and
applications for registration, (iv) Exclusive Copyright Licenses, (v) foreign
industrial design registrations and industrial design applications, and (vi)
domain names. All of the U.S. registrations, applications for registration or
applications for issuance of such Specified Intellectual Property are valid and
subsisting, in good standing and, subject to Section 3.10.10, are recorded or in
the process of being recorded in the name of the applicable Grantor, except as
could not be reasonably expected to result in a Material Adverse Effect.

 

3.10.2               Such Intellectual Property in Exhibit “B” is valid,
subsisting, unexpired (where registered) and enforceable and has not been
abandoned or adjudged invalid or unenforceable, in whole or in part, except as
could not be reasonably expected to result in a Material Adverse Effect.

 

3.10.3               Subject to Section 3.10.10, (i) no Person other than the
respective Grantor (or any other Grantor) has any right or interest of any kind
or nature in or to the Specified Intellectual Property owned by such Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Specified Intellectual Property or any portion thereof
outside of the ordinary course of the respective Grantor’s business, except as
could not be reasonably expected to result in a Material Adverse Effect and (ii)
each Grantor has good, marketable and exclusive title to, and the valid and
enforceable power and right to sell, license, transfer, distribute, use and
otherwise exploit, its Specified Intellectual Property, except as could not be
reasonably expected to result in a Material Adverse Effect.

 

3.10.4               Each Grantor has taken or caused to be taken steps so that
none of its Specified Intellectual Property, the value of which to the Grantors
are contingent upon maintenance of the confidentiality thereof, have been
disclosed by such Grantor to any Person other than any Affiliate owners thereof
and employees, contractors, customers, representatives and agents of the
Grantors or such Affiliate owners who are parties to customary confidentiality
and nondisclosure agreements with the Grantors or such Affiliate owners, as
applicable.

 



10

 

 

3.10.5               To each Grantor’s knowledge, no Person has violated,
infringed upon or breached, or is currently violating, infringing upon or
breaching, any of the rights of the Grantors to the Specified Intellectual
Property or has breached or is breaching any duty or obligation owed to the
Grantors in respect of the Specified Intellectual Property except where those
breaches, individually or in the aggregate, could not be reasonably expected to
result in a Material Adverse Effect.

 

3.10.6               No settlement or consents, covenants not to sue,
nonassertion assurances, or releases have been entered into by any Grantor or to
which any Grantor is bound that adversely affects its rights to own or use any
Specified Intellectual Property except as could not be reasonably expected to
result in a Material Adverse Effect, in each case individually or in the
aggregate.

 

3.10.7               No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Specified Intellectual Property except where those challenges could not
reasonably be expected to result in a Material Adverse Effect, and to such
Grantor’s knowledge at the date hereof there are no facts upon which such a
challenge could be made.

 

3.10.8               Each Grantor owns directly or is entitled to use, by
license or otherwise, all Specified Intellectual Property necessary for the
conduct of such Grantor’s business, and the conduct of each Grantor’s business
does not infringe upon the Intellectual Property of any other Person, except as
could not reasonably be expected to result in a Material Adverse Effect.

 

3.10.9               The consummation of the transactions contemplated by the
Loan Documents will not result in the termination or material impairment of any
material Specified Intellectual Property owned by such Grantor.

 

3.10.10             Each party hereto acknowledges that certain Specified
Intellectual Property is owned in part by the Grantors and in part by Affiliates
of the Grantors, in each case as scheduled on Exhibit “B”.

 

3.11.   Specified Deposit Accounts and Securities Accounts. All of such
Grantor’s Specified Deposit Accounts and Securities Accounts (limited, in the
case of each Foreign Grantor, to Specified Deposit Accounts and Securities
Accounts located in the United States) as of the applicable Determination Date
are listed on Exhibit “H”.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

 



11

 

 

4.1.             General.

 

4.1.1                Records. Each Grantor shall keep and maintain, in a manner
consistent with prudent business practices, reasonably complete, accurate and
proper books and records with respect to the Collateral owned by such Grantor.

 

4.1.2                Financing Statements and Other Actions; Defense of Title.
Each Grantor hereby authorizes the Agent to file, and if requested will execute
and deliver to the Agent, all financing statements describing the Collateral
owned by such Grantor and other documents and take such other actions as may
from time to time reasonably be requested by the Agent in order to maintain a
perfected security interest with the priority set forth in the Intercreditor
Agreement in and Lien on, and, if applicable, Control of, the Collateral owned
by such Grantor, subject to Liens permitted under Section 8.04 of the LC Credit
Agreement; provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 8.04 of the LC Credit Agreement.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of Collateral that
describes such Collateral in any other manner as the Agent may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Agent herein, including,
without limitation, describing such property as “all assets of the debtor
whether now owned or hereafter acquired and wheresoever located, including all
accessions thereto and proceeds thereof” or an equivalent formulation. Each
Grantor will take any and all actions reasonably necessary to defend title to
the Collateral owned by such Grantor against all persons and to defend the
security interest of the Agent in such Collateral and the priority thereof
against any Lien, in each case, not expressly permitted hereunder or under the
LC Credit Agreement.

 

4.1.3                 Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will, except as otherwise permitted
by the LC Credit Agreement:

 

(i)preserve its existence and corporate structure as in effect on the Effective
Date;

 

(ii)not change its name or jurisdiction of organization or incorporation;

 

(iii)not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit “A”; and

 

(iv)not change its taxpayer identification number (if any) or its mailing
address, unless, in each such case, such Grantor shall have given the Agent not
less than 10 days’ (or such shorter period as the Agent may agree) prior written
notice of such event or occurrence.

 



12

 

 

4.1.4                 Other Financing Statements. No Grantor will suffer to
exist or authorize the filing of any financing statement naming it as debtor
covering all or any portion of the Collateral owned by such Grantor, except any
financing statement authorized under Section 4.1.2 hereof or in respect of a
Lien permitted under Section 8.04 of the LC Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith prior to termination of this Security Agreement in
accordance with the first sentence of Section 8.13 hereof. without the prior
written consent of the Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the UCC.

 

4.2.              Receivables.

 

4.2.1                 Certain Agreements on Receivables. After the occurrence
and during the continuation of an Event of Default, no Grantor will make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except as permitted by the LC Credit Agreement.
Prior to the occurrence and continuation of an Event of Default, such Grantor
may, in its sole discretion, adjust the amount of Accounts arising from the sale
of Inventory or the rendering of services in substantially accordance with its
present policies and in the ordinary course of business and as otherwise
permitted under the LC Credit Agreement.

 

4.2.2                Collection of Receivables. Except as otherwise provided in
this Security Agreement or as otherwise permitted under the LC Credit Agreement,
each Grantor will use commercially reasonable efforts to collect and enforce, at
such Grantor’s sole expense, all amounts due or hereafter due to such Grantor
under the Receivables owned by such Grantor.

 

4.2.3                 Delivery of Invoices. Each Grantor will deliver to the
Agent promptly upon its request after the occurrence and during the continuance
of an Event of Default duplicate invoices with respect to each Account owned by
such Grantor and, if requested by the Agent, bearing such language of assignment
as the Agent shall reasonably specify.

 

4.2.4                Disclosure of Counterclaim on Receivables. After the
occurrence and during the continuation of an Event of Default if (i) any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable owned by such Grantor exists or (ii) to the knowledge of
such Grantor, any dispute, setoff, claim, counterclaim or defense exists or has
been asserted or threatened with respect to a Receivable, such Grantor will
disclose such fact to the Agent in writing in connection with the inspection by
the Agent of any record of such Grantor relating to such Receivable and in
connection with any invoice or report furnished by such Grantor to the Agent
relating to such Receivable.

 



13

 

 

4.2.5                 Electronic Chattel Paper. Each Grantor shall promptly
notify Agent if any amount in excess of $5,000,000, individually, or $10,000,000
in the aggregate payable under or in connection with any electronic chattel
paper or a “transferable record” (as defined in the UETA), and shall take such
action as the Agent may reasonably request to establish the Agent’s Control of
such electronic chattel paper or transferable record. The Agent agrees with such
Grantor that the Agent will arrange, pursuant to procedures reasonably
satisfactory to the Agent and so long as such procedures will not result in the
Agent’s loss of Control, for the Grantor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC or
Section 16 of the UETA for a party in Control to allow without loss of Control,
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by such Grantor with respect to such electronic
chattel paper or transferable record.

 

4.2.6                Account Verification. Each Grantor will, and will cause
each of its Subsidiaries to, permit Agent, in Agent's name or in the name or a
nominee of Agent, after the occurrence and during the continuation of an Event
of Default, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the reasonable request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.

 

4.3.             Maintenance of Goods. Each Grantor will do all things
reasonably necessary to maintain, preserve, protect and keep the Inventory and
the Equipment owned by such Grantor and constituting Collateral in good repair,
working order and saleable condition (ordinary wear and tear excepted) and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be conducted in the ordinary course,
consistent with past practices, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 



14

 

 

4.4.             Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) deliver to the Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper and Instruments
(other than Intercompany Instruments; provided that such Intercompany
Instruments shall not be delivered to any Person which is not a Grantor, the ABL
Collateral Agent or the Agent), in each case, to the extent evidencing amounts
in excess of $5,000,000 individually, or $10,000,000 in the aggregate, and
constituting Collateral (if any then exist) and Securities constituting
Collateral (to the extent certificated); provided further that, each Grantor
shall be deemed to have complied with this requirement to the extent that the
ABL Collateral Agent has received such Chattel Paper, Instruments or Securities
as bailee of the Agent in a manner consistent with the Intercreditor Agreement;
(ii) hold in trust for the Agent upon receipt and promptly thereafter deliver to
the Agent any Chattel Paper and Instruments (other than Intercompany
Instruments; provided, that such Intercompany Instruments shall not be delivered
to any Person who is not a Grantor, the ABL Collateral Agent or the Agent), in
each case, to the extent evidencing amounts in excess of $5,000,000 individually
or $10,000,000 in the aggregate, and constituting Collateral (if any then exist)
and Securities (to the extent certificated); provided further, that, each
Grantor shall be deemed to have complied with this requirement to the extent
that the ABL Collateral Agent has received such Chattel Paper, Instruments or
Securities as bailee of the Agent in a manner consistent with the Intercreditor
Agreement; (iii) upon the designation by a Grantor of any Pledged Deposits (as
set forth in the definition thereof) as Collateral, deliver to the Agent such
Pledged Deposits which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Agent shall
reasonably specify; provided, that, each Grantor shall be deemed to have
complied with this requirement to the extent that the ABL Collateral Agent has
received such certificates as a bailee of the Agent in a manner consistent with
the Intercreditor Agreement; (iv) upon the Agent’s request, after the occurrence
and during the continuation of an Event of Default (subject to the terms of the
Intercreditor Agreement), deliver to the Agent (and thereafter hold in trust for
the Agent upon receipt and promptly deliver to the Agent) any Document
evidencing or constituting Collateral; and (v) upon the Agent’s request, deliver
to the Agent, promptly after the delivery of a Compliance Certificate, a duly
executed amendment to this Security Agreement, in the form of Exhibit “I” hereto
(the “Amendment”), pursuant to which such Grantor will specify such additional
Collateral pledged hereunder. Such Grantor hereby authorizes the Agent to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.



 

4.5.             Uncertificated Securities and Certain Other Investment
Property. Each Grantor will, following the reasonable request of the Agent (and
after the occurrence and during the continuation of an Event of Default, will
permit the Agent to) from time to time cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Investment Property owned by such
Grantor and constituting Collateral that are not represented by certificates
which are Collateral to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Agent granted pursuant to this Security
Agreement. With respect to Investment Property having a value in excess of
$5,000,000 individually or $10,000,000 in the aggregate and constituting
Collateral owned by such Grantor held with a financial intermediary (including
in a Securities Account), such Grantor shall, within 30 days following the
Effective Date or such later date on which it becomes a Grantor hereunder (in
each case, or such later date as may be agreed to by the Agent in its sole
discretion), cause such financial intermediary to enter into a Control Agreement
with the Agent in form and substance reasonably satisfactory to the Agent, in
order to give the Agent Control (subject to the terms of the Intercreditor
Agreement) of such Investment Property.

 

4.6.Stock and Other Ownership Interests.

 

4.6.1                 Registration of Pledged Securities and other Investment
Property. Subject to Section 4.6.4 hereof in the case of ULC Shares, each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Agent or its nominee at any time at the option of
the Required Lenders following the occurrence and during the continuance of an
Event of Default and without any further consent of such Grantor.

 



15

 

 

4.6.2                 Exercise of Rights in Pledged Securities. Subject to
Section 4.6.4 hereof in the case of ULC Shares, each Grantor will permit the
Agent or its nominee at any time after the occurrence and during the continuance
of an Event of Default, without notice, to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to Pledged Collateral
owned by such Grantor or any part thereof, and to receive all dividends and
interest in respect of such Pledged Collateral.

 

4.6.3                 ULCs. For greater certainty, the Agent shall have no right
under any circumstance to vote ULC Shares or receive dividends from any ULC
until such time as notice is given to the applicable Grantor and further steps
are taken so as to register the Agent as the holder of the applicable ULC
Shares.

 

4.6.4                 ULC Shares. Each Grantor acknowledges that certain of the
Collateral of such Grantor may now or in the future consist of ULC Shares, and
that it is the intention of the Agent and each Grantor that neither the Agent
nor any other Secured Party should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws. Therefore, notwithstanding any provision to the
contrary contained in this Security Agreement, the LC Credit Agreement or any
other Loan Document, where a Grantor is the registered owner of ULC Shares which
are Collateral of such Grantor, such Grantor shall remain the sole registered
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Agent, any other Secured Party, or any other
Person on the books and records of the applicable ULC. Accordingly, each Grantor
shall be entitled to receive and retain for its own account any dividend on or
other distribution, if any, with respect to such ULC Shares (except for any
dividend or distribution comprised of certificated Securities pledged of such
Grantor, which shall be delivered to the Agent to hold hereunder) and shall have
the right to vote such ULC Shares and to control the direction, management and
policies of the applicable ULC to the same extent as such Grantor would if such
ULC Shares were not pledged to the Agent pursuant hereto. Nothing in this
Security Agreement, the LC Credit Agreement or any other Loan Document is
intended to, and nothing in this Security Agreement, the LC Credit Agreement or
any other Loan Document shall, constitute the Agent, any other Secured Party, or
any other Person other than the applicable Grantor, a member or shareholder of a
ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Grantor and further
steps are taken pursuant hereto or thereto so as to register the Agent, any
other Secured Party, or such other Person, as specified in such notice, as the
holder of the ULC Shares. To the extent any provision hereof would have the
effect of constituting the Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral of any Grantor without otherwise invalidating or rendering
unenforceable this Security Agreement or invalidating or rendering unenforceable
such provision insofar as it relates to Collateral of any Grantor which is not
ULC Shares. Except upon the exercise of rights of the Agent to sell, transfer or
otherwise dispose of ULC Shares in accordance with this Security Agreement, each
Grantor shall not cause or permit, or enable a Subsidiary that is a ULC to cause
or permit, the Agent or any other Secured Party to: (i) be registered as a
shareholder or member of such Subsidiary; (ii) have any notation entered in
their favour in the share register of such Subsidiary; (iii) be held out as
shareholders or members of such Subsidiary; (iv) receive, directly or
indirectly, any dividends, property or other distributions from such Subsidiary
by reason of the Agent holding a Lien over the ULC Shares; or (v) act as a
shareholder of such Subsidiary, or exercise any rights of a shareholder
including the right to attend a meeting of shareholders of such Subsidiary or to
vote its ULC Shares.

 



16

 

 

4.7.             Specified Deposit Accounts. Each Grantor will cause each bank
or other financial institution in which it maintains a Specified Deposit Account
to enter into a Control Agreement with the Agent and the ABL Collateral Agent,
in form and substance reasonably satisfactory to the Agent in order to give the
Agent Control (subject to the terms of the Intercreditor Agreement) of the
Specified Deposit Account within 60 days following the Effective Date or such
later date on which it becomes a Grantor hereunder (in each case, or such later
date as may be agreed to by the Agent in its sole discretion). In the case of
deposits maintained with Lenders, the terms of such letter shall be subject to
the provisions of the LC Credit Agreement regarding setoffs.

 

4.8.             Letter of Credit Rights. Each Grantor will, upon the Agent’s
request, cause each issuer of a letter of credit in excess of $5,000,000
individually or in the aggregate to consent to the assignment of proceeds of
such letter of credit in order to give the Agent Control (subject to the terms
of the Intercreditor Agreement) of the Letter of Credit Rights to such letter of
credit.

 

4.9.              Intellectual Property.

 

4.9.1                 If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of, any new Patent, Trademark or Copyright
(limited, in the case of any Foreign Grantor, to any new U.S. Patent, Trademark
or Copyright) in addition to the Patents, Trademarks and Copyrights described in
Exhibit “B”, then to the extent the foregoing constitutes Specified Intellectual
Property, such Grantor agrees promptly and within 60 days following the date on
which financial statements are required to be delivered pursuant to Section
7.01(a) and/or Section 7.01(b) of the LC Credit Agreement, to execute and
deliver to the Agent any supplement to this Security Agreement or any other
document reasonably requested by the Agent to evidence such security interest in
a form appropriate for recording in the applicable U.S. federal office. In the
event the applicable Grantor does not comply with the above deadline, each
Grantor also hereby authorizes the Agent to (i) modify this Security Agreement
unilaterally by amending Exhibit “B” to include any future Patents, Trademarks
and/or Copyrights constituting Specified Intellectual Property of which such
Grantor is required to notify the Agent pursuant hereto and (ii) record, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Exhibit “B” a description of
such future registrations and applications for Patents, Trademarks and/or
Copyrights constituting Specified Intellectual Property.

 

4.9.2                 As of the applicable Determination Date, no Grantor has
any interest in, or title to, any U.S. Intellectual Property registrations or
applications, except as set forth in Exhibit “B”. As of the applicable
Determination Date, this Security Agreement is effective to create a valid and
continuing Lien on each Grantor’s interest in its Intellectual Property pledged
hereunder and, upon timely filing of the IP Short Form with respect to
Copyrights with the United States Copyright Office and filing of the IP Short
Form with respect to Patents and the IP Short Form with respect to Trademarks
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed in Exhibit “E”
hereto, all action necessary or desirable to protect and perfect the security
interest in, to and on each Grantor’s interest in U.S. Patents, Trademarks or
Copyrights that are set forth in Exhibit “B” as of the applicable Determination
Date shall have been taken and such perfected security interest shall be
enforceable as such as against any and all creditors of and purchasers from any
Grantor.

 



17

 

 

4.10.         Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim constituting Collateral
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “F”,
which are all of such Grantor’s Commercial Tort Claims as of the Effective Date,
then such Grantor shall give the Agent prompt notice thereof, but in any event
not less frequently than quarterly. Each Grantor agrees promptly upon request by
the Agent to execute and deliver to the Agent any supplement to this Security
Agreement or any other document reasonably requested by the Agent to evidence
the grant of a security interest therein in favor of the Agent.

 

4.11.         Updating of Exhibits to Security Agreement. The Borrowers will
provide to the Agent, concurrently with the delivery of each Compliance
Certificate required by Section 7.01(e) of the LC Credit Agreement, updated
versions of the Exhibits to this Security Agreement (provided that if there have
been no changes to any such Exhibits since the previous updating thereof
required hereby, the Borrowers shall indicate that there has been “no change” to
the applicable Exhibit(s)). Any reference to any Exhibit herein shall mean such
Exhibit after giving effect to any updates thereof by the Borrowers or such
Grantor pursuant to this Section 4.11 or otherwise.

 

ARTICLE V

 

DEFAULT

 

5.1.             Remedies.

 

5.1.1     Upon the occurrence and during the continuation of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, exercise any or all of the following
rights and remedies:

 

(i)Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights
and remedies provided in this Security Agreement, the LC Credit Agreement or any
other Loan Document, provided that this clause (i) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default.

 

(ii)Subject to Section 4.6.4 hereof in the case of the ULC Shares, those rights
and remedies available to a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or under any other applicable law when a
debtor is in default under a security agreement.

 



18

 

 

(iii)Give notice of sole control or any other instruction under any Control
Agreement or other control agreement with any securities intermediary and take
any action therein with respect to such Collateral.

 

(iv)Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Agent may deem commercially reasonable.

 

(v)Subject to Section 4.6.4 hereof in the case of the ULC Shares, concurrently
with written notice to the applicable Grantor, transfer and register in its name
or in the name of its nominee the whole or any part of the Pledged Collateral,
to exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.

 

5.1.2     The Agent, on behalf of the Secured Parties, shall comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

5.1.3     The Agent shall have the right upon any such public sale or sales and,
to the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Agent and the other Secured Parties, the whole or any
part of the Collateral so sold, free of any right of equity redemption, which
equity redemption the Grantor hereby expressly releases.

 

5.1.4     Until the Agent is able to effect a sale, lease, or other disposition
of Collateral, the Agent shall have the right to hold or use Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Agent. The Agent may, if it so elects, seek the appointment of a receiver
or keeper to take possession of Collateral and to enforce any of the Agent’s
remedies (for the benefit of the Agent and other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

 



19

 

 

5.1.5     Notwithstanding the foregoing, neither the Agent nor any other Secured
Party shall be required to (i) make any demand upon, or pursue or exhaust any of
their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Collateral or any guarantee of the Secured Obligations or to resort
to the Collateral or any such guarantee in any particular order, or (iii) effect
a public sale of any Collateral. To the extent that it lawfully may, each
Grantor hereby agrees that it will not invoke any law relating to the marshaling
of collateral which might cause delay in or impede the enforcement of Agent's
rights and remedies under this Security Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 

5.1.6     Each Grantor recognizes that the Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with Section 5.1.1 above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.

 

5.2.             Grantors’ Obligations Upon Default. Upon the written request of
the Agent after the occurrence and during the continuation of an Event of
Default, subject to the Intercreditor Agreement, each Grantor will:

 

5.2.1     Assembly of Collateral. Assemble and make available to the Agent the
Collateral and all books and records relating thereto at any place or places
specified in writing by the Agent.

 

5.2.2     Secured Party Access. Permit the Agent, by the Agent’s representatives
and agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral, or the books and records
relating thereto, or both, to remove all or any part of the Collateral, or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.

 

5.2.3     Prepare and file, or cause an issuer of Pledged Collateral to prepare
and file, with the SEC or any other applicable government agency, registration
statements, a prospectus and such other documentation in connection with the
Pledged Collateral as the Agent may request, all in form and substance
reasonably satisfactory to the Agent, and furnish to the Agent, or cause an
issuer of Pledged Collateral to furnish to the Agent, any information regarding
the Pledged Collateral in such detail as the Agent may specify.

 



20

 

 

5.2.4     Subject to Section 4.6.4 hereof in the case of ULC Shares, take, or
cause an issuer of Pledged Collateral to take, any and all actions necessary to
register or qualify the Pledged Collateral to enable the Agent to consummate a
public sale or other disposition of the Pledged Collateral.

 

5.3.             License. The Agent is hereby granted a sublicenseable license
or other right to use, following the occurrence and during the continuance of an
Event of Default and, subject to the Intercreditor Agreement, without charge,
each Grantor’s Intellectual Property constituting Collateral and to access all
media and materials containing same. In addition, each Grantor hereby
irrevocably agrees that the Agent may, following the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, sell
any of such Grantor’s Inventory constituting Collateral directly to any person,
including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Agent’s rights under this Security Agreement, may sell
such Inventory which bears any trademark owned by or licensed to such Grantor
and any such Inventory that is covered by any copyright owned by or licensed to
such Grantor and the Agent may (but shall have no obligation to) finish any work
in process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

 

5.4.             Remedies Cumulative. Each right, power, and remedy of Agent or
any other Secured Party as provided for in this Security Agreement, the other
Loan Documents, any Swap Agreements or any Banking Services Agreements now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Security Agreement, the other Loan Documents, any
Swap Agreements or any Banking Services Agreements now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent or any other Secured Party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Agent or any Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Agent and each Grantor, and then only to
the extent in such writing specifically set forth; provided, that the addition
of any Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Agent) shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Agent and the Secured Parties until
the Secured Obligations have been paid in full.

 



21

 



 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.    Lockboxes. Upon request of the Agent after the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
each Grantor shall execute and deliver to the Agent irrevocable lockbox
agreements in the form provided by or otherwise reasonably acceptable to the
Agent, which agreements, if so required by the Agent, shall be accompanied by an
acknowledgment by the bank where the lockbox is located of the Lien of the Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to a special collateral account at the Agent.

 

7.2.    Collection of Receivables. The Agent may at any time after the
occurrence and during the continuation of an Event of Default and subject to the
Intercreditor Agreement, by giving each Grantor written notice, elect to require
that the Receivables be paid directly to the Agent for the benefit of the
Secured Parties. In such event, subject to the Intercreditor Agreement, each
Grantor shall, and shall permit the Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the Agent’s
interest therein and direct such account debtors or obligors to make payment of
all amounts then or thereafter due under such Receivables directly to the Agent.
Upon receipt of any such notice from the Agent, each Grantor shall thereafter
during the continuation of any Event of Default and subject to the Intercreditor
Agreement hold in trust for the Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.

 

7.3.    Special Collateral Account. Upon the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
the Agent may require, by giving the Grantors written notice, that all cash
proceeds of the Collateral to be deposited in a special non- interest bearing
cash collateral account with the Agent and held there as security for the
Secured Obligations. No Grantor shall have any control whatsoever over such cash
collateral account. The Agent shall from time to time deposit the collected
balances in such cash collateral account into the applicable Grantor’s general
operating account with the Agent. Subject to the Intercreditor Agreement, if any
Event of Default has occurred and is continuing, the Agent may (and shall, at
the direction of the Required Lenders), from time to time, apply the collected
balances in such cash collateral account to the payment of the Secured
Obligations.

 

7.4.    Application of Proceeds. Subject to the Intercreditor Agreement, the
proceeds of the Collateral shall be applied by the Agent to payment of the
Secured Obligations of the Grantors, as provided under Sections 4.01 and 9.04 of
the LC Credit Agreement.

 



22

 

 

7.5.   Swiss Limitations.

 

7.5.1     If and to the extent that the security granted by a Grantor
incorporated in Switzerland and/or having its registered office in Switzerland
and/or qualifying as a Swiss resident pursuant to art. 9 of the Swiss
Withholding Tax Act (the “Swiss Grantor”) under this Security Agreement secures
obligations other than obligations of one of its direct or indirect subsidiaries
(i.e. obligations of the Swiss Grantor's direct or indirect parent companies
(up-stream liabilities) or sister companies (cross-stream liabilities)) (the
“Restricted Obligations”) and that using the proceeds from the enforcement of
such security would under Swiss corporate law (inter alia, prohibiting capital
repayments or restricting profit distributions) not be permitted at such time,
then the proceeds from the enforcement of such security to be applied towards
discharging Restricted Obligations shall from time to time be limited to the
amount permitted under applicable Swiss law; provided, that such limited amount
shall at no time be less than the Swiss Grantor's distributable capital
(presently being the balance sheet profits and any reserves available for
distribution) at the time or times of enforcement for Restricted Obligations,
and further provided that such limitation (as may apply from time to time or
not) shall not (generally or definitively) affect the security granted by the
Swiss Grantor under this Security Agreement in excess thereof, but merely
postpone the time of using such proceeds from Enforcement of such security until
such times as application towards discharging the Restricted Obligations is
again permitted notwithstanding such limitation.

 

7.5.2     In case the Swiss Grantor who must make a payment in respect of
Restricted Obligations under this Security Agreement is obliged to withhold
Swiss Withholding Tax in respect of such payment, the Swiss Grantor shall:

 

(i)procure that such payments can be made without deduction of Swiss Withholding
Tax, or with deduction of Swiss Withholding Tax at a reduced rate, by
discharging the liability to such tax by notification pursuant to applicable law
(including double tax treaties) rather than payment of the tax;

 

(ii)if the notification procedure pursuant to Section 7.5.2(i) hereof does not
apply, deduct Swiss Withholding Tax at the rate of 35% (or such other rate as in
force from time to time), or if the notification procedure pursuant to Section
7.5.2(i) hereof applies for a part of the Swiss Withholding Tax only, deduct
Swiss Withholding Tax at the reduced rate resulting after the discharge of part
of such tax by notification under applicable law, from any payment made by it in
respect of Restricted Obligations and promptly pay any such taxes to the Swiss
Federal Tax Administration;

 

(iii)notify the Agent that such notification, or as the case may be, deduction
has been made and provide the Agent with evidence that such a notification of
the Swiss Federal Tax Administration has been made or, as the case may be, such
taxes deducted have been paid to the Swiss Federal Tax Administration; and

 

(iv)in the case of a deduction of Swiss Withholding Tax, use its best efforts to
ensure that any person other than the Agent, which is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment in
respect of Restricted Obligations, will, as soon as possible after such
deduction:



 



23

 

 

(A)              request a refund of the Swiss Withholding Tax under applicable
law (including tax treaties) and pay to the Agent upon receipt any amounts so
refunded; or

 

(B)              if the Agent or a Secured Party is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment and if
requested by the Agent, provide the Agent and/or the relevant Secured Party
those documents that are required by law and applicable tax treaties to be
provided by the payer of such tax in order to enable the Agent and/or the
relevant Secured Party to prepare a claim for refund of Swiss Withholding Tax.

 

7.5.3     If the Swiss Grantor is obliged to withhold Swiss Withholding Tax in
accordance with Section 7.5.1 hereof, the Agent shall be entitled to further
request payment as per this Section 7.5 and other indemnity granted to it under
this Security Agreement and apply proceeds therefrom against the Restricted
Obligations up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss Withholding Tax were required, whereby such
further payments shall always be limited to the maximum amount of the freely
distributable capital of the Swiss Grantor as set out in Section 7.5.1 hereof.
In case the proceeds irrevocably received by the Agent and the Secured Parties
pursuant to Section 7.5.2(iv) hereof and this paragraph (additional
enforcements) have the effect that the proceeds received by the Agent and the
Secured Parties exceed the Secured Obligations, then the Agent or the relevant
Secured Party shall return such overcompensation to the Swiss Grantor.

 

7.5.4     If and to the extent requested by the Agent and if and to the extent
this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Agent (and the Secured Parties) to obtain
a maximum benefit under this Security Agreement, the Swiss Grantor shall
promptly implement the following:

 

(i)the preparation of an up-to-date audited balance sheet of the Swiss Grantor;

 

(ii)the confirmation of the auditors of the Swiss Grantor that the relevant
amount represents the maximum of freely distributable profits;

 

(iii)the prompt convening of a meeting of the shareholders of the Swiss Grantor
which will approve the (resulting) profit distribution;

 

(iv)if the enforcement of any Restricted Obligations would be limited as a
result of any matter referred to in this Section 7.5, the Swiss Grantor shall,
to the extent permitted by applicable law, (a) write up or realise any of its
assets shown in its balance sheet with a book value that is significantly lower
than the market value of the assets, in case of realisation, however, only if
such assets are not necessary for the Swiss Grantor’s business (nicht
betriebsnotwendig) and/or (b) reduce its share capital to the extent permitted
by applicable law; and

 



24

 

 

(v)all such other measures reasonably necessary and/or to promptly procure the
fulfilment of all prerequisites reasonably necessary to allow the Swiss Grantor
and relevant parent company to promptly make the payments and perform the
obligations agreed hereunder from time to time with a minimum of limitations.

 

7.6.Norwegian Limitations.

 

7.6.1     The Norwegian Financial Agreements Act shall not apply to this
Security Agreement, except as required by § 2 of the Financial Agreements Act
(if applicable). The liability of each Grantor incorporated in Norway in its
capacity as Grantor (each a “Norwegian Grantor”) shall be limited to USD
$240,000,000, plus any interest, default interest, commissions, charges, fees
and expenses due under any Secured Obligation. Notwithstanding any other
provision of this Security Agreement to the contrary, the obligations and
liabilities of any Norwegian Grantor under this Security Agreement shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 (the “Act”) regarding
restrictions on a Norwegian limited liability company’s ability to grant
guarantees, loans, security or other financial assistance. The obligations of
the Norwegian Grantors shall only be limited to the extent this is required from
time to time, and the Norwegian Grantors shall be liable to the fullest extent
permitted by the Act as amended from time to time. To the extent permitted by
applicable law, if a payment under this Security Agreement by a Norwegian
Grantor has been made in contravention of the limitations contained in this
Section 7.6.1, the Secured Parties shall not be liable for any damages in
relation thereto, and the maximum amount repayable by the Secured Parties as a
consequence of such contravention shall be the amount received from that
Norwegian Grantor.

 

7.6.2     The Norwegian Grantors' Collateral is limited to such Norwegian
Grantors' Patents being held and registered in the United States, and does not
extend to any Collateral held or registered outside the jurisdiction of the
United States.

 

7.6.3     Each Norwegian Grantor and the Agent hereby confirms and acknowledges
that each representation and warranty made by the Norwegian Grantors under
Article III, each covenant made under Article IV and each provision under
Articles VII and VIII are made subject to Section 8.23, and that any failure to
comply with any of the Sections under such Articles does not constitute a breach
of any such provisions or Event of Default to the extent that failure to comply
is by reason of Norwegian law.

 



25

 

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.             Notice of Disposition of Collateral; Condition of Collateral.
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least 10 days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Agent or any other Secured Party arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct of the Agent or such other Secured Party, or its or their
agents, employees, officers, nominees or other representatives, as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Agent or any
other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 

8.2.             Limitation on Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Agent and each other Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control (or in the possession or under the care of any agent,
employee, officer, nominee or other representative of the Agent or such other
Secured Party). Neither the Agent nor any other Secured Party shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Agent (i) to fail to incur expenses deemed significant by the
Agent to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 8.2 is to provide non-exhaustive indications of
what actions or omissions by the Agent would be commercially reasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 8.2. Without limitation upon the
foregoing, nothing contained in this Section 8.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.

 



26

 

 

8.3.             Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees, subject to
applicable bankruptcy laws, that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, compromise with the obligor on any Receivable, accept
in full payment of any Receivable such amount as the Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Agent shall be commercially reasonable so long as the Agent acts in good faith
based on information known to it at the time it takes any such action.

 

8.4.             Secured Party Performance of Grantor’s Obligations. Without
having any obligation to do so, the Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
fails to so perform or pay and such Grantor shall reimburse the Agent for any
reasonable and documented amounts paid by the Agent pursuant to this Section
8.4. Each Grantor’s obligation to reimburse the Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

 

8.5.             Authorization for Secured Party to Take Certain Action. Each
Grantor irrevocably authorizes the Agent at any time and from time to time in
the sole discretion of the Agent and appoints the Agent as its attorney in fact
(i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the Agent’s security interest in the
Collateral, (ii) to indorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property which is Collateral as may be necessary or
advisable to give the Agent Control (subject to the Intercreditor Agreement)
over such Securities or other Investment Property, (v) solely to the extent an
Event of Default has occurred and is continuing, to enforce payment of the
Instruments, Accounts and Receivables constituting Collateral in the name of the
Agent or such Grantor, (vi) solely to the extent an Event of Default has
occurred and is continuing, to apply the proceeds of any Collateral received by
the Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder or under any
other Loan Document), and each Grantor agrees to reimburse the Agent on demand
for any reasonable and documented payment made or any reasonable and documented
expense incurred by the Agent in connection therewith; provided, that this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the LC Credit Agreement.

 



27

 

 

8.6.             Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Section 5.2, or in Article VII hereof will cause irreparable injury to the Agent
and the other Secured Parties, that the Agent and the other Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Agent or the other Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.6 shall be specifically enforceable
against the Grantors.

 

8.7.             Use and Possession of Certain Premises. Upon the occurrence and
during the continuation of an Event of Default, subject to the Intercreditor
Agreement, the Agent shall be entitled to occupy and use any premises owned or
leased by the Grantors where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy, subject to Section 8.2 hereof all
respects.

 

8.8.             Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

8.9.             Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement);
provided that the Grantors shall not have the right to assign their rights or
delegate their obligations under this Security Agreement or any interest herein,
except as permitted under the LC Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the other Secured Parties, hereunder.

 

8.10.         Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.11.         Taxes and Expenses. To the extent required by Section 4.02 of the
LC Credit Agreement, any Other Taxes payable or ruled payable by a Governmental
Authority in respect of this Security Agreement shall be paid by the applicable
Grantor. The Grantors shall reimburse the Agent for any and all of its
reasonable out-of-pocket expenses (including reasonable external legal,
auditors’ and accountants’ fees) if and to the extent the Borrowers are required
to reimburse such amounts under Section 11.03 of the LC Credit Agreement. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

 

8.12.         Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.13.         Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until Payment in Full. Notwithstanding the foregoing,
the obligations of any individual Grantor under this Security Agreement shall
automatically terminate to the extent provided in and in accordance with Section
11.23 of the LC Credit Agreement.

 

8.14.         Entire Agreement. This Security Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

8.15.Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.15.1     THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

8.15.2     Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document (other than any Security Agreement
governed by Norwegian law), or for recognition or enforcement of any judgment,
and each Grantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final, non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement or any other Loan Document shall (including
this Section 8.15) affect any right that any Secured Party may otherwise have to
bring any suit, action or proceeding relating to this Security Agreement or any
other Loan Document against any Grantor or its properties in the courts of any
jurisdiction.

 



28

 

 

8.15.3     Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

8.15.4     Each party to this Security Agreement irrevocably consents to service
of process in the manner provided for notices in Article IX of this Security
Agreement other than by facsimile. Nothing in this Security Agreement or any
other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Security Agreement, each Foreign Grantor hereby
irrevocably designates CT Corporation System, 28 Liberty Street, New York, New
York 10005, as the designee, appointee and agent of such Foreign Grantor to
receive, for and on behalf of such Foreign Grantor, service of process in the
State of New York in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document.

 

8.15.5     Each Grantor agrees that any suit, action or proceeding brought by
any Grantor or any of their respective Subsidiaries relating to this Security
Agreement or any other Loan Document (other than any Security Agreement governed
by Norwegian law) against the Agent, any other Secured Party or any of their
respective Affiliates shall be brought in the United States District Court for
the Southern District of New York (or the state courts sitting in the Borough of
Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof, unless no such court
shall accept jurisdiction.

 

8.15.6     The Agent hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court for
the Southern District of New York (or the state courts sitting in the Borough of
Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document (other than any Security Agreement governed by Norwegian law), or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 



29

 

 

8.15.7     The Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. The Agent hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

8.15.8     To the extent that any Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Grantor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.

 

8.15.9     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.16.         Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Agent and the Secured Parties in
accordance with Section 11.04 of the LC Credit Agreement, mutatis mutandis.

 

8.17.         Severability. Any provision in this Security Agreement that is
held to be inoperative, unenforceable, not permissible, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, not
permissible, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

 

8.18.         Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Security Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the UETA.

 



30

 

 

8.19.         Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Agent pursuant to or in
connection with this Security Agreement, and the exercise of any right or remedy
by the Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Security Agreement, subject to Section 4.6.4 hereof and any
other limitation on rights of the Agent or other Secured Party with respect to
ULC Shares hereunder, the terms of the Intercreditor Agreement shall control.
For so long as the Intercreditor Agreement remains in effect, the delivery of
any Collateral to the ABL Collateral Agent as required by the Intercreditor
Agreement shall satisfy any delivery requirement with respect to such Collateral
hereunder.

 

8.20.         Loan Document. This Security Agreement constitutes a Loan Document
for all purposes under the LC Credit Agreement and all other Loan Documents.

 

8.21.         Further Assurances. Each Grantor shall, execute and deliver, or
cause to be executed and delivered, to the Agent such documents, agreements,
instruments, forms and notices and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents serving notices of assignment and such other actions or deliveries of
the type required by Section 5.01 of the LC Credit Agreement, as applicable),
which may be required by law or which the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Security
Agreement and to ensure perfection and priority of the Liens created or intended
to be created hereby, all at the expense of the Grantors.

 

8.22.         Swiss Security Limitation. If and to the extent the Collateral is
subject to any Swiss Security Documents, the security interests created under
the respective Swiss Security Documents shall rank senior to the security
interests created hereunder and the provisions of the respective Swiss Security
Documents shall prevail.

 

8.23.         Norwegian Security Limitation. If and to the extent the Collateral
is subject to any Collateral Documents governed by the law of Norway (the
“Norwegian Security Documents”), the security interests created under the
respective Norwegian security documents shall rank senior to the security
interests created hereunder and the provisions of the respective Norwegian
Security Documents shall prevail.

 

8.24.         Foreign Grantors. Notwithstanding anything to the contrary set
forth in this Security Agreement, the parties hereto acknowledge that the
representations and warranties, covenants and obligations hereunder of any
Foreign Grantor shall apply with respect to the Collateral or, if applicable,
any other assets of such Foreign Grantor only to the extent such Collateral or
other assets are registered in a jurisdiction located in the United States or,
in the case of Capital Stock and Stock Rights pledged pursuant to this Security
Agreement by a Foreign Grantor, any such Capital Stock or Stock Rights that are
issued by a Domestic Subsidiary.

 



31

 

 

ARTICLE IX

 

NOTICES

 



9.1.           Sending Notices. All notices, requests and other communications
to any party hereunder shall be given in the manner prescribed in Section 11.02
of the LC Credit Agreement with respect to the Agent at its notice address
therein and, with respect to any Grantor, in the care of Weatherford
International, LLC, as provided and at the notice address set forth in the
Credit Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of Section
11.02 of the LC Credit Agreement. Any notice delivered to the Borrowers on
behalf of the Grantors shall be deemed to have been delivered to all of the
Grantors.

 

9.2.           Change in Address for Notices. Each of the Grantors, the Agent
and the Lenders may change the address for service of notice upon it by a notice
in writing to the other parties.

 

[Signature Pages Follow]

 



32

 

 

IN WITNESS WHEREOF, each of the Grantors and the Agent have executed this
Security Agreement as of the date first above written.

  

  GRANTORS:       [INSERT GRANTORS]       By:                     Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent       By:                 Name:  
Title:       By:     Name:   Title:  

 

Signature Page to U.S. Security Agreement

 



33

 

 

[Exhibits]

 



 

 

 

EXHIBIT I

 

FORM OF CANADIAN SECURITY AGREEMENT

 



I-1

 

 

 

CANADIAN SECURITY AGREEMENT

 

dated as of December 13, 2019

 

among

 

WEATHERFORD CANADA LTD.

 

WEATHERFORD (NOVA SCOTIA) ULC,

 

PRECISION ENERGY SERVICES ULC,

 

PRECISION ENERGY INTERNATIONAL LTD.,

 

PRECISION ENERGY SERVICES COLOMBIA LTD.,

 

and

 

the other GRANTORS from time to time party hereto,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

 



   

 

 

Reference is made to the Intercreditor Agreement, dated as of December 13, 2019,
among Wells Fargo Bank, National Association, as ABL Collateral Agent (as
defined in the Intercreditor Agreement) for the ABL Secured Parties referred to
therein; Deutsche Bank Trust Company Americas, as LC Collateral Agent (as
defined in the Intercreditor Agreement) for the LC Facility Secured Parties
referred to therein; Weatherford International plc, a public limited company
incorporated in the Republic of Ireland, Weatherford International Ltd., a
Bermuda exempted company, Weatherford International, LLC, a Delaware limited
liability company and the other Grantors of Weatherford International plc named
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”). Each Lender, of its
acceptance of the benefits hereof (a) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (b) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the LC Collateral Agent to enter into
the Intercreditor Agreement as LC Collateral Agent on behalf of such LC Lender.
The foregoing provisions are intended as an inducement to the Lenders to extend
credit to the Borrowers (as defined below) or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

 



Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable ABL
Security Documents and LC Security Documents (as defined in the Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Security Agreement and the Intercreditor Agreement, subject to Section
4.6.4 hereof and any other limitation on rights of the Agent or other Secured
Party with respect to ULC Shares hereunder, the provisions of the Intercreditor
Agreement shall control.

 



 2 

 

 

This CANADIAN SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of December 13, 2019 by and among the entities listed on the
signature pages hereto (such listed entities, collectively, the “Initial
Grantors” and, together with any other Subsidiaries of Weatherford International
plc, an Irish public limited company (“WIL-Ireland”),whether now existing or
hereafter formed or acquired, that become parties to this Security Agreement
from time to time in accordance with the terms of the LC Credit Agreement
described below by executing a Security Agreement Supplement hereto in
substantially the form of Annex I, each, a “Grantor” and, collectively, the
“Grantors”), and Deutsche Bank Trust Company Americas in its capacity as
administrative agent (in such capacity, the “Agent”) for itself and on behalf
and for the benefit of the other Secured Parties (as defined below).

 

PRELIMINARY STATEMENTS

 

WIL-Ireland, Weatherford International Ltd., a Bermuda exempted company (“WIL-
Bermuda”), Weatherford International LLC, a Delaware limited liability company
(“WIL- Delaware” and together with WIL-Bermuda, the “Borrowers”), the Agent, and
the Lenders are entering into that certain LC Credit Agreement dated as of the
date hereof (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “LC Credit Agreement”).

 

The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the LC Credit
Agreement on the terms set forth therein.

 

ACCORDINGLY, the Grantors and the Agent, for itself and on behalf and for the
benefit of the other Secured Parties, hereby agree as follows:

 

ARTICLE I
 

DEFINITIONS

 

1.1.            Terms Defined in the LC Credit Agreement and the Intercreditor
Agreement. All capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned to such terms in the LC Credit Agreement
and the Intercreditor Agreement.

 

1.2.            Terms Defined in PPSA. Terms defined in the PPSA that are not
otherwise defined in this Security Agreement are used herein as defined in the
PPSA; provided that in any event, the following terms shall have the meanings
assigned to them in the PPSA: “Accessions”, “Account”, “Chattel Paper”,
“Certificated Security”, “Consumer Goods”, “Document of Title”, “Equipment”,
“financing statement”, “financing change statement”, “Futures Account”, “Futures
Contract”, “Futures Intermediary”, “Goods”, “Instrument”, “Inventory”,
“Investment Property”, “Money”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security”, “Security Certificate”, “Security Entitlement”,
“serial number goods” and “Uncertificated Security”.

 

1.3.            Terms Defined in STA. As used in this Security Agreement, the
words “Control”, “Entitlement Holder”, “Entitlement Order”, “Issuer” and
“Financial Asset” have the meaning given to the terms “control”, “entitlement
holder”, “entitlement order”, “issuer” and “financial asset”, respectively, in
the STA.

 



 3 

 

 

1.4.            Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined above and in the
Preliminary Statement, the following terms shall have the following meanings:

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Collateral” means, with respect to any Grantor, all Accounts, Chattel Paper,
Deposit Accounts, Documents of Title, Equipment, Fixtures, Goods, Instruments,
Intangibles, Intellectual Property, Inventory, Investment Property, letters of
credit, Letter of Credit Rights, Pledged Deposits, Supporting Obligations, and
Other Collateral, wherever located, in which any Grantor now has or hereafter
acquires any right or interest, and the proceeds (including Stock Rights),
insurance proceeds and products thereof, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto. Notwithstanding any of the
foregoing, Collateral shall not include (a) any Excluded Assets, (b) any
Consumer Goods, or (c) the last day of any real property lease or any agreement
to lease real property, to which such Grantor is now or becomes a party as
lessee, provided that any such last day shall be held in trust by such Grantor
and, on the exercise by the Agent of its rights and remedies hereunder, shall be
assigned by the Grantor as directed by the Agent.

 

“Contracts” means, with respect to any Grantor, all contracts and agreements to
which such Grantor is at any time a party or pursuant to which such Grantor has
at any time acquired rights, and includes (i) all rights of such Grantor to
receive money due and to become due to it in connection with a contract or
agreement, (ii) all rights of such Grantor to damages arising out of, or for
breach or default with respect to, a contract or agreement, and (iii) all rights
of such Grantor to perform and exercise all remedies in connection with a
contract or agreement.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by a Grantor, the Agent, and
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), or an equivalent agreement under any
applicable foreign jurisdiction.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
and (e) all rights corresponding to any of the foregoing throughout the world.

 

“Copyright Security Agreement” means each Confirmatory Grant in U.S. Copyrights
executed and delivered by any Grantor in favor of Agent in a form substantially
similar to the Trademark Security Agreement and the Patent Security Agreement.

 



 4 

 

 

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a financial institution, including any sub-account relating
thereto, and all cash, funds, cheques, notes and instruments from time to time
on deposit in any such account or sub- account.

 

“Determination Date” means the most recent to occur of (a) in the case of an
Initial Grantor, the date hereof or, in the case of any other Grantor, the date
such Grantor becomes a party hereto and (b) the most recent date on which the
Borrowers deliver to the Agent a Compliance Certificate accompanied by updated
Exhibits to this Security Agreement pursuant to Section 4.11 hereof.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” means goods that have become so related to particular real property
that an interest in them arises under real property law.

 

“Industrial Designs” means (a) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (b) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (c) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof, (d)
the right to sue for past, present and future infringements thereof, and (e) all
of each Grantor’s rights corresponding thereto throughout the world.

 

“Intangibles” shall have the meaning set forth in the PPSA and, in any event,
includes payment intangibles, contract rights, rights to payment, rights arising
under common law, statutes, or regulations, choses in action, Intellectual
Property, programs, programming materials, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under the STA, and any other personal property other than Money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Property,
negotiable Collateral, and oil, gas, or other minerals before extraction.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, Industrial
Designs and any other intellectual property.

 

“Intercompany Instrument” means an Instrument between a Grantor, as the payee
thereunder, and WIL-Ireland or any of its Restricted Subsidiaries, as the payor
thereunder.

 

“Letter of Credit Rights” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but does not include the right of a
beneficiary to demand payment or performance under a letter of credit.

 



 5 

 

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, Trademarks or Industrial
Designs, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and (c)
all rights to sue for past, present, and future breaches thereof.

 

“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Deposit Accounts, Documents of
Title, Equipment, Fixtures, Goods, Instruments, Intangibles, Intellectual
Property, Inventory, Investment Property, Letter of Credit Rights, Pledged
Deposits and Supporting Obligations, including, without limitation, all cash on
hand, letters of credit, Stock Rights or any other deposits (general or special,
time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Collateral include all personal property
of the Grantors, subject to the exclusions or limitations contained in Article
II of this Security Agreement; provided, however, that Other Collateral shall
not include any Excluded Assets.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor; (e)
all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

 

“Patent Security Agreement” means each Confirmatory Grant in U.S. Patents
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “J”.

 

“Permits” means all permits, licences, waivers, exemptions, consents,
certificates, authorizations, approvals, franchises, rights-of-way, easements
and entitlements of any Grantor that such Grantor has, requires or is required
to have, to own, possess or operate any of its property or to operate and carry
on any part of its business.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral hereunder,
whether or not physically delivered to the Agent pursuant to this Security
Agreement.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Agent or to any Secured Party as
security for any Secured Obligations, and all rights to receive interest on said
deposits.

 

“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Alberta and includes all regulations from time to time made
under such legislation; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the personal property security legislation or uniform commercial code as in
effect in a jurisdiction other than Alberta, “PPSA” means such legislation as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 



 6 

 

 

“Receivables” means the Accounts, Chattel Paper, Documents of Title, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are Intangibles or which are otherwise included as
Collateral; provided, however, that Receivables shall not include any Excluded
Assets.

 

“Receiver” means a receiver, a manager or a receiver and manager.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” has the meaning ascribed thereto in the LC Credit
Agreement.

 

“Secured Parties” has the meaning ascribed thereto in the LC Credit Agreement.
“Specified Deposit Account” means any Deposit Account of a Grantor other than
the Excluded Accounts.

 

“Specified Intellectual Property” means any Intellectual Property of one or more
Grantors (a) the book value of which exceeds $5,000,000 individually or in the
aggregate, (b) which generates annual revenue, royalties or license fees of
greater than $5,000,000 or (c) which, in the commercially reasonable judgment of
the Grantors, is material to the conduct of all or a material portion of the
business of WIL-Ireland and its Restricted Subsidiaries.

 

“STA” means the Securities Transfer Act of the Province of Alberta, as such
legislation may be amended, renamed or replaced from time to time, and includes
all regulations from time to time made under such legislation.

 

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Capital Stock constituting Collateral,
any right to receive Capital Stock and any right to receive earnings, in which
any Grantor now has or hereafter acquires any right, issued by an issuer of such
securities.

 

“Supporting Obligation” means any Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document
of Title, Intangible, Instrument or Investment Property.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 



 7 

 

 

“Trademark Security Agreement” means each Confirmatory Grant in U.S. Trademarks
executed and delivered by any Grantor in favor of Agent in substantially the
form of Exhibit “K”.

 

“ULC” means a Person that is an unlimited company, unlimited liability
corporation or unlimited liability company.

 

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.

 

“ULC Shares” means shares in the capital stock of, or other equity interests of,
a ULC.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

Each of the Grantors hereby pledges, mortgages, charges, assigns (except in the
case of ULC Shares) and grants to the Agent, on behalf of and for the benefit of
the Secured Parties, a security interest in all of such Grantor’s present and
future property and undertaking including, without limitation, its right, title
and interest, whether now owned or hereafter acquired, in and to the Collateral
to secure the prompt and complete payment and performance of its Secured
Obligations. For the avoidance of doubt, the grant of a security interest herein
shall not be deemed to be an assignment of any ULC Shares or any intellectual
property rights owned by the Grantors (other than, in respect of any
intellectual property rights owned by the Grantors, the collateral assignment
pursuant hereto). If the grant of security hereunder with respect to any
Contract, Intellectual Property right or Permit would result in the termination
or breach of such Contract, Intellectual Property right or Permit, or is
otherwise prohibited or ineffective (whether by the terms thereof or under
applicable law), then such Contract, Intellectual Property right or Permit shall
not be subject to the Liens created hereby, but shall be held in trust by the
applicable Grantor for the benefit of the Agent (for its own benefit and for the
benefit of the other Secured Parties) and, subject to Section 4.6.4 hereof in
the case of ULC Shares, on the exercise by the Agent of its rights or remedies
hereunder following a Default, shall be assigned by such Grantor as directed by
the Agent; provided that (a) the security interest created hereby shall
automatically attach to such Contract, Intellectual Property right or Permit, or
applicable portion thereof, immediately at such time as the condition causing
such termination or breach is remedied, and (b) if a term of the Contract that
prohibits or restricts the grant of the security interests in the whole of an
Account or Chattel Paper forming part of the Collateral is unenforceable against
the Agent under applicable law, then the exclusion from the Collateral set out
above shall not apply to such Account or Chattel Paper.

 



 8 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to the Agent and the
Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto, with respect to such subsequent
Grantor, as attached to such Security Agreement Supplement), that:

 

3.1.             Title, Authorization, Validity and Enforceability. Subject to
Section 3.11.10, such Grantor has good and valid rights in or the power to
transfer its respective Collateral, free and clear of all Liens except for Liens
permitted under Section 8.04 of the LC Credit Agreement, and has the corporate,
unlimited liability company, limited liability company or partnership, as
applicable, power and authority to grant to the Agent the security interest in
such Collateral pursuant hereto. The execution and delivery by such Grantor of
this Security Agreement have been duly authorized by corporate, unlimited
liability company, limited liability company, limited partnership or
partnership, as applicable, proceedings or actions, and this Security Agreement
constitutes a legal, valid and binding obligation of such Grantor and creates a
security interest which is enforceable against such Grantor in all Collateral it
now owns or hereafter acquires, except (a) as enforceability may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity which may limit
the right to obtain equitable remedies (regardless of whether such
enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed in
Exhibit “E”, the Agent shall have a perfected security interest (with the
priority set forth in the Intercreditor Agreement and subject only to Liens
permitted by Section 8.04 of the LC Credit Agreement) in the Collateral of each
Grantor to the extent such security interest can be perfected by the filing of a
financing statement under the PPSA. Each Grantor confirms that value has been
given by the Secured Parties to such Grantor, that such Grantor has rights in,
or the power to transfer rights in, its Collateral existing as of the date of
this Security Agreement or the date of any Security Agreement Supplement, as
applicable, and that such Grantor and the Agent have not agreed to postpone the
time for attachment of any security interest created by this Security Agreement
to any of the Collateral of such Grantor.

 

3.2.             Conflicting Laws and Contracts. Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof (a) will breach or violate any applicable
Requirement of Law binding on such Grantor, (b) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited under
the LC Credit Agreement, upon any of its property or assets pursuant to the
terms of (i) the ABL Credit Agreement, the Exit Senior Notes or the Exit Senior
Notes Indenture or (ii) any other indenture, agreement or other instrument to
which such Grantor is a party or by which any property or asset of it is bound
or to which it is subject, except for breaches, violations and defaults under
clauses (a) and (b)(ii) that collectively for the Grantors would not have a
Material Adverse Effect, or (c) will violate any provision of such Grantor’s
charter, articles or certificate of incorporation or formation, memorandum of
association, partnership agreement, by-laws or operating agreement (or similar
constitutive document).

 



 9 

 

 

3.3.             Principal Location. Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed, as of the
applicable Determination Date, in Exhibit “A”.

 

3.4.             Property Locations. Exhibit “A” lists, as of the applicable
Determination Date, all of such Grantor’s locations where Inventory and
Equipment constituting Collateral are located (other than any such location
where the book value of all Inventory and Equipment located thereon does not
exceed $10,000,000). Such Exhibit “A” shall indicate whether such locations are
locations (i) owned by a Grantor, (ii) leased by such Grantor as lessee or (iii)
at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor.

 

3.5.             No Other Names; Etc. Within the five-year period ending as of
the date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any other name, changed its jurisdiction of organization or
incorporation, merged with or into or consolidated or amalgamated with any other
Person, except as disclosed in Exhibit “A”. The name in which such Grantor has
executed this Security Agreement (or a Security Agreement Supplement) is, as of
the date such agreement is executed and delivered, the exact name as it appears
in such Grantor’s charter or certificate of incorporation or formation (or
similar formation document), as amended, as filed with such Grantor’s
jurisdiction of organization or incorporation as of the date such Person becomes
a Grantor hereunder.

 

3.6.             Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor and constituting Collateral are and will be
correctly stated in all material respects in all records of such Grantor
relating thereto and in all invoices and reports with respect thereto furnished
to the Agent by such Grantor from time to time. As of the time when each Account
or each item of Chattel Paper constituting Collateral arises, such Grantor shall
be deemed to have represented and warranted that such Account or Chattel Paper,
as the case may be, and all records relating thereto, are genuine and in all
respects what they purport to be, except, in each case, as could not be
reasonably expected to result in a Material Adverse Effect.

 

3.7.             No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
(other than a financing statement or security agreement that has lapsed or been
terminated) naming such Grantor as debtor has been filed or is of record in any
jurisdiction except financing statements (i) naming the Agent on behalf of the
Secured Parties as the secured party and (ii) in respect of Liens permitted by
Section 8.04 of the LC Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the Agent
under the Loan Documents to any Liens otherwise permitted under Section 8.04 of
the LC Credit Agreement or except as set forth in the Intercreditor Agreement.

 

3.8.             Serial Number Goods. None of the Collateral owned by such
Grantor constitutes serial number goods except for those identified in Part A of
Exhibit “B”.

 



 10 

 

 

3.9.             Organization Number; Jurisdiction of Organization. Such
Grantor’s jurisdiction of organization, type of organization and organization
identification number (if any) are, as of the applicable Determination Date,
listed in Exhibit “G”.

 

3.10.           Pledged Securities and Other Investment Property. Exhibit “D”
sets forth, as of the applicable Determination Date, a complete and accurate
list of the Instruments (other than Intercompany Instruments), Securities and
other Investment Property constituting Collateral and delivered to the Agent.
Each Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit “D” as being owned by it,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder or as permitted by
Section 8.04 of the LC Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, are fully paid and, except in
the case of ULC Shares, non-assessable and constitute, as of the applicable
Determination Date, the percentage of the issued and outstanding shares of stock
(or other Capital Stock) of the respective issuers thereof indicated in Exhibit
“D” hereto and (ii) all such Pledged Collateral held by a Securities
Intermediary (including in a Securities Account) is covered by a Control
Agreement among such Grantor, the securities intermediary and the Agent pursuant
to which the Agent has Control to the extent required by Section 4.5. In
addition, each Grantor hereby represents and warrants that (x) no partnership
agreement or operating agreement (or similar constitutive document) with respect
to Pledged Collateral in respect of a limited liability company or partnership
provides that such Pledged Collateral constitute securities governed by the STA
as in effect in any relevant jurisdiction and (y)   no Collateral constitutes
Certificated Securities, except as otherwise indicated on Exhibit “D”. Each
Grantor covenants that for so long as this Security Agreement is in effect, it
shall not permit any of its Subsidiaries whose Capital Stock is Pledged
Collateral (the “Acknowledgment Parties”) (I)  except as otherwise indicated on
Exhibit “D”, to cause such Capital Stock to become Certificated Securities, or
(II) except as otherwise indicated on Exhibit “D”, for any such Subsidiaries
that are limited liability companies or partnerships, to elect that its
membership interests constitute securities governed by the STA as in effect in
any relevant jurisdiction without the consent of all pledgees of such membership
interests or the delivery of any applicable limited liability company
certificate or control agreement necessary to perfect each such pledgee's
interests in the applicable membership interests. Each Grantor further agrees to
cause each Acknowledgment Party, other than any Acknowledgment Party that is a
ULC, to execute and deliver an acknowledgment substantially in the form of
Exhibit “L” hereto promptly upon such party becoming an Acknowledgment Party.

 

3.11.           Intellectual Property.

 

3.11.1           Exhibit “B” contains a complete and accurate listing as of the
applicable Determination Date of all of the below-described Specified
Intellectual Property of each of the Grantors: (i) state, provincial, U.S.,
Canadian and foreign trademark registrations, and applications for trademark
registration, (ii) U.S., Canadian and foreign patents and patent applications,
together with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof, (iii) U.S., Canadian and foreign
copyright registrations and applications for registration, (iv) Exclusive
Copyright Licenses, (v) foreign industrial design registrations and industrial
design applications, and (vi) domain names. All of the U.S. and Canadian
registrations, applications for registration or applications for issuance of
such Specified Intellectual Property are valid and subsisting, in good standing
and, subject to Section 3.11.10, are recorded or in the process of being
recorded in the name of the applicable Grantor, except as could not be
reasonably expected to result in a Material Adverse Effect.

 



 11 

 

 

3.11.2           Such Specific Intellectual Property in Exhibit B is valid,
subsisting, unexpired (where registered) and enforceable and has not been
abandoned or adjudged invalid or unenforceable, in whole or in part, except as
could not be reasonably expected to result in a Material Adverse Effect.

 

3.11.3           Subject to Section 3.11.10, (i) no Person other than the
respective Grantor (or any other Grantor) has any right or interest of any kind
or nature in or to the Specified Intellectual Property owned by such Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Specified Intellectual Property or any portion thereof
outside of the ordinary course of the respective Grantor’s business, except as
could not be reasonably expected to result in a Material Adverse Effect and (ii)
each Grantor has good, marketable and exclusive title to, and the valid and
enforceable power and right to sell, license, transfer, distribute, use and
otherwise exploit, its Specified Intellectual Property, except as could not be
reasonably expected to result in a Material Adverse Effect.

 

3.11.4           Each Grantor has taken or caused to be taken steps so that none
of its material Specified Intellectual Property, the value of which to the
Grantors are contingent upon maintenance of the confidentiality thereof, have
been disclosed by such Grantor to any Person other than any Affiliate owners
thereof and employees, contractors, customers, representatives and agents of the
Grantors or such Affiliate owners who are parties to customary confidentiality
and nondisclosure agreements with the Grantors or such Affiliate owners, as
applicable.

 

3.11.5           To each Grantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Grantors to the Specified Intellectual Property or has
breached or is breaching any duty or obligation owed to the Grantors in respect
of the Specified Intellectual Property except where those breaches, individually
or in the aggregate, could not be reasonably expected to result in a Material
Adverse Effect.

 

3.11.6           No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any Specified
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.

 

3.11.7           No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Specified Intellectual Property except where those challenges could not
reasonably be expected to result in a Material Adverse Effect, and to such
Grantor’s knowledge at the date hereof there are no facts upon which such a
challenge could be made.

 



 12 

 

 

3.11.8           Each Grantor owns directly or is entitled to use, by license or
otherwise, all Specified Intellectual Property necessary for the conduct of such
Grantor’s business, and the conduct of each Grantor’s business does not infringe
upon the Intellectual Property of any other Person, except as could not
reasonably be expected to result in a Material Adverse Effect.

 

3.11.9           The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any
material Intellectual Property owned by such Grantor.

 

3.11.10         Each party hereto acknowledges that certain Specified
Intellectual Property is owned in part by the Grantors and in part by Affiliates
of the Grantors, in each case as scheduled on Exhibit “B”.

 

3.12.           Specified Deposit Accounts and Securities Accounts. All of such
Grantor’s Specified Deposit Accounts and Securities Accounts as of the
applicable Determination Date are listed on Exhibit “H”.

 

3.13.           Consents and Transfer Restrictions.

 

3.13.1           Except for any consent that has been obtained and is in full
force and effect, no consent of any Person (including any counterparty with
respect to any Contract, any account debtor with respect to any Account, or any
Governmental Authority with respect to any Permit) is required, or is purported
to be required, for the execution, delivery, performance and enforcement of this
Security Agreement (this representation being given without reference to the
Excluded Assets) provided that the enforcement of any security interest in ULC
Shares may be subject to restrictions on transfer in the constitutive documents
governing the issuer ULC. For the purposes of complying with any transfer
restrictions contained in the organizational documents of any Subsidiary, such
Grantor hereby irrevocably consents to the transfer of such Grantor's Pledged
Collateral of such Subsidiary, provided that this consent shall not constitute
approval of transfer for the purposes of the constitutive documents governing
the issuer ULC.

 

3.13.2           No order ceasing or suspending trading in, or prohibiting the
transfer of the Pledged Collateral has been issued and no proceedings for this
purpose have been instituted, nor does such Grantor have any reason to believe
that any such proceedings are pending, contemplated or threatened, and the
Pledged Collateral is not subject to any escrow or other agreement, arrangement,
commitment or understanding, prohibiting the transfer of the Pledged Collateral,
including pursuant to applicable securities laws or the rules, regulations or
policies of any marketplace on which the Pledged Collateral is listed, posted or
traded.

 

3.14.           No Consumer Goods. Such Grantor does not own any Consumer Goods
which are material in value or which are material to the business, operations,
property, condition or prospects (financial or otherwise) of such Grantor.

 



 13 

 

 

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

 

4.1.            General.

 

4.1.1              Records. Each Grantor shall keep and maintain, in a manner
consistent with prudent business practices, reasonably complete, accurate and
proper books and records with respect to the Collateral owned by such Grantor.

 

4.1.2              Financing Statements and Other Actions; Defense of Title.
Each Grantor hereby authorizes the Agent to file, and if requested will execute
and deliver to the Agent, all financing statements describing the Collateral
owned by such Grantor and other documents and take such other actions as may
from time to time reasonably be requested by the Agent in order to maintain a
perfected security interest with the priority set forth in the Intercreditor
Agreement in and Lien on, and, if applicable, Control of, the Collateral owned
by such Grantor, subject to Liens permitted under Section 8.04 of the LC Credit
Agreement, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 8.04 of the LC Credit Agreement.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of Collateral that
describes such Collateral in any other manner as the Agent may reasonably
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Agent herein, including,
without limitation, describing such property as “all assets of the debtor
whether now owned or hereafter acquired and wheresoever located, including all
accessions thereto and proceeds thereof” or an equivalent formulation. Each
Grantor will take any and all actions reasonably necessary to defend title to
the Collateral owned by such Grantor against all persons and to defend the
security interest of the Agent in such Collateral and the priority thereof
against any Lien, in each case, not expressly permitted hereunder or under the
LC Credit Agreement.

 

4.1.3              Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will, except as otherwise permitted
by the LC Credit Agreement:

 

(i)preserve its existence and corporate structure as in effect on the Effective
Date;

 

(ii)not change its name or jurisdiction of organization or incorporation;

 

14

 



 

(iii)not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit “A”; and

 

(iv)not change its taxpayer identification number (if any) or its mailing
address,

 

unless, in each such case, such Grantor shall have given the Agent not less than
10 days’ (or such shorter period as the Agent may agree) prior written notice of
such event or occurrence.

 

4.1.4              Other Financing Statements. No Grantor will suffer to exist
or authorize the filing of any financing statement naming it as debtor covering
all or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.2 hereof or in respect of a Lien
permitted under Section 8.04 of the LC Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith prior to termination of this Security Agreement in
accordance with the first sentence of Section 8.13 hereof. without the prior
written consent of the Agent.

 

4.2.            Receivables.

 

4.2.1              Certain Agreements on Receivables. After the occurrence and
during the continuation of an Event of Default, no Grantor will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except as permitted by the LC Credit Agreement. Prior
to the occurrence and continuation of an Event of Default, such Grantor may, in
its sole discretion, adjust the amount of Accounts arising from the sale of
Inventory or the rendering of services in substantially accordance with its
present policies and in the ordinary course of business and as otherwise
permitted under the LC Credit Agreement.

 

4.2.2              Collection of Receivables. Except as otherwise provided in
this Security Agreement or as otherwise permitted under the LC Credit Agreement,
each Grantor will use commercially reasonable efforts to collect and enforce, at
such Grantor’s sole expense, all amounts due or hereafter due to such Grantor
under the Receivables owned by such Grantor.

 

4.2.3              Delivery of Invoices. Each Grantor will deliver to the Agent
promptly upon its request after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Account owned by such
Grantor and, if requested by the Agent, bearing such language of assignment as
the Agent shall reasonably specify.

 

4.2.4              Disclosure of Counterclaim on Receivables. After the
occurrence and during the continuation of an Event of Default, if (i) any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable owned by such Grantor exists or (ii) to the knowledge of
such Grantor, any dispute, setoff, claim, counterclaim or defense exists or has
been asserted or threatened with respect to a Receivable, such Grantor will
disclose such fact to the Agent in writing in connection with the inspection by
the Agent of any record of such Grantor relating to such Receivable and in
connection with any invoice or report furnished by such Grantor to the Agent
relating to such Receivable.

 



15

 

 

4.2.5              Account Verification. Each Grantor will, and will cause each
of its Subsidiaries to, permit Agent, in Agent's name or in the name or a
nominee of Agent, after the occurrence and during the continuation of an Event
of Default, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the reasonable request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.

 

4.3.            Maintenance of Goods. Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor and constituting Collateral in good repair,
working order and saleable condition (ordinary wear and tear excepted) and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be conducted in the ordinary course,
consistent with past practices, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.4.            Instruments, Securities, Chattel Paper, Documents of Title and
Pledged Deposits. Each Grantor will (i) deliver to the Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper and
Instruments (other than Intercompany Instruments; provided that such
Intercompany Instruments shall not be delivered to any Person which is not a
Grantor, the ABL Collateral Agent or the Agent), in each case, to the extent
evidencing amounts in excess of $5,000,000 individually, or $10,000,000 in the
aggregate, and constituting Collateral (if any then exist) and Securities
constituting Collateral (to the extent certificated), provided further that,
each Grantor shall be deemed to have complied with this requirement to the
extent that the ABL Collateral Agent has received such Chattel Paper,
Instruments or Securities as bailee of the Agent in a manner consistent with the
Intercreditor Agreement, (ii) hold in trust for the Agent upon receipt and
promptly thereafter deliver to the Agent any Chattel Paper and Instruments
(other than Intercompany Instruments; provided that such Intercompany
Instruments shall not be delivered to any Person who is not a Grantor, the ABL
Collateral Agent or the Agent), in each case, to the extent evidencing amounts
in excess of $5,000,000 individually or $10,000,000 in the aggregate, and
constituting Collateral (if any then exist) and Securities (to the extent
certificated), provided further that, each Grantor shall be deemed to have
complied with this requirement to the extent that the ABL Collateral Agent has
received such Chattel Paper, Instruments or Securities as bailee of the Agent in
a manner consistent with the Intercreditor Agreement, (iii) upon the designation
by a Grantor of any Pledged Deposits (as set forth in the definition thereof) as
Collateral, deliver to the Agent such Pledged Deposits which are evidenced by
certificates included in the Collateral endorsed in blank, marked with such
legends and assigned as the Agent shall reasonably specify, provided that, each
Grantor shall be deemed to have complied with this requirement to the extent
that the ABL Collateral Agent has received such certificates as a bailee of the
Agent in a manner consistent with the Intercreditor Agreement, (iv) upon the
Agent’s request, after the occurrence and during the continuation of an Event of
Default (subject to the terms of the Intercreditor Agreement), deliver to the
Agent (and thereafter hold in trust for the Agent upon receipt and promptly
deliver to the Agent) any Document of Title evidencing or constituting
Collateral, and (v) upon the Agent’s request, deliver to the Agent, promptly
after the delivery of a Compliance Certificate, a duly executed amendment to
this Security Agreement, in the form of Exhibit “I” hereto (the “Amendment”),
pursuant to which such Grantor will specify such additional Collateral pledged
hereunder. Such Grantor hereby authorizes the Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.

 



16

 

 

4.5.            Uncertificated Securities and Certain Other Investment Property.
Each Grantor will, following the reasonable request of the Agent (and after the
occurrence and during the continuation of an Event of Default, will permit the
Agent to) from time to time to cause the appropriate issuers (and, if held with
a Securities Intermediary, such Securities Intermediary) of Uncertificated
Securities or other types of Investment Property owned by such Grantor and
constituting Collateral that are not represented by certificates which are
Collateral to mark their books and records with the numbers and face amounts of
all such Uncertificated Securities or other types of Investment Property not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Agent granted pursuant to this Security Agreement. With
respect to Investment Property having a value in excess of $5,000,000
individually or $10,000,000 in the aggregate and constituting Collateral owned
by such Grantor held with a Futures Intermediary or Securities Intermediary
(including in a Securities Account), such Grantor shall, within 30 days
following the Effective Date or such later date on which it becomes a Grantor
hereunder (in each case, or such later date as may be agreed to by the Agent in
its sole discretion), cause such Futures Intermediary or Securities Intermediary
to enter into a Control Agreement with the Agent in form and substance
reasonably satisfactory to the Agent, in order to give the Agent Control
(subject to the terms of the Intercreditor Agreement) of such Investment
Property.

 

4.6.            Stock and Other Ownership Interests.

 

4.6.1              Registration of Pledged Securities and other Investment
Property. Subject to Section 4.6.4 hereof in the case of ULC Shares, each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Agent or its nominee at any time at the option of
the Required Lenders following the occurrence and during the continuance of an
Event of Default and without any further consent of such Grantor.

 

4.6.2              Exercise of Rights in Pledged Securities. Subject to Section
4.6.4 hereof in the case of ULC Shares, each Grantor will permit the Agent or
its nominee at any time after the occurrence and during the continuance of an
Event of Default, without notice, to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to Pledged Collateral owned by
such Grantor or any part thereof, and to receive all dividends and interest in
respect of such Pledged Collateral.

 

4.6.3             Transfer Restrictions. If the organizational documents of any
Subsidiary (other than a ULC) restrict the transfer of the Securities of such
Subsidiary, then such Grantor shall deliver to the Agent a certified copy of a
resolution of the directors, shareholders, unitholders or partners of such
Subsidiary, as applicable, consenting to the transfer(s) contemplated by this
Security Agreement, including any prospective transfer of the Pledged Collateral
of such Grantor by the Agent upon a realization on the Liens hereunder. For
greater certainty, the Agent shall have no right under any circumstance to vote
ULC Shares or receive dividends from any ULC until such time as notice is given
to the applicable Grantor and further steps are taken so as to register the
Agent as the holder of the applicable ULC Shares.

 



17

 

 

4.6.4              ULC Shares. Each Grantor acknowledges that certain of the
Collateral of such Grantor may now or in the future consist of ULC Shares, and
that it is the intention of the Agent and each Grantor that neither the Agent
nor any other Secured Party should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws. Therefore, notwithstanding any provision to the
contrary contained in this Security Agreement, the LC Credit Agreement or any
other Loan Document, where a Grantor is the registered owner of ULC Shares which
are Collateral of such Grantor, such Grantor shall remain the sole registered
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Agent, any other Secured Party, or any other
Person on the books and records of the applicable ULC. Accordingly, each Grantor
shall be entitled to receive and retain for its own account any dividend on or
other distribution, if any, with respect to such ULC Shares (except for any
dividend or distribution comprised of Security Certificates pledged of such
Grantor, which shall be delivered to the Agent to hold hereunder) and shall have
the right to vote such ULC Shares and to control the direction, management and
policies of the applicable ULC to the same extent as such Grantor would if such
ULC Shares were not pledged to the Agent pursuant hereto. Nothing in this
Security Agreement, the LC Credit Agreement or any other Loan Document is
intended to, and nothing in this Security Agreement, the LC Credit Agreement or
any other Loan Document shall, constitute the Agent, any other Secured Party, or
any other Person other than the applicable Grantor, a member or shareholder of a
ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Grantor and further
steps are taken pursuant hereto or thereto so as to register the Agent, any
other Secured Party, or such other Person, as specified in such notice, as the
holder of the ULC Shares. To the extent any provision hereof would have the
effect of constituting the Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral of any Grantor without otherwise invalidating or rendering
unenforceable this Security Agreement or invalidating or rendering unenforceable
such provision insofar as it relates to Collateral of any Grantor which is not
ULC Shares. Except upon the exercise of rights of the Agent to sell, transfer or
otherwise dispose of ULC Shares in accordance with this Security Agreement, each
Grantor shall not cause or permit, or enable a Subsidiary that is a ULC to cause
or permit, the Agent or any other Secured Party to: (a) be registered as a
shareholder or member of such Subsidiary; (b) have any notation entered in their
favour in the share register of such Subsidiary; (c) be held out as shareholders
or members of such Subsidiary; (d) receive, directly or indirectly, any
dividends, property or other distributions from such Subsidiary by reason of the
Agent holding a Lien over the ULC Shares; or (e) act as a shareholder of such
Subsidiary, or exercise any rights of a shareholder including the right to
attend a meeting of shareholders of such Subsidiary or to vote its ULC Shares.

 



18

 

 

4.7.            Specified Deposit Accounts. Each Grantor will cause each bank or
other financial institution in which it maintains a Specified Deposit Account to
enter into a Control Agreement with the Agent and the ABL Collateral Agent, in
form and substance reasonably satisfactory to the Agent in order to give the
Agent Control (subject to the terms of the Intercreditor Agreement) of the
Specified Deposit Account within 60 days following the Effective Date or such
later date on which it becomes a Grantor hereunder (in each case, or such later
date as may be agreed to by the Agent in its sole discretion). In the case of
deposits maintained with Lenders, the terms of such Control Agreement shall be
subject to the provisions of the LC Credit Agreement regarding setoffs.

 

4.8.            Letter of Credit Rights. Each Grantor will, upon the Agent’s
request, cause each issuer of a letter of credit in excess of $5,000,000
individually or in the aggregate to consent to the assignment of proceeds of
such letter of credit in order to give the Agent Control (subject to the terms
of the Intercreditor Agreement) of the Letter of Credit Rights to such letter of
credit, to the extent possible under applicable law.

 

4.9.            Intellectual Property.

 

4.9.1              If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office or
the Canadian Intellectual Property Office, or applies for or seeks registration
of, any new Patent, Trademark, Copyright or Industrial Design in addition to the
Patents, Trademarks, Copyrights and Industrial Designs described in Exhibit "B",
then to the extent the foregoing constitutes Specified Intellectual Property,
such Grantor agrees promptly and within 60 days following the date on which
financial statements are required to be delivered pursuant to Section 7.01(a)
and/or Section 7.01(b) of the LC Credit Agreement, to execute and deliver to the
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Agent to evidence such security interest in a form appropriate
for recording in the applicable federal office. In the event the applicable
Grantor does not comply with the above deadline, each Grantor also hereby
authorizes the Agent to (i) modify this Security Agreement unilaterally by
amending Exhibit "B" to include any future Patents, Trademarks, Copyrights
and/or Industrial Designs constituting Specified Intellectual Property of which
such Grantor is required to notify the Agent pursuant hereto and (ii) record, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement (or other registrable notice) containing in
Exhibit "B" a description of such future registrations and applications for
Patents, Trademarks, Copyrights and/or Industrial Designs constituting Specified
Intellectual Property.

 

4.9.2              As of the applicable Determination Date, no Grantor has any
interest in, or title to, any Intellectual Property registration or
applications, except as set forth in Exhibit “B”. As of the applicable
Determination Date, this Security Agreement is effective to create a valid and
continuing Lien on each Grantor’s interest in its Intellectual Property and,
upon timely filing of the IP Short Form with respect to Copyrights with the
United States Copyright Office and filing of the IP Short Form with respect to
Patents and the IP Short Form with respect to Trademarks with the United States
Patent and Trademark Office, or a Notice of Security Interest with the Canadian
Intellectual Property Office, and the filing of appropriate financing statements
in the jurisdictions listed in Exhibit “E” hereto, all action necessary or
desirable to protect and perfect the security interest in, to and on each
Grantor’s interest in Patents, Trademarks, Copyrights or Industrial Designs that
are set forth in Exhibit “B” as of the applicable Determination Date shall have
been taken and such perfected security interest shall be enforceable as such as
against any and all creditors of and purchasers from any Grantor.

 



19

 

 

4.11.          Updating of Exhibits to Security Agreement. The Borrowers will
provide to the Agent, concurrently with the delivery of each Compliance
Certificate required by Section 7.01(e) of the LC Credit Agreement, updated
versions of the Exhibits to this Security Agreement (provided that if there have
been no changes to any such Exhibits since the previous updating thereof
required hereby, the Borrowers shall indicate that there has been “no change” to
the applicable Exhibit(s)). Any reference to any Exhibit herein shall mean such
Exhibit after giving effect to any updates thereof by the Borrowers or such
Grantor pursuant to this Section 4.11 or otherwise.

 

ARTICLE V

 

DEFAULT

 

5.1.            Remedies.

 

5.1.1              Upon the occurrence and during the continuation of an Event
of Default, the Agent may, and at the direction of the Required Lenders shall,
subject to the Intercreditor Agreement, exercise any or all of the following
rights and remedies:

 

(i)Subject to Section 4.6.4 hereof in the case of ULC Shares, those rights and
remedies provided in this Security Agreement, the LC Credit Agreement or any
other Loan Document, provided that this clause (i) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default.

 

(ii)Subject to Section 4.6.4 hereof in the case of ULC Shares, those rights and
remedies available to a secured party under the PPSA (whether or not the PPSA
applies to the affected Collateral) or under any other applicable law when a
debtor is in default under a security agreement.

 

(iii)Give notice of sole control or any other instruction under any Control
Agreement or other control agreement with any Securities Intermediary and take
any action therein with respect to such Collateral.

 



20

 

 

(iv)Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Agent may deem commercially reasonable.





 

(v)Subject to Section 4.6.4 hereof in the case of ULC Shares, concurrently with
written notice to the applicable Grantor, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral, to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon and to otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.

 

(vi)Appoint by instrument in writing one or more Receivers of any or all
Grantors or any or all of the Collateral of any or all Grantors with such
rights, powers and authority (including any or all of the rights, powers and
authority of the Administrative Agent under this Security Agreement, subject to
Section 4.6.4 hereof in the case of ULC Shares) as may be provided for in the
instrument of appointment or any supplemental instrument, and remove and replace
any such Receiver from time to time. To the extent permitted by applicable law,
any Receiver appointed by the Agent will (for purposes relating to the
responsibility for the Receiver's acts or omissions) be considered to be the
agent of any such Grantor and not of the Agent or any of the other Secured
Parties.

 

(vii)Obtain from any court of competent jurisdiction an order for the
appointment of a Receiver of any or all Grantors or of any or all of the
Collateral of any or all Grantors.

 

5.1.2             The Agent, on behalf of the Secured Parties, shall comply with
any applicable provincial, territorial or federal law requirements in connection
with a disposition of the Collateral, and such compliance will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.

 

5.1.3             The Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Agent and the other Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

 

5.1.4             Until the Agent is able to effect a sale, lease, or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Agent. The Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Agent’s remedies (for the benefit of the Agent and other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.

 



21

 

 

5.1.5              Notwithstanding the foregoing, neither the Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral. To the extent that it lawfully may, each
Grantor hereby agrees that it will not invoke any law relating to the marshaling
of collateral which might cause delay in or impede the enforcement of Agent's
rights and remedies under this Security Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 

5.1.6              Each Grantor recognizes that the Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.1.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favourable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under applicable securities laws, even
if the applicable Grantor and the issuer would agree to do so.

 

5.2.            Grantors’ Obligations Upon Default. Upon the written request of
the Agent after the occurrence and during the continuation of an Event of
Default, subject to the Intercreditor Agreement, each Grantor will:

 

5.2.1              Assembly of Collateral. Assemble and make available to the
Agent the Collateral and all books and records relating thereto at any place or
places specified in writing by the Agent.

 

5.2.2              Secured Party Access. Permit the Agent, by the Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral, or the
books and records relating thereto, or both, to remove all or any part of the
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.

 



22

 

 

5.2.3              Prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with any applicable securities regulatory authority or other
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Agent may
request, all in form and substance reasonably satisfactory to the Agent, and
furnish to the Agent, or cause an issuer of Pledged Collateral to furnish to the
Agent, any information regarding the Pledged Collateral in such detail as the
Agent may specify.

 

5.2.4              Subject to Section 4.6.4 hereof in the case of ULC Shares,
take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Agent to
consummate a public sale or other disposition of the Pledged Collateral.

 

5.3.            License. The Agent is hereby granted a sublicenseable license or
other right to use, following the occurrence and during the continuance of an
Event of Default and, subject to the Intercreditor Agreement, without charge,
each Grantor’s Intellectual Property and to access all media and materials
containing same. In addition, each Grantor hereby irrevocably agrees that the
Agent may, following the occurrence and during the continuance of an Event of
Default, subject to the Intercreditor Agreement, sell any of such Grantor’s
Inventory constituting Collateral directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Agent’s rights under this Security Agreement, may sell such Inventory which
bears any trademark owned by or licensed to such Grantor and any such Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Agent may (but shall have no obligation to) finish any work in process and affix
any Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.

 

5.4.            Remedies Cumulative. Each right, power, and remedy of Agent or
any other Secured Party as provided for in this Security Agreement, the other
Loan Documents, any Swap Agreements or any Banking Services Agreements now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Security Agreement, the other Loan Documents, any
Swap Agreements or any Banking Services Agreements now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent or any other Secured Party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.

 



23

 

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Agent or any Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Agent and each Grantor, and then only to
the extent in such writing specifically set forth, provided that the addition of
any Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Agent) shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Agent and the Secured Parties until
the Secured Obligations have been paid in full.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.            Lockboxes. Upon request of the Agent after the occurrence and
during the continuation of an Event of Default and subject to the Intercreditor
Agreement, each Grantor shall execute and deliver to the Agent irrevocable
lockbox agreements in the form provided by or otherwise reasonably acceptable to
the Agent, which agreements, if so required by the Agent, shall be accompanied
by an acknowledgment by the bank where the lockbox is located of the Lien of the
Agent granted hereunder and of irrevocable instructions to wire all amounts
collected therein to a special collateral account at the Agent.

 

7.2.           Collection of Receivables. The Agent may at any time after the
occurrence and during the continuation of an Event of Default and subject to the
Intercreditor Agreement, by giving each Grantor written notice, elect to require
that the Receivables be paid directly to the Agent for the benefit of the
Secured Parties. In such event, subject to the Intercreditor Agreement, each
Grantor shall, and shall permit the Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the Agent’s
interest therein and direct such account debtors or obligors to make payment of
all amounts then or thereafter due under such Receivables directly to the Agent.
Upon receipt of any such notice from the Agent, each Grantor shall thereafter
during the continuation of any Event of Default and subject to the Intercreditor
Agreement hold in trust for the Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.

 

7.3.            Special Collateral Account. Upon the occurrence and during the
continuation of an Event of Default and subject to the Intercreditor Agreement,
the Agent may require, by giving the Grantors written notice, that all cash
proceeds of the Collateral to be deposited in a special non- interest bearing
cash collateral account with the Agent and held there as security for the
Secured Obligations. No Grantor shall have any control whatsoever over such cash
collateral account. The Agent shall from time to time deposit the collected
balances in such cash collateral account into the applicable Grantor’s general
operating account with the Agent. Subject to the Intercreditor Agreement, if any
Event of Default has occurred and is continuing, the Agent may (and shall, at
the direction of the Required Lenders), from time to time, apply the collected
balances in such cash collateral account to the payment of the Secured
Obligations.

 



24

 

 

7.4.            Application of Proceeds. Subject to the Intercreditor Agreement,
the proceeds of the Collateral shall be applied by the Agent to payment of the
Secured Obligations of the Grantors, as provided under Sections 4.01 and 9.04 of
the LC Credit Agreement.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.            Notice of Disposition of Collateral; Condition of Collateral.
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least 10 days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Agent or any other Secured Party arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct of the Agent or such other Secured Party, or its or their
agents, employees, officers, nominees or other representatives, as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Agent or any
other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 



25

 

 

8.2.            Limitation on Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Agent and each other Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control (or in the possession or under the care of any agent,
employee, officer, nominee or other representative of the Agent or such other
Secured Party). Neither the Agent nor any other Secured Party shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Agent or such other Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Agent (i) to fail to incur expenses deemed significant by the
Agent to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 8.2 is to provide non-exhaustive indications of
what actions or omissions by the Agent would be commercially reasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 8.2. Without limitation upon the
foregoing, nothing contained in this Section 8.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.

 

8.3.            Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees, subject to
applicable bankruptcy laws, that the Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, and subject to the
Intercreditor Agreement, compromise with the obligor on any Receivable, accept
in full payment of any Receivable such amount as the Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Agent shall be commercially reasonable so long as the Agent acts in good faith
based on information known to it at the time it takes any such action.

 

8.4.            Secured Party Performance of Grantor’s Obligations. Without
having any obligation to do so, the Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
fails to so perform or pay and such Grantor shall reimburse the Agent for any
reasonable and documented amounts paid by the Agent pursuant to this Section
8.4. Each Grantor’s obligation to reimburse the Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

 



26

 

 

8.5.            Authorization for Secured Party to Take Certain Action. Each
Grantor irrevocably authorizes the Agent at any time and from time to time in
the sole discretion of the Agent and appoints the Agent as its attorney in fact
(i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the Agent’s security interest in the
Collateral, (ii) to indorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of Uncertificated Securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property which is Collateral as may be necessary or
advisable to give the Agent Control (subject to the Intercreditor Agreement)
over such Securities or other Investment Property, (v) solely to the extent an
Event of Default has occurred and is continuing, to enforce payment of the
Instruments, Accounts and Receivables constituting Collateral in the name of the
Agent or such Grantor, (vi) solely to the extent an Event of Default has
occurred and is continuing, to apply the proceeds of any Collateral received by
the Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder or under any
other Loan Document), and each Grantor agrees to reimburse the Agent on demand
for any reasonable and documented payment made or any reasonable and documented
expense incurred by the Agent in connection therewith, provided that this
authorization shall not relieve any Grantor of any of its obligations under this
Security Agreement or under the LC Credit Agreement.

 

8.6.            Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Section 5.2, or in Article VII hereof will cause irreparable injury to the Agent
and the other Secured Parties, that the Agent and the other Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Agent or the other Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.6 shall be specifically enforceable
against the Grantors.

 

8.7.            Use and Possession of Certain Premises. Upon the occurrence and
during the continuation of an Event of Default, subject to the Intercreditor
Agreement, the Agent shall be entitled to occupy and use any premises owned or
leased by the Grantors where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy, subject to Section 8.2 hereof in
all respects.

 

8.8.            Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “unjust preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 



27

 

 

8.9.            Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement);
provided that the Grantors shall not have the right to assign their rights or
delegate their obligations under this Security Agreement or any interest herein,
except as permitted under the LC Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the other Secured Parties, hereunder.

 

8.10.          Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.11.          Taxes and Expenses. To the extent required by Section 4.02 of the
LC Credit Agreement, any Other Taxes payable or ruled payable by a Governmental
Authority in respect of this Security Agreement shall be paid by the applicable
Grantor. The Grantors shall reimburse the Agent for any and all of its
reasonable out-of-pocket expenses (including reasonable external legal,
auditors’ and accountants’ fees) if and to the extent the Borrowers are required
to reimburse such amounts under Section 11.03 of the LC Credit Agreement. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

 

8.12.          Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.13.          Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until Payment in Full. Notwithstanding the foregoing,
the obligations of any individual Grantor under this Security Agreement shall
automatically terminate to the extent provided in and in accordance with Section
11.23 of the LC Credit Agreement.

 

8.14.          Entire Agreement. This Security Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

8.15.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

28

 



 

8.15.1          THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.

 

8.15.2            Each Grantor hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the Province of Alberta in any suit, action or proceeding arising out of or
relating to this Security Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court. Each party hereto agrees
that a final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Security Agreement or any
other Loan Document shall (including this Section 8.15) affect any right that
any Secured Party may otherwise have to bring any suit, action or proceeding
relating to this Security Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

 

8.15.3            Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Loan Document in any court referred to in Section 8.15.2. Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

8.15.4            Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement other than by facsimile. Nothing in this Security Agreement
or any other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Security Agreement, each Grantor hereby irrevocably
designates CT Corporation System, 28 Liberty Street, New York, New York 10005,
as the designee, appointee and agent of such Grantor to receive, for and on
behalf of such Grantor, service of process in the State of New York in any suit,
action or proceeding arising out of or relating to this Security Agreement or
any other Loan Document.

 

8.15.5            Each Grantor agrees that any suit, action or proceeding
brought by any Grantor or any of their respective Subsidiaries relating to this
Security Agreement or any other Loan Document against the Agent, any other
Secured Party or any of their respective Affiliates shall be brought in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.

 



29

 

 

8.15.6           The Agent hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the courts of the
Province of Alberta in any suit, action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court. Each of the parties hereto
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

8.15.7           The Agent hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.15.2. The Agent hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

8.15.8           To the extent that any Grantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Grantor hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.

 

8.15.9            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.16.          Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Agent and the Secured Parties in
accordance with Section 11.04 of the LC Credit Agreement, mutatis mutandis.

 

8.17.          Severability. Any provision in this Security Agreement that is
held to be inoperative, unenforceable, not permissible, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, not
permissible, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

 



30

 

 

8.18.          Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Security Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include electronic signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Electronic
Transactions Act (Alberta).

 

8.19.          Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Agent pursuant to or in
connection with this Security Agreement, and the exercise of any right or remedy
by the Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Security Agreement, subject to Section 4.6.4 hereof and any
other limitation on rights of the Agent or other Secured Party with respect to
ULC Shares hereunder, the terms of the Intercreditor Agreement shall control.
For so long as the Intercreditor Agreement remains in effect, the delivery of
any Collateral to the ABL Collateral Agent as required by the Intercreditor
Agreement shall satisfy any delivery requirement with respect to such Collateral
hereunder.

 

8.20.          Loan Document. This Security Agreement constitutes a Loan
Document for all purposes under the LC Credit Agreement and all other Loan
Documents.

 

8.21.          Further Assurances. Each Grantor shall, execute and deliver, or
cause to be executed and delivered, to the Agent such documents, agreements,
instruments, forms and notices and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents serving notices of assignment and such other actions or deliveries of
the type required by Section 5.01 of the LC Credit Agreement, as applicable),
which may be required by law or which the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Security
Agreement and to ensure perfection and priority of the Liens created or intended
to be created hereby, all at the expense of the Grantors.

 

ARTICLE IX

 

NOTICES

 

9.1.            Sending Notices. All notices, requests and other communications
to any party hereunder shall be given in the manner prescribed in Section 11.02
of the LC Credit Agreement with respect to the Agent at its notice address
therein and, with respect to any Grantor, in the care of Weatherford
International, LLC, as provided and at the notice address set forth in the
Credit Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of Section
11.02 of the LC Credit Agreement. Any notice delivered to the Borrowers on
behalf of the Grantors shall be deemed to have been delivered to all of the
Grantors.

 

9.2.          Change in Address for Notices. Each of the Grantors, the Agent and
the Lenders may change the address for service of notice upon it by a notice in
writing to the other parties.

 

[Signature Pages Follow]

 

31

 



 

 

IN WITNESS WHEREOF, each of the Grantors and the Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS:       WEATHERFORD CANADA LTD.       By:                        
Name:   Title:       WEATHERFORD (NOVA SCOTIA) ULC       By:     Name:   Title:
      PRECISION ENERGY SERVICES ULC       By:     Name:   Title:       PRECISION
ENERGY INTERNATIONAL LTD.       By:     Name:   Title:       PRECISION ENERGY
SERVICES COLOMBIA LTD.       By:     Name:   Title:

 



Signature Page to Canadian Security Agreement



 



 

 



 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent     By:                  Name:  
Title:       By:     Name:   Title:  

 



Signature Page to Canadian Security Agreement



 

 

 

 



EXHIBIT “A”

(See Sections 3.3, 3.4, 3.5 and 4.1.3 of Security Agreement)

 

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

 

1.No prior names.

 

2.Jurisdiction of Formation: Alberta for each of Weatherford Canada Ltd.,
Precision Energy Services ULC, Precision Energy International Ltd. and Precision
Energy Services Colombia Ltd., and Nova Scotia for Weatherford (Nova Scotia) ULC

 

3.Chief Executive Office in Canada and mailing address for each of the Grantors:

 

333 5th Avenue S.W., Suite 1200

Calgary, Alberta T2P 3B6

Attention: Legal Department - Canada

 

Locations of Inventory and Equipment the net book value of which exceeds
$10,000,000:

 

Address City Province Owned or Leased 2603 - 5th Street NISKU AB Owned 2801-84th
Avenue EDMONTON AB Owned

 



A-1

 

 

EXHIBIT “B”

(See Sections 3.8, 3.11 and 4.11 of Security Agreement)

 

A. Serial Number Goods

 

Please see list of serial number goods attached as Exhibit B-1

 

B. Patents, copyrights and trademarks:

 

See attached as Exhibit B-2.

 



B-1

 

 

EXHIBIT “C”

 

[Reserved]

 



C-1

 

 

EXHIBIT “D”

 

List of Pledged Securities

(See Section 3.10 of Security Agreement)

 

A. STOCKS:

 

 

Name of Grantor

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of Stock

Percentage of
Outstanding
Shares

 

Certificated

Weatherford Canada Precision Energy C-13 448,374,124 Common Shares 100% Yes Ltd.
Services ULC               C-14 213,807,963 Common Shares         C-15
246,686,606 Common Shares     Weatherford Canada Ltd. Precision Energy Services
Colombia Ltd. 10 100 Common Shares 100% Yes Precision Energy Precision Energy
A-4 1 Common Share 100% Yes Services ULC International Ltd.               A-5 1
Common Share     Weatherford Canada Weatherford (Nova 2 9,980 Common Shares 100%
Yes Ltd. Scotia) ULC               3 10 Common Shares         PA-2 1,738
Preferred Shares     Weatherford Canada Ltd. Weatherford Australia Holding Pty
Limited No. 5 1 Ordinary Share 100% Yes Weatherford Canada Ltd. Weatherford
Australia Pty Limited No. 15 1,114,258 Ordinary Shares 63.78998832% Yes
Precision Energy Services ULC Weatherford International de Argentina S.A. 52
14,912 Common Shares 0.00108443% Yes

 

D-1

 



 



B. BONDS:

 

Grantor Issuer Number Face
Amount Coupon Rate Maturity                  None.               

 

C. GOVERNMENT SECURITIES:

 

Grantor  Issuer  Number  Face
Amount  Coupon Rate  Maturity                  None.               

 

D. INSTRUMENTS, OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):

 

Grantor  Issuer  Description of
Collateral  Percentage
Ownership Interest  Weatherford (Nova Scotia) ULC  Weatherford (G.B.) LLP 
99.9999996 Subscription Units   99.9999996%              Weatherford Canada
Ltd.  Weatherford (G.B.) LLP  0.0000004 Subscription Units   0.0000004%

 



D-2

 

 

EXHIBIT “E”

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

 

 

 

GRANTOR

JURISDICTION FOR FILING
FINANCING STATEMENT AGAINST
SUCH GRANTOR Weatherford Canada Ltd. Alberta, Nova Scotia, Saskatchewan,
Ontario, Newfoundland and Labrador, British Columbia, Manitoba Precision Energy
Services ULC Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and
Labrador, British Columbia, Manitoba Precision Energy International Ltd.
Alberta, Nova Scotia, Saskatchewan, Ontario, Newfoundland and Labrador, British
Columbia, Manitoba Precision Energy Services Colombia Ltd. Alberta, Nova Scotia,
Saskatchewan, Ontario, Newfoundland and Labrador, British Columbia, Manitoba
Weatherford (Nova Scotia) ULC Alberta, Nova Scotia, Saskatchewan, Ontario,
Newfoundland and Labrador, British Columbia, Manitoba

 



E-1

 

 

Exhibit “F”

[RESERVED]

 



F-1

 

 

EXHIBIT “G”

(See Section 3.9 of Security Agreement)

 

ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

 

 

GRANTOR

 

 

Type of Organization

Jurisdiction of
Organization or
Incorporation

 

 

Organization Number

1. Weatherford Canada Ltd. Corporation Alberta 2010240824 2. Weatherford (Nova
Scotia) ULC Unlimited liability company Nova Scotia 3090913 3. Precision Energy
Services ULC Unlimited liability corporation Alberta 2011901994 4. Precision
Energy International Ltd. Corporation Alberta 2011256845 5. Precision Energy
Services Colombia Ltd. Corporation Alberta 206760704

 



G-1

 

 

EXHIBIT “H”

(See Section 3.12 of Security Agreement)

 

SPECIFIED DEPOSIT ACCOUNTS

 

[Redacted.]

 

SECURITIES ACCOUNTS

 

Name of Grantor Name of Institution Account Number None.    

 



H-1

 

 

 

EXHIBIT “I”

(See Section 4.4 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated , 20 is delivered pursuant to Section 4.4 of the Security
Agreement referred to below. All defined terms herein shall have the meanings
ascribed thereto or incorporated by reference in the Security Agreement. The
undersigned hereby certifies that the representations and warranties in Article
III of the Security Agreement are and continue to be true and correct. The
undersigned further agrees that this Amendment may be attached to that certain
Canadian Security Agreement, dated December 13, 2019, between the undersigned,
as the Grantors, and Deutsche Bank Trust Company Americas, as the Agent, (the
“Security Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in said
Security Agreement.

 

By:   Name:   Title:  

 



I-1

 

 

SCHEDULE I TO AMENDMENT

 

STOCKS

 

          Percentage           of Name of   Certificate Number of Class of
Outstanding Grantor Issuer Number(s) Shares Stock Shares                        

 

BONDS

 

Name of Grantor

 

Issuer

 

Number

Face
Amount Coupon
Rate

 

Maturity

                       

 

GOVERNMENT SECURITIES

 

Name of Grantor

 

Issuer

 

Number

 

Type

Face

Amount

Coupon Rate

 

Maturity

                           

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

 

Name of Grantor

 

Issuer

Description of
Collateral Percentage
Ownership Interest                

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

SERIAL NUMBER GOODS

 

Name of Grantor Description of Collateral Serial Number      

 



I-2

 

 

Exhibit “J”

(See Definition of “Patent Security Agreement”)

 

CONFIRMATORY GRANT IN U.S. PATENTS

 

THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS (the
“Confirmatory Grant”) is made effective as of [ ], 20 by and from the entities
listed on the signature pages hereto (each such entity, together with any other
entities that become party to this Confirmatory Grant, being individually
referred to herein as a “Grantor” and collectively as the “Grantors”), to and in
favor of Deutsche Bank Trust Company Americas in its capacity as administrative
agent (the “Grantee”) for itself and on behalf and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referenced below).

 

WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

 

WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the Canadian Security Agreement dated as of December 13, 2019
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

 

WHEREAS, the Grantors own certain Patents (as defined in the Security
Agreement), including without limitation the Patents listed on Exhibit A
attached hereto, which Patents are issued or pending with the United States
Patent and Trademark Office.

 

WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement. The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1)               Definitions. All capitalized terms not defined herein shall
have the respective meanings given to them in the Credit Agreement.

 

2)               The Security Interest.

 

(a)      This Confirmatory Grant is made to secure the satisfactory performance
and payment of the Secured Obligations. Upon Payment in Full, the Grantee shall
promptly execute, acknowledge, and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, releasing the security interest
in the Patents acquired under this Confirmatory Grant. Notwithstanding the
foregoing, the security interest in the Patents acquired under this Confirmatory
Grant shall automatically be released and the Grantee shall promptly execute,
acknowledge and deliver to the Grantors all reasonably requested instruments in
writing or otherwise, evidencing such release, in each case, to the extent
provided in and in accordance with Section 11.01(e) and Section 11.23 of the
Credit Agreement.

 



J-1

 





 

(b)      Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Patents now owned
or hereafter acquired by such Grantor, including without limitation the Patents
listed on Exhibit A hereto, together with (2) all proceeds and products of the
Patents, and (3) all causes of action arising prior to or after the date hereof
for infringement or other violation of the Patents or unfair competition
regarding the same (collectively, the “Patent Collateral”).

 

3)               Counterparts. This Confirmatory Grant may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

4)               Further Actions. The Grantors authorize and request that the
Commissioner for Patents of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Patent Collateral.

 

5)               Authorization to Supplement. If any Grantor shall obtain rights
to any new Patents, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Patents of such Grantor.
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Patent Collateral, whether or not
listed on Exhibit A.

 

6)               Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Patents effective as of the date first
written above.

 

[GRANTOR]         By:            Name:   Title:    

 



J-2

 

 

CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

Exhibit A – SCHEDULE OF PATENTS

 



J-3

 

 

Exhibit “K”

(See Definition of “Trademark Security Agreement”)

 

CONFIRMATORY GRANT IN U.S. TRADEMARKS

 

THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS (the
“Confirmatory Grant”) is made effective as of [ ], 20 by and from the entities
listed on the signature pages hereto (each such entity, together with any other
entities that become party to this Confirmatory Grant, being individually
referred to herein as a “Grantor” and collectively as the “Grantors”), to and in
favor of Deutsche Bank Trust Company Americas in its capacity as administrative
agent (the “Grantee”) for itself and on behalf and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referenced below).

 

WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

 

WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the Canadian Security Agreement dated as of December 13, 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).

 

WHEREAS, the Grantors own certain Trademarks (as defined in the Security
Agreement), including without limitation the Trademarks listed on Exhibit A
attached hereto, which Trademarks are pending or registered with the United
States Patent and Trademark Office.

 

WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement. The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1)            Definitions. All capitalized terms not defined herein shall have
the respective meanings given to them in the Credit Agreement.

 

2)          The Security Interest.

 

(a)      This Confirmatory Grant is made to secure the satisfactory performance
and payment of all the Secured Obligations. Upon Payment in Full, the Grantee
shall promptly execute, acknowledge, and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, releasing the security interest
in the Trademarks acquired under this Confirmatory Grant. Notwithstanding the
foregoing, the security interest in the Trademarks acquired under this
Confirmatory Grant shall automatically be released and the Grantee shall
promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.

 



K-1

 

 



 

(b)      Each Grantor hereby pledges, assigns and grants to the Grantee, on
behalf of and for the benefit of the Secured Parties, a security interest in (1)
all of such Grantor’s right, title and interest in and to the Trademarks now
owned or hereafter acquired by such Grantor, including without limitation the
Trademarks listed on Exhibit A, together with (2) all proceeds and products of
the Trademarks, (3) the goodwill associated with such Trademarks, and (4) all
causes of action arising prior to or after the date hereof for infringement or
other violation of the Trademarks or unfair competition regarding the same
(collectively, the “Trademark Collateral”).

 

3)              Counterparts. This Confirmatory Grant may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

4)             Further Actions. The Grantors authorize and request that the
Commissioner for Trademarks of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Trademark Collateral.

 

5)             Authorization to Supplement. If any Grantor shall obtain rights
to any new Trademarks, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Trademarks of such Grantor.
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Trademark Collateral, whether or
not listed on Exhibit A.

 

6)             Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Trademarks effective as of the date first
written above.

 



[GRANTOR]         By:            Name:   Title:    

 



K-2

 

 

CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

Exhibit A – SCHEDULE OF TRADEMARKS

 



K-3

 

 

Exhibit “L”

 

ACKNOWLEDGEMENT PARTY ACKNOWLEDGEMENT

 

The undersigned hereby acknowledges receipt of the foregoing Canadian Security
Agreement dated as of                  , 2019 (the “Security Agreement”),
executed by and among WEATHERFORD CANADA LTD., WEATHERFORD (NOVA SCOTIA) ULC.,
PRECISION ENERGY SERVICES ULC, PRECISION ENERGY INTERNATIONAL LTD., PRECISION
ENERGY SERVICES COLOMBIA LTD., the other Grantors party thereto and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Agent. All capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Security
Agreement.

 

The undersigned (i) to the extent not a ULC, has registered the pledge of, and
grant of security interest in and control over, the Pledged Collateral,
including its equity interests, to Agent in its books and records and (ii)
agrees and acknowledges that the Pledged Collateral, including its equity
interest, shall not be represented by a certificate.

 

The undersigned shall promptly comply with the instructions of the Agent with
respect to the transfer or other disposition of the Pledged Collateral,
including its equity interests, without further consent or action of any Grantor
including, without limitation, instructions to pay and remit to Agent all
distributions and other amounts payable to any Grantor (upon redemption,
termination and dissolution of the undersigned or otherwise), and to transfer
to, and register the Pledged Collateral, including its equity interests, in the
name of, Agent or its nominee.

 

THIS ACKNOWLEDGEMENT PARTY ACKNOWLEDGEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.

 

Dated this                      ,2019     [ACKNOWLEDGMENT PARTY]            
By:             Its:     

 



L-1

 

 

ANNEX I

 

SECURITY AGREEMENT SUPPLEMENT

 

Reference is hereby made to the Canadian Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 13, 2019, made by the signatories party
thereto or that become parties thereto by executing a Security Agreement
Supplement (each, a “Grantor” and, collectively, the “Grantors”) in favour of
Deutsche Bank Trust Company Americas (in such capacity, the “Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [       ].

 

[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. The New
Grantor hereby collaterally assigns and pledges to the Agent for the benefit of
the Secured Parties, and grants to the Agent for the benefit of the Secured
Parties, a security interest in all of the New Grantor’s right, title and
interest in and to the Collateral, whether now owned or hereafter acquired, to
secure the prompt and complete payment and performance of the Secured
Obligations. For the avoidance of doubt, the grant of a security interest herein
shall not be deemed to be an assignment of intellectual property rights or ULC
Shares owned by the New Grantor (other than the collateral assignment pursuant
hereto).

 

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all material respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all material respects and that such
supplements set forth all information required to be scheduled under the
Agreement with respect to the New Grantor. The New Grantor shall take all steps
necessary and required under the Agreement to perfect, in favor of the Agent, a
security interest in and lien against the New Grantor’s Collateral.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this           day of                              ,
20 .

 



  [NAME OF NEW GRANTOR]     By:            Title:  

 



L-1

 

 

EXHIBIT J

 

FORM OF IP SHORT FORMS

 



J-1

 

 

FORM OF
CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS (the
“Confirmatory Grant”) is made effective as of [ ], 20 by and from the entities
listed on the signature pages hereto (each such entity, together with any other
entities that become party to this Confirmatory Grant, being individually
referred to herein as a “Grantor” and collectively as the “Grantors”), to and in
favor of Deutsche Bank Trust Company Americas in its capacity as administrative
agent (the “Grantee”) for itself and on behalf and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referenced below).

 

WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

 

WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the U.S. Security Agreement dated as of December 13, 2019 (as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”).

 

WHEREAS, the Grantors own certain Patents (as defined in the Security
Agreement), including without limitation the Patents listed on Exhibit A
attached hereto, which Patents are issued or pending with the United States
Patent and Trademark Office.

 

WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement. The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1)            Definitions. All capitalized terms not defined herein shall have
the respective meanings given to them in the Credit Agreement.

 

2)           The Security Interest.

 

(a)             This Confirmatory Grant is made to secure the satisfactory
performance and payment of the Secured Obligations. Upon Payment in Full, the
Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Patents acquired under this Confirmatory Grant. Notwithstanding
the foregoing, the security interest in the Patents acquired under this
Confirmatory Grant shall automatically be released and the Grantee shall
promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.

 



J-2

 

 

(b)             Each Grantor hereby pledges, assigns and grants to the Grantee,
on behalf of and for the benefit of the Secured Parties, a security interest in
(1) all of such Grantor’s right, title and interest in and to the Patents now
owned or hereafter acquired by such Grantor, including without limitation the
Patents listed on Exhibit A hereto, together with (2) all proceeds and products
of the Patents, and (3) all causes of action arising prior to or after the date
hereof for infringement or other violation of the Patents or unfair competition
regarding the same (collectively, the “Patent Collateral”).

 

3)             Counterparts. This Confirmatory Grant may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

4)             Further Actions. The Grantors authorize and request that the
Commissioner for Patents of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Patent Collateral.

 

5)             Authorization to Supplement. If any Grantor shall obtain rights
to any new Patents, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Patents of such Grantor.
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Patent Collateral, whether or not
listed on Exhibit A.

 

6)             Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.

 

*******

 



J-3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Patents effective as of the date first
written above.

 

 

  [GRANTOR]           By:     Name:     Title:               

 

[Signature Page – Confirmatory Grant of Security Interest in United States
Patents]

 



 



 



CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
Exhibit A – SCHEDULE OF PATENTS

 



Exhibit A-1

 

 

FORM OF
CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

THIS CONFIRMATORY GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS (the
“Confirmatory Grant”) is made effective as of [ ], 20 by and from the entities
listed on the signature pages hereto (each such entity, together with any other
entities that become party to this Confirmatory Grant, being individually
referred to herein as a “Grantor” and collectively as the “Grantors”), to and in
favor of Deutsche Bank Trust Company Americas in its capacity as administrative
agent (the “Grantee”) for itself and on behalf and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referenced below).

 

WHEREAS, WEATHERFORD INTERNATIONAL PLC, an Irish public limited company
(“WIL-Ireland”), WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company
(“WIL-Bermuda”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WIL-Delaware”), the Lenders from time to time party thereto, the
Grantee, and the Issuing Banks from time to time party thereto are parties to
the LC Credit Agreement dated as of December 13, 2019 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

 

WHEREAS, the Grantors and the other grantors from time to time party thereto
have entered into the U.S. Security Agreement dated as of December 13, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).

 

WHEREAS, the Grantors own certain Trademarks (as defined in the Security
Agreement), including without limitation the Trademarks listed on Exhibit A
attached hereto, which Trademarks are pending or registered with the United
States Patent and Trademark Office.

 

WHEREAS, this Confirmatory Grant has been granted in conjunction with the
security interest granted to the Grantee under the Security Agreement. The
rights and remedies of the Grantee with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Security Agreement and the other Loan Documents, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Confirmatory Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1)            Definitions. All capitalized terms not defined herein shall have
the respective meanings given to them in the Credit Agreement.

 

2)           The Security Interest.

 

(a)            This Confirmatory Grant is made to secure the satisfactory
performance and payment of all the Secured Obligations. Upon Payment in Full,
the Grantee shall promptly execute, acknowledge, and deliver to the Grantors all
reasonably requested instruments in writing or otherwise, releasing the security
interest in the Trademarks acquired under this Confirmatory Grant.
Notwithstanding the foregoing, the security interest in the Trademarks acquired
under this Confirmatory Grant shall automatically be released and the Grantee
shall promptly execute, acknowledge and deliver to the Grantors all reasonably
requested instruments in writing or otherwise, evidencing such release, in each
case, to the extent provided in and in accordance with Section 11.01(e) and
Section 11.23 of the Credit Agreement.

 

J-6

 



 

(b)             Each Grantor hereby pledges, assigns and grants to the Grantee,
on behalf of and for the benefit of the Secured Parties, a security interest in
(1) all of such Grantor’s right, title and interest in and to the Trademarks now
owned or hereafter acquired by such Grantor, including without limitation the
Trademarks listed on Exhibit A, together with (2) all proceeds and products of
the Trademarks, (3) the goodwill associated with such Trademarks, and (4) all
causes of action arising prior to or after the date hereof for infringement or
other violation of the Trademarks or unfair competition regarding the same
(collectively, the “Trademark Collateral”).

 

3)             Counterparts. This Confirmatory Grant may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

4)             Further Actions. The Grantors authorize and request that the
Commissioner for Trademarks of the United States Patent and Trademark Office and
any other applicable government officer record this Confirmatory Grant. The
Grantors shall take any further actions, including executing any further
documentation, necessary to record, perfect or effectuate this Confirmatory
Grant and the Grantee’s security interest in the Trademark Collateral.

 

5)             Authorization to Supplement. If any Grantor shall obtain rights
to any new Trademarks, the provisions of this Confirmatory Grant shall
automatically apply thereto. Such Grantor hereby authorizes the Grantee, in
consultation with such Grantor, to modify this Confirmatory Grant by amending
Exhibit A solely to include any such new Trademarks of such Grantor.
Notwithstanding the foregoing, no failure to so modify this Confirmatory Grant
or amend Exhibit A shall in any way affect, invalidate or detract from the
Grantee's continuing security interest in all Trademark Collateral, whether or
not listed on Exhibit A.

 

6)             Governing Law. This Confirmatory Grant and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.

 

*******

 



J-7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory Grant of
Security Interest in United States Trademarks effective as of the date first
written above.

 



  [GRANTOR]           By:             Name:     Title:  

 

[Signature Page – Confirmatory Grant of Security Interest in United States
Trademarks]

 





 

 

CONFIRMATORY GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
Exhibit A – SCHEDULE OF TRADEMARKS

 



Exhibit A-1

 

 

EXHIBIT K

 

FORMS OF ENGLISH SECURITY AGREEMENTS

 

K-1

 

 

EXECUTION VERSION

 

DATED                             , 2019

 

WEATHERFORD U.K. LIMITED

(the Company)

 

- and -

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

(the Collateral Agent)

 

 



 

DEED OF CHARGE AND ASSIGNMENT

 



 



 

 

This Deed of Charge and Assignment is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).

 

[tm1925198d1_ex10-2exk001.jpg]



 



 

 

 

TABLE OF CONTENTS

 

Clause   Page No. 1. DEFINITIONS AND INTERPRETATION 1 2. TRUST 12 3.
INTERCREDITOR AGREEMENT 12 4. ABL DEED OF CHARGE AND ASSIGNMENT 13 5. COVENANT
TO PAY 13 6. SECURITY 13 7. REDEMPTION OF SECURITY 16 8. REPRESENTATIONS AND
WARRANTIES 17 9. COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON
DEALINGS, PROTECTION 18 10. GENERAL COVENANTS 23 11. CRYSTALLISATION OF FLOATING
CHARGE 23 12. ENFORCEMENT 24 13. CONTINUING SECURITY, OTHER SECURITY ETC. 24 14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC. 25 15. THE COLLATERAL AGENT'S RIGHTS
26 16. APPOINTMENT OF ADMINISTRATOR 28 17. RECEIVER 29 18. APPLICATION OF MONEYS
31 19. PROTECTION OF THIRD PARTIES 31 20. PROTECTION OF COLLATERAL AGENT AND
RECEIVER 31 21. COSTS, EXPENSES AND INDEMNITY 32 22. CONSENTS, VARIATIONS,
WAIVERS AND RIGHTS 33

 



 

 



 

23. PARTIAL INVALIDITY 33 24. COUNTERPARTS 33 25. THIRD PARTIES 33 26.
DETERMINATIONS 34 27. ASSIGNMENT 34 28. NOTICES 34 29. GOVERNING LAW AND
JURISDICTION 34



SCHEDULE 1 BANK ACCOUNTS 37 PART 1 – GENERAL BANK ACCOUNTS 37 PART 2 –
COLLECTION BANK ACCOUNT 38 SCHEDULE 2 ASSIGNED AGREEMENTS 39 SCHEDULE 3
INSURANCE POLICIES 41 SCHEDULE 4 FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS 42
PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS 42 PART 2 – FORM OF
NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS 45 SCHEDULE 5 FORM OF NOTICE OF
CHARGE OF ASSIGNED AGREEMENTS 49 SCHEDULE 6 FORM OF NOTICE OF CHARGE OF
INSURANCE POLICIES 52

 



 

 

 

THIS DEED OF CHARGE AND ASSIGNMENT is made on                       , 2019

 

BETWEEN:

 

(1)WEATHERFORD U.K. LIMITED, a limited company incorporated in England and Wales
under registered number 00862925, whose registered office is at Gotham Road,
East Leake, Loughborough, Leicestershire LE12 6JX (the "Company"); and



 

(2)DEUTSCHE BANK TRUST COMPANY AMERICAS (the "Collateral Agent"), which
expression includes its successors in title and assigns acting for itself and on
behalf of the Secured Parties as the holders of the Secured Obligations (as
defined below)).

 

RECITALS:

 

(A)Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

 

(B)Under the Guarantee various Affiliates of the Parent, including the Company,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

 

(C)It is a requirement under the Loan Agreement that obligations of the Company
under the Guarantee are secured by this Deed.

 

(D)The Company has agreed to mortgage, assign and charge by way of security all
of its right, title, interest and benefit in, to and under its assets, rights,
revenues and undertaking (except any Excluded Assets) in favour of the
Collateral Agent as security for the Secured Obligations, subject to and in
accordance with the terms and conditions of this Deed (each as defined below).

 

(E)The Company's board of directors has concluded after due consideration of all
relevant circumstances that entering into this Deed is in the best interests of
and for the benefit of the Company for the purposes of its business.

 

(F)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

IT IS AGREED AND THIS DEED PROVIDES as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Capitalised words and phrases used but not defined in this Deed shall have
the meanings set out in the Loan Agreement and the following words and
expressions have the meanings set out below:

 

"ABL Deed of Charge and Assignment"  means a deed of charge and assignment dated
on and Assignment"or about the date hereof between, amongst others, the Company
and Wells Fargo Bank, National Association as collateral agent, granted pursuant
to an asset based loan credit agreement dated on or about the date of this Deed
between, amongst others, Weatherford International Ltd. and Weatherford
International, LLC as borrowers, the lenders party thereto, and Wells Fargo
Bank, National Association as collateral agent;

 

 

 

 



"Administrator"  means any person or persons for the time being acting as
administrator of the Company pursuant to the provisions of the Insolvency Act;
     "Assets"  means property, assets, rights, revenues, income, uncalled
capital, licences, business and undertakings and any interest therein, in each
case whatsoever and wheresoever situated, present and future (but shall exclude,
for the avoidance of doubt, the Excluded Assets);      "Assigned Assets"  has
the meaning set out in Clause 6.4(a) (Assignment);      "Assigned Agreements" 
means each agreement specified in Schedule 2 (Assigned Agreements) together with
each other agreement supplementing or amending or novating or replacing the same
designated as an Assigned Agreement;      "Bank Accounts"  means the General
Bank Accounts and the Collection Bank Accounts;      "Book Debts"  means all
book and other debts (including rents) and other moneys, liabilities and
monetary claims of any nature whatsoever now or hereafter due, owing or payable
to the Company (including moneys, liabilities and claims deriving from or in
relation to any Investments, any contract or agreement to which the Company is
party, or any other Assets or rights of the Company, and including the benefit
of any judgment or order to pay money and any amounts due or owing from any
government or governmental agency including in respect of Taxes) and all other
rights of the Company to receive money (but excluding all moneys now or
hereafter standing to the credit of any account held by the Company with any
bank) and any proceeds thereof; and the benefit of (including the proceeds of
all claims under) all rights, Security Interests, securities, guarantees,
indemnities, negotiable instruments, letters of credit and Insurances of any
nature whatsoever now or hereafter owned or held by the Company in relation to
any of the foregoing (but "Book Debts" shall exclude, for the avoidance of
doubt, the Excluded Assets);

 



2

 

 

"Business Day"  means any day (other than a Saturday or Sunday) on which banks
are open for business in London and New York City;      "cash"  means cash
within the meaning of Financial Collateral Arrangements (No. 2) Regulations
2003;      "Centre of Main Interests"  means, in relation to a person, its
centre of main interests within the meaning of the EC Regulation on Insolvency
Proceedings 2000;      "Charged Assets"  means all Assets from time to time
subject or expressed or intended to be subject to the Charges (whether fixed or
floating) under or pursuant to this Deed, and "Charged Assets" includes any part
of any of them and any right, title, interest or benefit therein or in respect
thereof (but shall exclude, for the avoidance of doubt, the Excluded Assets);   
  "Charges"  means any or all of the Security Interests created or expressed to
be created, or which may now or hereafter be created or expressed to be created,
by or pursuant to this Deed, including any further Security Interests created
pursuant to Clause 14 (Further Assurances, Power of Attorney, etc.) or Clause
6.9 (Excluded Property);      "Collection Account Banks"  means the account
banks listed in Part 2 of Schedule 1 (Collection Bank Account) under the column
"Account Bank";      "Collection Account Notice"  means a notice in the form set
out in Part 2 of Schedule 4 (Form of Notice of Charge for Collection Bank
Accounts );      "Collection Bank Accounts"  means the accounts listed in Part 2
of Schedule 1 (Collection Bank Account) held by the Company with the bank or
banks specified in Part 2 of Schedule 1 (Collection Bank Account) and any other
bank account maintained by the Company with any financial institution as the
Collateral Agent may from time to time designate in writing as a Collection Bank
Account, including in each case any redesignation or renewal thereof and all
balances now or hereafter standing to the credit of any such account including
all interest from time to time thereon, the debt represented thereby and all
rights in relation thereto (but "Collection Bank Accounts" shall exclude, for
the avoidance of doubt, the Excluded Assets);

 



3

 

 

"Credit Claims"  means credit claims within the meaning of the Financial
Collateral Arrangements (No 2) Regulations 2003;      "Delegate"  means a
delegate or subdelegate appointed pursuant to Clause 15.5 (The Collateral
Agent's Rights);      "Disputes"  means any disputes which may arise out of or
in connection with this Deed (including regarding its existence, validity or
termination);      "Enforcement Event"  has the meaning set out in Clause 12
(Enforcement);      "Equipment"  means plant, machinery, equipment (including
office equipment), vehicles, computers and other chattels of any kind (but
excluding any from time to time which are part of the Company's stock in trade
or work in progress) now or hereafter owned by the Company or in its possession
and all proceeds of sale or other disposal thereof, all moneys paid or payable
in respect thereof, rights under any agreement, Security Interest or guarantee
in relation thereto and all other rights in relation thereto, and "Equipment"
includes any part of any of them (but "Equipment" shall exclude, for the
avoidance of doubt, the Excluded Assets);      "Excluded Assets"  means:

 

(a)the "Excluded Assets" as defined in the Loan Agreement;

 

(b)£17,956, together with accrued interest thereon, deposited with Ashville
(Tewkesbury) Limited pursuant to a Rent Deposit Deed dated 3 January 2007;

 

(c)the amount, together with accrued interest thereon, deposited with Tewkesbury
Investments Limited pursuant to a Rent Deposit Deed dated 11 January 2011;

 

(d)all present and future rights, title, benefit and interest in and to each
account and related deposit charged in favour of Barclays Bank Plc pursuant to a
Fixed Charge over Accounts Deed dated 7 August 2019, but only while, in the case
of (b), (c) and (d) above, such Assets remain subject to the relevant Security
Interest specified above and so that upon the release or discharge of any such
Security Interest the relevant Assets shall forthwith become subject to the
Charges and form part of the Charged Assets;



 



4

 

 

"financial collateral"  means financial collateral within the meaning of the
Financial Collateral Arrangements (No. 2) Regulations 2003, as amended;     
"financial instrument"  means a financial instrument within the meaning of the
Financial Collateral Arrangements (No. 2) Regulations 2003;      "Fixed Charge
Assets"  means any part or parts of the Charged Assets effectively charged by
way of fixed Security Interests or effectively mortgaged or assigned by way of
fixed Security Interests under this Deed;      "Fixtures"  means fixtures,
fittings and fixed plant, machinery and equipment (including trade fixtures and
fittings);      "Floating Charge Assets"  means any part or parts of the Charged
Assets subject to the floating charge contained in Clause 6.5 (Floating Charge);
     "General Account Banks"  means the account banks listed in Part 1 of
Schedule 1 (General Bank Accounts) under the heading "Account Bank";     
"General Bank Accounts"  means the accounts listed in Part 1 of Schedule 1
(General Bank Accounts) held by the Company with the bank or banks specified in
Part 1 of Schedule 1 (General Bank Accounts) and any other bank account
maintained by the Company with any financial institution as the Collateral Agent
may from time to time designate in writing as a General Bank Account, including
in each case any redesignation or renewal thereof and all balances now or
hereafter standing to the credit of any such account including all interest from
time to time thereon, the debt represented thereby and all rights in relation
thereto (but "General Bank Accounts" shall exclude, for the avoidance of doubt,
the Excluded Assets);      "Guarantee"  means an Affiliate Guaranty dated on or
about the date of this Deed between, among others, the Parent and the Collateral
Agent ;

 



5

 

 

"Holding Company"  means a holding company within the meaning of section 1159 of
the Companies Act 2006;      "Insolvency Act"  means the Insolvency Act 1986;   
  "Insolvency Event"  in relation to any person, means:

 

(a)such person is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness (including any
composition, assignment or arrangement with any creditor of such person);

 

(b)any resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that person, a moratorium is declared in
relation to any indebtedness of that person or an administrator is appointed to
that person (other than a solvent liquidation or reorganisation of such person
on terms previously approved in writing by the Collateral Agent);

 

(c)the appointment of any liquidator (other than a solvent liquidation or
reorganisation of such person on terms previously approved in writing by the
Collateral Agent), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of that person or any of its assets;
or

 

(d)in respect of any person, any analogous procedure or step is taken in any
jurisdiction.

 

"Insolvency Rules"  means the Insolvency Rules 2016;      "Insurances"  means
contracts or policies of insurance or indemnity of any kind (including life
insurance or assurance) now or hereafter taken out by or on behalf of the
Company or (to the extent of its interest) in which the Company has any
interest, and all rights in relation thereto, proceeds thereof, claims and
returns of premium in respect thereof (but "Insurances" shall exclude, for the
avoidance of doubt, the Excluded Assets);

 



6

 

 

"Intercreditor Agreement"  means the intercreditor agreement, dated on or about
the date of this Deed, among the Collateral Agent, Wells Fargo Bank, National
Association, the Parent, Weatherford International Ltd., Weatherford
International LLC, and the other grantors of the Parent named therein;     
"Intellectual Property Rights"  means patents, registered designs, copyrights,
inventions, semi-conductor topography rights, rights in designs, rights in trade
marks and service marks, business names and trade names, get up, logos, domain
names, moral rights, rights in confidential information, rights in know-how,
database rights, rights protecting goodwill, or reputation and any interests
(including by way of licence or sub-licence) in any of the foregoing, and any
other intellectual property rights and interests whatsoever now or hereafter
owned by the Company or in which it has any interest, in each case whether
registered or not and including all applications, rights to apply for and rights
to use the same and all fees, royalties and other rights of every kind relating
to or deriving from any of the same (but "Intellectual Property Rights" shall
exclude, for the avoidance of doubt, the Excluded Assets);      "Investments" 
means shares, stocks, bonds, notes, certificates of deposit, debenture stocks,
loan stocks and other securities or investments of any kind and all rights
relating to any of the foregoing (including rights relating to any of the same
which are deposited with, registered in the name of or credited to an account
with any clearing system or house, depositary, custodian, nominee, controller,
investment manager or other similar person or their nominee, in each case
whether or not on a fungible basis and including all rights against such
person); warrants, options or other rights to subscribe for, purchase, call for
delivery of, redeem, convert other securities or investments into or otherwise
to acquire any of the foregoing; and units in a unit trust scheme (as defined in
section 237(1) of the Financial Services and Markets Act 2000); together in each
case with all rights in respect thereof and all dividends, interest, cash or
other distributions, accretions or Investments in respect of or deriving from
any of the foregoing, and "Investments" means any of the foregoing including any
part of them (but "Investments" shall exclude, for the avoidance of doubt, the
Excluded Assets);

 



7

 

 

"Law of Property Act"  means the Law of Property Act 1925;      "Legally
Mortgaged Property"  means any Real Property which may in future be legally
mortgaged or charged by the Company to the Collateral Agent by or pursuant to
this Deed, and "Legally Mortgaged Property" includes any part of any such Real
Property;      "Loan Agreement"  means the letter of credit facility agreement,
between, among others, the Parent, the Collateral Agent and the Lenders, dated
on or about the date of this Deed;      "Loss"  means any liability, damages,
claim, cost, loss, penalty, expense, demand (or actions in respect thereof)
including, legal, accounting or other charges, fees, costs, disbursements and
expenses in connection therewith;      "Material Real Property"  means Real
Property located in the United States of America, Canada or the United Kingdom
owned by the Company with a net book value in excess of US$10,000,000 and that
is not an Excluded Asset;      "Mortgaged Investments"  means Investments from
time to time subject or expressed to be subject to the Charges, and "Mortgaged
Investments" includes any part of any of them;      "Parent"  means Weatherford
International Public Limited Company, a public limited company incorporated in
the Republic of Ireland, with registered number 540406 whose registered office
address is 70 Sir John Rogerson's Quay, Dublin 2;      "Payment in Full"  means
the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations as to which no claim has been received by the Company) shall have
been paid in full in cash;

 



8

 

 

"Proceedings"  means any proceedings, suits or actions arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed (including regarding its existence, validity or termination);     
"Real Property"  means freehold property in England and Wales and any other land
or buildings anywhere in the world, any estate or interest therein and any
reference to "Real Property" includes a reference to all rights from time to
time attached or appurtenant thereto and all buildings and Fixtures from time to
time therein or thereon;      "receiver"  includes a manager, a receiver and
manager and an "administrative receiver" as defined by Section 251 of the
Insolvency Act;      "Receiver"  means a receiver appointed under this Deed or
pursuant to any applicable law, and includes more than one such receiver and any
substituted receiver but not an administrative receiver as defined in Section
251 of the Insolvency Act;      "Related Rights"  means:

 

(a)all dividends, distributions and other income paid or payable on a
Investment, together with all shares or other property derived from any
Investment and all other allotments, accretions, rights, benefits and advantages
of all kinds accruing, offered or otherwise derived from or incidental to that
Investment (whether by way of conversion, redemption, bonus, preference, option
or otherwise);

 

(b)in relation to any other Charged Assets:

 

(i)the proceeds of sale, transfer or other disposition of any part of that
asset;

 

(ii)all rights under any licence, agreement for sale or agreement for lease in
respect of that asset;

 

(iii)all rights, process, benefits, claims, causes of action, contracts,
warranties, remedies, security, guarantee, indemnities or covenants for title in
respect of or derived from that asset; and/or

 

(iv)any income, moneys and proceeds paid or payable in respect of that asset;

 



9

 

 

"Relevant Charged Assets"  means such part or parts of the Charged Assets in
respect of which a Receiver has been appointed;      "Requirement of Law" 
means, as to any Person, any law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject;      "Secured Obligations"  has
the meaning given to it in the Loan Agreement but, for the avoidance of doubt,
shall also include all legal and other costs, charges and expenses and any other
Loss which the Collateral Agent , any other Secured Party, any Receiver or any
Delegate may incur in enforcing or obtaining, or attempting to enforce or
obtain, payment of any such moneys and liabilities to the extent such costs,
charges, expenses and other Losses are of the type reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement;      "Secured
Parties"  has the meaning given to it in the Loan Agreement;      "Security
Interest"  means any mortgage or sub-mortgage, standard security, fixed or
floating charge or sub-charge, pledge, lien, assignment or assignation by way of
security or subject to a proviso for redemption, encumbrance, hypothecation,
retention of title, or other security interest whatsoever howsoever created or
arising and its equivalent or analogue whatever called in any other
jurisdiction, and any agreement or arrangement having substantially the same
economic or financial effect as any of the foregoing (including any "hold back"
or "flawed asset" arrangement) and any secured interest, agreement or
arrangement analogous to any of the foregoing arising under the laws of any
other jurisdiction;      "Taxes"  has the meaning given to it in the Loan
Agreement and “Tax” and “Taxation” shall be constructed accordingly;

 

10

 



 

1.2In this Deed, unless otherwise specified:

 

(a)references to the neuter or to any gender include both genders and the
neuter, references to a "company" shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established, and references to a "person" include any individual, firm,
partnership, body corporate, unincorporated association, government, state or
agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality);

 

(b)references to parties, Clauses, sub-Clauses, paragraphs, sub-paragraphs and
Schedules, Exhibits and Annexures are to Clauses, sub-Clauses and paragraphs and
sub-paragraphs of, and the parties and Schedules to, this Deed, and references
to this Deed include a reference to each of its Schedules, Exhibits and
Annexures;

 

(c)a reference to this Deed, an agreement or other document is a reference to
this Deed, that agreement or document as supplemented, amended, novated or
replaced from time to time in accordance with its terms, and to any agreement,
deed or document executed pursuant thereto;

 

(d)the words "include" and "including" are to be construed without limitation,
general words introduced by the word "other" are not to be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things, and general words are not to be
given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;

 

(e)a reference to a "day" means a period of 24 hours running for midnight to
midnight; a reference to a time of day is to London time;

 

(f)headings are for convenience only and shall not affect the interpretation of
this Deed;

 

(g)a reference to the provision of any statute, statutory provision, order,
instrument, rule or regulation is to that provision as amended or re-enacted
from time to time, any provision of which it is a re-enactment or consolidation
and any order, instrument, rule or regulation at any time made or issued under
it;

 

(h)the word "vary" shall be construed to include amend, modify and supplement,
and "variation" and other cognate terms shall be construed accordingly;

 

(i)a reference to a person shall include references to his permitted successors,
transferees (including by novation) and assigns and any person deriving title
under or through him, whether in security or otherwise; and any person into
which such person may be merged or consolidated, or any company resulting from
any merger, conversion or consolidation or any person succeeding to
substantially all of the business of that person; and

 

(j)a reference to "dollars" or "US$" is to the lawful currency for the time
being of the United States of America;

 



11

 

 

(k)a document expressed to be "in the agreed form" means a document in a form
which has been agreed by the parties and a copy of which has been identified as
such and initialled by or on behalf of each of the parties; and

 

(l)a reference to "rights" includes rights, remedies, benefits, authorities,
powers, privileges, discretions, claims, remedies, liberties, easements,
quasi-easements and appurtenances (in each case, of any nature whatsoever
whether under this Deed, by statute, at law or in equity) or otherwise
howsoever.

 

1.3The undertakings and other obligations of the Company, Collateral Agent or
any other person under this Deed shall at all times be read and construed as
subject to the provisions of the Intercreditor Agreement, Loan Agreement and the
Guarantee which shall prevail in case of any conflict. Subject to this and to
Clause 1.4 (Definitions and Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

 

1.4The terms of this Deed shall not operate or be construed so as to prohibit or
restrict any transaction or matter that is permitted by the Loan Agreement.

 

1.5For the purpose of section 2 of the Law of Property (Miscellaneous
Provisions) Act 1989, this Deed incorporates all the terms of the Loan Agreement
and the other Loan Documents.

 

2.TRUST

 

2.1The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Charges and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Company hereby acknowledges such
trusts.

 

2.2In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

 

3.INTERCREDITOR AGREEMENT

 

3.1Reference is made to the Intercreditor Agreement. Each Secured Party, of its
acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

3.2Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.



 



12

 

 

4.ABL DEED OF CHARGE AND ASSIGNMENT

 

4.1All security created under this Deed does not affect the security created by
the ABL Deed of Charge and Assignment.

 

4.2Notwithstanding any provision of this Deed, provided that the Company is in
compliance with the terms of the ABL Deed of Charge and Assignment (including
without limitation, any obligation to deliver or deposit any deeds, documents of
title, certificates, evidence of ownership or other original documentation
thereunder) then to the extent that the terms of this Deed impose the same or
substantially the same obligation in respect of such deeds, documents of title,
certificates, evidence of ownership or other original documentation, the Company
will be deemed to have complied with the relevant obligations under this Deed by
virtue of its compliance under the ABL Deed of Charge and Assignment, provided
however that, in the event that the terms of the ABL Deed of Charge and
Assignment no longer continue to be in full force and effect or the ABL Deed of
Charge and Assignment is released or discharged (or as otherwise required by the
Intercreditor Agreement) the Company shall be required to as soon as reasonably
practicable comply with the relevant obligations under this Deed. The Collateral
Agent may retain any document delivered to it under this Deed or otherwise only
until such time as the Security Interests created under this Deed are
irrevocably released.

 

5.COVENANT TO PAY

 

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Company covenants with the Collateral Agent
duly and punctually to pay or discharge all Secured Obligations which may from
time to time be or become due, owing, incurred or payable by the Company
(whether as principal or surety and whether or not jointly with another) to or
to the order of the Collateral Agent under, pursuant to or in connection with
the Loan Agreement and/or this Deed, as applicable, in each case at the times
when, and in the currency or currencies and in the manner in which, they are
expressed to be due, owing, incurred or payable herein or therein.

 

6.SECURITY

 

6.1Real Property

 

Subject to Clause 6.9 (Excluded Property), the Company hereby charges by way of
fixed continuing security to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to time, present and future, in and to all of its present
and future Material Real Property.

 

6.2Mortgages

 

Subject to Clause 6.9 (Excluded Property), the Company hereby assigns by way of
fixed continuing mortgage to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to

time, present and future, in, to, under and in respect of each of all its
present and future Investments.

 



13

 

 

6.3Fixed Charges

 

Subject to Clause 6.9 (Excluded Property), the Company hereby charges by way of
fixed continuing security to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to time, present and future, in, to and in respect of each
of the following:

 

(a)all funds from time to time standing to the credit of a Bank Account,
together with all entitlements to interest and other Related Rights from time to
time accruing to or arising in connection with sums;

 

(b)all present and future Book Debts and all its other present and future
negotiable instruments (other than any which are Investments);

 

(c)all present and future Equipment and all corresponding Related Rights;

 

(d)all present and future Intellectual Property Rights and all corresponding
Related Rights;

 

(e)all its present and future goodwill, present and future uncalled capital (if
any) and the benefit of all present and future licences, consents and
authorisations (statutory or otherwise) held or to be held by it in connection
with its business or the use of any Charged Assets (but excluding any licence
requiring the licensor's consent to the creation of Security Interests under the
Deed if such consent has not been obtained) and the right to receive all
compensation payable in respect thereof (but excluding, in all cases, the
Excluded Assets); and

 

(f)if not effectively assigned by Clause 6.4 (Assignment), all its rights, title
and interest in (and claims under) the Assigned Agreements and all corresponding
Related Rights.

 

6.4Assignment

 

(a)Subject to Clause 6.9 (Excluded Property) below, as further continuing
security for the payment of the Secured Obligations, the Company assigns
absolutely with full title guarantee to the Collateral Agent for the benefit of
the Secured Parties all its rights, title and interest, both present and future,
from time to time in and to each of the following assets:

 

(i)the proceeds of any Insurances and all Related Rights; and

 

(ii)the Assigned Agreements and all proceeds and claims arising from them,

 

(together, the “Assigned Assets”) provided that upon the Payment in Full, the
Collateral Agent will re-assign the relevant Assigned Assets to the Company (or
as it shall direct) without delay and in a manner satisfactory to the Company
(acting reasonably).

 



14

 

 

(b)To the extent that any Assigned Asset described in Clause 6.4(a)(i)
(Assignment) is not assignable, the assignment which that clause purports to
effect shall operate as an assignment of all present and future rights and
claims of the Company to any proceeds of such Insurances.

 

6.5Floating Charge

 

The Company hereby charges by way of floating charge and by way of further
continuing security to and in favour of the Collateral Agent for the discharge
and payment of the Secured Obligations all its right, title, interest and
benefit from time to time, present and future, in, to, under and in respect of
all its Assets (including all stock in trade), including any expressed to be
charged by any of the foregoing provisions of this Clause 6 (Security). The
floating charge created by this Clause 6.5 (Floating Charge) shall rank behind
all the fixed Security Interests created by or pursuant to this Deed to the
extent that they are valid and effective as fixed Security Interests but shall
rank in priority to any other Security Interests hereafter created by the
Company.

 

6.6Collection Bank Accounts

 

(a)The Company shall maintain the Collection Bank Accounts pursuant to and in
accordance with Section 3.01(e) (Letters of Credit) of the Loan Agreement with
the Collection Account Banks.

 

(b)The Collateral Agent shall have sole signing rights in relation to each
Collection Bank Account.

 

(c)Subject to Clause 6.6(c) (Collection Bank Accounts) below, the Collateral
Agent and the Company acknowledge and agree that the application of amounts
standing to the credit of any Collection Bank Account shall be governed by the
terms of the Loan Agreement and the Intercreditor Agreement.

 

(d)The Company shall not be entitled to:

 

(i)make, or direct the making of, any payments or withdrawals from any
Collection Bank Account;

 

(ii)direct the Collection Account Banks as regards the operation of any
Collection Bank Account (whether as to payments from the Collection Bank
Accounts or otherwise howsoever); and/or

 

(iii)close any of its Collection Bank Accounts or agree to any variation of the
rights or terms and conditions attaching to any of its Collection Bank Accounts,

 

without the prior written consent of the Collateral Agent (acting in its
absolute discretion).

 

(e)The Company shall as soon as reasonably practicable after becoming aware of
any change in any identifying details of any of its Collection Bank Accounts
(including its account number and sort code), provide details thereof to the
Collateral Agent .

 



15

 

 

(f)The Company irrevocably and unconditionally authorises the Collateral Agent,
without prior notice, from time to time to debit any Collection Bank Account in
accordance with the terms of the Loan Agreement.



 

(g)The Company shall, promptly after execution of this Deed, execute and deliver
to the Collateral Agent a Collection Account Notice on the relevant Collection
Account Bank and use reasonable endeavours to procure that such Collection
Account Bank signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in the Collection Account Notice (together
with any amendments requested by the Collection Account Bank which are
acceptable to the Collateral Agent (acting reasonably)) on the date of such
service.

 

(h)On the date of opening or acquiring a Collection Bank Account, serve a
Collection Account Notice on the relevant Collection Account Bank and use
reasonable endeavours to procure that such Collection Account Bank signs and
delivers to the Collateral Agent an acknowledgement substantially in the form
set out in the Collection Account Notice (together with any amendments requested
by the Collection Account Bank which are acceptable to the Collateral Agent
(acting reasonably)) on the date of such service.

 

6.7General Bank Accounts

 

Upon (and following) the occurrence of any Enforcement Event the Company shall,
upon receipt of notice from the Collateral Agent , (a) cease to be entitled to
make, or direct the making of, any payments or withdrawals from any General Bank
Account without the prior written consent of the Collateral Agent and (b) cease
to be entitled to direct the General Account Banks as regards the operation of
the Accounts (whether as to payments from the Accounts or otherwise howsoever).

 

6.8Full Title Guarantee

 

Each mortgage, assignment, charge or other disposition in favour of the
Collateral Agent referred to in the previous provisions of this Clause 6
(Security) is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

 

6.9Excluded Property

 

There shall be excluded from the security created by Clause 6 (Security) and
from the operation of Clause 14 (Further Assurances, Power of Attorney, etc.)
any Excluded Asset of the Company.

 

7.REDEMPTION OF SECURITY

 

7.1Upon Payment in Full, the Collateral Agent , at the request and cost of the
Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent .

 



16

 

 

7.2Notwithstanding the foregoing, the obligations of the Company under this Deed
shall automatically terminate and the Collateral Agent , at the request and cost
of the Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent , in
each case, to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

 

8.REPRESENTATIONS AND WARRANTIES

 

8.1The Company represents and warrants to the Collateral Agent that as of the
date of this Deed:

 

(a)it is a limited company duly incorporated and existing under the Companies
Act 1948 and has the power and authority to own its Assets and to carry on its
business and operations as now conducted;

 

(b)it has the power to enter into, and perform and comply with all the
obligations expressed to be assumed by it under, this Deed, and to create the
Charges;

 

(c)all corporate authority and any other actions, conditions and things
whatsoever required to be obtained, taken, fulfilled and done (including the
obtaining of any necessary consents) in order to enable the Company lawfully to
enter into, and perform and comply with all the obligations expressed to be
assumed by it under, this Deed, to ensure that those obligations are valid,
legal, binding and enforceable, to permit the creation of the Charges in
accordance with this Deed except, in each case (i) as may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding in equity or at law) and (ii) as to the enforceability of provisions
for indemnification and the limitations thereon arising as a matter of law or
public policy;

 

(d)the obligations of the Company under this Deed and (subject to all necessary
registrations thereof being made) the Charges are valid, legal, binding and
enforceable and, in the case of the Charges, have first priority and ranking
except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;

 

(e)its entry into, and performance of and compliance with the obligations
expressed to be assumed by it under this Deed, and the creation of the Charges
under this Deed, do not and will not (i) breach or violate any applicable
Requirement of Law, (ii) result in any breach or violation of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien prohibited under the Loan Agreement upon any of its
property or assets pursuant to the terms of any indenture, agreement or other
instrument to which it is party or by which any of its property or assets are
bound or to which it is subject, except for breaches, violations and defaults
that would not have a Material Adverse Effect, or (iii) violate any provision of
its organisational documents or by-laws;







 

17

 

 



(f)(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has good and valid rights in or the power to transfer the
Assets expressed to be mortgaged, assigned or charged by it under this Deed;

 

(g)no Security Interest (other than the Charges) or claim exists on, over or in
respect of any of the Assets, except those claims permitted by the Loan
Agreement;

 

(h)(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has not disposed of or sold or granted any lease, tenancy,
option or pre-emption right over or in respect of, any part of its right, title
or interest in, to or in respect of any of the Charged Assets, and it has not
agreed to do any of the foregoing, except, in each case, as permitted by the
Loan Agreement; and

 

(i)the Company's Centre of Main Interests is in the UK.

 

9.COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS,
PROTECTION

 

9.1Documents of Title

 

Without prejudice to Clause 14 (Further Assurances, Power of Attorney, etc.) the
Company shall, as soon as reasonably practicable, after execution of this Deed
(and in any event within 15 Business Days after execution of this Deed or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
or, if later, promptly upon receipt by it or on its behalf or for its account
(and in any event within 15 Business Days after such receipt or such later date
as may be agreed to by the Collateral Agent in its sole discretion), by way of
security for the Secured Obligations deliver to the Collateral Agent (or any
person nominated by the Collateral Agent to hold the same on its behalf
including any solicitors) all certificates representing Mortgaged Investments
and documents of title, certificates and other documents certificating or
evidencing ownership of or otherwise relating to the Mortgaged Investments
including transfers of Investments executed in blank.

 

9.2Negative Pledge

 

(a)The Company may only create, incur, assume or permit to exist a Security
Interest on any Charged Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

 

(b)The Company may only Dispose of any Charged Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

 



18

 

 

9.3Assets and Charges Generally

 

The Company shall:

 

(a)make all filings and registrations necessary for the creation, perfection,
preservation, protection or maintenance of the Charges except to the extent that
the Company is expressly permitted by the Loan Agreement or this Deed not to do
so;

 

(b)use commercially reasonable endeavours to obtain, in form and substance
satisfactory to the Collateral Agent (acting reasonably), as soon as practicable
and in any event within 45 days of the date of this Deed or, after the date of
this Deed, within 45 days of the date of acquisition of any Asset (or, in any
such case, such later date as may be agreed to by the Collateral Agent in its
sole discretion), any consents necessary to enable all the Assets of the Company
to be subject to effective Security Interests pursuant to Clause 6 (Security)
and the Asset concerned shall immediately upon obtaining any such consent become
subject to the fixed Charge under Clause 6.3 (Fixed Charges);

 

(c)maintain or keep or cause to be kept all of the Charged Assets in good and
substantial repair and, where applicable, good working order (wear and tear
excepted) so that its business carried on in connection therewith may be
conducted in the ordinary course, consistent with past practices, except in each
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

 

(d)in addition and without prejudice to any other provision of this Deed, not do
or suffer to be done anything which could materially prejudice the effectiveness
of any of the Charges or their priority under this Deed except as permitted by
the Loan Agreement or this Deed.

 

9.4Real Property

 

In addition and without prejudice to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company hereby irrevocably:

 

(a)consents to the registration of a restriction in the Proprietorship Register
relating to the title number or numbers under which the whole or any part of the
Legally Mortgaged Property is registered at HM Land Registry in the following
terms:

 

"except under an order of the Registrar no disposition or other dealing by the
proprietor of the land is to be registered or noted without the written consent
of the proprietor for the time being of the charge dated [ * * ] between [ * * ]
(1) and [ * * ] (2)";

 

(b)consents (in the case of any Real Property forming part of the Charged Assets
title to which is registered or registrable at HM Land Registry but which does
not form part of the Legally Mortgaged Property) to the registration of an
agreed notice by the Collateral Agent against the title or titles under which
such Real Property is registered; and

 



19

 

 

(c)authorises the Collateral Agent and/or any solicitors or other agent acting
on behalf of the Collateral Agent to complete, execute on the Company's behalf
and deliver to H. M. Land Registry any form (including Land Registry form RX1
and AN1), document or other information requested by H. M. Land Registry with
regard to either or both of the above.

 

9.5General Bank Accounts

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.) the
Company shall:

 

(a)promptly after execution of this Deed (or, if later, within 45 days (or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
of the opening of a new bank account), execute and deliver to the Collateral
Agent notices, substantially in the form set out in Part 1 of Schedule 4 (Form
of Notice of Charge for General Bank Accounts ) or such other form as the
Collateral Agent may reasonably require;

 

(b)use its reasonable endeavours to procure that each relevant bank, with whom a
General Bank Account is maintained, delivers to the Collateral Agent an
acknowledgement in writing substantially in the form attached to such notice
provided that if the Company has not been able to obtain such countersignature
and acknowledgement, any obligation to comply with this Clause 9.5(b) (General
Bank Accounts) shall cease after 180 days of the service of the relevant notice;
and

 

(c)save with the prior written consent of the Collateral Agent or as may be
permitted under the Loan Agreement, the Company shall not assign or otherwise
dispose of any rights, title or interest in any General Bank Account (and no
right, title or interest in relation to any such account or credit balance
maintained with the Collateral Agent shall be capable of assignment or
disposal).

 

9.6Insurance Policies

 

(a)The Company will, promptly after execution of this Deed (or, if later, within
45 days (or such later date as may be agreed to by the Collateral Agent in its
sole discretion) of the Company obtaining new Insurance Policy), execute and
deliver to the Collateral Agent (or procure delivery of) a notice of assignment
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies), in respect of each Insurance Policy detailed at Schedule 3
(Insurance Policies).

 

(b)In each case, the Company shall use reasonable endeavours to procure that
such insurer signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies) within twenty Business Days of such service provided that,
if the relevant Company has not been able to obtain such acknowledgment from the
relevant insurer any obligation to comply with this Clause shall cease twenty
Business Days following the date of service of the relevant Notice of
Assignment.

 



20

 

 

9.7Assigned Agreements

 

The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of receipt by the Company of an executed copy of any Assigned
Agreement) deliver to the Collateral Agent an executed but undated counterparty
notice, in the form set out in Schedule 5 (Form of Notice of Charge of Assigned
Agreements) and hereby irrevocably authorises the Collateral Agent to serve each
such notice of Assigned Agreement on the relevant counterparty upon the
occurrence of an Enforcement Event which is continuing.

 

9.8Charged Book Debts

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), at any
time after an Enforcement Event occurs the Company shall deliver to the
Collateral Agent promptly on reasonable request such documents relating to such
of the Book Debts as the Collateral Agent may reasonably specify.

 

9.9Mortgaged Investments

 

(a)Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company shall deposit with the Collateral Agent :

 

(i)transfers of the Mortgaged Investments (or declarations of trust in respect
of any Mortgaged Investments not in the Company's sole name) in each case duly
completed and executed by the Company or its nominee with the name of the
transferee, date and consideration left blank or, if the Collateral Agent so
reasonably requires, duly executed by the Company or its nominee in favour of
the Collateral Agent (or the Collateral Agent 's nominee) and stamped, and such
other documents as the Collateral Agent may reasonably require to enable the
Collateral Agent (or the Collateral Agent 's nominee) or, after the occurrence
and continuance of an Event of Default, any purchaser, to be registered as the
owner of, or otherwise obtain legal title to, the Mortgaged Investments; and

 

(ii)in respect of any Mortgaged Investment not held in the Company's name,
within 30 days (or such later date as may be agreed to by the Collateral Agent
in its sole discretion) after execution of this Deed or if later promptly after
it becomes entitled to the relevant Mortgaged Investment, use commercially
reasonable endeavours to request an irrevocable power of attorney, expressed to
be by way of security and executed and delivered as a deed by the relevant
nominee, appointing the Collateral Agent each Receiver and any Delegate the
attorney of the holder, in such form as the Collateral Agent may reasonably
require.

 



21

 

 

(b)Prior to such time as the Collateral Agent has, following the occurrence and
during the continuation of an Enforcement Event:

 

(i)notified the Company in writing that it has elected to exercise voting and
other rights relating to the Charged Assets in accordance with the terms of this
Deed, all voting and other rights relating to the Mortgaged Investments may be
exercised (or not exercised) by the Company as it directs provided that it shall
not exercise any such voting rights in a manner which would diminish the
effectiveness or enforceability of the Charges created under this Deed in any
material respect or restrict the transferability of the Charged Assets by the
Collateral Agent or any Receiver; and

 

(ii)notified the Company in writing that it has elected to collect any
dividends, distributions and other monies in accordance with the terms of this
Deed, the Company shall be entitled to receive and retain such dividends,
distributions and other monies paid on or derived from its Mortgaged
Investments.

 

(c)Following an Enforcement Event:

 

(i)the Collateral Agent or, as the case may be, any Receiver shall, upon written
notice to the Company, be entitled to exercise or direct the exercise of or
refrain from such exercise all voting and other rights now or at any time
relating to the Mortgaged Investments as it or he reasonably sees fit;

 

(ii)after receipt by the Company of written notice pursuant to Clause 9.9(c)(i),
the Company shall comply or procure the compliance with any reasonable direction
of the Collateral Agent or, as the case may be, any Receiver in respect of the
exercise of such rights and shall deliver to the Collateral Agent or, as the
case may be, any Receiver such forms of proxy or other appropriate forms of
authorisation the Collateral Agent or, as the case may be, any Receiver may
reasonably require with a view to enabling that person or its nominee to
exercise such rights; and

 

(iii)the Collateral Agent shall, upon written notice to the Company, be entitled
to receive and retain all dividends, interest and other distributions paid in
respect of the Mortgaged Investments and apply the same as provided by Clause 18
(Application of Moneys).

 

(d)This Clause 9.7 (Assigned Agreements) shall not apply to those Mortgaged
Investments which are held by the Company by way of temporary investments and
which the Collateral Agent has agreed in writing shall not be subject to this
Clause 9.7 (Assigned Agreements).

 



22

 

 

9.10Intellectual Property Rights

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company shall:

 

(a)promptly on the reasonable request by the Collateral Agent , execute and do
all acts, things and documents as the Collateral Agent may reasonably require to
record the Collateral Agent 's interest in any registers relating to any of the
Intellectual Property Rights; and

 

(b)not, save with the prior written consent of the Collateral Agent or as may be
permitted pursuant to the terms of the Loan Agreement, grant any registered user
agreement or licence or other right in relation to any such Intellectual
Property Rights or permit the use of such Intellectual Property Rights by any
person.

 

10.GENERAL COVENANTS

 

10.1The Company shall:

 

(a)at any time after an Enforcement Event, promptly give to the Collateral Agent
such information and evidence (and in such form) as the Collateral Agent may
from time to time reasonably request for the purpose of or with a view to
discharging the duties and rights vested in it under and in accordance with this
Deed or by operation of law; and

 

(b)not have its Centre of Main Interests situated, or permit its Centre of Main
Interests to be situated, outside the UK.

 

11.CRYSTALLISATION OF FLOATING CHARGE

 

11.1In addition and without prejudice to any other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, if at any time:

 

(a)an Event of Default occurs and is continuing; or

 

(b)the Collateral Agent (acting reasonably) considers that any of the Floating
Charged Assets, which is material to the context of the business as a whole, are
in danger of being seized or is otherwise in jeopardy,

 

the Collateral Agent may by notice in writing to the Company convert the
floating charge created by Clause 6.5 (Floating Charge) into a fixed charge as
regards any Floating Charge Assets as may be specified in that notice (and for
the avoidance of doubt, in the case of paragraph (b) above, only to the extent
that paragraph (b) applies to such Floating Charge Asset).

 

11.2In addition and without prejudice to any law or other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, the floating charge created by Clause 6.5 (Floating
Charge) shall without notice automatically be converted into a fixed charge
over:

 

(a)any Floating Charge Assets which become subject or continue to be subject to
any Security Interest in favour of any person other than the Collateral Agent or
which is/are the subject of any sale, transfer or other disposition, in either
case contrary to the covenants contained in this Deed or any of the other Loan
Documents, immediately prior to such actual or purported Security Interest
arising or such actual or purported sale, transfer or other disposition being
made; or



 



23

 

 

(b)any Floating Charge Assets affected by any attachment, distress, execution or
other legal process against such Floating Charge Asset, immediately prior to
such distress, attachment, execution or other legal process.

 

12.ENFORCEMENT

 

12.1The security constituted by this Deed shall, subject to any prohibition or
restriction imposed by law, become enforceable upon and at any time after an
Event of Default occurs and is continuing (an "Enforcement Event").

 

12.2At any time after an Enforcement Event, the Collateral Agent may (but shall
not be obliged to) enforce all or any part of the Charges at such time, on such
terms and in such manner as it thinks fit, and take possession of, hold or
dispose of all or any part of the Charged Assets, and may (whether or not it has
taken possession or appointed a Receiver or Administrator) exercise any rights
conferred by the Law of Property Act (as varied or extended by this Deed) on
mortgagees or by this Deed or otherwise conferred by law on mortgagees.

 

12.3Without prejudice to the generality of the foregoing, at any time after an
Enforcement Event, the Collateral Agent may (but shall not be obliged to) by
notice to the company in writing appropriate all or any part of the Charged
Assets which constitute financial collateral. If the Collateral Agent exercises
such power of appropriation:

 

(a)it shall determine the value of any Charged Asset appropriated which consists
of a financial instrument or a Credit Claim as at the time of exercise of that
power as the current value of the cash payment which it determines would be
received on a sale or other disposal of such Charged Asset effected for payment
as soon as reasonably possible after such time. Any such determination shall be
made by the Collateral Agent in a commercially reasonable manner (including by
way of an independent valuation); and

 

(b)any Charged Asset appropriated which constitutes cash and which is not
denominated in dollars shall be valued as if it were converted to dollars at the
rate certified by the Collateral Agent to be the spot rate of exchange for the
purchase of dollars with the currency of such cash as soon as practicable after
the appropriation thereof.

 

12.4The exercise by the Collateral Agent of its right of appropriation under
Clause 12.3 (Enforcement) of any part of the Charged Assets shall not prejudice
or affect any of the Collateral Agent 's rights and remedies in respect of the
remainder of the Charged Assets for any Secured Obligations which remain to be
paid or discharged.

 

13.CONTINUING SECURITY, OTHER SECURITY ETC.

 

13.1Subject to Clauses 7.1 (Redemption of Security) and 7.2 (Redemption of
Security), the Charges, covenants, undertakings and provisions contained in or
granted pursuant to this Deed shall remain in full force and effect as a
continuing security to the Collateral Agent for the Secured Obligations and
shall not be satisfied, discharged or affected by any intermediate payment or
settlement of account of all or part of the Secured Obligations (whether any
Secured Obligations remain outstanding thereafter) or any other act, event,
matter, or thing whatsoever.



 



24

 

 

13.2The Charges are cumulative, in addition to and independent of, and shall
neither be merged with nor prejudiced by nor in any way exclude or prejudice,
any other Security Interest, guarantee, indemnity, right of recourse or any
other right whatsoever which the Collateral Agent may now or hereafter hold or
have (or would apart from this Deed or the Charges hold or have) from the
Company or any other person in respect of any of the Secured Obligations.

 

13.3The restriction on consolidation of mortgages contained in section 93 of the
Law of Property Act shall not apply in relation to the Charges.

 

13.4If the Collateral Agent receives or is deemed to be affected by notice
(actual or constructive) of any Security Interest over any Charged Asset or if
an Insolvency Event occurs in relation to the Company:

 

(a)the Collateral Agent may open a new account or accounts with or on behalf of
the Company (whether or not it allows any existing account to continue) and, if
it does not, it shall nevertheless be deemed to have done so at the time it
received or was deemed to have received such notice or at the time that the
Insolvency Event occurred; and

 

(b)all payments made by the Company to the Collateral Agent after the Collateral
Agent received or is deemed to have received such notice or after such
Insolvency Event occurred shall be credited or deemed to have been credited to
the new account or accounts, and in no circumstances whatsoever shall operate to
reduce the Secured Obligations as at the time the Collateral Agent received or
was deemed to have received such notice or as at the time that such Insolvency
Event occurred.

 

13.5This Deed shall remain valid and enforceable notwithstanding any change in
the name, composition or constitution of the Collateral Agent or the Company or
any amalgamation or consolidation by the Collateral Agent or the Company with
any other corporation.

 

14.FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.

 

14.1The Company shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:

 

(a)creating, preserving, perfecting or protecting any of the Charges or the
first priority of any of the Charges;

 

(b)facilitating the enforcement of the Security created under this Deed or the
exercise of any rights vested in the Collateral Agent or any Receiver in
connection with this Deed; or

 

(c)providing more effectively to the Collateral Agent the full benefit of the
rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

 



25

 

 

including, without limitation, executing such assignments, transfers and
conveyances of the Charged Assets (whether in favour of the Collateral Agent ,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

 

14.2The Company irrevocably and by way of security appoints the Collateral Agent
and every Receiver jointly and also severally to be its attorney (with full
power to appoint substitutes and to sub-delegate, including power to authorise
the person so appointed to make further appointments) on behalf of the Company
and in its name or otherwise, and in such manner as the attorney may think fit,
after the occurrence of an Enforcement Event, to execute, deliver, perfect and
do any deed, document, act or thing (a) which the Collateral Agent or such
Receiver (or any such substitute or sub-delegate) may, reasonably consider
appropriate in connection with the exercise of any of the rights of the
Collateral Agent or such Receiver, or (b) which the Company is obliged to
execute or do under this Deed but has not executed or done in a timely manner
(including the execution and delivery of mortgages, assignments, transfers or
charges or notices or directions in relation to any of the Charged Assets).
Without prejudice to the generality of its right to appoint substitutes and to
sub-delegate, the Collateral Agent may appoint the Receiver as its substitute or
sub-delegate, and any person appointed the substitute or sub-delegate of the
Collateral Agent shall, in connection with the exercise of such power of
attorney, be the agent of the Company. The Company acknowledges that such power
of attorney is as regards the Collateral Agent and any Receiver granted
irrevocably and for value to secure proprietary interests in and the performance
of obligations owed to the respective donees within the meaning of the Powers of
Attorney Act 1971.

 

14.3The Company hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall do or purport to do in the exercise or
purported exercise of all or any of the rights referred to in this Clause 14
(Further Assurances, Power of Attorney, etc.) (save where any such attorney acts
with gross negligence or wilful misconduct or otherwise exceeds its rights under
this Clause 14 (Further Assurances, Power of Attorney, etc.)).

 

14.4References in Clause 14.1 (Further Assurances, Power of Attorney, etc.) and
Clause 14.2 (Further Assurances, Power of Attorney, etc.) to the Collateral
Agent or the Receiver shall include references to any Delegate.

 

15.THE COLLATERAL AGENT'S RIGHTS

 

15.1The Secured Obligations shall become due for the purposes of section 101 of
the Law of Property Act, and the statutory powers of sale and enforcement and of
appointing a Receiver which are conferred on the Collateral Agent under that Act
(as varied and extended by this Deed) and all other rights of a mortgagee
conferred by the Law of Property Act shall be deemed to arise, immediately after
execution of and in accordance with this Deed.

 

15.2Section 103 of the Law of Property Act shall not apply to this Deed and upon
the occurrence of an Enforcement Event the Charges shall become immediately
enforceable and the rights conferred by the Law of Property Act and this Deed
immediately exercisable by the Collateral Agent without the restrictions
contained in the Law of Property Act.



 



26

 

 

15.3At any time after an Enforcement Event occurs, the Collateral Agent shall,
in addition to the powers of leasing and accepting surrenders of leases
conferred by section 99 and 100 of the Law of Property Act, have power to make
any lease or agreement to lease at a premium or otherwise, accept surrenders of
leases and grant options, in each case on any terms and in any manner the
Collateral Agent thinks fit without needing to comply with any restrictions
imposed by such sections or otherwise.

 

15.4In making any sale or other disposal of any Charged Assets or making any
acquisition in exercise of their respective rights, the Collateral Agent or any
Receiver may do so for such consideration (including cash, shares, debentures,
loan capital or other securities whatsoever, consideration fluctuating according
to or dependent on profit or turnover, and consideration whose amount is to be
determined by a third party, and whether such consideration is receivable in a
lump sum or by instalments) and otherwise on such terms and conditions and in
such manner as it or he reasonably thinks fit, and may also grant any option to
purchase and effect exchanges.

 

15.5The Collateral Agent may at any time delegate to any person either generally
or specifically, on such terms and conditions (including power to sub-delegate)
and in such manner as the Collateral Agent reasonably thinks fit, any rights
(including the power of attorney) from time to time exercisable by the
Collateral Agent under or in connection with this Deed. No such delegation shall
preclude the subsequent exercise by the Collateral Agent of such right or any
subsequent delegation or revocation thereof.

 

15.6The Collateral Agent may, at any time and from time to time and without
prejudice to the Collateral Agent 's other rights, set off any Secured
Obligations (to the extent beneficially owned by the Collateral Agent) against
any obligation or liability (matured or not and whether actual or contingent)
owing by the Collateral Agent to, or any amount and sum held or received or
receivable by it on behalf or to the order of, the Company or to which the
Company is beneficially entitled (such rights extending to the set off or
transfer of all or any part of any credit balance on any such account, whether
or not then due and whatever the place of payment or booking branch, in or
towards satisfaction of any Secured Obligations) to the extent permitted under
both the Loan Agreement and any applicable Requirements of Law. For that
purpose, if any of the Secured Obligations is in a different currency from such
obligation, liability, amount or sum (including credit balance), the Collateral
Agent may effect any necessary conversion at its then prevailing spot rates of
exchange (as conclusively determined by the Collateral Agent) and may pay out
any additional sum which the UK or any other governmental or regulatory body of
any jurisdiction may require, as a matter of law, the Collateral Agent to pay in
respect of such conversion. The Collateral Agent may in its absolute discretion
(in good faith) estimate the amount of any liability of the Company which is
unascertained or contingent and set off such estimated amount, and no amount
shall be payable by the Collateral Agent to the Company unless and until Payment
in Full. The Collateral Agent shall not be obliged to exercise any of its rights
under this Clause, which shall be without prejudice and in addition to any
rights of set-off, combination of accounts, bankers' lien or other right to
which it is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 



27

 

 

15.7Until Payment in Full, the Collateral Agent or the Receiver (as appropriate)
may at any time credit to and retain in an interest bearing suspense account,
for such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

 

15.8If, after the occurrence of an Enforcement Event, the Company for any reason
fails to observe or punctually to perform or to procure the observance or
punctual performance of any of the obligations expressed to be assumed by it to
the Collateral Agent under this Deed, the Collateral Agent shall have the right
(but shall not be obliged), on behalf of or in the name of the Company or
otherwise, to perform the obligation and to take any steps which the Collateral
Agent may reasonably consider appropriate with a view to remedying, or
mitigating the consequences of, the failure, but the exercise of this right, or
the failure to exercise it, shall in no circumstances prejudice the Collateral
Agent 's rights under this Deed or otherwise or constitute the Collateral Agent
a mortgagee in possession.

 

16.APPOINTMENT OF ADMINISTRATOR

 

16.1Paragraph 14 of Schedule B1 to the Insolvency Act applies to the floating
charge created hereunder.

 

16.2Subject to any relevant provisions of the Insolvency Act, the Collateral
Agent may, by any instrument or deed of appointment, appoint one or more persons
to be the Administrator of the Company at any time after:

 

(a)the occurrence of an Enforcement Event; or

 

(b)being requested to do so by the Company; or

 

(c)any application having been made to the court for an administration order
under the Insolvency Act; or

 

(d)any person having ceased to be an Administrator as a result of any event
specified in paragraph 90 of Schedule B1 to the Insolvency Act; or

 

(e)any notice of intention to appoint an Administrator having been given by any
person or persons entitled to make such appointment under the Insolvency Act.

 

16.3Where any such appointment is made at a time when an Administrator continues
in office, the Administrator shall act either jointly or concurrently with the
Administrator previously appointed hereunder, as the appointment specifies.

 

16.4Subject to any applicable order of the Court, the Collateral Agent may
replace any Administrator, or seek an order replacing the Administrator, in any
manner allowed by the Insolvency Act.

 

16.5Where the Administrator was appointed by the Collateral Agent under
paragraph 14 of Schedule B1 to the Insolvency Act, the Collateral Agent may, by
notice in writing to the Company, replace the Administrator in accordance with
paragraph 92 of Schedule B1 to the Insolvency Act.

 



28

 

 

16.6Every such appointment shall take effect at the time and in the manner
specified by the Insolvency Act.

 

16.7If at any time and by virtue of any such appointment(s) any two or more
persons shall hold office as Administrators of the same assets or income, such
Administrators may act jointly or concurrently as the appointment specifies so
that, if appointed to act concurrently, each one of such Administrators shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the functions conferred on an
Administrator by the Insolvency Act.

 

16.8Every such instrument, notice or deed of appointment, and every delegation
or appointment by the Collateral Agent in the exercise of any right to delegate
its powers herein contained, may be made in writing under the hand of any
manager or officer of the Collateral Agent or any other authorised person or of
any Delegate.

 

16.9Every Administrator shall have all the powers of an administrator under the
Insolvency Act.

 

16.10In exercising his functions hereunder and under the Insolvency Act, the
Administrator acts as agent of the Company and does not act as agent of the
Collateral Agent .

 

16.11Every Administrator shall be entitled to remuneration for his services in
the manner fixed by or pursuant to the Insolvency Act or the Insolvency Rules.

 

17.RECEIVER

 

17.1None of the restrictions imposed by the Law of Property Act in relation to
the appointment of receivers or the giving of notice or otherwise shall apply.
At any time and from time to time upon or after request by the Company or the
occurrence of an Enforcement Event, the Collateral Agent may, and in addition to
all statutory and other powers of appointment or otherwise, by any instrument or
deed signed under the hand of any manager or officer of the Collateral Agent or
any other authorised person or of any Delegate, appoint such person or persons
(including an officer or officers of the Collateral Agent) as it reasonably
thinks fit to be Receiver or Receivers (to act jointly and/or severally as the
Collateral Agent may specify in the appointment) of (a) any Fixed Charge Asset
or Assets, and/or (b) any Floating Charge Asset or Assets, so that each one of
such Receivers shall be entitled (unless the contrary shall be stated in any
deed(s) or other instrument(s) appointing them) to exercise individually all the
powers and discretions conferred on the Receivers. If any Receiver is appointed
of only part of the Charged Assets, references to the rights conferred on a
Receiver by any provision of this Deed shall be construed as references to that
part of the Charged Assets or any part thereof.

 

17.2The Collateral Agent may appoint any Receiver on any terms the Collateral
Agent reasonably thinks fit. The Collateral Agent may by any instrument or deed
signed under the hand of any manager or officer of the Collateral Agent or any
other authorised person or any Delegate (subject to section 62 of the Insolvency
Act) remove a Receiver appointed by it whether or not appointing another in his
place, and may also appoint another Receiver to act with any other Receiver or
to replace any Receiver who resigns, retires or otherwise ceases to hold office.

 



29

 

 

17.3The exclusion of any part of the Charged Assets from the appointment of any
Receiver shall not preclude the Collateral Agent from subsequently extending his
appointment (or that of the Receiver replacing him) to that part or appointing
another Receiver over any other part of the Charged Assets.

 

17.4Any Receiver shall, so far as the law permits, be the agent of the Company
and (subject to any restriction or limitation imposed by applicable law) the
Company shall be solely responsible for his remuneration and his acts, omissions
or defaults and solely liable on any contracts or engagements made, entered into
or adopted by him and any losses, liabilities, costs, charges and expenses
incurred by him; and in no circumstances whatsoever shall the Collateral Agent
be in any way responsible for or incur any liability in connection with any
Receiver's acts, omissions, defaults, contracts, engagements, Losses,
liabilities, costs, charges, expenses, misconduct, negligence or default, save,
in each case, in circumstances where the liability arises as a direct result of
the Receiver’s gross negligence or wilful misconduct. If a liquidator of the
Company is appointed, the Receiver shall act as principal and not as agent for
the Collateral Agent.



 

17.5Subject to section 36 of the Insolvency Act, the remuneration of any
Receiver may be fixed by the Collateral Agent without being limited to the
maximum rate specified by sections 109(6) of the Law of Property Act (and may be
or include a commission calculated by reference to the gross amount of all money
received or otherwise and may include remuneration in connection with claims,
actions or Proceedings made or brought against the Receiver by the Company or
any other person or the performance or discharge of any obligation imposed upon
him by statute or otherwise), but such remuneration shall be payable by the
Company alone; and the amount of such remuneration may be debited by the
Collateral Agent from any account of the Company but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Charged Assets
under the Charges. Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time reasonably
agree or failing such agreement as the Collateral Agent reasonably determines.

 

17.6Any Receiver may be invested by the Collateral Agent with such of the
powers, authorities and discretions exercisable by the Collateral Agent under
this Deed as the Collateral Agent may reasonably think fit. Without prejudice to
the generality of the foregoing, any Receiver shall (subject to any restrictions
in his appointment) have in relation to the Relevant Charged Assets, in each
case in the Company's name or his own name and on such terms and in such manner
as he sees fit, all the rights referred to in Schedule 1 (and where applicable
Schedule 2) of the Insolvency Act; all rights of the Collateral Agent under this
Deed; all the rights conferred by the Law of Property Act on mortgagors,
mortgagees in possession and receivers appointed under the Law of Property Act;
all rights of an absolute beneficial owner including rights to do or omit to do
anything the Company itself could do or omit; and all rights to do all things
the Receiver considers necessary, desirable or incidental to any of his rights
or exercise thereof including the realisation of any Relevant Charged Assets and
getting in of any Assets which would when got in be Relevant Charged Assets.

 

17.7The Collateral Agent shall not (save only to the extent caused by its own
negligence, fraud, wilful misconduct, breach of trust or breach of any
obligation of the Collateral Agent hereunder) be liable for any losses or
damages arising from any exercise of his authorities, powers or discretions by
any Receiver.



 



30

 

 

17.8The Collateral Agent may from time to time and at any time require any
Receiver to give security for the due performance of his duties as such Receiver
and may fix the nature and amount of the security to be so given but the
Collateral Agent shall not be bound in any case to require any such security.

 

18.APPLICATION OF MONEYS

 

All moneys realised, received or recovered by the Collateral Agent or any
Receiver shall be applied in accordance with the terms of the Loan Agreement.

 

19.PROTECTION OF THIRD PARTIES

 

19.1Without prejudice to any other provision of this Deed, the Secured
Obligations shall become due for the purposes of section 101 of the Law of
Property Act, and the statutory powers of sale and enforcement and of appointing
a Receiver which are conferred upon the Collateral Agent (as varied and extended
by this Deed) and all other rights of a mortgagee conferred by the Law of
Property Act shall in favour of any purchaser be deemed to arise and be
exercisable, immediately after the execution of and in accordance with this
Deed.

 

19.2No purchaser from, or other person dealing with, the Collateral Agent , any
Receiver or any Delegate shall be concerned to enquire whether any event has
happened upon which any of the rights which they have exercised or purported to
exercise under or in connection with this Deed, the Law of Property Act or the
Insolvency Act has arisen or become exercisable, whether the Secured Obligations
remain outstanding, whether any event has happened to authorise the Collateral
Agent , any Receiver or any Delegate to act, or whether the Receiver is
authorised to act, whether any consents, regulations, restrictions or directions
relating to such rights have been obtained or complied with, or otherwise as to
the propriety, regularity or validity of the exercise or purported exercise of
any such right or as to the application of any moneys borrowed or raised or
other realisation proceeds; and the title and position of a purchaser or such
person shall not be impeachable by reference to any of those matters and the
protections contained in sections 104 to 107 of the Law of Property Act, section
42(3) Insolvency Act or any other legislation from time to time in force shall
apply to any person purchasing from or dealing with a Receiver, the Collateral
Agent or any Delegate.

 

19.3The receipt of the Collateral Agent or the Receiver or any Delegate shall be
an absolute and conclusive discharge to a purchaser or such person and shall
relieve him of any obligation to see to the application of any moneys paid to or
by the direction of the Collateral Agent or the Receiver.

 

19.4In Clauses 19.1 (Protection of Third Parties) to 19.3 (Protection of Third
Parties) above, "purchaser" includes any person acquiring a lease of or Security
Interest over, or any other interest or right whatsoever in respect of, any
Charged Assets.

 

20.PROTECTION OF COLLATERAL AGENT AND RECEIVER

 

20.1In no circumstances (whether by reason of the creation of the Charges or the
entry into or taking possession of any Charged Assets or for any other reason
whatsoever and whether as mortgagee in possession or on any basis whatsoever)
shall the Collateral Agent or any Receiver:



 



31

 

 

(a)be liable to the Company or any other person in respect of any cost, charge,
expense, liability, Loss or damage arising out of the exercise, or attempted or
purported exercise of, or the failure to exercise, any of their respective
rights in accordance with this Deed, or arising out of the realisation of any
Charged Assets or the manner thereof or arising out of any act, default,
omission or misconduct of the Collateral Agent or any Receiver in relation to
the Charged Assets or otherwise in connection with this Deed, save only to the
extent such cost, charge, expense, liability, Loss or damage has been found by a
final non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of its or his own gross negligence, wilful misconduct or
unlawful conduct; or

 

(b)be liable to account to the Company or any other person for anything in
connection with this Deed except (after Payment in Full) the Collateral Agent 's
or Receiver's own actual receipts which have not been paid or distributed to the
Company or to any other person who at the time of payment the Collateral Agent
or Receiver as the case may be was entitled thereto.

 

For the avoidance of doubt, neither the Collateral Agent nor any Receiver shall
by virtue of this Clause 20.1 (Protection of Collateral Agent and Receiver) owe
any duty of care or other duty to any person which it would not owe absent this
Clause 20.1 (Protection of Collateral Agent and Receiver).

 

20.2Without prejudice to Clause 20.1 (Protection of Collateral Agent and
Receiver), so far as permitted by law the entry into possession of any of the
Charged Assets (including by an Administrator) shall not render the Collateral
Agent or any Receiver liable to account as mortgagee in possession or to be
liable for any Loss on realisation or for any default or omission for which a
mortgagee in possession might otherwise be liable in respect of any of the
Charged Assets; and if the Collateral Agent or any Receiver takes possession of
the Charged Assets, it or he may at any time relinquish such possession. In
particular without prejudice to the generality of the foregoing the Collateral
Agent shall not become liable as mortgagee in possession by reason of viewing
the state of repair or repairing any of the Company's Assets.

 

20.3The preceding provisions of this Clause 20 (Protection of Collateral Agent
and Receiver) applying to the Collateral Agent or any Receiver shall apply
mutatis mutandis to any Delegate and to any officer, employee or agent of the
Collateral Agent , any Receiver and any Delegate.

 

21.COSTS, EXPENSES AND INDEMNITY

 

21.1The Company shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc) of the Loan Agreement.

 

21.2The Company shall indemnify each Receiver and Delegate and their respective
officers, employees and agents to the extent that and in the manner in which the
Borrowers indemnify the Indemnitees under Section 11.04 (Indemnity) of the Loan
Agreement. Each Relevant Person may rely on this Clause 21.2 (Costs, Expenses
and Indemnity) in accordance with the Contracts (Rights of Third Parties) Act
1999 but subject to Clause 25 (Third Parties).



 



32

 

 

22.CONSENTS, VARIATIONS, WAIVERS AND RIGHTS

 

(a)No consent or waiver in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Collateral Agent . Any consent or waiver by the Collateral Agent under
this Deed may be given subject to any conditions the Collateral Agent reasonably
thinks fit and shall be effective only in the instance and for the purpose for
which it is given. No failure by the Collateral Agent or any Receiver to
exercise or delay in exercising any right provided by law or under this Deed
shall operate to impair the same or be construed as a waiver of it. No single or
partial exercise of any such right shall prevent any further or other exercise
of the same or the exercise of any other right. No waiver of any such right
shall constitute a waiver of any other right. The rights provided in this Deed
are cumulative and not exclusive of any rights, provided by law.

 

(b)No amendment or variation in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Company and the Collateral Agent .

 

23.PARTIAL INVALIDITY

 

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired and if any part of the Charges is invalid or
unenforceable in any respect for any reason, no other Charges shall be affected
or impaired.

 

24.COUNTERPARTS

 

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

 

25.THIRD PARTIES

 

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 



33

 

 



26.DETERMINATIONS

 

A determination as to any amount payable which the Collateral Agent or any
Receiver may make under this Deed in good faith shall (save in the case of
manifest error) be conclusive.

 

27.ASSIGNMENT

 

27.1The Company shall not (whether by way of security or otherwise howsoever) be
entitled to assign, grant an equitable interest in or transfer and declare
itself a trustee of all or any of its rights, interests or obligations
hereunder, except as permitted under the Loan Agreement (save with respect to
its rights and benefits which shall be assigned or to be assigned to the
Collateral Agent under this Deed).

 

27.2The Collateral Agent may at any time assign or transfer, in accordance with
the Loan Agreement, all or any part of its rights or interests under this Deed
or the Charges to any person who succeeds to its role as security agent or
collateral agent under the Loan Agreement.

 

27.3Subject to Section 11.06 (Confidentiality) of the Loan Agreement, the
Collateral Agent may disclose to an actual or proposed successor, assignee or
transferee any information the Collateral Agent reasonably considers appropriate
regarding any provision of this Deed or other Loan Documents and the Company
which it considers appropriate for the purposes of the proposed assignment or
transfer.

 

28.NOTICES

 

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement. Any notice delivered to the
Parent or the Borrowers on behalf of the Company shall be deemed to have been
delivered to the Company.

 

29.GOVERNING LAW AND JURISDICTION

 

29.1Governing law

 

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

29.2Jurisdiction

 

(a)Each party irrevocably agrees that:

 

(i)the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;

 

(ii)any Proceedings may be taken in the English courts;

 

(iii)any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.

 



34

 

 

(b)Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 29 (Governing Law and Jurisdiction).

 

(c)Nothing in this Clause 29 (Governing Law and Jurisdiction) shall limit any
party's right to take Proceedings against the other party in any other
jurisdiction or in more than one jurisdiction concurrently.

 

(d)This jurisdiction agreement is not concluded for the benefit of only one
party.

 

[Signature pages follow]

 



35

 



 

IN WITNESS WHEREOF the parties hereto have caused this Deed to be executed and
delivered as a deed on the day and year first before written.

 

Executed as deed by WEATHERFORD ) U.K. LIMITED acting by a director, ) in the
presence of: )

 



          Director  Witness      Name:  Name:         Occupation:        
Address:

 



[Signtature page to LC Weatherford U.K. Limited Deed of Charge]



 



 

 



 

COLLATERAL AGENT

 

Executed as a deed by DEUTSCHE BANK ) TRUST COMPANY AMERICAS ) acting by
.......................................................... )
.......................................................................... )
who, in accordance with the laws of the territory ) in which Deutsche Bank Trust
Company Americas ) is incorporated, is/are acting under its authority )

 



    Authorised signatory       Name:           Authorised signatory       Name:
 

 



[Signtature page to LC Weatherford U.K. Limited Deed of Charge]



 



 

 



 

 

SCHEDULE 1

BANK ACCOUNTS

 

PART 1 – GENERAL BANK ACCOUNTS

 

[Redacted.]

 



 37 

 

 

PART 2 – COLLECTION BANK ACCOUNT

 

[Redacted.]

 



 38 

 

 

SCHEDULE 2
ASSIGNED AGREEMENTS

 

Date of Relevant Contract Parties Details of Relevant
Contract 31 July 2018

Weatherford U.K. Limited

 

Total E&P U.K. Limited

Completion Services 10 August 2016

Weatherford U.K. Limited

 

Total E&P U.K. Limited

Drilling Services 18 September 2017

Weatherford U.K. Limited

 

Total E&P U.K. Limited

Casing and Tubular Running Services 20 December 2017

Weatherford U.K. Limited

 

Total E&P U.K. Limited

Managed Pressure Drilling Services 1 November 2019

Weatherford U.K. Limited

 

Total E&P U.K. Limited

Drilling Related Fishing, Milling & Thru-Tubing Fishing Services 1 September
2019

Weatherford U.K. Limited

 

Shell U.K. Limited

High Pressure High Temperature Drilling Services 1 March 2017

Weatherford U.K. Limited

 

Shell U.K. Limited

Heavy Duty Wireline Fishing 1 May 2012

Weatherford U.K. Limited

 

CNOOC Petroleum U.K. Limited

Tubular Running Services 1 May 2012

Weatherford U.K. Limited

 

CNOOC Petroleum U.K. Limited

Drilling Rental Tools 1 May 2012

Weatherford U.K. Limited

 

CNOOC Petroleum U.K. Limited

Fishing and Re-Entry Services

 



 39 

 

 

Date of Relevant Contract Parties Details of Relevant
Contract 1 December 2011

Weatherford U.K. Limited

 

CNOOC Petroleum U.K. Limited

Sand Control, PDMS and Liner Hanger 1 July 2009

Weatherford U.K. Limited

 

BP Exploration Operating Company Limited

Completion Equipment and Services 1 June 2010

Weatherford U.K. Limited

 

BP Exploration Operating Company Limited

Tubular Running Services 1 November 2015

Weatherford U.K. Limited

 

Apache North Sea Limited

Casing and Tubular Running Services 25 September 2016

Weatherford U.K. Limited

 

Apache North Sea Limited

Drilling Jar and Accelerator Rental Tools 1 August 2016

Weatherford U.K. Limited

 

Apache North Sea Limited

Liner Hanger Systems and Associated Services

 



 40 

 

 

SCHEDULE 3

INSURANCE POLICIES

 



[Redacted.]

 



 41 

 

 

SCHEDULE 4

FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS

 

PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS

 

To:     [Name of General Account Bank]

 

Date: [•]

 

Dear Sirs,

 

We hereby give you irrevocable notice that we (the "Company") have charged to
Deutsche Bank Trust Company Americas (the "Collateral Agent") all of our right,
title, interest and benefit in, to and under account numbers [•] and [•],
account name [•] (including any renewal or redesignation thereof) including all
moneys standing to the credit of that account from time to time (the
"Accounts"). This charge is subject, and without prejudice, to the charge to the
Collateral Agent of all our right, title and interest in and to the monies from
time to time standing to the credit of the Accounts pursuant to the ABL deed of
charge and assignment dated [5] December 2019, notice of which was given to you
by a notice dated [●] (the “ABL Deed of Charge and Assignment Notice”).

 

1.We irrevocably authorise and instruct you:

 

(a)to hold all monies from time to time standing to the credit of the Accounts
to the order of the Collateral Agent and to pay all or any part of those monies
to the Collateral Agent (or as it may direct) promptly following receipt of
written instructions from the Collateral Agent to that effect; and

 

(b)to disclose to the Collateral Agent any information relating to the Company
and the Accounts which the Collateral Agent may from time to time request you to
provide.

 

2.We also advise you that:

 

(a)the Company may make withdrawals from the Accounts and you may continue to
deal with the Company until such time as the Collateral Agent shall notify you
(with a copy to the Company) in writing that its permission is withdrawn; and

 

(b)the provisions of this notice may only be revoked or varied with the prior
written consent of the Collateral Agent .

 

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy of this notice and returning it to the Collateral Agent .

 



 42 

 

 

Schedule

 



Customer Account Number Sort Code Status         [●] [●] [●] Not blocked

 

 

Yours faithfully,

 

  

for and on behalf of

Weatherford U.K. Limited

 



 43 

 

 

[On copy only:]

 

To:Deutsche Bank Trust Company Americas [•]    Attention:[•]    Date:[•]

 

At the request of the Collateral Agent and the Company we acknowledge receipt of
a notice of charge in the terms set out above in respect of the Accounts (as
described in those terms).

 

We confirm that we will comply with the term of that notice.

 

We further confirm that:

 

(a)the balance standing to the Accounts at today's date is [•], no fees or
periodic charges are payable in respect of the Accounts and there are no
restrictions on the payment of the credit balance on the Accounts (except, in
the case of a time deposit, the expiry of the relevant period) or on the
assignment of the Accounts to the Collateral Agent or any third party;

 

(b)except for the ABL Deed of Charge and Assignment Notice, we have not received
notice of any previous assignments of, charges or other security interests over,
or trusts in respect of, any of the rights, title, interests or benefits in, to,
under or in respect of the Accounts;

 

(c)we will not, save with the Collateral Agent 's prior written consent,
exercise any right of combination, consolidation or set-off which we may have in
respect of the Accounts; and

 

(d)after receipt of the notification referred to in paragraph 2(a) of the notice
above, we will act only in accordance with the instructions given by persons
authorised by the Collateral Agent and we shall send all statements and other
notices given by us relating to the Accounts to the Collateral Agent.

 

For and on behalf of [name of account-holding bank]

 

By:         Dated: [Ÿ] 

 



 44 

 

 

PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS

 

Form of Notice of Charge for Collection Bank Accounts

 

 

Dated:

 

To: Barclays Bank PLC   Barclays, Level 10, 1 Churchill Place, Canary Wharf,
London, E14 5HP       Attention: Simon Clark 

 

Dear Sirs,

 

Weatherford U.K. Limited (the Company) hereby gives notice to Barclays Bank PLC
(the Bank) that by a deed of charge and assignment dated [•] (the Deed), the
Company charged to Wells Fargo Bank N.A., London Branch as collateral agent (the
Collateral Agent) by way of first fixed charge all the Company’s rights, title,
interest and benefit in and to the following account(s) held with the Bank and
all amounts standing to the credit of such account from time to time:

 

Account No. [•], sort code [•]-[•]-[•];

 

(the Blocked Account).

 

Please acknowledge receipt of this letter by returning a copy of the attached
letter on the Bank’s headed notepaper with a receipted copy of this notice
forthwith, to Wells Fargo Bank N.A., London Branch, 8th Floor, 33 King William
Street, London, EC4R 9AT Attention: Portfolio Manager – [•] and to the Company
at the address given above.

 

The attached acknowledgement letter constitutes our irrevocable instruction to
you. Without prejudice to the generality thereof, we hereby acknowledge the
provisions of the acknowledgement letter in its entirety and agree in your
favour to be bound by the limitations on your responsibility under paragraph (i)
of the acknowledgment letter, in each case as if we had signed it in your
favour.

 

Yours faithfully

 

  



for and on behalf of
Weatherford U.K. Limited

 



 45 

 

 

[TO BE PRINTED ON RELEVANT BARCLAYS ENTITY LETTERHEAD]

 

To:

Wells Fargo Bank N.A., London Branch

8th Floor

33 King William Street

London

EC4R 9AT

 

(the “Chargee”)

 

and

 

Weatherford U.K. Limited

Gotham Road, East Leake

Loughborough

Leicestershire

LE12 6JX

 

(the “Chargor”)

 

Dear All

 

Notice of charge dated                          20[XX] (the “Notice”) relating
to the creation of security interest by the Chargor in favour of the Chargee in
respect of the account as set out in the Notice

 

We refer to the Notice relating to the account, details of which are set out
below (the “Account”):1

 

ACCOUNT HOLDER ACCOUNT NUMBER SORT CODE                  

 

We confirm that:

 

1.we will block the Account and not permit any further withdrawals by the
Chargor unless and until we receive and acknowledge a notice from the Chargee
informing us otherwise. Please note that we will not be able to permit
withdrawals from the Account in accordance with the instructions of the Chargee
unless and until it has provided a list of authorised signatories confirming
which persons have authority on behalf of the Chargee to operate the Account and
the Account will remain blocked and non- operational until that time;

 



 



1 Only include account details where these were also included in the Notice

 



 46 

 

 

2.to the best of our knowledge and belief the business team responsible for the
Account has not, as at the date of this acknowledgement, received any notice
that any third party has any right or interest whatsoever in or has made any
claim or demand or taking any action whatsoever against the Account and / or the
debts represented thereby, or any part of any of it or them; and

 

3.we are not, in priority to the Chargee, entitled to combine the Account with
any other account or to exercise any right of set-off or counterclaim against
money in the Account in respect of any sum owed to us provided that,
notwithstanding any term of the Notice:    

a.we shall be entitled at any time to deduct from the Account any amounts to
satisfy any of our or the Chargor’s obligations and / or liabilities incurred
under the direct debit scheme or in respect of other unpaid sums in relation to
cheques and payment reversals; and

b.our agreement in this Acknowledgement not to exercise any right of combination
of accounts, set-off or lien over any monies standing to the credit of the
Account in priority to the Chargee, shall not apply in relation to our standard
bank charges and fees and any cash pooling arrangements provided to the Chargor;
and

 

4.we will disclose to the Chargee any information relating the Account which the
Chargee may from time to time request us to provide.

 

We do not confirm or agree to any of the other matters set out in the Notice.

 

Our acknowledgement of the Notice is subject to the following conditions:

 

1.we shall not be bound to enquire whether the right of any person (including,
but not limited to, the Chargee) to withdraw any monies from the Account has
arisen or be concerned with (A) the propriety or regularity of the exercise of
that right or (B) be responsible for the application of any monies received by
such person (including, but not limited to, the Chargee);

 

2.we shall have no liability to the Chargee relating to the Account whatsoever,
including, without limitation, for having acted on instructions of the Chargee
which on their face appear to be genuine, which comply with the terms of this
notice and which otherwise comply with the Chargee’s latest list of signatories
held by us or relevant electronic banking system procedures in the case of an
electronic instruction, and

 

3.we shall not be deemed to be a trustee for the Chargor or the Chargee of the
Account.

 



 47 

 

 

This letter and any non-contractual obligations arising out of or in connection
with this letter are governed by the laws of England and Wales.

 

Yours faithfully

 

 

Name:

Position:

For and on behalf of Barclays Bank PLC

Dated

 



 48 

 

 

SCHEDULE 5

FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS

 



To: [Insert name and address of relevant party] 



 

Date: [•]

 

Dear Sirs

 

RE: [describe assigned agreement] dated [●] between you and Weatherford U.K.
Limited (the "Company")

 

1.We give notice that, by a deed of charge and assignment dated [●] (the
"Deed"), we have assigned to Deutsche Bank Trust Company Americas (the
"Collateral Agent") as Collateral Agent for certain banks and others all our
present and future right, title and interest in and to [insert details of
Assigned Agreement] (together with any other agreement supplementing or amending
the same, the "Agreement") including all rights and remedies in connection with
the Agreement and all proceeds and claims arising from the Agreement. This
charge and assignment is subject, and without prejudice, to the charge and
assignment to the Collateral Agent of all our right, title and interest in the
Agreement pursuant to the ABL deed of charge and assignment dated [5] December
2019, notice of which was given to you by a notice dated [●] (the “ABL Deed of
Charge and Assignment Notice”).

 

2.Following receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred (but
not at any other time) the Company instructs you:

 

(a)to disclose to the Collateral Agent at our expense (without any reference to
or further authority from us and without any enquiry by you as to the
justification for such disclosure), such information relating to the Agreement
as the Collateral Agent may from time to time request;

 

(b)to hold all sums from time to time due and payable by you to us under the
Agreement to the order of the Collateral Agent ;

 

(c)to pay or release all or any part of the sums from time to time due and
payable by you to us under the Agreement only in accordance with the written
instructions given to you by the Collateral Agent from time to time;

 

(d)to comply with any written notice or instructions in any way relating to, or
purporting to relate to, the Deed or the Agreement or the debts represented
thereby which you receive at any time from the Collateral Agent without any
reference to or further authority from us and without any enquiry by you as to
the justification for or validity of such notice or instruction; and

 

(e)to send copies of all notices and other information given or received under
the Agreement to the Collateral Agent .

 

3.You may continue to deal with us in relation to the Agreement until you review
a written notice from the Collateral Agent specifying that an Enforcement Event
(as defined in the Deed) has occurred. Following the receipt by you of such a
written notice, we are not permitted to receive from you, otherwise than through
the Collateral Agent , any amount in respect of or on account of the sums
payable to us from time to time under the Agreement or to agree any amendment or
supplement to, or waive any obligation under, the Agreement without the prior
written consent of the Collateral Agent .

 



 49 

 

 

4.This notice may only be revoked or amended with the prior written consent of
the Collateral Agent .

 

5.Please confirm by completing the enclosed copy of this notice and returning it
to the Collateral Agent (with a copy to us) that you agree to the above and
that:

 

(a)you accept the instructions and authorisations contained in this notice and
you undertake to comply with this notice; and

 

(b)except for the ABL Deed of Charge and Assignment Notice, you have not, at the
date this notice is returned to the Collateral Agent , received notice of the
assignment or charge, the grant of any security or the existence of any other
interest of any third party in or to the Agreement or any proceeds of it and you
will notify the Collateral Agent promptly if you should do so in future.

 

6.This notice, and any acknowledgement in connection with it, and any
non-contractual obligations arising out of or in connection with any of them,
shall be governed by English law.

 

Yours faithfully

 

 

  

for and on behalf of

Weatherford U.K. Limited

 



 50 

 

 

[On copy]

 

To: Deutsche Bank Trust Company Americas    as Collateral Agent [•]       Copy
to: Weatherford U.K. Limited         Gotham Road, East Leake,         
Loughborough,          Leicestershire LE12 6JX 

 

Dear Sirs

 

We acknowledge receipt of the above notice and consent and agree to its terms.
We confirm and agree to the matters set out in paragraph [5] in the above
notice.

 

 

  

for and on behalf of

[Name of relevant party]

 

Dated: [●]

 



 51 

 

 

SCHEDULE 6

FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES

 

To:        [insert name and address of insurance company]

 

Dated: [●]

 

Dear Sirs

 

Re:        [here identify the relevant insurance policy(ies)] (the "Policies")

 

We notify you that, Weatherford U.K. Limited (the "Company") has assigned to
Deutsche Bank Trust Company Americas (the "Collateral Agent") for the benefit of
itself and certain other banks and financial institutions (the "Secured
Parties") all its right, title and interest in the Policies as security for
certain obligations owed by the Company to the Secured Parties by way of a deed
of charge and assignment dated [●] (the "Deed"). This assignment is subject, and
without prejudice, to the assignment to the Collateral Agent of all our right,
title and interest in the Policies pursuant to the ABL deed of charge and
assignment dated [5] December 2019, notice of which was given to you by a notice
dated [●] (the “ABL Deed of Charge and Assignment Notice”).

 

We further notify you that:

 

1.Prior to receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred, the
Company will continue to have the sole right to deal with you in relation to the
Policies (including any amendment, waiver or termination thereof or any claims
thereunder).

 

2.Following receipt by you of a written notice from the Collateral Agent
specifying that a Enforcement Event has occurred (but not at any other time) the
Company irrevocably authorises you:

 

(a)to pay all monies to which the Company is entitled under the Policies direct
to the Collateral Agent (or as it may direct) promptly following receipt of
written instructions from the Collateral Agent to that effect; and

 

(b)to disclose to the Collateral Agent any information relating to the Policies
which the Collateral Agent may from time to time request in writing.

 

3.The provisions of this notice may only be revoked or varied with the written
consent of the Collateral Agent and the Company.

 

4.Please sign and return the enclosed copy of this notice to the Collateral
Agent (with a copy to the Company) by way of confirmation that:

 

(a)you agree to act in accordance with the provisions of this notice;

 

(b)except for the ABL Deed of Charge and Assignment Notice, you have not
previously received notice (other than notices which were subsequently
irrevocably withdrawn) that the Company has assigned its rights under the
Policies to a third party or created any other interest (whether by way of
security or otherwise) in the Policies in favour of a third party; and



 



 52 

 

 

(c)you have not claimed or exercised nor do you have any outstanding right to
claim or exercise against the Company, any right of set off, counter claim or
other right relating to the Policies.

 

The provisions of this notice are governed by English law.

 

Yours faithfully

 

 

  

for and on behalf of

Weatherford U.K. Limited

 



 53 

 

 

[On acknowledgement copy]

 

To: Deutsche Bank Trust Company Americas    as Collateral Agent [•]       Copy
to: Weatherford U.K. Limited        

Gotham Road, East Leake,

 

Loughborough,

 

Leicestershire LE12 6JX

 

 

We acknowledge receipt of the above notice and confirm the matters set out in
paragraphs 4(a) to (c) above.

 

 

  

for and on behalf of

[Insert name of insurance company]

 

 

Dated:     [●]

 



 54 

 



 

EXECUTION VERSION



 

DATED                           , 2019 

 

WEATHERFORD EURASIA LIMITED

(the Mortgagor)

 



- and -



 

DEUTSCHE BANK TRUST COMPANY AMERICAS

(the Collateral Agent)

 



 

 

EQUITABLE SHARE MORTGAGE

 



 

 

This Equitable Share Mortgage is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).

 

[tm1925198d1_ex10-2exk003.jpg]



 



 





 

CONTENTS

 

Clause Page 1. DEFINITIONS AND INTERPRETATION 1 2. TRUST 5 3. INTERCREDITOR
AGREEMENT 6 4. ABL EQUITABLE SHARE MORTGAGE 6 5. COVENANT TO PAY 7 6. CREATION
OF SECURITY 7 7. COVENANT TO DEPOSIT 7 8. FURTHER ASSURANCE 8 9. VOTING RIGHTS
AND DIVIDENDS 8 10. REPRESENTATIONS AND WARRANTIES 9 11. RESTRICTIONS ON
DEALINGS 9 12. COVENANTS 9 13. POWER OF ATTORNEY 9 14. ENFORCEMENT 10 15.
APPOINTMENT OF RECEIVERS 12 16. RIGHTS OF RECEIVERS 13 17. RIGHTS OF COLLATERAL
AGENT AND SECURED PARTIES 14 18. APPLICATION OF MONEYS 15 19. LIABILITY OF
COLLATERAL AGENT, RECEIVER AND DELEGATES 15 20. INDEMNITY 16 21. PROTECTION OF
THIRD PARTIES 16 22. SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED 16
23. CERTIFICATE CONCLUSIVE, ETC 17 24. NO SET-OFF BY MORTGAGOR 17 25. COSTS AND
EXPENSES 17

 

i

 



 

26. RELEASE OF SECURITY 17 27. MISCELLANEOUS 18 28. ASSIGNMENT, ETC 19 29.
NOTICES 19 30. GOVERNING LAW AND JURISDICTION 19

 

SCHEDULE 1 ORIGINAL SHARES 24 SCHEDULE 2 REPRESENTATIONS AND WARRANTIES 25
SCHEDULE 3 COVENANTS 26

 



ii

 

 

THIS DEED is made on                        , 2019

 

BETWEEN

 

(1)WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and
Wales under registered number 02440463, whose registered office is at
Weatherford Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX, (the
"Mortgagor"); and

 

(2)DEUTSCHE BANK TRUST COMPANY AMERICAS, (the "Collateral Agent"), which
expression includes its successors in title and assigns acting for itself and on
behalf of the Secured Parties as the holders of the Secured Obligations (as
defined below).

 

WHEREAS

 

(A)Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

 

(B)Under the Guarantee various Affiliates of the Parent, including the
Mortgagor, have guaranteed the obligations of the Borrowers under the Loan
Agreement.

 

(C)The Mortgagor is the direct owner of the entire issued share capital of the
Company.

 

(D)Under the terms of the Loan Agreement the Mortgagor is required to execute
and deliver this equitable share mortgage of the entire issued share capital of
the Company in favour of the Collateral Agent for the benefit of the Secured
Parties to secure the Secured Obligations (each as defined below).

 

(E)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

IT IS AGREED AS FOLLOWS

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Deed, capitalised words and phrases used but not defined herein shall
have the meanings set out in the Loan Agreement and the following words and
phrases shall have the meanings set out below.

 

"ABL Equitable Share Mortgage" means an equitable share mortgage dated on or
about the date hereof between, amongst others, the Mortgagor and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or about the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent.

 

"Business Day" means any day other than a Saturday, Sunday or bank holiday on
which banks are open for business in London and New York City.

 

"Cash" means cash within the meaning of Financial Collateral Arrangements (No.
2) Regulations 2003;

 





 

 

"Company" means Weatherford U.K. Limited, a company incorporated in England and
Wales under registered number 00862925, whose registered office is at Gotham
Road, East Leake, Loughborough, Leicestershire LE12 6JX.

 

"Delegate" means a delegate or a sub-delegate of the Collateral Agent or of any
Receiver appointed under this Deed.

 

"Derived Assets" means, with respect to the Company, any Shares, rights or other
property of a capital nature which accrue or are offered, issued or paid at any
time (whether by way of rights, redemption, substitution, exchange, conversion,
purchase, bonus, consolidation, subdivision, preference, warrant, option or
otherwise) in respect of:

 

(a)the Original Shares;

 

(b)any Further Shares; and

 

(c)any Shares, rights or other property previously accruing, offered, issued or
paid as mentioned in this definition,

 

provided, however, that "Derived Assets" shall not include any Excluded Assets.

 

"Disputes" means any disputes or claims which may arise out of or in connection
with this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).

 

"Dividends" means any dividends, interest and other income paid or payable in
respect of the Original Shares, any Further Shares or any Derived Assets (but
"Dividends" shall exclude, for the avoidance of doubt, any Excluded Assets).

 

"Enforcement Event" has the meaning set out in Clause 14.1 (Enforceability).

 

"Financial Collateral" means financial collateral within the meaning of the
Financial Collateral Arrangements Regulations.

 

"Financial Collateral Arrangements Regulations" means the Financial Collateral
Arrangements (No.2) Regulations 2003, as amended.

 

"Further Shares" means all Shares (other than the Original Shares and any Shares
comprised in any Derived Assets) issued by the Company at any time after the
execution of this Deed.

 

"Guarantee" means an Affiliate Guaranty dated as of on or about the date of this
Deed between, among others, the Parent and the Collateral Agent.

 

"Insolvency Act" means the Insolvency Act 1986.

 



2

 

 

"Insolvency Event" in relation to any person, means: (a) such person is unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness (including any composition,
assignment or arrangement with any creditor of such person); (b) any resolution
is passed or order made for the winding up, dissolution, administration or
reorganisation of that person, a moratorium is declared in relation to any
indebtedness of that person or an administrator is appointed to that person
(other than a solvent liquidation or reorganisation of such person on terms
previously approved in writing by the Collateral Agent); (c) the appointment of
any liquidator (other than a solvent liquidation or reorganisation of such
person on terms previously approved in writing by the Collateral Agent),
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of that person or any of its assets; or (d) in
respect of any person, any analogous procedure or step is taken in any
jurisdiction.

 

"Intercreditor Agreement" means the intercreditor agreement, dated on or about
the date of this Deed, among the Collateral Agent, Wells Fargo Bank, National
Association, the Parent, Weatherford International Ltd., Weatherford
International LLC, and the other grantors of the Parent named therein.

 

"Loan Agreement" means the letter of credit facility agreement, between, among
others, the Parent, the Collateral Agent and the Lenders, dated on or about the
date of this Deed.

 

"Loss" means any liability, damages, claim, cost, loss, penalty, expense, demand
(or actions in respect thereof) including, without limitation, all charges and
fees (professional and otherwise), together with all costs, disbursements and
expenses in connection therewith.

 

"LPA" means the Law of Property Act 1925.

 

"Original Shares" means the Shares in the Company details of which are set out
in Schedule 1 (Original Shares).

 

Parent" means Weatherford International Public Limited Company, a public limited
company incorporated in the Republic of Ireland, with registered number 540406
whose registered office address is 70 Sir John Rogerson's Quay, Dublin 2.

 

"Payment in Full" means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by the
Mortgagor) shall have been paid in full in cash.

 

"Proceedings" means any proceedings, suit or action arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).

 

"Receiver" means a receiver and manager or receiver of all or any of the Secured
Assets, in each case appointed under this Deed.

 

"Relevant Person" means each Receiver and each Delegate and each such
person's respective officers, employees and agents.

 



3

 

 

"Required Currency" has the meaning set out in Clause 14.3(b)(ii) (Appropriation
of Financial Collateral).

 

"Rights" means rights, benefits, powers, privileges, authorities, discretions,
remedies and liberties (in each case, of any nature whatsoever).

 

"Secured Assets" means the Original Shares, any Further Shares, any Derived
Assets and any Dividends (but "Secured Assets" shall exclude, for the avoidance
of doubt, any Excluded Assets).

 

"Secured Obligations" has the meaning given to it in the Loan Agreement but, for
the avoidance of doubt, shall also include all reasonable and documented legal
costs, charges and expenses and any other Loss which the Collateral Agent, any
Receiver or any Delegate may incur in enforcing or obtaining, or attempting to
enforce or obtain, payment of any such moneys and liabilities to the extent that
such costs, charges, expenses and other Losses are of the type which are
reimbursable by the Borrowers pursuant to Section 11.03 (Expenses, etc.) of the
Loan Agreement.

 

"Secured Parties" has the meaning given to it in the Loan Agreement.

 

"Security" means any or all of the Security Interests created or expressed to be
created, or which may at any time hereafter be created, by or pursuant to this
Deed.

 

"Security Interest" means any mortgage, fixed or floating charge, sub-mortgage
or charge, pledge, lien, assignment by way of security or subject to a proviso
for reassignment, encumbrance, hypothecation, any title retention arrangement
(other than in respect of goods purchased in the ordinary course of trading),
any agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any security interest or agreement or arrangement analogous to
any of the foregoing arising under the laws of any other jurisdiction.

 

"Shares" means, with respect to the Company, stocks and shares of any kind (but
"Shares" shall exclude, for the avoidance of doubt, any Excluded Assets).

 

"Tax" and "Taxes" has the meaning given to it in the Loan Agreement.

 

"Third Parties Act" means the Contracts (Rights of Third Parties) Act 1999.

 

1.2Interpretation

 

In this Deed, the following rules of interpretation apply, unless otherwise
specified or the context otherwise requires.

 

(a)Person: a reference to a "person" includes any individual, firm, partnership,
body corporate, unincorporated association, government, state or agency of a
state, local or municipal authority or government body, trust, foundation, joint
venture or association (in each case whether or not having separate legal
personality).

 



4

 

 

(b)References to this Deed and other agreements and documents: a reference to
this Deed or to another deed, agreement, document or instrument (including,
without limitation, any share certificate and any Loan Document) is a reference
to this Deed or to the relevant other deed, agreement, document or instrument as
supplemented, varied, amended, modified, novated or replaced from time to time
and to any agreement, deed or document executed pursuant thereto.

 

(c)Successors, transferees and assigns: a reference to a person (including,
without limitation, any party to this Deed, any Secured Party and any party to
any Loan Document) shall include reference to its successors, transferees
(including by novation) and assigns and any person deriving title under or
through it, whether in security or otherwise, any person into which such person
may be merged or consolidated, any company resulting from any merger or
consolidation of such person and any person succeeding to all or substantially
all of the business of that person.

 

(d)Statutory provisions: a reference to any statute, statutory provision, order,
instrument, rule or regulation is to that statute, provision, order, instrument,
rule or regulation as amended or re-enacted from time to time, any provision of
which it is a re-enactment or consolidation and any order, instrument or
regulation made or issued under it.

 

(e)Headings: headings are for convenience only and shall not affect the
interpretation of this Deed.

 

(f)Clauses, Schedules and Paragraphs: a reference to a Clause is to a clause in
this Deed; a reference to a Schedule is to a schedule to this Deed; a reference
to a Paragraph is to a paragraph of a Schedule; and a reference to this Deed
includes a reference to each of its Schedules.

 

(g)Disposal: a reference to "disposal" includes any of the following, whether by
a single transaction or series of transactions whether related or not, and
whether voluntary or involuntary: a sale, transfer, assignment, loan, parting
with any interest in or permitting the use by another person of, the grant of
any option to purchase or pre-emption right or other present or future right to
acquire or create any interest in, or any other disposal or dealing, and
"dispose" shall be construed accordingly.

 

(h)Loan Agreement and Intercreditor Agreement: The undertakings and other
obligations of the Mortgagor, Collateral Agent or any other person under this
Deed shall at all times be read and construed as subject to the provisions of
the Loan Agreement, the Intercreditor Agreement and the Guarantee which shall
prevail in case of any conflict. The terms of this Deed shall not operate or be
construed so as to prohibit or restrict any transaction or matter that is
permitted by the Loan Agreement or the Intercreditor Agreement.

 

2.TRUST

 

2.1The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Security and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Mortgagor hereby acknowledges such
trusts.

 



5

 



 

2.2In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

 

3.INTERCREDITOR AGREEMENT

 

3.1The priority of claims in relation to this Deed and the ABL Equitable Share
Mortgage shall be subject to the Intercreditor Agreement. Each Secured Party, of
its acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

3.2Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

 

4.ABL EQUITABLE SHARE MORTGAGE

 

4.1All security created under this Deed does not affect the security created by
the ABL Equitable Share Mortgage.

 

4.2Notwithstanding any provision of this Deed, provided that the Mortgagor is in
compliance with the terms of the ABL Equitable Share Mortgage (including without
limitation, any obligation to deliver or deposit any deeds, documents of title,
certificates, evidence of ownership or other original documentation thereunder)
then to the extent that the terms of this Deed impose the same or substantially
the same obligation in respect of such deeds, documents of title, certificates,
evidence of ownership or other original documentation, the Mortgagor will be
deemed to have complied with the relevant obligations under this Deed by virtue
of its compliance under the ABL Equitable Share Mortgage, provided however that,
in the event that the terms of the ABL Equitable Share Mortgage no longer
continue to be in full force and effect or the ABL Equitable Share Mortgage is
released or discharged (or as otherwise required by the Intercreditor Agreement)
the Mortgagor shall be required to as soon as reasonably practicable comply with
the relevant obligations under this Deed. The Collateral Agent may retain any
document delivered to it under this Deed or otherwise only until such time as
the Security Interests created under this Deed are irrevocably released.

 



6

 

 

5.COVENANT TO PAY

 

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Mortgagor covenants with the Collateral
Agent to pay and discharge all Secured Obligations which may from time to time
be or become due, owing or payable by the Mortgagor (whether as principal or
surety and whether or not jointly with another) to or to the order of the
Collateral Agent under, pursuant to or in connection with the Loan Agreement,
the Guarantee and/or this Deed, as applicable, in each case at the times when,
and in the currency or currencies and in the manner in which, they are expressed
to be due, owing or payable herein or therein.

 

6.CREATION OF SECURITY

 

The Mortgagor, as continuing security for the payment and discharge of the
Secured Obligations and with full title guarantee, charges by way of fixed
charge all of its Rights, title and interest in and to the Original Shares, all
Further Shares, all Derived Assets and all Dividends in favour of the Collateral
Agent.

 

7.COVENANT TO DEPOSIT

 

7.1Original Shares and Further Shares

 

The Mortgagor shall, promptly after execution of this Deed in the case of the
Original Shares, and within 15 Business Days (or such later date as may be
agreed upon by the Collateral Agent) of issue of any Further Shares deposit with
the Collateral Agent (or other person nominated by the Collateral Agent):

 

(a)all share certificates, documents of title and other documentary evidence of
ownership in relation to such Shares; and

 

(b)transfers of such Shares duly executed by the Mortgagor or its nominee with
the name of the transferee left blank, or if the Collateral Agent so requires,
duly executed by the Mortgagor or its nominee in favour of the Collateral Agent
(or its nominee).

 

7.2Derived Assets

 

The Mortgagor shall promptly and in any event within 15 Business Days (or such
later date as may be agreed upon by the Collateral Agent) of the issue, accrual
or offer of any Derived Assets, deliver to the Collateral Agent or procure the
delivery to the Collateral Agent of:

 

(a)all share certificates, renounceable certificates, letters of allotment,
documents of title and other documentary evidence of ownership in relation to
the Derived Assets;

 

(b)such documents as are referred to Clauses 7.1(b) (Original Shares and Further
Shares) in relation to any Shares comprised in such Derived Assets; and

 

(c)such other documents as the Collateral Agent may reasonably require to enable
the Collateral Agent (or its nominee) or, after the occurrence of an Enforcement
Event, any Receiver or any purchaser to be registered as the owner of, or
otherwise to obtain legal title to, the Derived Assets in accordance with this
Deed.

 



7

 

 

8.FURTHER ASSURANCE

 

The Mortgagor shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:

 

(a)creating, preserving, perfecting or protecting any of the Security or the
first priority of any of the Security (subject to any Liens permitted by Section
8.04 (Liens) of the Loan Agreement);

 

(b)facilitating the enforcement of the Security or the exercise of any Rights
vested in the Collateral Agent or any Receiver in connection with this Deed; or

 

(c)providing more effectively to the Collateral Agent the full benefit of the
Rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

 

including, without limitation, executing such assignments, transfers and
conveyances of the Secured Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

 

9.VOTING RIGHTS AND DIVIDENDS

 

9.1Prior to a Enforcement Event

 

(a)Prior to such time as the Collateral Agent has, following the occurrence of
an Enforcement Event, notified the Mortgagor in writing that it has elected to
collect any Dividends in accordance with the terms of this Deed, the Mortgagor
shall be entitled to receive and retain free from the Security any Dividends
paid to it.

 

(b)Prior to such time as the Collateral Agent has, following the occurrence of
an Enforcement Event, notified the Mortgagor in writing that it has elected to
exercise voting and other Rights relating to the Secured Assets in accordance
with the terms of this Deed, the Mortgagor shall be entitled to exercise and
control the exercise of all voting and other Rights relating to the Secured
Assets provided that it shall not exercise any such voting rights or powers in a
manner which would diminish the effectiveness or enforceability of the Security
Interests created under this Deed in any material respect or restrict the
transferability of the Secured Assets by the Collateral Agent or any Relevant
Person.

 

9.2Following an Enforcement Event

 

Upon, and at all times after, the occurrence of any Enforcement Event:

 

(a)at the request of the Collateral Agent, all Dividends shall be paid to and
retained by the Collateral Agent or, if appointed, any Receiver and any such
monies which may be received by the Mortgagor shall, pending such payment, be
segregated from any other property of the Mortgagor and held in trust for the
Collateral Agent; and

 



8

 

 



(b)the Collateral Agent or, if appointed, any Receiver may, for the purpose of
preserving the value of the Security or realising it, direct the exercise of all
voting and other Rights relating to the Secured Assets and the Mortgagor shall
procure that all voting and other Rights relating to the Secured Assets are
exercised in accordance with such instructions as may, from time to time, be
given to the Mortgagor by the Collateral Agent, or, if appointed, any Receiver
and the Mortgagor shall deliver to the Collateral Agent or, if appointed, any
Receiver such forms of proxy or other appropriate forms of authorisation as may
be required to enable the Collateral Agent or, as the case may be, Receiver to
exercise such voting and other Rights.

 

10.REPRESENTATIONS AND WARRANTIES

 

The Mortgagor represents and warrants to the Collateral Agent that each of the
matters set out in Schedule 2 (Representations and Warranties) (save the matters
in paragraph 2) is true and correct as at the date hereof. Each representation
and warranty 2 will be given (and the matters therein true and correct) on the
date of each issue of any Shares referred to in it.

 

11.RESTRICTIONS ON DEALINGS

 

11.1Security

 

The Mortgagor may only create, incur, assume or permit to exist a Security
Interest on any Secured Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

 

11.2Disposals

 

The Mortgagor may only Dispose of any Secured Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

 

12.COVENANTS

 

The Mortgagor covenants with the Collateral Agent in the terms set out in
Schedule 3 (Covenants).

 

13.POWER OF ATTORNEY

 

13.1The Mortgagor irrevocably and by way of security appoints the Collateral
Agent and each Receiver severally to be its attorney (each with full powers of
substitution and delegation), on its behalf, in its name or otherwise, and,
after the occurrence of an Enforcement Event, at such times and in such manner
as the attorney may reasonably think fit:

 

(a)to do anything which the Mortgagor is obliged to do under this Deed but has
not done in a timely manner; and

 

(b)to do anything which it reasonably considers appropriate in relation to the
exercise of any of its Rights under this Deed, the LPA, the Insolvency Act or
otherwise,

 



9

 

 

including, without limitation, the execution and delivery of transfers of any
Secured Asset (to the Collateral Agent or otherwise) (but only after an
Enforcement Event), the completion of any stock transfer form deposited with the
Collateral Agent pursuant to Clause 7 (Covenant to Deposit) (but only after an
Enforcement Event), the giving of any notice relating to all or any of the
Secured Assets or Security, the execution of any other document whatsoever and
(but only after an Enforcement Event) the exercise of any voting or other Rights
of the Mortgagor in its capacity as legal owner of the Original Shares, Further
Shares and any other shares comprised in any Derived Asset.

 

13.2The Mortgagor hereby ratifies and confirms and agrees to ratify and confirm
whatever the attorney shall do or purport to do in the exercise or purported
exercise of its Rights as attorney.

 

14.ENFORCEMENT

 

14.1Enforceability

 

The Security shall, subject to any prohibition or restriction imposed by law,
become enforceable upon and at any time after an Event of Default occurs and is
continuing (an "Enforcement Event").

 

14.2Enforcement

 

(a)At any time after the Security has become enforceable in accordance with
Clause 14.1 (Enforceability), the Collateral Agent may (but shall not be obliged
to) do any one or more of the following:

 

(i)take possession of, get in and collect all or any of the Secured Assets, and
in particular take any steps necessary to vest all or any of the Secured Assets
in the name of the Collateral Agent or its nominee including completing any
transfers of any shares comprised in the Secured Assets and receive and retain
any dividends;

 

 (ii)exercise all rights conferred on a mortgagee by law including, without
limitation, under the LPA (as such rights are varied or extended, where
applicable, by this Deed);

 

 (iii)exercise its rights under Clause 14.3 (Appropriation of Financial
Collateral);

 

 (iv)sell, exchange, convert into money or otherwise dispose of or realise the
Secured Assets (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) as it may
reasonably think fit, and for this purpose complete any transfers of any of the
Secured Assets;

 

 (v)following written notice to the Mortgagor, exercise or direct the exercise
of all voting and other Rights relating to the Secured Assets in such manner as
it may reasonably think fit;

 

(vi)settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, Disputes, questions and demands relating in any way to the
Secured Assets;



 



10

 

 

(vii)bring, prosecute, enforce, defend and abandon actions, suits and
Proceedings in relation to the Secured Assets;

 

(viii)exercise its rights under Clause 15 (Appointment Of Receivers); and

 

(ix)do all such other acts and things it may consider necessary or expedient for
the realisation of the Secured Assets, or incidental to the exercise of any of
the Rights conferred on it, under or in connection with this Deed or the LPA and
to concur in the doing of anything which it has the Right to do and to do any
such thing jointly with any other person.

 

(b)For the purposes only of section 101 of the LPA, the Secured Obligations
shall be deemed to have become due, and the powers conferred by that section (as
varied and extended by this Deed) shall be deemed to have arisen immediately
upon execution of this Deed.

 

(c)Sections 93 and 103 of the LPA shall not apply to this Deed.

 

14.3Appropriation of Financial Collateral

 

(a)At any time after the Security has become enforceable in accordance with
Clause 14.1 (Enforceability), the Collateral Agent may, by the giving of written
notice to the Mortgagor, appropriate all or any part of the Original Shares,
Further Shares, any Shares comprised in any Derived Asset and any other Secured
Asset which constitutes Financial Collateral.

 

(b)If the Collateral Agent exercises that power of appropriation:

 

(i)any Original Shares, Further Shares or Shares comprised in any Derived Asset
shall be valued by the Collateral Agent as at the time of exercise of the power;
their value shall be the amount of any cash payment which the Collateral Agent
reasonably determines would be received on a sale or other disposal of such
Shares effected for payment as soon as reasonably possible after that time; and
the Collateral Agent will make that determination in a commercially reasonable
manner (including by way of an independent valuation); and

 

(ii)any Secured Asset appropriated which constitutes Cash and which is not
denominated in the currency in which any Secured Obligations which then remain
unpaid are required to be paid (the "Required Currency") shall be valued as if
it had been converted into the Required Currency on the date of appropriation
(or as soon as practicable thereafter) at the rate of exchange at which the
Collateral Agent is able, on the relevant day, to purchase the Required Currency
with the other.

 



11

 

 

15.APPOINTMENT OF RECEIVERS

 



  15.1Appointment and removal

 

At any time after the Security has become enforceable in accordance with Clause
14.1 (Enforceability) the Collateral Agent may, by deed or other instrument
signed by any manager or officer of the Collateral Agent or by any other person
authorised for this purpose by the Collateral Agent, appoint any person or
persons to be Receiver or Receivers of all or any part of the Secured Assets, on
such terms as the Collateral Agent reasonably thinks fit, and may similarly
remove any Receiver (subject, where relevant, to any requirement for a court
order) whether or not the Collateral Agent appoints any person in his place and
may replace any Receiver.

 

  15.2More than one Receiver

 

If more than one person is appointed as Receiver, the Collateral Agent may give
the relevant persons power to act jointly or severally.

 

  15.3Appointment over part of the Secured Assets

 

If any Receiver is appointed over only part of the Secured Assets:

 

(a)references in this Deed to the Rights of a Receiver in relation to Secured
Assets shall be construed as references to the relevant part of the Secured
Assets; and

 

(b)the Collateral Agent may subsequently extend his appointment (or that of any
Receiver replacing him) to any other part of the Secured Assets, or appoint
another Receiver over that or any other part of the Secured Assets.

 

  15.4Statutory restrictions

 

(a)Section 109(1) of the LPA shall not apply to this Deed.

 

(b)The Collateral Agent's rights to appoint a Receiver or Receivers hereunder
are subject to the restrictions set out in Part III of Schedule A1 to the
Insolvency Act.

 

  15.5Agent of the Mortgagor

 

(a)Each Receiver shall, so far as the law permits, be the agent of the Mortgagor
and the Mortgagor alone shall be responsible for each Receiver's remuneration
and for his acts, omissions or defaults, and shall be liable on any contracts or
engagements made, entered into or adopted by him and for any Losses incurred by
him save, in each case, in circumstances where the liabilities or Losses arises
as a direct result of the Receiver’s gross negligence or wilful misconduct.

 

(b)The Collateral Agent shall not be responsible for or incur any liability
(whether to the Mortgagor or any other person) in connection with any Receiver's
acts, omissions, defaults, contracts, engagements or Losses save, in each case,
in circumstances where the liabilities or Losses arises as a direct result of
the Receiver’s gross negligence or wilful misconduct.

 

(c)Notwithstanding Clause 15.5(a) (Agent of the Mortgagor) if a liquidator of
the Mortgagor is appointed, the Receiver shall thereafter act as principal and
not as agent for the Collateral Agent, unless otherwise agreed by the Collateral
Agent.

 

12

 

 



  16.RIGHTS OF RECEIVERS

 

  16.1General

 

Any Receiver appointed under this Deed shall (subject to any contrary provision
specified in his appointment) have all the Rights of the Collateral Agent under
Clause 17 (Rights of Collateral Agent and Secured Parties) (insofar as
applicable to a Receiver) and shall exercise the Rights, either in his own name
or in the name of the Mortgagor or otherwise and in such manner and upon such
terms and conditions as the Receiver reasonably thinks fit:

 

(a)Rights under Clause 14.2(a) (Enforcement): to exercise any or all of the
Rights conferred upon the Collateral Agent under Clause 14.2(a)(i) to
14.2(a)(vii) and under Clause 14.2(a)(ix), as if reference to "Collateral Agent"
in Clause 14.2(a)(i) were a reference to "Receiver";

 

(b)Insolvency Act: to exercise all rights set out in Schedule 1 of the
Insolvency Act as in force at the date of this Deed (whether or not in force at
the date of exercise) and all other powers conferred by law, at the time of
exercise, on Receivers;

 

(c)Raise or borrow money: to raise or borrow money, either unsecured or on the
security of any Secured Asset (either in priority to the Security or otherwise)
for any purpose whatsoever, including, without limitation, for the purpose of
exercising any of the Rights conferred upon the Receiver by or pursuant to this
Deed or of defraying any costs, charges, Losses, liabilities or expenses
(including his remuneration) incurred by or due to the Receiver in the exercise
thereof, in each case and at all times, in accordance with its express power to
raise or borrow money pursuant to Schedule 1 of the Insolvency Act;

 

(d)Redemption of Security Interests: to redeem any Security Interest (whether or
not having priority to the Security) over any Secured Asset and to settle the
accounts of holders of such interests and any accounts so settled shall be
conclusive and binding on the Mortgagor;

 

(e)Receipts: to give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Secured Asset;

 

(f)Delegation: to delegate to any person any Rights exercisable by the Receiver
under or in connection with this Deed, either generally or specifically and on
such terms as the Receiver reasonably thinks fit; and

 

(g)General: to do all such other acts and things the Receiver considers
necessary or desirable in connection with the exercise of any of the Rights
conferred upon the Receiver hereunder or by law and all things the Receiver
considers incidental or conducive to the exercise and performance of such Rights
and obligations and to do anything which the Receiver has the right to do
jointly with any other person.

 

  16.2Remuneration

 

Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by section 109(6) of the LPA. Such remuneration shall be payable by
the Mortgagor alone. The amount of such remuneration may be debited by the
Collateral Agent from any account of the Mortgagor but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Secured Assets
under the Security. Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time agree or
failing such agreement as the Collateral Agent reasonably determines.

 

13

 

 



  17.RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES

 

  17.1Receipts

 

The Collateral Agent may give a valid receipt for any moneys and execute any
assurance or thing which may be proper or desirable for realising any Secured
Asset.

 

  17.2Delegation

 

The Collateral Agent may at any time, and from time to time, delegate to any
person any Rights exercisable by the Collateral Agent under or in connection
with this Deed on such terms and conditions (including power to sub-delegate) as
the Collateral Agent thinks fit.

 

  17.3Redemption of prior Security Interests

 

The Collateral Agent may, at any time after an Enforcement Event has occurred,
redeem any Security Interest having priority to the Security at any time or
procure the transfer thereof to the Collateral Agent and may settle the accounts
of holders of such interests and any account so settled shall be conclusive and
binding on the Mortgagor. All principal monies, interest and Losses of and
incidental to such redemption or transfer shall be paid by the Mortgagor to the
Collateral Agent promptly on demand.

 

  17.4Suspense account

 

Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

 

  17.5New account

 

If the Collateral Agent receives notice (actual or constructive) of any
subsequent Security Interest (other than any Security Interest permitted under
the Loan Agreement) over any Secured Asset, or if an Insolvency Event in
relation to the Mortgagor occurs, each Secured Party may open a new account in
the name of the Mortgagor (whether or not it allows any existing account to
continue), and if it does not do so, it shall be deemed to have done so at the
time the Collateral Agent received or was deemed to have received such notice or
at the time that the Insolvency Event commenced (such time the "Relevant Time").
Thereafter, all subsequent payments by the Mortgagor to the relevant Secured
Party and all payments received by the relevant Secured Party for the account of
the Mortgagor, whether received from the Collateral Agent or otherwise, shall be
credited or deemed to have been credited to the new account, and shall not
operate to reduce the Secured Obligations owing to such Secured Party at the
Relevant Time.

 

14

 

 



 

  17.6Other security and rights

 

The Collateral Agent may, at any time, without affecting the Security or the
liability of the Mortgagor under this Deed: (a) refrain from applying or
enforcing any other moneys, Security Interests or rights held or received by it
(or any trustee or agent on its behalf) in respect of any Secured Obligations;
or (b) apply and enforce the same in such manner and order as it reasonably sees
fit (whether against those amounts or otherwise), and the Mortgagor waives any
right it may have of first requiring the Collateral Agent to proceed against any
other person, exercise any other rights or take any other steps before
exercising any Rights under or pursuant to this Deed.

 

  18.APPLICATION OF MONEYS

 

  18.1Application

 

All moneys realised, received or recovered by the Collateral Agent or any
Receiver in the exercise of their respective Rights under or in connection with
this Deed, shall (subject, in each case, to any claims ranking in priority as a
matter of law) be applied in or towards, in the order specified in the Loan
Agreement.

 

  18.2Statutory Provisions

 

Sections 105, 107(2) and 109(8) of the LPA shall not apply to this Deed.

 

  19.LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES

 

  19.1No Relevant Person shall, in any circumstances, (whether as mortgagee in
possession or otherwise) be liable to the Mortgagor or to any other person for
any Loss arising under or in connection with this Deed or the Security,
including, without limitation, any Loss relating to: (a) the enforcement of the
Security in accordance with this Deed; or (b) any exercise, purported exercise
or non-exercise of any Right under or in relation to this Deed or the Security.



 

  19.2Clause 19.1 (Liability of Collateral Agent, Receiver ) shall not apply in
respect of any Loss to the extent that it has been found by a final
non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of the Relevant Person’s gross negligence, wilful misconduct
or unlawful conduct.

 

  19.3The Mortgagor may not take any proceedings against any officer, employee
or agent of the Collateral Agent or of any Receiver or of any Delegate in
respect of any claim against the Collateral Agent, Receiver or Delegate or in
respect of any act or omission of such officer, employee or agent (save where
such act has been found by a final non-appealable judgment of a court of
competent jurisdiction to have been a direct result of his or its gross
negligence, wilful misconduct or unlawful conduct), in each case in connection
with this Deed.

 

  19.4Each officer, employee and agent of the Collateral Agent or of any
Receiver or Delegate may rely on this Clause 19 (Liability of Collateral Agent,
Receiver ) in accordance with the Third Parties Act (but subject to Clause 27.5
(Third party rights)).

 





15

 



 

  20.INDEMNITY

 

The Mortgagor shall indemnify each Relevant Person to the extent that and in the
manner in which the Borrowers indemnify the Indemnitees under Section 11.04
(Indemnity) of the Loan Agreement. Each Relevant Person may rely on this Clause
20 (Indemnity) in accordance with the Third Parties Act but subject to Clause
27.5 (Third party rights).

 

  21.PROTECTION OF THIRD PARTIES

 

No person (including a purchaser) dealing with the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire: (a) whether any Secured
Obligation has become payable or remains outstanding; (b) whether any event has
happened upon which any of the Rights exercised or purported to be exercised by
the Collateral Agent, any Receiver or any Delegate under or in connection with
this Deed, the LPA, the Insolvency Act or otherwise has arisen or become
exercisable; (c) whether any consents, regulations, restrictions or directions
relating to any such Rights have been obtained or complied with; (d) otherwise
as to the propriety, regularity or validity of the exercise or purported
exercise of any such Rights; or (e) as to the application of any moneys borrowed
or raised or any realisation proceeds and the receipt of the Collateral Agent,
Receiver or Delegate shall be an absolute and conclusive discharge to the
relevant person.

 

  22.SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED

 

  22.1Continuing security

 

Subject to Clauses 26.1, 26.2 and 26.3 (Release of Security), the Security shall
remain in full force and effect as a continuing security to the Collateral Agent
for the Secured Obligations and shall not be satisfied, discharged or affected
by any intermediate payment or discharge of all or part of the Secured
Obligations or by any other matter or thing whatsoever.

 

  22.2Security Interests cumulative

 

The Security is in addition to, and shall not be prejudiced by, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
which the Collateral Agent or any Secured Party may now or hereafter have in
respect of all or any part of the Secured Obligations. No prior Security
Interest shall merge with any Security.

 

  22.3Security not to be affected

 

Neither the obligations of the Mortgagor under or pursuant to this Deed nor the
Security will be prejudiced or affected by any act, omission or thing (whether
or not known to the Mortgagor or the Collateral Agent or any Secured Party)
which, but for this provision, would reduce, release, prejudice or provide any
defence in respect of any of the Mortgagor's obligations under or pursuant to
this Deed or the Security including, without limitation: (a) any variation,
amendment, novation, supplement, extension, restatement or replacement of, or
any waiver or release granted under or in connection with, any Loan Document,
any document the obligations under which are secured hereunder, any other
security, any guarantee, any indemnity or any other document; (b) any time being
given, or any other indulgence or concession being granted, by the Collateral
Agent to the Mortgagor or any other person; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or any Security Interest over assets of,
any other person; (d) any non-observance of any formality; (e) any incapacity or
lack of power or authority of the Mortgagor or any other person; (f) any change
in the constitution, membership, ownership, legal form, name or status of the
Mortgagor or any other person; (g) any unenforceability, illegality or
invalidity of any obligation of any person under any other deed or document; or
(h) any insolvency or similar proceedings; (i) any amalgamation, merger or
reconstruction effected by the Collateral Agent with any other person or any
sale or transfer of the whole or any part of the undertaking and assets of the
Collateral Agent to any other person; (j) the existence of any claim, set-off or
other right which the Mortgagor may have at any time against the Collateral
Agent or any other person; or (k) the making or absence of any demand for
payment of any Obligation by the Collateral Agent or otherwise.

 

16

 

 



  23.CERTIFICATE CONCLUSIVE, ETC

 

For all purposes, including any Proceedings, a certificate signed by any officer
or manager of the Collateral Agent (or copy thereof) as to the amount of any
indebtedness comprised in the Secured Obligations, any applicable rate of
interest or any other amount or interest rate for the purpose of this Deed
shall, in the absence of manifest error, be conclusive and binding on the
Mortgagor and all entries in any accounts maintained by the Collateral Agent for
the purposes of this Deed shall be prima facie evidence of the matters to which
they relate.

 

  24.NO SET-OFF BY MORTGAGOR

 

The Mortgagor shall not be entitled to, and shall not, set off any obligation
owed by the Collateral Agent or any other Secured Party to the Mortgagor against
any obligation whether or not matured owed by the Mortgagor to the Collateral
Agent or other Secured Party and shall make all payments to be made by it under
this Deed in full without any set off, restriction or condition and without any
deduction for or on account of any counterclaim.

 

  25.COSTS AND EXPENSES

 

The Mortgagor shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

 

  26.RELEASE OF SECURITY

 

  26.1Subject to Clauses 26.2 and 26.3 (Release of Security), upon Payment in
Full, the Collateral Agent shall, at the request and cost of the Mortgagor,
execute such documents and do all such things as may be necessary to release the
Secured Assets from the Security.

 

  26.2Notwithstanding anything to the contrary in this Deed (including, without
limitation, Clauses 26.1 and 26.3 (Release of Security) hereof), the obligations
of the Mortgagor under this Deed shall automatically terminate and the
Collateral Agent shall, at the request and cost of the Mortgagor, execute such
documents and do all such things as may be necessary to release the Secured
Assets from the Security to the extent provided in and in accordance with
Section 11.01(c) (Waiver; Amendments; Joinder; Release of Guarantors; Release of
Collateral) and Section 11.23 (Release of Guarantors) of the Loan Agreement.

 

17

 







 

  26.3If any amount paid by the Mortgagor in respect of the Secured Obligations
is capable of being avoided or set aside on the liquidation or administration of
the Mortgagor or otherwise, then for the purposes of this Deed that amount shall
not be considered to have been paid. No interest shall accrue on any such
amount, unless and until such amount is so avoided or set aside.

 

  27.MISCELLANEOUS

 

  27.1Remedies and waivers

 

No failure to exercise or delay in exercising any right, power or remedy
provided by law or under this Deed shall operate to impair the same or be
construed as a waiver of it. No single or partial exercise of any such right,
power or remedy shall preclude or restrict any further or other exercise of the
same or the exercise of any other right, power or remedy. No waiver of any such
right, power or remedy shall constitute a waiver of any other right, power or
remedy. Except as expressly provided in this Deed, the rights, powers and
remedies provided in this Deed are cumulative and not exclusive of any rights
provided by law.

 

  27.2Variations and consents

 

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless it is agreed in writing and signed by or on behalf of each
of the parties to this Deed.

 

  27.3Invalidity and severability

 

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, that shall not affect or
impair the legality, validity and enforceability in that jurisdiction of any
other provision of this Deed or the legality, validity or enforceability in any
other jurisdiction of that provision or any other provision of this Deed.

 

  27.4Counterparts

 

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and, where relevant, delivered,
shall constitute an original of this Deed or the relevant variation or waiver,
but all the counterparts together shall constitute one and the same instrument.

 

  27.5Third party rights

 

Except for each Secured Party who is not party to this Deed and as otherwise
specifically provided herein a person who is not party to this Deed has no right
under the Third Parties Act to enforce any provision of this Deed. Each Secured
Party (who is not party to this Deed) may enforce and enjoy the benefits of the
provisions of Clauses 17 (Rights of Collateral Agent and Secured Parties), 20
(Indemnity) and 25 (Costs and Expenses) of this Deed. This does not affect any
right or remedy of a third party which exists or is available other than under
the Third Parties Act.

 

18

 

 

  27.6Entire agreement

 

This Deed together with the other Loan Documents constitutes the entire
agreement and understanding between the parties relating to their subject
matter. Accordingly this Deed supersedes all prior oral or written agreements,
representations or warranties. Any liabilities for and any remedies in respect
of any such agreements, representations or warranties made are excluded, save
only in respect of such as are expressly made or repeated in this Deed or in the
other Loan Documents. No party has entered into this Deed or any other Loan
Document in reliance on any oral or written agreement, representation or
warranty of any other party or any other person which is not made or repeated in
this Deed or any other Loan Document. Nothing in this Clause shall operate to
exclude liability for any fraudulent statement or act.

 

  27.7Conflicts

 

Subject to Clause 1.2(h) (Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

 

  28.ASSIGNMENT, ETC

 

  28.1The Collateral Agent may, at any time, in accordance with the Loan
Agreement, assign, mortgage, charge, grant a trust over or otherwise dispose of
all or any of its rights and benefits under this Deed.

 

  28.2The Mortgagor shall not assign, charge, grant a trust over or otherwise
dispose of all or any of its rights and benefits under this Deed, except as
permitted under the Loan Agreement.

 

  29.NOTICES

 

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement. Any notice delivered to the
Parent or the Borrowers on behalf of the Mortgagor shall be deemed to have been
delivered to the Mortgagor.

 

  30.GOVERNING LAW AND JURISDICTION

 

  30.1Governing law

 

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

19

 

 



  30.2Jurisdiction

 

  (a)Each party irrevocably agrees that:

 

(i)the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;

 

(ii)any Proceedings may be taken in the English courts;

 

(iii)any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.

 

  (b)Each party also irrevocably waives (and irrevocably agrees not to raise)
any objection which it might at any time have on the ground of forum non
conveniens or on any other ground to Proceedings being taken in any court
referred to in this Clause 30 (Governing Law and Jurisdiction).

 

  (c)Nothing in this Clause 30 shall limit any party's right to take Proceedings
against the other party in any other jurisdiction or in more than one
jurisdiction concurrently.

 

  (d)This jurisdiction agreement is not concluded for the benefit of only one
party.

 

This Deed has been executed as a deed and is delivered on the date stated at the
top of page one.



 

[Signature pages follow]

 



20

 

 

Executed as deed by WEATHERFORD   ) EURASIA LIMITED acting by a director,  ) in
the presence of:                  )

 

     Director  Witness      Name:  Name:         Occupation:         Address:

 



[Signature page to LC Weatherford U.K. Share Mortgage]



 



 

 



COLLATERAL AGENT

 

Executed as a deed by DEUTSCHE BANK     ) TRUST COMPANY AMERICAS             )
acting by     )       ) who, in accordance with the laws of the territory  ) in
which Deutsche Bank Trust Company Americas ) is incorporated, is/are acting
under its authority )

 

      Authorised signatory           Name:    

 

      Authorised signatory           Name:    

 



[Signature page to LC Weatherford U.K. Share Mortgage]



 





 

 

SCHEDULE 1

 

ORIGINAL SHARES

 



Name of Class of Nominal Number of Certificate Registered Company Shares Value
of Shares number(s) holder as at     each Share     the date           hereof
Weatherford Ordinary £1.00 1,825 3 Weatherford U.K.         Eurasia Limited    
    Limited



 







24

 

 

SCHEDULE 2

 

REPRESENTATIONS AND WARRANTIES

 

  1.Status of Shares

 

The Original Shares:

 

(a)have been duly authorised and validly issued;

 

(b)are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;

 

(c)are fully paid, and no moneys or liabilities are outstanding in respect of
any of them; and

 

(d)represent the whole of the issued share capital of the Company.

 

  2.Further Shares

 

All Further Shares and any Shares comprised in any Derived Assets:

 

(a)have been duly authorised and validly issued;

 

(b)are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;

 

(c)are fully paid, and no monies or liabilities are outstanding in respect of
any of them; and

 

together with the Original Shares, any Further Shares and Shares comprised in
any Derived Assets previously issued represent the whole of the issued share
capital of the Company except as otherwise permitted by the Loan Agreement.

 

  3.PSC Register

 

(a)The Mortgagor represents and warrants that it has not issued and does not
intend to issue any warning notice or restrictions notice under Schedule 1B of
the Companies Act 2006 in respect of any Shares which constitute Secured Asset;
and

 

(b)the Mortgagor has not received any warning notice or restrictions notice
under Schedule 1B of the Companies Act 2006 in respect of any Shares which
constitute Secured Asset.

 

25

 

 

SCHEDULE 3


 

COVENANTS

 

  1.Restrictions on Transfer and Rights of Pre-emption

 

The Mortgagor shall ensure that the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets are and remain free from any restriction
on transfer or rights of pre-emption, except as otherwise permitted by the Loan
Agreement.

 

2.Articles of Association

 

The Mortgagor shall not permit the articles of association of the Company to be
amended or modified in any way that would adversely affect in any material
respect the Security created pursuant to this Deed.

 



26

 



 

EXECUTION VERSION

 

DATED                                   , 2019

 

WEATHERFORD EURASIA LIMITED

(the Company)

 

- and -

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

(the Collateral Agent)

 



 

  

DEED OF CHARGE AND ASSIGNMENT

 



 

 

 

This Deed of Charge and Assignment is entered into subject to the terms of the
Intercreditor Agreement dated on or around the date of this Deed (as amended
from time to time).

 

[tm1925198d1_ex10-2exk001.jpg]

 



 

 

 

TABLE OF CONTENTS

 



Clause   Page No. 1. DEFINITIONS AND INTERPRETATION 1 2. TRUST 12 3.
INTERCREDITOR AGREEMENT 12 4. ABL DEED OF CHARGE AND ASSIGNMENT 12 5. COVENANT
TO PAY 13 6. SECURITY 13 7. REDEMPTION OF SECURITY 16 8. REPRESENTATIONS AND
WARRANTIES 17 9. COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON
DEALINGS, PROTECTION 18 10. GENERAL COVENANTS 23 11. CRYSTALLISATION OF FLOATING
CHARGE 23 12. ENFORCEMENT 24 13. CONTINUING SECURITY, OTHER SECURITY ETC. 24 14.
FURTHER ASSURANCES, POWER OF ATTORNEY, ETC. 25 15. THE COLLATERAL AGENT'S RIGHTS
26 16. APPOINTMENT OF ADMINISTRATOR 28 17. RECEIVER 29 18. APPLICATION OF MONEYS
31 19. PROTECTION OF THIRD PARTIES 31 20. PROTECTION OF COLLATERAL AGENT AND
RECEIVER 31 21. COSTS, EXPENSES AND INDEMNITY 32 22. CONSENTS, VARIATIONS,
WAIVERS AND RIGHTS 33 23. PARTIAL INVALIDITY 33

 



 

 

 

24. COUNTERPARTS 33 25. THIRD PARTIES 33 26. DETERMINATIONS 33 27. ASSIGNMENT 33
28. NOTICES 34 29. GOVERNING LAW AND JURISDICTION 34

 

SCHEDULE 1 BANK ACCOUNTS 37 PART 1 – GENERAL BANK ACCOUNTS 37 PART 2 –
COLLECTION BANK ACCOUNT 38 SCHEDULE 2 ASSIGNED AGREEMENTS 39 SCHEDULE 3
INSURANCE POLICIES 40 SCHEDULE 4 FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS 41
PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS 41 PART 2 – FORM OF
NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS 45 SCHEDULE 5 FORM OF NOTICE OF
CHARGE OF ASSIGNED AGREEMENTS 49 SCHEDULE 6 FORM OF NOTICE OF CHARGE OF
INSURANCE POLICIES 52

 



 

 

 

THIS DEED OF CHARGE AND ASSIGNMENT is made on
                                           , 2019

 

BETWEEN:

 

(1)WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and
Wales under registered number 02440463, whose registered office is at
Weatherford Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX (the
"Company"); and

 

(2)DEUTSCHE BANK TRUST COMPANY AMERICAS (the "Collateral Agent"), which
expression includes its successors in title and assigns acting for itself and on
behalf of the Secured Parties as the holders of the Secured Obligations (as
defined below)).

 

RECITALS:

 

(A)Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

 

(B)Under the Guarantee various Affiliates of the Parent, including the Company,
have guaranteed the obligations of the Borrowers under the Loan Agreement.

 

(C)It is a requirement under the Loan Agreement that obligations of the Company
under the Guarantee are secured by this Deed.

 

(D)The Company has agreed to mortgage, assign and charge by way of security all
of its right, title, interest and benefit in, to and under its assets, rights,
revenues and undertaking (except any Excluded Assets) in favour of the
Collateral Agent as security for the Secured Obligations, subject to and in
accordance with the terms and conditions of this Deed (each as defined below).

 

(E)The Company's board of directors has concluded after due consideration of all
relevant circumstances that entering into this Deed is in the best interests of
and for the benefit of the Company for the purposes of its business.

 

(F)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

IT IS AGREED AND THIS DEED PROVIDES as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Capitalised words and phrases used but not defined in this Deed shall have
the meanings set out in the Loan Agreement and the following words and
expressions have the meanings set out below:

 

"ABL Deed of Charge and Assignment" means a deed of charge and assignment dated
on or about the date hereof between, amongst others, the Company and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or around the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent;

 



 

 

 

"Administrator" means any person or persons for the time being acting as
administrator of the Company pursuant to the provisions of the Insolvency Act;  
  "Assets" means property, assets, rights, revenues, income, uncalled capital,
licences, business and undertakings and any interest therein, in each case
whatsoever and wheresoever situated, present and future (but shall exclude, for
the avoidance of doubt, the Excluded Assets);     "Assigned Assets" has the
meaning set out in Clause 6.4(a) (Assignment);     "Assigned Agreements" means
each agreement specified in Schedule 2   (Assigned Agreements) together with
each other agreement supplementing or amending or novating or replacing the same
designated as an Assigned Agreement;     "Bank Accounts" means the General Bank
Accounts and the Collection Bank Accounts;     "Book Debts" means all book and
other debts (including rents) and other moneys, liabilities and monetary claims
of any nature whatsoever now or hereafter due, owing or payable to the Company
(including moneys, liabilities and claims deriving from or in relation to any
Investments, any contract or agreement to which the Company is party, or any
other Assets or rights of the Company, and including the benefit of any judgment
or order to pay money and any amounts due or owing from any government or
governmental agency including in respect of Taxes) and all other rights of the
Company to receive money (but excluding all moneys now or hereafter standing to
the credit of any account held by the Company with any bank) and any proceeds
thereof; and the benefit of (including the proceeds of all claims under) all
rights, Security Interests, securities, guarantees, indemnities, negotiable
instruments, letters of credit and Insurances of any nature whatsoever now or
hereafter owned or held by the Company in relation to any of the foregoing (but
"Book Debts" shall exclude, for the avoidance of doubt, the Excluded Assets);

 



2

 

 

"Business Day" means any day (other than a Saturday or Sunday) on which banks
are open for business in London and New York City;     "cash" means cash within
the meaning of Financial Collateral Arrangements (No. 2) Regulations 2003;    
"Centre of Main Interests" means, in relation to a person, its centre of main
interests within the meaning of the EC Regulation on Insolvency Proceedings
2000;     "Charged Assets" means all Assets from time to time subject or
expressed or intended to be subject to the Charges (whether fixed or floating)
under or pursuant to this Deed, and "Charged Assets" includes any part of any of
them and any right, title, interest or benefit therein or in respect thereof
(but shall exclude, for the avoidance of doubt, the Excluded Assets);    
"Charges" means any or all of the Security Interests created or expressed to be
created, or which may now or hereafter be created or expressed to be created, by
or pursuant to this Deed, including any further Security Interests created
pursuant to Clause 14 (Further Assurances, Power of Attorney, etc.) or Clause
6.9 (Excluded Property);     "Collection Account Banks" means the account banks
listed in Part 2 of Schedule 1 (Collection Bank Account) under the column
"Account Bank";     "Collection Account Notice" means a notice in the form set
out in Part 2 of Schedule 4 (Form of Notice of Charge for Collection Bank
Accounts );     "Collection Bank Accounts" means the accounts listed in Part 2
of Schedule 1 (Collection Bank Account) held by the Company with the bank or
banks specified in Part 2 of Schedule 1 (Collection Bank Account) and any other
bank account maintained by the Company with any financial institution as the
Collateral Agent may from time to time designate in writing as a Collection Bank
Account, including in each case any redesignation or renewal thereof and all
balances now or hereafter standing to the credit of any such account including
all interest from time to time thereon, the debt represented thereby and all
rights in relation thereto (but "Collection Bank Accounts" shall exclude, for
the avoidance of doubt, the Excluded Assets);

 



3

 

 

"Credit Claims" means credit claims within the meaning of the Financial
Collateral Arrangements (No 2) Regulations 2003;     "Delegate" means a delegate
or subdelegate appointed pursuant to Clause 15.5 (The Collateral Agent's
Rights);     "Disputes" means any disputes which may arise out of or in
connection with this Deed (including regarding its existence, validity or
termination);     "Enforcement Event" has the meaning set out in Clause 12
(Enforcement);     "Equipment" means plant, machinery, equipment (including
office equipment), vehicles, computers and other chattels of any kind (but
excluding any from time to time which are part of the Company's stock in trade
or work in progress) now or hereafter owned by the Company or in its possession
and all proceeds of sale or other disposal thereof, all moneys paid or payable
in respect thereof, rights under any agreement, Security Interest or guarantee
in relation thereto and all other rights in relation thereto, and "Equipment"
includes any part of any of them (but "Equipment" shall exclude, for the
avoidance of doubt, the Excluded Assets);     "Excluded Assets" means:

 

  (a) shares and other Assets charged in favour of the Collateral Agent pursuant
to an Equitable Share Mortgage of even date herewith between the Company and the
Collateral Agent; and         (b) the "Excluded Assets" as defined in the Loan
Agreement;

 

"financial collateral" means financial collateral within the meaning of the
Financial Collateral Arrangements (No. 2) Regulations 2003, as amended;    
"financial instrument" means a financial instrument within the meaning of the
Financial Collateral Arrangements (No. 2) Regulations 2003;

 



4

 

 

"Fixed Charge Assets" means any part or parts of the Charged Assets effectively
charged by way of fixed Security Interests or effectively mortgaged or assigned
by way of fixed Security Interests under this Deed;     "Fixtures" means
fixtures, fittings and fixed plant, machinery and equipment (including trade
fixtures and fittings);     "Floating Charge Assets" means any part or parts of
the Charged Assets subject to the floating charge contained in Clause 6.5
(Floating Charge);     "General Account Banks" means the account banks listed in
Part 1 of Schedule 1 (General Bank Accounts) under the heading "Account Bank";  
  "General Bank Accounts" means the accounts listed in Part 1 of Schedule 1
(General Bank Accounts) held by the Company with the bank or banks specified in
Part 1 of Schedule 1 (General Bank Accounts) and any other bank account
maintained by the Company with any financial institution as the Collateral Agent
may from time to time designate in writing as a General Bank Account, including
in each case any redesignation or renewal thereof and all balances now or
hereafter standing to the credit of any such account including all interest from
time to time thereon, the debt represented thereby and all rights in relation
thereto (but "General Bank Accounts" shall exclude, for the avoidance of doubt,
the Excluded Assets);     "Guarantee" means an Affiliate Guaranty dated on or
around the date of this Deed between, among others, the Parent and the
Collateral Agent;     "Holding Company" means a holding company within the
meaning of section 1159 of the Companies Act 2006;     "Insolvency Act" means
the Insolvency Act 1986;     "Insolvency Event" in relation to any person,
means:

 

  (a) such person is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness (including any
composition, assignment or arrangement with any creditor of such person);

 



5

 

 

  (b) any resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that person, a moratorium is declared in
relation to any indebtedness of that person or an administrator is appointed to
that person (other than a solvent liquidation or reorganisation of such person
on terms previously approved in writing by the Collateral Agent);         (c)
the appointment of any liquidator (other than a solvent liquidation or
reorganisation of such person on terms previously approved in writing by the
Collateral Agent), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of that person or any of its assets;
or         (d) in respect of any person, any analogous procedure or step is
taken in any jurisdiction.



 

"Insolvency Rules" means the Insolvency Rules 2016;     "Insurances" means
contracts or policies of insurance or indemnity of any kind (including life
insurance or assurance) now or hereafter taken out by or on behalf of the
Company or (to the extent of its interest) in which the Company has any
interest, and all rights in relation thereto, proceeds thereof, claims and
returns of premium in respect thereof (but "Insurances" shall exclude, for the
avoidance of doubt, the Excluded Assets);     "Intercreditor Agreement" means
the intercreditor agreement, dated on or around the date of this Deed, among the
Collateral Agent, Wells Fargo Bank, National Association, the Parent,
Weatherford International Ltd., Weatherford International LLC, and the other
grantors of the Parent named therein;     "Intellectual Property Rights" means
patents, registered designs, copyrights, inventions, semi-conductor topography
rights, rights in designs, rights in trade marks and service marks, business
names and trade names, get up, logos, domain names, moral rights, rights in
confidential information, rights in know-how, database rights, rights protecting
goodwill, or reputation and any interests (including by way of licence or
sub-licence) in any of the foregoing, and any other intellectual property rights
and interests whatsoever now or hereafter owned by the Company or in which it
has any interest, in each case whether registered or not and including all
applications, rights to apply for and rights to use the same and all fees,
royalties and other rights of every kind relating to or deriving from any of the
same (but "Intellectual Property Rights" shall exclude, for the avoidance of
doubt, the Excluded Assets);

 



6

 

 

"Investments" means shares, stocks, bonds, notes, certificates of deposit,
debenture stocks, loan stocks and other securities or investments of any kind
and all rights relating to any of the foregoing (including rights relating to
any of the same which are deposited with, registered in the name of or credited
to an account with any clearing system or house, depositary, custodian, nominee,
controller, investment manager or other similar person or their nominee, in each
case whether or not on a fungible basis and including all rights against such
person); warrants, options or other rights to subscribe for, purchase, call for
delivery of, redeem, convert other securities or investments into or otherwise
to acquire any of the foregoing; and units in a unit trust scheme (as defined in
section 237(1) of the Financial Services and Markets Act 2000); together in each
case with all rights in respect thereof and all dividends, interest, cash or
other distributions, accretions or Investments in respect of or deriving from
any of the foregoing, and "Investments" means any of the foregoing including any
part of them (but "Investments" shall exclude, for the avoidance of doubt, the
Excluded Assets);     "Law of Property Act" means the Law of Property Act 1925;
    "Legally Mortgaged Property" means any Real Property which may in future be
legally mortgaged or charged by the Company to the Collateral Agent by or
pursuant to this Deed, and "Legally Mortgaged Property" includes any part of any
such Real Property;

 



7

 

 

"Loan Agreement" means the letter of credit facility agreement, between, among
others, the Parent, the Collateral Agent and the Lenders, dated on or around the
date of this Deed;     "Loss" means any liability, damages, claim, cost, loss,
penalty, expense, demand (or actions in respect thereof) including, legal,
accounting or other charges, fees, costs, disbursements and expenses in
connection therewith;     "Material Real Property" means Real Property located
in the United States of America, Canada or the United Kingdom owned by the
Company with a net book value in excess of US$10,000,000 and that is not an
Excluded Asset;     "Mortgaged Investments" means Investments from time to time
subject or expressed to be subject to the Charges, and "Mortgaged Investments"
includes any part of any of them;     "Parent" means Weatherford International
Public Limited Company, a public limited company incorporated in the Republic of
Ireland, with registered number 540406 whose registered office address is 70 Sir
John Rogerson's Quay, Dublin 2;     "Payment in Full" means the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder and all other amounts payable under the Loan
Documents (other than contingent indemnification obligations as to which no
claim has been received by the Company) shall have been paid in full in cash;  
  "Proceedings" means any proceedings, suits or actions arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed (including regarding its existence, validity or termination);    
"Real Property" means freehold property in England and Wales and any other land
or buildings anywhere in the world, any estate or interest therein and any
reference to "Real Property" includes a reference to all rights from time to
time attached or appurtenant thereto and all buildings and Fixtures from time to
time therein or thereon;

 



8

 

 

"receiver" includes a manager, a receiver and manager and an "administrative
receiver" as defined by Section 251 of the Insolvency Act;     "Receiver" means
a receiver appointed under this Deed or pursuant to any applicable law, and
includes more than one such receiver and any substituted receiver but not an
administrative receiver as defined in Section 251 of the Insolvency Act;    
"Related Rights" means:

 

  (a) all dividends, distributions and other income paid or payable on a
Investment, together with all shares or other property derived from any
Investment and all other allotments, accretions, rights, benefits and advantages
of all kinds accruing, offered or otherwise derived from or incidental to that
Investment (whether by way of conversion, redemption, bonus, preference, option
or otherwise);         (b) in relation to any other Charged Assets:          
(i)  the proceeds of sale, transfer or other disposition of any part of that
asset;             (ii)  all rights under any licence, agreement for sale or
agreement for lease in respect of that asset;             (iii)  all rights,
process, benefits, claims, causes of action, contracts, warranties, remedies,
security, guarantee, indemnities or covenants for title in respect of or derived
from that asset; and/or             (iv)  any income, moneys and proceeds paid
or payable in respect of that asset;

 

"Relevant Charged Assets" means such part or parts of the Charged Assets in
respect of which a Receiver has been appointed;     "Requirement of Law" means,
as to any Person, any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject;

 





9

 

 

"Secured Obligations" has the meaning given to it in the Loan Agreement but, for
the avoidance of doubt, shall also include all legal and other costs, charges
and expenses and any other Loss which the Collateral Agent, any other Secured
Party, any Receiver or any Delegate may incur in enforcing or obtaining, or
attempting to enforce or obtain, payment of any such moneys and liabilities to
the extent such costs, charges, expenses and other Losses are of the type
reimbursable by the Borrowers pursuant to Section 11.03 (Expenses, Etc.) of the
Loan Agreement;     "Secured Parties" has the meaning given to it in the Loan
Agreement;     "Security Interest" means any mortgage or sub-mortgage, standard
security, fixed or floating charge or sub-charge, pledge, lien, assignment or
assignation by way of security or subject to a proviso for redemption,
encumbrance, hypothecation, retention of title, or other security interest
whatsoever howsoever created or arising and its equivalent or analogue whatever
called in any other jurisdiction, and any agreement or arrangement having
substantially the same economic or financial effect as any of the foregoing
(including any "hold back" or "flawed asset" arrangement) and any secured
interest, agreement or arrangement analogous to any of the foregoing arising
under the laws of any other jurisdiction;     "Taxes" has the meaning given to
it in the Loan Agreement and "Tax" and "Taxation" shall be construed
accordingly;

 

1.2In this Deed, unless otherwise specified:

 

(a)references to the neuter or to any gender include both genders and the
neuter, references to a "company" shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established, and references to a "person" include any individual, firm,
partnership, body corporate, unincorporated association, government, state or
agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality);     (b)references to parties, Clauses, sub-Clauses,
paragraphs, sub-paragraphs and Schedules, Exhibits and Annexures are to Clauses,
sub-Clauses and paragraphs and sub-paragraphs of, and the parties and Schedules
to, this Deed, and references to this Deed include a reference to each of its
Schedules, Exhibits and Annexures;

 



10

 

 

(c)a reference to this Deed, an agreement or other document is a reference to
this Deed, that agreement or document as supplemented, amended, novated or
replaced from time to time in accordance with its terms, and to any agreement,
deed or document executed pursuant thereto;

 

(d)the words "include" and "including" are to be construed without limitation,
general words introduced by the word "other" are not to be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things, and general words are not to be
given a restrictive meaning by reason of the fact that they are followed by
particular examples intended to be embraced by the general words;

 

(e)a reference to a "day" means a period of 24 hours running for midnight to
midnight; a reference to a time of day is to London time;

 

(f)headings are for convenience only and shall not affect the interpretation of
this Deed;

 

(g)a reference to the provision of any statute, statutory provision, order,
instrument, rule or regulation is to that provision as amended or re-enacted
from time to time, any provision of which it is a re-enactment or consolidation
and any order, instrument, rule or regulation at any time made or issued under
it;

 

(h)the word "vary" shall be construed to include amend, modify and supplement,
and "variation" and other cognate terms shall be construed accordingly;

 

(i)a reference to a person shall include references to his permitted successors,
transferees (including by novation) and assigns and any person deriving title
under or through him, whether in security or otherwise; and any person into
which such person may be merged or consolidated, or any company resulting from
any merger, conversion or consolidation or any person succeeding to
substantially all of the business of that person; and

 

(j)a reference to "dollars" or "US$" is to the lawful currency for the time
being of the United States of America;

 

(k)a document expressed to be "in the agreed form" means a document in a form
which has been agreed by the parties and a copy of which has been identified as
such and initialled by or on behalf of each of the parties; and

 

(l)a reference to "rights" includes rights, remedies, benefits, authorities,
powers, privileges, discretions, claims, remedies, liberties, easements,
quasi-easements and appurtenances (in each case, of any nature whatsoever
whether under this Deed, by statute, at law or in equity) or otherwise
howsoever.

 

1.3The undertakings and other obligations of the Company, Collateral Agent or
any other person under this Deed shall at all times be read and construed as
subject to the provisions of the Intercreditor Agreement, Loan Agreement and the
Guarantee which shall prevail in case of any conflict. Subject to this and to
Clause 1.4 (Definitions and Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

 



11

 

 

1.4The terms of this Deed shall not operate or be construed so as to prohibit or
restrict any transaction or matter that is permitted by the Loan Agreement.

 

1.5For the purpose of section 2 of the Law of Property (Miscellaneous
Provisions) Act 1989, this Deed incorporates all the terms of the Loan Agreement
and the other Loan Documents.

 

2.TRUST

 

2.1The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Charges and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Company hereby acknowledges such
trusts.

 

2.2In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

 

3.INTERCREDITOR AGREEMENT

 

3.1Reference is made to the Intercreditor Agreement. Each Secured Party, of its
acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

3.2Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

 

4.ABL DEED OF CHARGE AND ASSIGNMENT

 

4.1All security created under this Deed does not affect the security created by
the ABL Deed of Charge and Assignment.

 

4.2Notwithstanding any provision of this Deed, provided that the Company is in
compliance with the terms of the ABL Deed of Charge and Assignment (including
without limitation, any obligation to deliver or deposit any deeds, documents of
title, certificates, evidence of ownership or other original documentation
thereunder) then to the extent that the terms of this Deed impose the same or
substantially the same obligation in respect of such deeds, documents of title,
certificates, evidence of ownership or other original documentation, the Company
will be deemed to have complied with the relevant obligations under this Deed by
virtue of its compliance under the ABL Deed of Charge and Assignment, provided
however that, in the event that the terms of the ABL Deed of Charge and
Assignment no longer continue to be in full force and effect or the ABL Deed of
Charge and Assignment is released or discharged (or as otherwise required by the
Intercreditor Agreement) the Company shall be required to as soon as reasonably
practicable comply with the relevant obligations under this Deed. The Collateral
Agent may retain any document delivered to it under this Deed or otherwise only
until such time as the Security Interests created under this Deed are
irrevocably released.

 



12

 

 

5.COVENANT TO PAY

 

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Company covenants with the Collateral Agent
duly and punctually to pay or discharge all Secured Obligations which may from
time to time be or become due, owing, incurred or payable by the Company
(whether as principal or surety and whether or not jointly with another) to or
to the order of the Collateral Agent under, pursuant to or in connection with
the Loan Agreement and/or this Deed, as applicable, in each case at the times
when, and in the currency or currencies and in the manner in which, they are
expressed to be due, owing, incurred or payable herein or therein.

 

6.SECURITY

 

6.1Real Property

 

Subject to Clause 6.9 (Excluded Property), the Company hereby charges by way of
fixed continuing security to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to time, present and future, in and to all of its present
and future Material Real Property.

 

6.2Mortgages

 

Subject to Clause 6.9 (Excluded Property), the Company hereby assigns by way of
fixed continuing mortgage to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to time, present and future, in, to, under and in respect
of each of all its present and future Investments.

 

6.3Fixed Charges

 

Subject to Clause 6.9 (Excluded Property), the Company hereby charges by way of
fixed continuing security to and in favour of the Collateral Agent for the
payment and discharge of the Secured Obligations all its right, title, interest
and benefit from time to time, present and future, in, to and in respect of each
of the following:

 

(a)all funds from time to time standing to the credit of a Bank Account,
together with all entitlements to interest and other Related Rights from time to
time accruing to or arising in connection with sums;

 



13

 

 

(b)all present and future Book Debts and all its other present and future
negotiable instruments (other than any which are Investments);

 

(c)all present and future Equipment and all corresponding Related Rights;

 

(d)all present and future Intellectual Property Rights and all corresponding
Related Rights;

 

(e)all its present and future goodwill, present and future uncalled capital (if
any) and the benefit of all present and future licences, consents and
authorisations (statutory or otherwise) held or to be held by it in connection
with its business or the use of any Charged Assets (but excluding any licence
requiring the licensor's consent to the creation of Security Interests under the
Deed if such consent has not been obtained) and the right to receive all
compensation payable in respect thereof (but excluding, in all cases, the
Excluded Assets); and

 

(f)if not effectively assigned by Clause 6.4 (Assignment), all its rights, title
and interest in (and claims under) the Assigned Agreements and all corresponding
Related Rights.

 

6.4Assignment

 

(a)Subject to Clause 6.9 (Excluded Property) below, as further continuing
security for the payment of the Secured Obligations, the Company assigns
absolutely with full title guarantee to the Collateral Agent for the benefit of
the Secured Parties all its rights, title and interest, both present and future,
from time to time in and to each of the following assets:

 

(i)the proceeds of any Insurances and all Related Rights; and

 

(ii)the Assigned Agreements and all proceeds and claims arising from them,

 

(together, the “Assigned Assets”) provided that upon the Payment in Full, the
Collateral Agent will re-assign the relevant Assigned Assets to the Company (or
as it shall direct) without delay and in a manner satisfactory to the Company
(acting reasonably).

 

(b)To the extent that any Assigned Asset described in Clause 6.4(a)(i)
(Assignment) is not assignable, the assignment which that clause purports to
effect shall operate as an assignment of all present and future rights and
claims of the Company to any proceeds of such Insurances.

 

6.5Floating Charge

 

The Company hereby charges by way of floating charge and by way of further
continuing security to and in favour of the Collateral Agent for the discharge
and payment of the Secured Obligations all its right, title, interest and
benefit from time to time, present and future, in, to, under and in respect of
all its Assets (including all stock in trade), including any expressed to be
charged by any of the foregoing provisions of this Clause 6 (Security). The
floating charge created by this Clause 6.5 (Floating Charge) shall rank behind
all the fixed Security Interests created by or pursuant to this Deed to the
extent that they are valid and effective as fixed Security Interests but shall
rank in priority to any other Security Interests hereafter created by the
Company.

 



14

 

 

6.6Collection Bank Accounts

 

(a)The Company shall maintain the Collection Bank Accounts pursuant to and in
accordance with Section 3.01(e) (Letters of Credit) of the Loan Agreement with
the Collection Account Banks.

 

(b)The Collateral Agent shall have sole signing rights in relation to each
Collection Bank Account.

 

(c)Subject to Clause 6.6(c) (Collection Bank Accounts) below, the Collateral
Agent and the Company acknowledge and agree that the application of amounts
standing to the credit of any Collection Bank Account shall be governed by the
terms of the Loan Agreement and the Intercreditor Agreement.

 

(d)The Company shall not be entitled to:

 

(i)make, or direct the making of, any payments or withdrawals from any
Collection Bank Account;

 

(ii)direct the Collection Account Banks as regards the operation of any
Collection Bank Account (whether as to payments from the Collection Bank
Accounts or otherwise howsoever); and/or

 

(iii)close any of its Collection Bank Accounts or agree to any variation of the
rights or terms and conditions attaching to any of its Collection Bank Accounts,

 

without the prior written consent of the Collateral Agent (acting in its
absolute discretion).

 

(e)The Company shall as soon as reasonably practicable after becoming aware of
any change in any identifying details of any of its Collection Bank Accounts
(including its account number and sort code), provide details thereof to the
Collateral Agent.

 

(f)The Company irrevocably and unconditionally authorises the Collateral Agent,
without prior notice, from time to time to debit any Collection Bank Account in
accordance with the terms of the Loan Agreement.

 

(g)The Company shall, promptly after execution of this Deed, execute and deliver
to the Collateral Agent a Collection Account Notice on the relevant Collection
Account Bank and use reasonable endeavours to procure that such Collection
Account Bank signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in the Collection Account Notice (together
with any amendments requested by the Collection Account Bank which are
acceptable to the Collateral Agent (acting reasonably)) on the date of such
service.

 



15

 

 

(h)On the date of opening or acquiring a Collection Bank Account, serve a
Collection Account Notice on the relevant Collection Account Bank and use
reasonable endeavours to procure that such Collection Account Bank signs and
delivers to the Collateral Agent an acknowledgement substantially in the form
set out in the Collection Account Notice (together with any amendments requested
by the Collection Account Bank which are acceptable to the Collateral Agent
(acting reasonably)) on the date of such service.

 

6.7General Bank Accounts

 

Upon (and following) the occurrence of any Enforcement Event the Company shall,
upon receipt of notice from the Collateral Agent, (a) cease to be entitled to
make, or direct the making of, any payments or withdrawals from any General Bank
Account without the prior written consent of the Collateral Agent and (b) cease
to be entitled to direct the General Account Banks as regards the operation of
the Accounts (whether as to payments from the Accounts or otherwise howsoever).

 

6.8Full Title Guarantee

 

Each mortgage, assignment, charge or other disposition in favour of the
Collateral Agent referred to in the previous provisions of this Clause 6
(Security) is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

 

6.9Excluded Property

 

There shall be excluded from the security created by Clause 6 (Security) and
from the operation of Clause 14 (Further Assurances, Power of Attorney, etc.)
any Excluded Asset of the Company.

 

7.REDEMPTION OF SECURITY

 

7.1Upon Payment in Full, the Collateral Agent, at the request and cost of the
Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent.

 

7.2Notwithstanding the foregoing, the obligations of the Company under this Deed
shall automatically terminate and the Collateral Agent, at the request and cost
of the Company but without being responsible or liable for any reasonable and
documented costs, expenses, claims or liabilities occasioned by acting upon such
request, shall release or discharge the Charged Assets from the Charges and
reconvey, reassign or retransfer to or to the order of the Company or any other
person entitled thereto any Charged Assets assigned to the Collateral Agent, in
each case, to the extent provided in and in accordance with Section 11.01(c)
(Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral) and
Section 11.23 (Release of Guarantors) of the Loan Agreement.

 



16

 

 

8.REPRESENTATIONS AND WARRANTIES

 

8.1The Company represents and warrants to the Collateral Agent that as of the
date of this Deed:

 

(a)it is a limited company duly incorporated and existing under the Companies
Act 1948 and has the power and authority to own its Assets and to carry on its
business and operations as now conducted;

 

(b)it has the power to enter into, and perform and comply with all the
obligations expressed to be assumed by it under, this Deed, and to create the
Charges;

 

(c)all corporate authority and any other actions, conditions and things
whatsoever required to be obtained, taken, fulfilled and done (including the
obtaining of any necessary consents) in order to enable the Company lawfully to
enter into, and perform and comply with all the obligations expressed to be
assumed by it under, this Deed, to ensure that those obligations are valid,
legal, binding and enforceable, to permit the creation of the Charges in
accordance with this Deed except, in each case (i) as may be limited by
bankruptcy, insolvency, examinership, reorganization, moratorium or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding in equity or at law) and (ii) as to the enforceability of provisions
for indemnification and the limitations thereon arising as a matter of law or
public policy;

 

(d)the obligations of the Company under this Deed and (subject to all necessary
registrations thereof being made) the Charges are valid, legal, binding and
enforceable and, in the case of the Charges, have first priority and ranking
except, in each case (i) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (ii) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy;

 

(e)its entry into, and performance of and compliance with the obligations
expressed to be assumed by it under this Deed, and the creation of the Charges
under this Deed, do not and will not (i) breach or violate any applicable
Requirement of Law, (ii) result in any breach or violation of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien prohibited under the Loan Agreement upon any of its
property or assets pursuant to the terms of any indenture, agreement or other
instrument to which it is party or by which any of its property or assets are
bound or to which it is subject, except for breaches, violations and defaults
that would not have a Material Adverse Effect, or (iii) violate any provision of
its organisational documents or by-laws;

 

(f)(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has good and valid rights in or the power to transfer the
Assets expressed to be mortgaged, assigned or charged by it under this Deed;

 



17

 

 

(g)no Security Interest (other than the Charges) or claim exists on, over or in
respect of any of the Assets, except those claims permitted by the Loan
Agreement;

 

(h)(save to the extent disclosed to the Collateral Agent in writing prior to the
date of this Deed) it has not disposed of or sold or granted any lease, tenancy,
option or pre-emption right over or in respect of, any part of its right, title
or interest in, to or in respect of any of the Charged Assets, and it has not
agreed to do any of the foregoing, except, in each case, as permitted by the
Loan Agreement; and

 

(i)the Company's Centre of Main Interests is in the UK.

 

9.COVENANTS RELATING TO ASSETS – PERFECTION, RESTRICTIONS ON DEALINGS,
PROTECTION

 

9.1Documents of Title

 

Without prejudice to Clause 14 (Further Assurances, Power of Attorney, etc.) the
Company shall, as soon as reasonably practicable, after execution of this Deed
(and in any event within 15 Business Days after execution of this Deed or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
or, if later, promptly upon receipt by it or on its behalf or for its account
(and in any event within 15 Business Days after such receipt or such later date
as may be agreed to by the Collateral Agent in its sole discretion), by way of
security for the Secured Obligations deliver to the Collateral Agent (or any
person nominated by the Collateral Agent to hold the same on its behalf
including any solicitors) all certificates representing Mortgaged Investments
and documents of title, certificates and other documents certificating or
evidencing ownership of or otherwise relating to the Mortgaged Investments
including transfers of Investments executed in blank.

 

9.2Negative Pledge

 

(a)The Company may only create, incur, assume or permit to exist a Security
Interest on any Charged Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

 

(b)The Company may only Dispose of any Charged Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

 

9.3Assets and Charges Generally

 

The Company shall:

 

(a)make all filings and registrations necessary for the creation, perfection,
preservation, protection or maintenance of the Charges except to the extent that
the Company is expressly permitted by the Loan Agreement or this Deed not to do
so;

 

(b)use commercially reasonable endeavours to obtain, in form and substance
satisfactory to the Collateral Agent (acting reasonably), as soon as practicable
and in any event within 45 days of the date of this Deed or, after the date of
this Deed, within 45 days of the date of acquisition of any Asset (or, in any
such case, such later date as may be agreed to by the Collateral Agent in its
sole discretion), any consents necessary to enable all the Assets of the Company
to be subject to effective Security Interests pursuant to Clause 6 (Security)
and the Asset concerned shall immediately upon obtaining any such consent become
subject to the fixed Charge under Clause 6.3 (Fixed Charges);



 



18

 

 

(c)maintain or keep or cause to be kept all of the Charged Assets in good and
substantial repair and, where applicable, good working order (wear and tear
excepted) so that its business carried on in connection therewith may be
conducted in the ordinary course, consistent with past practices, except in each
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

 

(d)in addition and without prejudice to any other provision of this Deed, not do
or suffer to be done anything which could materially prejudice the effectiveness
of any of the Charges or their priority under this Deed except as permitted by
the Loan Agreement or this Deed.

 

9.4Real Property

 

In addition and without prejudice to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company hereby irrevocably:

 

(a)consents to the registration of a restriction in the Proprietorship Register
relating to the title number or numbers under which the whole or any part of the
Legally Mortgaged Property is registered at HM Land Registry in the following
terms:

 

"except under an order of the Registrar no disposition or other dealing by the
proprietor of the land is to be registered or noted without the written consent
of the proprietor for the time being of the charge dated [ * * ] between [ * * ]
(1) and [ * * ] (2)";

 

(b)consents (in the case of any Real Property forming part of the Charged Assets
title to which is registered or registrable at HM Land Registry but which does
not form part of the Legally Mortgaged Property) to the registration of an
agreed notice by the Collateral Agent against the title or titles under which
such Real Property is registered; and

 

(c)authorises the Collateral Agent and/or any solicitors or other agent acting
on behalf of the Collateral Agent to complete, execute on the Company's behalf
and deliver to H. M. Land Registry any form (including Land Registry form RX1
and AN1), document or other information requested by H. M. Land Registry with
regard to either or both of the above.

 

9.5General Bank Accounts

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.) the
Company shall:

 



19

 

 

(a)promptly after execution of this Deed (or, if later, within 45 days (or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
of the opening of a new bank account), execute and deliver to the Collateral
Agent notices, substantially in the form set out in Part 1 of Schedule 4 (Form
of Notice of Charge for General Bank Accounts ) or such other form as the
Collateral Agent may reasonably require;

 

(b)use its reasonable endeavours to procure that each relevant bank, with whom a
General Bank Account is maintained, delivers to the Collateral Agent an
acknowledgement in writing substantially in the form attached to such notice
provided that if the Company has not been able to obtain such countersignature
and acknowledgement, any obligation to comply with this Clause 9.5(b) (General
Bank Accounts) shall cease after 180 days of the service of the relevant notice;
and

 

(c)save with the prior written consent of the Collateral Agent or as may be
permitted under the Loan Agreement, the Company shall not assign or otherwise
dispose of any rights, title or interest in any General Bank Account (and no
right, title or interest in relation to any such account or credit balance
maintained with the Collateral Agent shall be capable of assignment or
disposal).

 

9.6Insurance Policies

 

(a)The Company will, promptly after execution of this Deed (or, if later, within
45 days (or such later date as may be agreed to by the Collateral Agent in its
sole discretion) of the Company obtaining new Insurance Policy), execute and
deliver to the Collateral Agent (or procure delivery of) a notice of assignment
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies), in respect of each Insurance Policy detailed at Schedule 3
(Insurance Policies).

 

(b)In each case, the Company shall use reasonable endeavours to procure that
such insurer signs and delivers to the Collateral Agent an acknowledgement
substantially in the form set out in Schedule 6 (Form of Notice of Charge of
Insurance Policies) within twenty Business Days of such service provided that,
if the relevant Company has not been able to obtain such acknowledgment from the
relevant insurer any obligation to comply with this Clause shall cease twenty
Business Days following the date of service of the relevant Notice of
Assignment.

 

9.7Assigned Agreements

 

The Company will, promptly after execution of this Deed (or, if later, within 45
days (or such later date as may be agreed to by the Collateral Agent in its sole
discretion) of receipt by the Company of an executed copy of any Assigned
Agreement) deliver to the Collateral Agent an executed but undated counterparty
notice, in the form set out in Schedule 5 (Form of Notice of Charge of Assigned
Agreements) and hereby irrevocably authorises the Collateral Agent to serve each
such notice of Assigned Agreement on the relevant counterparty upon the
occurrence of an Enforcement Event which is continuing.

 



20

 

 

9.8Charged Book Debts

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), at any
time after an Enforcement Event occurs the Company shall deliver to the
Collateral Agent promptly on reasonable request such documents relating to such
of the Book Debts as the Collateral Agent may reasonably specify.

 

9.9Mortgaged Investments

 

(a)Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company shall deposit with the Collateral Agent:

 

(i)transfers of the Mortgaged Investments (or declarations of trust in respect
of any Mortgaged Investments not in the Company's sole name) in each case duly
completed and executed by the Company or its nominee with the name of the
transferee, date and consideration left blank or, if the Collateral Agent so
reasonably requires, duly executed by the Company or its nominee in favour of
the Collateral Agent (or the Collateral Agent's nominee) and stamped, and such
other documents as the Collateral Agent may reasonably require to enable the
Collateral Agent (or the Collateral Agent's nominee) or, after the occurrence
and continuance of an Event of Default, any purchaser, to be registered as the
owner of, or otherwise obtain legal title to, the Mortgaged Investments; and

 

(ii)in respect of any Mortgaged Investment not held in the Company's name,
within 30 days (or such later date as may be agreed to by the Collateral Agent
in its sole discretion) after execution of this Deed or if later promptly after
it becomes entitled to the relevant Mortgaged Investment, use commercially
reasonable endeavours to request an irrevocable power of attorney, expressed to
be by way of security and executed and delivered as a deed by the relevant
nominee, appointing the Collateral Agent each Receiver and any Delegate the
attorney of the holder, in such form as the Collateral Agent may reasonably
require.

 

(b)Prior to such time as the Collateral Agent has, following the occurrence and
during the continuation of an Enforcement Event:

 

(i)notified the Company in writing that it has elected to exercise voting and
other rights relating to the Charged Assets in accordance with the terms of this
Deed, all voting and other rights relating to the Mortgaged Investments may be
exercised (or not exercised) by the Company as it directs provided that it shall
not exercise any such voting rights in a manner which would diminish the
effectiveness or enforceability of the Charges created under this Deed in any
material respect or restrict the transferability of the Charged Assets by the
Collateral Agent or any Receiver; and

 



 21 

 

 

(ii)notified the Company in writing that it has elected to collect any
dividends, distributions and other monies in accordance with the terms of this
Deed, the Company shall be entitled to receive and retain such dividends,
distributions and other monies paid on or derived from its Mortgaged
Investments.

 

(c)Following an Enforcement Event:

 

(i)the Collateral Agent or, as the case may be, any Receiver shall, upon written
notice to the Company, be entitled to exercise or direct the exercise of or
refrain from such exercise all voting and other rights now or at any time
relating to the Mortgaged Investments as it or he reasonably sees fit;

 

(ii)after receipt by the Company of written notice pursuant to Clause 9.9(c)(i),
the Company shall comply or procure the compliance with any reasonable direction
of the Collateral Agent or, as the case may be, any Receiver in respect of the
exercise of such rights and shall deliver to the Collateral Agent or, as the
case may be, any Receiver such forms of proxy or other appropriate forms of
authorisation the Collateral Agent or, as the case may be, any Receiver may
reasonably require with a view to enabling that person or its nominee to
exercise such rights; and

 

(iii)the Collateral Agent shall, upon written notice to the Company, be entitled
to receive and retain all dividends, interest and other distributions paid in
respect of the Mortgaged Investments and apply the same as provided by Clause 18
(Application of Moneys).

 

(d)This Clause 9.7 (Assigned Agreements) shall not apply to those Mortgaged
Investments which are held by the Company by way of temporary investments and
which the Collateral Agent has agreed in writing shall not be subject to this
Clause 9.7 (Assigned Agreements).

 

9.10Intellectual Property Rights

 

Without prejudice and in addition to the other provisions of this Clause 9
(Covenants relating to Assets – Perfection, Restrictions on Dealings,
Protection) and Clause 14 (Further Assurances, Power of Attorney, etc.), the
Company shall:

 

(a)promptly on the reasonable request by the Collateral Agent, execute and do
all acts, things and documents as the Collateral Agent may reasonably require to
record the Collateral Agent's interest in any registers relating to any of the
Intellectual Property Rights; and

 

(b)not, save with the prior written consent of the Collateral Agent or as may be
permitted pursuant to the terms of the Loan Agreement, grant any registered user
agreement or licence or other right in relation to any such Intellectual
Property Rights or permit the use of such Intellectual Property Rights by any
person.

 



 22 

 

 

10.GENERAL COVENANTS

 

10.1The Company shall:

 

(a)at any time after an Enforcement Event, promptly give to the Collateral Agent
such information and evidence (and in such form) as the Collateral Agent may
from time to time reasonably request for the purpose of or with a view to
discharging the duties and rights vested in it under and in accordance with this
Deed or by operation of law; and

 

(b)not have its Centre of Main Interests situated, or permit its Centre of Main
Interests to be situated, outside the UK.

 

11.CRYSTALLISATION OF FLOATING CHARGE

 

11.1In addition and without prejudice to any other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, if at any time:

 

(a)an Event of Default occurs and is continuing; or

 

(b)the Collateral Agent (acting reasonably) considers that any of the Floating
Charged Assets, which is material to the context of the business as a whole, are
in danger of being seized or is otherwise in jeopardy,

 

the Collateral Agent may by notice in writing to the Company convert the
floating charge created by Clause 6.4 (Floating Charge) into a fixed charge as
regards any Floating Charge Assets as may be specified in that notice (and for
the avoidance of doubt, in the case of paragraph (b) above, only to the extent
that paragraph (b) applies to such Floating Charge Asset).

 

11.2In addition and without prejudice to any law or other event resulting in
crystallisation of the floating charge, but subject to any prohibition or
restriction imposed by law, the floating charge created by Clause 6.4 (Floating
Charge) shall without notice automatically be converted into a fixed charge
over:

 

(a)any Floating Charge Assets which become subject or continue to be subject to
any Security Interest in favour of any person other than the Collateral Agent or
which is/are the subject of any sale, transfer or other disposition, in either
case contrary to the covenants contained in this Deed or any of the other Loan
Documents, immediately prior to such actual or purported Security Interest
arising or such actual or purported sale, transfer or other disposition being
made; or

 

(b)any Floating Charge Assets affected by any attachment, distress, execution or
other legal process against such Floating Charge Asset, immediately prior to
such distress, attachment, execution or other legal process.

 



 23 

 

 

12.ENFORCEMENT

 

12.1The security constituted by this Deed shall, subject to any prohibition or
restriction imposed by law, become enforceable upon and at any time after an
Event of Default occurs and is continuing (an "Enforcement Event").

 

12.2At any time after an Enforcement Event, the Collateral Agent may (but shall
not be obliged to) enforce all or any part of the Charges at such time, on such
terms and in such manner as it thinks fit, and take possession of, hold or
dispose of all or any part of the Charged Assets, and may (whether or not it has
taken possession or appointed a Receiver or Administrator) exercise any rights
conferred by the Law of Property Act (as varied or extended by this Deed) on
mortgagees or by this Deed or otherwise conferred by law on mortgagees.

 

12.3Without prejudice to the generality of the foregoing, at any time after an
Enforcement Event, the Collateral Agent may (but shall not be obliged to) by
notice to the company in writing appropriate all or any part of the Charged
Assets which constitute financial collateral. If the Collateral Agent exercises
such power of appropriation:

 

(a)it shall determine the value of any Charged Asset appropriated which consists
of a financial instrument or a Credit Claim as at the time of exercise of that
power as the current value of the cash payment which it determines would be
received on a sale or other disposal of such Charged Asset effected for payment
as soon as reasonably possible after such time. Any such determination shall be
made by the Collateral Agent in a commercially reasonable manner (including by
way of an independent valuation); and

 

(b)any Charged Asset appropriated which constitutes cash and which is not
denominated in dollars shall be valued as if it were converted to dollars at the
rate certified by the Collateral Agent to be the spot rate of exchange for the
purchase of dollars with the currency of such cash as soon as practicable after
the appropriation thereof.

 

12.4The exercise by the Collateral Agent of its right of appropriation under
Clause 12.3 (Enforcement) of any part of the Charged Assets shall not prejudice
or affect any of the Collateral Agent's rights and remedies in respect of the
remainder of the Charged Assets for any Secured Obligations which remain to be
paid or discharged.

 

13.CONTINUING SECURITY, OTHER SECURITY ETC.

 

13.1Subject to Clauses 7.1 (Redemption of Security) and 7.2 (Redemption of
Security), the Charges, covenants, undertakings and provisions contained in or
granted pursuant to this Deed shall remain in full force and effect as a
continuing security to the Collateral Agent for the Secured Obligations and
shall not be satisfied, discharged or affected by any intermediate payment or
settlement of account of all or part of the Secured Obligations (whether any
Secured Obligations remain outstanding thereafter) or any other act, event,
matter, or thing whatsoever.

 

13.2The Charges are cumulative, in addition to and independent of, and shall
neither be merged with nor prejudiced by nor in any way exclude or prejudice,
any other Security Interest, guarantee, indemnity, right of recourse or any
other right whatsoever which the Collateral Agent may now or hereafter hold or
have (or would apart from this Deed or the Charges hold or have) from the
Company or any other person in respect of any of the Secured Obligations.

 



 24 

 

 

13.3The restriction on consolidation of mortgages contained in section 93 of the
Law of Property Act shall not apply in relation to the Charges.

 

13.4If the Collateral Agent receives or is deemed to be affected by notice
(actual or constructive) of any Security Interest over any Charged Asset or if
an Insolvency Event occurs in relation to the Company:

 

(a)the Collateral Agent may open a new account or accounts with or on behalf of
the Company (whether or not it allows any existing account to continue) and, if
it does not, it shall nevertheless be deemed to have done so at the time it
received or was deemed to have received such notice or at the time that the
Insolvency Event occurred; and

 

(b)all payments made by the Company to the Collateral Agent after the Collateral
Agent received or is deemed to have received such notice or after such
Insolvency Event occurred shall be credited or deemed to have been credited to
the new account or accounts, and in no circumstances whatsoever shall operate to
reduce the Secured Obligations as at the time the Collateral Agent received or
was deemed to have received such notice or as at the time that such Insolvency
Event occurred.

 

13.5This Deed shall remain valid and enforceable notwithstanding any change in
the name, composition or constitution of the Collateral Agent or the Company or
any amalgamation or consolidation by the Collateral Agent or the Company with
any other corporation.

 

14.FURTHER ASSURANCES, POWER OF ATTORNEY, ETC.

 

14.1The Company shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:

 

(a)creating, preserving, perfecting or protecting any of the Charges or the
first priority of any of the Charges;

 

(b)facilitating the enforcement of the Security created under this Deed or the
exercise of any rights vested in the Collateral Agent or any Receiver in
connection with this Deed; or

 

(c)providing more effectively to the Collateral Agent the full benefit of the
rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

 

including, without limitation, executing such assignments, transfers and
conveyances of the Charged Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

 



 25 

 

 

14.2The Company irrevocably and by way of security appoints the Collateral Agent
and every Receiver jointly and also severally to be its attorney (with full
power to appoint substitutes and to sub-delegate, including power to authorise
the person so appointed to make further appointments) on behalf of the Company
and in its name or otherwise, and in such manner as the attorney may think fit,
after the occurrence of an Enforcement Event, to execute, deliver, perfect and
do any deed, document, act or thing (a) which the Collateral Agent or such
Receiver (or any such substitute or sub-delegate) may, reasonably consider
appropriate in connection with the exercise of any of the rights of the
Collateral Agent or such Receiver, or (b) which the Company is obliged to
execute or do under this Deed but has not executed or done in a timely manner
(including the execution and delivery of mortgages, assignments, transfers or
charges or notices or directions in relation to any of the Charged Assets).
Without prejudice to the generality of its right to appoint substitutes and to
sub-delegate, the Collateral Agent may appoint the Receiver as its substitute or
sub-delegate, and any person appointed the substitute or sub-delegate of the
Collateral Agent shall, in connection with the exercise of such power of
attorney, be the agent of the Company. The Company acknowledges that such power
of attorney is as regards the Collateral Agent and any Receiver granted
irrevocably and for value to secure proprietary interests in and the performance
of obligations owed to the respective donees within the meaning of the Powers of
Attorney Act 1971.

 

14.3The Company hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall do or purport to do in the exercise or
purported exercise of all or any of the rights referred to in this Clause 14
(Further Assurances, Power of Attorney, etc.) (save where any such attorney acts
with gross negligence or wilful misconduct or otherwise exceeds its rights under
this Clause 14 (Further Assurances, Power of Attorney, etc.)).

 

14.4References in Clause 14.1 (Further Assurances, Power of Attorney, etc.) and
Clause 14.2 (Further Assurances, Power of Attorney, etc.) to the Collateral
Agent or the Receiver shall include references to any Delegate.

 

15.THE COLLATERAL AGENT'S RIGHTS

 

15.1The Secured Obligations shall become due for the purposes of section 101 of
the Law of Property Act, and the statutory powers of sale and enforcement and of
appointing a Receiver which are conferred on the Collateral Agent under that Act
(as varied and extended by this Deed) and all other rights of a mortgagee
conferred by the Law of Property Act shall be deemed to arise, immediately after
execution of and in accordance with this Deed.

 

15.2Section 103 of the Law of Property Act shall not apply to this Deed and upon
the occurrence of an Enforcement Event the Charges shall become immediately
enforceable and the rights conferred by the Law of Property Act and this Deed
immediately exercisable by the Collateral Agent without the restrictions
contained in the Law of Property Act.

 

15.3At any time after an Enforcement Event occurs, the Collateral Agent shall,
in addition to the powers of leasing and accepting surrenders of leases
conferred by section 99 and 100 of the Law of Property Act, have power to make
any lease or agreement to lease at a premium or otherwise, accept surrenders of
leases and grant options, in each case on any terms and in any manner the
Collateral Agent thinks fit without needing to comply with any restrictions
imposed by such sections or otherwise.

 



 26 

 

 

15.4In making any sale or other disposal of any Charged Assets or making any
acquisition in exercise of their respective rights, the Collateral Agent or any
Receiver may do so for such consideration (including cash, shares, debentures,
loan capital or other securities whatsoever, consideration fluctuating according
to or dependent on profit or turnover, and consideration whose amount is to be
determined by a third party, and whether such consideration is receivable in a
lump sum or by instalments) and otherwise on such terms and conditions and in
such manner as it or he reasonably thinks fit, and may also grant any option to
purchase and effect exchanges.

 

15.5The Collateral Agent may at any time delegate to any person either generally
or specifically, on such terms and conditions (including power to sub-delegate)
and in such manner as the Collateral Agent reasonably thinks fit, any rights
(including the power of attorney) from time to time exercisable by the
Collateral Agent under or in connection with this Deed. No such delegation shall
preclude the subsequent exercise by the Collateral Agent of such right or any
subsequent delegation or revocation thereof.

 

15.6The Collateral Agent may, at any time and from time to time and without
prejudice to the Collateral Agent's other rights, set off any Secured
Obligations (to the extent beneficially owned by the Collateral Agent) against
any obligation or liability (matured or not and whether actual or contingent)
owing by the Collateral Agent to, or any amount and sum held or received or
receivable by it on behalf or to the order of, the Company or to which the
Company is beneficially entitled (such rights extending to the set off or
transfer of all or any part of any credit balance on any such account, whether
or not then due and whatever the place of payment or booking branch, in or
towards satisfaction of any Secured Obligations) to the extent permitted under
both the Loan Agreement and any applicable Requirements of Law. For that
purpose, if any of the Secured Obligations is in a different currency from such
obligation, liability, amount or sum (including credit balance), the Collateral
Agent may effect any necessary conversion at its then prevailing spot rates of
exchange (as conclusively determined by the Collateral Agent) and may pay out
any additional sum which the UK or any other governmental or regulatory body of
any jurisdiction may require, as a matter of law, the Collateral Agent to pay in
respect of such conversion. The Collateral Agent may in its absolute discretion
(in good faith) estimate the amount of any liability of the Company which is
unascertained or contingent and set off such estimated amount, and no amount
shall be payable by the Collateral Agent to the Company unless and until Payment
in Full. The Collateral Agent shall not be obliged to exercise any of its rights
under this Clause, which shall be without prejudice and in addition to any
rights of set-off, combination of accounts, bankers' lien or other right to
which it is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 

15.7Until Payment in Full, the Collateral Agent or the Receiver (as appropriate)
may at any time credit to and retain in an interest bearing suspense account,
for such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

 



 27 

 

 

15.8If, after the occurrence of an Enforcement Event, the Company for any reason
fails to observe or punctually to perform or to procure the observance or
punctual performance of any of the obligations expressed to be assumed by it to
the Collateral Agent under this Deed, the Collateral Agent shall have the right
(but shall not be obliged), on behalf of or in the name of the Company or
otherwise, to perform the obligation and to take any steps which the Collateral
Agent may reasonably consider appropriate with a view to remedying, or
mitigating the consequences of, the failure, but the exercise of this right, or
the failure to exercise it, shall in no circumstances prejudice the Collateral
Agent's rights under this Deed or otherwise or constitute the Collateral Agent a
mortgagee in possession.

 

16.APPOINTMENT OF ADMINISTRATOR

 

16.1Paragraph 14 of Schedule B1 to the Insolvency Act applies to the floating
charge created hereunder.

 

16.2Subject to any relevant provisions of the Insolvency Act, the Collateral
Agent may, by any instrument or deed of appointment, appoint one or more persons
to be the Administrator of the Company at any time after:

 

(a)the occurrence of an Enforcement Event; or

 

(b)being requested to do so by the Company; or

 

(c)any application having been made to the court for an administration order
under the Insolvency Act; or

 

(d)any person having ceased to be an Administrator as a result of any event
specified in paragraph 90 of Schedule B1 to the Insolvency Act; or

 

(e)any notice of intention to appoint an Administrator having been given by any
person or persons entitled to make such appointment under the Insolvency Act.

 

16.3Where any such appointment is made at a time when an Administrator continues
in office, the Administrator shall act either jointly or concurrently with the
Administrator previously appointed hereunder, as the appointment specifies.

 

16.4Subject to any applicable order of the Court, the Collateral Agent may
replace any Administrator, or seek an order replacing the Administrator, in any
manner allowed by the Insolvency Act.

 

16.5Where the Administrator was appointed by the Collateral Agent under
paragraph 14 of Schedule B1 to the Insolvency Act, the Collateral Agent may, by
notice in writing to the Company, replace the Administrator in accordance with
paragraph 92 of Schedule B1 to the Insolvency Act.

 

16.6Every such appointment shall take effect at the time and in the manner
specified by the Insolvency Act.

 

16.7If at any time and by virtue of any such appointment(s) any two or more
persons shall hold office as Administrators of the same assets or income, such
Administrators may act jointly or concurrently as the appointment specifies so
that, if appointed to act concurrently, each one of such Administrators shall be
entitled (unless the contrary shall be stated in any of the deed(s) or other
instrument(s) appointing them) to exercise all the functions conferred on an
Administrator by the Insolvency Act.

 



 28 

 

 

16.8Every such instrument, notice or deed of appointment, and every delegation
or appointment by the Collateral Agent in the exercise of any right to delegate
its powers herein contained, may be made in writing under the hand of any
manager or officer of the Collateral Agent or any other authorised person or of
any Delegate.

 

16.9Every Administrator shall have all the powers of an administrator under the
Insolvency Act.

 

16.10In exercising his functions hereunder and under the Insolvency Act, the
Administrator acts as agent of the Company and does not act as agent of the
Collateral Agent.

 

16.11Every Administrator shall be entitled to remuneration for his services in
the manner fixed by or pursuant to the Insolvency Act or the Insolvency Rules.

 

17.RECEIVER

 

17.1None of the restrictions imposed by the Law of Property Act in relation to
the appointment of receivers or the giving of notice or otherwise shall apply.
At any time and from time to time upon or after request by the Company or the
occurrence of an Enforcement Event, the Collateral Agent may, and in addition to
all statutory and other powers of appointment or otherwise, by any instrument or
deed signed under the hand of any manager or officer of the Collateral Agent or
any other authorised person or of any Delegate, appoint such person or persons
(including an officer or officers of the Collateral Agent) as it reasonably
thinks fit to be Receiver or Receivers (to act jointly and/or severally as the
Collateral Agent may specify in the appointment) of (a) any Fixed Charge Asset
or Assets, and/or (b) any Floating Charge Asset or Assets, so that each one of
such Receivers shall be entitled (unless the contrary shall be stated in any
deed(s) or other instrument(s) appointing them) to exercise individually all the
powers and discretions conferred on the Receivers. If any Receiver is appointed
of only part of the Charged Assets, references to the rights conferred on a
Receiver by any provision of this Deed shall be construed as references to that
part of the Charged Assets or any part thereof.

 

17.2The Collateral Agent may appoint any Receiver on any terms the Collateral
Agent reasonably thinks fit. The Collateral Agent may by any instrument or deed
signed under the hand of any manager or officer of the Collateral Agent or any
other authorised person or any Delegate (subject to section 62 of the Insolvency
Act) remove a Receiver appointed by it whether or not appointing another in his
place, and may also appoint another Receiver to act with any other Receiver or
to replace any Receiver who resigns, retires or otherwise ceases to hold office.

 

17.3The exclusion of any part of the Charged Assets from the appointment of any
Receiver shall not preclude the Collateral Agent from subsequently extending his
appointment (or that of the Receiver replacing him) to that part or appointing
another Receiver over any other part of the Charged Assets.

 



 29 

 

 

17.4Any Receiver shall, so far as the law permits, be the agent of the Company
and (subject to any restriction or limitation imposed by applicable law) the
Company shall be solely responsible for his remuneration and his acts, omissions
or defaults and solely liable on any contracts or engagements made, entered into
or adopted by him and any losses, liabilities, costs, charges and expenses
incurred by him; and in no circumstances whatsoever shall the Collateral Agent
be in any way responsible for or incur any liability in connection with any
Receiver's acts, omissions, defaults, contracts, engagements, Losses,
liabilities, costs, charges, expenses, misconduct, negligence or default, save,
in each case, in circumstances where the liability arises as a direct result of
the Receiver’s gross negligence or wilful misconduct. If a liquidator of the
Company is appointed, the Receiver shall act as principal and not as agent for
the Collateral Agent.

  

17.5Subject to section 36 of the Insolvency Act, the remuneration of any
Receiver may be fixed by the Collateral Agent without being limited to the
maximum rate specified by sections 109(6) of the Law of Property Act (and may be
or include a commission calculated by reference to the gross amount of all money
received or otherwise and may include remuneration in connection with claims,
actions or Proceedings made or brought against the Receiver by the Company or
any other person or the performance or discharge of any obligation imposed upon
him by statute or otherwise), but such remuneration shall be payable by the
Company alone; and the amount of such remuneration may be debited by the
Collateral Agent from any account of the Company but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Charged Assets
under the Charges. Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time reasonably
agree or failing such agreement as the Collateral Agent reasonably determines.

 

17.6Any Receiver may be invested by the Collateral Agent with such of the
powers, authorities and discretions exercisable by the Collateral Agent under
this Deed as the Collateral Agent may reasonably think fit. Without prejudice to
the generality of the foregoing, any Receiver shall (subject to any restrictions
in his appointment) have in relation to the Relevant Charged Assets, in each
case in the Company's name or his own name and on such terms and in such manner
as he sees fit, all the rights referred to in Schedule 1 (and where applicable
Schedule 2) of the Insolvency Act; all rights of the Collateral Agent under this
Deed; all the rights conferred by the Law of Property Act on mortgagors,
mortgagees in possession and receivers appointed under the Law of Property Act;
all rights of an absolute beneficial owner including rights to do or omit to do
anything the Company itself could do or omit; and all rights to do all things
the Receiver considers necessary, desirable or incidental to any of his rights
or exercise thereof including the realisation of any Relevant Charged Assets and
getting in of any Assets which would when got in be Relevant Charged Assets.

 

17.7The Collateral Agent shall not (save only to the extent caused by its own
negligence, fraud, wilful misconduct, breach of trust or breach of any
obligation of the Collateral Agent hereunder) be liable for any losses or
damages arising from any exercise of his authorities, powers or discretions by
any Receiver.

 

17.8The Collateral Agent may from time to time and at any time require any
Receiver to give security for the due performance of his duties as such Receiver
and may fix the nature and amount of the security to be so given but the
Collateral Agent shall not be bound in any case to require any such security.

 



 30 

 

 

18.APPLICATION OF MONEYS

 

All moneys realised, received or recovered by the Collateral Agent or any
Receiver shall be applied in accordance with the terms of the Loan Agreement.

 

19.PROTECTION OF THIRD PARTIES

 

19.1Without prejudice to any other provision of this Deed, the Secured
Obligations shall become due for the purposes of section 101 of the Law of
Property Act, and the statutory powers of sale and enforcement and of appointing
a Receiver which are conferred upon the Collateral Agent (as varied and extended
by this Deed) and all other rights of a mortgagee conferred by the Law of
Property Act shall in favour of any purchaser be deemed to arise and be
exercisable, immediately after the execution of and in accordance with this
Deed.

 

19.2No purchaser from, or other person dealing with, the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire whether any event has
happened upon which any of the rights which they have exercised or purported to
exercise under or in connection with this Deed, the Law of Property Act or the
Insolvency Act has arisen or become exercisable, whether the Secured Obligations
remain outstanding, whether any event has happened to authorise the Collateral
Agent, any Receiver or any Delegate to act, or whether the Receiver is
authorised to act, whether any consents, regulations, restrictions or directions
relating to such rights have been obtained or complied with, or otherwise as to
the propriety, regularity or validity of the exercise or purported exercise of
any such right or as to the application of any moneys borrowed or raised or
other realisation proceeds; and the title and position of a purchaser or such
person shall not be impeachable by reference to any of those matters and the
protections contained in sections 104 to 107 of the Law of Property Act, section
42(3) Insolvency Act or any other legislation from time to time in force shall
apply to any person purchasing from or dealing with a Receiver, the Collateral
Agent or any Delegate.

 

19.3The receipt of the Collateral Agent or the Receiver or any Delegate shall be
an absolute and conclusive discharge to a purchaser or such person and shall
relieve him of any obligation to see to the application of any moneys paid to or
by the direction of the Collateral Agent or the Receiver.

 

19.4In Clauses 19.1 (Protection of Third Parties) to 19.3 (Protection of Third
Parties) above, "purchaser" includes any person acquiring a lease of or Security
Interest over, or any other interest or right whatsoever in respect of, any
Charged Assets.

 

20.PROTECTION OF COLLATERAL AGENT AND RECEIVER

 

20.1In no circumstances (whether by reason of the creation of the Charges or the
entry into or taking possession of any Charged Assets or for any other reason
whatsoever and whether as mortgagee in possession or on any basis whatsoever)
shall the Collateral Agent or any Receiver:

 

(a)be liable to the Company or any other person in respect of any cost, charge,
expense, liability, Loss or damage arising out of the exercise, or attempted or
purported exercise of, or the failure to exercise, any of their respective
rights in accordance with this Deed, or arising out of the realisation of any
Charged Assets or the manner thereof or arising out of any act, default,
omission or misconduct of the Collateral Agent or any Receiver in relation to
the Charged Assets or otherwise in connection with this Deed, save only to the
extent such cost, charge, expense, liability, Loss or damage has been found by a
final non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of its or his own gross negligence, wilful misconduct or
unlawful conduct; or

 



 31 

 

 

(b)be liable to account to the Company or any other person for anything in
connection with this Deed except (after Payment in Full) the Collateral Agent's
or Receiver's own actual receipts which have not been paid or distributed to the
Company or to any other person who at the time of payment the Collateral Agent
or Receiver as the case may be was entitled thereto.

 

For the avoidance of doubt, neither the Collateral Agent nor any Receiver shall
by virtue of this Clause 20.1 (Protection of Collateral Agent and Receiver) owe
any duty of care or other duty to any person which it would not owe absent this
Clause 20.1 (Protection of Collateral Agent and Receiver).

 

20.2Without prejudice to Clause 20.1 (Protection of Collateral Agent and
Receiver), so far as permitted by law the entry into possession of any of the
Charged Assets (including by an Administrator) shall not render the Collateral
Agent or any Receiver liable to account as mortgagee in possession or to be
liable for any Loss on realisation or for any default or omission for which a
mortgagee in possession might otherwise be liable in respect of any of the
Charged Assets; and if the Collateral Agent or any Receiver takes possession of
the Charged Assets, it or he may at any time relinquish such possession. In
particular without prejudice to the generality of the foregoing the Collateral
Agent shall not become liable as mortgagee in possession by reason of viewing
the state of repair or repairing any of the Company's Assets.

 

20.3The preceding provisions of this Clause 20 (Protection of Collateral Agent
and Receiver) applying to the Collateral Agent or any Receiver shall apply
mutatis mutandis to any Delegate and to any officer, employee or agent of the
Collateral Agent, any Receiver and any Delegate.

 

21.COSTS, EXPENSES AND INDEMNITY

 

21.1The Company shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

 

21.2The Company shall indemnify each Receiver and Delegate and their respective
officers, employees and agents to the extent that and in the manner in which the
Borrowers indemnify the Indemnitees under Section 11.04 (Indemnity) of the Loan
Agreement. Each Relevant Person may rely on this Clause 21.2 (Costs, Expenses
and Indemnity) in accordance with the Contracts (Rights of Third Parties) Act
1999 but subject to Clause 25 (Third Parties).

 



 32 

 

 

22.CONSENTS, VARIATIONS, WAIVERS AND RIGHTS

 

(a)No consent or waiver in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Collateral Agent. Any consent or waiver by the Collateral Agent under
this Deed may be given subject to any conditions the Collateral Agent reasonably
thinks fit and shall be effective only in the instance and for the purpose for
which it is given. No failure by the Collateral Agent or any Receiver to
exercise or delay in exercising any right provided by law or under this Deed
shall operate to impair the same or be construed as a waiver of it. No single or
partial exercise of any such right shall prevent any further or other exercise
of the same or the exercise of any other right. No waiver of any such right
shall constitute a waiver of any other right. The rights provided in this Deed
are cumulative and not exclusive of any rights, provided by law.

 

(b)No amendment or variation in respect of any provision of this Deed shall be
effective unless and until it is agreed in writing duly executed by or on behalf
of the Company and the Collateral Agent.

 

23.PARTIAL INVALIDITY

 

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired and if any part of the Charges is invalid or
unenforceable in any respect for any reason, no other Charges shall be affected
or impaired.

 

24.COUNTERPARTS

 

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

 

25.THIRD PARTIES

 

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

26.DETERMINATIONS

 

A determination as to any amount payable which the Collateral Agent or any
Receiver may make under this Deed in good faith shall (save in the case of
manifest error) be conclusive.

 

27.ASSIGNMENT

 

27.1The Company shall not (whether by way of security or otherwise howsoever) be
entitled to assign, grant an equitable interest in or transfer and declare
itself a trustee of all or any of its rights, interests or obligations
hereunder, except as permitted under the Loan Agreement (save with respect to
its rights and benefits which shall be assigned or to be assigned to the
Collateral Agent under this Deed).

 



 33 

 

 

27.2The Collateral Agent may at any time assign or transfer, in accordance with
the Loan Agreement, all or any part of its rights or interests under this Deed
or the Charges to any person who succeeds to its role as security agent or
collateral agent under the Loan Agreement.

 

27.3Subject to Section 11.06 (Confidentiality) of the Loan Agreement, the
Collateral Agent may disclose to an actual or proposed successor, assignee or
transferee any information the Collateral Agent reasonably considers appropriate
regarding any provision of this Deed or other Loan Documents and the Company
which it considers appropriate for the purposes of the proposed assignment or
transfer.

 

28.NOTICES

 

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement. Any notice delivered to the
Parent or the Borrowers on behalf of the Company shall be deemed to have been
delivered to the Company.

 

29.GOVERNING LAW AND JURISDICTION

 

29.1Governing law

 

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

29.2Jurisdiction

 

(a)Each party irrevocably agrees that:

 

(i)the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;

 

(ii)any Proceedings may be taken in the English courts;

 

(iii)any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.

 

(b)Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 29 (Governing Law and Jurisdiction).

 

(c)Nothing in this Clause 29 (Governing Law and Jurisdiction) shall limit any
party's right to take Proceedings against the other party in any other
jurisdiction or in more than one jurisdiction concurrently.

 

(d)This jurisdiction agreement is not concluded for the benefit of only one
party.

 



 34 

 

 

[Signature pages follow]

 



 35 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Deed to be executed and
delivered as a deed on the day and year first before written.

 

 

Executed as deed by WEATHERFORD    )

EURASIA LIMITED acting by a director, )

in the presence of:                                         )

 

 

     Director  Witness      Name:  Name:         Occupation:         Address:

 

[Signtature page to LC Weatherford Eurasia Limited Deed of Charge]

 



 

 

 

COLLATERAL AGENT

 

Executed as a deed by DEUTSCHE BANK ) TRUST COMPANY AMERICAS ) acting by )   )
who, in accordance with the laws of the territory ) in which Deutsche Bank Trust
Company Americas ) is incorporated, is/are acting under its authority )

 

 

    Authorised signatory       Name:               Authorised signatory      
Name:  

 

[Signtature page to LC Weatherford Eurasia Limited Deed of Charge]

 



 

 

 

 

SCHEDULE 1
BANK ACCOUNTS

 

PART 1 – GENERAL BANK ACCOUNTS

 

[Redacted.]

 

 37 

 

 

PART 2 – COLLECTION BANK ACCOUNT

 

NONE AT THE DATE OF THIS DEED

 

 38 

 

 

SCHEDULE 2
ASSIGNED AGREEMENTS

 

NONE AT THE DATE OF THIS DEED

 

 39 

 

 

SCHEDULE 3
INSURANCE POLICIES

 

NONE AT THE DATE OF THIS DEED

 

 40 

 

 

SCHEDULE 4

FORM OF NOTICE OF CHARGE OF BANK ACCOUNTS

 

PART 1 – FORM OF NOTICE OF CHARGE FOR GENERAL BANK ACCOUNTS

 

To:[Name of General Account Bank]

 

Date: [•]

 

Dear Sirs,

 

We hereby give you irrevocable notice that we (the "Company") have charged to
Deutsche Bank Trust Company Americas (the "Collateral Agent") all of our right,
title, interest and benefit in, to and under account numbers
GB67BARC20554033615073 (including any renewal or redesignation thereof)
including all moneys standing to the credit of that account from time to time
(the "Accounts"). This charge is subject, and without prejudice, to the charge
to the Collateral Agent of all our right, title and interest in and to the
monies from time to time standing to the credit of the Accounts pursuant to the
ABL deed of charge and assignment dated [5] December 2019, notice of which was
given to you by a notice dated [•] (the “ABL Deed of Charge and Assignment
Notice”).

 

1.We irrevocably authorise and instruct you:

 

(a)to hold all monies from time to time standing to the credit of the Accounts
to the order of the Collateral Agent and to pay all or any part of those monies
to the Collateral Agent (or as it may direct) promptly following receipt of
written instructions from the Collateral Agent to that effect; and

 

(b)to disclose to the Collateral Agent any information relating to the Company
and the Accounts which the Collateral Agent may from time to time request you to
provide.

 

2.We also advise you that:

 

(a)the Company may make withdrawals from the Accounts and you may continue to
deal with the Company until such time as the Collateral Agent shall notify you
(with a copy to the Company) in writing that its permission is withdrawn; and

 

(b)the provisions of this notice may only be revoked or varied with the prior
written consent of the Collateral Agent.

 

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy of this notice and returning it to the Collateral Agent.

 

 41 

 

 

Schedule

 

[Redacted.] 

 

 42 

 

 

Yours faithfully,           for and on behalf of   Weatherford Eurasia Limited  

 

 43 

 

 

[On copy only:]

 

To:Deutsche Bank Trust Company Americas
[•]

 

Attention: [•]

 

Date:[•]

 

At the request of the Collateral Agent and the Company we acknowledge receipt of
a notice of charge in the terms set out above in respect of the Accounts (as
described in those terms).

 

We confirm that we will comply with the term of that notice.

 

We further confirm that:

 

(a)the balance standing to the Accounts at today's date is [•], no fees or
periodic charges are payable in respect of the Accounts and there are no
restrictions on the payment of the credit balance on the Accounts (except, in
the case of a time deposit, the expiry of the relevant period) or on the
assignment of the Accounts to the Collateral Agent or any third party;

 

(b)except for the ABL Deed of Charge and Assignment Notice, we have not received
notice of any previous assignments of, charges or other security interests over,
or trusts in respect of, any of the rights, title, interests or benefits in, to,
under or in respect of the Accounts;

 

(c)we will not, save with the Collateral Agent's prior written consent, exercise
any right of combination, consolidation or set-off which we may have in respect
of the Accounts; and

 

(d)after receipt of the notification referred to in paragraph 2(a) of the notice
above, we will act only in accordance with the instructions given by persons
authorised by the Collateral Agent and we shall send all statements and other
notices given by us relating to the Accounts to the Collateral Agent.

 

For and on behalf of [name of account-holding bank]

 

By:           Dated: [•]  

 



 44 

 

 

PART 2 – FORM OF NOTICE OF CHARGE FOR COLLECTION BANK ACCOUNTS

 

Form of Notice of Charge for Collection Bank Accounts

 

Dated:

 

To:Barclays Bank PLC

Barclays, Level 10, 1 Churchill Place, Canary Wharf, London, E14 5HP

 

Attention:Simon Clark

 

Dear Sirs,

 

Weatherford Eurasia Limited (the Company) hereby gives notice to Barclays Bank
PLC (the Bank) that by a deed of charge and assignment dated [•] (the Deed), the
Company charged to Wells Fargo Bank N.A., London Branch as collateral agent (the
Collateral Agent) by way of first fixed charge all the Company’s rights, title,
interest and benefit in and to the following account(s) held with the Bank and
all amounts standing to the credit of such account from time to time:

 

Account No. [•], sort code [•]-[•]-[•];

 

(the Blocked Account).

 

Please acknowledge receipt of this letter by returning a copy of the attached
letter on the Bank’s headed notepaper with a receipted copy of this notice
forthwith, to Wells Fargo Bank N.A., London Branch, 8th Floor, 33 King William
Street, London, EC4R 9AT Attention: Portfolio Manager – [•] and to the Company
at the address given above.

 

The attached acknowledgement letter constitutes our irrevocable instruction to
you. Without prejudice to the generality thereof, we hereby acknowledge the
provisions of the acknowledgement letter in its entirety and agree in your
favour to be bound by the limitations on your responsibility under paragraph (i)
of the acknowledgment letter, in each case as if we had signed it in your
favour.

 

Yours faithfully           for and on behalf of   Weatherford Eurasia Limited  

 



 45 

 

 

[TO BE PRINTED ON RELEVANT BARCLAYS ENTITY LETTERHEAD]

 

To:

 

Wells Fargo Bank N.A., London Branch

8th Floor

33 King William Street

London

EC4R 9AT

 

(the “Chargee”)

 

and

 

Weatherford Eurasia Limited

 

Gotham Road, East Leake

Loughborough

Leicestershire

LE12 6JX

 

(the “Chargor”)

 

Dear All

 

Notice of charge dated                            20[XX] (the “Notice”) relating
to the creation of security interest by the Chargor in favour of the Chargee in
respect of the account as set out in the Notice

 

We refer to the Notice relating to the account, details of which are set out
below (the “Account”):1

 

ACCOUNT HOLDER ACCOUNT NUMBER SORT CODE                  

 

We confirm that:

 

1.we will block the Account and not permit any further withdrawals by the
Chargor unless and until we receive and acknowledge a notice from the Chargee
informing us otherwise. Please note that we will not be able to permit
withdrawals from the Account in accordance with the instructions of the Chargee
unless and until it has provided a list of authorised signatories confirming
which persons have authority on behalf of the Chargee to operate the Account and
the Account will remain blocked and non- operational until that time;

 



 



1 Only include account details where these were also included in the Notice

 



 46 

 

 

2.to the best of our knowledge and belief the business team responsible for the
Account has not, as at the date of this acknowledgement, received any notice
that any third party has any right or interest whatsoever in or has made any
claim or demand or taking any action whatsoever against the Account and / or the
debts represented thereby, or any part of any of it or them; and

 

3.we are not, in priority to the Chargee, entitled to combine the Account with
any other account or to exercise any right of set-off or counterclaim against
money in the Account in respect of any sum owed to us provided that,
notwithstanding any term of the Notice:

 

a.we shall be entitled at any time to deduct from the Account any amounts to
satisfy any of our or the Chargor’s obligations and / or liabilities incurred
under the direct debit scheme or in respect of other unpaid sums in relation to
cheques and payment reversals; and



b.our agreement in this Acknowledgement not to exercise any right of combination
of accounts, set-off or lien over any monies standing to the credit of the
Account in priority to the Chargee, shall not apply in relation to our standard
bank charges and fees and any cash pooling arrangements provided to the Chargor;
and

 

4.we will disclose to the Chargee any information relating the Account which the
Chargee may from time to time request us to provide.

 

We do not confirm or agree to any of the other matters set out in the Notice.
Our acknowledgement of the Notice is subject to the following conditions:

 

1.we shall not be bound to enquire whether the right of any person (including,
but not limited to, the Chargee) to withdraw any monies from the Account has
arisen or be concerned with (A) the propriety or regularity of the exercise of
that right or (B) be responsible for the application of any monies received by
such person (including, but not limited to, the Chargee);

 

2.we shall have no liability to the Chargee relating to the Account whatsoever,
including, without limitation, for having acted on instructions of the Chargee
which on their face appear to be genuine, which comply with the terms of this
notice and which otherwise comply with the Chargee’s latest list of signatories
held by us or relevant electronic banking system procedures in the case of an
electronic instruction, and

 

3.we shall not be deemed to be a trustee for the Chargor or the Chargee of the
Account.

 



 47 

 

 

This letter and any non-contractual obligations arising out of or in connection
with this letter are governed by the laws of England and Wales.

 

Yours faithfully

 

 

Name:

Position:

 

For and on behalf of Barclays Bank PLC

 

Dated

 



 48 

 

 

SCHEDULE 5

FORM OF NOTICE OF CHARGE OF ASSIGNED AGREEMENTS

 

To:[Insert name and address of relevant party]

 

Date: [•]

 

Dear Sirs

 

RE: [describe assigned agreement] dated [•] between you and Weatherford Eurasia
Limited (the "Company")

 

1.We give notice that, by a deed of charge and assignment dated [•] (the
"Deed"), we have assigned to Deutsche Bank Trust Company Americas (the
"Collateral Agent") as Collateral Agent for certain banks and others all our
present and future right, title and interest in and to [insert details of
Assigned Agreement] (together with any other agreement supplementing or amending
the same, the "Agreement") including all rights and remedies in connection with
the Agreement and all proceeds and claims arising from the Agreement. This
charge and assignment is subject, and without prejudice, to the charge and
assignment to the Collateral Agent of all our right, title and interest in the
Agreement pursuant to the ABL deed of charge and assignment dated [5] December
2019, notice of which was given to you by a notice dated [•] (the “ABL Deed of
Charge and Assignment Notice”).

 

2.Following receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred (but
not at any other time) the Company instructs you:

 

(a)to disclose to the Collateral Agent at our expense (without any reference to
or further authority from us and without any enquiry by you as to the
justification for such disclosure), such information relating to the Agreement
as the Collateral Agent may from time to time request;

 

(b)to hold all sums from time to time due and payable by you to us under the
Agreement to the order of the Collateral Agent;

 

(c)to pay or release all or any part of the sums from time to time due and
payable by you to us under the Agreement only in accordance with the written
instructions given to you by the Collateral Agent from time to time;

 

(d)to comply with any written notice or instructions in any way relating to, or
purporting to relate to, the Deed or the Agreement or the debts represented
thereby which you receive at any time from the Collateral Agent without any
reference to or further authority from us and without any enquiry by you as to
the justification for or validity of such notice or instruction; and

 

(e)to send copies of all notices and other information given or received under
the Agreement to the Collateral Agent.

 

3.You may continue to deal with us in relation to the Agreement until you review
a written notice from the Collateral Agent specifying that an Enforcement Event
(as defined in the Deed) has occurred. Following the receipt by you of such a
written notice, we are not permitted to receive from you, otherwise than through
the Collateral Agent, any amount in respect of or on account of the sums payable
to us from time to time under the Agreement or to agree any amendment or
supplement to, or waive any obligation under, the Agreement without the prior
written consent of the Collateral Agent.

 



 49 

 

 

4.This notice may only be revoked or amended with the prior written consent of
the Collateral Agent.

 

5.Please confirm by completing the enclosed copy of this notice and returning it
to the Collateral Agent (with a copy to us) that you agree to the above and
that:

 

(a)you accept the instructions and authorisations contained in this notice and
you undertake to comply with this notice; and

 

(b)except for the ABL Deed of Charge and Assignment Notice, you have not, at the
date this notice is returned to the Collateral Agent, received notice of the
assignment or charge, the grant of any security or the existence of any other
interest of any third party in or to the Agreement or any proceeds of it and you
will notify the Collateral Agent promptly if you should do so in future.

 

6.This notice, and any acknowledgement in connection with it, and any
non-contractual obligations arising out of or in connection with any of them,
shall be governed by English law.

 

Yours faithfully           for and on behalf of   Weatherford Eurasia Limited  

 



 50 

 

 

[On copy]

 

To:Deutsche Bank Trust Company Americas

as Collateral Agent

[•]

 

Copy to:Weatherford Eurasia Limited

 

Gotham Road, East Leake,

 

Loughborough,

 

Leicestershire LE12 6JX

 

Dear Sirs

 

We acknowledge receipt of the above notice and consent and agree to its terms.
We confirm and agree to the matters set out in paragraph [5] in the above
notice.

 

 

    for and on behalf of   [Name of relevant party]       Dated: [•]  

 



 51 

 

 

SCHEDULE 6

FORM OF NOTICE OF CHARGE OF INSURANCE POLICIES

 

To:[insert name and address of insurance company]

 

Dated: [•]

 

Dear Sirs

 

Re:[here identify the relevant insurance policy(ies)] (the "Policies")

 

We notify you that, Weatherford Eurasia Limited (the "Company") has assigned to
Deutsche Bank Trust Company Americas (the "Collateral Agent") for the benefit of
itself and certain other banks and financial institutions (the "Secured
Parties") all its right, title and interest in the Policies as security for
certain obligations owed by the Company to the Secured Parties by way of a deed
of charge and assignment dated [•] (the "Deed"). This assignment is subject, and
without prejudice, to the assignment to the Collateral Agent of all our right,
title and interest in the Policies pursuant to the ABL deed of charge and
assignment dated [5] December 2019, notice of which was given to you by a notice
dated [•] (the “ABL Deed of Charge and Assignment Notice”).

 

We further notify you that:

 

1.Prior to receipt by you of a written notice from the Collateral Agent
specifying that an Enforcement Event (as defined in the Deed) has occurred, the
Company will continue to have the sole right to deal with you in relation to the
Policies (including any amendment, waiver or termination thereof or any claims
thereunder).

 

2.Following receipt by you of a written notice from the Collateral Agent
specifying that a Enforcement Event has occurred (but not at any other time) the
Company irrevocably authorises you:

 

(a)to pay all monies to which the Company is entitled under the Policies direct
to the Collateral Agent (or as it may direct) promptly following receipt of
written instructions from the Collateral Agent to that effect; and

 

(b)to disclose to the Collateral Agent any information relating to the Policies
which the Collateral Agent may from time to time request in writing.

 

3.The provisions of this notice may only be revoked or varied with the written
consent of the Collateral Agent and the Company.

 

4.Please sign and return the enclosed copy of this notice to the Collateral
Agent (with a copy to the Company) by way of confirmation that:

 

(a)you agree to act in accordance with the provisions of this notice;

 

(b)except for the ABL Deed of Charge and Assignment Notice, you have not
previously received notice (other than notices which were subsequently
irrevocably withdrawn) that the Company has assigned its rights under the
Policies to a third party or created any other interest (whether by way of
security or otherwise) in the Policies in favour of a third party; and

 



 52 

 

 

(c)you have not claimed or exercised nor do you have any outstanding right to
claim or exercise against the Company, any right of set off, counter claim or
other right relating to the Policies.

 

The provisions of this notice are governed by English law.

 

Yours faithfully               for and on behalf of   Weatherford Eurasia
Limited  

 



 53 

 

 

[On acknowledgement copy]

 

To:Deutsche Bank Trust Company Americas

as Collateral Agent

[•]

 

Copy to:Weatherford Eurasia Limited

 

Gotham Road, East Leake,

 

Loughborough,

 

Leicestershire LE12 6JX

 

We acknowledge receipt of the above notice and confirm the matters set out in
paragraphs 4(a) to (c) above.

 

 

    for and on behalf of   [Insert name of insurance company]  

 

 

Dated:[•]

 



 54 

 

 

EXECUTION VERSION

 

 

 

 

 

DATED                                 , 2019

 

 

 

 

 

WEATHERFORD EURASIA LIMITED

(the Mortgagor)

 

 

- and -

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

(the Collateral Agent)

 

 

 

 

 



 

 

EQUITABLE SHARE MORTGAGE

 



 

 

 

 

 

 

 

This Equitable Share Mortgage is entered into subject to the terms of the
Intercreditor Agreement dated on or about the date of this Deed (as amended from
time to time).

 

 

 

 

[tm1925198d1_ex10-2exk003.jpg]

 



 

 

 

CONTENTS

 

Clause Page       1. DEFINITIONS AND INTERPRETATION 1       2. TRUST 6       3.
INTERCREDITOR AGREEMENT 6       4. ABL EQUITABLE SHARE MORTGAGE 6       5.
COVENANT TO PAY 7       6. CREATION OF SECURITY 7       7. COVENANT TO DEPOSIT 7
      8. FURTHER ASSURANCE 8       9. VOTING RIGHTS AND DIVIDENDS 8       10.
REPRESENTATIONS AND WARRANTIES 9       11. RESTRICTIONS ON DEALINGS 9       12.
COVENANTS 9       13. POWER OF ATTORNEY 9       14. ENFORCEMENT 10       15.
APPOINTMENT OF RECEIVERS 12       16. RIGHTS OF RECEIVERS 13       17. RIGHTS OF
COLLATERAL AGENT AND SECURED PARTIES 14       18. APPLICATION OF MONEYS 15      
19. LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES 15       20. INDEMNITY
16       21. PROTECTION OF THIRD PARTIES 16       22. SECURITY CONTINUING,
CUMULATIVE AND NOT TO BE AFFECTED 16       23. CERTIFICATE CONCLUSIVE, ETC. 17  
    24. NO SET-OFF BY MORTGAGOR 17       25. COSTS AND EXPENSES 17

 



 i 

 

 

26. RELEASE OF SECURITY 17       27. MISCELLANEOUS 18       28. ASSIGNMENT, ETC.
19       29. NOTICES 19       30. GOVERNING LAW AND JURISDICTION 20      
SCHEDULE 1 ORIGINAL SHARES 24     SCHEDULE 2 REPRESENTATIONS AND WARRANTIES 25  
  SCHEDULE 3 COVENANTS 26

 



 ii 

 

 

THIS DEED is made on                                , 2019

 

BETWEEN

 

(1)WEATHERFORD EURASIA LIMITED, a limited company incorporated in England and
Wales under registered number 02440463, whose registered office is at
Weatherford Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX, (the
"Mortgagor"); and

 

(2)DEUTSCHE BANK TRUST COMPANY AMERICAS, (the "Collateral Agent", which
expression includes its successors in title and assigns acting for itself and on
behalf of the Secured Parties as the holders of the Secured Obligations (as
defined below)).

 

WHEREAS

 

(A)Under the Loan Agreement (as defined below) the Lenders have granted to the
Borrowers a letter of credit line facility (the "Facility").

 

(B)Under the Guarantee various Affiliates of the Parent, including the
Mortgagor, have guaranteed the obligations of the Borrowers under the Loan
Agreement.

 

(C)The Mortgagor is the direct owner of the entire issued share capital of the
Company.

 

(D)Under the terms of the Loan Agreement the Mortgagor is required to execute
and deliver this equitable share mortgage of the entire issued share capital of
the Company in favour of the Collateral Agent for the benefit of the Secured
Parties to secure the Secured Obligations (each as defined below).

 

(E)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

IT IS AGREED AS FOLLOWS

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Deed, capitalised words and phrases used but not defined herein shall
have the meanings set out in the Loan Agreement and the following words and
phrases shall have the meanings set out below.

 

"ABL Equitable Share Mortgage" means an equitable share mortgage dated on or
about the date hereof between, amongst others, the Mortgagor and Wells Fargo
Bank, National Association as collateral agent, granted pursuant to an asset
based loan credit agreement dated on or about the date of this Deed between,
amongst others, Weatherford International Ltd. and Weatherford International,
LLC as borrowers, the lenders party thereto, and Wells Fargo Bank, National
Association as collateral agent.

 

"Business Day" means any day other than a Saturday, Sunday or bank holiday on
which banks are open for business in London and New York City.

 



 

 

 

"Cash" means cash within the meaning of Financial Collateral Arrangements (No.
2) Regulations 2003;

 

"Company" means Reeves Wireline Technologies Limited, a company incorporated in
England and Wales under registered number 00096365, whose registered office is
at Gotham Road, East Leake, Loughborough, Leicestershire LE12 6JX.

 

"Delegate" means a delegate or a sub-delegate of the Collateral Agent or of any
Receiver appointed under this Deed.

 

"Derived Assets" means, with respect to the Company, any Shares, rights or other
property of a capital nature which accrue or are offered, issued or paid at any
time (whether by way of rights, redemption, substitution, exchange, conversion,
purchase, bonus, consolidation, subdivision, preference, warrant, option or
otherwise) in respect of:

 

(a)the Original Shares;

 

(b)any Further Shares; and

 

(c)any Shares, rights or other property previously accruing, offered, issued or
paid as mentioned in this definition,

 

provided, however, that "Derived Assets" shall not include any Excluded Assets.

 

"Disputes" means any disputes or claims which may arise out of or in connection
with this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).

 

"Dividends" means any dividends, interest and other income paid or payable in
respect of the Original Shares, any Further Shares or any Derived Assets (but
"Dividends" shall exclude, for the avoidance of doubt, any Excluded Assets).

 

"Enforcement Event" has the meaning set out in Clause 14.1 (Enforceability).

 

"Financial Collateral" means financial collateral within the meaning of the
Financial Collateral Arrangements Regulations.

 

"Financial Collateral Arrangements Regulations" means the Financial Collateral
Arrangements (No.2) Regulations 2003, as amended.

 

"Further Shares" means all Shares (other than the Original Shares and any Shares
comprised in any Derived Assets) issued by the Company at any time after the
execution of this Deed.

 

"Guarantee" means an Affiliate Guaranty dated on or about the date of this Deed,
between, among others, the Parent and the Collateral Agent.

 

"Insolvency Act" means the Insolvency Act 1986.

 



 2 

 

 

"Insolvency Event" in relation to any person, means: (a) such person is unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness (including any composition,
assignment or arrangement with any creditor of such person); (b) any resolution
is passed or order made for the winding up, dissolution, administration or
reorganisation of that person, a moratorium is declared in relation to any
indebtedness of that person or an administrator is appointed to that person
(other than a solvent liquidation or reorganisation of such person on terms
previously approved in writing by the Collateral Agent); (c) the appointment of
any liquidator (other than a solvent liquidation or reorganisation of such
person on terms previously approved in writing by the Collateral Agent),
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of that person or any of its assets; or (d) in
respect of any person, any analogous procedure or step is taken in any
jurisdiction.

 

"Intercreditor Agreement" means the intercreditor agreement, dated on or about
the date of this Deed, among the Collateral Agent, Wells Fargo Bank, National
Association, the Parent, Weatherford International Ltd., Weatherford
International LLC, and the other grantors of the Parent named therein.

 

"Loan Agreement" means the letter of credit facility agreement, between, among
others, the Parent, the Collateral Agent and the Lenders, dated on or about the
date of this Deed.

 

"Loss" means any liability, damages, claim, cost, loss, penalty, expense, demand
(or actions in respect thereof) including, without limitation, all charges and
fees (professional and otherwise), together with all costs, disbursements and
expenses in connection therewith.

 

"LPA" means the Law of Property Act 1925.

 

"Original Shares" means the Shares in the Company details of which are set out
in Schedule 1 (Original Shares).

 

Parent" means Weatherford International Public Limited Company, a public limited
company incorporated in the Republic of Ireland, with registered number 540406
whose registered office address is 70 Sir John Rogerson's Quay, Dublin 2.

 

"Payment in Full" means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by the
Mortgagor) shall have been paid in full in cash.

 

"Proceedings" means any proceedings, suit or action arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed or the Security (including, without limitation, regarding their
respective existence, validity or termination and any non-contractual
obligations or liabilities arising in connection with them).

 



 3 

 

 

"Receiver" means a receiver and manager or receiver of all or any of the Secured
Assets, in each case appointed under this Deed.

 

"Relevant Person" means each Receiver and each Delegate and each such person's
respective officers, employees and agents.

 

"Required Currency" has the meaning set out in Clause 14.3(b)(ii) (Appropriation
of Financial Collateral).

 

"Rights" means rights, benefits, powers, privileges, authorities, discretions,
remedies and liberties (in each case, of any nature whatsoever).

 

"Secured Assets" means the Original Shares, any Further Shares, any Derived
Assets and any Dividends (but "Secured Assets" shall exclude, for the avoidance
of doubt, any Excluded Assets).

 

"Secured Obligations" has the meaning given to it in the Loan Agreement but, for
the avoidance of doubt, shall also include all reasonable and documented legal
costs, charges and expenses and any other Loss which the Collateral Agent, any
Receiver or any Delegate may incur in enforcing or obtaining, or attempting to
enforce or obtain, payment of any such moneys and liabilities to the extent that
such costs, charges, expenses and other Losses are of the type which are
reimbursable by the Borrowers pursuant to Section 11.03 (Expenses, etc.) of the
Loan Agreement.

 

"Secured Parties" has the meaning given to it in the Loan Agreement.

 

"Security" means any or all of the Security Interests created or expressed to be
created, or which may at any time hereafter be created, by or pursuant to this
Deed.

 

"Security Interest" means any mortgage, fixed or floating charge, sub-mortgage
or charge, pledge, lien, assignment by way of security or subject to a proviso
for reassignment, encumbrance, hypothecation, any title retention arrangement
(other than in respect of goods purchased in the ordinary course of trading),
any agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any "hold back" or "flawed asset"
arrangement) and any security interest or agreement or arrangement analogous to
any of the foregoing arising under the laws of any other jurisdiction.

 

"Shares" means, with respect to the Company, stocks and shares of any kind (but
"Shares" shall exclude, for the avoidance of doubt, any Excluded Assets).

 

"Tax" and "Taxes" has the meaning given to it in the Loan Agreement.

 

"Third Parties Act" means the Contracts (Rights of Third Parties) Act 1999.

 

1.2Interpretation

 

In this Deed, the following rules of interpretation apply, unless otherwise
specified or the context otherwise requires.

 

(a)Person: a reference to a "person" includes any individual, firm, partnership,
body corporate, unincorporated association, government, state or agency of a
state, local or municipal authority or government body, trust, foundation, joint
venture or association (in each case whether or not having separate legal
personality).

 



 4 

 

 

(b)References to this Deed and other agreements and documents: a reference to
this Deed or to another deed, agreement, document or instrument (including,
without limitation, any share certificate and any Loan Document) is a reference
to this Deed or to the relevant other deed, agreement, document or instrument as
supplemented, varied, amended, modified, novated or replaced from time to time
and to any agreement, deed or document executed pursuant thereto.

 

(c)Successors, transferees and assigns: a reference to a person (including,
without limitation, any party to this Deed, any Secured Party and any party to
any Loan Document) shall include reference to its successors, transferees
(including by novation) and assigns and any person deriving title under or
through it, whether in security or otherwise, any person into which such person
may be merged or consolidated, any company resulting from any merger or
consolidation of such person and any person succeeding to all or substantially
all of the business of that person.

 

(d)Statutory provisions: a reference to any statute, statutory provision, order,
instrument, rule or regulation is to that statute, provision, order, instrument,
rule or regulation as amended or re-enacted from time to time, any provision of
which it is a re-enactment or consolidation and any order, instrument or
regulation made or issued under it.

 

(e)Headings: headings are for convenience only and shall not affect the
interpretation of this Deed.

 

(f)Clauses, Schedules and Paragraphs: a reference to a Clause is to a clause in
this Deed; a reference to a Schedule is to a schedule to this Deed; a reference
to a Paragraph is to a paragraph of a Schedule; and a reference to this Deed
includes a reference to each of its Schedules.

 

(g)Disposal: a reference to "disposal" includes any of the following, whether by
a single transaction or series of transactions whether related or not, and
whether voluntary or involuntary: a sale, transfer, assignment, loan, parting
with any interest in or permitting the use by another person of, the grant of
any option to purchase or pre-emption right or other present or future right to
acquire or create any interest in, or any other disposal or dealing, and
"dispose" shall be construed accordingly.

 

(h)Loan Agreement and Intercreditor Agreement: The undertakings and other
obligations of the Mortgagor, Collateral Agent or any other person under this
Deed shall at all times be read and construed as subject to the provisions of
the Loan Agreement, the Intercreditor Agreement and the Guarantee which shall
prevail in case of any conflict. The terms of this Deed shall not operate or be
construed so as to prohibit or restrict any transaction or matter that is
permitted by the Loan Agreement or the Intercreditor Agreement.

 



 5 

 

 

2.TRUST

 

2.1The Collateral Agent shall hold, and hereby declares that it shall hold, the
benefit of the Security and the benefit of all representations, warranties,
covenants and undertakings under this Deed on trust for the Secured Parties on
and subject to the terms of this Deed and the Mortgagor hereby acknowledges such
trusts.

 

2.2In this Deed the Collateral Agent acts under the authority of the Secured
Parties contained in Article X (Administrative Agent) of the Loan Agreement and
in accordance with, subject to and with the full benefit of the provisions of
such Article X (Administrative Agent).

 

3.INTERCREDITOR AGREEMENT

 

3.1The priority of claims in relation to this Deed and the ABL Equitable Share
Mortgage shall be subject to the Intercreditor Agreement. Each Secured Party, of
its acceptance of the benefits of this Deed (a) consents to the subordination of
security provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as Collateral Agent on behalf of such
Secured Party. The foregoing provisions are intended as an inducement to the
Secured Parties to extend credit to Borrowers or to acquire any notes or other
evidence of any debt obligation owing from the Borrowers and such Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

3.2Notwithstanding any other provision contained herein, this Deed, the security
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable LC Security
Documents (as defined in the Intercreditor Agreement). In the event of any
conflict or inconsistency between the provisions of this Deed and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
prevail.

 

4.ABL EQUITABLE SHARE MORTGAGE

 

4.1All security created under this Deed does not affect the security created by
the ABL Equitable Share Mortgage.

 

4.2Notwithstanding any provision of this Deed, provided that the Mortgagor is in
compliance with the terms of the ABL Equitable Share Mortgage (including without
limitation, any obligation to deliver or deposit any deeds, documents of title,
certificates, evidence of ownership or other original documentation thereunder)
then to the extent that the terms of this Deed impose the same or substantially
the same obligation in respect of such deeds, documents of title, certificates,
evidence of ownership or other original documentation, the Mortgagor will be
deemed to have complied with the relevant obligations under this Deed by virtue
of its compliance under the ABL Equitable Share Mortgage, provided however that,
in the event that the terms of the ABL Equitable Share Mortgage no longer
continue to be in full force and effect or the ABL Equitable Share Mortgage is
released or discharged (or as otherwise required by the Intercreditor Agreement)
the Mortgagor shall be required to as soon as reasonably practicable comply with
the relevant obligations under this Deed. The Collateral Agent may retain any
document delivered to it under this Deed or otherwise only until such time as
the Security Interests created under this Deed are irrevocably released.

 



 6 

 

 

5.COVENANT TO PAY

 

Subject to any limits on its liability and any grace periods specifically
recorded in the Loan Documents, the Mortgagor covenants with the Collateral
Agent to pay and discharge all Secured Obligations which may from time to time
be or become due, owing or payable by the Mortgagor (whether as principal or
surety and whether or not jointly with another) to or to the order of the
Collateral Agent under, pursuant to or in connection with the Loan Agreement,
the Guarantee and/or this Deed, as applicable, in each case at the times when,
and in the currency or currencies and in the manner in which, they are expressed
to be due, owing or payable herein or therein.

 

6.CREATION OF SECURITY

 

The Mortgagor, as continuing security for the payment and discharge of the
Secured Obligations and with full title guarantee, charges by way of fixed
charge all of its Rights, title and interest in and to the Original Shares, all
Further Shares, all Derived Assets and all Dividends in favour of the Collateral
Agent.

 

7.COVENANT TO DEPOSIT

 

7.1Original Shares and Further Shares

 

The Mortgagor shall, promptly after execution of this Deed in the case of the
Original Shares, and within 15 Business Days (or such later date as may be
agreed upon by the Collateral Agent) of issue of any Further Shares deposit with
the Collateral Agent (or other person nominated by the Collateral Agent):

 

(a)all share certificates, documents of title and other documentary evidence of
ownership in relation to such Shares; and

 

(b)transfers of such Shares duly executed by the Mortgagor or its nominee with
the name of the transferee left blank, or if the Collateral Agent so requires,
duly executed by the Mortgagor or its nominee in favour of the Collateral Agent
(or its nominee).

 

7.2Derived Assets

 

The Mortgagor shall promptly and in any event within 15 Business Days (or such
later date as may be agreed upon by the Collateral Agent) of the issue, accrual
or offer of any Derived Assets, deliver to the Collateral Agent or procure the
delivery to the Collateral Agent of:

 

(a)all share certificates, renounceable certificates, letters of allotment,
documents of title and other documentary evidence of ownership in relation to
the Derived Assets;

 

(b)such documents as are referred to Clauses 7.1(b) (Original Shares and Further
Shares) in relation to any Shares comprised in such Derived Assets; and

 



 7 

 

 

(c)such other documents as the Collateral Agent may reasonably require to enable
the Collateral Agent (or its nominee) or, after the occurrence of an Enforcement
Event, any Receiver or any purchaser to be registered as the owner of, or
otherwise to obtain legal title to, the Derived Assets in accordance with this
Deed.

 

8.FURTHER ASSURANCE

 

The Mortgagor shall, at its own cost, promptly take whatever action the
Collateral Agent or any Receiver may reasonably require with a view to:

 

(a)creating, preserving, perfecting or protecting any of the Security or the
first priority of any of the Security (subject to any Liens permitted by Section
8.04 (Liens) of the Loan Agreement);

 

(b)facilitating the enforcement of the Security or the exercise of any Rights
vested in the Collateral Agent or any Receiver in connection with this Deed; or

 

(c)providing more effectively to the Collateral Agent the full benefit of the
Rights conferred on it by this Deed and otherwise giving full effect to the
provisions of this Deed,

 

including, without limitation, executing such assignments, transfers and
conveyances of the Secured Assets (whether in favour of the Collateral Agent,
any Secured Party or otherwise), giving such notices and making such filings and
registrations as the Collateral Agent or any Receiver shall reasonably require,
in each case in such form and on such terms as the Collateral Agent or Receiver
shall reasonably specify.

 

9.VOTING RIGHTS AND DIVIDENDS

 

9.1Prior to a Enforcement Event

 

(a)Prior to such time as the Collateral Agent has, following the occurrence of
an Enforcement Event, notified the Mortgagor in writing that it has elected to
collect any Dividends in accordance with the terms of this Deed, the Mortgagor
shall be entitled to receive and retain free from the Security any Dividends
paid to it.

 

(b)Prior to such time as the Collateral Agent has, following the occurrence of
an Enforcement Event, notified the Mortgagor in writing that it has elected to
exercise voting and other Rights relating to the Secured Assets in accordance
with the terms of this Deed, the Mortgagor shall be entitled to exercise and
control the exercise of all voting and other Rights relating to the Secured
Assets provided that it shall not exercise any such voting rights or powers in a
manner which would diminish the effectiveness or enforceability of the Security
Interests created under this Deed in any material respect or restrict the
transferability of the Secured Assets by the Collateral Agent or any Relevant
Person.

 



 8 

 

 

9.2Following an Enforcement Event

 

Upon, and at all times after, the occurrence of any Enforcement Event:

 

(a)at the request of the Collateral Agent, all Dividends shall be paid to and
retained by the Collateral Agent or, if appointed, any Receiver and any such
monies which may be received by the Mortgagor shall, pending such payment, be
segregated from any other property of the Mortgagor and held in trust for the
Collateral Agent; and

 

(b)the Collateral Agent or, if appointed, any Receiver may, for the purpose of
preserving the value of the Security or realising it, direct the exercise of all
voting and other Rights relating to the Secured Assets and the Mortgagor shall
procure that all voting and other Rights relating to the Secured Assets are
exercised in accordance with such instructions as may, from time to time, be
given to the Mortgagor by the Collateral Agent, or, if appointed, any Receiver
and the Mortgagor shall deliver to the Collateral Agent or, if appointed, any
Receiver such forms of proxy or other appropriate forms of authorisation as may
be required to enable the Collateral Agent or, as the case may be, Receiver to
exercise such voting and other Rights.

 

10.REPRESENTATIONS AND WARRANTIES

 

The Mortgagor represents and warrants to the Collateral Agent that each of the
matters set out in Schedule 2 (Representations and Warranties) (save the matters
in paragraph 2) is true and correct as at the date hereof. Each representation
and warranty 2 will be given (and the matters therein true and correct) on the
date of each issue of any Shares referred to in it.

 

11.RESTRICTIONS ON DEALINGS

 

11.1Security

 

The Mortgagor may only create, incur, assume or permit to exist a Security
Interest on any Secured Asset if it is permitted by Section 8.04 (Liens) of the
Loan Agreement.

 

11.2Disposals

 

The Mortgagor may only Dispose of any Secured Asset if it is permitted by
Section 8.05 (Asset Dispositions) of the Loan Agreement.

 

12.COVENANTS

 

The Mortgagor covenants with the Collateral Agent in the terms set out in
Schedule 3 (Covenants).

 

13.POWER OF ATTORNEY

 

13.1The Mortgagor irrevocably and by way of security appoints the Collateral
Agent and each Receiver severally to be its attorney (each with full powers of
substitution and delegation), on its behalf, in its name or otherwise, and,
after the occurrence of an Enforcement Event, at such times and in such manner
as the attorney may reasonably think fit:

 

(a)to do anything which the Mortgagor is obliged to do under this Deed but has
not done in a timely manner; and

 



 9 

 

 

(b)to do anything which it reasonably considers appropriate in relation to the
exercise of any of its Rights under this Deed, the LPA, the Insolvency Act or
otherwise,

 

including, without limitation, the execution and delivery of transfers of any
Secured Asset (to the Collateral Agent or otherwise) (but only after an
Enforcement Event), the completion of any stock transfer form deposited with the
Collateral Agent pursuant to Clause 7 (Covenant to Deposit) (but only after an
Enforcement Event), the giving of any notice relating to all or any of the
Secured Assets or Security, the execution of any other document whatsoever and
(but only after an Enforcement Event) the exercise of any voting or other Rights
of the Mortgagor in its capacity as legal owner of the Original Shares, Further
Shares and any other shares comprised in any Derived Asset.

 

13.2The Mortgagor hereby ratifies and confirms and agrees to ratify and confirm
whatever the attorney shall do or purport to do in the exercise or purported
exercise of its Rights as attorney.

 

14.ENFORCEMENT

 

14.1Enforceability

 

The Security shall, subject to any prohibition or restriction imposed by law,
become enforceable upon and at any time after an Event of Default occurs and is
continuing (an "Enforcement Event").

 

14.2Enforcement

 

(a)At any time after the Security has become enforceable in accordance with
Clause 14.1 (Enforceability), the Collateral Agent may (but shall not be obliged
to) do any one or more of the following:

 

(i)take possession of, get in and collect all or any of the Secured Assets, and
in particular take any steps necessary to vest all or any of the Secured Assets
in the name of the Collateral Agent or its nominee including completing any
transfers of any shares comprised in the Secured Assets and receive and retain
any dividends;

 

(ii)exercise all rights conferred on a mortgagee by law including, without
limitation, under the LPA (as such rights are varied or extended, where
applicable, by this Deed);

 

(iii)exercise its rights under Clause 14.3 (Appropriation of Financial
Collateral);

 

(iv)sell, exchange, convert into money or otherwise dispose of or realise the
Secured Assets (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) as it may
reasonably think fit, and for this purpose complete any transfers of any of the
Secured Assets;

 



 10 

 

 

(v)following written notice to the Mortgagor, exercise or direct the exercise of
all voting and other Rights relating to the Secured Assets in such manner as it
may reasonably think fit;

 

(vi)settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, Disputes, questions and demands relating in any way to the Secured
Assets;

 

(vii)bring, prosecute, enforce, defend and abandon actions, suits and
Proceedings in relation to the Secured Assets;

 

(viii)exercise its rights under Clause 15 (Appointment Of Receivers); and

 

(ix)do all such other acts and things it may consider necessary or expedient for
the realisation of the Secured Assets, or incidental to the exercise of any of
the Rights conferred on it, under or in connection with this Deed or the LPA and
to concur in the doing of anything which it has the Right to do and to do any
such thing jointly with any other person.

 

(b)For the purposes only of section 101 of the LPA, the Secured Obligations
shall be deemed to have become due, and the powers conferred by that section (as
varied and extended by this Deed) shall be deemed to have arisen immediately
upon execution of this Deed.

 

(c)Sections 93 and 103 of the LPA shall not apply to this Deed.

 

14.3Appropriation of Financial Collateral

 

(a)At any time after the Security has become enforceable in accordance with
Clause 14.1 (Enforceability), the Collateral Agent may, by the giving of written
notice to the Mortgagor, appropriate all or any part of the Original Shares,
Further Shares, any Shares comprised in any Derived Asset and any other Secured
Asset which constitutes Financial Collateral.

 

(b)If the Collateral Agent exercises that power of appropriation:

 

(i)any Original Shares, Further Shares or Shares comprised in any Derived Asset
shall be valued by the Collateral Agent as at the time of exercise of the power;
their value shall be the amount of any cash payment which the Collateral Agent
reasonably determines would be received on a sale or other disposal of such
Shares effected for payment as soon as reasonably possible after that time; and
the Collateral Agent will make that determination in a commercially reasonable
manner (including by way of an independent valuation); and

 

(ii)any Secured Asset appropriated which constitutes Cash and which is not
denominated in the currency in which any Secured Obligations which then remain
unpaid are required to be paid (the "Required Currency") shall be valued as if
it had been converted into the Required Currency on the date of appropriation
(or as soon as practicable thereafter) at the rate of exchange at which the
Collateral Agent is able, on the relevant day, to purchase the Required Currency
with the other.

 



 11 

 

 

15.APPOINTMENT OF RECEIVERS

 

15.1Appointment and removal

 

At any time after the Security has become enforceable in accordance with Clause
14.1 (Enforceability) the Collateral Agent may, by deed or other instrument
signed by any manager or officer of the Collateral Agent or by any other person
authorised for this purpose by the Collateral Agent, appoint any person or
persons to be Receiver or Receivers of all or any part of the Secured Assets, on
such terms as the Collateral Agent reasonably thinks fit, and may similarly
remove any Receiver (subject, where relevant, to any requirement for a court
order) whether or not the Collateral Agent appoints any person in his place and
may replace any Receiver.

 

15.2More than one Receiver

 

If more than one person is appointed as Receiver, the Collateral Agent may give
the relevant persons power to act jointly or severally.

 

15.3Appointment over part of the Secured Assets

 

If any Receiver is appointed over only part of the Secured Assets:

 

(a)references in this Deed to the Rights of a Receiver in relation to Secured
Assets shall be construed as references to the relevant part of the Secured
Assets; and

 

(b)the Collateral Agent may subsequently extend his appointment (or that of any
Receiver replacing him) to any other part of the Secured Assets, or appoint
another Receiver over that or any other part of the Secured Assets.

 

15.4Statutory restrictions

 

(a)Section 109(1) of the LPA shall not apply to this Deed.

 

(b)The Collateral Agent's rights to appoint a Receiver or Receivers hereunder
are subject to the restrictions set out in Part III of Schedule A1 to the
Insolvency Act.

 

15.5Agent of the Mortgagor

 

(a)Each Receiver shall, so far as the law permits, be the agent of the Mortgagor
and the Mortgagor alone shall be responsible for each Receiver's remuneration
and for his acts, omissions or defaults, and shall be liable on any contracts or
engagements made, entered into or adopted by him and for any Losses incurred by
him save, in each case, in circumstances where the liabilities or Losses arises
as a direct result of the Receiver’s gross negligence or wilful misconduct.

 

(b)The Collateral Agent shall not be responsible for or incur any liability
(whether to the Mortgagor or any other person) in connection with any Receiver's
acts, omissions, defaults, contracts, engagements or Losses save, in each case,
in circumstances where the liabilities or Losses arises as a direct result of
the Receiver’s gross negligence or wilful misconduct.

 



 12 

 

 

(c)Notwithstanding Clause 15.5(a) (Agent of the Mortgagor) if a liquidator of
the Mortgagor is appointed, the Receiver shall thereafter act as principal and
not as agent for the Collateral Agent, unless otherwise agreed by the Collateral
Agent.

 

16.RIGHTS OF RECEIVERS

 

16.1General

 

Any Receiver appointed under this Deed shall (subject to any contrary provision
specified in his appointment) have all the Rights of the Collateral Agent under
Clause 17 (Rights of Collateral Agent and Secured Parties) (insofar as
applicable to a Receiver) and shall exercise the Rights, either in his own name
or in the name of the Mortgagor or otherwise and in such manner and upon such
terms and conditions as the Receiver reasonably thinks fit:

 

(a)Rights under Clause 14.2(a) (Enforcement): to exercise any or all of the
Rights conferred upon the Collateral Agent under Clause 14.2(a)(i) to
14.2(a)(vii) and under Clause 14.2(a)(ix), as if reference to "Collateral Agent"
in Clause 14.2(a)(i) were a reference to "Receiver";

 

(b)Insolvency Act: to exercise all rights set out in Schedule 1 of the
Insolvency Act as in force at the date of this Deed (whether or not in force at
the date of exercise) and all other powers conferred by law, at the time of
exercise, on Receivers;

 

(c)Raise or borrow money: to raise or borrow money, either unsecured or on the
security of any Secured Asset (either in priority to the Security or otherwise)
for any purpose whatsoever, including, without limitation, for the purpose of
exercising any of the Rights conferred upon the Receiver by or pursuant to this
Deed or of defraying any costs, charges, Losses, liabilities or expenses
(including his remuneration) incurred by or due to the Receiver in the exercise
thereof, in each case and at all times, in accordance with its express power to
raise or borrow money pursuant to Schedule 1 of the Insolvency Act;

 

(d)Redemption of Security Interests: to redeem any Security Interest (whether or
not having priority to the Security) over any Secured Asset and to settle the
accounts of holders of such interests and any accounts so settled shall be
conclusive and binding on the Mortgagor;

 

(e)Receipts: to give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Secured Asset;

 

(f)Delegation: to delegate to any person any Rights exercisable by the Receiver
under or in connection with this Deed, either generally or specifically and on
such terms as the Receiver reasonably thinks fit; and

 

(g)General: to do all such other acts and things the Receiver considers
necessary or desirable in connection with the exercise of any of the Rights
conferred upon the Receiver hereunder or by law and all things the Receiver
considers incidental or conducive to the exercise and performance of such Rights
and obligations and to do anything which the Receiver has the right to do
jointly with any other person.

 



 13 

 

 

16.2Remuneration

 

Subject to section 36 of the Insolvency Act, the remuneration of any Receiver
may be fixed by the Collateral Agent without being limited to the maximum rate
specified by section 109(6) of the LPA. Such remuneration shall be payable by
the Mortgagor alone. The amount of such remuneration may be debited by the
Collateral Agent from any account of the Mortgagor but shall, in any event, form
part of the Secured Obligations and accordingly be secured on the Secured Assets
under the Security. Such remuneration shall be paid on such terms and in such
manner as the Collateral Agent and Receiver may from time to time agree or
failing such agreement as the Collateral Agent reasonably determines.

 

17.RIGHTS OF COLLATERAL AGENT AND SECURED PARTIES

 

17.1Receipts

 

The Collateral Agent may give a valid receipt for any moneys and execute any
assurance or thing which may be proper or desirable for realising any Secured
Asset.

 

17.2Delegation

 

The Collateral Agent may at any time, and from time to time, delegate to any
person any Rights exercisable by the Collateral Agent under or in connection
with this Deed on such terms and conditions (including power to sub-delegate) as
the Collateral Agent thinks fit.

 

17.3Redemption of prior Security Interests

 

The Collateral Agent may, at any time after an Enforcement Event has occurred,
redeem any Security Interest having priority to the Security at any time or
procure the transfer thereof to the Collateral Agent and may settle the accounts
of holders of such interests and any account so settled shall be conclusive and
binding on the Mortgagor. All principal monies, interest and Losses of and
incidental to such redemption or transfer shall be paid by the Mortgagor to the
Collateral Agent promptly on demand.

 

17.4Suspense account

 

Until Payment in Full, the Collateral Agent or the Receiver (as appropriate) may
at any time credit to and retain in an interest bearing suspense account, for
such period as it reasonably thinks fit, any moneys received, recovered or
realised pursuant to this Deed, without any obligation to apply all or any part
of the same in or towards the discharge of the Secured Obligations.

 

17.5New account

 

If the Collateral Agent receives notice (actual or constructive) of any
subsequent Security Interest (other than any Security Interest permitted under
the Loan Agreement) over any Secured Asset, or if an Insolvency Event in
relation to the Mortgagor occurs, each Secured Party may open a new account in
the name of the Mortgagor (whether or not it allows any existing account to
continue), and if it does not do so, it shall be deemed to have done so at the
time the Collateral Agent received or was deemed to have received such notice or
at the time that the Insolvency Event commenced (such time the "Relevant Time").
Thereafter, all subsequent payments by the Mortgagor to the relevant Secured
Party and all payments received by the relevant Secured Party for the account of
the Mortgagor, whether received from the Collateral Agent or otherwise, shall be
credited or deemed to have been credited to the new account, and shall not
operate to reduce the Secured Obligations owing to such Secured Party at the
Relevant Time.

 



 14 

 

 

17.6Other security and rights

 

The Collateral Agent may, at any time, without affecting the Security or the
liability of the Mortgagor under this Deed: (a) refrain from applying or
enforcing any other moneys, Security Interests or rights held or received by it
(or any trustee or agent on its behalf) in respect of any Secured Obligations;
or (b) apply and enforce the same in such manner and order as it reasonably sees
fit (whether against those amounts or otherwise), and the Mortgagor waives any
right it may have of first requiring the Collateral Agent to proceed against any
other person, exercise any other rights or take any other steps before
exercising any Rights under or pursuant to this Deed.

 

18.APPLICATION OF MONEYS

 

18.1Application

 

All moneys realised, received or recovered by the Collateral Agent or any
Receiver in the exercise of their respective Rights under or in connection with
this Deed, shall (subject, in each case, to any claims ranking in priority as a
matter of law) be applied in or towards, in the order specified in the Loan
Agreement.

 

18.2Statutory Provisions

 

Sections 105, 107(2) and 109(8) of the LPA shall not apply to this Deed.

 

19.LIABILITY OF COLLATERAL AGENT, RECEIVER AND DELEGATES

 

19.1No Relevant Person shall, in any circumstances, (whether as mortgagee in
possession or otherwise) be liable to the Mortgagor or to any other person for
any Loss arising under or in connection with this Deed or the Security,
including, without limitation, any Loss relating to: (a) the enforcement of the
Security in accordance with this Deed; or (b) any exercise, purported exercise
or non-exercise of any Right under or in relation to this Deed or the Security.

 

19.2Clause 19.1 (Liability of Collateral Agent, Receiver ) shall not apply in
respect of any Loss to the extent that it has been found by a final
non-appealable judgment of a court of competent jurisdiction to have been
incurred by reason of the Relevant Person’s gross negligence, wilful misconduct
or unlawful conduct.

 

19.3The Mortgagor may not take any proceedings against any officer, employee or
agent of the Collateral Agent or of any Receiver or of any Delegate in respect
of any claim against the Collateral Agent, Receiver or Delegate or in respect of
any act or omission of such officer, employee or agent (save where such act has
been found by a final non-appealable judgment of a court of competent
jurisdiction to have been a direct result of his or its gross negligence, wilful
misconduct or unlawful conduct), in each case in connection with this Deed.

 



 15 

 

 

19.4Each officer, employee and agent of the Collateral Agent or of any Receiver
or Delegate may rely on this Clause 19 (Liability of Collateral Agent, Receiver
) in accordance with the Third Parties Act (but subject to Clause 27.5 (Third
party rights)).

 

20.INDEMNITY

 

The Mortgagor shall indemnify each Relevant Person to the extent that and in the
manner in which the Borrowers indemnify the Indemnitees under Section 11.04
(Indemnity) of the Loan Agreement. Each Relevant Person may rely on this Clause
20 (Indemnity) in accordance with the Third Parties Act but subject to Clause
27.5 (Third party rights).

 

21.PROTECTION OF THIRD PARTIES

 

No person (including a purchaser) dealing with the Collateral Agent, any
Receiver or any Delegate shall be concerned to enquire: (a) whether any Secured
Obligation has become payable or remains outstanding; (b) whether any event has
happened upon which any of the Rights exercised or purported to be exercised by
the Collateral Agent, any Receiver or any Delegate under or in connection with
this Deed, the LPA, the Insolvency Act or otherwise has arisen or become
exercisable; (c) whether any consents, regulations, restrictions or directions
relating to any such Rights have been obtained or complied with; (d) otherwise
as to the propriety, regularity or validity of the exercise or purported
exercise of any such Rights; or (e) as to the application of any moneys borrowed
or raised or any realisation proceeds and the receipt of the Collateral Agent,
Receiver or Delegate shall be an absolute and conclusive discharge to the
relevant person.

 

22.SECURITY CONTINUING, CUMULATIVE AND NOT TO BE AFFECTED

 

22.1Continuing security

 

Subject to Clauses 26.1, 26.2 and 26.3 (Release of Security), the Security shall
remain in full force and effect as a continuing security to the Collateral Agent
for the Secured Obligations and shall not be satisfied, discharged or affected
by any intermediate payment or discharge of all or part of the Secured
Obligations or by any other matter or thing whatsoever.

 

22.2Security Interests cumulative

 

The Security is in addition to, and shall not be prejudiced by, any other
Security Interest, guarantee, indemnity, right of recourse or any other right
which the Collateral Agent or any Secured Party may now or hereafter have in
respect of all or any part of the Secured Obligations. No prior Security
Interest shall merge with any Security.

 



 16 

 

 

22.3Security not to be affected

 

Neither the obligations of the Mortgagor under or pursuant to this Deed nor the
Security will be prejudiced or affected by any act, omission or thing (whether
or not known to the Mortgagor or the Collateral Agent or any Secured Party)
which, but for this provision, would reduce, release, prejudice or provide any
defence in respect of any of the Mortgagor's obligations under or pursuant to
this Deed or the Security including, without limitation: (a) any variation,
amendment, novation, supplement, extension, restatement or replacement of, or
any waiver or release granted under or in connection with, any Loan Document,
any document the obligations under which are secured hereunder, any other
security, any guarantee, any indemnity or any other document; (b) any time being
given, or any other indulgence or concession being granted, by the Collateral
Agent to the Mortgagor or any other person; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or any Security Interest over assets of,
any other person; (d) any non-observance of any formality; (e) any incapacity or
lack of power or authority of the Mortgagor or any other person; (f) any change
in the constitution, membership, ownership, legal form, name or status of the
Mortgagor or any other person; (g) any unenforceability, illegality or
invalidity of any obligation of any person under any other deed or document; or
(h) any insolvency or similar proceedings; (i) any amalgamation, merger or
reconstruction effected by the Collateral Agent with any other person or any
sale or transfer of the whole or any part of the undertaking and assets of the
Collateral Agent to any other person; (j) the existence of any claim, set-off or
other right which the Mortgagor may have at any time against the Collateral
Agent or any other person; or (k) the making or absence of any demand for
payment of any Obligation by the Collateral Agent or otherwise.

 

23.CERTIFICATE CONCLUSIVE, ETC

 

For all purposes, including any Proceedings, a certificate signed by any officer
or manager of the Collateral Agent (or copy thereof) as to the amount of any
indebtedness comprised in the Secured Obligations, any applicable rate of
interest or any other amount or interest rate for the purpose of this Deed
shall, in the absence of manifest error, be conclusive and binding on the
Mortgagor and all entries in any accounts maintained by the Collateral Agent for
the purposes of this Deed shall be prima facie evidence of the matters to which
they relate.

 

24.NO SET-OFF BY MORTGAGOR

 

The Mortgagor shall not be entitled to, and shall not, set off any obligation
owed by the Collateral Agent or any other Secured Party to the Mortgagor against
any obligation whether or not matured owed by the Mortgagor to the Collateral
Agent or other Secured Party and shall make all payments to be made by it under
this Deed in full without any set off, restriction or condition and without any
deduction for or on account of any counterclaim.

 

25.COSTS AND EXPENSES

 

The Mortgagor shall pay to the Collateral Agent in relation to this Deed such
costs and expenses as are of the type which are reimbursable by the Borrowers
pursuant to Section 11.03 (Expenses, Etc.) of the Loan Agreement.

 

26.RELEASE OF SECURITY

 

26.1Subject to Clauses 26.2 and 26.3 (Release of Security), upon Payment in
Full, the Collateral Agent shall, at the request and cost of the Mortgagor,
execute such documents and do all such things as may be necessary to release the
Secured Assets from the Security.

 



 17 

 

 

26.2Notwithstanding anything to the contrary in this Deed (including, without
limitation, Clauses 26.1 and 26.3 (Release of Security) hereof), the obligations
of the Mortgagor under this Deed shall automatically terminate and the
Collateral Agent shall, at the request and cost of the Mortgagor, execute such
documents and do all such things as may be necessary to release the Secured
Assets from the Security to the extent provided in and in accordance with
Section 11.01(c) (Waiver; Amendments; Joinder; Release of Guarantors; Release of
Collateral) and Section 11.23 (Release of Guarantors) of the Loan Agreement.

 

26.3If any amount paid by the Mortgagor in respect of the Secured Obligations is
capable of being avoided or set aside on the liquidation or administration of
the Mortgagor or otherwise, then for the purposes of this Deed that amount shall
not be considered to have been paid. No interest shall accrue on any such
amount, unless and until such amount is so avoided or set aside.

 

27.MISCELLANEOUS

 

27.1Remedies and waivers

 

No failure to exercise or delay in exercising any right, power or remedy
provided by law or under this Deed shall operate to impair the same or be
construed as a waiver of it. No single or partial exercise of any such right,
power or remedy shall preclude or restrict any further or other exercise of the
same or the exercise of any other right, power or remedy. No waiver of any such
right, power or remedy shall constitute a waiver of any other right, power or
remedy. Except as expressly provided in this Deed, the rights, powers and
remedies provided in this Deed are cumulative and not exclusive of any rights
provided by law.

 

27.2Variations and consents

 

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless it is agreed in writing and signed by or on behalf of each
of the parties to this Deed.

 

27.3Invalidity and severability

 

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, that shall not affect or
impair the legality, validity and enforceability in that jurisdiction of any
other provision of this Deed or the legality, validity or enforceability in any
other jurisdiction of that provision or any other provision of this Deed.

 

27.4Counterparts

 

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and, where relevant, delivered,
shall constitute an original of this Deed or the relevant variation or waiver,
but all the counterparts together shall constitute one and the same instrument.

 



 18 

 

 

27.5Third party rights

 

Except for each Secured Party who is not party to this Deed and as otherwise
specifically provided herein a person who is not party to this Deed has no right
under the Third Parties Act to enforce any provision of this Deed. Each Secured
Party (who is not party to this Deed) may enforce and enjoy the benefits of the
provisions of Clauses 17 (Rights of Collateral Agent and Secured Parties), 20
(Indemnity) and 25 (Costs and Expenses) of this Deed. This does not affect any
right or remedy of a third party which exists or is available other than under
the Third Parties Act.

 

27.6Entire agreement

 

This Deed together with the other Loan Documents constitutes the entire
agreement and understanding between the parties relating to their subject
matter. Accordingly this Deed supersedes all prior oral or written agreements,
representations or warranties. Any liabilities for and any remedies in respect
of any such agreements, representations or warranties made are excluded, save
only in respect of such as are expressly made or repeated in this Deed or in the
other Loan Documents. No party has entered into this Deed or any other Loan
Document in reliance on any oral or written agreement, representation or
warranty of any other party or any other person which is not made or repeated in
this Deed or any other Loan Document. Nothing in this Clause shall operate to
exclude liability for any fraudulent statement or act.

 

27.7Conflicts

 

Subject to Clause 1.2(h) (Interpretation), if there is any conflict or
inconsistency between the provisions of this Deed and any other Loan Document,
the provisions of this Deed shall prevail.

 

28.ASSIGNMENT, ETC

 

28.1The Collateral Agent may, at any time, in accordance with the Loan
Agreement, assign, mortgage, charge, grant a trust over or otherwise dispose of
all or any of its rights and benefits under this Deed.

 

28.2The Mortgagor shall not assign, charge, grant a trust over or otherwise
dispose of all or any of its rights and benefits under this Deed, except as
permitted under the Loan Agreement.

 

29.NOTICES

 

Any notice or other communication under this Deed shall be made in accordance
with the provisions set out in the Loan Agreement. Any notice delivered to the
Parent or the Borrowers on behalf of the Mortgagor shall be deemed to have been
delivered to the Mortgagor.

 



 19 

 

 

30.GOVERNING LAW AND JURISDICTION

 

30.1Governing law

 

This Deed (including any non-contractual obligations or liabilities arising out
of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

30.2Jurisdiction

 

(a)Each party irrevocably agrees that:

 

(i)the English courts have non-exclusive jurisdiction to hear and determine any
Proceedings and to settle any Disputes and each party irrevocably submits to the
jurisdiction of the English courts;

 

(ii)any Proceedings may be taken in the English courts;

 

(iii)any judgment in Proceedings taken in any such court shall be conclusive and
binding on it and may be enforced in any other jurisdiction.

 

(b)Each party also irrevocably waives (and irrevocably agrees not to raise) any
objection which it might at any time have on the ground of forum non conveniens
or on any other ground to Proceedings being taken in any court referred to in
this Clause 30 (Governing Law and Jurisdiction).

 

(c)Nothing in this Clause 30 shall limit any party's right to take Proceedings
against the other party in any other jurisdiction or in more than one
jurisdiction concurrently.

 

(d)This jurisdiction agreement is not concluded for the benefit of only one
party.

 

This Deed has been executed as a deed and is delivered on the date stated at the
top of page one.

 

[Signature pages follow]

 



 20 

 

 

Executed as deed by WEATHERFORD )   EURASIA LIMITED acting by a director, )   in
the presence of: )  

 

            Director   Witness       Name:   Name:           Occupation:        
  Address:

 

[Signature page to LC Reeves Wireline Technologies Limited Share Mortgage]

 



 

 

 

COLLATERAL AGENT       Executed as a deed by DEUTSCHE BANK ) TRUST COMPANY
AMERICAS ) acting by     )       ) who, in accordance with the laws of the
territory ) in which Deutsche Bank Trust Company Americas ) is incorporated,
is/are acting under its authority )

 

            Authorised signatory       Name:               Authorised signatory
      Name:  

 

[Signature page to LC Reeves Wireline Technologies Limited Share Mortgage]

 



 

 

 

SCHEDULE 1

 

ORIGINAL SHARES

 

Name of Class of Nominal Number of Certificate Registered Company Shares Value
of Shares number(s) holder as at     each Share     the date           hereof
Reeves Wireline Technologies Limited Ordinary £10.00 983,414 10 Weatherford
Eurasia Limited          

 



 24 

 

 

SCHEDULE 2

 

REPRESENTATIONS AND WARRANTIES

 

1.Status of Shares

 

The Original Shares:

 

(a)have been duly authorised and validly issued;

 

(b)are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;

 

(c)are fully paid, and no moneys or liabilities are outstanding in respect of
any of them; and

 

(d)represent the whole of the issued share capital of the Company.

 

2.Further Shares

 

All Further Shares and any Shares comprised in any Derived Assets:

 

(a)have been duly authorised and validly issued;

 

(b)are free from any restrictions or conditions on transfer or rights of
pre-emption, except as otherwise permitted by the Loan Agreement;

 

(c)are fully paid, and no monies or liabilities are outstanding in respect of
any of them; and together with the Original Shares, any Further Shares and
Shares comprised in any Derived Assets previously issued represent the whole of
the issued share capital of the Company except as otherwise permitted by the
Loan Agreement.

 

3.PSC Register

 

(a)The Mortgagor represents and warrants that it has not issued and does not
intend to issue any warning notice or restrictions notice under Schedule 1B of
the Companies Act 2006 in respect of any Shares which constitute Secured Asset;
and

 

(b)the Mortgagor has not received any warning notice or restrictions notice
under Schedule 1B of the Companies Act 2006 in respect of any Shares which
constitute Secured Asset.

 



 25 

 

 

SCHEDULE 3

 

COVENANTS

 

1.Restrictions on Transfer and Rights of Pre-emption

 

The Mortgagor shall ensure that the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets are and remain free from any restriction
on transfer or rights of pre-emption, except as otherwise permitted by the Loan
Agreement.

 

2.Articles of Association

 

The Mortgagor shall not permit the articles of association of the Company to be
amended or modified in any way that would adversely affect in any material
respect the Security created pursuant to this Deed.

 



 26 

 

 

EXHIBIT L

 

FORM OF BRITISH VIRGIN ISLANDS SECURITY AGREEMENTS

 

L-1

 

 

EXHIBIT M

 

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

 

M-1

 

 

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

 

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
[               ], 20 and is made by and among the entities listed on the
signature pages hereto (such entities, together with any other subsidiaries of
Weatherford International plc, an Irish public limited company (“WIL-Ireland”),
whether now existing or hereafter formed or acquired, that become party to this
Agreement from time to time in accordance with the terms of Section 6 hereof,
being individually referred to herein as a “Company” and collectively as the
“Companies”, in any case including any applicable branch thereof).

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

 

1.              Subordinated Indebtedness Subordinated to Senior Debt. Reference
is made to that certain Credit Agreement dated as of the date hereof (as the
same may be amended, restated or otherwise modified or replaced from time to
time, the “LC Credit Agreement”) by and among Weatherford International Ltd., a
Bermuda exempted company (“WIL-Bermuda”), Weatherford International, LLC, a
Delaware corporation (“WIL-Delaware”), WIL-Ireland, the Lenders from time to
time party thereto, the Issuing Banks from time to time party thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent (in such capacity,
the “Administrative Agent”). Each capitalized term used herein and not defined
herein shall have the meaning given to it in the LC Credit Agreement.

 

All Indebtedness arising from intercompany loans and advances owing by an
Obligor (other than Parent) to a Restricted Subsidiary that is not an Obligor or
an Unrestricted Subsidiary (the loaning or advancing Company being referred to
hereunder as an “Intercompany Lender” and the borrower or payee Company being
referred to as an “Intercompany Borrower”, and such loans and advances,
collectively, “Subordinated Indebtedness”) shall be subordinate and junior in
right of payment, and exercise of remedies, to the Obligations (as defined in
the LC Credit Agreement, the “Senior Obligations”) until paid in full and
pursuant to the terms of the LC Credit Agreement, except (x) to the extent that
such subordination of such Subordinated Indebtedness would violate applicable
law and (y) for loans and advances set forth on Schedule 1 as updated by
WIL-Ireland from time to time. Except as expressly permitted by the LC Credit
Agreement, no Intercompany Lender shall (i) acquire any Lien on any asset of any
Intercompany Borrower or (ii) accept any guaranties from any other Company or
from any other Subsidiary of any Obligor in each case with respect to the
Subordinated Indebtedness.

 

Until Payment in Full has occurred in accordance with the terms of the LC Credit
Agreement, no Intercompany Lender will (a) accelerate, make demand, or otherwise
make due and payable prior to the original due date thereof any Subordinated
Indebtedness; (b) bring, commence, institute, prosecute, or participate in any
lawsuit, action, or proceeding, whether private, judicial, equitable,
administrative, or otherwise to enforce its rights or interests, or otherwise
take any remedy, in each case in respect of the Subordinated Indebtedness; (c)
exercise any of its rights or remedies under or with respect to guaranties of
the Subordinated Indebtedness, if any; (d) exercise any of its rights or
remedies in connection with the Subordinated Indebtedness with respect to any
Collateral of any Intercompany Borrower; (e) exercise any right to set-off,
recoupment or counterclaim in respect of any indebtedness, liabilities, or
obligations of Intercompany Lender to any Intercompany Borrower against any of
the Subordinated Indebtedness; (f) in its capacity as an Intercompany Lender,
contest, protest, or object to any exercise of secured creditor remedies by the
Administrative Agent or any Senior Debt Holders (as defined below), in each case
in connection with the Senior Obligations; (g) object to or contest any
forbearance in respect of the Senior Obligations by the Administrative Agent or
any Senior Debt Holders; (h) object to or contest any waiver of, or amendment
to, the terms of the LC Credit Agreement and the other Loan Documents entered
into by the Administrative Agent of any Senior Debt Holders; or (i) commence, or
cause to be commenced, or join with any creditor other than the Administrative
Agent or any Lender in commencing, any Insolvency Proceeding (as defined below)
against any Intercompany Borrower.

 



 M-2 

 

 

2.              Payment Over of Proceeds Upon Dissolution, Etc. Upon any
distribution of assets of any Intercompany Borrower in the event of (a) any
Insolvency Proceeding, or (b) any assignment for the benefit of creditors in
connection with, or in lieu of, an Insolvency Proceeding or any marshalling of
assets and liabilities of any such Intercompany Borrower in connection with an
Insolvency Proceeding (an Intercompany Borrower distributing assets as set forth
herein being referred to as a “Distributing Company”), the Administrative Agent
shall be entitled to receive, for the benefit of the holders of the Senior
Obligations (each, a “Senior Debt Holder”), Payment in Full under the LC Credit
Agreement before the holder of any Subordinated Indebtedness is entitled to
receive any payment on account of any Subordinated Indebtedness owed to it by
the Distributing Company, and, to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Obligations in
accordance with the LC Credit Agreement, any payment or distribution of any kind
or character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Subordinated Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event. If any Event of Default shall have occurred and be continuing, or such
an Event of Default would result from or exist after giving effect to a payment
with respect to any portion of the Subordinated Indebtedness, so long as any of
any Senior Obligations shall remain outstanding, no payment shall be made by any
Company on account of principal or interest on any portion of the Subordinated
Indebtedness.

 

If, while any Subordinated Indebtedness is outstanding and before Payment in
Full has occurred in accordance with the terms of the LC Credit Agreement, any
Insolvency Proceeding shall occur and be continuing with respect to any Company
or its property: (a) the Administrative Agent hereby is irrevocably authorized
and empowered (in the name of the Company or otherwise), but shall have no
obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Subordinated Indebtedness and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the Subordinated Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
the Administrative Agent (or any Senior Debt Holders) under any of the Loan
Documents; and (b) each Company shall promptly take such action as the
Administrative Agent may reasonably request (i) to collect the Subordinated
Indebtedness for the account of the Senior Debt Holders and to file appropriate
claims or proofs of claim in respect of the Subordinated Indebtedness, (ii) to
execute and deliver to the Administrative Agent such powers of attorney,
assignments, and other instruments as it may reasonably request to enable it to
enforce any and all claims with respect to the Subordinated Indebtedness, and
(iii) to collect and receive any and all any payments or distributions of any
kind or character, whether in cash, property or securities, which may be payable
or deliverable in respect of the Subordinated Indebtedness.

 

3.              Payment Permitted if No Default. Nothing contained in this
Agreement shall prevent any of the Companies at any time, except during the
pendency of any of the applicable conditions described in Section 2, from making
payments of principal or interest on any portion of the Subordinated
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Subordinated Indebtedness.

 

4.              Receipt of Prohibited Payments. If, notwithstanding the
foregoing provisions of Sections 2 and 3, an Intercompany Lender shall have
received any payment or distribution of assets from an Intercompany Borrower of
any kind or character (whether in cash, property or securities) in violation of
this Agreement, then such payment or distribution shall be held in trust for the
benefit of the Senior Debt Holders, shall be segregated from other funds and
property held by such Intercompany Lender, and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied to (in the case of cash), or held as collateral for
(in the case of noncash property or securities), the payment or prepayment of
the Senior Obligations in accordance with the terms of the LC Credit Agreement.

 



 M-3 

 

 

5.              Rights of Subrogation. Each Company agrees that no payment or
distribution to any Senior Debt Holder pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment in Full has occurred in accordance with the LC Credit
Facility.

 

6.              Additional Subsidiaries. WIL-Ireland may, from time to time,
cause certain of its subsidiaries to become a Company under this Agreement and
to be bound hereby. Upon execution and delivery by any such subsidiary of a
supplement hereto in the form attached as Annex I, such subsidiary shall become
a “Company” hereunder with, at all times after such counterpart signature page
is delivered, the same force and effect as if originally named as a Company
hereunder. The rights and obligations of each Company hereunder shall remain in
full force and effect notwithstanding the addition of any new Company as a party
to this Agreement.

 

7.              Continuing Force and Effect. This Agreement shall continue in
force until payment in full of the Senior Obligations, it being contemplated
that this Agreement be of a continuing nature. The subordinations, agreements
and priorities set forth herein shall remain in full force and effect both
before and after the commencement of any Insolvency Proceeding, including the
relative rights of the parties hereto in or to any distribution from or in
respect of any Collateral or any proceeds thereof. The provisions of this
Agreement are intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510 of the Bankruptcy Code.

 

8.              Reinstatement. This Agreement shall continue to be effective or
shall be reinstated (and the amount of Senior Debt shall be reinstated), as the
case may be, if, for any reason, any payment of the Senior Debt shall be
rescinded or must otherwise be restored by the Administrative Agent or any
Senior Debt Holder, whether as a result of an Insolvency Proceeding or
otherwise.

 

9.              Modification, Amendments or Waivers. Any and all agreements
amending or changing any provision of this Agreement shall be made only by
written agreement, waiver or consent signed by the parties hereto.
Notwithstanding the foregoing, this Agreement may be amended, amended and
restated, supplemented, modified, waived or released with respect to any Company
solely with the approval of such Company and without the approval of any other
Company and without affecting the obligations of any other party hereto.

 

9.              Severability. The provisions of this Agreement are intended to
be severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

10.            Successors and Assigns. This Agreement shall inure to the benefit
of the parties hereto and their respective successors and assigns, and the
obligations of each Company shall be binding upon their respective successors
and permitted assigns.

 



 M-4 

 

 

11.            Counterparts.    This Agreement may be executed by the different
parties hereto on any number of separate counterparts, each of which, when
executed and delivered, shall be deemed an original, and all such counterparts
shall together constitute one and the same instrument.

 

12.            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

13.            Conflicts with Subordinated Indebtedness Documents. In case of
any conflict or inconsistency between any terms of this Agreement, on the one
hand, and any documents or instruments in respect of the Subordinated
Indebtedness, on the other hand, then the terms of this Agreement shall control.

 

14.            Conflicts with LC Credit Agreement. In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any of
the terms and provisions of the LC Credit Agreement, on the other hand, then the
terms and provisions of the LC Credit Agreement shall control.

 

15.            Conflicts with Intercreditor Agreement. In case of any conflict
or inconsistency between any terms of this Agreement, on the one hand, and any
of the terms and provisions of the Intercreditor Agreement, on the other hand,
then the terms and provisions of the Intercreditor Agreement shall control.

 

[SIGNATURE PAGES FOLLOW]

 



 M-5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

  [NAME OF COMPANY]           By:         Name:     Title:  

 

[Signature Page to Intercompany Subordination Agreement (LC Facility)]

 



   

 

 

SCHEDULE 1

 



   

 

 

ANNEX I TO INTERCOMPANY SUBORDINATION AGREEMENT

 

Reference is hereby made to the Intercompany Subordination Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), dated as of December [ ], 2019, made by and among the
entities listed on the signature pages thereto (such entities, together with any
other subsidiaries of Weatherford International plc, an Irish public limited
company (“WIL-Ireland”), whether now existing or hereafter formed or acquired,
that become party to the Agreement from time to time in accordance with the
terms of Section 6 of the Agreement, being individually referred to herein as a
“Company” and collectively as the “Companies”, in any case including any
applicable branch thereof). Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Agreement.

 

By its execution below, the undersigned, [NAME OF NEW COMPANY], a
[                      ] [corporation] [partnership] [limited liability company]
[other form of legal entity] (the “New Company”), agrees to become, and does
hereby become, a Company under the Agreement and agrees to be bound by the
Agreement as if originally a party thereto. Without limiting the foregoing, the
undersigned hereby absolutely and unconditionally, and jointly and severally
with the other Companies, guarantees performance of the obligations of the
Agreement.1

 

IN WITNESS WHEREOF, the New Company has executed and delivered this Annex I
counterpart to the Agreement as of this              day of            , 20 .

 

  [NAME OF NEW COMPANY]           By:         Name:     Title:  

 

 

Acknowledged and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

 

 

By:     Name:     Title:               By:     Name:     Title:    

 



 



1 Provisions applicable to any Company organized in a new jurisdiction to be
inserted.

 



   

 

 

EXHIBIT N

 

FORM OF PARTICIPANT CERTIFICATE

 

[NAME OF LENDER] (the “Seller”)

[ADDRESS]

[ADDRESS]

Attention:

Telephone:

Email:

 

Weatherford International plc

c/o Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Project Finance Agency Services, Weatherford

Electronic Mail Address: Mary.Coseo@db.com

 

Reference is made to that certain LC Credit Agreement, dated as of December 13,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL- Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.

 

Pursuant to Section 11.05(c) and Section 11.25(b) of the Credit Agreement, the
undersigned (the “Participant”) is a prospective purchaser of a participation
(or sub-participation) under the Credit Agreement to be sold by the Seller and
is required to deliver this Participant Certificate.

 

Participant hereby confirms that, as of date set forth below (check one):

 

¨Participant is a Swiss Qualifying Lender and has not entered into a
participation (including a sub-participation) arrangement with respect to the
Credit Agreement with any Person that is a Swiss Non-Qualifying Lender.

 

¨Participant is a Swiss Non-Qualifying Lender, and counts as one single creditor
for purposes of the Swiss Non-Bank Rules and has not entered into a
participation (including any sub-participation) arrangement with respect to the
Agreement with any Person that is a Swiss Non-Qualifying Lender.

 



 N-1 

 

 

For purposes of the foregoing:

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS- 2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 

“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

[Intentionally left blank; signature page follows.]

 



 N-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Participant Certificate
this             day of                         , 20    .

 

 

  [NAME OF PARTICIPANT]           By:            Name:     Title:  

 



 N-3 

 

 

EXHIBIT N

 

FORM OF PARTICIPANT CERTIFICATE

 

[NAME OF LENDER] (the “Seller”)

[ADDRESS]

[ADDRESS]

Attention:

Telephone:

Email:

 

Weatherford International plc

c/o Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention: General Counsel

Telephone: (713) 836-4000

Email: LegalWeatherford@weatherford.com

 

Deutsche Bank Trust Company Americas

60 Wall Street
New York, New York 10005

Attention: Project Finance Agency Services, Weatherford

Electronic Mail Address: Mary.Coseo@db.com

 

Reference is made to that certain LC Credit Agreement, dated as of December [5],
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Weatherford
International Ltd., a Bermuda exempted company (“WIL-Bermuda”), Weatherford
International, LLC, a Delaware limited liability company (“WIL-Delaware”),
Weatherford International plc, an Irish public limited company (“Parent”), the
Lenders from time to time party thereto, Deutsche Bank Trust Company Americas,
as administrative agent for the Lenders, and the Issuing Banks from time to time
party thereto. Capitalized terms used but not otherwise defined herein shall
have the respective meanings specified therefor in the Credit Agreement.

 

Pursuant to Section 11.05(c) and Section 11.25(b) of the Credit Agreement, the
undersigned (the “Participant”) is a prospective purchaser of a participation
(or sub-participation) under the Credit Agreement to be sold by the Seller and
is required to deliver this Participant Certificate.

 

Participant hereby confirms that, as of date set forth below (check one):

 

¨Participant is a Swiss Qualifying Lender and has not entered into a
participation (including a sub-participation) arrangement with respect to the
Credit Agreement with any Person that is a Swiss Non-Qualifying Lender.

 

¨Participant is a Swiss Non-Qualifying Lender, and counts as one single creditor
for purposes of the Swiss Non-Bank Rules and has not entered into a
participation

 

(including any sub-participation) arrangement with respect to the Agreement with
any Person that is a Swiss Non-Qualifying Lender.

 



N-1

 

 

For purposes of the foregoing:

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011); the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the
notification regarding credit balances in groups (Mitteilung 010-DVS-2019 of
February 2019 betreffend "Verrechnungssteuer: Guthaben im Konzern") each as
issued, and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

 

“Swiss Qualifying Lender” means a Person that (i) is a bank as defined in the
Swiss Federal Code for Banks and Savings Banks dated 8 November 1934
(Bundesgesetz über die Banken und Sparkassen) as amended from time to time or
(ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

[Intentionally left blank; signature page follows.]

 



N-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Participant Certificate
this _____ day of _______________, 20___.

 

[NAME OF PARTICIPANT]

 

 By:    Name:    Title:  

 



N-1

 

 

EXHIBIT O

 

FORM OF ACTIVITY REPORT

 

Activity for Week Of: Issuing Bank
Name LC
Number Beneficiary
Name Issue
Date
(mm/dd/yy) New
Issue
(Y/N) Expiry
Date
(mm/dd/yy)
or
“1/1/2999” Cancellation
(Y/N) Extension
Date
(mm/dd/yy) Existing
Notional
Amount New
Notional
Amount Notional
Increase /
(Decrease) Currency FX
Rate New
Total
USD
Equiv.                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         

 



O-1

